Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 1 of 695 PageID #:293577




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



IN RE BROILER CHICKEN ANTITRUST                       Civil Action No. 1:16-cv-08637
LITIGATION
                                                      Judge Thomas M. Durkin

THIS DOCUMENT RELATES TO:                             Magistrate Judge Jeffrey T. Gilbert

All Direct Action Plaintiffs                          PUBLIC REDACTED VERSION


        DEFENDANTS’ CONSOLIDATED ANSWER AND DEFENSES TO
  DIRECT ACTION PLAINTIFFS’ AMENDED AND CONSOLIDATED COMPLAINT

       Defendants Agri Stats, Inc. (“Agri Stats”); Amick Farms, LLC (“Amick Farms”), Case

Foods, Inc., Case Farms, LLC, and Case Farms Processing, Inc. (collectively “Case”); Norman W.

Fries, Inc. d/b/a Claxton Poultry Farms and a Defendant erroneously sued separately as “Claxton

Poultry Farms, Inc.” (collectively “Claxton”); Harrison Poultry, Inc. (“Harrison Poultry”); House

of Raeford Farms, Inc. (“House of Raeford”); Fieldale Farms Corporation (“Fieldale”); Foster

Farms, LLC and Foster Poultry Farms (collectively “Foster Farms”); George’s Inc. and George’s

Farms, Inc. (collectively “George’s”); Koch Foods Incorporated, JCG Foods of Alabama LLC,

JCG Foods of Georgia LLC and Koch Meat Co., Inc. (collectively “Koch”); Mar-Jac Poultry, Inc.,

Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry,

LLC and Mar-Jac Holdings, Inc. (collectively “Mar-Jac”); Mountaire Farms Inc., Mountaire

Farms, LLC, and Mountaire Farms of Delaware, Inc. (collectively “Mountaire”); Peco Foods, Inc.

(“Peco”); O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc. (collectively “O.K. Foods”);

Perdue Farms, Inc. and Perdue Foods LLC (collectively “Perdue”); Pilgrim’s Pride Corporation

(“Pilgrim’s”); Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division), Sanderson Farms,

Inc. (Production Division), and Sanderson Farms, Inc. (Processing Division) (collectively


                                                1
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 2 of 695 PageID #:293578




“Sanderson Farms”); Simmons Foods, Inc. and Simmons Prepared Foods, Inc. (collectively

“Simmons”); Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., Tyson Poultry, Inc.,

Keystone Foods LLC, Equity Group Eufaula Division, LLC, Equity Group Kentucky Division

LLC, and Equity Group – Georgia Division LLC (collectively “Tyson”); and Wayne Farms LLC

(“Wayne Farms”) answer and set forth their affirmative defenses to Direct Action Plaintiffs’

(“Plaintiffs”) Amended Consolidated Complaint (“Complaint”) as follows.1 Defendants deny

each and every allegation in Plaintiffs’ Complaint except as expressly admitted below.

                                   I.      INTRODUCTION2

               Pursuant to this Court’s orders to file “a consolidated complaint” [ECF Nos. 3778,
       3653, 3525] that “will contain all the allegations all the Direct-Action Plaintiffs make
       against all Defendants, and will function as an amendment to some of the complaints” [ECF
       No. 3526 at n.2], Direct Action Plaintiffs (“DAPs” or “Plaintiffs”)1 submit this compilation
       of the allegations of the various DAP complaints filed as of October 21, 2020.2 DAPs have
       attempted to set forth here all material factual allegations in each DAP’s complaint and
       have listed each Plaintiff’s (i) claims, (ii) defendants whom it has sued, (iii) and named Co-
       Conspirators.

               DAPs filed the original consolidated complaint [ECF Nos. 3924, 3922], and this
       amended consolidated complaint, in accordance with the Court’s direction, “to streamline
       the pleadings so that there is only one complaint and one answer on the docket for the Court
       and parties to reference, rather than over 100 separate direct-action complaints.” [ECF
       No. 4139 at 5] As the Court has explained, “the purpose of the consolidated complaint is
       not to force any individual plaintiff to concede or make any allegation or claim.” Id.


1
  For the purposes of this Consolidated Answer, all denials and admissions on behalf of
“Defendants” are answers only by the Defendants named by each DAP and, for each count, only
by the Defendants named in that Count. To distinguish Agri Stats from other Defendants who
actually produced broiler chicken, answers on behalf of “Producer Defendants” do not include
Agri Stats. “Producer Defendants” refers to any Defendant family that produces broiler chicken
without specifying which entity within that family produces broiler chicken, and without
conceding that they all do. Where one or more specific Defendant entities are referred to
collectively, answers on behalf of the collective entity are on behalf of at least one, but not
necessarily all, of the included Defendant entities.
2
  Defendants include DAPs’ headers and introductory clauses to complaint paragraphs for the
convenience of the Court. These headers contain no factual allegations to which a response is
required. To the extent a response is required, Defendants deny all factual allegations contained in
Plaintiffs’ headers and introductory clauses to complaint paragraphs.


                                                 2
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 3 of 695 PageID #:293579




               Where multiple DAPs allege similar factual allegations but do not use identical
      language in making those allegations, this pleading lists the factual allegation once rather
      than reproducing multiple iterations of similar factual allegations. Because of differences
      in the underlying DAP complaints, certain factual allegations may only relate or be material
      to the claims of certain DAPs, but all factual allegations have nonetheless been included
      in the combined factual recitation pursuant to this Court’s orders. DAPs join in the
      factual allegations made in this pleading only to the extent consistent with their individual
      claims, and do not necessarily adopt the allegations, theories or legal positions of other
      DAPs.

              Although this document compiles the factual allegations, DAPs have abided by the
      Court’s order [ECF No. 3778] that “the parties are prohibited from using the preparation
      of consolidated pleadings as a vehicle for amending their pleadings.” See also ECF No.
      4139 at 5-6. DAPs understand the Court’s orders to preserve the independent legal
      existence of each DAP case.

              The submission of this consolidated complaint should not be construed as a waiver
      or relinquishment of any DAP’s rights, including the due-process right to proceed outside
      of the putative class in this case and to prosecute claims separately in a direct action with
      counsel of each DAP’s choosing. DAPs have not filed identical complaints and, in many
      instances, have sued different defendants and asserted different claims. 3 By compiling the
      factual allegations and claims from the various complaints pursuant to this Court’s order,
      DAPs do not concede that consolidation beyond that permitted by the Federal Rules of
      Civil Procedure would be proper, especially for trial.4

              This Complaint is organized as follows: Section II sets out a chart identifying each
      Plaintiff and (1) the docket number on the consolidated docket for the DAP operative
      complaint, (2) the Defendants named in the DAP complaint (if a Plaintiff has dismissed a
      Defendant, that Defendant is no longer listed in the Defendant column but in the named
      co-conspirator column), (3) the co- conspirators named in the DAP complaint, and (4) the
      causes of action asserted in the DAP complaint (and the Counts in this pleading that
      correspond with the causes of action in the individual DAP complaint). Sections III through
      X set out the factual allegations. Section XI states all of the causes of action asserted by
      any DAP in its respective complaint.

             FN 1: Given the consolidated nature of this complaint, the plural usage of the
             term “Plaintiffs” is used throughout to generally describe one or more DAP but
             should not be construed to necessarily refer to all DAPs for purposes of all factual
             allegations or legal causes of action as explained infra in this document.

             FN 2: DAPs objected to filing a consolidated complaint [ECF No. 3625], and
             maintain those objections for all purposes, including any appeals.

             FN 3: For example, some DAPs chose not to sue certain Defendants sued by other
             DAPs. Some DAPs’ claims are based in whole or in part on the Georgia Dock Price
             Index in their supply agreements with certain Defendants; others are not. Some
             DAPs asserted state-law claims that are specific to their particular geographic


                                               3
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 4 of 695 PageID #:293580
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 5 of 695 PageID #:293581
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 6 of 695 PageID #:293582
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 7 of 695 PageID #:293583
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 8 of 695 PageID #:293584
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 9 of 695 PageID #:293585
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 10 of 695 PageID #:293586
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 11 of 695 PageID #:293587
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 12 of 695 PageID #:293588
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 13 of 695 PageID #:293589
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 14 of 695 PageID #:293590
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 15 of 695 PageID #:293591
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 16 of 695 PageID #:293592
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 17 of 695 PageID #:293593
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 18 of 695 PageID #:293594
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 19 of 695 PageID #:293595
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 20 of 695 PageID #:293596
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 21 of 695 PageID #:293597
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 22 of 695 PageID #:293598
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 23 of 695 PageID #:293599
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 24 of 695 PageID #:293600
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 25 of 695 PageID #:293601
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 26 of 695 PageID #:293602
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 27 of 695 PageID #:293603
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 28 of 695 PageID #:293604
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 29 of 695 PageID #:293605
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 30 of 695 PageID #:293606
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 31 of 695 PageID #:293607
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 32 of 695 PageID #:293608
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 33 of 695 PageID #:293609
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 34 of 695 PageID #:293610
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 35 of 695 PageID #:293611
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 36 of 695 PageID #:293612
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 37 of 695 PageID #:293613
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 38 of 695 PageID #:293614
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 39 of 695 PageID #:293615
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 40 of 695 PageID #:293616
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 41 of 695 PageID #:293617
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 42 of 695 PageID #:293618
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 43 of 695 PageID #:293619
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 44 of 695 PageID #:293620
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 45 of 695 PageID #:293621
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 46 of 695 PageID #:293622
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 47 of 695 PageID #:293623
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 48 of 695 PageID #:293624
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 49 of 695 PageID #:293625
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 50 of 695 PageID #:293626
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 51 of 695 PageID #:293627




                 III.    SUMMARY OF DAP FACTUAL ALLEGATIONS

A.     Overview of the Broiler Industry

               1.     This is a case about how some of America’s chicken producers reached
       illegal agreements and restrained trade beginning at least as early as 2008 through at least
       early 2019. Through those unlawful agreements, and other anticompetitive actions,
       Defendants and their co- conspirators conducted a long-running conspiracy to restrain
       production, manipulate price indices, fix prices, and rig bids, the purpose and effect of
       which was to fix, raise, stabilize, and maintain prices of chicken meat throughout the
       United States.

       ANSWER: To the extent the allegations in Paragraph 1 purport to relate to bid-rigging

claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the second sentence

of Paragraph 1 at this time. Defendants deny the remaining allegations in Paragraph 1.

               2.      Defendants’ restraint of trade was multi-faceted and involved many overt
       acts. They focused on the distribution chain by reducing the supply of broiler chickens into
       the market. They also rigged bids on broiler chicken sales. They also focused on the end of
       the distribution chain by manipulating both individual customer price matrixes as well as
       an industry price index – specifically, the Georgia Dock price index – with respect to the
       prices of chicken they sold to purchasers such as Plaintiffs. Defendants all had the common
       objective of disrupting free market competition to harm Plaintiffs.

       ANSWER: To the extent the allegations in Paragraph 2 purport to relate to bid-rigging

claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging

claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the third

sentence of Paragraph 2 at this time. Defendants deny the remaining allegations in Paragraph 2.

              3.      Four of the participants in the alleged conspiracy – Fieldale Farms, Peco,
       George’s, and Amick – have already agreed to pay millions to settle claims by a putative
       class of direct purchasers alleging that they participated in this conspiracy. At least




                                                51
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 52 of 695 PageID #:293628




       Fieldale Farms and Amick have entered into confidential settlement agreements with
       various DAPs who have filed their own separate lawsuits against Defendants.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy.5 Each Defendant lacks knowledge or information sufficient to form a belief as to the

truth of any allegations in Paragraph 3 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 3 to the extent that they relate to other

Defendants and/or third parties. Defendants admit that Fieldale, Peco, George’s, and Amick Farms

have reached settlements with a putative class of direct purchasers, which have been approved by

the Court. To the extent the allegations in Paragraph 3 characterize those settlement agreements,

Defendants deny any characterization or description that is inconsistent with the referenced

sources. Defendants other than Fieldale and Amick Farms lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 3 and therefore

deny them. Fieldale admits that it has entered into confidential settlement agreements with some

DAPs but states that it did so in the interests of avoiding the risk and uncertainty of continued

litigation and that Fieldale also denies any liability or wrongdoing. Amick Farms admits that it

has entered into confidential settlement agreements with some DAPs, but the settlements do not

reflect any admission of liability or wrongdoing.

              4.      Senior executives from at least five of the Defendants are already under
       criminal indictment by the United States Department of Justice in connection with their




5
  For the avoidance of doubt, all references to “Plaintiffs’ alleged conspiracy” do not include
allegations that have been stayed pursuant to the Court’s September 22, 2020 Order staying bid-
rigging claims and allegations (Dkt. 3835).



                                                 52
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 53 of 695 PageID #:293629




       roles in the conspiracy, and the Department of Justice also made clear that its investigation
       is ongoing.

       ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the allegations in

Paragraph 4 at this time.

               5.      “Broilers,” “chickens,” or “broiler chickens” are “chickens raised for
       meat consumption to be slaughtered before the age of 13 weeks, and which may be sold in
       a variety of forms, including fresh or frozen, raw or cooked, whole or in parts, or as a meat
       ingredient in a value added product, but excluding chicken that is grown, processed, and
       sold according to halal, kosher, free range, or organic standards.” See November 20, 2017
       Memorandum Opinion and Order (ECF No. 541) at 2–3. Broiler chickens constitute
       approximately 98% of all chicken meat sold in the United States. The broiler industry is a
       highly concentrated market with over $30 billion in annual wholesale revenue.

       ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 5 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 5 to the extent that they relate to

other Defendants and/or third parties. The first sentence of Paragraph 5 contains Plaintiffs’

explanation of a defined term used in their Complaint, to which no response is required. To the

extent a response is required, Defendants admit that Plaintiffs have defined “Broilers” in their

Complaint as described in the first sentence of Paragraph 5. Defendants admit that Broilers6

constitute a substantial portion of all chicken meat sold in the United States, but lack knowledge

or information sufficient to form a belief as to the precise percentage alleged in the second sentence

of Paragraph 5 and therefore deny them. Defendants deny the allegation that the “broiler industry

is a highly concentrated market,” and lack knowledge or information sufficient to form a belief as

to the precise dollar amount of annual wholesale revenue alleged in the third sentence of Paragraph

5 and therefore deny them. Defendants deny any remaining allegations in Paragraph 5.


6
 To the extent Defendants refer to “Broilers” in this Answer, Defendants refer to Broilers as
defined by Plaintiffs in the Complaint.


                                                 53
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 54 of 695 PageID #:293630




                6.     Defendants own or tightly control all aspects of broiler chicken production,
        including the laying of eggs; the hatching of chicks; the raising of chicks; the
        slaughtering of chickens; and processing and distributing the meat. The technology and
        process of industrial-scale broiler chicken production is well known among Defendants,
        and all Defendants use the same types of equipment and processes.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 6 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 6 to the extent that they relate to

other Defendants and/or third parties. The Producer Defendants admit that they have ownership

and control over aspects of their respective production, including processing and selling. As the

term “tightly control” in the first sentence of Paragraph 6 is imprecise, Defendants lack knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in that sentence

and therefore deny them. Defendants deny any remaining allegations in Paragraph 6.

               7.    High barriers to entry exist in the broiler chicken market. Entry into the
        market would cost in excess of $100 million, and no company has created a new poultry
        company from scratch in decades.

        ANSWER: As the term “high barriers” is imprecise, Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 7 and therefore

deny them. To the extent that the allegations in Paragraph 7 relate to barriers or costs that third

parties would face in entering the Broiler market, Defendants lack knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny them. Defendants

deny any remaining allegations in Paragraph 7.

B.      Summary of Defendants’ Conspiracy

                8.     Defendants used multiple means to sustain their conspiracy/conspiracies.
        For example, they focused on the distribution chain by reducing the supply of broiler
        chickens into the market. Defendants coordinated to monitor each others’ supply and
        purposefully destroyed breeder hens and eggs to achieve these artificial decreases in
        broiler supply. They also focused on the end of the distribution chain by manipulating both
        individual customer price matrixes as well as an industry price index – specifically, the
        Georgia Dock price index – with respect to the prices of chicken they sold to purchasers


                                                  54
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 55 of 695 PageID #:293631




       such as Plaintiffs. Defendants also rigged bids on broiler chicken sales. While Defendants
       may have utilized multiple avenues, they all had the common objective of disrupting free
       market competition to harm Plaintiffs.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. To the extent the allegations in Paragraph 8 purport to relate to bid-rigging claims or

allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims and

allegations (Dkt. 3835), the parties agree that Defendants shall not answer the fifth sentence of

Paragraph 8 at this time. Defendants deny the remaining allegations in Paragraph 8.

                9.     “Plus factors” are economic actions and outcomes, above and beyond
       parallel conduct by oligopolistic firms that are generally inconsistent with unilateral
       conduct but largely consistent with explicitly coordinated action. Numerous “plus factors”
       existed in the broiler industry during the relevant period including, but not limited to: (i)
       direct communications between Defendants regarding confidential production information
       which allowed Defendants to disseminate actual and false information regarding supply
       reductions to purchasers of broilers; (ii) coordinated manipulation by Defendants of the
       Georgia Dock price index; (iii) Defendants’ coordinated conduct to rig bids to
       restaurants and other contract purchasers of broilers; (iv) extensive information sharing
       through Agri Stats and other means; (v) numerous opportunities for Defendants to collude
       in a variety of forums; (vi) inter-Defendant trades and purchases that often were against
       independent self-interest; (vii) increased exports of broilers to other countries that were
       also often against independent self-interest; and (viii) multiple industry characteristics that
       facilitated collusion, such as high vertical integration, high barriers to entry, high industry
       consolidation and concentration, inelastic supply and demand, a lack of significant
       substitutes for chicken, depressed economic conditions, and a history of government
       investigations and collusive conduct.

       ANSWER: To the extent the allegations in Paragraph 9 purport to relate to bid-rigging

claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer subpart (iii) of the

second sentence of Paragraph 9 at this time. Defendants deny the remaining allegations in

Paragraph 9.

C.     Defendants’ Coordinated Supply Restrictions

              10.    Defendants curtailed the supply of chickens in the market on the front end
       via coordinated and unprecedented cuts at the top of the supply chain. This included the
       coordinated and collusive reduction of production capacity and jointly and collusively


                                                 55
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 56 of 695 PageID #:293632




       reducing “breeder flocks” that produce chickens ultimately slaughtered for meat
       consumption.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

truth of any allegations in Paragraph 10 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 10 to the extent that they relate to

other Defendants and/or third parties. Defendants admit that each Producer Defendant plans and

executes its Broiler production each year based on its own, unilateral business judgment of what

is in its independent interest. Defendants deny that any such production decisions were coordinated

or made pursuant to a conspiracy or agreement. Defendants deny any remaining allegations in

Paragraph 10.

              11.     Historically, when faced with low market prices, Defendants relied
       primarily on mechanisms that temporarily reduced production at the middle or end of the
       supply chain, such as reducing eggs placements, killing newly-hatched chicks, or idling
       processing plants. These mechanisms still allowed Defendants to ramp up production
       within weeks if market conditions changed.

       ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 11 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 11 to the extent that they relate

to other Defendants and/or third parties. Defendants admit that each Producer Defendant plans and

executes its Broiler production each year based on its own, unilateral business judgment of what

is in its independent interest.    Defendants deny that any such production decisions were

coordinated or made pursuant to a conspiracy or agreement. Defendants deny any remaining

allegations in Paragraph 11.

              12.    Prior to the relevant period, Defendants’ pattern of annual increases in
       chicken production became so entrenched over decades of experience that by the 2000s, a




                                                 56
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 57 of 695 PageID #:293633




       widely-repeated industry quip was that life only held three certainties: death, taxes, “and
       3% more broilers.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 12 and therefore deny them.

               13.    A leading industry publication noted in early 2009 that chicken “production
       in the U.S. used to be just like government spending, it never went down and cutbacks only
       resulted in slowing the rate of growth, but not anymore,” because for “the first time in
       decades, total broiler production in 2008 remained virtually unchanged from the year
       before.”

       ANSWER: To the extent the allegations in Paragraph 13 characterize or describe an

unidentified 2009 industry publication, Defendants deny any characterization or description that is

inconsistent with the referenced source. Defendants deny any remaining allegations in Paragraph

13.

               14.   In 2008, faced with dropping prices and low profits, Defendants collectively
       began cutting their ability to ramp up production by materially reducing their breeder
       flocks.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

truth of any allegations in Paragraph 14 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 14 to the extent that they relate to

other Defendants and/or third parties. Defendants admit that each Producer Defendant plans and

executes its Broiler production each year based on its own, unilateral business judgment of what

is in its independent interest. Defendants deny that any such production decisions were coordinated

or made pursuant to a conspiracy or agreement. Defendants deny any remaining allegations in

Paragraph 14.




                                                57
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 58 of 695 PageID #:293634




               15.     Defendants abandoned their traditional, short-term production cuts and
       instituted material changes that increased ramp-up times by up to 18 months. This was a
       significant shift in their behavior and signaled their commitment to the conspiracy.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

truth of any allegations in Paragraph 15 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 15 to the extent that they relate to

other Defendants and/or third parties. Defendants admit that each Producer Defendant plans and

executes its Broiler production each year based on its own, unilateral business judgment of what

is in its independent interest.   Defendants deny that any such production decisions were

coordinated or made pursuant to a conspiracy or agreement. Defendants deny any remaining

allegations in Paragraph 15.

                16.   Defendants’ collective market-changing cuts to breeder flocks – a first
       round from 2008 to early 2009, and a subsequent round from 2011 to 2012 as the
       conspiracy continued into the current decade – effectively eliminated each Defendant’s
       ability to meaningfully increase supply for years.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

truth of any allegations in Paragraph 16 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 16 to the extent that they relate to

other Defendants and/or third parties. Defendants admit that each Producer Defendant plans and

executes its Broiler production each year based on its own, unilateral business judgment of what

is in its independent interest.   Defendants deny that any such production decisions were

coordinated or made pursuant to a conspiracy or agreement. Defendants deny any remaining

allegations in Paragraph 16.

             17.    Defendants’ joint efforts to impose supply-side “discipline” included,
       among other things, open signaling in the form of public statements by their senior


                                               58
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 59 of 695 PageID #:293635




       executives about their individual commitment to production cuts as well as the importance
       of instituting and maintaining this “discipline” across the industry as a whole. Defendants’
       public statements on the need for, and benefits of, industry-wide supply “discipline”
       marked a significant departure from past industry practice. Indeed, Defendants
       continuously urged one another to “lower supply in order to offset reduced demand and to
       support higher market prices.”

       ANSWER: Defendants deny the allegations in Paragraph 17.

              18.      Defendants were able to facilitate, monitor and police their coordinated
       output restriction scheme by, among other things, communicating through third parties
       including Agri Stats and Urner Barry (a private commodity price reporting service).

       ANSWER: Defendants deny the allegations in Paragraph 18.

              19.      Defendants also were able to facilitate, monitor and police their coordinated
       output restriction scheme by using reports purchased, at significant cost, from Agri Stats,
       a former subsidiary of global pharmaceutical company Eli Lilly & Co.

       ANSWER: Defendants deny the allegations in Paragraph 19.

              20.     Agri Stats collected detailed, proprietary data from all Defendants,
       including data detailing the housing used, breed of chicks, average size, and production
       and breeder flock levels.

       ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 20 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 20 to the extent that they relate

to other Defendants and/or third parties. Defendants admit that Agri Stats collects information

from certain Producer Defendants, and that Agri Stats has reported anonymized and historical

information to certain individual Producer Defendants for pro-competitive benchmarking

purposes. Defendants refer to Agri Stats reports for their contents and deny any characterization

or description that is inconsistent therewith. Foster Farms and Harrison Poultry deny that they




                                                 59
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 60 of 695 PageID #:293636




participated in all Agri Stats reports for the entire Relevant Period.7 Defendants deny any

remaining allegations in Paragraph 20.

               21.      The Agri Stats data was in theory supposed to be anonymized. But by design,
       Defendants could identify and track their purported competitors’ production and output
       activities to ensure that others were following suit on implementing the coordinated output
       restrictions. Defendants devoted significant time and resources to working collectively to
       de-anonymize Agri Stats data.

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. Defendants admit that Agri Stats reported anonymized and historical information to

certain individual Producer Defendants for pro-competitive benchmarking purposes and refer to

Agri Stats reports for their contents, but otherwise deny any characterization of Agri Stats reports

in Paragraph 21. Each Defendant lacks knowledge or information sufficient to form a belief as to

the truth of any allegations in Paragraph 21 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 21 to the extent that they relate to

other Defendants and/or third parties. Defendants deny the allegations in the second sentence of

Paragraph 21 and any remaining allegations in Paragraph 21.

               22.    Defendants’ coordinated effort reflected their expectation that higher profit
       margins would result from coordinated production cuts. Defendants expected that
       coordinated production cuts would also allow them to more quickly capitalize on those
       inflated non-competitive prices.

       ANSWER: Defendants deny the allegations in Paragraph 22.

               23.    Later in the relevant period, Defendants capitalized on their prior actual
       reduction of broilers to coordinate a false supply reduction, again with the same goal – to
       use the perceived reduction of supply to justify anticompetitive price increases of broilers.

       ANSWER: Defendants deny the allegations in Paragraph 23.




7
 For the purposes of this Answer, Defendants use the term “Relevant Period” to mean January 1,
2008 until the Present.



                                                 60
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 61 of 695 PageID #:293637




D.     Defendants’ Manipulation of the Georgia Dock Price Index

              24.    Another aspect of Defendants’ conspiracy to illegally increase and
       maintain chicken prices was the manipulation and artificial inflation of prices on the
       “Georgia Dock,” a widely used weekly benchmark price compiled and published by the
       Poultry Market News division (the “PMN”) of the Georgia Department of Agriculture (the
       “GDA”).

       ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

conspiracy. Defendants admit that the Georgia Department of Agriculture published the Georgia

Dock Index at certain times during the Relevant Period,8 but deny the remaining allegations in

Paragraph 24.

               25.    Starting in 2008, the Defendants also began moving away from long-term
       fixed- price contracts to shorter-term contracts with variable pricing pegged to one of
       several purportedly “fair” price indices. They made this move away from fixed-price
       contracts particularly with respect to certain distributor and grocer customers.

       ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 25 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 25 to the extent that they relate

to other Defendants and/or third parties. Producer Defendants admit that the pricing mechanisms

under contracts with customers are negotiated vigorously and change over time based upon the

interests of the customer and each Defendants’ own judgment of its independent business interests.

Agri Stats lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 25 and therefore denies them. Defendants deny any remaining allegations

in Paragraph 25.




8
  To the extent Defendants refer to the “Georgia Dock Index” in this Answer, the reference is to
the Georgia Dock Quoted Poultry Prices announced on Wednesdays by the Poultry Market News
at the Georgia Department of Agriculture.



                                                 61
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 62 of 695 PageID #:293638




              26.    Many chicken buyers across the nation paid prices based on the Georgia
       Dock, while many more paid prices that were influenced by the Georgia Dock.

       ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 26 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 26 to the extent that they relate

to other Defendants and/or third parties. Defendants admit that certain “chicken buyers” may have

purchased chicken on terms related to the Georgia Dock index. Defendants deny any remaining

allegations in Paragraph 26.

              27.    Unlike other price indices available to chicken buyers, the Georgia Dock
       benchmark price was a self-reported number from a group of chicken producers –
       Defendants Pilgrim’s Pride, Tyson, Sanderson Farms, Koch Foods, Claxton Poultry,
       Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale (collectively, the “Georgia Dock
       Defendants”).

       ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 27 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 27 to the extent that they relate

to other Defendants and/or third parties. Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton,

Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale admit that in the past certain Producer

Defendants submitted requested information to the Georgia Department of Agriculture for the

Department’s use in compiling the Georgia Dock Index, but deny any characterization thereof.

Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,

House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 27 and therefore deny them. Defendants

deny any remaining allegations in Paragraph 27.




                                                 62
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 63 of 695 PageID #:293639




               28.    Senior executives from at least seven of the Georgia Dock Defendants were
       members of a private-sector “Poultry Market News Advisory Committee,” which played a
       role in the compilation and manipulation of the Georgia Dock benchmark price.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 28 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 28 to the extent that

 they relate to other Defendants and/or third parties. Defendants Sanderson Farms, O.K. Foods,

 Case, Perdue, Foster Farms, House of Raeford, Simmons, Agri Stats, Amick Farms, Peco, George’s,

 and Mountaire deny that they were members of any “Poultry Market News Advisory

 Committee,” and lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 28 and therefore deny them. Defendants Harrison Poultry,

 Claxton, Pilgrim’s, Mar-Jac, Tyson, Wayne Farms, Fieldale, and Koch admit that at various

 points in the Relevant Period, at the request of the Georgia Department of Agriculture, they had

 an employee representative on the Poultry Market News Advisory Committee, but deny

 Plaintiffs’ characterization of the Committee and all remaining allegations in Paragraph 28.

 Harrison Poultry further states that it withdrew from any participation in the Poultry Market

 News Advisory Committee in early January 2016.

               29.     Defendants – including both the Georgia Dock Defendants and the other
       Defendants – took advantage of the inflated, non-competitive prices reported on the
       Georgia Dock index. They used the inflated Georgia Dock prices to achieve higher prices
       for those purchasers who set their prices on purportedly “fair” price indices. Defendants
       also used the inflated prices reported on the Georgia Dock index to justify the higher prices
       they charged to their contract purchasers.

       ANSWER: Defendants deny the allegations in Paragraph 29.

               30.     In addition to their fraudulent submissions to the PMN, all of the Georgia
       Dock Defendants that sold chicken to Plaintiffs fraudulently misrepresented, omitted, and
       failed to disclose critical, non-public information about the Georgia Dock. In particular,
       they misrepresented that the Georgia Dock was or indicated the “market” price for broiler
       chicken, when in fact they knew they did not submit their own actual offering prices to the
       PMN. They also failed to disclose to Plaintiffs their ability to control the PMN by virtue


                                                63
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 64 of 695 PageID #:293640




        of the Advisory Committee (which consisted solely of executives of Georgia Dock
        Defendants), the fact that the Georgia Dock price each week was based solely on
        Defendants’ bald assertions with no verification, and the fact that Defendants were
        manipulating the Georgia Dock price.

        ANSWER: Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms,

and Fieldale deny the allegations in Paragraph 30. Sanderson Farms denies that it was a member

of any Poultry Market News “Advisory Committee” and therefore lacks knowledge or information

sufficient to form a belief as to the truth of the allegations related to the “Advisory Committee”

and therefore denies them. Sanderson Farms denies the remaining allegations in Paragraph 30.

Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,

House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 30 and therefore deny them.

E.      Defendants’ Bid-Rigging Conduct

                 31.     Defendants also engaged in bid-rigging conduct targeted at restaurants and
        others that purchased broilers in large volumes. Starting as early as 2012 and continuing
        until at least as late as 2019 (“Bid-Rigging Conduct Period”), Defendants conspired to fix
        prices and submit artificially high bids to restaurants and other purchasers and others in
        an effort to drive up prices, and in turn, Defendants’ profits.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 31 at this

time.

                32.    As a result of Defendants’ bid-rigging conduct, Defendants were able to
        exact significant price increases from restaurants and other purchasers.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 32 at this

time.




                                                64
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 65 of 695 PageID #:293641




               33.    Senior executives from Defendants Pilgrim’s Pride, Claxton, Tyson, Perdue,
        Koch, Case, and George’s have been indicted by the United States Department of Justice.
        The Department of Justice’s investigation remains ongoing.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 33 at this

time.

               34.     All aspects of Defendants’ conspiracy were instigated in a market with
        numerous characteristics making it highly susceptible to collusion, including: (a) a highly-
        concentrated market dominated by vertically integrated producers; (b) high barriers to
        market entry; (c) a standardized, commodity product where competition is based
        principally on price; (d) inelastic demand for the product; (e) numerous opportunities for
        cartel members to conspire through a number of regularly scheduled trade association
        meetings; (f) extensive sharing about Broiler breederstock supply and slaughter levels,
        forecasting data, pricing inventory, and exports through the Strategic Alliance and
        Southern Hens, Inc.; and (g) access to competitors’ data through Agri Stats.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 34 at this

time. Defendants deny the existence of and participation in Plaintiffs’ alleged conspiracy.

               35.     An internal memorandum drafted by the Antitrust Section of the Florida
        Attorney General’s office as part of its ongoing investigation stated that the chicken
        industry has the “hallmarks of an industry susceptible to collusion,” including high
        consolidation, “predictable demand” in a “commodity market,” and “routine, public
        display of prices to deter cheating.”

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 35 at this

time. Defendants deny the existence of and participation in Plaintiffs’ alleged conspiracy.

                36.   Defendants’ collusive agreements, anticompetitive acts, and
        understandings throughout the relevant period enabled Defendants, directly and through
        their wholly-owned or controlled subsidiaries and affiliates, to reap the benefits of their
        illegal conduct through the sale of broiler chickens at inflated non-competitive prices.




                                                65
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 66 of 695 PageID #:293642




       Defendants continuously urged one another to “lower supply in order to offset reduced
       demand and to support higher marker prices.”

       ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 36 at this

time. Defendants deny the existence of and participation in Plaintiffs’ alleged conspiracy.

               37.   Through their collusive, coordinated anticompetitive actions, Defendants
       negated the economic benefits of increased competition. Defendants’ conduct resulted in
       their customers, including all DAPs, paying at least hundreds of millions of dollars in
       overcharges to Defendants.

       ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 37 at this

time. Defendants deny the existence of and participation in Plaintiffs’ alleged conspiracy.

                                        IV.     PARTIES

A.     Plaintiffs

              38.     Each DAP along with its place of incorporation, principal place of
       business, and other information pertinent to its claims is listed as follows in alphabetical
       order:

       ANSWER: Paragraph 38 contains no factual allegations to which a response is required.

To the extent a response is required, Defendants admit that Plaintiffs purport to list each DAP

along with its place of incorporation, principal place of business, and other information pertinent

to its claims in alphabetical order, but deny any remaining allegations in Paragraph 38.

              39.     Plaintiff Action Meat Distributors, Inc. is a Texas corporation with its
       principal place of business in Houston.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 39 and therefore deny them.




                                                66
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 67 of 695 PageID #:293643




              40.    Plaintiff Affiliated Foods, Inc. is a Texas corporation headquartered in
       Amarillo, Texas.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 40 and therefore deny them.

               41.    Plaintiff Ahold Delhaize USA, Inc. is a Delaware corporation with a
       principal place of business in Quincy, Massachusetts. Ahold Delhaize is the direct or
       indirect parent company of several local retail companies (including, without limitation,
       Food Lion, Giant Martin’s, Giant Food, Hannaford, Peapod, Stop & Shop, Bottom Dollar,
       Harvey’s, and Sweetbay) that own and operate retail grocery businesses and sell and sold
       Broiler chicken and other products. Ahold Delhaize brings this action on its own behalf
       and on behalf of its assignors (including, without limitation, Delhaize America, LLC; Food
       Lion, LLC; Hannaford Bros. Co., LLC; Bottom Dollar Food Northeast, LLC; Retained
       Subsidiary One, LLC; Delhaize America Distribution, LLC; Ahold U.S.A., Inc.; Giant
       Food Stores, LLC; Giant of Maryland LLC; Peapod, LLC; The Stop & Shop Supermarket
       Company LLC; Retail Business Services LLC; and C & S Wholesale Grocers, Inc.), each
       of which directly purchased Broiler chicken from one or more Defendants and their co-
       conspirators during the relevant period. The references in this Complaint to “Ahold
       Delhaize” or “Plaintiffs” includes Ahold Delhaize’s assignors.

       ANSWER: Defendants admit Plaintiffs intend references in this Complaint to “Ahold

Delhaize” or “Plaintiffs” to include Ahold Delhaize’s assignors. Although Defendants admit that

Plaintiff Ahold Delhaize, Inc. directly purchased Broiler chicken from at least one Defendant

during the Relevant Period, each Defendant lacks knowledge or information sufficient to form a

belief as to the truth of any allegations in Paragraph 41 that relate to other Defendants and/or third

parties, and therefore each Defendant denies the allegations in Paragraph 41 to the extent that they

relate to other Defendants and/or third parties. Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 41 and therefore

deny them.

              42.    Plaintiff Albertsons Companies, Inc. is a Delaware limited-liability
       company with its principal place of business in Boise, Idaho. Albertsons Companies, Inc.
       is the parent corporation of Albertsons LLC, New Albertsons Inc., and Safeway Inc.




                                                 67
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 68 of 695 PageID #:293644




       Albertsons Companies, Inc. brings this action on its own behalf and on behalf of its
       assignors, all of whom are wholly- owned subsidiaries of Albertsons Companies, Inc.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 42 and therefore deny them.

               43.     Plaintiff ALDI, Inc. (“ALDI”) is an Illinois corporation with a principal
       place of business in Batavia, Illinois. During the time relevant to Plaintiff’s claims,
       Plaintiff directly purchased Broiler chicken in the United States from one or more of the
       Defendants and/or their co-conspirators and sustained injury and damage to its business
       as a proximate result of the antitrust violations and other unlawful activities alleged in this
       Complaint.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 43. Although Defendants admit that Plaintiff ALDI, Inc. directly purchased Broiler

chicken from at least one Defendant during the Relevant Period, each Defendant lacks knowledge

or information sufficient to form a belief as to the truth of any allegations in Paragraph 43 that

relate to other Defendants and/or third parties, and therefore each Defendant denies the allegations

in Paragraph 43 to the extent that they relate to other Defendants and/or third parties. Defendants

lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 43 and therefore deny them.

              44.     Plaintiffs Alex Lee, Inc., and its wholly-owned subsidiary, Merchants
       Distributors, LLC (together, “Alex Lee”) are, respectively, a North Carolina corporation
       and a North Carolina limited-liability company, with their principal places of business in
       Hickory, North Carolina.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 44 and therefore deny them.

               45.     Plaintiff Amigos Meat Distributors, LP is a Texas limited partnership with
       its principal place of business in Houston, Texas.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 45 and therefore deny them.




                                                 68
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 69 of 695 PageID #:293645




               46.     Plaintiff Amigos Meat Distributors East, LP is a Texas limited partnership
       with its principal place of business in Atlanta, Georgia.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 46 and therefore deny them.

               47.     Plaintiff Amigos Meat Distributors West, LP is a Texas limited partnership
       with its principal place of business in Phoenix, Arizona.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 47 and therefore deny them.

               48.     Plaintiff Amigos Meat & Poultry, LLC is a Texas limited-liability company
       with its principal place of business in Chicago, Illinois.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 48 and therefore deny them.

               49.     Plaintiff Anaheim Wings, LLC, doing business as Hooters of Anaheim, is a
       Kansas Limited-liability company doing business in Anaheim, California. Plaintiff
       Anaheim Wings, LLC purchased chicken indirectly from Defendants and/or their co-
       conspirators including Tyson and Perdue in California during the relevant period. As such,
       during the time period relevant to Plaintiff’s claims, Anaheim Wings, LLC, indirectly
       purchased chicken in the United States from one or more Defendants and/or their co-
       conspirators, and sustained injury and damage as a proximate result of the antitrust
       violations alleged in this Complaint. Anaheim Wings, LLC is a “person” with standing to
       sue Defendants for damages and/or other relief under Section 1 of the Sherman Act, 15
       U.S.C. § 1, and the state laws referenced herein.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 49. The last sentence of Paragraph 49 consists of Plaintiffs’ legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this sentence. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 49 and therefore deny them.




                                                69
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 70 of 695 PageID #:293646




              50.     Plaintiff Associated Food Stores, Inc. is a Utah corporation with its
       principal place of business in Salt Lake City.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 50 and therefore deny them.

             51.     During the time period relevant to Plaintiffs’ claims, Plaintiff Associated
       Grocers of Florida, Inc. was a Florida corporation with a principal place of business in
       Pompano Beach, Florida.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 51 and therefore deny them.

              52.    Plaintiff Associated Grocers of New England, Inc. is a New Hampshire
       corporation with its principal place of business in Pembroke, New Hampshire.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 52 and therefore deny them.

               53.     Plaintiff Associated Grocers of the South, Inc. is an Alabama corporation
       with its principal place of business located in Birmingham, Alabama.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 53 and therefore deny them.

               54.     Plaintiff Associated Wholesale Grocers, Inc. (“AWG”) is a Kansas
       corporation with its principal place of business located at 5000 Kansas Avenue, Kansas
       City, Kansas 66106. AWG has distribution center locations in Kansas City, KS; Springfield,
       MO; Oklahoma City, OK; Goodlettsville, TN; Southaven, MS; Pearl River, LA; Norfolk,
       NE; and Kenosha, WI. During the relevant time period, AWG purchased broilers through
       its corporate headquarters and each of these distribution centers. AWG is also the assignee
       of claims arising from Affiliated Foods Midwest Cooperative, Inc. (“AFM”), which, during
       the relevant time period, purchased broilers directly from one or more Defendants and
       other producers of Broilers. Before AWG’s acquisition of AFM assets in October 2016,
       AFM was a Nebraska corporation with its principal place of business in Norfolk, Nebraska
       and Elwood, Kansas. It served retailers in various states, including Oklahoma, Kansas,
       Colorado, Wyoming, Nebraska, Missouri, Illinois, Wisconsin, Iowa, South Dakota, North
       Dakota, Minnesota, and Michigan. AFM has assigned its claims arising from its purchases
       of broilers to AWG, and AWG brings this action on its own behalf and in addition as
       assignee of claims from AFM, both of which purchased Broilers from one or more
       Defendants, their co- conspirators, and others during the relevant period. All references
       in this complaint to Associated Wholesale Grocers, Inc. or AWG, or to Associated
       Wholesale Grocers, Inc.’s or AWG’s Broiler purchases, refer both to Associated Wholesale


                                               70
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 71 of 695 PageID #:293647




       Grocers, Inc. and Affiliated Foods Midwest Cooperative, Inc., or to their Broiler
       purchases, and to AWG as to its own claims, as well the claims assigned to it by AFM. The
       references in this Complaint to “Plaintiffs” include AWG as to its own claims, as well as
       the claims assigned to it by AFM. During the relevant time period, AWG purchased
       Broilers at artificially inflated prices directly from Defendants, including, without
       limitation, from Pilgrim’s Pride Corporation, Sanderson Farms, Inc., Mountaire Farms,
       Inc., and Tyson Foods, Inc., and other producers of Broilers. During the relevant time
       period, the price quoted in agreements between AWG and Defendants and other producers
       of Broilers referenced or were directly tied to the Georgia Dock, which was manipulated
       by Defendants and their Co- Conspirators.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 54. To the extent the allegations in Paragraph 54 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 54 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 54 to the extent that they relate

to other Defendants and/or third parties. With respect to the allegations of the first, second and

third sentences, Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore deny them. With respect to the allegations of assignments in

the fourth and seventh sentences, Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny them. With respect to the remaining

allegations in the fourth and seventh sentences, Defendants admit that Plaintiff Associated

Wholesale Grocers, Inc. and/or its purported assignor, AFM, directly purchased Broiler chicken

from at least one Defendant during the Relevant Period, but lack knowledge or information

sufficient to form a belief as to the truth of any remaining allegations in Paragraph 54 that relate

to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

Paragraph 54 to the extent that they relate to other Defendants and/or third parties. With respect

to the allegations in the fifth and sixth sentences of Paragraph 54, Defendants lack knowledge or



                                                 71
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 72 of 695 PageID #:293648




information sufficient to form a belief as to the truth of the allegations and therefore deny them.

The eighth and ninth sentences of Paragraph 54 contain no factual allegations to which a response

is required. To the extent a response is required, Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore deny them. With respect

to the tenth sentence in Paragraph 54, Defendants Pilgrim’s, Tyson, and Mountaire admit they

each sold various poultry products directly to AWG during the Relevant Period, but deny that

AWG made any purchases from them at artificially inflated prices, that AWG was in any way

injured as a result of purchases from them, and that they engaged in any wrongful conduct.

Sanderson Farms admits it sold chicken to AWG and AFM during the Relevant Period, but denies

AWG or AFM made any purchases from Sanderson Farms at artificially inflated prices. Sanderson

Farms further denies AWG or AFM were in any way injured as a result of purchases from

Sanderson Farms or that Sanderson Farms engaged in any wrongful conduct. Defendants deny

the remaining allegations in the tenth sentence of Paragraph 54. With respect to the last sentence

in Paragraph 54, Pilgrim’s, Tyson, and Sanderson Farms admit that at various points in the

Relevant Period certain of their customers paid prices related to the “Georgia Dock,” but deny the

Georgia Dock was manipulated. Harrison Poultry and Mountaire specifically deny that the prices

of its sales were based on the Georgia Dock during the Relevant Period. All other Defendants lack

knowledge or information sufficient to form a belief as to the allegations in the last sentence in

Paragraph 54 and therefore deny them. Defendants deny any remaining allegations in Paragraph

54.

               55.    Plaintiff Barbeque Integrated, Inc. d/b/a Smokey Bones Bar & Fire Grill is
       a Delaware corporation with its principal place of business in Aventura, Florida. During
       the relevant period, Smokey Bones operated over 70 restaurants in multiple states. Smokey
       Bones brings this action on its own behalf, and additionally and alternatively, as assignee
       of McLane Foodservice, Inc. f/k/a MBM Corporation and its affiliates. To ensure
       consistency in taste and quality of their products across hundreds of locations spanning



                                                72
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 73 of 695 PageID #:293649




       multiple states, Smokey Bones, like many restaurants, negotiates and contracts directly
       with Defendants for the production and supply of their proprietary chicken according to
       Smokey Bones’ unique recipes and specifications. These negotiations and contracts
       governed the price and quantity at which Defendants would supply Smokey Bones with
       broilers. The contracts between Smokey Bones and Defendants identify Smokey Bones as
       the purchaser or customer, and set forth the agreed formula pricing (as represented by
       Defendants) and the volume of proprietary chicken products to be sold to Smokey Bones.
       The proprietary product Defendants produce and sell to Smokey Bones cannot be sold to
       any other customer.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 55. To the extent the allegations in Paragraph 55 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 55 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 55 to the extent that they relate

to other Defendants and/or third parties. With respect to the allegations in the first three sentences

of Paragraph 55, Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore deny them. Defendants admit that Plaintiff Barbeque

Integrated, Inc.’s purported assignor, McLane Foodservice, Inc., directly purchased Broiler

chicken from at least one Defendant during the Relevant Period, but Defendants deny that Plaintiff

Barbeque Integrated, Inc. directly purchased Broiler chicken from any Defendant during the

Relevant Period. Defendants deny any remaining allegations in Paragraph 55.

              56.    Plaintiff Bashas’ Inc. is an Arizona corporation with its principal place of
       business in Chandler, Arizona, operating stores under several banners, including Food
       City, Bashas’ Markets, Bashas’ Dine, AJ’s Fine Foods, and Eddie’s Country Stores.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 56 and therefore deny them.




                                                 73
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 74 of 695 PageID #:293650




              57.     Plaintiff Big Y Foods, Inc. is a Massachusetts corporation with its principal
       place of business in Springfield, Massachusetts.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 57 and therefore deny them.

              58.     Plaintiff Bi-Lo Holdings, LLC is a limited-liability company organized
       under the laws of the State of Delaware. Its principal place of business is 8928 Prominence
       Parkway, #200, Jacksonville, Florida 32256. Bi-Lo Holdings, LLC brings this action on
       its own behalf and as the assignee of C&S Wholesale Grocers, Inc., a wholesaler that,
       during the relevant period, purchased chicken directly from Defendants for resale to Bi-Lo
       Holdings, LLC.

       ANSWER: Defendants admit that Plaintiff Bi-Lo Holdings’ purported assignor, C&S

Wholesale Grocers, Inc., directly purchased Broiler chicken from at least one Defendant during

the Relevant Period, but each Defendant lacks knowledge or information sufficient to form a belief

as to the truth of any allegations in Paragraph 58 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 58 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 58 and therefore deny them.

               59.    Plaintiff BJ’s Wholesale Club, Inc.is a Delaware corporation with its
       principal place of business in Westborough, Massachusetts. BJ’s brings this action on its
       own behalf and as the assignee of Burris Logistics, a food-service redistributor that, during
       the relevant period, purchased chicken directly from Defendants for resale to BJ’s.

       ANSWER: Defendants admit that BJ’s Wholesale Club, Inc.’s purported assignor, Burris

Logistics, directly purchased Broiler chicken from at least one Defendant during the Relevant

Period, but each Defendant lacks knowledge or information sufficient to form a belief as to the

truth of any allegations in Paragraph 59 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 59 to the extent that they relate to

other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 59 and therefore deny them.



                                                  74
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 75 of 695 PageID #:293651




               60.     Plaintiff Bob Evans Farms, Inc. (“Bob Evans”) is a Delaware Corporation
       with its principal place of business in New Albany, Ohio. Bob Evans brings this action on
       its own behalf and as assignee of Gordon Food Service, Inc., who purchased chicken on
       Bob Evans’ behalf directly from Defendants and/or their co-conspirators during the
       relevant time period and assigned its claims arising out of these purchases to Bob Evans.
       During the time period relevant to Bob Evans’ claims, Bob Evans and/or its assignors
       directly purchased chicken in the United States from one or more Defendants and/or their
       co-conspirators and sustained injury and damages as a proximate result of the antitrust
       violations alleged in this Complaint. Both Bob Evans and Gordon Food Service, Inc. are a
       “person” with standing to sue Defendants for damages and other relief under Section 1 of
       the Sherman Act, 15 U.S.C. § 1.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 60. Although Defendants admit that Plaintiff Bob Evans Farms, Inc. and/or its

purported assignor, Gordon Food Service, Inc., directly purchased Broiler chicken from at least

one Defendant during the Relevant Period, each Defendant lacks knowledge or information

sufficient to form a belief as to the truth of any allegations in Paragraph 60 that relate to other

Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

60 to the extent that they relate to other Defendants and/or third parties. The last sentence of

Paragraph 60 consists of Plaintiff’s legal conclusions, to which no response is required. To the

extent a response is required, Defendants deny the allegations in this sentence. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 60 and therefore deny them.

               61.    Plaintiff Bojangles’ Restaurants, Inc. (“BRI”) is a North Carolina
       corporation with its principal place of business in Charlotte, North Carolina. Plaintiff
       Bojangles Opco, LLC is a Delaware limited liability company with its principal place of
       business in Charlotte, North Carolina (“Opco”, and together with BRI these parties are
       referred to herein as (“Bojangles”). Bojangles owns, operates, or alternatively is the
       franchisor (and trademark licensor) of, more than 700 Bojangles branded restaurants in
       the United States (the “Bojangles Branded Restaurants”). Restaurants like Bojangles
       serve their proprietary chicken products in multiple locations throughout the country. To
       ensure consistency in taste and quality of its products across hundreds of locations,
       Bojangles’, like many restaurants, negotiated and contracted directly with Defendants for
       the production and supply of chicken for the Bojangles Branded Restaurants, according to
       Bojangles’ unique recipes and specifications. These negotiations and contracts governed
       the price and quantity at which Defendants would supply the Bojangles Branded


                                                75
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 76 of 695 PageID #:293652




       Restaurants with Broilers (as that term is defined in the Consolidated Complaint).
       Bojangles provided Defendants with instructions regarding each step of the preparation
       and packaging process for its chicken products, including the recipe for Bojangles’
       products and specific requirements for packaging and labeling Bojangles’ proprietary
       products. The agreements entered into between Bojangles and Defendants and
       coconspirators set forth the agreed price and volume of chicken products to be sold to
       Bojangles. Bojangles brings this action on its own behalf, and additionally and
       alternatively, as assignee of McLane Foodservice, Inc. f/k/a MBM Corporation and its
       affiliates (“McLane”), as well as the assignee of various franchisee owners and operators
       of franchised Bojangles Branded Restaurants (“Franchisee Assignors”). During the
       conspiracy period, Bojangles and the Franchisee Assignors purchased millions of dollars’
       worth of Broilers directly from certain Defendants and co-conspirators at artificially
       inflated prices throughout the Conspiracy Period. Bojangles contracted directly with
       Defendants and their co-conspirators for the purchase of Broilers, negotiating the price
       and quantity at which Defendants would supply Bojangles and the Franchisee Assignors
       with Broilers. As such, Bojangles has suffered antitrust injury as a result of Defendants’
       anticompetitive and unlawful conduct. Also during the Conspiracy Period, McLane
       purchased Broilers on behalf of Bojangles and the Franchisee Assignors’ from Defendants
       and their co-conspirators. McLane has assigned its claims arising out of these purchases
       to Bojangles. Bojangles and the Franchisee Assignors also purchased Broilers indirectly
       from certain Defendants and their co-conspirators for use in food preparation in
       Bojangles’ locations, and not for resale in unaltered form. The purchase orders for
       Broilers supplied to Bojangles Branded Restaurants were created and issued from
       Bojangles Branded Restaurant locations in multiple states, including the Florida, Illinois,
       Alabama, North Carolina, South Carolina, Virginia and Tennessee and the District of
       Columbia. Bojangles restaurants also received invoices for and shipments of Broilers.
       Bojangles and the Franchisee Assignors were damaged by Defendants’ anticompetitive and
       illegal conduct by paying artificially inflated prices for Broilers, and therefore have
       suffered antitrust injury as a result of Defendants’ conduct. Bojangles brings this action to
       recover the overcharges it and the Franchisee Assignors paid for Broilers purchased
       during the Conspiracy Period.5

              FN 5: Bojangles’ antitrust claims are predicated on all elements of Defendants’
              collusive conduct, including the bid-rigging that is the subject of the DOJ
              indictment. As alleged in the Indictment and recited in the Consolidated
              Complaint, Defendants engaged in bid-rigging conduct specifically targeted at
              Bojangles and other contract based customers. Bojangles solicited bids,
              negotiated terms, and contracted directly with Defendants for their proprietary
              chicken products, and assumed full responsibility to pay the contract obligations.
              Bojangles used distributors, including Pate Dawson Company (“Pate Dawson”),
              as purchasing agents, and the distributors were paid a set fee by Bojangles for
              their services. There is a dispute between Bojangles and Direct Action Plaintiff
              Cheney Bros., Inc. (“Cheney Brothers”) as to who is the proper party to assert
              direct purchaser claims with respect to purchases of Bojangles products from
              Defendants using Pate Dawson as purchasing agent. On information and belief,




                                                76
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 77 of 695 PageID #:293653




               Cheney Brothers acquired the assets of Pate Dawson in 2016. Bojangles reserves
               all of its rights on this issue.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 61. To the extent the allegations in Paragraph 61 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 61 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 61 to the extent that they relate

to other Defendants and/or third parties. With respect to the allegations in the first four sentences,

and the thirteenth, fourteenth, and fifteenth sentence of Paragraph 61, Defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations and therefore deny them.

The ninth, twelfth, eighteenth, and nineteenth sentences of Paragraph 61 contain Plaintiffs’

characterizations of their claims and legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations of the twelfth, eighteenth, and

nineteenth sentence in Paragraph 61 and lack knowledge or information sufficient to form a belief

as to the truth of the allegations of the ninth sentence of Paragraph 61 and therefore deny them.

Defendants admit that Bojangles and/or its assignors directly purchased Broiler chicken from at

least one Defendant during the Relevant Period, but each Defendant lacks knowledge or

information sufficient to form a belief as to the truth of any allegations in Paragraph 61 that relate

to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

Paragraph 61 to the extent that they relate to other Defendants and/or third parties. Defendants

deny any remaining allegations in Paragraph 61. Pursuant to the Court’s September 22, 2020




                                                 77
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 78 of 695 PageID #:293654




Order staying bid-rigging claims and allegations (Dkt. 3835), the parties agree that Defendants

shall not answer Footnote 5 at this time.

               62.     Plaintiff Bonita Plaza Wings, LLC, doing business as Hooters of Plaza
       Bonita, is a California Limited-liability company doing business in National City,
       California. Plaintiff Bonita Plaza Wings, LLC purchased chicken indirectly from
       Defendants and/or their co-conspirators including Tyson and Perdue in California during
       the relevant period. As such, during the time period relevant to Plaintiff’s claims, Bonita
       Plaza Wings, LLC, indirectly purchased chicken in the United States from one or more
       Defendants and/or their co-conspirators, and sustained injury and damage as a proximate
       result of the antitrust violations alleged in this Complaint. Bonita Plaza Wings, LLC is a
       “person” with standing to sue Defendants for damages and/or other relief under Section
       1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 62. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 62 and therefore deny them. The last sentence

of Paragraph 62 consists of Plaintiff’s legal conclusions, to which no response is required. To the

extent a response is required, Defendants deny the allegations in this sentence. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 62 and therefore deny them.

               63.     Plaintiff Boston Market Corporation is a Delaware corporation with its
       principal place of business in Golden, Colorado. During the relevant period, Boston
       Market operated over 450 stores across the country, and was registered to do business in
       each state in which it operated, including Arizona, California, District of Columbia,
       Florida, Illinois, Kansas, Michigan, Minnesota, Nebraska, Nevada, New Hampshire, New
       Mexico, New York, North Carolina, Rhode Island, South Carolina, Virginia and Wisconsin.
       To ensure consistency in taste and quality of their products across hundreds of locations
       spanning multiple states, Boston Market, like many restaurants, negotiates and contracts
       directly with Defendants for the production and supply of their proprietary chicken
       according to Boston Market’s unique recipes and specifications. These negotiations and
       contracts governed the price and quantity at which Defendants would supply Boston
       Market with broilers. The contracts between Boston Market and Defendants identify
       Boston Market as the purchaser or customer, and set forth the agreed formula pricing (as
       represented by Defendants) and the volume of proprietary chicken products to be sold to
       Boston Market. The contracts between Boston Market and Defendants further specify that
       Boston Market is responsible for all amounts due and owing to Defendants for proprietary
       Boston Market products. The agreements also state that should the agreement end, Boston
       Market must purchase all inventory of finished proprietary items and true up feed expenses


                                                78
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 79 of 695 PageID #:293655




       purchased at Boston Market’s direction. These provisions are put in place because the
       proprietary product Defendants produce and sell to Boston Market cannot be sold to any
       other customer. Boston Market brings this action on its own behalf, and additionally and
       alternatively, as assignee of Ben E. Keith Company d/b/a Ben E. Keith Foods, HAVI Global
       Solutions, Mattingly Foods, Inc., and McLane Foodservice, Inc. f/k/a MBM Corporation,
       Willow Run Foods, Inc., and their respective affiliates. During the relevant period, Boston
       Market purchased broilers directly from Defendants, Defendants’ subsidiaries and
       affiliates, entities owned or controlled by Defendants, or agents Defendants or Defendants’
       subsidiaries and affiliates controlled. Also during the relevant period, Assignors purchased
       broilers on Boston Market’s behalf from Defendants and/or their co-conspirators,
       including Tyson and Pilgrim’s Pride. Assignors have assigned their claims arising out of
       these purchases to Boston Market. Boston Market also purchased broilers indirectly from
       Defendants, Defendants’ subsidiaries and affiliates, entities owned or controlled by
       Defendants, or agents Defendants or Defendants’ subsidiaries and affiliates controlled for
       use in food preparation in Boston Market’s locations, and not for resale in unaltered form.
       The purchase orders for broilers supplied to Boston Market restaurants were created and
       issued from Boston Market restaurant locations in multiple states, including Arizona,
       California, District of Columbia, Florida, Illinois, Kansas, Michigan, Minnesota,
       Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Rhode
       Island, South Carolina, Virginia and Wisconsin. Boston Market restaurants also received
       invoices for and shipments of broilers. As such, Boston Market has suffered antitrust injury
       as a result of Defendants’ anticompetitive and unlawful conduct.6

              FN 6: DAPs Boston Market, Johnny Rockets and Friendly’s (Certain Restaurant
              DAPs) antitrust claims are predicated on all elements of Defendants’ collusive
              conduct, including the bid-rigging that is the subject of the DOJ indictment. As
              alleged in the Indictment and recited in this Consolidated Complaint, Defendants
              engaged in bid-rigging conduct specifically targeted at Certain Restaurant DAPs
              and other contract based customers. Certain Restaurant DAPs solicited bids,
              negotiated terms, and contracted directly with Defendants for their proprietary
              chicken products, and assumed full responsibility to pay the contract obligations.
              Certain Restaurant DAPs used distributors, including Sysco and US Foods, as
              purchasing agents, and the distributors were paid a set fee by Certain Restaurant
              DAPs for their services. There is a dispute between Certain Restaurant DAPs on
              the one hand and Sysco and US Foods on the other hand as to who is the proper
              party to assert direct purchaser claims with respect to the purchases of Certain
              Restaurant DAPs’ products from Defendants. By joining in this consolidated
              pleading, Certain Restaurant DAPs and Sysco and US Foods reserve their
              respective rights on this issue.

       ANSWER:       Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 63. To the extent the allegations in Paragraph 63 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as


                                               79
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 80 of 695 PageID #:293656




to the truth of any allegations in Paragraph 63 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 63 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first, second, eleventh, twelfth and thirteenth

sentences of Paragraph 63 and therefore deny them. The ninth and sixteenth sentences of

Paragraph 63 contain Plaintiffs’ characterizations of their claims and legal conclusions to which

no response is required. To the extent a response is required, Defendants deny the allegations of

the sixteenth sentence in Paragraph 63 and lack knowledge or information sufficient to form a

belief as to the truth of the allegations of the ninth sentence of Paragraph 63 and therefore deny

them. Defendants admit that Plaintiff Boston Market and/or its purported assignors directly

purchased Broiler chicken from at least one Defendant during the Relevant Period, but each

Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

allegations in Paragraph 63 that relate to other Defendants and/or third parties, and therefore each

Defendant denies the allegations in Paragraph 63 to the extent that they relate to other Defendants

and/or third parties. Defendants other than Pilgrim’s and Tyson lack knowledge or information

sufficient to form a belief as to the specific agreements referenced in Paragraph 63 and therefore

deny them. Pilgrim’s admits it has sold poultry to Ben E. Keith Company, Mattingly Foods, Inc.,

McLane Foodservice, Inc., and Willow Run Foods, Inc. during the Relevant Period, but denies it

has sold directly to Plaintiff Boston Market. Pilgrim’s also admits that at one point it had a contract

with Boston Market, but lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 63 and therefore denies them. Tyson admits that it sold

certain poultry products to Boston Market during the Relevant Period, but lacks knowledge or

information sufficient to form a belief as to the remaining allegations in Paragraph 63 and therefore




                                                  80
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 81 of 695 PageID #:293657




denies them. Defendants deny any remaining allegations in Paragraph 63. Pursuant to the Court’s

September 22, 2020 Order staying bid-rigging claims and allegations (Dkt. 3835), the parties agree

that Defendants shall not answer Footnote 6 at this time.

              64.    Plaintiff Brookshire Brothers, Inc. (“Brookshire Brothers”) is a Texas
       corporation with its principal place of business in Lufkin, Texas. During the Relevant
       Period, Brookshire Brothers purchased chicken at artificially inflated prices directly from
       one or more of the Defendants and suffered injury to its business or property as a direct
       and proximate result of Defendants’ wrongful conduct.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 64. Although Defendants admit that Plaintiff Brookshire Brothers, Inc. directly

purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

Paragraph 64 that relate to other Defendants and/or third parties, and therefore each Defendant

denies the allegations in Paragraph 64 to the extent that they relate to other Defendants and/or third

parties. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 64 and therefore deny them.

                65.    Plaintiff Carl Buddig & Co., Inc. is an Illinois corporation with its principal
       place of business in Homewood, Illinois. From 2008 through at least 2017, Buddig
       purchased chicken at artificially inflated prices directly from various Defendants, and their
       affiliates and co- conspirators, and suffered injury to its business or property as a direct
       or proximate result of Defendants’ wrongful conduct.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 65.    Although Defendants admit that Plaintiff Carl Buddig & Co., Inc. directly

purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

Paragraph 65 that relate to other Defendants and/or third parties, and therefore each Defendant

denies the allegations in Paragraph 65 to the extent that they relate to other Defendants and/or third




                                                 81
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 82 of 695 PageID #:293658




parties. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 65 and therefore deny them.

               66.     Plaintiff Caesars Enterprise Services, LLC is a Delaware corporation with
       its principal place of business in Las Vegas, Nevada. From 2008 through at least 2017,
       Caesars purchased chicken at artificially inflated prices directly from various Defendants,
       and their affiliates and co-conspirators, and suffered injury to its business or property as
       a direct or proximate result of Defendants’ wrongful conduct.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 66. Although Defendants admit that Plaintiff Caesars Enterprise Services, LLC directly

purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

Paragraph 66 that relate to other Defendants and/or third parties, and therefore each Defendant

denies the allegations in Paragraph 66 to the extent that they relate to other Defendants and/or third

parties. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 66 and therefore deny them.

              67.     Plaintiff Campbell Soup Company, is a New Jersey corporation with its
       principal place of business in Camden, New Jersey; Plaintiff Campbell Soup Supply
       Company L.L.C., is a Delaware corporation with its principal place of business in Camden,
       New Jersey; Plaintiff Pacific Foods of Oregon, LLC, is an Oregon corporation with its
       principal place of business in Tualatin, Oregon (collectively “Campbell”). Campbell is a
       manufacturer and marketer of high-quality, branded food and beverage products.
       Campbell is a direct purchaser of Broilers from several producer Defendants.

       ANSWER: Defendants admit that Plaintiff Campbell Soup Company directly purchased

Broiler chicken from at least one Defendant during the Relevant Period, but each Defendant lacks

knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

67 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

allegations in Paragraph 67 to the extent that they relate to other Defendants and/or third parties.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 67 and therefore deny them.


                                                 82
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 83 of 695 PageID #:293659




               68.     Plaintiff Captain D’s LCC is a Delaware corporation with its principal
       place of business in Nashville, Tennessee. During the Conspiracy Period, over 500 Captain
       D’s restaurants operated in multiple states. Restaurants like Captain D’s serve their
       proprietary chicken products in multiple locations throughout the country. To ensure
       consistency in taste and quality of its products across hundreds of locations spanning
       multiple states, Captain D’s, like many restaurants, negotiated and contracted directly with
       Defendants for the production and supply of its chicken, according to Captain D’s unique
       recipes and specifications. These negotiations and contracts governed the price and
       quantity at which Defendants would supply Captain D’s with Broilers. Captain D’s
       provided Defendants with instructions regarding each step of the preparation and
       packaging process for its chicken products, including the recipe for Captain D’s products
       and specific requirements for packaging and labeling Captain D’s products. The contracts
       entered into between Captain D’s and Defendants set forth the agreed price and volume of
       chicken products to be sold to Captain D’s. Captain D’s brings this action on its own
       behalf, and additionally and alternatively, as assignee of McLane Foodservice, Inc. f/k/a
       MBM Corporation and its affiliates (“McLane” or “Assignor”). During the Conspiracy
       Period, Captain D’s purchased Broilers directly from Defendants and their co-
       conspirators, Defendants’ and their co-conspirators’ subsidiaries and affiliates, entities
       owned or controlled by Defendants and their co-conspirators, or agents controlled by
       Defendants, Defendants’ subsidiaries and affiliates, and their co- conspirators. Also
       during the Conspiracy Period, McLane purchased Broilers on Captain D’s behalf from
       Defendants and/or their co-conspirators. McLane has assigned its claims arising out of
       these purchases to Captain D’s. Captain D’s and/or its Assignor purchased millions of
       dollars’ worth of Broilers directly from Defendants and their co-conspirators at artificially
       inflated prices throughout the Conspiracy Period. As such, Captain D’s has suffered
       antitrust injury as a result of Defendants’ anticompetitive and unlawful conduct. Captain
       D’s was damaged by Defendants’ anticompetitive and illegal conduct by paying artificially
       inflated prices for Broilers. Captain D’s brings this action to recover the overcharges it
       paid for Broilers purchased during the Conspiracy Period.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 68. To the extent the allegations in Paragraph 68 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 68 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 68 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first through third and tenth and eleventh

sentences of Paragraph 68 and therefore deny them. The eighth, thirteenth, fourteenth, and


                                                 83
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 84 of 695 PageID #:293660




fifteenth sentences of Paragraph 68 contain Plaintiffs’ characterizations of their claims and legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations of the thirteenth, fourteenth, and fifteenth sentences in Paragraph 68 and lack

knowledge or information sufficient to form a belief as to the truth of the allegations of the eighth

sentence of Paragraph 68 and therefore deny them. Although Defendants admit that Plaintiff

Captain D’s purported assignor, McLane Foodservice, Inc., directly purchased Broiler chicken

from at least one Defendant during the Relevant Period, Defendants deny that Plaintiff Captain

D’s directly purchased Broiler chicken from any Defendant during the Relevant Period.

Defendants deny any remaining allegations in Paragraph 68.

                69.    Plaintiff CBBC Opco, LLC d/b/a Colorado Boxed Beef is a Florida limited-
       liability corporation headquartered in Lakeland, Florida.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 69 and therefore deny them.

              70.     Plaintiff Certco, Inc. is a Wisconsin corporation with its principal place of
       business in Fitchburg, Wisconsin

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 70 and therefore deny them.

                71.    Plaintiff Checkers Drive-In Restaurants, Inc. (“Checkers”) is a Delaware
       corporation with its principal place of business in Tampa, Florida. Checkers owns and
       operates restaurants that sell chicken. Checkers brings this action on its own behalf for
       chicken purchased from Defendants and/or their co-conspirators for its entire system
       during the relevant period, and additionally and alternatively, as assignee of its purchasing
       agents, who assigned their claims to Checkers. During the relevant period, McLane
       Company, Inc. and its affiliates, purchased chicken on Checkers’ behalf from Defendants
       and/or their co-conspirators including, Koch Foods, Inc., OK Foods, Inc., Tyson Foods,
       Inc., and Wayne Farms, LLC, and assigned their claims arising out of these purchases to
       Checkers. Additionally, during the relevant time period, I Supply Company and its
       affiliates, and Customized Distribution, LLC (CDI) and its affiliates, purchased chicken on
       Checkers’ behalf from Defendants and/or their co-conspirators including, Koch Foods,
       Inc., OK Foods, Inc., Tyson Foods, Inc., Wayne Farms, LLC, Case Farms, LLC, and
       Pilgrim’s Pride Corporation, and assigned their claims arising out of these purchases to
       Checkers. As such, during the time period relevant to Plaintiffs’ claims, Checkers and/or


                                                 84
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 85 of 695 PageID #:293661




       its assignors directly purchased chicken in the United States from one or more Defendants
       and/or their co-conspirators, and sustained injury and damages as a proximate result of
       the antitrust violations alleged here. Checkers is a “person” with standing to sue
       Defendants for damages and other relief under Section 1 of the Sherman Act, 15 U.S.C. §
       1.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 71. Each Defendant lacks knowledge or information sufficient to form a belief as to

the truth of any allegations in Paragraph 71 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 71 to the extent that they relate to

other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first two sentences of Paragraph 71 and

therefore deny them. The third, sixth, and seventh sentences of Paragraph 71 contain Plaintiff’s

characterizations of their claims and legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations of the sixth and seventh sentence in

Paragraph 71 and lack knowledge or information sufficient to form a belief as to the truth of the

allegations of the third sentence of Paragraph 71 and therefore deny them. Although Defendants

admit that Plaintiff Checkers Drive-In Restaurants, Inc. and/or its purported assignors, McLane

Company, Inc., I Supply Company, and Customized Distribution, LLC, directly purchased Broiler

chicken from certain Defendants during the Relevant Period, each Defendant lacks knowledge or

information sufficient to form a belief as to the truth of any allegations in Paragraph 71 that relate

to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

Paragraph 71 to the extent that they relate to other Defendants and/or third parties. Defendants

other than Koch, O.K. Foods, Pilgrim’s, Tyson, Wayne Farms, and Case lack knowledge or

information sufficient to form a belief as to the specific agreements referenced in Paragraph 71

and therefore deny them and any remaining allegations in Paragraph 71. Pilgrim’s admits it sold

various poultry products directly to Checkers and its assignors McLane Company and I Supply


                                                 85
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 86 of 695 PageID #:293662




Company during the Relevant Period. Pilgrim’s denies that Checkers and/or its assignors were in

any way injured as a result of purchases from Pilgrim’s and that Pilgrim’s engaged in any wrongful

conduct. Pilgrim’s lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 71 and therefore denies them. Wayne Farms admits it sold

chicken to Checkers and I-Supply during the Relevant Period, but denies that Checkers, I-Supply,

Customized Distribution, LLC, or any of their affiliates and/or assignors were injured as a result

of purchases from Wayne Farms, and denies the allegation that Wayne Farms engaged in wrongful

conduct. Wayne Farms lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 71 and therefore denies them. O.K. Foods admits it has

sold chicken to McLane Company, Customized Distribution, LLC, and I Supply Company during

the Relevant Period, but denies that Checkers and/or its assignors were in any way injured as a

result of chicken purchases from O.K. Foods and further denies that O.K. Foods engaged in any

wrongful conduct. O.K. Foods lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph 71 and therefore denies them. Tyson admits

that it sold various poultry products to Checkers during the Relevant Period, but otherwise lacks

knowledge or information sufficient to form a belief as to Checkers’ contractual arrangements with

third parties and therefore denies any remaining allegations in Paragraph 71. Case admits it sold

various poultry products to Customized Distribution, LLC and I Supply Company during the

Relevant Period, but denies that those entities or Checkers were injured as a result of any purchases

from Case or that Case engaged in any wrongful conduct. Case otherwise lacks knowledge and

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 71

and therefore denies them. Koch admits that an entity known as Checkers purchased chicken

directly and/or indirectly from one or more of the Koch Defendants or their affiliates during the




                                                 86
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 87 of 695 PageID #:293663




Relevant Period, and denies any remaining allegations in Paragraph 71. Defendants deny any

remaining allegations in Paragraph 71.

               72.     Plaintiff Cheney Bros., Inc. (“Cheney”) is a Delaware corporation with its
       principal place of business in Riviera Beach, Florida. Cheney is a food service distributor
       that sells and distributes chicken to members of the food service industry. During the time
       period relevant to Plaintiffs’ claims, Cheney directly purchased chicken in the United
       States from one or more Defendants and/or their co-conspirators and sustained injury and
       damage as a proximate result of the antitrust violations alleged here. Cheney is a “person”
       with standing to sue Defendants for damages and other relief under Section 1 of the
       Sherman Act, 15 U.S.C. § 1.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 72. Although Defendants admit that Plaintiff Cheney Bros., Inc. directly purchased

Broiler chicken from at least one Defendant during the Relevant Period, each Defendant lacks

knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

72 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

allegations in Paragraph 72 to the extent that they relate to other Defendants and/or third parties.

The last sentence of Paragraph 72 consists of Plaintiff’s legal conclusions, to which no response

is required. To the extent a response is required, Defendants deny the allegations in this sentence.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 72 and therefore deny them.

               73.     Plaintiff Chick-fil-A, Inc. (“CFA, Inc.”) is a Georgia corporation with its
       principal place of business in Fulton County, Georgia. CFA, Inc. develops and supports a
       chain of retail quick-service restaurants specializing in a boneless breast of chicken
       sandwich, known as the Chick-fil-A® Chicken Sandwich. Since CFA, Inc. was founded by
       Truett Cathy in 1964, it has endeavored to conduct business with an emphasis on business
       ethics such as fairness, honesty, loyalty, and respect. The majority of Chick-fil-A branded
       restaurant businesses are owned and operated by independent franchisees, known as
       Operators. CFA, Inc. also operates various Chick- fil-A and other restaurants itself from
       time to time. Certain affiliates of Chick-fil-A operate certain Dwarf House restaurants and
       Truett’s Grill restaurants, which are licensed to sell Chick-fil-A products. CFA, Inc. has
       also granted licenses to certain Chick-fil-A licensees. Collectively, these Chick-fil-A
       branded restaurants make up the “CFA Restaurant Group.” Broiler chicken is the central
       ingredient in many of the proprietary products served at each Chick-fil-A branded
       restaurant, which include, but are not limited to, the Chick-fil-A® Chicken Sandwich, the


                                                87
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 88 of 695 PageID #:293664




       Grilled Chicken Sandwich, the Spicy Chicken Sandwich, and the Chick-fil-A® Nuggets.
       These proprietary chicken products have directly contributed to the success and growth of
       the CFA Restaurant Group into one of the nation’s largest quick service restaurant chains.
       To ensure consistency in taste and quality of products served across multiple locations
       spanning multiple states, CFA, Inc. negotiated and contracted directly with certain
       Defendants for the production and supply of its chicken according to CFA, Inc.’s unique
       recipes and specifications. These negotiations and contracts governed the price at which
       certain Defendants agreed to supply the CFA Restaurant Group with broiler chicken. CFA,
       Inc. provided certain Defendants with instructions regarding each step of the preparation
       and packaging process for the chicken products sold by the CFA Restaurant Group,
       including the recipe for those products and specific requirements for packaging and
       labeling those products. CFA, Inc. also utilized distributors such as Armada Supply Chain
       Solutions, LLC and Armada Warehouse Solutions, LLC (collectively “Armada”), Golden
       State Foods Corp. and Quality Custom Distribution Services, Inc. (collectively
       “GSF/QCD”), and Meadowbrook Meat Company, Inc. and McLane Foodservice, Inc.
       (collectively “MBM/McLane”), to serve the CFA Restaurant Group. For purposes of this
       action, Armada, GSF/QCD, and MBM/McLane have all assigned their claims arising out
       of these transactions to CFA, Inc. CFA, Inc. brings this action on its own behalf, and
       additionally and alternatively, as assignee of Armada, GSF/QCD, MBM/McLane, and
       their affiliates (collectively “Assignors”). All references in this Complaint to “CFA, Inc.”
       or “Plaintiff” include Chick-fil-A, Inc.’s Assignors. CFA, Inc. and/or its Assignors
       purchased billions of dollars worth of broiler chicken from Defendants and/or their co-
       conspirators throughout the relevant period at prices that were artificially inflated due to
       the conduct outlined below. As such, CFA, Inc. and the CFA Restaurant Group sustained
       injury and damages to their businesses as a proximate result of the antitrust violations and
       other unlawful activities alleged in this Complaint.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 73. To the extent the allegations in Paragraph 73 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief

as to the truth of any allegations in Paragraph 73 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 73 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first ten sentences and the thirteenth and

fourteenth sentences of Paragraph 73 and therefore deny them. The fifteenth, sixteenth, and

eighteenth sentences of Paragraph 73 contain Plaintiff’s characterizations of their claims and legal



                                                  88
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 89 of 695 PageID #:293665




conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations of the eighteenth sentence in Paragraph 73 and lack knowledge or information

sufficient to form a belief as to the truth of the allegations of the fifteenth and sixteenth sentences

of Paragraph 73 and therefore deny them. Although Defendants admit that Plaintiff Chick-fil-A,

Inc. and/or its purported assignors, Armada, GSF/QCD, and MBM/McLane, directly purchased

Broiler chicken from at least one Defendant during the Relevant Period, each Defendant lacks

knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

73 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

allegations in Paragraph 73 to the extent that they relate to other Defendants and/or third parties.

The nineteenth sentence of Paragraph 73 contain Plaintiffs’ characterizations of their claims and

legal conclusions to which no response is required. Defendants deny any remaining allegations in

Paragraph 73.

               74.    Plaintiff Conagra Brands, Inc. is a Delaware corporation with its principal
       place of business in Chicago, Illinois. Conagra is one of North America’s leading branded
       food companies. Conagra’s brands include Healthy Choice, Marie Callender’s, Banquet,
       Bertolli, Chef Boyardee, and Frontera, among others.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 74 and therefore deny them.

               75.     Plaintiff Costa Mesa Wings, LLC, doing business as Hooters of Costa Mesa,
       is a Kansas Limited-liability company doing business in Costa Mesa, California. Plaintiff
       Costa Mesa Wings, LLC purchased chicken indirectly from Defendants and/or their co-
       conspirators including Tyson and Perdue in California during the relevant period. As such,
       during the time period relevant to Plaintiff’s claims, Costa Mesa Wings, LLC, indirectly
       purchased chicken in the United States from one or more Defendants and/or their co-
       conspirators, and sustained injury and damage as a proximate result of the antitrust
       violations alleged in this Complaint. Costa Mesa Wings, LLC is a “person” with standing
       to sue Defendants for damages and/or other relief under Section 1 of the Sherman Act, 15
       U.S.C. § 1, and the state laws referenced herein.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 75. The last sentence of Paragraph 75 consists of Plaintiff’s legal conclusions, to which


                                                  89
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 90 of 695 PageID #:293666




no response is required. To the extent a response is required, Defendants deny the allegations in

this sentence. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 75 and therefore deny them.

                76.    Plaintiff Cracker Barrel Old Country Store, Inc. is a Tennessee corporation
       with its principal place of business in Lebanon, Tennessee. Plaintiff CBOCS Distribution,
       Inc. is a Tennessee corporation and is the wholly-owned subsidiary of Cracker Barrel Old
       Country Store, Inc. Cracker Barrel Old Country Store, Inc. and CBOCS Distribution, Inc.
       are together referred to as “Cracker Barrel.” During the Conspiracy Period, Cracker
       Barrel operated over 600 restaurants in multiple states. Restaurants like Cracker Barrel
       serve their proprietary chicken products in multiple locations throughout the country. To
       ensure consistency in taste and quality of its products across hundreds of locations
       spanning multiple states, Cracker Barrel, like many restaurants, negotiated and contracted
       directly with Defendants for the production and supply of its chicken according to Cracker
       Barrel’s unique recipes and specifications. These negotiations and contracts governed the
       price and quantity at which Defendants would supply Cracker Barrel with Broilers.
       Cracker Barrel provided Defendants with instructions regarding each step of the
       preparation and packaging process for its chicken products, including the recipe for
       Cracker Barrel’s products and specific requirements for packaging and labeling Cracker
       Barrel products. The contracts entered into between Cracker Barrel and Defendants set
       forth the agreed price and volume of proprietary chicken products to be sold to Cracker
       Barrel. Cracker Barrel brings this action on its own behalf, and additionally and
       alternatively, as assignee of Performance Food Group, Inc. and its affiliates (“PFG” or
       “Assignor”). During the Conspiracy Period, Cracker Barrel purchased Broilers directly
       from Defendants and their co-conspirators, Defendants’ and their co- conspirators
       subsidiaries and affiliates, entities owned or controlled by Defendants and their co-
       conspirators, or agents controlled by Defendants, Defendants’ subsidiaries and affiliates,
       and their co-conspirators. Also during the Conspiracy Period, PFG purchased Broilers on
       Cracker Barrel’s behalf from Defendants and/or their co-conspirators, including Pilgrim’s
       Pride, Koch, and Simmons. PFG has assigned its claims arising out of these purchases to
       Cracker Barrel. Cracker Barrel and/or its Assignor purchased millions of dollars’ worth
       of Broilers directly from Defendants and their co-conspirators at artificially inflated prices
       throughout the Conspiracy Period. As such, Cracker Barrel has suffered antitrust injury
       as a result of Defendants’ anticompetitive and unlawful conduct. Cracker Barrel was
       damaged by Defendants’ anticompetitive and illegal conduct by paying artificially inflated
       prices for Broilers. Cracker Barrel brings this action to recover the overcharges it paid
       for Broilers purchased during the Conspiracy Period.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 76. To the extent the allegations in Paragraph 76 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as


                                                90
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 91 of 695 PageID #:293667




to the truth of any allegations in Paragraph 76 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 76 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first four sentences and the, eleventh, twelth,

and thirteenth sentences of Paragraph 76 and therefore deny them. The ninth, fourteenth, fifteenth,

and sixteenth sentences of Paragraph 76 contain Plaintiff’s characterizations of their claims and

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny the allegations of the fourteenth, fifteenth, and sixteenth sentence in Paragraph

76 and lack knowledge or information sufficient to form a belief as to the truth of the allegations

of the ninth sentence of Paragraph 76 and therefore deny them. Although Defendants admit that

Plaintiff Cracker Barrel Old Country Store, Inc. and/or its purported assignor, Performance Food

Group, Inc., directly purchased Broiler chicken from certain Defendants during the Relevant

Period, each Defendant lacks knowledge or information sufficient to form a belief as to the truth

of any allegations in Paragraph 76 that relate to other Defendants and/or third parties, and therefore

each Defendant denies the allegations in Paragraph 76 to the extent that they relate to other

Defendants and/or third parties. Defendants other than Pilgrim’s, Simmons, and Koch lack

knowledge or information sufficient to form a belief as to the specific agreements referenced in

Paragraph 76 and therefore deny them and any remaining allegations in Paragrsaph 76. Pilgrim’s

and Simmons admit they each sold poultry to Performance Food Group, Inc. during the Relevant

Period, but denies they sold directly to or has a contract with Cracker Barrel Old Country Store,

Inc., that Performance Food Group, Inc. made any purchases from them at artificially inflated

prices, that Performance Food Group, Inc. was in any way injured as a result of purchases from

them, and that they engaged in any wrongful conduct. Pilgrim’s and Simmons lack knowledge or




                                                  91
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 92 of 695 PageID #:293668




information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 76

and therefore deny them. Koch admits that an entity known as Cracker Barrel purchased chicken

directly and/or indirectly from one or more of the Koch Defendants or their affiliates during the

Relevant Period, and denies any remaining allegations in Paragraph 76.

              77.     Plaintiff Darden Restaurants, Inc. is a Florida corporation with its
       principal place of business in Orlando, Florida. Darden is the world’s largest company-
       owned and operated full- service restaurant company. Through various subsidiaries,
       Darden operates over 1,750 restaurants in the United States and Canada, including Olive
       Garden, LongHorn Steakhouse, The Capital Grille, Yard House, Seasons 52, Bahama
       Breeze, Eddie V’s Prime Seafood, and Cheddar’s Scratch Kitchen-brand restaurants.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 77 and therefore deny them.

               78.     Plaintiff Downtown Wings, LLC, previously doing business as Hooters of
       Downtown LA, is a California Limited-liability company that did business in Los Angeles,
       California. Plaintiff Downtown Wings, LLC purchased chicken indirectly from Defendants
       and/or their co-conspirators including Tyson and Perdue in California during the relevant
       period. As such, during the time period relevant to Plaintiff’s claims, Downtown Wings,
       LLC, indirectly purchased chicken in the United States from one or more Defendants and/or
       their co-conspirators, and sustained injury and damage as a proximate result of the
       antitrust violations alleged in this Complaint. Downtown Wings, LLC is a “person” with
       standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman
       Act, 15 U.S.C. § 1, and the state laws referenced herein.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 78. The last sentence of Paragraph 78 consists of Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this sentence. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 78 and therefore deny them.

               79.    Plaintiff El Pollo Loco, Inc. (“EPL”) is a Delaware corporation with its
       principal place of business in Costa Mesa, California. EPL owns/operates, or alternatively
       is the franchisor (and trademark licensor) of, more than 480 branded El Pollo Loco-
       branded restaurants in the United States. Through concepts and recipes successfully
       developed by EPL, EPL Branded Restaurants specialize in fire-grilled citrus-marinated
       chicken and other chicken-based entrees and menu items that integrate the culinary
       traditions of Mexico with the healthier preferences and lifestyle of Southern California.


                                                92
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 93 of 695 PageID #:293669




        EPL brings this action on its own behalf and as the assignee of suppliers/distributors
        McLane Foodservice, Inc. and Testa Produce, Inc. (collectively, “Supplier/Distributor
        Assignors”), as well as the assignee of franchisee owner/operators of franchised EPL
        Branded Restaurants. Based on price and estimated quantity terms typically negotiated by
        EPL, Supplier/Distributor Assignors purchased broiler chicken directly from Defendants
        and/or their affiliates or co-conspirators for the supply of EPL Branded Restaurants. The
        owner/operators of EPL Branded Restaurants were then provided chicken by
        Supplier/Distributor Assignors on a “cost-plus” price basis. To avoid any doubt or dispute
        as to the proper plaintiff for the claims asserted herein, Supplier/Distributor Assignors have
        assigned to EPL all antitrust claims arising out of their purchases for broiler chicken made
        in connection with supplying or reselling to any EPL Branded Restaurants. In addition,
        EPL has separately obtained assignments from Franchisee Assignors to the extent that they
        own any federal antitrust claims arising out of purchases of broiler chicken made for the
        supply of their respective EPL Branded Restaurant(s). Thus, EPL seeks recovery under
        federal antitrust law for all unlawful overcharges incurred in connection with broiler
        chicken supplied to EPL Branded Restaurants nationwide (whether the purchases for such
        supply are considered to have been directly made by EPL, its Supplier/Distributor
        Assignors, or its Franchisee Assignors).

        ANSWER: To the extent the allegations in Paragraph 79 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 79 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 79 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first three sentences and the fifth, sixth, seventh,

and eighth sentence of Paragraph 79 and therefore deny them. The fourth and ninth sentences of

Paragraph 79 contain Plaintiff’s characterizations of their claims and legal conclusions to which

no response is required. To the extent a response is required, Defendants deny the allegations of

the ninth sentence in Paragraph 79 and lack knowledge or information sufficient to form a belief

as to the truth of the allegations of the fourth sentence of Paragraph 79 and therefore deny them.

Defendants admit that Plaintiff El Pollo Loco, Inc. and its purported assignors, McLane

Foodservice, Inc., Testa Produce, Inc., and franchised EPL Branded Restaurants, directly



                                                    93
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 94 of 695 PageID #:293670




purchased Broiler chicken from at least one Defendant during the Relevant Period, but each

Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

allegations in Paragraph 79 that relate to other Defendants and/or third parties, and therefore each

Defendant denies the allegations in Paragraph 79 to the extent that they relate to other Defendants

and/or third parties. Defendants deny any remaining allegations in Paragraph 79.

               80.     Plaintiff EMA Foods Co., LLC is a Mississippi limited liability company
       with its principal place of business in Tupelo, Mississippi.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 80 and therefore deny them.

              81.     Plaintiff Fareway Stores, Inc. is an Iowa corporation with its principal
       place of business in Boone, Iowa.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 81 and therefore deny them.

               82.     Plaintiff FIC Restaurants, Inc. is a Delaware corporation with its principal
       place of business in Wilbraham, Massachusetts. During the relevant period, Friendly’s
       operated over 150 restaurants in multiple states. To ensure consistency in taste and quality
       of their products across hundreds of locations spanning multiple states, Friendly’s, like
       many restaurants, negotiates and contracts directly with Defendants for the production
       and supply of their proprietary chicken according to Friendly’s unique recipes and
       specifications. These negotiations and contracts governed the price and quantity at which
       Defendants would supply Friendly’s with broilers. The contracts between Friendly’s and
       Defendants identify Friendly’s as the purchaser or customer, and set forth the agreed
       formula pricing (as represented by Defendants) and the volume of proprietary chicken
       products to be sold to Friendly’s. The proprietary product Defendants produce and sell to
       Friendly’s cannot be sold to any other customer.

       ANSWER: To the extent the allegations in Paragraph 82 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 82 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 82 to the extent that they relate



                                                 94
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 95 of 695 PageID #:293671




to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first two sentences of Paragraph 82 and

therefore deny them. Although Defendants admit that Plaintiff FIC Restaurants, Inc. directly

purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

Paragraph 82 that relate to other Defendants and/or third parties, and therefore each Defendant

denies the allegations in Paragraph 82 to the extent that they relate to other Defendants and/or third

parties. Defendants deny any remaining allegations in Paragraph 82.

               83.     Plaintiff Gaslamp Wings, LLC, previously doing business as Hooters of San
       Diego, is a Kansas Limited-liability company that previously did business in San Diego,
       California. Plaintiff Gaslamp Wings, LLC purchased chicken indirectly from Defendants
       and/or their co- conspirators including Tyson and Perdue in California during the relevant
       period. As such, during the time period relevant to Plaintiff’s claims, Gaslamp Wings,
       LLC, indirectly purchased chicken in the United States from one or more Defendants and/or
       their co-conspirators, and sustained injury and damage as a proximate result of the
       antitrust violations alleged in this Complaint. Gaslamp Wings, LLC is a “person” with
       standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman
       Act, 15 U.S.C. § 1, and the state laws referenced herein.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 83. The last sentence of Paragraph 83 consists of Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this sentence. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 83 and therefore deny them.

              84.     Plaintiff Giant Eagle, Inc. is a Pennsylvania corporation with its principal
       place of business in Pittsburgh, Pennsylvania.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 84 and therefore deny them.

              85.     Plaintiff Gibson, Greco & Wood, Ltd. is a Louisiana corporation with its
       principal place of business in East Baton Rouge Parish, Baton Rouge, LA. Plaintiff Gibson,
       Greco & Wood, Ltd. brings this action on its own behalf and as assignee of the following


                                                 95
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 96 of 695 PageID #:293672




       entities, who have assigned their claims to Gibson, Greco & Wood, Ltd.: Blue Sky
       Management Company, LLC Wings-Up of Siegen, LLC; Wings-Up of West Monroe, LLC;
       Wings-Up of Baton Rouge, LLC; Wings-Up on the Westbank, LLC; Wings-Up of Lafayette,
       LLC; Wings-Up of Denham, LLC; Wings-Up of Slidell, LLC; Wings-Up of Boardwalk,
       LLC; and Wings-Up of Houma, LLC. Gibson, Greco & Wood, Ltd. brings this action on
       its own behalf for its purchases of chicken during the relevant time period. In addition, and
       alternatively, Gibson, Greco & Wood, Ltd. brings this action as assignee of its purchasing
       agents, Ben E. Keith Company and Bay Valley Foods, LLC (itself and as successor to
       Naturally Fresh, Inc.), who purchased chicken on Gibson, Greco & Wood, Ltd. Assignors’
       behalf during the relevant time period, from Defendants and/or their co- conspirators
       including Tyson, George’s, and OK Foods, and who assigned their claims arising out of
       these purchases to Hooters of America, LLC, who subsequently assigned those claims to
       Plaintiff Gibson, Greco & Wood, Ltd. During the time relevant to Plaintiff’s claims,
       Gibson, Greco & Wood, Ltd. and/or its assignors, directly purchased chicken in the United
       States from one or more Defendants and/or their co-conspirators, and sustained injury and
       damage as a proximate result of the antitrust violations alleged in this Complaint. The
       references in this Complaint to “Gibson, Greco & Wood, Ltd.” refer collectively to Gibson,
       Greco & Wood, Ltd. and its assignors. Each of Plaintiff Gibson, Greco & Wood, Ltd., the
       Gibson, Greco & Wood, Ltd. Assignors, Bay Valley Foods, LLC, Naturally Fresh, Inc., Ben
       E. Keith Company, and Hooters of America, LLC, is a “person” with standing to sue
       Defendants for damages and/or other relief under Section 1 of the Sherman Act, 15 U.S.C.
       § 1.

       ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 85. Each Defendant lacks knowledge or information sufficient to form a belief as to

the truth of any allegations in Paragraph 85 that relate to other Defendants and/or third parties, and

therefore each Defendant denies the allegations in Paragraph 85 to the extent that they relate to

other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the first three sentences and sixth sentence of

Paragraph 85 and therefore deny them. The fourth fifth, and seventh sentences of Paragraph 85

contains Plaintiff’s characterizations of their claims and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations of the fourth fifth,

and seventh sentences in Paragraph 85. Although Defendants admit that Plaintiff Gibson, Greco

& Wood, Ltd. and/or its purported assignors, Blue Sky Management Company, LLC Wings-Up

of Siegen, LLC; Wings-Up of West Monroe, LLC; Wings-Up of Baton Rouge, LLC; Wings-Up



                                                 96
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 97 of 695 PageID #:293673




on the Westbank, LLC; Wings-Up of Lafayette, LLC; Wings-Up of Denham, LLC; Wings-Up of

Slidell, LLC; Wings-Up of Boardwalk, LLC; Wings-Up of Houma, LLC; Ben E. Keith Company;

and Bay Valley Foods, LLC, directly purchased Broiler chicken from at least one Defendant

during the Relevant Period, each Defendant lacks knowledge or information sufficient to form a

belief as to the truth of any allegations in Paragraph 85 that relate to other Defendants and/or third

parties, and therefore each Defendant denies the allegations in Paragraph 85 to the extent that they

relate to other Defendants and/or third parties. Defendants other than George’s, O.K. Foods, and

Tyson lack knowledge or information sufficient to form a belief as to the specific agreements

referenced in Paragraph 85 and therefore deny them and any remaining allegations in Paragraph

85. George’s admits that it sold Broiler chicken to Ben E. Keith and Hooters of America during

the Relevant Period, but denies that either was in any way injured as a result of purchases from

George’s and that George’s engaged in any wrongful conduct. George’s lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 85

and therefore denies them. O.K. Foods admits it sold chicken to Ben E. Keith Company during

the Relevant Period. O.K. Foods denies that Gibson, Greco & Wood, Ltd. and/or its assignors

were in any way injured as a result of purchases from O.K. Foods, and further denies that O.K.

Foods engaged in any wrongful conduct. O.K. Foods lacks knowledge and information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 85 and therefore denies

them. Tyson admits it has sold poultry to Ben E. Keith during the Relevant Period, but denies that

Gibson, Greco & Wood, Ltd. and/or its assignors were in any way injured as a result of purchases

from Tyson and that Tyson engaged in any wrongful conduct. Tyson lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 85

and therefore denies them.




                                                 97
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 98 of 695 PageID #:293674




               86.     Plaintiff Golden Corral Corporation is a North Carolina corporation with
       its principal place of business in Raleigh, North Carolina. During the Conspiracy Period,
       over 400 Golden Corral branded restaurants operated in multiple states. Restaurants like
       Golden Corral serve their proprietary chicken products in multiple locations throughout
       the country. To ensure consistency in taste and quality of its products across hundreds of
       locations spanning multiple states, Golden Corral, like many restaurants, negotiated and
       contracted directly with Defendants for the production and supply of its chicken, according
       to Golden Corral’s unique recipes and specifications. These negotiations and contracts
       governed the price and quantity at which Defendants would supply Golden Corral with
       Broilers. Golden Corral provided Defendants with instructions regarding each step of the
       preparation and packaging process for its chicken products, including the recipe for
       Golden Corral’s products and specific requirements for packaging and labeling Golden
       Corral proprietary products. The contracts entered into between Golden Corral and
       certain Defendants and co-conspirators set forth the agreed price and volume of chicken
       products to be sold to Golden Corral. Golden Corral brings this action on its own behalf,
       and additionally and alternatively, as assignee of McLane Foodservice, Inc. f/k/a MBM
       Corporation and its affiliates (“McLane” or “Assignor”). During the Conspiracy Period,
       Golden Corral purchased Broilers directly from certain Defendants and their co-
       conspirators, Defendants’ and their co-conspirators’ subsidiaries and affiliates, entities
       owned or controlled by Defendants and their co-conspirators, or agents controlled by
       Defendants, Defendants’ subsidiaries and affiliates, and their co-conspirators. Also during
       the Conspiracy Period, McLane purchased Broilers on Golden Corral’s behalf from
       Defendants and/or their co-conspirators. McLane has assigned its claims arising out of
       these purchases to Golden Corral. Golden Corral and/or its Assignor purchased millions
       of dollars’ worth of Broilers directly from Defendants and co-conspirators at artificially
       inflated prices throughout the Conspiracy Period. Golden Corral contracted directly with
       Defendants and their co-conspirators for the purchase of Broilers, negotiating the price
       and quantity at which Defendants would supply Golden Corral with Broilers. As such,
       Golden Corral has suffered antitrust injury as a result of Defendants’ anticompetitive and
       unlawful conduct. Golden Corral was damaged by Defendants’ anticompetitive and illegal
       conduct by paying artificially inflated prices for Broilers. Golden Corral brings this action
       to recover the overcharges it paid for Broilers purchased during the Conspiracy Period.

       ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 86. To the extent the allegations in Paragraph 86 characterize contracts or other

documents, Defendants deny any characterization or description that is inconsistent with the

referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

to the truth of any allegations in Paragraph 86 that relate to other Defendants and/or third parties,

and therefore each Defendant denies the allegations in Paragraph 86 to the extent that they relate

to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to



                                                 98
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 99 of 695 PageID #:293675




form a belief as to the truth of the allegations in the first three sentences and, and tenth and eleventh

sentences of Paragraph 86 and therefore deny them. The eighth, fourteenth, fifteenth, and sixteenth

sentences of Paragraph 86 contain Plaintiff’s characterizations of their claims and legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations of the fourteenth, fifteenth, and sixteenth sentence in Paragraph 86 and lack

knowledge or information sufficient to form a belief as to the truth of the allegations of the eighth

sentence of Paragraph 86 and therefore deny them. Although Defendants admit that Plaintiff

Golden Corral Corporation and/or its purported assignor, McLane Foodservice, Inc., directly

purchased Broiler chicken from at least one Defendant, during the Relevant Period, each

Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

allegations in Paragraph 86 that relate to other Defendants and/or third parties, and therefore each

Defendant denies the allegations in Paragraph 86 to the extent that they relate to other Defendants

and/or third parties. Defendants deny any remaining allegations in Paragraph 86.

                87.     Plaintiff Hollywood Wings, LLC, doing business as Hooters of Hollywood,
        is a Kansas Limited-liability company doing business in Hollywood, California. Plaintiff
        Hollywood Wings, LLC purchased chicken indirectly from Defendants and/or their co-
        conspirators including Tyson and Perdue in California during the relevant period. As such,
        during the time period relevant to Plaintiff’s claims, Hollywood Wings, LLC, indirectly
        purchased chicken in the United States from one or more Defendants and/or their co-
        conspirators, and sustained injury and damage as a proximate result of the antitrust
        violations alleged in this Complaint. Hollywood Wings, LLC is a “person” with standing
        to sue Defendants for damages and/or other relief under Section 1 of the Sherman Act, 15
        U.S.C. § 1, and the state laws referenced herein.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

Paragraph 87. The last sentence of Paragraph 87 consists of Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this sentence. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 87 and therefore deny them.



                                                   99
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 100 of 695 PageID #:293676




                 88.    Plaintiff Hooters of America, LLC is a Georgia limited-liability company
        with its principal place of business in Atlanta, Georgia. Hooters of America, through its
        affiliates, owns and operates restaurants that sell chicken. Hooters of America brings this
        action on its own behalf for its purchases of chicken during the relevant time period. In
        addition, and alternatively, Hooters of America brings this action as assignee of its
        purchasing agent, Ben E. Keith who purchased chicken on Hooters of America’s behalf
        during the relevant time period, from Defendants and/or their co-conspirators including
        Tyson and Pilgrim’s Pride, and who assigned its claims arising out of these purchases to
        Hooters of America; and as assignee of its purchasing agent, Naturally Fresh, Inc., who
        purchased chicken on Hooters of America’s behalf during the relevant time period from
        Defendants and/or their co-conspirators including Tyson, Pilgrim’s Pride and Perdue, and
        who assigned its claims arising out of these purchases to Hooters of America. During the
        time period relevant to Plaintiff’s claims, Hooters of America and/or its assignors, directly
        purchased chicken in the United States from one or more Defendants and/or their co-
        conspirators, and sustained injury and damage as a proximate result of the antitrust
        violations alleged in this Complaint. The reference in this Complaint to “Hooters of
        America” refer collectively to Hooters of America, LLC and its assignors. Hooters of
        America is a “person” with standing to sue Defendants for damages and other relief under
        Section 1 of the Sherman Act, 15 U.S.C. § 1.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 88. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 88 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 88 to the extent that they relate to

 other Defendants and/or third parties. Defendants lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in the first three sentences and the sixth sentence of

 Paragraph 88 and therefore deny them. The fourth, fifth, and seventh sentences of Paragraph 88

 contain Plaintiff’s characterizations of their claims and legal conclusions to which no response is

 required. To the extent a response is required, Defendants deny the allegations of the fifth and

 seventh sentence in Paragraph 88 and lack knowledge or information sufficient to form a belief as

 to the truth of the allegations of the fourth sentence of Paragraph 88 and therefore deny them.

 Defendants other than Pilgrim’s, Perdue, and Tyson lack knowledge or information sufficient to

 form a belief as to the specific agreements referenced in Paragraph 88 and therefore deny them.

 Pilgrim’s admits it has sold poultry to Ben E. Keith during the Relevant Period, but denies it has


                                                100
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 101 of 695 PageID #:293677




 sold directly to Plaintiff Hooters of America, LLC. Pilgrim’s denies that Plaintiff Hooters of

 America, LLC and/or its assignors were in any way injured as a result of purchases from Pilgrim’s

 and that Pilgrim’s engaged in any wrongful conduct. Pilgrim’s lacks knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 88 and therefore

 denies them. Perdue admits it has sold poultry products to Ben E. Keith Company and Bay Valley

 Foods, LLC during the Relevant Period, but denies it has sold poultry products directly to or had

 a contract with Plaintiff Hooters of America, LLC, that Ben E. Keith Company or Bay Valley

 Foods, LLC made any purchases from it at artificially inflated prices, that Ben E. Keith Company

 and Bay Valley Foods, LLC were in any way injured as a result of purchases from it, and that

 Perdue engaged in any wrongful conduct. Perdue lacks knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 88 and therefore denies them.

 Tyson admits it has sold poultry to Ben E. Keith during the Relevant Period, but denies that

 Hooters of America, LLC, and/or its assignors were in any way injured as a result of purchases

 from Tyson and that Tyson engaged in any wrongful conduct. Tyson lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 88

 and therefore denies them. Defendants deny any remaining allegations in Paragraph 88.

                89.     Plaintiff Hooters Management Corporation is a Florida corporation with
        its principal place of business in Clearwater, Florida. Hooters Management Corporation
        brings this action on its own behalf and as assignee of the following entities, which have
        assigned their claims to Hooters Management Corporation: Hooters of Clearwater, Inc.;
        Hooters II, Inc.; Hooters III, Inc.; Hooters of Port Richey, Inc.; Hooters of Brandon, Inc.;
        Hooters of North Tampa, Inc.; Hooters of Spring Hill, Inc.; Hooters of South Tampa, Inc.;
        Hooters on 4th Street, Inc. (f/k/a Hooters on Roosevelt, Inc.); Hooters of Channelside, Inc.;
        Hooters of John’s Pass, Inc.; Hooters of Clearwater Beach, Inc.; Hooters of Wells Street,
        Inc.; Hooters of Downers Grove, Inc.; Hooters of Orland Park, Inc.; Hooters on Golf,
        Inc.; Hooters on Golf Holding Co.; Hooters of Oak Lawn, Inc.; Hooters of Lansing, Inc.;
        Hooters on Higgins, Inc.; Hooters of Aurora, Inc.; Hooters of Joliet, Inc.; Hooters of
        Melrose Park, Inc.; Hooters of Countryside, Inc.; Hooters of Gurnee, Inc.; Hoots of
        Cicero, Inc.; Hooters of 33rd Street, Inc.; Hooters of Manhattan, Ltd.; Hooters of
        Manhattan Inc.; Tyrone Hooters, Ltd.; Hooters of Vernon Hills, Inc.; Hooters of Crystal



                                                  101
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 102 of 695 PageID #:293678




        Lake, Inc.; Hooters of Palm Harbor, Inc.; Hooters Management Holding Co.; and Hooters
        Foods, Inc. These entities purchased chicken indirectly from Defendants and/or their co-
        conspirators including Koch, Tyson, and Pilgrim’s Pride in Florida, New York, and
        Illinois, and assigned their claims arising out of these purchases to Hooters Management
        Corporation. As such, during the time period relevant to Plaintiff’s claims, Hooters
        Management Corporation and/or its assignors, indirectly purchased chicken in the United
        States from one or more Defendants and/or their co-conspirators, and sustained injury and
        damage as a proximate result of the antitrust violations alleged in this Complaint. Each of
        Plaintiff Hooters Management Corporation and its assignors is a “person” with standing
        to sue Defendants for damages and/or other relief under Section 1 of the Sherman Act, 15
        U.S.C. § 1, and the state laws referenced herein. The references in this Complaint to
        Hooters Management Corporation refer collectively to Hooters Management Corporation
        and its assignors.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 89. The fourth and fifth sentences of Paragraph 89 contain Plaintiff’s characterizations

 of their claims and legal conclusions to which no response is required. To the extent a response is

 required, Defendants deny the allegations of the fourth and fifth sentence in Paragraph 89.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 89 and therefore deny them.

                90.     Plaintiff Howard Samuels as Trustee in Bankruptcy for Central Grocers,
        Inc. is the trustee for Central Grocers, Inc. which was an Illinois corporation with its
        principal place of business in Joliet, Illinois.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 90 and therefore deny them.

               91.     Plaintiff Hy-Vee, Inc. (“Hy-Vee”) is an Iowa corporation with its principal
        place of business in West Des Moines, Iowa. Hy-Vee brings this action on its own behalf
        and on behalf of its assignor Perishable Distributors of Iowa (a wholly-owned subsidiary
        of Hy-Vee) and its other assignor Topco Associates, LLC.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 91 and therefore deny them.

                92.    Plaintiff Independent Purchasing Cooperative, Inc. is a Delaware non-
        profit purchasing cooperative headquartered within Miami-Dade County, Florida. IPC is
        a cooperative purchasing agent for its members, which are Subway® franchisees. IPC
        brings this action regarding chicken purchased for its members as assignee of those


                                                102
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 103 of 695 PageID #:293679




        distributors and processors who assigned their claims to IPC for chicken purchases that
        IPC coordinated. During the conspiracy period, IPC or its assignors directly purchased
        chicken at artificially inflated prices directly from one or more of the Defendants and
        Producer Co-Conspirators (as defined below), and suffered injury to its business or
        property as a direct or proximate result of Defendants’ and co-conspirators’ wrongful
        conduct.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 92. Although Defendants admit that Plaintiff Independent Purchasing Cooperative, Inc.

 and/or its purported assignors, Subway franchisees, directly purchased Broiler chicken from at

 least one Defendant during the Relevant Period, each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 92 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 92 to the extent that they relate to other Defendants and/or third parties. Defendants lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 92 and therefore deny them.

                93.     Plaintiff Ira Higdon Grocery Company, Inc. is a Georgia corporation with
        its principal place of business in Cairo, Georgia.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 93 and therefore deny them.

                94.     Plaintiff Jetro Holdings, LLC is a Delaware limited-liability company with
        its principal place of business in College Point, New York. JRD Holdings, LLC, a Delaware
        limited liability holding company also located in College Point, New York, is the sole
        member of Jetro. Jetro is the nation’s leading wholesale grocer. Jetro operates its
        wholesale grocer business through two divisions: Jetro Cash and Carry Enterprises, LLC
        and Restaurant Depot, LLC. Jetro Cash and Carry Enterprises, LLC is a wholesale
        supplier that manages “cash-and-carry” warehouses (i.e., a system of trading in which
        purchasers pay for goods in full in cash and carry them away at the time of purchase),
        which stock a broad variety of items, including both perishable and nonperishable bulk
        foods, food preparation equipment, and take-out containers. Restaurant Depot, LLC is a
        similar wholesale cash-and-carry operation with warehouses selling food, paper supplies,
        and tabletop items to independent food businesses nationwide.




                                                 103
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 104 of 695 PageID #:293680




        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 94 and therefore deny them.

                 95.     Plaintiff John Soules Foods, Inc., is a Texas corporation with its principal
        place of business in Tyler, Texas; Plaintiff John Soules Acquisitions, LLC, is a Georgia
        limited liability company with its principal place of business in Gainesville, Georgia, which
        on or around November 17, 2014, acquired the assets of Pro View Foods, LLC, and its
        affiliates, including claims that are the subject of this action (collectively “John Soules
        Foods”). John Soules Foods, is a direct purchaser of Broilers from several producer
        Defendants.

        ANSWER: Defendants admit that Plaintiff John Soules Food, Inc. directly purchased

 Broiler chicken from at least one Defendant during the Relevant Period, but each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 95 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 95 to the extent that they relate to other Defendants and/or third parties.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 95 and therefore deny them.

               96.     Plaintiff King Solomon Foods, Inc. is a New York corporation with its
        principal place of business in Brooklyn, New York.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 96 and therefore deny them.

                 97.     Plaintiff Kraft Heinz Foods Company is a Pennsylvania limited-liability
        company co-headquartered in Pittsburgh, Pennsylvania and Chicago, Illinois. Kraft Heinz
        is the third largest food and beverage company in the United States and the fifth largest in
        the world. In October 2012, Kraft Foods, Inc. spun off Kraft Foods Group, Inc., as a North
        American grocery business, before changing its name from Kraft Foods, Inc. to Mondelez
        International, Inc. On July 2, 2015, through a series of transactions, Kraft Foods Group,
        Inc. merged with and into Kraft Heinz Foods Company (formerly known as H.J. Heinz
        Company). The Kraft Heinz Company is the parent company of operating entity Kraft
        Heinz Foods Company. In addition to the well-known Kraft and Heinz brands, Kraft




                                                 104
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 105 of 695 PageID #:293681




        Heinz’s U.S. food brands include, among others, Oscar Mayer, Lunchables, Smart Made,
        and Smart Ones.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 97 and therefore deny them.

                98.     Plaintiff Krispy Krunchy Foods, LLC (“Krispy Krunchy”) is a Louisiana
        limited liability company with its principal place of business in Alexandria, Louisiana.
        Krispy Krunchy licenses its brand and fried chicken program to various retail outlets.
        During the time period relevant to Plaintiffs’ claims, Krispy Krunchy directly purchased
        chicken in the United States from one or more Defendants and/or their co-conspirators and
        sustained injury and damage as a proximate result of the antitrust violations alleged here.
        Krispy Krunchy is a “person” with standing to sue Defendants for damages and other
        relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 98. The last sentence of Paragraph 98 consists of Plaintiff’s legal conclusions, to which

 no response is required. To the extent a response is required, Defendants deny the allegations in

 this sentence. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 98 and therefore deny them.

                99.    Plaintiff L. Hart, Inc. is a Mississippi corporation with its principal place
        of business in Water Valley, Mississippi.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 99 and therefore deny them.

               100. Plaintiff Latina Boulevard Foods, LLC is a Florida limited-liability
        corporation with its principal place of business in Cheektowaga, New York.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 100 and therefore deny them.

                101. Plaintiff LTP Management Group, Inc. is a Florida corporation with its
        principal place of business in Fort Myers, Florida. LTP Management Group, Inc. brings
        this action on its own behalf and as assignee of the following entities, which have assigned
        their claims to LTP Management Group, Inc.: Lags Enterprises, Inc. d/b/a Hooters of Ft
        Myers; Country Bumpkins, Inc. d/b/a Hooters of Sunrise; Hooters of Sarasota, Inc.;
        Hooters of Bayside, Inc.; Hooters of Pembroke Pines, Inc.; Waterfront Concepts, Inc. d/b/a
        Hooters of Ft Myers Beach; Hooters of Doral, Inc.; Hooters of Cape Coral, Inc.; Hooters


                                                105
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 106 of 695 PageID #:293682




        of BeachPlace, Inc.; Hooters of Cypress Creek, Inc.; Hooters of Port Charlotte, Inc.;
        Hooters of Bradenton, Inc.; Hooters of Naples, Inc.; Wings of Boca, Inc. d/b/a Hooters of
        Boca; Hooters of Miami, Inc. d/b/a Hooters of Coral Gables; Wings of Hialeah, Inc. d/b/a
        Hooters of Hialeah; Hooters of Hollywood, Inc.; Lag’s Drinks of Orlando, Inc. d/b/a
        Adobe Gila’s of Orlando; Lulu’s Bait Shack of Fort Lauderdale, Inc. d/b/a Lulus of Fort
        Lauderdale; Pigs Galore, LLC d/b/a The Royal Pig Pub and Kitchen. These entities
        purchased chicken indirectly from Defendants and/or their co-conspirators including
        Perdue, Amick, Tyson, Koch and Pilgrim’s Pride in Florida and assigned their claims
        arising out of these purchases to LTP Management Group, Inc. As such, during the time
        period relevant to Plaintiff’s claims, LTP Management Group, Inc. and/or its assignors,
        indirectly purchased chicken in the United States from one or more Defendants and/or
        their co-conspirators, and sustained injury and damages as a proximate result of the
        antitrust violations alleged in this Complaint. Each of Plaintiff LTP Management Group,
        Inc. and its assignors is a “person” with standing to sue Defendants for damages and/or
        other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and under the state laws
        referenced herein. Reference in this Complaint to LTP Management Group, Inc. refers
        collectively to LTP Management Group, Inc. and its assignors.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 101.      The fourth and fifth sentences of Paragraph 101 contain Plaintiff’s

 characterizations of their claims and legal conclusions to which no response is required. To the

 extent a response is required, Defendants deny the allegations of the fourth and fifth sentence in

 Paragraph 101. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 101 and therefore deny them.

               102. Plaintiff Maximum Quality Foods, Inc. is a New Jersey corporation with its
        principal place of business in Linden, New Jersey.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 102 and therefore deny them.

               103. Plaintiff       McLane      Company,        Inc.,   d/b/a    McLane/Southwest,
        McLane/Southeast, McLane Southeast, McLane/Northwest, McLane/Southeast – Dothan,
        McLane/ High Plains, and McLane/North Texas is a leading supply chain services
        company providing grocery and foodservice supply chain solutions to convenience stores,
        discount retailers, wholesale clubs, drug stores, military bases, and restaurants throughout
        the United States. McLane Company, Inc. is a Texas corporation with its principal place
        of business in Temple, Texas. It, along with its subsidiaries and affiliates, purchased




                                                106
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 107 of 695 PageID #:293683




        Broilers directly from one or more Defendants during the relevant period and suffered
        injury as a result of the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 103. Although Defendants admit that Plaintiff McLane Company, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 103 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 103 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 103 and therefore deny them.

                104. Plaintiff McLane/Mid-Atlantic, Inc., d/b/a McLane/Carolina and McLane
        Mid- Atlantic, is a Texas corporation with its principal place of business in Temple, Texas.
        It is a wholly-owned subsidiary of McLane Company, Inc. It purchased Broilers directly
        from one or more Defendants during the relevant period and suffered injury as a result of
        the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 104. Although Defendants admit that Plaintiff McLane/Mid-Atlantic, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 104 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 104 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 104 and therefore deny them.

               105. Plaintiff      McLane/Midwest,        Inc.,    d/b/a   McLane/Cumberland,
        McLane/Midwest, McLane Midwest, and McLane/Ozark is a Texas corporation with its
        principal place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane
        Company, Inc. It purchased Broilers directly from one or more Defendants during the




                                                107
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 108 of 695 PageID #:293684




        relevant period and suffered injury as a result of the violations alleged in this Amended
        Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 105. Although Defendants admit that Plaintiff McLane/Midwest, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 105 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 105 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 105 and therefore deny them.

                 106. Plaintiff McLane Minnesota, Inc. is a Texas corporation with its principal
        place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane Company,
        Inc. It purchased Broilers directly from one or more Defendants during the relevant period
        and suffered injury as a result of the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 106. Although Defendants admit that Plaintiff McLane Minnesota, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 106 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 106 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 106 and therefore deny them.

               107. Plaintiff McLane New Jersey, Inc. is a Delaware corporation with its
        principal place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane
        Company, Inc. It purchased Broilers directly from one or more Defendants during the




                                                108
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 109 of 695 PageID #:293685




        relevant period and suffered injury as a result of the violations alleged in this Amended
        Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 107. Although Defendants admit that Plaintiff McLane New Jersey, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 107 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 107 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 107 and therefore deny them.

                 108. Plaintiff      McLane/Eastern,          Inc.,     d/b/a   McLane/Northeast,
        McLane/Northeast- Concord, and McLane PA is a Texas corporation with its principal
        place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane Company,
        Inc. It purchased Broilers directly from one or more Defendants during the relevant period
        and suffered injury as a result of the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 108. Although Defendants admit that Plaintiff McLane/Eastern, Inc. directly purchased

 Broiler chicken from at least one Defendant during the Relevant Period, each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 108 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 108 to the extent that they relate to other Defendants and/or third parties.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 108 and therefore deny them.

               109. Plaintiff McLane/Suneast, Inc., d/b/a McLane/Pacific, McLane/Southern
        California, McLane/Sunwest, McLane Sunwest, McLane/Suneast, and McLane Ocala is a
        Texas corporation with its principal place of business in Temple, Texas. It is a wholly-
        owned subsidiary of McLane Company, Inc. It purchased Broilers directly from one or




                                                 109
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 110 of 695 PageID #:293686




        more Defendants during the relevant period and suffered injury as a result of the violations
        alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 109. Although Defendants admit that Plaintiff McLane/Suneast, Inc. directly purchased

 Broiler chicken from at least one Defendant during the Relevant Period, each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 109 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 109 to the extent that they relate to other Defendants and/or third parties.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 109 and therefore deny them.

                110. Plaintiff McLane Ohio, Inc. is a Texas corporation with its principal place
        of business in Temple, Texas. It is a wholly-owned subsidiary of McLane Company, Inc. It
        purchased Broilers directly from one or more Defendants during the relevant period and
        suffered injury as a result of the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 110. Although Defendants admit that Plaintiff McLane Ohio, Inc. directly purchased

 Broiler chicken from at least one Defendant during the Relevant Period, each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 110 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 110 to the extent that they relate to other Defendants and/or third parties.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 110 and therefore deny them.

               111. Plaintiff McLane/Southern, Inc. is a Mississippi corporation with its
        principal place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane
        Company, Inc. It purchased Broilers directly from one or more Defendants during the




                                                 110
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 111 of 695 PageID #:293687




        relevant period and suffered injury as a result of the violations alleged in this Amended
        Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 111. Although Defendants admit that Plaintiff McLane/Southern, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 111 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 111 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 111 and therefore deny them.

                 112. Plaintiff McLane/Western, Inc. is a Colorado corporation with its principal
        place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane Company,
        Inc. It purchased Broilers directly from one or more Defendants during the relevant period
        and suffered injury as a result of the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 112.     Although Defendants admit that Plaintiff McLane/Western, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 112 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 112 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 112 and therefore deny them.

               113. Plaintiff McLane Express, Inc., d/b/a C.D. Hartnett Company, Inc. is a
        Texas corporation with its principal place of business in Weatherford, Texas. It is a wholly-
        owned subsidiary of McLane Company, Inc. It purchased Broilers directly from one or




                                                111
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 112 of 695 PageID #:293688




        more Defendants during the relevant period and suffered injury as a result of the violations
        alleged in this Amended Complaint.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 113. Although Defendants admit that Plaintiff McLane Express, Inc. directly purchased

 Broiler chicken from at least one Defendant during the Relevant Period, each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 113 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 113 to the extent that they relate to other Defendants and/or third parties.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 113 and therefore deny them.

                114. Plaintiff Kinexo, Inc. is a North Carolina corporation with its principal
        place of business in Rocky Mount, North Carolina. It is a wholly-owned subsidiary of
        McLane Company, Inc. It purchased Broilers directly from one or more Defendants during
        the relevant period and suffered injury as a result of the violations alleged in this Amended
        Complaint.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 114. Although Defendants admit that Plaintiff Kinexo, Inc. directly purchased Broiler

 chicken from at least one Defendant during the Relevant Period, each Defendant lacks knowledge

 or information sufficient to form a belief as to the truth of any allegations in Paragraph 114 that

 relate to other Defendants and/or third parties, and therefore each Defendant denies the allegations

 in Paragraph 114 to the extent that they relate to other Defendants and/or third parties. Defendants

 lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in Paragraph 114 and therefore deny them.

               115. Plaintiff McLane Foodservice Distribution, Inc. is a North Carolina
        corporation with its principal place of business in Rocky Mount, North Carolina. It is
        a wholly-owned subsidiary of McLane Company, Inc. It purchased Broilers directly from




                                                  112
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 113 of 695 PageID #:293689




        one or more Defendants during the relevant period and suffered injury as a result of the
        violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 115. Although Defendants admit that Plaintiff McLane Foodservice Distribution, Inc.

 directly purchased Broiler chicken from at least one Defendant during the Relevant Period, each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 115 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 115 to the extent that they relate to other Defendants

 and/or third parties. Defendants lack knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations in Paragraph 115 and therefore deny them.

                 116. Plaintiff McLane Foodservice, Inc. is a Texas corporation with its principal
        place of business in Temple, Texas. It is a wholly-owned subsidiary of McLane Company,
        Inc. It purchased Broilers directly from one or more Defendants during the relevant period
        and suffered injury as a result of the violations alleged in this Amended Complaint.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 116. Although Defendants admit that Plaintiff McLane Foodservice, Inc. directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 116 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 116 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 116 and therefore deny them.

               117. Plaintiff Meijer, Inc. and Plaintiff Meijer Distribution, Inc. are Michigan
        corporations, with their principal place of business located in Grand Rapids, Michigan.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 117 and therefore deny them.



                                                 113
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 114 of 695 PageID #:293690




                118. Plaintiff Mission Valley Wings, LLC, doing business as Hooters of Mission
        Valley, is a Kansas Limited-liability company doing business in San Diego, California.
        Plaintiff Mission Valley Wings, LLC purchased chicken indirectly from Defendants and/or
        their co-conspirators including Tyson and Perdue in California during the relevant period.
        As such, during the time period relevant to Plaintiff’s claims, Mission Valley Wings, LLC,
        indirectly purchased chicken in the United States from one or more Defendants and/or their
        co-conspirators, and sustained injury and damage as a proximate result of the antitrust
        violations alleged in this Complaint. Mission Valley Wings, LLC is a “person” with
        standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman
        Act, 15 U.S.C. § 1, and the state laws referenced herein.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 118. The last sentence of Paragraph 118 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 118 and therefore deny them.

                119. Plaintiff Nestlé Purina PetCare Company is a Missouri corporation with its
        principal place of business in St. Louis, Missouri. Nestlé Purina is one of the world’s
        largest producers of pet food.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 119 and therefore deny them.

                120. Plaintiff Nestlé USA, Inc. is a Delaware corporation with its principal place
        of business in Arlington, Virginia. Nestlé USA has manufacturing facilities across the U.S.
        and its brands include, Stouffer’s, Lean Cuisine, DiGiorno, Buitoni, Hot Pockets, Nescafe,
        Nestlé Toll House, and Coffee Mate.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 120 and therefore deny them.

                121. Plaintiff Nicholas & Co., Inc. is a Utah corporation with its principal place
        of business in Salt Lake City.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 121 and therefore deny them.

              122. Plaintiff Oceanside Wings, LLC, previously doing business as Hooters of
        Oceanside, is a Kansas Limited-liability company that did business in Oceanside,


                                                114
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 115 of 695 PageID #:293691




        California. Plaintiff Oceanside Wings, LLC purchased chicken indirectly from Defendants
        and/or their co- conspirators including Tyson and Perdue in California during the relevant
        period. As such, during the time period relevant to Plaintiff’s claims, Oceanside Wings,
        LLC, indirectly purchased chicken in the United States from one or more Defendants and/or
        their co-conspirators, and sustained injury and damage as a proximate result of the
        antitrust violations alleged in this Complaint. Oceanside Wings, LLC is a “person” with
        standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman
        Act, 15 U.S.C. § 1, and the state laws referenced herein.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 122. The last sentence of Paragraph 122 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 122 and therefore deny them.

                123. Plaintiff Ontario Wings, LLC, doing business as Hooters of Ontario, is a
        Kansas Limited-liability company doing business in Ontario, California. Plaintiff Ontario
        Wings, LLC purchased chicken indirectly from Defendants and/or their co-conspirators
        including Tyson and Perdue in California during the relevant period. As such, during the
        time period relevant to Plaintiff’s claims, Ontario Wings, LLC, indirectly purchased
        chicken in the United States from one or more Defendants and/or their co-conspirators,
        and sustained injury and damage as a proximate result of the antitrust violations alleged
        in this Complaint. Ontario Wings, LLC is a “person” with standing to sue Defendants for
        damages and/or other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and the
        state laws referenced herein.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 123. The last sentence of Paragraph 123 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 123 and therefore deny them.

               124. Plaintiff OSI Restaurant Partners, LLC is a Delaware company with its
        principal place of business located in Tampa, Florida. OSI brings this action on its own
        behalf as a direct purchaser of chicken from one or more Defendants and their co-




                                                115
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 116 of 695 PageID #:293692




        conspirators during the conspiracy and as an assignee of the claims of Kenneth O. Lester,
        Inc. d/b/a PFG Customized Distribution.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 124. Although Defendants admit that Plaintiff OSI Restaurant Partners, LLC directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 124 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 124 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 124 and therefore deny them.

               125. Plaintiff Pacific Food Distributors, Inc. is an Oregon corporation with its
        principal place of business in Clackamas, Oregon.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 125 and therefore deny them.

                126. Plaintiff Piggly Wiggly Alabama Distributing Co., Inc. (“Piggly Wiggly”)
        is an Alabama corporation with its principal place of business in Bessemer, Alabama.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 126 and therefore deny them.

                127. Plaintiff Pinnacle Foods, Inc. is a Delaware corporation with its principal
        place of business in Parsippany, New Jersey. Pinnacle Foods was acquired by Conagra in
        October 2018 and is now a wholly-owned subsidiary of Conagra. As an independent,
        public company, Pinnacle Foods was a leading packaged foods company. Pinnacle Foods’
        brands include Hungry-Man, Birds Eye, Armour, and Mama Celeste pizza, among others.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 127 and therefore deny them.




                                                116
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 117 of 695 PageID #:293693




               128. Plaintiff PJ Food Service, Inc. is a Kentucky corporation with its principal
        place of business in Louisville, Kentucky.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 128 and therefore deny them.

                 129. Plaintiff Pollo Operations, Inc. (“Pollo”) is a Florida corporation with its
        principal place of business in Miami, Florida. During the Conspiracy Period, Pollo
        operated restaurants under the Pollo Tropical banner. Restaurants like Pollo serve their
        proprietary chicken products in multiple locations throughout the country. To ensure
        consistency in taste and quality of its products across hundreds of locations spanning
        multiple states, Pollo, like many restaurants, negotiated and contracted directly with
        Defendants for the production and supply of its chicken, according to Pollo’s unique
        recipes and specifications. These negotiations and contracts governed the price and
        quantity at which Defendants would supply Pollo with Broilers. Pollo brings this action
        on its behalf and on behalf of its affiliates and wholly-owned subsidiaries and as assignee
        of Kelly’s Foods Inc. (“Kelly’s”) for overcharges on direct purchases of Broilers by Pollo,
        and by Kelly’s that were sold to Pollo during the Conspiracy Period. During the
        Conspiracy Period, Kelly’s purchased Broilers on Pollo’s behalf from Defendants and/or
        their co-conspirators. Kelly’s has assigned its claims arising out of these purchases to
        Pollo. Pollo was damaged by Defendants’ anticompetitive and illegal conduct by paying
        artificially inflated prices for Broilers. Pollo’s claims are based on all elements of
        Defendants’ collusive conduct, including bid-rigging that is the subject of the Superseding
        Indictment. As alleged in the Superseding Indictment and herein, Defendants’ bid-rigging
        conduct targeted Pollo.

        ANSWER: To the extent the allegations in Paragraph 129 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the last two

 sentences of Paragraph 129 at this time. Defendants deny the allegations of conspiracy and

 antitrust injury in Paragraph 129. To the extent the allegations in Paragraph 129 characterize

 contracts or other documents, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 129 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 129 to the extent that they relate to other Defendants and/or third parties. Defendants lack



                                                 117
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 118 of 695 PageID #:293694




 knowledge or information sufficient to form a belief as to the truth of the allegations in the first

 three sentences and seventh and eighth sentence of Paragraph 129 and therefore deny them. The

 sixth and ninth sentences of Paragraph 129 contain Plaintiff’s characterizations of their claims and

 legal conclusions to which no response is required. To the extent a response is required,

 Defendants deny the allegations of the ninth sentence in Paragraph 129 and lack knowledge or

 information sufficient to form a belief as to the truth of the allegations of the sixth sentence of

 Paragraph 129 and therefore deny them.           Although Defendants admit that Plaintiff Pollo

 Operations, Inc. and its purported assignor, Kelly’s Foods Inc., directly purchased Broiler chicken

 from at least one Defendant during the Relevant Period, each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 129 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 129 to the extent that they relate to other Defendants and/or third parties. Defendants

 deny any remaining allegations in Paragraph 129.

               130. Plaintiff Publix Super Markets, Inc. is a Florida corporation with its
        principal place of business located in Lakeland, Florida.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 130 and therefore deny them.

                131. Plaintiff Quirch Foods, LLC is a Florida limited-liability company with its
        principal place of business in Coral Gables, Florida. Quirch brings this action on its own
        behalf and as assignee of Butts Foods, L.P. f/k/a Butts Foods, Inc. During the conspiracy
        period, Quirch and its assignor purchased chicken at artificially inflated prices directly
        from one or more of Defendants, and suffered injury to their business or property as a
        direct or proximate result of Defendants’ wrongful conduct.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 131. Although Defendants admit that Plaintiff Quirch Foods, LLC and/or its purported

 assignor, Butts Food, L.P., directly purchased Broiler chicken from at least one Defendant during

 the Relevant Period, each Defendant lacks knowledge or information sufficient to form a belief as


                                                  118
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 119 of 695 PageID #:293695




 to the truth of any allegations in Paragraph 131 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 131 to the extent that they relate

 to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 131 and therefore deny them.

                132. Plaintiff R & D Marketing, LLC is a Mississippi limited liability company
        with its principal place of business in Tupelo, Mississippi.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 132 and therefore deny them.

                133. Plaintiff Rancho Bernardo Wings, LLC, doing business as Hooters of San
        Marcos, previously doing business as Hooters of Rancho Bernardo, is a California
        Limited-liability company doing business in San Marcos, California. Plaintiff Rancho
        Bernardo Wings, LLC purchased chicken indirectly from Defendants and/or their co-
        conspirators including Tyson and Perdue in California during the relevant period. As such,
        during the time period relevant to Plaintiff’s claims, Rancho Bernardo Wings, LLC,
        indirectly purchased chicken in the United States from one or more Defendants and/or their
        co-conspirators, and sustained injury and damage as a proximate result of the antitrust
        violations alleged in this Complaint. Rancho Bernardo Wings, LLC is a “person” with
        standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman
        Act, 15 U.S.C. § 1, and the state laws referenced herein.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 133. The last sentence of Paragraph 133 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 133 and therefore deny them.

                134. Plaintiff Red Bird Farms Distribution Company is a Colorado corporation
        with its principal place of business in Englewood, Colorado.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 134 and therefore deny them.

                135. Plaintiff Restaurants of America, Inc. is a Texas corporation with its
        principal place of business in Centennial, Colorado. Restaurants of America, Inc. brings
        this action on its own behalf and as assignee of the following entities, who have assigned


                                                  119
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 120 of 695 PageID #:293696




        their claims to Restaurants of America, Inc.: Albuquerque Hooters, Inc.; Albuquerque West
        Hooters, LLC; Bloomington Hooters, Inc.; Colorado Springs Hooters, Inc.; Fiesta Mall
        Hooters, Inc.; Las Cruces Hooters, Ltd.; Lone Tree Hooters, Inc.; Metro Center Hooters,
        Inc.; Parker Road Hooters, Inc.; Hooters of Peoria, LP; Peoria Hooters, Inc.; Phoenix
        Hooters, Inc.; Scottsdale Hooters, Inc.; 8909 Indian Bend Hooters, LP; Thunder Mountain
        Hooters, LLC; Yuma Hooters, Inc.; West Phoenix Hooters, Inc.; Hooters of Westminster,
        LP; Westminster Hooters, Inc.; Bell Canyon Hooters, Inc.; Colorado Blvd. Hooters, Inc.;
        Colorado Springs North Hooters, Inc.; Chandler Hooters, Inc.; Southwest Hooters, Ltd.;
        Grand Junction Hooters, LP; Kipling Hooters, Ltd.; Mesa Hooters Inc.; Tucson Northwest
        Hooters Ltd.; Marana Hooters, Inc.; Tucson Hooters, Inc.; and Tempe Hooters, Inc. These
        entities purchased chicken indirectly from Defendants and/or their co-conspirators,
        including Tyson and George’s, in Arizona, New Mexico, Colorado and Minnesota and
        assigned their claims arising out of these purchases to Restaurants of America, Inc.
        Plaintiff Restaurants of America, Inc. also brings claims on behalf of itself as assignee of
        Ben E. Keith Company and Bay Valley Foods, LLC (itself and as successor to Naturally
        Fresh, Inc.), who directly purchased chicken from Defendants and/or their co-
        conspirators, including Tyson and George’s, on Restaurants of America Assignors’ behalf
        during the relevant time period, and assigned their claims arising out of these purchases
        to Hooters of America, LLC, who subsequently assigned those claims to Plaintiff
        Restaurants of America, Inc. Each of Plaintiff Restaurants of America, Inc., and its
        assignors, Ben E. Keith and Bay Valley Foods, LLC successor to Naturally Fresh, Inc.,
        and Hooters of America, LLC, is a “person” with standing to sue Defendants for damages
        and/or other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws
        referenced herein. The references in this Complaint to “Restaurant of America” refer
        collectively to Restaurants of America, Inc. and its assignors.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 135. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 135 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 135 to the extent that they relate

 to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in the first three sentences and sixth sentence of

 Paragraph 135 and therefore deny them. The fourth and fifth sentences of Paragraph 135 contain

 Plaintiff’s characterizations of their claims and legal conclusions to which no response is required.

 To the extent a response is required, Defendants deny the allegations of the fifth sentence of

 Paragraph 135 and lack knowledge or information sufficient to form a belief as to the truth of the

 allegations of the fourth sentence of Paragraph 135 and therefore deny them. Although Defendants


                                                 120
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 121 of 695 PageID #:293697




 admit that Plaintiff Restaurants of America, Inc. and/or its purported assignors, Ben E. Keith

 Company and Bay Valley Foods, LLC successor to Naturally Fresh, Inc., directly purchased

 Broiler chicken from certain Defendants during the Relevant Period, each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 135 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 135 to the extent that they relate to other Defendants and/or third parties.

 Defendants other than George’s and Tyson lack knowledge or information sufficient to form a

 belief as to the specific agreements referenced in Paragraph 135 and therefore deny them.

 George’s and Tyson each admit they sold poultry to Ben E. Keith during the Relevant Period, but

 deny they sold directly to Plaintiff Restaurants of America, Inc., that Plaintiff Restaurants of

 America, Inc. and/or its assignors were in any way injured as a result of purchases from them, and

 that they engaged in any wrongful conduct. George’s and Tyson lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 135 and therefore

 deny them. Defendants deny any remaining allegations in Paragraph 135.

                136. Plaintiff Restaurant Services, Inc. (“RSI” or “Plaintiff”) is a Delaware
        corporation with its principal place of business in Miami, Florida. RSI serves as the
        exclusive supply chain management and distribution cooperative for the BURGER KING®
        system of company-owned and franchisee-owned restaurants in the United States (“BK
        Restaurants”). BURGER KING® is the second largest fast food hamburger chain in the
        world. As the purchasing agent for BK Restaurants, RSI negotiates contracts and
        purchases products and distribution services on their behalf. During the relevant time
        period, RSI contracted with Defendants for the production and supply of Broilers. RSI also
        utilized distributors to supply BK Restaurants with Broilers purchased on their behalf
        pursuant to these negotiations and contracts. These distributors include McLane Company,
        Inc. (“McLane”), Nicholas and Company, Performance Food Group, Inc. (“PFG”),
        Reinhart Foodservice, LLC (“Reinhart”), Shamrock Foods Company (“Shamrock”),
        Sygma Network (“Sygma”), Sysco Montana, Inc. (“Sysco Montana”), and Maines Paper
        & Food Service, Inc., including its wholly-owned subsidiaries, Maines Paper & Food
        Service - Maryland, Inc., Maines Paper & Food Service - New England, Inc., Maines
        Paper & Food Service - Ohio, Inc., Maines Paper & Food Service - NY Metro, Inc., Maines
        Paper & Food Service - Mid-Atlantic, Inc., and Maines Paper & Food Service - Tennessee,
        Inc. (collectively “Maines”), who have each assigned their claims arising out of these



                                                  121
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 122 of 695 PageID #:293698




        transactions to RSI. RSI brings this action on its own behalf, and as assignee of McLane,
        Nicholas and Company, PFG, Reinhart, Shamrock, Sygma, Sysco Montana, Maines, and
        their affiliates (collectively, “Assignors”). The references in this Complaint to “RSI”
        include RSI’s Assignors.

        ANSWER: Defendants admit Plaintiff intends references in this Complaint to “RSI” to

 include RSI and its assignors. Defendants lack knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 136 and therefore deny them.

                 137. During the time period relevant to RSI’s claims, RSI and/or its Assignors
        directly purchased Broilers in the United States from Defendants and/or their co-
        conspirators, and sustained injury and damages as a proximate result of the antitrust
        violations and other unlawful activities alleged in this Complaint. RSI’s claims are based
        on all elements of Defendants’ collusive conduct, including specifically, the bid-rigging
        that is the subject of the Superseding indictment. As alleged in the Superseding Indictment
        and herein, Defendants engaged in bid- rigging conduct specifically targeted at RSI and
        other customers with whom they entered into contracts for the supply of Broilers.

        ANSWER: To the extent the allegations in Paragraph 137 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the last two

 sentences of Paragraph 137 at this time. Defendants deny the allegations of conspiracy and

 antitrust injury in Paragraph 137. Although Defendants admit that Plaintiff Restaurant Services,

 Inc. directly purchased Broiler chicken from at least one Defendant during the Relevant Period,

 each Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 137 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 137 to the extent that they relate to other Defendants

 and/or third parties. Defendants lack knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations in Paragraph 137 and therefore deny them.




                                                 122
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 123 of 695 PageID #:293699




               138. Plaintiff Sam’s East, Inc. is an Arkansas corporation with its principal
        place of business in Bentonville, Arkansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 138 and therefore deny them.

               139. Plaintiff Sam’s West, Inc. is an Arkansas corporation with its principal
        place of business in Bentonville, Arkansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 139 and therefore deny them.

               140. Plaintiff Save Mart Supermarkets, a California corporation has its
        principal place of business in Modesto, California. The reference in this Complaint to Save
        Mart refers to Save Mart Supermarkets and its predecessors, successors, divisions, banners
        and trade names, including, without limitation, Save Mart, Lucky Supermarkets,
        FoodMaxx, and MaxxValue Foods.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 140 and therefore deny them.

                141. Plaintiff Services Group of America, Inc. is a Delaware corporation with
        its principal place of business in Scottsdale, Arizona. SGA is one of the nation’s leading
        marketers and distributors of food products and food services throughout the United States.
        From 2008 through the present, SGA’s former subsidiaries, Food Services of America,
        Inc., a Delaware Corporation (“FSA”), Systems Services of America, Inc., a Delaware
        corporation (“SSA”), and Ameristar Meats, Inc., a Delaware Corporation (“Ameristar”),
        purchased chicken on behalf of SGA at artificially inflated prices directly from Defendants,
        their affiliates, and co-conspirators. Because of the functional and economic unity of SGA
        with its wholly-owned subsidiaries, FSA, SSA, and Ameristar, in the purchase of chicken
        from Defendants, any antitrust injury suffered by FSA, SSA, or Ameristar was passed on to,
        and absorbed by, SGA. Regardless of SGA’s individual standing as a direct purchaser or
        as a result of its ownership or control of, or principal-agent relationship with, FSA, SSA,
        and Ameristar as direct purchasers from Defendants, FSA, SSA, and Ameristar have
        expressly assigned to SGA all claims and causes of action that FSA, SSA, or Ameristar
        could assert in this lawsuit through September 13, 2019.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 141. Although Defendants admit that Plaintiff Services Group of America, Inc.’s

 purported assignors, Food Services of America, Inc., Systems Services of America, Inc., and

 Ameristar Meats, Inc, directly purchased Broiler chicken from at least one Defendant during the


                                                123
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 124 of 695 PageID #:293700




 Relevant Period, each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 141 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 141 to the extent that they relate

 to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 141 and therefore deny them.

               142. Plaintiff Shamrock Foods Company is an Arizona corporation with its
        principal place of business in Phoenix, Arizona.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 142 and therefore deny them.

                143. Plaintiff Sherwood Food Distributors, L.L.C. is a Michigan limited-liability
        company with its principal place of business in Detroit, Michigan; Plaintiff Harvest Meat
        Company, Inc. is a Delaware corporation with its principal place of business in National
        City, California; Plaintiff Western Boxed Meats Distributors, Inc. is an Oregon
        corporation with its principal place of business in Portland, Oregon; and Hamilton Meat,
        LLC is a California limited-liability company with its principal place of business in Chula
        Vista, CA. These Plaintiffs are large affiliated distributors in the meat and food industry
        which service thousands of customers including retailers, wholesalers, institutional
        accounts, further processers, food service accounts, and cruise lines.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 143 and therefore deny them.

                144. Plaintiff South Gate Wings, LLC, doing business as Hooters of South Gate,
        is a California Limited-liability company doing business in South Gate, California.
        Plaintiff South Gate Wings, LLC purchased chicken indirectly from Defendants and/or
        their co-conspirators including Tyson and Perdue in California during the relevant period.
        As such, during the time period relevant to Plaintiff’s claims, South Gate Wings, LLC,
        indirectly purchased chicken in the United States from one or more Defendants and/or
        their co-conspirators, and sustained injury and damage as a proximate result of the
        antitrust violations alleged in this Complaint. South Gate Wings, LLC is a “person” with
        standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman
        Act, 15 U.S.C. § 1, and the state laws referenced herein.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 144. The last sentence of Paragraph 144 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the


                                                 124
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 125 of 695 PageID #:293701




 allegations in this sentence. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 144 and therefore deny them.

                145. Plaintiff SpartanNash Company (“SpartanNash”), formerly known as
        Spartan Stores, Inc., is a Michigan corporation with its principal place of business in Byron
        Center, Michigan. As used herein, “SpartanNash” refers to SpartanNash Company,
        Spartan Stores, Inc., Nash-Finch Company, and Spartan Stores Distribution, LLC. During
        the Relevant Period, SpartanNash purchased chicken at artificially inflated prices directly
        from one or more of the Defendants and suffered injury to its business or property as a
        direct and proximate result of Defendants’ wrongful conduct.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 145. Although Defendants admit that Plaintiff SpartanNash Company directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 145 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 145 to the extent that they relate to other Defendants and/or

 third parties. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 145 and therefore deny them.

                146. Plaintiff SuperValu Inc. is a Delaware corporation with its principal place
        of business located in Eden Prairie, Minnesota.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 146 and therefore deny them.

               147. Plaintiff Sysco Corporation is a Delaware corporation with its principal
        place of business in Houston, Texas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 147 and therefore deny them.

                148. Plaintiff Target Corporation (“Target”), is a Minnesota corporation with
        its principal place of business in Minneapolis, Minnesota. Target operates approximately




                                                125
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 126 of 695 PageID #:293702




        1900 retail stores throughout the United States and also engages in internet sales via
        Target.com. Target is a direct purchaser of Broilers from several producer Defendants.

        ANSWER: Defendants admit that Plaintiff Target Corporation directly purchased Broiler

 chicken from at least one Defendant during the Relevant Period, but each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 148 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 148 to the extent that they relate to other Defendants and/or third parties.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 148 and therefore deny them.

              149. Plaintiff The Distribution Group, Inc., doing business as the Van Eerden
        Foodservice Company is a Michigan corporation with its principal place of business in
        Grand Rapids, Michigan.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 149 and therefore deny them.

                 150. Plaintiff, The Fresh Market, Inc. (“Fresh Market”) is a Delaware
        corporation with its principal place of business in Greensboro, North Carolina. Fresh
        Market owns and operates grocery stores that sell chicken. Fresh Market brings this action
        on its own behalf, and as assignee of its purchasing agent, Burris Logistics, who purchased
        chicken from Defendants and/or their co- conspirators on Fresh Market’s behalf during
        the relevant time period, and assigned their claims arising out of these purchases to Fresh
        Market. During the time period relevant to Fresh Market’s claims, Fresh Market and/or
        its assignors, directly purchased chicken in the United States from one or more Defendants
        and/or their co-conspirators, and sustained injury and damages as a proximate result of
        the antitrust violations alleged in this Complaint. Both Fresh Market and Burris Logistics
        are a “person” with standing to sue Defendants for damages and other relief under Section
        1 of the Sherman Act, 15 U.S.C. § 1.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 150. The last sentence of Paragraph 150 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Although Defendants admit that Plaintiff The Fresh Market, Inc.

 and/or its purported assignor, Burris Logistics, directly purchased Broiler chicken from at least


                                                 126
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 127 of 695 PageID #:293703




 one Defendant during the Relevant Period, each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 150 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 150 to the extent that they relate to other Defendants and/or third parties. Defendants lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 150 and therefore deny them.

               151. Plaintiff The Golub Corporation, whose retail operating banners include
        Price Chopper, Market 32 and Market Bistro, is a Delaware corporation with its principal
        place of business in Schenectady, New York.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 151 and therefore deny them.

                152. Plaintiff The Johnny Rockets Group, Inc. d/b/a Johnny Rockets is a
        Delaware corporation with its principal place of business in Wilbraham, Massachusetts.
        During the relevant period, Johnny Rockets operated over 450 stores across the country,
        and was registered to do business in each state in which it operated, including Alabama,
        Arizona, California, Colorado, District of Columbia, Florida, Hawaii, Illinois, Maine,
        Michigan, Minnesota, Missouri, Nevada, New Mexico, New York, North Carolina, Rhode
        Island, South Carolina, Tennessee, Utah, Virginia and Wisconsin.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 152 and therefore deny them.

                153. To ensure consistency in taste and quality of their products across hundreds
        of locations spanning multiple states, Johnny Rockets, like many restaurants, negotiates and
        contracts directly with Defendants for the production and supply of their proprietary
        chicken according to Johnny Rockets unique recipes and specifications. These negotiations
        and contracts governed the price and quantity at which Defendants would supply Johnny
        Rockets with broilers. The contracts between Johnny Rockets and Defendants identify
        Johnny Rockets as the purchaser or customer, and set forth the agreed formula pricing (as
        represented by Defendants) and the volume of proprietary chicken products to be sold to
        Johnny Rockets. The proprietary product Defendants produce and sell to Johnny Rockets
        cannot be sold to any other customer. During the relevant period, Johnny Rockets
        purchased broilers directly from Defendants, Defendants’ subsidiaries and affiliates,
        entities owned or controlled by Defendants, or agents Defendants or Defendants’
        subsidiaries and affiliates controlled. Johnny Rockets contracted directly with Defendants
        for the purchase of broilers, negotiating the price and quantity at which Defendants would
        supply broilers to Johnny Rockets. Johnny Rockets also purchased broilers indirectly from


                                                 127
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 128 of 695 PageID #:293704




        Defendants, Defendants’ subsidiaries and affiliates, entities owned or controlled by
        Defendants, or agents Defendants or Defendants’ subsidiaries and affiliates controlled
        for use in food preparation in Johnny Rocket’s locations, and not for resale in unaltered
        form. The purchase orders for broilers supplied to Johnny Rockets restaurants were
        created and issued from Johnny Rockets restaurant locations in multiple states, including
        Alabama, Arizona, California, Colorado, District of Columbia, Florida, Hawaii, Illinois,
        Maine, Michigan, Minnesota, Missouri, Nevada, New Mexico, New York, North Carolina,
        Rhode Island, South Carolina, Tennessee, Utah, Virginia and Wisconsin. Johnny Rockets
        restaurants also received invoices for and shipments of broilers. As such, Johnny Rockets
        has suffered antitrust injury as a result of Defendants’ anticompetitive and unlawful
        conduct.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 153. To the extent the allegations in Paragraph 153 characterize contracts or other

 documents, Defendants deny any characterization or description that is inconsistent with the

 referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 153 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 153 to the extent that

 they relate to other Defendants and/or third parties. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in the seventh, eighth, and ninth

 sentences of Paragraph 153 and therefore deny them. The tenth sentence of Paragraph 153 consists

 of Plaintiff’s characterizations of their claims and legal conclusions to which no response is

 required. To the extent a response is required, Defendants deny the allegations of the tenth

 sentence in Paragraph 153. Although Defendants admit that Plaintiff The Johnny Rockets Group,

 Inc. directly purchased Broiler chicken from at least one Defendant during the Relevant Period,

 each Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 153 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 153 to the extent that they relate to other Defendants

 and/or third parties. Defendants deny any remaining allegations in Paragraph 153.




                                                 128
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 129 of 695 PageID #:293705




               154. Plaintiff The Kroger Co. is an Ohio corporation with its principal place of
        business in Cincinnati, Ohio. The Kroger Co. brings this action on its own behalf and on
        behalf of its assignors, all of whom are wholly-owned subsidiaries of The Kroger Co.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 154 and therefore deny them.

               155. Plaintiff Timber Lake Foods, Inc. is a Mississippi corporation with its
        principal place of business in Tupelo, Mississippi.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 155 and therefore deny them.

               156. Plaintiff Troyer Foods, Inc. is an Indiana corporation with its principal
        place of business in Goshen, Indiana.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 156 and therefore deny them.

              157. During the time period relevant to Plaintiffs’ claims, Plaintiff Unified
        Grocers, Inc. was a California corporation with its principal place of business in
        Commerce, California.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 157 and therefore deny them.

               158. Plaintiff United Food Service, Inc. is a Colorado corporation with its
        principal place of business in Commerce City, Colorado. United Food Service, Inc. is a
        wholly-owned subsidiary of Shamrock Foods Company.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 158 and therefore deny them.

                159. Plaintiff United Supermarkets, LLC (“United Supermarkets”) is a Texas
        limited liability company with its principal place of business in Lubbock, Texas. United
        Supermarkets owns and operates retail stores that sell chicken. During the time period
        relevant to Plaintiffs’ claims, United Supermarkets directly purchased chicken in the
        United States from one or more Defendants and/or their co-conspirators and sustained
        injury and damage as a proximate result of the antitrust violations alleged here. United




                                               129
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 130 of 695 PageID #:293706




        Supermarkets is a “person” with standing to sue Defendants for damages and other relief
        under Section 1 of the Sherman Act, 15 U.S.C. § 1.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 159. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the allegations in the first two sentences of Paragraph 159 and therefore deny them. The third

 and fourth sentences of Paragraph 159 contain Plaintiff’s characterizations of their claims and legal

 conclusions to which no response is required. To the extent a response is required, Defendants

 deny the allegations of the third and fourth sentences in Paragraph 159. Although Defendants

 admit that Plaintiff United Supermarkets, LLC directly purchased Broiler chicken from at least

 one Defendant during the Relevant Period, each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 159 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 159 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 159.

               160. Plaintiff URM Stores, Inc. is a Washington corporation with its principal
        place of business in Spokane, Washington.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 160 and therefore deny them.

                161. Plaintiff US Foods, Inc. is a Delaware corporation with its principal place
        of business in Rosemont, Illinois.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 161 and therefore deny them.




                                                 130
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 131 of 695 PageID #:293707




               162. Plaintiff Wakefern Food Corporation is a New Jersey corporation with its
        principal place of business in Elizabeth, New Jersey.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 162 and therefore deny them.

               163. Plaintiff Walmart Inc. is a Delaware corporation with its headquarters in
        Bentonville, Arkansas. Walmart Inc. is a retail corporation that operates grocery,
        department, and warehouse stores across the United States and internationally.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 163 and therefore deny them.

              164. Plaintiff Wal-Mart Stores Arkansas, LLC is an Arkansas limited-liability
        company with its principal place of business in Bentonville, Arkansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 164 and therefore deny them.

              165. Plaintiff Wal-Mart Stores East, LP (f/k/a Wal-Mart Stores East, Inc.) is a
        Delaware limited partnership with its principal place of business in Bentonville, Arkansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 165 and therefore deny them.

                 166. Plaintiff Wal-Mart Louisiana, LLC is a Delaware limited-liability company
        with its principal place of business in Bentonville, Arkansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 166 and therefore deny them.

              167. Plaintiff Wal-Mart Stores Texas, LLC (f/k/a/ Wal-Mart Stores Texas, LP) is
        a Delaware limited-liability company with its principal place of business in Bentonville,
        Arkansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 167 and therefore deny them.

               168. Plaintiff Wawa, Inc. (“Wawa”) is a New Jersey corporation with its
        principal place of business in Wawa, Pennsylvania. Wawa owns and operates a chain of
        convenience stores and dispensing facilities in the United States. Wawa brings this action


                                               131
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 132 of 695 PageID #:293708




        on its own behalf, and as assignee of its purchasing agents, Taylor Fresh Foods, Inc.,
        Taylor Farms, Florida, Inc., Taylor Farms New Jersey, Inc. and Safeway Fresh Foods LLC,
        all of whom purchased chicken on Wawa’s behalf directly from Defendants and/or their co-
        conspirators during the relevant time period and assigned their claims arising out of these
        purchases to Wawa. During the time period relevant to Wawa’s claims, Wawa and/or its
        assignors directly purchased chicken in the United States from one or more Defendants
        and/or their co-conspirators, and sustained injury and damages as a proximate result of
        the antitrust violations alleged in this Complaint. Wawa and its assignors are each a
        “person” with standing to sue Defendants for damages and other relief under Section 1 of
        the Sherman Act, 15 U.S.C. § 1.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 168. The last sentence of Paragraph 168 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Although Defendants admit that Plaintiff Wawa, Inc. and/or its

 purported assignors, Taylor Fresh Foods, Inc., Taylor Farms, Florida, Inc., Taylor Farms New

 Jersey, Inc., and Safeway Fresh Foods LLC, directly purchased Broiler chicken from at least one

 Defendant during the Relevant Period, each Defendant lacks knowledge or information sufficient

 to form a belief as to the truth of any allegations in Paragraph 168 that relate to other Defendants

 and/or third parties, and therefore each Defendant denies the allegations in Paragraph 168 to the

 extent that they relate to other Defendants and/or third parties. Defendants lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 168

 and therefore deny them.

               169. Plaintiff Weinstein Wholesale Meats, Inc. is an Illinois corporation with its
        principal place of business in Forest Park, Illinois.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 169 and therefore deny them.

                170. Plaintiff White Castle Purchasing Co. is a Delaware corporation with its
        principal place of business in Columbus, Ohio. During the Conspiracy Period, White
        Castle operated over 400 restaurants in multiple states. Restaurants like White Castle serve
        their proprietary chicken products in multiple locations throughout the country and the
        world. To ensure consistency in taste and quality of its products across hundreds of


                                                 132
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 133 of 695 PageID #:293709




         locations spanning multiple states, White Castle, like many restaurants, negotiated and
         contracted directly with Defendants for the production and supply of its chicken, according
         to White Castle’s unique recipes and specifications. These negotiations and contracts
         governed the price and quantity at which Defendants would supply White Castle with
         Broilers. White Castle provided Defendants with instructions regarding each step of the
         preparation and packaging process for its chicken products, including the recipe for White
         Castle’s products and specific requirements for packaging and labeling White Castle
         products. The contracts entered into between White Castle and Defendants set forth the
         agreed price and volume of chicken products to be sold to White Castle. White Castle brings
         this action on its own behalf, and additionally and alternatively, as assignee of McLane
         Foodservice, Inc. f/k/a MBM Corporation and its affiliates (“McLane” or “Assignor”).
         During the Conspiracy Period, White Castle purchased Broilers directly from Defendants
         and their co- conspirators, Defendants’ and their co-conspirators’ subsidiaries and
         affiliates, entities owned or controlled by Defendants and their co-conspirators, or agents
         controlled by Defendants, Defendants’ subsidiaries and affiliates, and their co-
         conspirators. Also during the Conspiracy Period, McLane purchased Broilers on White
         Castle’s behalf from Defendants and/or their co- conspirators, including Pilgrim’s Pride
         and Wayne Farms. McLane has assigned its claims arising out of these purchases to White
         Castle. White Castle and/or its Assignor purchased millions of dollars’ worth of Broilers
         directly from Defendants and their co-conspirators at artificially inflated prices throughout
         the Conspiracy Period. As such, White Castle has suffered antitrust injury as a result of
         Defendants’ anticompetitive and unlawful conduct. White Castle was damaged by
         Defendants’ anticompetitive and illegal conduct by paying artificially inflated prices for
         Broilers. White Castle brings this action to recover the overcharges it paid for Broilers
         purchased during the Conspiracy Period.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 170. To the extent the allegations in Paragraph 170 characterize contracts or other

 documents, Defendants deny any characterization or description that is inconsistent with the

 referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 170 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 170 to the extent that

 they relate to other Defendants and/or third parties. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in the first three sentences and the tenth

 and eleventh sentence of Paragraph 170 and therefore deny them.                The eighth, thirteenth,

 fourteenth, and fifteenth sentences of Paragraph 170 contain Plaintiff’s characterizations of their

 claims and legal conclusions to which no response is required. To the extent a response is required,


                                                   133
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 134 of 695 PageID #:293710




 Defendants deny the allegations of the thirteenth, fourteenth, and fifteenth sentence in Paragraph

 170 and lack knowledge or information sufficient to form a belief as to the truth of the allegations

 of the eighth sentence of Paragraph 170 and therefore deny them. Although Defendants admit

 that Plaintiff White Castle Purchasing Co. and its purported assignor, McLane Foodservice, Inc.,

 directly purchased Broiler chicken from at least one Defendant during the Relevant Period, each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 170 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 170 to the extent that they relate to other Defendants

 and/or third parties. Defendants deny any remaining allegations in Paragraph 170.

                171. Plaintiff Wings Over Long Beach, LLC, doing business as Hooters of Long
        Beach, is a Kansas Limited-liability company doing business in Long Beach, California.
        Plaintiff Wings Over Long Beach, LLC purchased chicken indirectly from Defendants
        and/or their co-conspirators including Tyson and Perdue in California during the relevant
        period. As such, during the time period relevant to Plaintiff’s claims, Wings Over Long
        Beach, LLC, indirectly purchased chicken in the United States from one or more Defendants
        and/or their co-conspirators, and sustained injury and damage as a proximate result of the
        antitrust violations alleged in this Complaint. Wings Over Long Beach, LLC is a “person”
        with standing to sue Defendants for damages and/or other relief under Section 1 of the
        Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 171. The last sentence of Paragraph 171 consists of Plaintiff’s legal conclusions, to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations in this sentence. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 171 and therefore deny them.

                172. Plaintiff Winn-Dixie Stores, Inc. is a corporation organized under the laws
        of the State of Florida. Its principal place of business is 8928 Prominence Parkway, #200,
        Jacksonville, Florida 32256. Winn-Dixie Stores, Inc. brings this action on its own behalf




                                                 134
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 135 of 695 PageID #:293711




        and as the assignee of C&S Wholesale Grocers, Inc., a wholesaler that, during the relevant
        period, purchased chicken directly from Defendants for resale to Winn-Dixie Stores, Inc.

        ANSWER: Defendants admit that Plaintiff Winn-Dixie Stores, Inc.’s purported assignor,

 C&S Wholesale Grocers, Inc., directly purchased Broiler chicken from at least one Defendant

 during the Relevant Period, but each Defendant lacks knowledge or information sufficient to form

 a belief as to the truth of any allegations in Paragraph 172 that relate to other Defendants and/or

 third parties, and therefore each Defendant denies the allegations in Paragraph 172 to the extent

 that they relate to other Defendants and/or third parties. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 172 and therefore

 deny them.

                173. Plaintiff W. Lee Flowers & Company, Inc. is a corporation organized,
        existing, and doing business under the laws of South Carolina, with its principal place of
        business in Scranton, South Carolina.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 173 and therefore deny them.

               174. Plaintiff Woodman’s Food Market, Inc. is a Wisconsin corporation with its
        principal place of business in Janesville, Wisconsin.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 174 and therefore deny them.

               175. Plaintiff WZ Franchise Corporation is a Georgia corporation with its
        principal place of business in Atlanta, GA.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 175 and therefore deny them.

                176. Plaintiff Zaxby’s Franchising LLC (“Zaxby’s”) is a Georgia corporation
        with its principal place of business in Athens, Georgia. Zaxby’s owns, operates, or
        alternatively is the franchisor (and trademark licensor) of, more than 500 Zaxby’s branded
        restaurants in the United States (the “Zaxby’s Branded Restaurants”). Restaurants like
        Zaxby’s serve their proprietary chicken products in multiple locations throughout the
        country. To ensure consistency in taste and quality of its products across hundreds of


                                                  135
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 136 of 695 PageID #:293712




        locations, Zaxby’s, like many restaurants, negotiated and contracted directly with
        Defendants for the production and supply of chicken for the Zaxby’s Branded Restaurants,
        according to Zaxby’s unique recipes and specifications. These negotiations and contracts
        governed the price and quantity at which Defendants would supply the Zaxby’s Branded
        Restaurants with Broilers. Zaxby’s provided Defendants with instructions regarding each
        step of the preparation and packaging process for its chicken products, including the recipe
        for Zaxby’s products and specific requirements for packaging and labeling Zaxby’s
        proprietary products. The agreements entered into between Zaxby’s and Defendants and
        co-conspirators set forth the agreed price and volume of chicken products to be sold to
        Zaxby’s. Zaxby’s brings this action on its own behalf, and additionally and alternatively,
        as assignee of Performance Food Group, Inc. (“PFG”). During the conspiracy period,
        Zaxby’s purchased hundreds of millions of dollars’ worth of Broilers directly from certain
        Defendants and co-conspirators at artificially inflated prices throughout the Conspiracy
        Period. Zaxby’s contracted directly with Defendants and their co-conspirators for the
        purchase of Broilers, negotiating the price and quantity at which Defendants would supply
        Zaxby’s with Broilers. As such, Zaxby’s has suffered antitrust injury as a result of
        Defendants’ anticompetitive and unlawful conduct. Also during the Conspiracy Period,
        PFG purchased Broilers on behalf of Zaxby’s from Defendants and their co-conspirators.
        PFG has assigned its claims arising out of these purchases to Zaxby’s. Zaxby’s was
        damaged by Defendants’ anticompetitive and illegal conduct by paying artificially inflated
        prices for Broilers, and therefore has suffered antitrust injury as a result of Defendants’
        conduct. Zaxby’s brings this action to recover the overcharges it paid for Broilers
        purchased during the Conspiracy Period.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 176. To the extent the allegations in Paragraph 176 characterize contracts or other

 documents, Defendants deny any characterization or description that is inconsistent with the

 referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 176 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 176 to the extent that they relate

 to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in the first three sentences and twelfth and thirteenth

 sentences of Paragraph 176 and therefore deny them. The eighth, eleventh, fourteenth, and

 fifteenth sentences of Paragraph 176 contain Plaintiff’s characterizations of their claims and legal

 conclusions to which no response is required. To the extent a response is required, Defendants

 deny the allegations of the eleventh, fourteenth, and fifteenth sentence in Paragraph 176 and lack


                                                  136
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 137 of 695 PageID #:293713




 knowledge or information sufficient to form a belief as to the truth of the allegations of the eighth

 sentence of Paragraph 176 and therefore deny them. Although Defendants admit that Plaintiff

 Zaxby’s Franchising LLC and/or its purported assignor, Performance Food Group, Inc., directly

 purchased Broiler chicken from at least one Defendant during the Relevant Period, each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 176 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 176 to the extent that they relate to other Defendants and/or

 third parties. Defendants deny any remaining allegations in Paragraph 176.

 B.     Defendants

               177. Below is a list of the Defendants (in alphabetical order by Defendant family
        name) named in any DAP complaint. This does not mean that each Defendant has been
        named by each DAP. Additionally, some Defendants listed below may be named by certain
        DAPs as co- conspirators. The chart in Section 2 summarizes the Defendants and co-
        conspirators named by each DAP to date.

        ANSWER: Paragraph 177 contains no factual allegations to which a response is required.

 To the extent a response is required, Defendants admit that Plaintiffs purport to list each Defendant

 in alphabetical order, but deny any remaining allegations in Paragraph 177.

 1.     Agri Stats

                178. Defendant Agri Stats, Inc. (“Agri Stats”) is an Indiana corporation
        headquartered in Fort Wayne, Indiana, and a former subsidiary of Eli Lilly & Co., a
        publicly-held Indiana corporation headquartered in Indianapolis.

        ANSWER: The Producer Defendants lack knowledge or information sufficient to form a

 belief as to the truth of the allegations in Paragraph 178 and therefore deny them. Agri Stats admits

 that it is an Indiana corporation headquartered in Fort Wayne, Indiana. Agri Stats denies the

 remaining allegations contained in Paragraph 178.

                179. Agri Stats has knowingly played an important and active role in
        Defendants’ collusive scheme detailed in this Complaint. All of Agri Stats’ wrongful
        actions described in this Complaint are part of, and in furtherance of, the unlawful conduct


                                                 137
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 138 of 695 PageID #:293714




        alleged herein, and were authorized, ordered, or engaged in by Agri Stats’ various officers,
        agents, employers or other representatives while actively engaged in the management and
        operation of Agri Stats’ business affairs within the course and scope of their duties and
        employment, or with Agri Stats’ actual apparent or ostensible authority. Agri Stats used
        the instrumentalities of interstate commerce to facilitate the conspiracy, and its conduct
        was within the flow of, was intended to, and did have, a substantial effect on the interstate
        commerce of the United States, including in this District.

        ANSWER: Defendants deny the allegations in Paragraph 179.

                180. In 2008 and 2010, a representative from Agri Stats was elected to the board
        of the National Chicken Council, one of the industry’s most important trade associations.
        Those were key years in the conspiracy alleged in this Complaint. Several Defendants,
        including Wayne Farms and Pilgrim’s, also have hired former Agri Stats executives to work
        in senior sales positions, and Agri Stats employs or has employed several former executives
        of the Defendants. These facts highlight the unique and symbiotic relationship between
        Agri Stats and the other Defendants.

        ANSWER: Producer Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in the first sentence of Paragraph 180. Agri Stats admits that an

 Agri Stats employee was elected to the board of the National Chicken Council in 2008 and 2010.

 Defendants deny the allegations in the second sentence of Paragraph 180. With respect to the third

 sentence of Paragraph 180, Defendants other than Agri Stats, Pilgrim’s, and Wayne Farms lack

 knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

 deny them. With respect to the third sentence of Paragraph 180, Pilgrim’s admits that it hired a

 former Agri Stats account manager, but denies that he was an “executive” at Agri Stats or that he

 worked in a “senior sales position” at Pilgrim’s and lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations regarding other Defendants and/or third parties and

 therefore denies them. With respect to the third sentence of Paragraph 180, Agri Stats admits that

 past employees have been employed by Wayne Farms and Pilgrim’s and that it has employed

 persons who previously worked for other Defendants. Agri Stats denies any remaining allegations

 of the third sentence of Paragraph 180. With respect to the third sentence of Paragraph 180, Wayne

 Farms lacks knowledge or information sufficient to form a belief as to the truth of the allegations


                                                 138
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 139 of 695 PageID #:293715




 and therefore denies them. Defendants deny the allegations of the fourth sentence of Paragraph

 180 and any remaining allegations in Paragraph 180.

 2.     Amick

               181. Defendant Amick Farms, LLC (“Amick Farms”) is a limited-liability
        company organized in Delaware with its headquarters located in Batesburg-Leesville,
        South Carolina. Amick Farms is a producer of fresh and frozen chicken products and
        operates facilities in South Carolina, Maryland, and Delaware.

        ANSWER: Defendants other than Amick Farms lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 181 and therefore deny them. Amick

 Farms admits the allegations in Paragraph 181.

               182. Amick Farms is a wholly-owned subsidiary of OSI Group, LLC, a privately
        held Delaware corporation with its headquarters in Aurora, Illinois.

        ANSWER: Defendants other than Amick Farms lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 182 and therefore deny them. Amick

 Farms admits that Amick Farms, LLC is a majority-owned subsidiary of OSI Group, LLC, which

 is itself a privately held Delaware limited liability company headquartered in Aurora, Illinois.

 Amick Farms denies the remaining allegations in Paragraph 182.

               183. During the relevant period, Amick Farms and/or its predecessors, wholly-
        owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly
        or through its wholly-owned or controlled affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Amick Farms lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 183 and therefore deny them. Amick

 Farms admits that it sold certain chicken products during the Relevant Period in the United States.

 Amick Farms denies the remaining allegations in Paragraph 183.




                                                 139
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 140 of 695 PageID #:293716




                184. Amick Farms reports a wide variety of data to Agri Stats, including, without
        limitation, highly detailed, confidential information regarding its production and sales of
        broilers.

        ANSWER: Defendants other than Amick Farms and Agri Stats lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 184 and

 therefore deny them. Amick Farms and Agri Stats admit that Amick Farms has provided certain

 information to Agri Stats. Amick Farms and Agri Stats deny the remaining allegations in

 Paragraph 184.

 3.     Case

                185. Case Foods, Inc. is a privately held Delaware corporation with its
        corporate headquarters in Troutman, North Carolina. During the time period relevant to
        Plaintiffs’ claims, Case Foods, Inc. and/or its predecessors, wholly-owned or controlled
        subsidiaries, or affiliates sold broilers in interstate commerce, directly or through its
        wholly-owned or controlled affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Case lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 185 and therefore deny them. Case admits

 that Case Foods, Inc. is a privately held Delaware corporation with its corporate headquarters in

 Troutman, North Carolina, and that it is the owner of Case Farms Processing, Inc. Case admits that

 Case Farms, LLC is under common control with Case Foods, Inc. and Case Farms Processing, Inc.

 and may be considered an affiliate under certain definitions, and that Case Farms, LLC has sold

 Broilers in interstate commerce to purchasers in the United States. Case denies the remaining

 allegations in Paragraph 185.

                186. Case Farms, LLC is a privately held Delaware limited liability company
        with its corporate headquarters in Troutman, North Carolina, and with facilities and
        operations in Ohio and North Carolina. Case Farms, LLC is a wholly-owned subsidiary
        of Case Foods, Inc. During the time period relevant to Plaintiffs’ claims, Case Farms, LLC
        and/or its predecessors, wholly- owned or controlled subsidiaries, or affiliates sold




                                                140
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 141 of 695 PageID #:293717




        broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Case lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 186 and therefore deny them. Case admits

 that Case Farms, LLC is a Delaware limited liability company with its entity headquarters in

 Troutman, North Carolina, but denies that it has a corporate headquarters in Troutman, North

 Carolina. Case Farms, LLC denies that it is a wholly owned subsidiary of Case Foods, Inc. Case

 Farms, LLC denies that it has wholly-owned or controlled subsidiaries in the Broiler business.

 Case Farms, LLC admits that it sold Broilers in interstate commerce to purchasers in the United

 States. Case admits that Case Farms, LLC has operations in Ohio and North Carolina. Case denies

 the remaining allegations in Paragraph 186.

                 187. Case Farms Processing, Inc. is a privately held North Carolina corporation
        with its corporate headquarters in Troutman, North Carolina, and with facilities and
        operations in North Carolina. Case Farms Processing, Inc. is a wholly-owned subsidiary
        of Case Foods, Inc. During the time period relevant to Plaintiffs’ claims, Case Farms
        Processing, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or
        affiliates sold broilers in interstate commerce, directly or through its wholly-owned or
        controlled affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Case lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 187 and therefore deny them. Case admits

 that Case Farms Processing, Inc. is a North Carolina corporation headquartered in Troutman, North

 Carolina with facilities and operations in North Carolina and Ohio. Case admits that Case Farms

 Processing, Inc. is a wholly-owned subsidiary of Case Foods, Inc. Case admits that Case Farms,

 LLC is under common control with Case Farms Processing, Inc. and may be considered an affiliate

 under certain definitions, and that Case Farms, LLC has sold Broilers in interstate commerce to

 purchasers in the United States. Case denies any remaining allegations in Paragraph 187.




                                               141
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 142 of 695 PageID #:293718




                188. Case Foods reports a wide variety of data to Agri Stats, including, without
        limitation, highly detailed, confidential information regarding its production and sales of
        broilers.

        ANSWER: Defendants other than Case and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 188 and therefore deny

 them. Case and Agri Stats admit that Case has provided certain information to Agri Stats, but deny

 the remaining allegations in Paragraph 188.

               189. Defendants Case Foods, Inc., Case Farms, LLC and Case Farms
        Processing, Inc. are collectively referred to as “Case Foods.”

        ANSWER: Paragraph 189 contains no factual allegations to which a response is required.

 4.     Claxton

                 190. Defendant Claxton Poultry Farms, Inc. is a Georgia corporation
        headquartered in Claxton, Georgia. Norman W. Fries, Inc. d/b/a Claxton Poultry Farms,
        Inc. is a Georgia corporation located in Claxton, Georgia. During the relevant time period,
        Norman W. Fries, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries,
        or affiliates sold Broilers in interstate commerce, directly or through its wholly-owned or
        controlled affiliates, in the United States. Defendants Claxton Poultry Farms, Inc. and
        Norman W. Fries, Inc. are collectively referred to as “Claxton.” Claxton reports to Agri
        Stats a wide variety of data, including information about its breeder flocks and hatchery
        capacity and its Claxton, Georgia complex. Until the Georgia Dock benchmark price
        stopped being published by the GDA in late November 2016, Claxton was one of the
        Defendants that submitted false and artificially inflated price quotes to the GDA. Its CEO
        also served on the Georgia Dock Advisory Committee. Claxton is a Georgia Dock
        Defendant and during the relevant period sold broilers in interstate commerce, directly or
        through its wholly- owned or controlled affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Claxton and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 190 and therefore deny

 them. Agri Stats admits that Claxton has provided certain information to Agri Stats but lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 190 and therefore denies them. Claxton denies that Claxton Poultry Farms, Inc. is an

 existing Georgia corporation located in Claxton, Georgia. Claxton admits Norman W. Fries, Inc.

 is a Georgia corporation located in Claxton, Georgia. Claxton admits that during the Relevant


                                                 142
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 143 of 695 PageID #:293719




 Period, Norman W. Fries, Inc. d/b/a Claxton Poultry Farms sold products that may fall within the

 Plaintiffs’ litigation definition of Broilers in interstate commerce to purchasers in the United

 States. Claxton admits that Plaintiffs purport to refer to Claxton Poultry Farms, Inc. and Norman

 W. Fries, Inc. jointly throughout the Complaint as “Claxton Poultry,” but denies that Claxton

 Poultry Farms, Inc. is an existing legal or fictitious entity. Claxton admits that at various points in

 the Relevant Period it provided certain information to Agri Stats and, at the request of the Georgia

 Department of Agriculture, provided certain information to the Georgia Department of Agriculture

 and had an employee representative on the Poultry Market News Advisory Committee. Claxton

 denies the remaining allegations of Paragraph 190.

 5.     Fieldale

                 191. Fieldale Farms Corporation (“Fieldale”) is a privately held Georgia
        corporation headquartered in Baldwin, Georgia. Fieldale reports a wide variety of data to
        Agri Stats, including information about its breeder flocks and hatchery capacity, and its
        Gainesville, Georgia complex. Until the Georgia Dock benchmark price index stopped
        being published by the GDA in late November 2016, Fieldale submitted false and
        artificially inflated price quotes to the GDA. Its owner and CEO also served on the Georgia
        Dock Advisory Committee. During the relevant period, Fieldale sold broilers in interstate
        commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in
        the United States.

        ANSWER: Defendants other than Fieldale and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 191 and therefore deny

 them. Agri Stats admits that Fieldale has provided certain information to Agri Stats, but lacks or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 191

 and therefore denies them.      Fieldale admits that it is a privately held Georgia corporation

 headquartered in Baldwin, Georgia. Fieldale admits that it submitted information to Agri Stats and

 received Agri Stats reports during the Relevant Period alleged in the Amended Complaint. Fieldale

 admits that it had a representative on the Georgia Dock Advisory Board. Fieldale admits that it




                                                  143
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 144 of 695 PageID #:293720




 sold broiler chickens in interstate commerce in the United States during the Relevant Period

 alleged in the Amended Complaint. Fieldale denies the remaining allegations in Paragraph 191.

 6.     Foster Farms

               192. Defendant Foster Farms, LLC is a privately held California corporation
        headquartered in Modesto, California. Foster reports a wide variety of data to Agri Stats,
        including information about its breeder flocks and hatchery capacity, and data for its
        complexes in Fresno, California, Livingston, California, and the Pacific Northwest.

        ANSWER: Defendants other than Foster Farms and Agri Stats lack knowledge or

 information sufficient   to form a belief as to the truth of the allegations in Paragraph 192 and

 therefore deny them. Agri Stats admits that Foster Farms has provide it certain information, but

 lacks ir information sufficient to form a belief about the truth of the remaining allegations in

 Paragraph 192 and therefore denies them. Foster Farms admits that Foster Farms, LLC is a

 privately held California limited liability company headquartered in Livingston, California. Foster

 Farms denies the remaining allegations in Paragraph 192.

                193. Defendant Foster Poultry Farms is a privately held California corporation
        headquartered in Livingston, California. Foster Poultry Farms is a related entity of Foster
        Farms, LLC. During the relevant period, Foster Poultry Farms and/or its predecessors,
        wholly-owned or controlled subsidiaries, or affiliates was engaged in the processing,
        distribution, sale, pricing, and/or marketing of broilers, directly or through its wholly-
        owned or controlled affiliates, to purchasers in the United States. Defendants Foster
        Farms, LLC and Foster Poultry Farms are collectively referred to as “Foster” or “Foster
        Farms.”

        ANSWER: Defendants other than Foster Farms lack knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 193 and therefore deny

 them. Foster Farms admits that Foster Poultry Farms is a privately held California corporation

 headquartered in Livingston, California. Foster Farms admits that Foster Poultry Farms is engaged

 in the processing, distribution, sale, pricing, and marketing of Broilers (as the term is inaccurately

 defined in this Complaint). Foster Farms lacks knowledge or information sufficient to form a belief

 as to whether Foster Farms, LLC is a related entity to Foster Poultry Farms because Plaintiffs


                                                  144
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 145 of 695 PageID #:293721




 provide no definition of the term “related entity.” Foster Farms admits that Plaintiffs purport to

 refer to Foster Farms, LLC and Foster Poultry Farms collectively as “Foster” or “Foster Farms”

 throughout the Complaint. Foster Farms denies the remaining allegations in Paragraph 193.

 7.      George’s

               194. Defendant George’s Inc. is a privately held Arkansas corporation
         headquartered in Springdale, Arkansas.

         ANSWER: Defendants other than George’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 194 and therefore deny them. George's

 admits the allegations in Paragraph 194.

                195. Defendant George’s Farms, Inc., is a privately held Arkansas corporation
         headquartered in Springdale, Arkansas. It is a wholly-owned subsidiary of George’s, Inc.
         Defendants George’s Inc. and George’s Farms, Inc. are together referred to as
         “George’s” in this Complaint. George’s reports a wide variety of data to Agri Stats,
         including information about its breeder flocks and hatchery capacity, and data for its
         complexes in Harrisonburg, Virginia and Springdale, Arkansas. During the relevant
         period, George’s sold broilers in interstate commerce, directly or through its wholly-
         owned or controlled affiliates, to purchasers in the United States.

         ANSWER: Defendants other than George’s and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 195 and therefore deny

 them. Agri Stats admits that Georgie’s has provided it certain information, but lacks knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 195 and therefore denies them. George's admits that George's Farms, Inc. is a privately held

 Arkansas corporation headquartered in Springdale Arkansas, and wholly owned by George’s Inc.

 George’s admits that Plaintiffs purport to refer to George’s Inc. and George's Farms, Inc. as

 "George's" throughout the Complaint. George's admits that it provides certain information to Agri

 Stats for lawful, non-conspiratorial purposes, but denies that the allegations in Paragraph 195 fully

 and accurately describe the information reported. George's admits that during the Relevant Period,

 George's or its affiliates sold products that fall within Plaintiffs' litigation definition of Broilers in


                                                   145
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 146 of 695 PageID #:293722




 interstate commerce to purchasers in the United States. George’s denies the remaining allegations

 in Paragraph 195.

 8.     Harrison

                196. Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation
        headquartered in Bethlehem, Georgia. Harrison reports a wide variety of data to Agri
        Stats, including information about its breeder flocks and hatchery capacity, and data for
        its Bethlehem, Georgia complex. Until the Georgia Dock benchmark price index stopped
        being published by the GDA in late November 2016, Harrison was one of the Defendants
        that submitted false and artificially inflated price quotes to the GDA. Its owner and CEO
        served on the Georgia Dock Advisory Committee. Harrison is a Georgia Dock Defendant.

        ANSWER: Defendants other than Harrison Poultry and Agri Stats lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 196 and

 therefore deny them. Agri Stats admits that Harrison Poultry provided certain information to it,

 but lacks knowledgeor information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 196 and therefore denies them. Harrison Poultry admits the allegations

 of the first sentence of Paragraph 196. Harrison Poultry admits that it reported sales and production

 data to Agri Stats during some portions of the Relevant Period, which is data that speaks for itself.

 Harrison Poultry denies any description or characterization inconsistent therewith. Harrison

 Poultry admits that it provided requested information to the Georgia Department of Agriculture

 during some portions of the Relevant Period related to the production and pricing of various

 poultry products, including some that may fall within Plaintiffs’ litigation definition of “Broilers.”

 Harrison Poultry denies that it “submitted false and artificially inflated price quotes to the GDA”

 and that it submitted any price information to the GDA after early January 2016. Harrison Poultry

 admits that during some portions of the Relevant Period through early January 2016, at the request

 of the Georgia Commissioner of Agriculture, Mike Welch was a member of the Poultry Market

 News Advisory Committee, but denies that its owner was a member of this body during the




                                                  146
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 147 of 695 PageID #:293723




 Relevant Period. The last sentence of Paragraph 196 does not contain factual allegations to which

 a response is required. Harrison Poultry denies the remaining allegations in Paragraph 196.

 9.     House of Raeford

               197. Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held
        North Carolina corporation headquartered in Rose Hill, North Carolina. Raeford reports
        a wide variety of data to Agri Stats, including information about its breeder flocks and
        hatchery capacity, and data for its North Carolina and Louisiana complexes.

        ANSWER: Defendants other than House of Raeford and Agri Stats lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 197 and

 therefore deny them. Agri Stats admits that House of Raeford has provided certain information to

 it, but lacks knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 197 and therefore denies them. House of Raeford lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 197 and

 therefore denies them, except House of Raeford admits that it is a privately held entity with a main

 office in Rose Hill, North Carolina, and that from time to time it has submitted certain information

 to Agri Stats for legitimate procompetitive benchmarking purposes.

 10.    Keystone Foods

                 198. Keystone Foods LLC was formerly a subsidiary of Marfrig Alimentos, S.A.,
        a Brazilian company (“Marfrig”). On November 30, 2018, Defendant Tyson Foods, Inc.
        (“Tyson Foods”) announced it had completed its acquisition of Keystone Foods LLC from
        Marfrig. Tyson Foods characterized the acquisition of Keystone Foods LLC as Tyson
        Foods’ latest investment in furtherance of its growth strategy and expansion of its value-
        added protein capabilities. Tyson Foods’ acquisition of Keystone Foods LLC (and the three
        affiliated Equity Group entities listed below) was structured as a stock acquisition, which
        resulted in Tyson Foods’ acquisition of all Keystone Foods, LLC’s assets and liabilities,
        and Keystone Foods continued to exist as an operating entity subsequent to the acquisition.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 198 and therefore deny them. Tyson admits

 that Keystone Foods, LLC was a subsidiary of Marfrig Alimentos, S.A. from 2010 to 2018. In



                                                 147
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 148 of 695 PageID #:293724




 2018, Tyson acquired Keystone Foods, LLC. To the extent the allegations in Paragraph 198

 characterize or describe documents or other sources, Tyson notes that such sources speak for

 themselves and denies any characterization or description that is inconsistent therewith and any

 remaining allegations in Paragraph 198.

               199. Equity Group Eufaula Division, LLC is a Delaware limited-liability
        company with its headquarters in Bakerhill, Alabama and is a wholly-owned subsidiary of
        Keystone Foods LLC.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 199 and therefore deny them. Tyson admits

 that Equity Group Eufaula Division, LLC is a Delaware limited liability company with its

 headquarters in Eufaula, Alabama and a wholly owned subsidiary of Keystone Foods, LLC. Tyson

 denies any remaining allegations in Paragraph 199.

                200. Equity Group Kentucky Division LLC, formerly known as Cagle’s-Keystone
        Foods, L.L.C., is a Delaware limited liability company with its headquarters in Franklin,
        Kentucky, and is a wholly-owned subsidiary of Grow-Out Holdings LLC. During the
        relevant period, Equity Group Kentucky Division LLC sold broilers in interstate commerce,
        directly or through its wholly- owned or controlled affiliates, to purchasers in the United
        States.

        ANSWER:        Defendants other than Tyson lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 200 and therefore deny them. Tyson

 admits that Equity Group Kentucky Division, LLC is a Delaware limited liability company with

 its headquarters in Franklin, Kentucky and a wholly owned subsidiary of Keystone Foods, LLC.

 Tyson admits the remaining allegations in Paragraph 200.

               201. Equity Group – Georgia Division LLC is a Delaware limited liability
        company with its headquarters in Camilla, Georgia, and is a wholly-owned subsidiary of
        Keystone Foods LLC. During the relevant period, Equity Group – Georgia Division LLC




                                                148
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 149 of 695 PageID #:293725




        sold broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 201 and therefore deny them. Tyson admits

 that Equity Group Georgia Division, LLC is a Delaware limited liability company with its

 headquarters in Camilla, Georgia and a wholly owned subsidiary of Keystone Foods, LLC. Tyson

 admits the remaining allegations in Paragraph 201.

               202. As a result of Tyson Foods’ acquisition of Keystone Foods LLC, Tyson also
        acquired all of the assets and liabilities of Equity Group Eufaula Division, LLC, Equity
        Group Kentucky Division LLC, and Equity Group – Georgia Division LLC.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 202 and therefore deny them. Tyson admits

 it acquired the assets and liabilities of Equity Group Eufaula Division, LLC, Equity Group

 Kentucky Division LLC, and Equity Group – Georgia Division LLC. Tyson denies any remaining

 allegations in Paragraph 202.

               203. Keystone Foods LLC, Equity Group Eufaula Division, LLC, Equity Group
        Kentucky Division LLC, and Equity Group – Georgia Division LLC are collectively referred
        to as “Keystone Foods” in this Complaint.

        ANSWER: Paragraph 203 contains no factual allegations to which a response is required.

               204. Keystone Foods reports a wide variety of data to Agri Stats, including
        information about its breeder flocks and hatchery capacity, and data for its complexes in
        Alabama, Georgia, and Kentucky.

        ANSWER: Defendants other than Tyson and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 204 and therefore deny

 them. Tyson and Agri Stats admit that Keystone submitted information to and received reports

 from Agri Stats for pro-competitive benchmarking purposes, but deny any further characterization

 thereof. To the extent the allegations in Paragraph 204 characterize or describe documents or other



                                                149
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 150 of 695 PageID #:293726
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 151 of 695 PageID #:293727




               207. Defendant JCG Foods of Alabama, LLC, an Alabama limited liability
        corporation headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of
        Defendant Koch Foods, Inc.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 207 and therefore deny them. Koch admits

 that JCG Foods of Alabama LLC is an Alabama limited liability company. Koch denies the

 remaining allegations of Paragraph 207.

               208. Defendant JCG Foods of Georgia, LLC, a Georgia limited liability
        corporation headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of
        Defendant Koch Foods, Inc.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 208 and therefore deny them. Koch admits

 that JCG Foods of Georgia LLC is a Georgia limited liability company.            Koch denies the

 remaining allegations of Paragraph 208.

              209. Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in
        Chicago, is a wholly-owned subsidiary of Defendant Koch Foods, Inc.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 209 and therefore deny them. Koch admits

 that Koch Meat Co., Inc. is an Illinois corporation, with its headquarters in Park Ridge, Illinois.

 Koch denies the remaining allegations of Paragraph 209.

                210. Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of
        Georgia, LLC and Koch Meat Co., Inc. are collectively referred to as “Koch” in this
        Complaint. Koch reports a wide variety of data to Agri Stats, including information about
        its breeder flocks and hatchery capacity, and data for its complexes in Georgia, Tennessee,
        and Alabama. Until the Georgia Dock benchmark price index stopped being published by
        the GDA in late November 2016, Koch, through JCG Foods of Georgia, LLC, was one of
        the Defendants that submitted false and artificially inflated price quotes to the GDA. Its




                                                151
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 152 of 695 PageID #:293728




        vice-president of sales served on the Georgia Dock Advisory Committee. Koch is a Georgia
        Dock Defendant.

        ANSWER: The first sentence of Paragraph 210 contains no factual allegations to which

 a response is required. Defendants other than Koch and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 210 and therefore

 deny them. Agri Stats admits that Kock provided it certain information, but lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 210

 and therefore denies them. Koch admits that it provided a variety of data to Agri Stats, including

 information about breeder flocks and hatchery capacity, and data for various complexes in

 Georgia, Tennessee, and Alabama, for procompetitive benchmarking purposes. Koch admits that

 JCG Foods of Georgia LLC submitted certain information to the Georgia Department of

 Agriculture, from approximately June 2012, when one or more Koch entities purchased

 substantially all of Cagle’s Inc.’s assets, until in or around August 2016, but denies that any

 information submitted was “false and artificially inflated.” Koch further admits that during the

 foregoing time period one of its employees, whose title changed from time to time, served on an

 advisory committee put together by the Georgia Department of Agriculture. To the extent the

 allegations in Paragraph 210 relate to Plaintiffs, other Defendants, third parties and/or information

 allegedly derived from other sources, Koch lacks knowledge or information sufficient to form a

 belief as to the truth of those allegations and therefore denies them. Koch denies the remaining

 allegations in Paragraph 210.

 12.    Mar-Jac

                 211. Defendant Mar-Jac Poultry, Inc. is a Delaware corporation headquartered
        in Gainesville, Georgia. Defendant Mar-Jac Poultry AL, LLC is an Alabama limited
        liability corporation located in Gainesville, Georgia. Defendant Mar-Jac AL/MS, Inc. is a
        Delaware corporation located in Gainesville, Georgia. Defendant Mar-Jac Poultry MS
        LLC is a Mississippi limited liability company located in Hattiesburg, Mississippi.
        Defendant Mar-Jac Poultry, LLC is a Delaware corporation located in Gainesville,


                                                  152
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 153 of 695 PageID #:293729




        Georgia. Defendant Mar-Jac Holdings, LLC is a Delaware corporation located in
        Gainesville, Georgia and is the parent company of Mar-Jac Poultry, Inc., Mar-Jac Poultry
        MS LLC, Mar-Jac AL, LLC, Mar-Jac AL/MS, Inc., and Mar-Jac Poultry, LLC. Defendants
        Mar-Jac Poultry, Inc., Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL, LLC, Mar-Jac
        AL/MS, Inc., Mar-Jac Poultry, LLC and Mar-Jac Holdings, LLC are collectively referred
        to as “Mar-Jac Poultry” or “Mar-Jac.” Mar-Jac reports a wide variety of data to Agri
        Stats, including information about its breeder flocks and hatchery capacity, and data for
        its Gainesville, Georgia complex. Until the Georgia Dock benchmark price index stopped
        being published by the GDA in late November 2016, Mar-Jac was one of the Defendants
        that submitted false and artificially inflated price quotes to the GDA. Its vice president of
        operations served on the Georgia Dock Advisory Committee. Mar-Jac is a Georgia Dock
        Defendant. During the relevant period, Mar-Jac sold broilers in interstate commerce,
        directly or through its wholly-owned or controlled affiliates, to purchasers in the United
        States.

        ANSWER: The seventh and eleventh sentence of Paragraph 211 contain no factual

 allegations to which a response is required. Defendants other than Mar-Jac and Agri Stats lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 211 and therefore deny them. Agri Stats admits that Mar-Jac have provided it certain

 information, but lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations of Paragraph 211 and therefore denies them. Mar-Jac admits that Plaintiffs

 refer to Mar-Jac as a “Georgia Dock Defendant.” Mar-Jac admits that Mar-Jac Poultry, Inc. is a

 Georgia corporation located in Gainesville, Georgia. Mar-Jac admits that Mar-Jac Poultry MS,

 LLC is a Mississippi limited liability company located in Mississippi. Mar-Jac admits that Mar-

 Jac Poultry AL, LLC is an Alabama limited liability company located in Alabama. Mar-Jac admits

 that Mar-Jac AL/MS, Inc. is a Delaware corporation located in Gainesville, Georgia. Mar-Jac

 admits that Mar-Jac Poultry, LLC is a Delaware limited liability company located in Alabama.

 Mar-Jac admits that Mar-Jac Holdings, Inc. is a Delaware corporation located in Gainesville,

 Georgia. Mar-Jac admits that Mar-Jac provided various data to, and received anonymized

 information from, Agri Stats for procompetitive benchmarking purposes. Mar-Jac admits that Mar-

 Jac Poultry, Inc. submitted some information to the Georgia Department of Agriculture regarding



                                                 153
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 154 of 695 PageID #:293730




 the Georgia Dock. Mar-Jac admits that its former Vice President of Operations was a member of

 the Georgia Dock Advisory Board. Mar-Jac admits that Mar-Jac Poultry, Inc., Mar-Jac Poultry

 MS, LLC, and Mar-Jac AL, LLC sell broilers in interstate commerce to purchasers in the United

 States, but denies that the remaining Mar-Jac entities produced or sold broilers. Mar-Jac

 specifically denies that Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC, and Mar-Jac Holdings, Inc.,

 produced or sold broilers, and Mar-Jac states that those entities are not “Producer Defendants” as

 that term is used in this Answer. Mar-Jac denies the remaining allegations in Paragraph 211.

 13.    Mountaire

              212. Defendant Mountaire Farms, Inc. is a privately held Delaware corporation
        headquartered in Millsboro, Delaware.

        ANSWER: Defendants other than Mountaire lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 212 and therefore deny them. Mountaire

 admits that Mountaire Farms Inc. is a privately held Delaware corporation located in Millsboro,

 Delaware. Mountaire denies the remaining allegations in Paragraph 212.

                 213. Defendant Mountaire Farms, LLC, a privately held Arkansas limited
        liability corporation headquartered in Little Rock, Arkansas, is a wholly-owned subsidiary
        of Defendant Mountaire Farms, Inc.

        ANSWER: Defendants other than Mountaire lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 213 and therefore deny them.

 Mountaire admits that Mountaire Farms, LLC is a privately held Arkansas limited liability

 company located in Little Rock, Arkansas.        Mountaire denies the remaining allegations in

 Paragraph 213.




                                                 154
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 155 of 695 PageID #:293731




               214. Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware
        corporation headquartered in Millsboro, Delaware, is a wholly-owned subsidiary of
        Defendant Mountaire Farms, Inc.

        ANSWER: Defendants other than Mountaire lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 214 and therefore deny them. Mountaire

 admits that Mountaire Farms of Delaware, Inc. is a privately held Delaware corporation located in

 Millsboro, Delaware. Mountaire denies the remaining allegations in Paragraph 214.

                215. Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire
        Farms of Delaware, Inc. are collectively referred to as “Mountaire Farms” in this
        Complaint. Mountaire reports a wide variety of data to Agri Stats, including information
        about its breeder flocks and hatchery capacity, and data for its complexes in Delaware and
        North Carolina.

        ANSWER: The first sentence of Paragraph 215 contains no factual allegations to which

 a response is required. Defendants other than Mountaire and Agri Stats lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 215

 and therefore deny them. Mountaire and Agri Stats admit that Mountaire transfers certain data to

 Agri Stats for lawful, non-conspiratorial, and procompetitive purposes. Mountaire and Agri Stats

 deny any remaining allegations in Paragraph 215.

        14.     O.K. Foods

               216. Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in
        Fort Smith, Arkansas.

        ANSWER: Defendants other than O.K. Foods lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 216 and therefore deny them. O.K.

 Foods admits that it is an Arkansas corporation headquartered in Fort Smith, Arkansas. O.K.

 Foods denies the remaining allegations in Paragraph 216.




                                                 155
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 156 of 695 PageID #:293732




              217. O.K. Farms, Inc., is an Arkansas corporation headquartered in Fort Smith,
        Arkansas, and is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

        ANSWER: Defendants other than O.K. Foods lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 217 and therefore deny them. O.K.

 Foods denies the allegations contained in Paragraph 217.

               218. O.K. Industries, Inc., an Arkansas corporation headquartered in Fort
        Smith, Arkansas, is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

        ANSWER: Defendants other than O.K. Foods lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 218 and therefore deny them. O.K.

 Foods denies the allegations contained in Paragraph 218.

                219. Defendants O.K. Foods, Inc., O.K. Farms, Inc., O.K. Industries, Inc., and
        their predecessors, subsidiaries, and affiliates, including Albertville Quality Foods, are
        collectively referred to as “O.K. Foods.” In this Complaint, O.K. Foods are subsidiaries of
        the Mexican poultry conglomerate Industrias Bachoco, which reports a wide variety of
        data to Agri Stats, including information about its breeder flocks and hatchery capacity,
        and data for its Fort Smith, Arkansas complex.

        ANSWER: The first sentence of Paragraph 219 contains no factual allegations to which

 a response is required. Defendants other than O.K. Foods and Agri Stats lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 219

 and therefore deny them. Agri Stats admits that O.K Foods have provide it certain information,

 but lacks knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 219 and therefore denies them. O.K. Foods, Inc. admits that it is the

 subsidiary of Industrias Bachoco, which is located in Mexico, and that O.K. Foods, Inc. reports

 certain historical data to Agri Stats, including data about its breeder and hatching operations and

 its Fort Smith, Arkansas, operations. O.K. Foods denies the remaining allegations in Paragraph

 219.




                                                 156
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 157 of 695 PageID #:293733




 15.    Peco

               220. Defendant Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama
        corporation headquartered in Tuscaloosa, Alabama. Peco Foods reports a wide variety of
        data to Agri Stats, including information about its breeder flocks and hatchery capacity,
        and data for its complexes in Gordo, Alabama and Sebastopol, Louisiana.

        ANSWER: Defendants other than Peco and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 220 and therefore deny

 them. Agri Stats admits that Peco has provided it certain information, but lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 220

 and therefore denies them.      Peco admits that it is a privately held Alabama corporation

 headquartered in Tuscaloosa, Alabama. Peco further admits that Agri Stats collects certain

 information from Peco related to its complexes in Gordo, Alabama, and Sebastopol, Mississippi.

 Peco denies that it has a complex located in Sebastopol, Louisiana, or that such complex reported

 information to Agri Stats. Peco denies any remaining allegations in Paragraph 220.

 16.    Perdue

              221. Defendant Perdue Farms, Inc. is a privately held Maryland corporation
        headquartered in Salisbury, Maryland.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 221 and therefore deny them. Perdue

 admits that Perdue Farms, Inc. is a privately held Maryland corporation headquartered in

 Salisbury, Maryland. Perdue denies any remaining allegations in Paragraph 221.

               222. Defendant Perdue Foods, LLC, a privately held Maryland limited liability
        corporation headquartered in Salisbury, Maryland, is a subsidiary of Defendant Perdue
        Farms, Inc.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 222 and therefore deny them. Perdue

 admits that Perdue Foods, LLC is a privately held Maryland limited liability company


                                                 157
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 158 of 695 PageID #:293734




 headquartered in Salisbury, Maryland. Perdue admits that Perdue Foods, LLC is a subsidiary of

 Perdue Farms, Inc. Perdue denies any remaining allegations in Paragraph 222.

                 223. Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together
        referred to as “Perdue” in this Complaint. Perdue reports a wide variety of data to Agri
        Stats, including information about its breeder flocks and hatchery capacity, and data for its
        complexes in Delaware, Maryland, North Carolina, South Carolina, Florida, and
        Kentucky.

        ANSWER: The first sentence of Paragraph 223 contains no factual allegations to which

 a response is required. Defendants other than Perdue and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 223 and therefore

 deny them. Agri Stats admits that Perdue has provided it certain information, but lacks knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

 223 and therefore denies them. Perdue admits that it submits complex-level data to Agri Stats

 from certain complexes but denies any remaining allegations in Paragraph 223.

 17.    Pilgrim’s Pride

                224. Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s
        Pride”) is a publicly held Delaware corporation headquartered in Greeley, Colorado.
        Pilgrim’s Pride reports a wide variety of data to Agri Stats, including information about
        its breeder flocks and hatchery capacity, and data for its complexes in Virginia, West
        Virginia, North Carolina, Georgia, Tennessee, Florida, South Carolina, Alabama, Texas,
        Arkansas, and Kentucky. Until the Georgia Dock benchmark price index stopped being
        published by the GDA in late November 2016, Pilgrim’s Pride was one of the Defendants
        that submitted false and artificially inflated price quotes to the GDA. Its executive vice
        president of sales and operations served on the Georgia Dock Advisory Committee.
        Pilgrim’s Pride is a Georgia Dock Defendant.

        ANSWER: Defendants other than Pilgrim’s and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 224 and therefore deny

 them. Agri Stats admits that Pilgrim’s has provided it certain information, but lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 224

 and therefore denies them. Pilgrim’s admits the allegations in the first sentence of Paragraph 224.



                                                  158
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 159 of 695 PageID #:293735




 Pilgrim’s admits that it reports complex-level data to Agri Stats, including complexes located in

 the above-mentioned states. Pilgrim’s admits that the Georgia Department of Agriculture stopped

 publishing the Georgia Dock benchmark price index in late November 2016, but denies that it ever

 submitted false or artificially inflated data to the Georgia Department of Agriculture. Pilgrim’s

 admits that at various points in the Relevant Period, at the request of the Georgia Department of

 Agriculture, it had an employee representative on the Poultry Market News Advisory Committee,

 including an employee who at one time was the executive vice president of sales and operations.

 Pilgrim’s admits Plaintiffs refer to Pilgrim’s as a “Georgia Dock Defendant.” Pilgrim’s denies the

 remaining allegations in Paragraph 224.

                225. Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken
        while it was in bankruptcy proceedings during 2009, and reentered, and reaffirmed its
        commitment to, the conspiracy following its discharge from bankruptcy on December 29,
        2009.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 225 and therefore deny them. Paragraph

 225 contains Plaintiffs’ legal conclusions, to which no response is required. To the extent a

 response is required, Pilgrim’s denies the existence of and its participation in Plaintiffs’ alleged

 conspiracy – either pre- or post-bankruptcy – and any remaining factual allegations in Paragraph

 225.

 18.    Sanderson

              226. Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation
        headquartered in Laurel, Mississippi.

        ANSWER: Defendants other than Sanderson Farms lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 226 and therefore deny

 them. Sanderson Farms admits the allegations in Paragraph 226.




                                                 159
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 160 of 695 PageID #:293736




               227. Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi
        corporation headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of
        Defendant Sanderson Farms, Inc.

        ANSWER: Defendants other than Sanderson Farms lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 227 and therefore deny

 them. Sanderson Farms admits the allegations in Paragraph 227.

               228. Defendant Sanderson Farms, Inc. (Production Division), a Mississippi
        corporation headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of
        Defendant Sanderson Farms, Inc.

        ANSWER: Defendants other than Sanderson Farms lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 228 and therefore deny

 them. Sanderson Farms admits the allegations in Paragraph 228.

               229. Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi
        corporation headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of
        Defendant Sanderson Farms, Inc.

        ANSWER: Defendants other than Sanderson Farms lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 229 and therefore deny

 them. Sanderson Farms admits the allegations in Paragraph 229.

                230. Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods
        Division), Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc.
        (Processing Division) are collectively referred to as “Sanderson Farms” in this Complaint.
        Sanderson reports a wide variety of data to Agri Stats, including information about its
        breeder flocks and hatchery capacity, and data for its complexes in Georgia, Mississippi,
        and Texas. Until the Georgia Dock benchmark price index stopped being published by the
        GDA in late November 2016, Sanderson Farms was one of the Defendants that submitted
        false and artificially inflated price quotes to the GDA. Sanderson Farms is a Georgia Dock
        Defendant.

        ANSWER: The first and last sentence of Paragraph 230 contain no factual allegations to

 which a response is required. Defendants other than Sanderson Farms and Agri Stats lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 230 and therefore deny them. Agri Stats admits that Sanderson Farms has provided


                                                 160
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 161 of 695 PageID #:293737




 certain information to it, but lacks knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 230 and therefore denies them. Sanderson Farms

 admits that it provides information to Agri Stats, but denies any characterization of the information

 it submits to Agri Stats. Sanderson Farms admits that it submitted certain information to the

 Georgia Department of Agriculture, but refers to Georgia Dock Index reports for their contents

 and denies any characterization or description that is inconsistent therewith. To the extent the

 allegations in the third sentence of Paragraph 230 relate to other Defendants and/or third parties,

 Sanderson Farms is without information sufficient to form a belief as to the truth of these

 allegations and therefore denies those allegations. Sanderson Farms denies any remaining

 allegations in Paragraph 230.

 19.    Simmons

                231. Defendant Simmons Foods, Inc. is a privately held Arkansas corporation
        headquartered in Siloam Springs, Arkansas. Simmons Foods, Inc. reports a wide variety
        of data to Agri Stats, including information about its breeder flocks and hatchery capacity,
        and data for its two Siloam Springs, Arkansas complexes.

        ANSWER: Defendants other than Simmons and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 231 and therefore deny

 them. Agri Stats admits that Simmons has provided it certain information, but lacks knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 231 and therefore denies them. Simmons admits it is a privately held Arkansas corporation

 headquartered in Siloam Springs, Arkansas and that it reports certain data to Agri Stats, but denies

 the remaining allegations in Paragraph 231.

               232. Simmons Prepared Foods, Inc. is a privately held Arkansas company
        headquartered in Siloam Springs, Arkansas. Simmons Prepared Foods, Inc. is a wholly-
        owned subsidiary of Simmons Foods, Inc. During the relevant time period, Simmons
        Foods, Inc. exclusively sold the chicken it produced to Simmons Prepared Foods, Inc.,
        which in turn resold the chicken in various forms to its customers. Simmons Prepared
        Foods, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates


                                                 161
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 162 of 695 PageID #:293738




        was engaged in the processing, distribution, sale, pricing, and/or marketing of broilers,
        directly or through its wholly-owned or controlled affiliates, to purchasers in the United
        States. Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are
        collectively referred to as “Simmons” or “Simmons Foods.”

        ANSWER: The last sentence of Paragraph 232 contains no factual allegations to which a

 response is required. Defendants other than Simmons lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 232 and therefore deny them.

 Simmons Prepared Foods Inc. admits that it is a privately held Arkansas corporation headquartered

 in Siloam Springs, Arkansas that largely, although not exclusively, purchased chicken from

 Simmons Foods, Inc., and that it sold chicken in various forms to its customers, including in the

 United States. Simmons denies the remaining allegations of Paragraph 232.

 20.    Tyson

              233. Defendant Tyson Foods, Inc. is a publicly held Delaware corporation
        headquartered in Springdale, Arkansas.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 233 and therefore deny them. Tyson admits

 the allegations in Paragraph 233.

               234. Defendant Tyson Chicken, Inc., a Delaware corporation headquartered in
        Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 234 and therefore deny them. Tyson admits

 the allegations in Paragraph 234.

               235. Defendant Tyson Breeders, Inc., a Delaware corporation headquartered in
        Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 235 and therefore deny them. Tyson admits

 the allegations in Paragraph 235.


                                                 162
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 163 of 695 PageID #:293739




               236. Defendant Tyson Poultry, Inc., a Delaware corporation headquartered in
        Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 236 and therefore deny them. Tyson admits

 that Tyson Poultry, Inc. is a Delaware corporation headquartered in Springdale, Arkansas. Tyson

 denies that Tyson Poultry, Inc. is a wholly-owned subsidiary of Tyson Poultry, Inc.

               237. Defendant Tyson Sales And Distribution, Inc., a Delaware corporation
        headquartered in Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson
        Foods, Inc.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 237 and therefore deny them. Tyson admits

 the allegations in Paragraph 237.

                 238. Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc.
        and Tyson Poultry, Inc. are collectively referred to as “Tyson” in this Complaint. Tyson
        reports a wide variety of data to Agri Stats, including information about its breeder flocks
        and hatchery capacity, and data for its complexes in Virginia, Pennsylvania, North
        Carolina, Georgia, Alabama, Mississippi, Texas, Arkansas, Missouri, Indiana, Tennessee,
        and Kentucky. Until the Georgia Dock benchmark price index stopped being published by
        the GDA in late November 2016, Tyson was one of the Defendants that submitted false and
        artificially inflated price quotes to the GDA. One of its plant managers served on the
        Georgia Dock Advisory Committee. Tyson is a Georgia Dock Defendant.

        ANSWER: The first sentence of Paragraph 238 contains no factual allegations to which

 a response is required. Defendants other than Tyson and Agri Stats lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 238 and therefore

 deny them. Agri Stats that Tyson has provided it certain information, but lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 238

 and therefore denies them. The first sentence of Paragraph 238 contains Plaintiffs’ explanation

 of a defined term, to which no response is required. Tyson admits that it directly submits certain

 information to Agri Stats about its Broiler operations for procompetitive benchmarking purposes.



                                                  163
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 164 of 695 PageID #:293740




 Tyson further admits that the Georgia Dock was discontinued in 2016. Tyson further admits that

 the manager of its Cumming, Georgia complex, who has no pricing authority, was a representative

 on the Georgia Dock Advisory Committee, but denies that his role on that committee enabled him

 to control the Georgia Dock price. To the extent the allegations in Paragraph 238 characterize or

 describe documents or other sources, Tyson notes that such sources speak for themselves and

 denies any characterization or description that is inconsistent therewith.     Tyson denies the

 remaining allegations in Paragraph 238.

 21.    Wayne

                 239. Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited
        liability corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide
        variety of data to Agri Stats, including information about its breeder flocks and hatchery
        capacity, and data for its complexes in North Carolina, Georgia, Alabama, Mississippi,
        and Arkansas. Until the Georgia Dock benchmark price index stopped being published by
        the GDA in late November 2016, Wayne Farms was one of the Defendants that submitted
        false and artificially inflated price quotes to the GDA. Its vice president of fresh sales
        served on the Georgia Dock Advisory Committee. Wayne Farms is a Georgia Dock
        Defendant.

        ANSWER: Defendants other than Wayne Farms and Agri Stats lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 239 and

 therefore deny them. Agri Stats admits that Wayne Farms has provided it certain information, but

 lacks knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 239 and therefore denies them. Wayne Farms admits that Wayne Farms

 LLC is a Delaware corporation headquartered in Oakwood, Georgia. Wayne Farms admits that its

 vice president had some involvement in the Georgia Dock Advisory Board. Wayne Farms admits

 that certain of its employees have transferred data to Agri Stats on a confidential basis and that

 some of that data has been transferred electronically, but otherwise denies any allegations in

 Paragraph 239 to the extent they relate to Wayne Farms.




                                                164
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 165 of 695 PageID #:293741




 22.    Rabobank

               240. Defendant Utrecht-America Holdings, Inc., a Delaware corporation
        headquartered in New York, NY, is a commercial bank and financial services provider and
        the American subsidiary of the Dutch cooperative banks Cooperative Rabobank U.A. and
        Rabobank International Holding, B.V. Its subsidiaries include: Defendant Rabo
        AgriFinance LLC, a Delaware limited liability company headquartered in Saint Louis,
        MO, that provides financial services and insurance to agricultural producers and
        agribusinesses; Defendant Rabobank USA Financial Corporation, a Delaware
        corporation headquartered in New York, NY that is a special purpose entity formed to issue
        commercial paper notes; and financial services company Defendant Utrecht-America
        Finance Co., a Delaware company headquartered in New York, NY. Collectively these
        Defendants are referred to herein as “Rabobank.”

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 240 and therefore deny them.

                241. “Defendant” or “Defendants” as used herein, includes, in addition to those
        named specifically above, all of the named Defendants’ predecessors, including broilers
        companies that merged with or were acquired by the named Defendants and each named
        Defendant’s wholly- owned or controlled subsidiaries or affiliates that sold broilers in
        interstate commerce, directly or through its wholly-owned or controlled affiliates, to
        purchasers in the United States during the relevant period. To the extent the term
        “Producer Defendants” is used herein, it refers to all Defendants other than Agri Stats.

        ANSWER: Paragraph 241 contains Plaintiffs’ explanation of defined terms used in their

 Complaint, to which no response is required. To the extent a response is required, Defendants

 admit that Plaintiffs have defined “Defendant” or “Defendants” and “Producer Defendants” as

 described in Paragraph 241.

                242. To the extent that subsidiaries and divisions within each Defendant’s
        corporate family sold or distributed broilers to direct purchasers, these subsidiaries played
        a material role in the conspiracy alleged in this Complaint because Defendants wished to
        ensure that the prices paid for such broilers would not undercut the artificially raised and
        inflated pricing that was the aim and intended result of Defendants’ coordinated and
        collusive behavior as alleged herein. Thus, all such entities within the corporate family
        were active, knowing participants in the conspiracy alleged herein, and their conduct in
        selling, pricing, distributing, and collecting monies from Plaintiff for broilers was known
        to and approved by their respective corporate parent named as a Defendant in this




                                                165
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 166 of 695 PageID #:293742




        Complaint. For the avoidance of doubt, several previously unnamed subsidiaries for
        Defendants are specifically identified as coconspirators below.

        ANSWER: The last sentence of Paragraph 242 contains no factual allegations to which a

 response is required. To the extent a response is required, Defendants deny the allegations in the

 last sentence of Paragraph 242. Defendants deny all remaining allegations in Paragraph 242.

                          V.      PRODUCER CO-CONSPIRATORS

 A.     Producer Co-Conspirator Allen Harim

                 243. Harim USA, Ltd. is a privately held Delaware corporation with its
        corporate headquarters in Seaford, Delaware. During the relevant period, Harim USA
        Ltd. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold
        broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 243 and therefore deny them.

                 244. Allen Harim Foods, LLC is a privately held Delaware limited-liability
        company with its corporate headquarters in Seaford, Delaware, and with facilities and
        operations in Delaware, Maryland and North Carolina. Allen Harim Foods, LLC is a
        wholly-owned subsidiary of Harim USA Ltd. During the relevant period, Allen Harim
        Foods, LLC and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates
        sold broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 244 and therefore deny them.

                 245. Allen Harim Farms, LLC is a privately held Delaware limited-liability
        company with its corporate headquarters in Seaford, Delaware, and with facilities and
        operations in Delaware, Maryland and North Carolina. Allen Harim Farms, LLC is a
        wholly-owned subsidiary of Harim USA Ltd. During the relevant period, Allen Harim
        Farms, LLC and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates
        sold broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 245 and therefore deny them.




                                                166
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 167 of 695 PageID #:293743




               246. Producer co-conspirators Harim USA, Ltd., Allen Harim Foods, LLC, and
        Allen Harim Farms, LLC are collectively referred to as “Allen Harim” in this Complaint.

        ANSWER: Paragraph 246 contains no factual allegations to which a response is required.

                247. All of the Defendants’ and/or co-conspirators’ wrongful actions described
        in this Complaint are part of, and in furtherance of, the unlawful conduct alleged herein,
        and were authorized, ordered, and/or engaged in by Defendants’ or co-conspirators’
        various officers, agents, employees, or other representatives within the course and scope
        of their duties and employment, or with Defendants’ or co-conspirators’ actual, apparent
        or ostensible authority. Defendants and co-conspirators’ used the instrumentalities of
        interstate commerce to facilitate the conspiracy, and their conduct was within the flow of,
        was intended to, and did have, a substantial effect on the interstate commerce of the U.S.,
        including in this District.

        ANSWER: Defendants deny the allegations in Paragraph 247.

 B.     Producer Co-Conspirator Marshall Durbin

                248. Marshall Durbin Companies and Marshall Durbin Food Corporation
        (“Marshall Durbin”) was a poultry company headquartered in Birmingham, Alabama. Its
        assets included poultry processing plants in Hattiesburg, Mississippi, and Jasper,
        Alabama; feed mills in Haleyville, Alabama, and Waynesboro, Mississippi; hatcheries in
        Moulton, Alabama, and Waynesboro, Mississippi; a laboratory in Jackson, Mississippi; and
        a distribution center in Tarrant, Alabama.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 248 and therefore deny them.

                249. On January 24, 2014, Defendant Mar-Jac Poultry Inc. (“Mar-Jac”)
        announced that it had acquired the assets of Marshall-Durbin. Mar-Jac stated that its
        management team “expects a smooth transition with no disruption of operations.” During
        the Conspiracy Period, Marshall Durbin, its predecessors, subsidiaries, or affiliates sold
        broilers in interstate commerce, directly or through its owned or controlled subsidiaries
        and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Mar-Jac lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 249 and therefore deny them. Mar-Jac

 admits that an announcement was made that assets of certain Marshall Durbin entities were

 acquired and that Mar-Jac’s management team expected a smooth transition with no disruption of

 operations. Mar-Jac denies that the assets were acquired by Mar-Jac Poultry, Inc. Mar-Jac is lacks



                                                167
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 168 of 695 PageID #:293744




 knowledge or information sufficient to form a belief as to the truth of allegations in the third

 sentence of Paragraph 249, and therefore denies those allegations. Mar-Jac denies the remaining

 allegations in Paragraph 249.

              250. Allen Harim and Marshall Durbin are collectively referred to as the
        “Producer Co- Conspirators.”

        ANSWER: Paragraph 250 contains no factual allegations to which a response is required.

 C.     The Defendant Family Co-Conspirators

                251. Various subsidiaries and related entities of the Defendant families named
        herein actively participated in the conspiracy/conspiracies described in this Complaint and
        therefore are co-conspirators, including the following:

        ANSWER: Defendants deny the allegations in Paragraph 251.

 1.     Koch

                252. JCG Industries, Inc., is an Illinois corporation with its headquarters in
        Chicago, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the
        relevant period, JCG Industries, Inc. sold broilers in interstate commerce, directly or
        through its owned or controlled subsidiaries and affiliates, to purchasers in the United
        States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 252 and therefore deny them. Koch admits

 that JCG Industries, Inc. is an Illinois corporation with its headquarters in Chicago, Illinois. Koch

 denies the remaining allegations of Paragraph 252.

                253. JCG Properties, L.L.C. is an Illinois limited-liability company with its
        headquarters in Chicago, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc.
        During the relevant period, JCG Properties, L.L.C. sold broilers in interstate commerce,
        directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the
        United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 253 and therefore deny them. Koch admits




                                                 168
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 169 of 695 PageID #:293745




 that JCG Properties, L.L.C. is an Illinois limited liability company with its principal office in

 Chicago, Illinois. Koch denies the remaining allegations of Paragraph 253.

                254. JCG Land Holdings, LLC is an Illinois limited-liability company with its
        headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc.
        During the relevant period, JCG Land Holdings, LLC sold broilers in interstate commerce,
        directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the
        United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 254 and therefore deny them. Koch admits

 that JCG Land Holdings, LLC is an Illinois limited liability company with its principal office in

 Park Ridge, Illinois. Koch denies the remaining allegations of Paragraph 254.

                255. JCG Foods LLC is a Delaware limited-liability company with its
        headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc.
        During the relevant period, JCG Foods LLC sold broilers in interstate commerce, directly
        or through its owned or controlled subsidiaries and affiliates, to purchasers in the United
        States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 255 and therefore deny them. Koch admits

 that JCG Foods LLC is a Delaware limited liability company, and that Koch Foods, Inc. is its sole

 member. Koch denies the remaining allegations of Paragraph 255.

               256. Koch Foods of Cumming LLC, formerly known as Greko, L.L.C., is a
        Georgia limited-liability company with its headquarters in Cumming, Georgia, and is a
        wholly-owned subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of
        Cumming LLC sold broilers in interstate commerce, directly or through its owned or
        controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 256 and therefore deny them. Koch admits

 that Koch Foods of Cumming LLC, formerly known as Greko, L.L.C., is a Georgia limited liability

 company with its principal office in Cumming, Georgia, and that it sold broiler chicken to




                                                169
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 170 of 695 PageID #:293746




 purchasers in the United States during the Relevant Period. Koch denies the remaining allegations

 of Paragraph 256.

               257. Koch Foods of Gainesville LLC, formerly known as Gress Foods LLC, is a
        Georgia limited-liability company with its headquarters in Gainesville, Georgia, and is a
        wholly-owned subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of
        Gainesville LLC sold broilers in interstate commerce, directly or through its owned or
        controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 257 and therefore deny them. Koch admits

 that Koch Foods of Gainesville LLC, formerly known as Gress Foods LLC, is a Georgia limited

 liability company with its principal office in Gainesville, Georgia, and that it sold broiler chicken

 to purchasers in the United States during the Relevant Period. Koch denies the remaining

 allegations of Paragraph 257.

              258. JCG Farms of Georgia LLC is a Georgia limited-liability company with its
        headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc.
        During the relevant period, JCG Farms of Georgia LLC sold broilers in interstate
        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 258 and therefore deny them. Koch admits

 that JCG Farms of Georgia LLC is a Georgia limited liability company with its principal office in

 Pine Mountain Valley, Georgia. Koch denies the remaining allegations of Paragraph 258.

                259. Koch Foods of Mississippi LLC is a Mississippi limited-liability company
        with its headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Foods of Mississippi LLC sold broilers in
        interstate commerce, directly or through its wholly-owned or controlled affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 259 and therefore deny them. Koch admits

 that Koch Foods of Mississippi LLC is a Mississippi limited liability company with its principal


                                                 170
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 171 of 695 PageID #:293747




 office in Morton, Mississippi, that Koch Foods, Inc. is its sole member, and that it sold broiler

 chicken to purchasers in the United States during the Relevant Period. Koch denies the remaining

 allegations of Paragraph 259.

                 260. Koch Farms of Mississippi LLC is a Mississippi limited-liability company
        with its headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Farms of Mississippi LLC sold broilers in
        interstate commerce, directly or through its wholly-owned or controlled affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 260 and therefore deny them. Koch admits

 that Koch Farms of Mississippi LLC is a Mississippi limited liability company with its principal

 office in Morton, Mississippi. Koch denies the remaining allegations of Paragraph 260.

                261. Koch Freezers LLC is a Mississippi limited-liability company with its
        headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc.
        During the relevant period, Koch Freezers LLC sold broilers in interstate commerce,
        directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the
        United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 261 and therefore deny them. Koch admits

 that Koch Freezers LLC is a Mississippi limited liability company with its principal office in

 Morton, Mississippi. Koch denies the remaining allegations of Paragraph 261.

                262. Koch Properties of Mississippi LLC was (presently dissolved) a Mississippi
        limited-liability company with its headquarters in Morton, Mississippi, and was a wholly-
        owned subsidiary of Koch Foods, Inc. During the relevant period, Koch Properties of
        Mississippi LLC sold broilers in interstate commerce, directly or through its owned or
        controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 262 and therefore deny them. Koch admits

 that Koch Properties of Mississippi LLC was a Mississippi limited liability company, and that

 Koch Foods, Inc. was its sole member. Koch denies the remaining allegations of Paragraph 262.


                                                171
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 172 of 695 PageID #:293748




                263. Koch Foods of Alabama LLC is an Alabama limited-liability company with
        its headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Foods of Alabama LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 263 and therefore deny them. Koch admits

 that Koch Foods of Alabama LLC is an Alabama limited liability company with its principal

 business address in Montgomery, Alabama, that Koch Foods, Inc. is its sole member, and that it

 sold broiler chicken to purchasers in the United States during the Relevant Period. Koch denies

 the remaining allegations of Paragraph 263.

                264. Koch Farms of Alabama LLC is an Alabama limited-liability company with
        its headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Farms of Alabama LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 264 and therefore deny them. Koch admits

 that Koch Farms of Alabama LLC is an Alabama limited liability company with its principal

 business address in Montgomery, Alabama. Koch denies the remaining allegations of Paragraph

 264.

                265. JCG Farms of Alabama LLC is an Alabama limited-liability company with
        its headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods,
        Inc. During the relevant period, JCG Farms of Alabama LLC sold broilers in interstate
        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 265 and therefore deny them. Koch admits

 that JCG Farms of Alabama LLC is an Alabama limited liability company with its principal




                                                172
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 173 of 695 PageID #:293749




 business address in Collinsville, Alabama. Koch denies the remaining allegations of Paragraph

 265.

                266. Koch Foods of Ashland LLC is an Alabama limited-liability company with
        its headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Foods of Ashland LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 266 and therefore deny them. Koch admits

 that Koch Foods of Ashland LLC is an Alabama limited liability company with its principal

 business address in Montgomery, Alabama, and that it sold broiler chicken to purchasers in the

 United States during the Relevant Period.    Koch denies the remaining allegations of Paragraph

 266.

                 267. Koch Farms of Ashland LLC is an Alabama limited-liability company with
        its headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Farms of Ashland LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 267 and therefore deny them. Koch admits

 that Koch Farms of Ashland LLC is an Alabama limited liability company with its principal

 business address in Montgomery, Alabama. Koch denies the remaining allegations of Paragraph

 267.

                268. Koch Farms of Gadsden LLC is an Alabama limited-liability company with
        its headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Farms of Gadsden LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 268 and therefore deny them. Koch admits


                                                173
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 174 of 695 PageID #:293750




 that Koch Farms of Gadsden LLC is an Alabama limited liability company with its principal

 business address in Gadsden, Alabama. Koch denies the remaining allegations of Paragraph 268.

                269. Koch Foods of Gadsden LLC is an Alabama limited-liability company with
        its headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Foods of Gadsden LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 269 and therefore deny them. Koch admits

 that Koch Foods of Gadsden LLC is an Alabama limited liability company with its principal

 business address in Gadsden, Alabama, and that it sold broiler chicken to purchasers in the United

 States during the Relevant Period. Koch denies the remaining allegations of Paragraph 269.

                270. Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC, is an Ohio
        limited- liability company with its headquarters in Fairfield, Ohio, and is a wholly-owned
        subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of Cincinnati LLC
        sold broilers in interstate commerce, directly or through its owned or controlled
        subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 270 and therefore deny them. Koch admits

 that Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC, is an Ohio limited liability

 company with its headquarters in Fairfield, Ohio, and that it sold broiler chicken to purchasers in

 the United States during the Relevant Period. Koch denies the remaining allegations of Paragraph

 270.

                271. Koch Foods LLC, operating under the assumed names Koch Foods of
        Chattanooga and Koch Foods of Morristown, is a Tennessee limited-liability company with
        its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant period, Koch Foods LLC sold broilers in interstate




                                                174
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 175 of 695 PageID #:293751




        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 271 and therefore deny them. Koch admits

 that Koch Foods LLC, is a Tennessee limited liability company with its principal office in

 Chattanooga, Tennessee, that Koch Foods, Inc. is its sole member, and that it sold broiler chicken

 to purchasers in the United States during the Relevant Period. Koch denies the remaining

 allegations of Paragraph 271.

               272. Koch Farms, LLC is a Tennessee limited liability company with its
        headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the Conspiracy Period, Koch Farms, LLC sold Broilers in interstate
        commerce, directly or indirectly through its wholly-owned or controlled affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 272 and therefore deny them. Koch admits

 that Koch Farms LLC, is a Tennessee limited liability company with its principal office in

 Chattanooga, Tennessee, and that Koch Foods, Inc. is its 99% member. Koch denies the remaining

 allegations of Paragraph 272.

                 273. Koch Farms of Chattanooga, LLC is a Tennessee limited liability company
        with its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of
        Koch Foods, Inc. During the relevant time period, Koch Farms of Chattanooga, LLC sold
        Broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 273 and therefore deny them. Koch admits

 that Koch Farms of Chattanooga LLC, is the assumed name of a Tennessee limited liability

 company with its principal office in Chattanooga, Tennessee, and that Koch Foods, Inc. is its 99%

 member. Koch denies the remaining allegations of Paragraph 273.



                                                175
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 176 of 695 PageID #:293752




                 274. Koch Foods of Chattanooga, LLC is a Tennessee limited liability company
        with its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch
        Foods, Inc. During the relevant time period, Koch Foods of Chattanooga, LLC sold
        Broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 274 and therefore deny them. Koch admits

 that Koch Foods of Chattanooga LLC, is the assumed name of a Tennessee limited liability

 company with its principal office in Chattanooga, Tennessee, that Koch Foods, Inc. is its sole

 member, and that it sold broiler chicken to purchasers in the United States during the Relevant

 Period. Koch denies the remaining allegations of Paragraph 274.

                 275. Koch Foods of Morristown, LLC is a Tennessee limited liability company
        with its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of
        Koch Foods, Inc. During the relevant time period, Koch Foods of Morristown, LLC sold
        Broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 275 and therefore deny them. Koch admits

 that Koch Foods of Morristown LLC, is the assumed name of a Tennessee limited liability

 company with its principal office in Chattanooga, Tennessee, that Koch Foods, Inc. is its sole

 member, and that it sold broiler chicken to purchasers in the United States during the Relevant

 Period. Koch denies the remaining allegations of Paragraph 275.

                 276. Koch Farms of Morristown, LLC is a Tennessee limited liability company
        with its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of
        Koch Foods, Inc. During the relevant time period, Koch Farms of Morristown, LLC
        sold Broilers in interstate commerce, directly or through its wholly-owned or controlled
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Koch lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 276 and therefore deny them. Koch admits

 that Koch Farms of Morristown LLC, is the assumed name of a Tennessee limited liability company


                                               176
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 177 of 695 PageID #:293753




 with its principal office in Chattanooga, Tennessee, and that Koch Foods, Inc. is its 99% member.

 Koch denies the remaining allegations of Paragraph 276.

 2.     Tyson

                277. Tyson Sales and Distribution, Inc. is a Delaware corporation with its
        headquarters in Springdale, Arkansas, and is a wholly-owned subsidiary of Tyson Foods,
        Inc. During the relevant period, Tyson Sales and Distribution, Inc. sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 277 and therefore deny them. Tyson admits

 that Tyson Sales and Distribution, Inc. is a Delaware corporation with headquarters in Springdale,

 Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. Tyson further admits that, during

 the Relevant Period, Tyson Sales and Distribution, Inc. sold Broilers in interstate commerce to

 purchasers in the United States. Tyson lacks knowledge or information sufficient to form a belief

 as to the remaining allegations in Paragraph 277, and on this basis denies those allegations.

 3.     Perdue

                278. Perdue Foods, Inc. (now dissolved) was a Maryland corporation with its
        headquarters in Salisbury, Maryland, and a wholly-owned subsidiary of Perdue Farms Inc.
        During the relevant period, Perdue Foods, Inc. sold broilers in interstate commerce,
        directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the
        United States.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 278 and therefore deny them. Perdue

 admits that Perdue Foods, Inc. was dissolved on October 19, 2011, that Harvestland Holdings,

 LLC merged into Perdue Farms Incorporated on July 20, 2012, that Perdue Food Products, Inc.

 merged into Perdue Farms Incorporated on September 25, 2012, that Perdue Farms Incorporated

 merged into Perdue Farms LLC on September 28, 2012, that Perdue Farms, LLC became Perdue




                                                177
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 178 of 695 PageID #:293754




 Foods, LLC on September 28, 2012, and that the aforementioned entities sold Broilers, during the

 Relevant Period, in the United States. Perdue denies the remaining allegations in Paragraph 278.

                279. Harvestland Holdings, LLC was a Maryland limited-liability company with
        its headquarters in Salisbury, Maryland and a wholly-owned subsidiary of Perdue Farms
        Inc. During the relevant period, Harvestland Holdings, LLC sold broilers in interstate
        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 279 and therefore deny them. Perdue

 admits that Perdue Foods, Inc. was dissolved on October 19, 2011, that Harvestland Holdings,

 LLC merged into Perdue Farms Incorporated on July 20, 2012, that Perdue Food Products, Inc.

 merged into Perdue Farms Incorporated on September 25, 2012, that Perdue Farms Incorporated

 merged into Perdue Farms LLC on September 28, 2012, that Perdue Farms, LLC became Perdue

 Foods, LLC on September 28, 2012, and that the aforementioned entities sold Broilers, during the

 Relevant Period, in the United States. Perdue denies the remaining allegations in Paragraph 279.

                280. Perdue Food Products, Inc. was a Maryland limited-liability company with
        its headquarters in Salisbury, Maryland and a wholly-owned subsidiary of Perdue Farms
        Inc. During the relevant period, Perdue Food Products, Inc. sold broilers in interstate
        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 280 and therefore deny them. Perdue

 admits that Perdue Foods, Inc. was dissolved on October 19, 2011, that Harvestland Holdings,

 LLC merged into Perdue Farms Incorporated on July 20, 2012, that Perdue Food Products, Inc.

 merged into Perdue Farms Incorporated on September 25, 2012, that Perdue Farms Incorporated

 merged into Perdue Farms LLC on September 28, 2012, that Perdue Farms, LLC became Perdue

 Foods, LLC on September 28, 2012, and that the aforementioned entities sold Broilers, during the

 Relevant Period, in the United States. Perdue denies the remaining allegations in Paragraph 280.


                                               178
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 179 of 695 PageID #:293755




                281. Perdue Farms, LLC is a Maryland limited liability company with its
        headquarters in Salisbury, Maryland and is wholly-owned subsidiary of Perdue Farms, Inc.
        During the relevant time period, Perdue Farms, LLC sold Broilers in interstate commerce,
        directly or through its wholly-owned or controlled affiliates, to purchasers in the United
        States.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 281 and therefore deny them. Perdue

 admits that Perdue Foods, Inc. was dissolved on October 19, 2011, that Harvestland Holdings,

 LLC merged into Perdue Farms Incorporated on July 20, 2012, that Perdue Food Products, Inc.

 merged into Perdue Farms Incorporated on September 25, 2012, that Perdue Farms Incorporated

 merged into Perdue Farms LLC on September 28, 2012, that Perdue Farms, LLC became Perdue

 Foods, LLC on September 28, 2012, and that the aforementioned entities sold Broilers, during the

 Relevant Period, in the United States. Perdue denies the remaining allegations in Paragraph 281.

               282. Perdue Farms Incorporated (now merged with Perdue Farms LLC) was a
        Maryland limited-liability company with its headquarters in Salisbury, Maryland and a
        wholly-owned subsidiary of Defendant Perdue Farms Inc. During the relevant period,
        Perdue Farms Incorporated sold broilers in interstate commerce, directly or through its
        owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Perdue lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 282 and therefore deny them. Perdue

 admits that Perdue Foods, Inc. was dissolved on October 19, 2011, that Harvestland Holdings,

 LLC merged into Perdue Farms Incorporated on July 20, 2012, that Perdue Food Products, Inc.

 merged into Perdue Farms Incorporated on September 25, 2012, that Perdue Farms Incorporated

 merged into Perdue Farms LLC on September 28, 2012, that Perdue Farms, LLC became Perdue

 Foods, LLC on September 28, 2012, and that the aforementioned entities sold Broilers, during the

 Relevant Period, in the United States. Perdue denies the remaining allegations in Paragraph 282.




                                               179
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 180 of 695 PageID #:293756




 4.     Wayne Farms

              283. WFSP Foods, LLC is a Georgia limited-liability company with its
        headquarters in Decatur, Alabama, and is a wholly-owned subsidiary of Defendant Wayne
        Farms. During the relevant period, WFSP Foods, LLC sold broilers in interstate
        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than Wayne Farms lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 283 and therefore deny them. Wayne

 Farms admits that it partnered with Salm Partners LLC to create WFSP Foods, LLC, headquartered

 in Decatur, AL. Wayne Farms lacks knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 283 and therefore denies them.

 5.     George’s

                284. George’s Chicken, LLC is a Virginia limited-liability company with its
        headquarters in Edinburg, Virginia, and is a wholly-owned subsidiary of Defendant
        George’s, Inc. During the relevant period, George’s Chicken, LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than George’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 284 and therefore deny them. George's

 admits that George's Chicken, LLC is a Virginia limited-liability company with its headquarters

 in Edinburg, Virginia. George's admits that George’s Chicken, LLC has core business operations

 in the areas of breeding, growing, hatching, processing, distribution, or sale of Broilers. George's

 denies the remaining allegations in Paragraph 284.

                285. George’s Family Farms, LLC is a Virginia limited-liability company with
        its headquarters in Edinburg, Virginia and is a wholly-owned subsidiary of Defendant
        George’s, Inc. During the relevant period, George’s Family Farms, LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than George’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 285 and therefore deny them. George's


                                                 180
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 181 of 695 PageID #:293757




 admits that George's Family Farms, LLC is a Virginia limited-liability company with its

 headquarters in Edinburg, Virginia. George's admits that George’s Family Farms, LLC has core

 business operations in the areas of breeding, growing, hatching, processing, distribution, or sale of

 Broilers. George's denies the remaining allegations in Paragraph 285.

              286. George’s Foods, LLC is a Virginia limited-liability company with its
        headquarters in Edinburg, Virginia, and is a wholly-owned subsidiary of Defendant
        George’s, Inc. During the relevant period, George’s Foods, LLC sold broilers in interstate
        commerce, directly or through its owned or controlled subsidiaries and affiliates, to
        purchasers in the United States.

        ANSWER: Defendants other than George’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 286 and therefore deny them. George's

 admits that George's Foods, LLC is a Virginia limited-liability company with its headquarters in

 Edinburg, Virginia. George's admits that George’s Foods, LLC has core business operations in

 the areas of breeding, growing, hatching, processing, distribution, or sale of Broilers. George's

 denies the remaining allegations in Paragraph 286.

                287. George’s of Missouri, Inc. is a Missouri corporation with its headquarters
        in Springdale, Arkansas, and is a wholly-owned subsidiary of Defendant George’s, Inc.
        During the relevant period, George’s of Missouri, Inc. sold broilers in interstate commerce,
        directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the
        United States.

        ANSWER: Defendants other than George’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 287 and therefore deny them. George's

 admits that George's of Missouri, Inc. is a Missouri corporation with its headquarters in Springdale,

 Arkansas. George's admits that George's of Missouri, Inc. has core business operations in the areas

 of breeding, growing, hatching, processing, distribution, or sale of Broilers. George's denies the

 remaining allegations in Paragraph 287.

               288. George’s Processing, Inc. is an Arkansas corporation with its headquarters
        in Springdale, Arkansas, and is a wholly-owned subsidiary of Defendant George’s, Inc.
        During the relevant period, George’s Processing, Inc. sold broilers in interstate commerce,


                                                 181
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 182 of 695 PageID #:293758




        directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the
        United States.

        ANSWER: Defendants other than George’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 288 and therefore deny them. George's

 admits that George's Processing, Inc. is an Arkansas corporation with its headquarters in

 Springdale, Arkansas, and is a wholly-owned subsidiary of George's, Inc. George's admits that

 George's Processing, Inc. has core business operations in the areas of breeding, growing, hatching,

 processing, distribution, or sale of Broilers.    George's denies the remaining allegations in

 Paragraph 288.

 6.     Peco Foods

                289. Peco Farms of Mississippi, LLC is a Mississippi limited-liability company
        with its headquarters in Jackson, Mississippi and is a wholly-owned subsidiary of
        Defendant Peco Foods, Inc. During the relevant period, Peco Farms of Mississippi, LLC
        sold broilers in interstate commerce, directly or through its owned or controlled
        subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Peco lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 289 and therefore deny them. Peco denies

 the conspiracy or conspiracies alleged in the Complaint. Peco denies the remaining allegations in

 Paragraph 289, except Peco admits that (i) Peco Farms of Mississippi, LLC, is wholly owned by

 Peco Foods, Inc., and (ii) Peco Farms of Mississippi, LLC, is a Mississippi limited liability

 company.

 7.     Pilgrim’s Pride

               290. PFS Distribution Company is a Delaware company with its headquarters
        in Arlington, Texas and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride
        Corporation. During the relevant period, PFS Distribution Company sold broilers in




                                                182
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 183 of 695 PageID #:293759




        interstate commerce, directly or through its owned or controlled subsidiaries and
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 290 and therefore deny them. Pilgrim’s

 admits PFS Distribution Company is a Delaware company and a wholly-owned subsidiary of

 Pilgrim’s Pride Corporation, but denies all remaining allegations in Paragraph 290.

                291. Merit Provisions, LLC is a Texas limited-liability company with its
        headquarters in Dallas, Texas and is a wholly-owned subsidiary of Defendant Pilgrim’s
        Pride Corporation. During the relevant period, Merit Provisions, LLC sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 291 and therefore deny them. Pilgrim’s

 admits that in April 2017, it acquired a minority interest in Merit Provisions, LLC, which is

 headquartered in Dallas, Texas. Pilgrim’s admits that until March 2011, Merit purchased inventory

 from Pilgrim’s for ultimate distribution to a single foodservice company. In June 2011, Pilgrim’s

 purchased the remaining 51% ownership interest in Merit and it no longer holds any assets.

 Pilgrim’s denies all remaining allegations in 291.

                 292. GC Properties, LLC is a Georgia limited-liability company with its
        headquarters in Powder Springs, Georgia and is a wholly-owned subsidiary of Defendant
        Pilgrim’s Pride Corporation. During the relevant period, GC Properties, LLC sold broilers
        in interstate commerce, directly or through its owned or controlled subsidiaries and
        affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 292 and therefore deny them. Pilgrim’s

 admits that GC Properties, LLC was a partnership in which Pilgrim’s first held an ownership

 interest and ultimately was wholly-owned by Pilgrim’s Pride Corporation before its dissolution.




                                                 183
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 184 of 695 PageID #:293760




 Pilgrim’s admits that GC Properties, LLC was headquartered in Powder Springs, Georgia.

 Pilgrim’s denies all remaining allegations in Paragraph 292.

               293. Pilgrim’s Pride of Nevada, Inc. is a Nevada corporation with its
        headquarters in Greeley, Colorado and is a wholly-owned subsidiary of Defendant
        Pilgrim’s Pride Corporation. During the relevant period, Pilgrim’s Pride of Nevada, Inc.
        sold broilers in interstate commerce, directly or through its owned or controlled
        subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 293 and therefore deny them. Pilgrim’s

 admits the allegations in the first sentence of Paragraph 293. Pilgrim’s denies all remaining

 allegations in Paragraph 293.

                294. PPC Marketing, Ltd. is a Texas company with its headquarters in Pittsburg,
        Texas and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride Corporation. During
        the relevant period, PPC Marketing, Ltd. sold broilers in interstate commerce, directly or
        through its owned or controlled subsidiaries and affiliates, to purchasers in the United
        States.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 294 and therefore deny them. Pilgrim’s

 admits PPC Marketing, Ltd. is indirectly wholly-owned by Pilgrim’s Pride Corporation, but denies

 all remaining allegations in Paragraph 294.

               295. Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia
        corporation with its headquarters in Greeley, Colorado and is a wholly-owned subsidiary
        of Defendant Pilgrim’s Pride Corporation. During the relevant period, Pilgrim’s Pride
        Corporation of West Virginia, Inc. sold broilers in interstate commerce, directly or through
        its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 295 and therefore deny them. Pilgrim’s

 admits the allegations in the first sentence of Paragraph 295. Pilgrim’s admits that during the

 Relevant Period, Pilgrim’s Pride Corporation of West Virginia, Inc. sold poultry products that may




                                                 184
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 185 of 695 PageID #:293761




 fit within the Plaintiffs’ litigation definition of “Broilers.” Pilgrim’s denies any remaining

 allegations in Paragraph 295.

 8.     Foster Farms

               296. Foster International Trading Company, Inc. is a corporation affiliated with
        Foster Farms, LLC and/or Foster Poultry Farms. During the Conspiracy Period, Foster
        International Trading Company, Inc. sold Broilers in interstate commerce, directly or
        through its wholly-owned or controlled affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Foster Farms lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 296 and therefore deny them. Foster

 Farms denies that Foster International Trading Company, Inc. ever sold Broilers, as the term is

 inaccurately described in the Complaint. Foster Farms denies all remaining allegations in

 Paragraph 296.

                297. Napoleon Poultry Supply LLC is a Delaware limited-liability company with
        its headquarters in Livingston, California and is a wholly-owned subsidiary of Defendant
        Foster Farms, LLC. During the relevant period, Napoleon Poultry Supply LLC sold
        broilers in interstate commerce, directly or through its owned or controlled subsidiaries
        and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than Foster Farms lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 297 and therefore deny them. Foster

 Farms denies that Napoleon Poultry Supply LLC ever sold Broilers, as the term is inaccurately

 described in the Complaint. Foster Farms denies all remaining allegations in Paragraph 297.

 9.     O.K. Foods

              298. O.K. Broiler Farms Limited Partnership was (presently dissolved) an
        Arkansas limited partnership with its headquarters in Fort Smith, Arkansas and is a wholly-
        owned subsidiary of Defendant O.K. Foods, Inc. During the relevant period, O.K. Broiler
        Farms Limited Partnership sold broilers in interstate commerce, directly or through its
        owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than O.K. Foods lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 298 and therefore deny them. O.K.



                                                 185
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 186 of 695 PageID #:293762




 Foods denies the allegations in Paragraph 298, except O.K. Foods admits that O.K. Broiler Farms

 Limited Partnership was an Arkansas limited partnership with its headquarters in Ft. Smith,

 Arkansas.

 10.    House of Raeford

               299. House of Raeford Farms of Louisiana, L.L.C. is a Louisiana limited-liability
        company with its headquarters in Shreveport, Louisiana and is a wholly-owned subsidiary
        of Defendant House of Raeford Farms, Inc. During the relevant period, House of Raeford
        Farms of Louisiana, L.L.C. sold broilers in interstate commerce, directly or through its
        owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than House of Raeford lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 299 and therefore deny

 them. House of Raeford admits that the entities named in Paragraph 299 are related entities of

 House of Raeford. House of Raeford lacks knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations in Paragraph 299 and therefore denies those allegations.

                300. Johnson Breeders, Inc. is a North Carolina corporation with its headquarters
        in Rose Hill, North Carolina and is a wholly-owned subsidiary of Defendant House of
        Raeford Farms, Inc. During the relevant period, Johnson Breeders, Inc. sold broilers in
        interstate commerce, directly or through its owned or controlled subsidiaries and affiliates,
        to purchasers in the United States.

        ANSWER: Defendants other than House of Raeford lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 300 and therefore deny

 them. House of Raeford admits that the entities named in Paragraph 300 are related entities of

 House of Raeford. House of Raeford lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 300 and therefore denies those allegations.

               301. Columbia Farms of Georgia, Inc. is a South Carolina corporation with its
        headquarters in Batesburgh-Leesville, South Carolina and is a wholly-owned subsidiary
        of Defendant House of Raeford Farms, Inc. During the relevant period, Columbia Farms




                                                 186
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 187 of 695 PageID #:293763




        of Georgia, Inc. sold broilers in interstate commerce, directly or through its owned or
        controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than House of Raeford lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 301 and therefore deny

 them. House of Raeford admits that the entities named in Paragraph 301 are related entities of

 House of Raeford. House of Raeford lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 301 and therefore denies those allegations.

               302. Raeford Farms of Louisiana, L.L.C. is a Louisiana limited-liability
        company with its headquarters in Arcadia, Louisiana and is a wholly-owned subsidiary of
        Defendant House of Raeford Farms, Inc. During the relevant period, Raeford Farms of
        Louisiana, L.L.C. sold broilers in interstate commerce, directly or through its owned or
        controlled subsidiaries and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than House of Raeford lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 302 and therefore deny

 them. House of Raeford admits that the entities named in Paragraph 302 are related entities of

 House of Raeford. House of Raeford lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 302 and therefore denies those allegations.

                303. Columbia Farms, Inc. is a South Carolina corporation with its
        headquarters in Columbia, South Carolina and is a wholly-owned subsidiary of Defendant
        House of Raeford Farms, Inc. During the relevant period, Columbia Farms, Inc. sold
        broilers in interstate commerce, directly or through its owned or controlled subsidiaries
        and affiliates, to purchasers in the United States.

        ANSWER: Defendants other than House of Raeford lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 303 and therefore deny

 them. House of Raeford admits that the entities named in Paragraph 303 are related entities of

 House of Raeford. House of Raeford lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 303 and therefore denies those allegations.




                                                 187
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 188 of 695 PageID #:293764




 11.     Keystone Foods

                304. Keystone Foods Corporation was (now consolidated) a subsidiary of
         Keystone Foods, LLC and Marfrig Alimentos, S.A., a Brazilian company. During the
         relevant time period, Keystone Foods Corporation and/or its predecessors, wholly-owned
         or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or
         through its wholly-owned or controlled affiliates, to purchasers in the United States.

         ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 304 and therefore deny them. Tyson admits

 that Keystone Foods, LLC was a subsidiary of Marfrig Alimentos, S.A. from 2010 to 2018. In

 2018, Tyson acquired Keystone Foods, LLC. Tyson denies the remaining allegations in Paragraph

 304.

       VI.   NON-PRODUCER CO-CONSPIRATORS TIP TOP POULTRY, INC. AND
                              SOUTHERN HENS, INC.

                  305. Non-Producer Co-Conspirator Tip Top Poultry, Inc, (“Tip Top”) is a
         Georgia corporation headquartered in Marietta, Georgia and with facilities in other
         states, including Oklahoma. As alleged below, Tip Top played an active and important role
         in facilitating and implementing the production-restriction mechanism of the conspiracy
         detailed in this Consolidated Complaint.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 305 and therefore deny them. Defendants

 deny the allegations in the second sentence of Paragraph 305.

                 306. Non-Producer Co-Conspirator Southern Hens, Inc. (“Southern Hens”) is a
         Mississippi corporation headquartered in Moselle, Mississippi. As alleged below, Southern
         Hens played an active and important role in facilitating and implementing the production-
         restriction mechanism of the conspiracy detailed in this Consolidated Complaint.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 306 and therefore deny them. Defendants

 deny the allegations in the second sentence of Paragraph 306.

                 307. Various other persons, firms, and corporations not named as Defendants
         have performed acts and made statements in furtherance of the Conspiracy. Defendants
         are jointly and severally liable for the acts of their co-conspirators whether or not named


                                                188
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 189 of 695 PageID #:293765




        as Defendants in this Complaint. Throughout this Complaint, the Producer Co-
        Conspirators, the Defendant family co- conspirators, and the Non-Producer Co-
        Conspirators identified above, and the other persons, firms, and corporations not named as
        Defendants that performed acts and made statements in furtherance of the conspiracy are
        collectively referred to as “Co-Conspirators.”

        ANSWER: Defendants deny the allegations in the first sentence of Paragraph 307. The

 second sentence of Paragraph 307 contains Plaintiffs’ legal conclusions, to which no response is

 required. To the extent a response is required, Defendants deny the allegations in the second

 sentence of Paragraph 307. The last sentence of Paragraph 307 contains Plaintiffs’ explanation

 of a defined term used in their Complaint, to which no response is required. To the extent a

 response is required, Defendants admit that Plaintiffs have defined “Co-Conspirators” as described

 in Paragraph 307, but deny any remaining allegations in Paragraph 307.

         308. Whenever reference is made to any act of any corporation, the allegation means
 that the corporation engaged in the act by or through its officers, directors, agents, employees, or
 representatives while they were actively engaged in the management, direction, control or
 transaction of the corporation’s business or affairs.

        ANSWER: Paragraph 308 contains Plaintiffs’ explanation of a defined term used in their

 Complaint, to which no response is required. To the extent a response is required, Defendants

 admit that Plaintiffs have defined “any act of any corporation” as described in Paragraph 308, but

 deny any remaining allegations in Paragraph 308.

                309. Each of the Defendants acted as the agent of or joint-venturer for the other
        Defendants with respect to the acts, violations and common course of conduct alleged
        herein.

        ANSWER: Paragraph 309 contains Plaintiffs’ legal conclusions, to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 309.




                                                 189
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 190 of 695 PageID #:293766




                  310. The Defendants named in each underlying DAP complaint are jointly and
           severally liable for the acts of all Defendants and Co-Conspirators named in that DAP
           complaint.

           ANSWER: Paragraph 310 contains Plaintiffs’ legal conclusions, to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 310.

                               VII.    JURISDICTION AND VENUE

                   311. The Court has subject-matter jurisdiction of the various federal and state
           claims under 28 U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C. §§ 15, 26. This Court has
           supplemental jurisdiction over the state causes of action asserted herein pursuant to 28
           U.S.C. § 1367 because those causes of action arise from the same set of operative facts as
           the federal causes of action.

           ANSWER: Defendants admit that the Court has subject matter jurisdiction over this

 action.

                   312. Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22,
           and 28 U.S.C. §§ 1391(b) because during the relevant period, Defendants resided,
           transacted business, were found, or had agents in this District, and because a substantial
           portion of Defendants’ alleged wrongful conduct affecting interstate trade and commerce
           was carried out in this District. In addition, Defendants have already submitted to the
           jurisdiction and venue of this Court.

           ANSWER: Defendants admit that venue properly lies in this District for purposes of this

 action only. Defendants deny any remaining allegations in Paragraph 312.

                   313. Defendants are amenable to service of process under Fed. R. Civ. P.
           4(k)(1)(A) and the Illinois long-arm statute 734 Ill. Comp. Stat. 5/2-209 because each
           Defendant has transacted business in this state and because the Illinois long-arm statute
           extends jurisdiction to the limits of Due Process, and each Defendant has sufficient
           minimum contacts with the state of Illinois to satisfy Due Process.

           ANSWER:       Defendants admit that they or certain of their affiliates named in the

 Complaint have transacted business in the state of Illinois. Defendants deny any remaining

 allegations in Paragraph 313.

                   314. This Court has personal jurisdiction over each Defendant because each
           Defendant has transacted business, maintained substantial contacts, or committed overt
           acts in furtherance of its illegal scheme and conspiracy throughout the U.S., including in
           this District. The alleged scheme and conspiracy have been directed at, and had the


                                                  190
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 191 of 695 PageID #:293767




        intended effect of, causing injury to persons and entities residing in, located in, or doing
        business throughout the U.S., including in this District.

        ANSWER: Defendants admit that the Court has personal jurisdiction over Defendants

 and Defendants admit that they or certain of their affiliates named in the Complaint have transacted

 business in this District, but deny all remaining allegations in Paragraph 314.

                 315. This Court also has personal jurisdiction over the Defendants because each
        of them knew, or should have known, that because the Georgia Dock index price was used
        to price chicken bought in Illinois and nationwide, their participation in the collusive
        manipulation of the Georgia Dock would have effects on the price of chicken purchased in
        Illinois based on the Georgia Dock benchmark. The alleged scheme and conspiracy have
        been directed at, and had the intended effect of, causing injury to persons and entities
        residing in, located in, or doing business in the state of Illinois.

        ANSWER: Defendants admit that the Court has personal jurisdiction over Defendants.

 Defendants or certain of their affiliates named in the Complaint admit that they have transacted

 business in this District. Defendants deny all remaining allegations in Paragraph 315.

                               VIII. TRADE AND COMMERCE

                 316. According to a 2012 report by Focus Management Group, chicken “is a
        commodity product with little or no product differentiation based on the processors,” and
        the CEO of Defendant Pilgrim’s Pride recently commented that “the chicken business per
        se is a commodity business.”

        ANSWER: To the extent the allegations in Paragraph 316 characterize or describe a 2012

 report by Focus Management Group, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 316 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 316 to the extent that they relate to other Defendants and/or third parties. To the extent the

 allegations in Paragraph 316 characterize or describe an unidentified statement by Pilgrim’s CEO,

 Defendants other than Pilgrim’s deny any characterization or description that is inconsistent

 therewith. Pilgrim’s denies that Plaintiffs have accurately quoted the statement and denies any


                                                 191
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 192 of 695 PageID #:293768




 characterization or description that is inconsistent with the actual statement. Defendants deny any

 remaining allegations in Paragraph 316.

                317. The commodity nature of chicken is evidenced by the fact that, as detailed
        below, numerous Defendants have during the relevant period purchased chicken from each
        other (then likely resold it) to buttress their conspiracy by soaking up excess supply in the
        market.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 317 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 317 to the extent that they relate

 to other Defendants and/or third parties. Producer Defendants other than Harrison Poultry admit

 that at certain times they have purchased chicken from each other based on their own business

 judgment of what was in their independent interest. Harrison Poultry denies that it purchased

 chicken from any other chicken producers during the Relevant Period. Harrison Poultry further

 states that it primarily produces a specialty product known as “yellow chicken,” with unique

 feeding and processing requirements. Like Halal, kosher, and other forms of chicken excluded in

 Plaintiffs’ definition, the yellow chicken produced by Harrison Poultry is sold in different markets

 and at different prices than conventional broilers. Defendants deny any remaining allegations in

 Paragraph 317.

               318. Typically, when a product is characterized as a commodity, competition is
        based principally on price, as opposed to other attributes, such as product quality or
        customer service.

        ANSWER: Defendants deny the allegations in Paragraph 318.




                                                  192
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 193 of 695 PageID #:293769




                319. Chicken producers pay USDA graders to examine their chickens, and
        almost all companies sell USDA Grade A chicken, meaning that there is very little
        differentiation amongst sellers.

        ANSWER: Defendants admit that chicken producers can pay USDA graders to examine

 their chicken, and that many sell USDA Grade A chicken, but deny any remaining allegations in

 Paragraph 319.

                320. Due to the lack of product differentiation, Defendants compete on price
        (absent collusion) such that the supply decisions of each chicken producer impact the
        market price for chickens. While an individual producer often has the incentive to increase
        production to maximize profits, any increased production will ultimately reduce the
        profitability of the industry as a whole. Thus, the commodity nature of the product in the
        chicken industry makes it attractive to implement a price-fixing scheme and provides
        industry players with the incentive to agree to reduce overall supply.

        ANSWER: Defendants admit that price is one component of competition but deny all

 remaining allegations in Paragraph 320.

                321. The United States chicken market is a national market, valued at nearly $41
        billion in 2016. According to the U.S. Poultry & Egg Association, the value of wholesale
        U.S. Broilers produced in 2014 was $32.7 billion, up 6 percent from 2013. The market
        value varied between $21.8 and $30.7 billion from 2008-2013.

        ANSWER: To the extent the allegations in Paragraph 321 characterize or describe

 selected statistics published by the U.S. Poultry & Egg Association, Defendants deny any

 characterization or description that is inconsistent with the referenced source. Defendants deny all

 remaining allegations in Paragraph 321.

                322. During the relevant period, Defendants collectively controlled nearly 90%
        of the market for chicken in the United States.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 322 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 322 to the extent that they relate

 to other Defendants and/or third parties. As the term “collectively controlled” is imprecise,




                                                  193
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 194 of 695 PageID #:293770




 Defendants are unable to form a belief as to the truth of the allegations contained in Paragraph 322

 and on this basis deny them.

                323. The chicken industry is almost entirely vertically integrated, with producers
        (sometimes known as “integrators”) owning, or tightly controlling, each of the six stages
        of the supply chain: breeding, hatching, chick-rearing/feeding, slaughtering mature birds,
        processing, and selling.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 323 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 323 to the extent that they relate

 to other Defendants and/or third parties. The Producer Defendants admit that they have ownership

 and control over aspects of their production, including processing and selling. Defendants deny

 the characterization of “vertical integration” in Paragraph 323. Defendants deny any remaining

 allegations in Paragraph 323.

               324. At the top of the supply chain are Defendants’ “breeder flocks,” which
        include the hens that lay the eggs that, when hatched, become chickens slaughtered for
        meat consumption.

        ANSWER: Defendants admit that Broiler breeder hens produce eggs that may become

 broiler chickens slaughtered for meat consumption. Defendants deny any remaining allegations

 in Paragraph 324.

               325. The prices for Plaintiffs’ chicken purchases during the relevant period were
        based in part on prices published by one of three entities: Urner Barry, the Georgia
        Department of Agriculture (the “Georgia Dock”), and the United States Department of
        Agriculture (the “USDA Composite”).

        ANSWER: Defendants admit that Urner Barry, the Georgia Department of Agriculture,

 and the USDA have published pricing data for certain poultry products. Defendants deny any

 remaining allegations in Paragraph 325.




                                                  194
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 195 of 695 PageID #:293771




               326. The Georgia Dock, USDA Composite, and Urner Barry indices all measure
        the same (or very similar) size and grade of chicken.

        ANSWER: Defendants deny the allegations in Paragraph 326.

               327. The USDA’s publicly available Composite index collects and publishes
        chicken price information on a weekly basis.

        ANSWER: Defendants admit that the USDA has reported pricing data for certain poultry

 products and that some of that data is publicly available for free. Defendants lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 327

 and therefore deny them.

               328. Urner Barry collects and publishes daily price information for chicken. This
        information is subscription-based, and all chicken producers and many chicken purchasers
        subscribe for a fee.

        ANSWER: Defendants admit that Urner Barry has reported pricing data for certain

 poultry products and that Urner Barry provides some subscription-based data services. Defendants

 lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in Paragraph 328 and therefore deny them.

                329. The USDA and Urner Barry chicken price indices are purportedly based
        upon a system of double verification, which includes telephonic and written surveys of all
        or nearly all chicken producers. The Georgia Dock index was based on a materially
        different methodology discussed in more detail below.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 329 and therefore deny them.

                330. Published chicken prices from Urner Barry, Georgia Dock, and USDA relate
        to the spot market for chicken (a spot market purchase is a non-recurring purchase for
        immediate delivery). Defendants also used the prices for chicken on the spot market,
        especially as reported by Georgia Dock, to negotiate prices for their contract purchasers.

        ANSWER:         Defendants who submitted information to the Georgia Department of

 Agriculture deny that the Georgia Dock related to the spot market. Defendants who did not submit

 information to the Georgia Department of Agriculture lack knowledge or information sufficient to


                                                  195
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 196 of 695 PageID #:293772




 form a belief as to the truth of the allegation that the Georgia Dock related to the spot market and

 therefore deny this allegation. Each Defendant lacks knowledge or information sufficient to form

 a belief as to the truth of any allegations in Paragraph 330 that relate to other Defendants and/or

 third parties, and therefore each Defendant denies the allegations in Paragraph 330 to the extent

 that they relate to other Defendants and/or third parties. As Paragraph 330 does not indicate to

 which specific data provided by Urner Barry and USDA the allegations contained in Paragraph

 330 refer, Defendants are unable to form a belief as to the truth of the remaining allegations in

 Paragraph 330 and therefore deny them. Defendants deny the allegations in the last sentence of

 Paragraph 330.

               331. As a consequence of the inelasticity of supply and demand in the chicken
        industry and the availability of the spot market price indices, public price announcements
        by Defendants were unnecessary. Defendants knew and intended that a decrease in
        supply pursuant to their agreement would increase chicken spot market prices or maintain
        them at artificially inflated non- competitive levels, and therefore that all chicken prices
        would increase or be artificially high.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 331 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 331 to the extent that they relate to

 other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 331.

                332. During the relevant period, Defendants produced, sold, and shipped
        chicken in a continuous and uninterrupted flow of interstate commerce. The conduct of the
        Defendants as alleged herein, including the conspiracy in which Defendants participated,
        was intended to have and had a direct, substantial, and reasonably foreseeable effect on
        interstate commerce, including commerce in this District.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Paragraph 332 contains Plaintiffs’ characterization of their claims, arguments subject



                                                 196
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 197 of 695 PageID #:293773




 to proof by expert testimony, and/or legal conclusions, to which no response is required. To the

 extent that a response is required, Defendants admit they sold certain broiler products in the United

 States, but deny any remaining allegations in Paragraph 332.

               333. During the relevant period, each Defendant, or one or more of its affiliates,
        used the instrumentalities of interstate commerce to join or effectuate their conspiracy.

        ANSWER: Defendants deny the allegations in Paragraph 333.

                334. During the time period relevant to Plaintiffs’ claims, Plaintiffs and/or their
        assignors, directly purchased chicken in the United States from one or more Defendants
        and/or their Co-Conspirators, and sustained injury and damage as a proximate result of
        the antitrust violations alleged in this Complaint. Plaintiffs are “persons” with standing to
        sue Defendants for damages and other relief under Section 1 of the Sherman Act, 15 U.S.C.
        § 1.

        ANSWER: Paragraph 334 contains Plaintiffs’ characterization of their claims, arguments

 subject to proof by expert testimony, and/or legal conclusions, to which no response is required.

 Defendants admit they sold various poultry products to certain Plaintiffs during the Relevant

 Period, but deny Plaintiffs sustained any injury as a result of any purchase from Defendants and

 that Defendants committed any antitrust violations.          Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 334 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 334 to the extent that they relate to other Defendants and/or third parties. Defendants

 deny any remaining allegations in Paragraph 334.

     IX.     FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ UNLAWFUL
                                 CONSPIRACY

                335. Defendants used multiple means to sustain the conspiracy/conspiracies
        described in this Complaint. Defendants engaged in a series of supply reductions at the
        start of the distribution chain. Defendants coordinated their strategy for achieving their
        desired anti- competitive ends by exchanging confidential and commercially sensitive
        information regarding production, capacity, and pricing of broilers. As part of this
        strategy, Defendants exchanged information regarding anticipated future production
        through Agri Stats. Defendants also manipulated the Georgia Dock price index. In
        furtherance of their conspiracy, Defendants also conspired to submit artificially high bids


                                                  197
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 198 of 695 PageID #:293774




        to purchasers in an effort to drive up prices, and in turn, Defendants’ profits. And
        Defendants engaged in pricing communications targeting specific customers.

        ANSWER: To the extent the allegations in Paragraph 335 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the sixth sentence

 of Paragraph 335 at this time. Defendants deny the remaining allegations in Paragraph 335.

               336. In the year preceding the beginning of Defendants’ conspiracy, the U.S.
        chicken market was foundering.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 336 and therefore deny them.

               337. In 2007, a glut of chicken – the result of significant overproduction by
        Sanderson Farms, Mountaire Farms, and House of Raeford – began to flood the market,
        and prices cratered.

        ANSWER: Defendants deny Plaintiffs’ characterization of their respective production

 decisions; each Producer Defendant planned and executed their respective U.S. Broiler production

 based on their own, unilateral business judgment of what is in their independent interest. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 337 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 337 to the extent that they relate to other Defendants

 and/or third parties. Defendants lack knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations Paragraph 337 and therefore deny them.

              338. In 2007, Pilgrim’s, Tyson, and a few other chicken producers (Foster, Peco,
        and Perdue) attempted to cut their production levels enough to cause industry prices to
        rise.

        ANSWER: Defendants deny Plaintiffs’ characterization of their respective production

 decisions; each Producer Defendant planned and executed their respective U.S. Broiler production


                                                 198
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 199 of 695 PageID #:293775




 based on their own, unilateral business judgment of what is in their independent interest. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 338 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 338 to the extent that they relate to other Defendants

 and/or third parties. Defendants Pilgrim’s, Tyson, Foster Farms, Peco, and Perdue deny the

 allegations in Paragraph 338 related to them. Defendants lack knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations Paragraph 338 and therefore deny them.

               339. However, despite Pilgrim’s and Tyson’s combined 40% market share, their
        production cuts in 2007 were not enough to increase prices through supply cuts because
        other broiler companies increased their production.

        ANSWER: Defendants other than Pilgrim’s and Tyson lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 339 and therefore deny

 them. With respect to the allegations in Paragraph 339, Tyson admits that in 2007, as in every

 year, Tyson adjusted its U.S. Broiler production based on its own business judgment of what is in

 its independent interest. Tyson lacks knowledge or information sufficient to form a belief as to the

 truth of the precise figures set forth in the second sentence of Paragraph 339, and on this basis

 denies those allegations. To the extent the allegations in Paragraph 339 relate to other Defendants

 and/or third parties, Tyson lacks knowledge or information sufficient to form a belief as to the

 truth of these allegations and therefore denies the allegations. Pilgrim’s denies the allegations in

 the first sentence of Paragraph 339 and lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 339 and therefore denies them. Defendants

 deny any remaining allegations in Paragraph 339.

               340. Production cuts in 2007 followed the typical pattern of focusing on short-
        term reductions in production – such as slaughtering chickens early. Defendants did not,




                                                 199
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 200 of 695 PageID #:293776




        however, make significant cuts at the top of the supply chain – such as by culling of breeder
        flocks – which would have had longer-term effects on supply.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 340 and therefore deny them.

                341. By the time the Great Recession hit the American economy in 2008, the
        oversupply and low prices of chickens put Defendants – individually and collectively – in
        dire financial straits. In 2008, the first year of the Great Recession, Defendants faced what
        promised to be a historically bad year for the chicken industry. As a result, Defendants
        agreed to depart from the previous industry practice of short-term or medium-term
        production cuts, which had led to the destructive boom-and-bust cycles that plagued
        chicken producers for years.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 341 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 341 to the extent that they relate to

 other Defendants and/or third parties. As the terms “dire financial straits,” “historically bad year,”

 and “boom-and-bust cycles” in Paragraph 341 are imprecise, Defendants are unable to form a

 belief as to the truth of the allegations in Paragraph 341 and therefore deny them. Pilgrim’s admits

 that it was in financial distress in 2007, which ultimately led to its bankruptcy in 2008, but

 Pilgrim’s lacks knowledge or information sufficient to form a belief as to the truth of allegations

 related to other Defendants or third parties in Paragraph 341 and therefore denies them.

 Defendants deny any remaining allegations in Paragraph 341.

                342. Instead, in early 2008, through press releases, earnings and investor calls,
        at investment bank conferences, at events hosted by Agri Stats, through communications
        both direct and facilitated by third parties, and at the myriad trade association meetings
        attended by many of their senior-most executives, Defendants began implementing the
        conspiracy. Among other acts in furtherance of the conspiracy, Defendants called on one
        another to heed the mistakes of the past, preaching to one another that oversupply was
        decimating industry profits, and that increased supply-side “discipline” was needed to halt
        the downward trajectory of chicken prices.

        ANSWER: Defendants deny the allegations in Paragraph 342.


                                                  200
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 201 of 695 PageID #:293777




                343. Defendants collectively agreed to the reduction or relative stabilization of
        industry capacity, particularly at the breeder flock level, where such efforts would be most
        effective – as a mechanism to increase Defendants’ profits.

        ANSWER: Defendants deny the allegations in Paragraph 343.

               344. Defendants’ efforts were supported by public statements made by their
        executives, which involved more than an announcement of a Defendant’s own conduct. As
        alleged below, many of Defendants’ executives’ calls for a new era of “discipline”
        included explicit statements that signaled deeper production cuts were an industry-wide
        imperative that would pay dividends for “the industry” as a whole.

        ANSWER: Defendants deny the allegations in Paragraph 344.

                345. Defendants, who collectively control nearly 90% of the U.S. chicken market,
        jointly engaged in this not-easily-reversed production reduction effort.

        ANSWER: Defendants deny the allegations in Paragraph 345.

                346. While spearheaded primarily by the CEOs and senior personnel of
        Defendants Tysons and Pilgrim’s – which, as publicly held entities holding sizable but by
        no means controlling) shares of the U.S. chicken market, were well-positioned to rally the
        entire industry – Defendants’ executives’ public discussion of industry conditions was not
        limited to the larger, publicly held Defendants.

        ANSWER: Defendants deny the allegations in Paragraph 346.

                347. For example, Mike Welch, CEO of Defendant Harrison, was (along with
        Sanderson COO, Lampkin Butts) a panelist at a symposium hosted by industry journal
        WATT PoultryUSA, where the discussion topics included industry consolidation,
        efficiency, and bird size, with references to information gleaned from Agri Stats (whose
        vice president, Mike Donohue, was in the audience).7

               FN 7: Excerpts of comments made by Messrs. Welch and Butts are publicly
               available on WATT PoultryUSA’s YouTube channel. See “Broiler company
               executives say bird size increase will continue,” available at
               https://www.youtube.com/watch?v= ZBgEecBi7D4 and “Lampkin Butts describes
               changes       in      the     poultry    industry,”    available       at
               https://www.youtube.com/watch?v=RN1IAphbQXs&t=53s (both last visited July
               23, 2020).

        ANSWER: To the extent the allegations in Paragraph 347 and Footnote 7 characterize or

 describe a YouTube recording of a portion of a symposium, Defendants deny any characterization

 or description that is inconsistent with the referenced source. Defendants other than Harrison



                                                201
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 202 of 695 PageID #:293778




 Poultry and Sanderson Farms lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 347 and Footnote 7 and therefore deny them.

 Harrison Poultry admits that its CEO Mike Welch participated in a panel hosted by the National

 Chicken Council in October 2014 but denies any remaining allegations in Paragraph 347 and

 Footnote 7. Sanderson Farms admits that its President & COO Lampkin Butts participated in a

 panel hosted by the National Chicken Council in October 2014, but denies any remaining

 allegations in Paragraph 347 and Footnote 7.

 A.     Production Cutting

 1.     In an Early Phase of their Conspiracy, Defendants Departed from Their Historical
        Practice by Collectively Reducing Breeder Flocks in Unprecedented Amounts

                348. In 2008, and throughout the relevant period, the vertically integrated
        Defendants had the ability to manipulate supply to the chicken market at one or more
        stages of the supply chain.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 348 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 348 to the extent that they relate to

 other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 348.

                349. Beginning in early 2008, Defendants began utilizing this ability by making
        significant production cuts, including unprecedented cuts in their breeder flocks.

        ANSWER: Defendants deny the allegations in Paragraph 349.

                350. Defendants knew they could effectively manipulate supply by reducing the
        size of breeder flocks, and retiring or killing breeders at an earlier age than the optimum
        age.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the


                                                202
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 203 of 695 PageID #:293779




 truth of any allegations in Paragraph 350 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 350 to the extent that they relate to

 other Defendants and/or third parties. Defendants admit that Producer Defendants theoretically

 have several means to adjust production of Broilers in the event an individual Producer Defendant

 determines doing so is in its independent interest, including reducing or increasing the size of

 breeder flocks and reducing or increasing egg sets, which impacts chick placements. Defendants

 deny any remaining allegations in Paragraph 350.

                351. By design, reducing breeder flocks would have significant, and long-lasting,
        effect on supply of chickens in the market more so than reducing supply down the chain.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 351 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 351 to the extent that they relate

 to other Defendants and/or third parties. Defendants admit that Producer Defendants theoretically

 have several means to adjust production of Broilers in the event an individual Producer Defendant

 determines doing so is in its independent interest, including reducing or increasing the size of

 breeder flocks and reducing or increasing egg sets, which impacts chick placements, but deny any

 remaining allegations in Paragraph 351.

                352. Because breeder flocks are created from a limited pool of so-called
        “grandparent” chickens from one of only three genetics companies (Aviagen, Hubbard,
        and Tyson’s Cobb- Vantress), it takes substantial time – anywhere from six to eighteen
        months or more – to re- populate a breeder flock that has been reduced through early
        culling.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 352 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 352 to the extent that they relate

 to other Defendants and/or third parties. Defendants admit that Producer Defendants theoretically



                                                  203
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 204 of 695 PageID #:293780




 have several means to adjust production of Broilers in the event an individual Producer Defendant

 determines doing so is in its independent interest, including reducing or increasing the size of

 breeder flocks and reducing or increasing egg sets, which impacts chick placements. Defendants

 admit that Aviagen, Cobb-Vantress, and Hubbard (part of Aviagen Group as of July 2017) are

 Broiler genetics companies. Harrison Poultry further states that for the majority of the Relevant

 Period, Cobb-Vantress, Aviagen, and Hubbard were not its primary suppliers of breeder stock.

 Defendants deny any remaining allegations in Paragraph 352.

                353. While Defendants continued to use their historic methods to affect their
        supply- reduction scheme (at the middle or end of the supply chain, such as by reducing
        eggs placements, killing newly hatched chicks, or idling processing plants), their
        conspiracy was cemented by the long-term effects of breeder flock reductions that could
        not be easily reversed by Defendants.

        ANSWER: Defendants deny the allegations in Paragraph 353.

               354. Defendants’ calculated decisions to create long-term reductions are clear
        indicators of a collusive agreement because it would not be in an individual Defendant’s
        economic self- interest to undertake the significant risk of reducing its own long-term
        production capacity unless it was known that competitors would undertake similar
        dramatic and long-term cuts to production capacity.

        ANSWER: Defendants deny the allegations in Paragraph 354.

                355. Defendants’ collective output-restriction caused a significant, not-easily-
        reversed, slowing in overall chicken production during the conspiracy – bucking the
        historic trend of steady annual production increases.

        ANSWER: Defendants deny the allegations in Paragraph 355.

                 356. The overall effect of this mechanism of Defendants’ conspiracy is shown in
        the graph below, drawn from USDA data,8 showing that while chicken production grew a
        total of 21% from 2000 to 2008 (an average of 2.3% per year, proof that the “3% more
        broilers” quip is more than anecdotal), it then slowed to a total of roughly 10% from 2008
        through 2016 (an average of slightly more than 1% per year) – a significant decrease in the
        pace, timing and manner of chicken production during the relevant period:




                                               204
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 205 of 695 PageID #:293781




                FN 8: NASS, Chickens, Young, Slaughter, FI, Certified, Chilled & Frozen –
                Production,          Measured           in       LB,      available    at
                https://quickstats.nass.usda.gov/results/C33961EC-6D46-31DE-8CCB-
                89780E3D1620 (last visited July 23, 2020).

        ANSWER: Defendants admit that the graphic in Paragraph 356 is purportedly based on

 USDA data; Defendants refer to that data for its contents and deny any characterization or

 description that is inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 356 and Footnote 8.

 2.     Defendants’ Executives Publicly Decried the Effect of Oversupply on “Our Industry,”
        Telling their Competitors that Unified Action Was Necessary

                357. On January 23-25, 2008, numerous employees of Defendants, including
        many of Defendants’ senior executives, attended the International Poultry Expo conference
        in Atlanta.

        ANSWER: While Defendants admit that personnel of certain Defendants have attended

 certain International Poultry Expo events, Defendants other than Amick Farms lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 357 and

 therefore deny them. Amick Farms admits that certain of its employees attended legitimate trade

 association meetings and other legitimate industry events during the Relevant Period, including



                                                205
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 206 of 695 PageID #:293782




 the 2008 IPE conference. Amick Farms lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 357 and therefore denies them.

               358. According to the trade association organizing the annual multi-day event,
        attendees represented companies responsible for over 99.4% of the production of chicken.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 358 and therefore deny them.

                359. On a January 28, 2008 earnings call, Tyson CEO Richard Bond – who in
        the same call, disclosed that the company had re-joined Agri Stats and had “just recently
        ... got our first series of data” – stated that “we have no choice [but] to raise prices
        substantially.”

        ANSWER: To the extent the allegations in the first sentence of Paragraph 359 characterize

 or describe selected statements by Tyson CEO Dick Bond from a January 28, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced source.

 Defendants other than Tyson lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 359 and therefore deny them. Tyson admits that it held an

 earnings call for its investors on January 28, 2008, but denies any remaining allegations in

 Paragraph 359.

                360. However, the commodity nature of chickens does not allow one producer to
        successfully raise market prices in the absence of widespread reductions in supply relative
        to the then-current demand.

        ANSWER: Defendants deny the allegations in Paragraph 360.

                361. Mr. Bond’s comment therefore made no economic sense absent an intention
        or knowledge on his part that Defendants would coordinate an industry-wide reduction in
        supply that could not be easily reversed.

        ANSWER: Defendants deny the allegations in Paragraph 361.

               362. The day after Tyson’s statements confirming its renewed participation in
        Agri Stats and expressing its plans to increase prices, Pilgrim’s told its competitors to
        reduce their production of chickens to allow prices to recover.

        ANSWER: Defendants deny the allegations in Paragraph 362.


                                                 206
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 207 of 695 PageID #:293783




             363. On a January 29, 2008 earnings call, Pilgrim’s CFO Rick Cogdill
        communicated that the industry’s oversupply of chickens was hurting market prices.

        ANSWER: To the extent the allegations in Paragraph 363 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 363 and therefore deny them. Pilgrim’s admits it

 held an earnings call on January 29, 2008 on which then-Chief Financial Officer Rick Cogdill

 participated, but denies any remaining allegations in Paragraph 363.

                364. Mr. Cogdill explained that Pilgrim’s had done its part in 2007 by reducing
        production 5%, so “the rest [] of the market is going to have to pick-up a fair share in order
        for the production to come out of the system.”

        ANSWER: To the extent the allegations in Paragraph 364 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 364 and therefore deny them. Pilgrim’s admits it

 held an earnings call on January 29, 2008 on which then-Chief Financial Officer Rick Cogdill

 participated, but denies any remaining allegations in Paragraph 364.

                365. Mr. Cogdill went on to explain that Pilgrim’s alone could not reduce supply
        enough to help market prices recover, and that its past efforts to reduce supply had merely
        led to smaller players increasing their market share at Pilgrim’s expense.

        ANSWER: To the extent the allegations in Paragraph 365 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief



                                                 207
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 208 of 695 PageID #:293784




 as to the truth of the allegations in Paragraph 365 and therefore deny them. Pilgrim’s admits it

 held an earnings call on January 29, 2008 on which then-Chief Financial Officer Rick Cogdill

 participated, but denies any remaining allegations in Paragraph 365.

                366. Mr. Cogdill noted that “we have walked away from sales in certain cases,
        where the pricing just did not make any sense. So we are trying to hold the line. We are
        losing at times the competitive bids ... So we are trying to take a leadership position from
        a pricing perspective.”

        ANSWER: To the extent the allegations in Paragraph 366 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 366 and therefore deny them. Pilgrim’s admits it

 held an earnings call on January 29, 2008 on which then-Chief Financial Officer Rick Cogdill

 participated, but denies any remaining allegations in Paragraph 366.

                367. He then made the following statements urging Pilgrim’s competitors to do
        their part in reducing chicken industry supply: “[A]ctions are going to have to be taken one
        way or the other through the industry to pass along these costs. We were the leader in
        cutting production last year to help drive that … [W]e’ve got to make sure that we get the
        supply in line with demand at an acceptable price, not just in line with what the customer
        wants to buy at a cheap price.”

        ANSWER: To the extent the allegations in Paragraph 367 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 367 and therefore deny them. Pilgrim’s admits it

 held an earnings call on January 29, 2008 on which then-Chief Financial Officer Rick Cogdill

 participated, but denies any remaining allegations in Paragraph 367.




                                                208
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 209 of 695 PageID #:293785




                368. When asked by an analyst “do you have an estimate internally of what the
        state of oversupply in the industry might be? What you would hope to see cut from others
        that would make you feel like the industry was more rational?” Cogdill replied “It’s really
        hard to say that the faster we get to production adjustment the quicker the recovery could
        happen…. And if the industry doesn’t react soon enough it will have to react stronger in
        the end.”

        ANSWER: To the extent the allegations in Paragraph 368 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call and a

 statement by an analyst, Defendants deny any characterization or description that is inconsistent

 with the referenced sources. Defendants other than Pilgrim’s lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 368 and therefore deny

 them. Pilgrim’s admits it held an earnings call on January 29, 2008 on which then-Chief Financial

 Officer Rick Cogdill participated, but denies any remaining allegations in Paragraph 368.

                369. Cogdill also responded to an analyst’s query about the industry’s failure to
        follow Tyson’s 2007 cuts by stating that, “I think you kind of hit on it there…. It’s not like
        we had 5% of surplus capacity that we could just reduce our operations and not feel that….
        I mean we cannot be the ones that are out there continually reducing production, and let the
        other producers capitalize on that. I mean if it’s 5% last year, 5% this year, 5% next year,
        you can see that that’s a spiral to the demise of our company, which we are not willing to
        accept.”

        ANSWER: To the extent the allegations in Paragraph 369 characterize or describe

 selected statements by Pilgrim’s CFO Rick Cogdill from a January 29, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 369 and therefore deny them. Pilgrim’s admits it

 held an earnings call on January 29, 2008 on which then-Chief Financial Officer Rick Cogdill

 participated, but denies any remaining allegations in Paragraph 369.




                                                 209
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 210 of 695 PageID #:293786




               370. On a January 31, 2008, earnings call, Sanderson Farms CEO Joe
        Sanderson explained that he, too, anticipated the industry would act in concert to cut
        production.

        ANSWER: To the extent the allegations in Paragraph 370 characterize or describe

 documents or other sources, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Defendants other than Sanderson Farms lack knowledge

 or information sufficient to form a belief as to the truth of the allegations in Paragraph 370 and

 therefore deny them. Sanderson Farms denies that it held a January 31, 2008 earnings call.

 Paragraph 370 appears to purport to quote a February 26, 2008 earnings call; Sanderson Farms

 denies any characterization or description that is inconsistent therewith. Sanderson Farms denies

 the remaining allegations in Paragraph 370.

               371. Asked about production cuts by an analyst, Mr. Sanderson replied “we
        could see some reductions in production.”

        ANSWER: To the extent the allegations in Paragraph 371 characterize or describe

 documents or other sources, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Defendants other than Sanderson Farms lack knowledge

 or information sufficient to form a belief as to the truth of the allegations in Paragraph 371 and

 therefore deny them. Sanderson Farms denies that it held a January 31, 2008 earnings call.

 Paragraph 371 appears to purport to quote a February 26, 2008 earnings call; Sanderson Farms

 denies any characterization or description that is inconsistent therewith. Sanderson Farms denies

 the remaining allegations in Paragraph 371.

               372. Asked to expand on his comments by another analyst, Mr. Sanderson said
        he thought a production cut was “probable,” and “if it’s bad and ugly and deep in
        February, March, April, you’ll see the production cuts take place during that period of




                                                210
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 211 of 695 PageID #:293787
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 212 of 695 PageID #:293788




 Case denies the remaining allegations in Paragraph 373.

 B.     Defendants Begin to Cut Production in Concert

               374. Around March 4, 2008, senior executives from Defendants, including
        Pilgrim’s CEO Clint Rivers, Tyson Senior VP Donnie Smith, Case Foods CEO Tom
        Shelton, Amick President and CEO Ben Harrison, and Fieldale Farms President Thomas
        Hensley, met in Washington, D.C., at an Executive Committee meeting of the National
        Chicken Council’s Board of Directors.

        ANSWER: While Defendants admit that personnel of certain Defendants have attended

 events held by the National Chicken Council, Defendants other than Pilgrim’s, Tyson, Amick

 Farms, Fieldale, and Case lack knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 374 and therefore deny such allegations. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 374 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 374 to the extent that they relate to other Defendants and/or third parties.

        Tyson admits that Donnie Smith attended the Executive Committee meeting of the

 National Chicken Council’s Board of Directors around March 4, 2008, but lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 374

 and therefore denies them. Pilgrim’s admits that Clint Rivers was appointed CEO of Pilgrim’s on

 or about March 4, 2008, but lacks knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 374 and therefore denies them. Case admits that

 CEO Tom Shelton may have attended the meeting around March 4, 2008 of the Executive

 Committee meeting of the National Chicken Council’s Board of Directors for lawful purposes and

 not for conspiratorial purposes, but lacks knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations in Paragraph 374 and therefore denies them. Fieldale

 admits that Tom Hensley attended a NCC Board of Directors meeting around March 4, 2008, but


                                                 212
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 213 of 695 PageID #:293789




 lacks knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 374 and therefore denies them. Amick Farms denies the remaining

 allegations of Paragraph 374.

                 375. Shortly after that trade association meeting, Pilgrim’s again sounded the
        call to cut overall industry supply, and it proceeded with production cuts.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 375 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 375 to the extent that they relate to

 other Defendants and/or third parties. Defendants deny the remaining allegations of Paragraph

 375.

                376. On March 12, 2008, Pilgrim’s CEO Clint Rivers publicly announced the
        closure of seven chicken facilities in order to reduce industry oversupply, stating “we
        believe [these] actions … are absolutely necessary to help bring supply and demand into
        better balance…. That portion of the demand for our products that exists solely at pricing
        levels below the cost of production is no longer a demand that this industry can continue
        to supply.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 376 characterize or describe an

 unidentified statement by Pilgrim’s CEO Client Rivers, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 376 and therefore deny them. Pilgrim’s admits that its Board of Directors elected J.

 Clinton Rivers to the position of President and Chief Executive Officer on March 5, 2008.

 Pilgrim’s further admits that on March 12, 2008, it issued a press release announcing the closure

 of one poultry processing plant and six distribution centers, which included statements from Mr.

 Rivers, but denies any remaining allegations in Paragraph 376.




                                                 213
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 214 of 695 PageID #:293790




               377. Under competitive conditions, other chicken producers would typically
        respond to Pilgrim’s substantial supply cuts by increasing their production. Yet just the
        opposite occurred.

        ANSWER: Defendants deny the allegations in Paragraph 377.

               378. Following the Pilgrim’s announcement, a series of production cuts were
        publicly announced by other Defendants between April 3 and April 11, 2008:

        ANSWER: Defendants admit they adjust their U.S. Broiler production based on their own

 business judgment of what is in each Defendants independent interest. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 378 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 378 to the extent that they relate to other Defendants and/or third parties.

 Defendants deny any remaining allegations in Paragraph 378.

               379. On April 3, 2008, Fieldale Farms announced a 5% production cut, stating
        that “We’re hoping this cut puts supply and demand back into better balance.”

        ANSWER: To the extent the allegations in Paragraph 379 characterize or describe an

 unidentified statement by Fieldale Farms, Defendants deny any characterization or description that

 is inconsistent with the referenced source. Defendants other than Fieldale lack knowledge or

 information sufficient to form a belief as to the truth of the allegations of Paragraph 379 and

 therefore deny them. Fieldale admits that Plaintiffs have quoted from a meatingplace.com article

 dated April 3, 2008 that includes statements by Fieldale executives, but denies any remaining

 allegations in Paragraph 379.

               380. Fieldale Farms is not a publicly traded company, and there was no reason
        – other than signaling to its fellow producers that it was following through on its
        conspiratorial agreement – why it would publicly disclose its production plans.

        ANSWER: Defendants other than Fieldale lack knowledge or information sufficient to

 form a belief as to the truth of the allegations of Paragraph 380 and therefore deny them. Fieldale




                                                 214
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 215 of 695 PageID #:293791
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 216 of 695 PageID #:293792




               383. Simmons is not a publicly traded company, and there was no reason – other
        than signaling to its fellow producers that it was following through on its conspiratorial
        agreement – why it would publicly disclose its production plans.

        ANSWER: Defendants other than Simmons lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 383 and therefore deny them. Simmons

 admits that it is a private company, but denies the remaining allegations in Paragraph 383.

                384. On April 10, 2008, Cagle’s Inc. (later acquired by Koch Foods) announced
        in a press release a 4% reduction in processing of chickens, noting that the cut “will reduce
        product being sold through less profitable commodity outlets.”

        ANSWER: To the extent the allegations in Paragraph 384 characterize or describe an

 unidentified statement by Cagle’s Inc., Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Defendants other than Koch lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 384 and

 therefore deny them. Koch admits that in 2012, one or more Koch-related entities purchased

 substantially all of Cagle’s Inc.’s assets. Koch lacks knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 384 and therefore denies them.

              385. On April 3-11, 2008, Wayne Farms, O.K. Foods, and Koch Foods each
        announced 2-8% reductions in production.

        ANSWER: To the extent the allegations in Paragraph 385 characterize or describe an

 unidentified document or documents, Defendants deny any characterization or description that is

 inconsistent with the referenced sources.     Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 385 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 385 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Wayne Farms, O.K. Foods, and Koch lack knowledge or information sufficient to form a belief as

 to the truth of the allegations in Paragraph 385 and therefore deny them. Wayne Farms denies the



                                                 216
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 217 of 695 PageID #:293793




 remaining allegations in Paragraph 385 to the extent they relate to Wayne Farms. Koch denies the

 allegations in Paragraph 385 to the extent they relate to Koch, and lacks knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 385 and therefore

 denies them. O.K. Foods lacks knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 385 and therefore denies them. Defendants deny any

 remaining allegations in Paragraph 385.

               386. Neither Wayne, nor O.K. Foods, nor Koch is publicly-traded, and there was
        no reason – other than signaling to their fellow producers that they were following through
        on their conspiratorial agreements – why they would publicly disclose their production
        plans.

        ANSWER: Defendants other than Wayne Farms, O.K. Foods, or Koch lack knowledge

 or information sufficient to form a belief as to the truth of the allegations in Paragraph 386 and

 therefore deny them. O.K. Foods, Koch, and Wayne Farms each admit they are not publicly traded,

 deny the remaining allegations in Paragraph 386 directed at them, and lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 386

 and therefore deny them.

              387. Several other chicken producers cut their production between April 1, 2008
        and May 15, 2008 but did not publicly announce the cuts.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 387 and therefore deny them.

                388.    Because of Agri Stats, there was no need to make a public announcement.

        ANSWER: Defendants deny the allegations in Paragraph 388.

                389. For example, at the BMO Capital Markets Agriculture & Protein
        Conference presentation on May 15, 2008 at the Millennium Broadway Hotel in New York
        City, Sanderson Farms CEO Joe Sanderson stated – in the presence of several competitors
        attending the conference, including Pilgrim’s CEO Clint Rivers and CFO Richard Cogdill
        and Tyson CEO Richard Bond – that “we have seen for the last 6 or 7 weeks … some
        companies in our industry announce cutbacks. There have been I think six companies have



                                                  217
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 218 of 695 PageID #:293794




        announced cutbacks. I know some companies have cut back and have not announced.”
        (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 389 characterize or describe a BMO

 Capital Markets Agriculture & Protein presentation, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 389 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 389 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Sanderson Farms, Pilgrim’s, or Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 389 and therefore deny them. Sanderson

 Farms admits that Sanderson Farms CEO Joe Sanderson attended the May 2008 BMO Capital

 Markets Conference. Tyson admits that Richard Bond attended the BMO Capital Markets Third

 Annual Agriculture & Protein Conference on May 15, 2008 in the ordinary course of his

 responsibilities as CEO. Pilgrim’s admits that then-CEO Clint Rivers and then-CFO Richard

 Cogdill attended the referenced BMO Capital Markets conference.                Defendants deny any

 remaining allegations in Paragraph 389.

               390. Such knowledge of non-public production cuts by competitors is highly
        suggestive of communication among chicken companies, either secret direct
        communications among themselves, or using Agri Stats as a facilitator, or both.

        ANSWER: Defendants deny the allegations in Paragraph 390.

                391. After seeing many of its competitors abide by capacity reductions between
        April 3- 11, on April 11, 2008, Pilgrim’s realized that other Defendants were contributing
        to a widespread reduction in industry supply and decided it could now take further steps
        to reduce supply.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 391 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 391 to the extent that they relate


                                                  218
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 219 of 695 PageID #:293795




 to other Defendants and/or third parties. Defendants other than Pilgrim’s lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 391 and

 therefore deny them. Pilgrim’s denies the allegations in Paragraph 391.

              392. On April 11, 2008, Pilgrim’s suggested it might close its large El Dorado,
        Arkansas processing plant, which employed 1,620 workers.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 392 and therefore deny them. Pilgrim’s

 admits that in April 2008, it was independently evaluating a wide variety of changes to its business

 in its attempts to avoid bankruptcy, and that closure of the El Dorado facility, which employed

 over 1,600 workers, was one option considered. Pilgrim’s further admits that Plaintiffs are

 selectively quoting from—and attempting to characterize—an unidentified document but denies

 any remaining allegations in Paragraph 392, including Plaintiffs’ characterization of the document.

                393.    Then, on April 14, 2008, it announced a further production cut of 5% of egg
        sets.

        ANSWER: Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 393 and therefore deny them. Pilgrim’s

 admits that on April 14, 2008 it issued a press release announcing that it planned to cut weekly

 chicken processing by approximately 5% as part of its continuing effort to better balance supply

 and demand amid record-high costs for feed ingredients and that the reduction began with egg sets

 that month. Pilgrim’s denies any remaining allegations in Paragraph 393.

                394. On April 29, 2008, Tyson CEO Dick Bond told a Wall Street analyst, “I
        think the industry has changed … I don’t think the industry will be up [in production] that
        much anymore, we have seen some sizable declines here lately in egg sets and placements.
        So, we’re going to be up a little bit but probably not a significant amount, not as much as
        we might have once anticipated.”

        ANSWER: To the extent the allegations in Paragraph 394 characterize or describe an

 April 29, 2008 statement by Tyson CEO Dick Bond, Defendants deny any characterization or


                                                 219
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 220 of 695 PageID #:293796




 description that is inconsistent with the referenced source. Defendants other than Tyson lack

 knowledge or information sufficient to form a belief as to the truth of any remaining allegations in

 Paragraph 394 and therefore deny them. Tyson admits that it held an earnings call on April 29,

 2008 for its investors who expect Tyson to provide information relevant to the company’s financial

 performance including observations about the supply of and demand for Tyson’s products, but

 denies the remaining allegations in Paragraph 394.

               395. Despite the large number of coordinated production cuts announced by
        producers in April 2008, Pilgrim’s CEO, Clint Rivers, encouraged further action by other
        chicken producers to curtail supply.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 395 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 395 to the extent that they relate to

 other Defendants and/or third parties.      Defendants other than Pilgrim’s lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 395

 and therefore deny them. Pilgirm’s denies the remaining allegations in Paragraph 395.

                 396. Clint Rivers encouraged further industry-wide cuts at a May 15, 2008
        speech at the BMO Capital Markets conference at the Millennium Broadway Hotel.
        According to an industry publication, Rivers announced that he hoped to see the chicken
        industry continue to cut production to help the industry return to profitability, stating that
        “he would like the industry to trim total production by 3%-4%, calling it a prudent move
        in light of recent price volatility in the grain markets.” He also noted that “[t]he cuts need
        to be fairly deep.”

        ANSWER: To the extent the allegations in Paragraph 396 characterize or describe a May

 15, 2008 speech by Pilgrim’s CEO Clint Rivers, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack

 knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

 396 and therefore deny them. Pilgrim’s admits that then-CEO Clint Rivers attended the referenced


                                                 220
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 221 of 695 PageID #:293797




 BMO Capital Markets conference, and that Mr. Rivers gave a presentation, but denies any

 remaining allegations in Paragraph 396.

               397. This conference was attended by Tyson CEO Richard Bond, and it is the
        same conference where Sanderson Farms CEO Joe Sanderson disclosed his knowledge of
        non-public, unannounced production cuts by competitors. The conference was also
        attended by Pilgrim’s CFO Richard Cogdill.

        ANSWER: To the extent the allegations in Paragraph 397 characterize or describe a

 speech by Sanderson Farms CEO Joe Sanderson, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 397 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 397 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Sanderson Farms, Tyson, and Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 397 and therefore deny them. Sanderson

 Farms admits that Sanderson Farms CEO Joe Sanderson attended the BMO Capital Markets Farm

 to Market Conference in May 2008, but denies all remaining allegations in Paragraph 397. Tyson

 admits that Richard Bond attended the BMO Capital Markets Third Annual Agriculture & Protein

 Conference on May 15, 2008 in the ordinary course of his responsibilities as CEO, but denies any

 remaining allegations in Paragraph 397. Pilgrim’s admits that then-CEO Clint Rivers and then

 CFO Richard Cogdill attended the referenced BMO Capital Markets conference, but denies any

 remaining allegations in Paragraph 397.

                398. A June 2008 Agri-Stats report noted that “[b]eginning in April [2008], the
        weekly hatchery data started to show declines in egg sets and chick placements relative to
        year-earlier, which confirms the announced intentions to reduce broiler production and
        will result in slaughter falling below year-ago by mid-June.” The same report also noted
        that “[i]t is unclear how long the slaughter declines will continue, and if other companies
        will choose to cut production as well making them deeper than initially thought. Those who
        have announced cutbacks indicate they will continue until margins normalize. At this time



                                                  221
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 222 of 695 PageID #:293798




        we expect to see the declines continue until at least late 2009, and cuts could be deeper than
        now projected.”

        ANSWER: To the extent the allegations in Paragraph 398 characterize or describe an Agri

 Stats report available on or about June 2008, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 398 and therefore

 deny them.

                 399. A May 21, 2008, Wall Street Journal article noted that conditions in the
        industry were starting to change: “Three things are making analysts more optimistic:
        Companies are cutting production, weekly egg-set numbers are declining (egg sets are
        fertile eggs placed in incubators), and prices are responding positively to the thinning
        supply lines.” The article also noted “[i]t is unusual for egg sets to decline at this time of
        year.”

        ANSWER: To the extent the allegations in Paragraph 399 characterize or describe a May

 21, 2008 Wall Street Journal article, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants deny any remaining allegations in Paragraph

 399.

               400. The reason such a reduction was unusual in May is that egg sets result in
        chickens that are ready for market approximately 10 weeks later, which in this case would
        have been first week of August – still the peak of the high-demand summer grilling season.

        ANSWER: To the extent the allegations in Paragraph 400 characterize or describe a May

 21, 2008 Wall Street Journal article, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants deny any remaining allegations in Paragraph

 400.

                401. During an earnings call on May 22, 2008, Sanderson Farms CEO Joe
        Sanderson was asked if he thought industry cuts were sufficient to keep the industry
        profitable in the autumn. Sanderson responded: “[w]e don’t know yet. We will make a cut
        as we always do after Labor Day. We will make a 4-5% cut following Labor Day as we
        always do going into Thanksgiving, Christmas, and January [and] we reduce our egg sets
        and around Thanksgiving, Christmas, New Years and Martin Luther King. That is a period
        of slow demand for us, and we don’t announce that, but we always do it. It is just a period


                                                  222
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 223 of 695 PageID #:293799




        when we take downdays and we will do that. But if we think more is needed, we will
        evaluate that sometime in August, and if need be will do it. We cut back in 2006, we cut
        back in ‘97-98. I don’t know if we announced it or not, but we will do what we need to do.”
        Mr. Sanderson provided no explanation why Sanderson Farms chose to publicly disclose
        its “regular” production cut if it had never done so in the past. The reason was obvious –
        to signal the other Defendants to follow suit. In early June 2008, Pilgrim’s CEO Clint
        Rivers noted in a June 4, 2008, presentation that “[o]ur supply in chicken, we are
        oversupply … we need to see some balance in the supply…. Simply put, at this time there is
        still too much breast meat available to drive market pricing significantly higher.”

        ANSWER: To the extent the allegations in Paragraph 401 characterize or describe a May

 22, 2008 Sanderson Farms earnings call and a June 4, 2008 statement by Pilgrim’s CEO Clint

 Rivers, Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Each Defendant lacks knowledge or information sufficient to form a belief as to the truth

 of any allegations in Paragraph 401 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 401 to the extent that they relate to

 other Defendants and/or third parties. Defendants other than Sanderson Farms and Pilgrim’s lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 and therefore deny them. Sanderson Farms admits that it held a May 22, 2008 earnings call, but

 denies any remaining alegations in Paragraph 401. Pilgrim’s admits that then-CEO Clint Rivers

 presented at a June 2, 2008 Stephens Inc. Spring Investment Conference, but denies any remaining

 allegations in Paragraph 401, including that Plaintiffs have quoted the presentation correctly.

                402. Other Defendant CEOs soon picked up on Rivers’ call for further action.
        On June 19, 2008, chicken industry executives participated in a media conference call
        intended to lobby the federal government to limit the ethanol mandate, a federal program
        requiring the production of corn-based ethanol, which Defendants claimed drove up their
        corn costs by lessening the amount of corn they could buy to feed their chickens. According
        to one report, Mark Hickman, Chairman of the National Chicken Council and CEO of Peco
        Foods, told participants that “the poultry industry is entering a second phase of production
        cutbacks, following a 1 percent to 2 percent cutback in production earlier this year” and
        that “we are hearing talk that this was not nearly enough, so liquidation is in round two.”
        This statement referred to the need for Defendants to reduce chicken breeder flocks to affect




                                                 223
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 224 of 695 PageID #:293800




        longer-term supply restraint in the industry, rather than the short-term production cuts like
        breaking eggs or slaughtering chickens earlier to reduce weight.

        ANSWER: Defendants deny the allegations in the first and last sentences of Paragraph

 402. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegation that certain Defendants participated in an unidentified “media conference call” and

 therefore deny that allegation. Each Defendant lacks knowledge or information sufficient to form

 a belief as to the truth of any allegations in Paragraph 402 that relate to other Defendants and/or

 third parties, and therefore each Defendant denies the allegations in Paragraph 402 to the extent

 that they relate to other Defendants and/or third parties. To the extent the allegations in Paragraph

 402 characterize or describe a report by Chairman of the National Chicken Council and Peco Foods

 CEO Mark Hickman, Defendants other than Peco deny any characterization or description that is

 inconsistent with the referenced sources. With respect to the allegations relating to Mark Hickman

 of Peco and his purported statement, Peco denies the allegations, including the statement that Mr.

 Hickman was Chairman of the National Chicken Council in June 2008, except Peco admits that

 Mr. Hickman was CEO of Peco and participated in a June 2008 media conference call on the

 subject of the ethanol mandate. Defendants deny any remaining allegations in Paragraph 402.

                403. On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that
        further production cuts were needed, Wayne Farms announced a 6% production cut.
        Wayne Farms President & CEO Elton Maddox said in a statement that “[s]oaring feed
        ingredient costs aggravated by the government’s food for fuel mandate has created the
        need for us to rationalize our business.” Like many other executives, Maddox cited ethanol
        subsidies as the reason for the production cuts. Wayne Farms’ announcement came only
        three days after Agri Stats suggested further cuts were needed and four days after Peco
        Foods CEO Hickman suggested further cuts were needed.

        ANSWER: To the extent the allegations in Paragraph 403 characterize or describe a June

 23, 2008 statement by Wayne Farms President and CEO Elton Maddox, Defendants deny any

 characterization or description that is inconsistent with the referenced source. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in


                                                 224
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 225 of 695 PageID #:293801




 Paragraph 403 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 403 to the extent that they relate to other Defendants and/or

 third parties. Defendants other than Wayne Farms and Peco lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 403 and therefore

 deny them. Peco denies the allegation that its CEO, Mark Hickman, “suggested that further

 production cuts were needed” and any remaining allegations in Paragraph 403. Wayne Farms

 admits that it made a public announcement on June 23, 2008 about its independent decision to

 decrease its own unique production levels for certain products, but otherwise denies the remaining

 allegations in Paragraph 403 to the extent they relate to Wayne Farms. Wayne Farms lacks

 sufficient knowledge or information to form a belief as to the truth of the remaining allegations in

 Paragraph 403 and therefore denies them.

              404. On June 23-25, 2008, the industry organization USPOULTRY held its
        annual Financial Management Seminar. Defendants’ senior executives attended the
        seminar.

        ANSWER: While Defendants admit that personnel of certain Defendants have attended

 events held by the USPOULTRY,9 Defendants other than Amick Farms lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 404

 and therefore deny them. Amick Farms admits that certain of its employees attended legitimate

 trade association meetings and other legitimate industry events during the Relevant Period,

 including the June 2008 USPOULTRY Financial Management Seminar. Amick Farms lacks




 9
   In Paragraph 404, Plaintiffs abbreviate the U.S. Poultry & Egg Association as “U.S. Poultry.”
 Therefore, Defendants assume that when Plaintiffs refer to “USPOULTRY,” they mean to refer
 to the U.S. Poultry & Egg Association. Defendants answer under that assumption whenever
 Plaintiffs refer to “USPOULTRY.”



                                                  225
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 226 of 695 PageID #:293802




 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 404 and therefore denies them.

               405. On July 2, 2008, Foster Farms announced it was abandoning plans to build
        a new chicken plant in northeastern Colorado that it had previously announced in April
        2008 would employ about 1,000 people.

        ANSWER: To the extent the allegations in Paragraph 405 characterize or describe a July

 2, 2008 statement by Foster Farms, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants other than Foster Farms lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 405

 and therefore deny them. Foster Farms admits that, based on its business judgment of what was

 in its independent self-interest, it decided not to build a Greenfield poultry processing facility in

 northeastern Colorado in 2008. Foster Farms admits this quote appeared in a local news article,

 but lacks knowledge or information sufficient to form a belief as to whether it accurately reflects

 any statement made by Foster Farms and therefore denies all such allegations. Foster Farms denies

 any remaining allegations in Paragraph 405.

               406. In a statement, Foster Farms CEO, Don Jackson, noted “[i]n these difficult
        conditions with costs escalating primarily due to grain and fuel prices and chicken prices
        lagging it does not make economic sense to go forward with expansion at this time.”

        ANSWER: To the extent the allegations in Paragraph 406 characterize or describe a July

 2, 2008 statement by Foster Farms CEO Don Jackson, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Foster Farms

 lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in Paragraph 406 and therefore deny them. Foster Farms admits that, based on its business

 judgment of what was in its independent self-interest, it decided not to build a Greenfield poultry

 processing facility in northeastern Colorado in 2008. Foster Farms admits this quote appeared in

 a local news article, but lacks knowledge or information sufficient to form a belief as to whether


                                                  226
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 227 of 695 PageID #:293803




 it accurately reflects any statement made by Don Jackson and therefore denies all such allegations.

 Foster Farms denies any remaining allegations in Paragraph 406.

               407. Mr. Jackson’s purported justifications for decreasing production
        capabilities were pretextual.

        ANSWER: Defendants other than Foster Farms lack knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 407 and therefore deny

 them. Foster Farms denies the allegations in Paragraph 407.

               408. On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing
        “record high prices for corn and soybean meal, which it attributes to the U.S. government’s
        mandated ethanol policies along with recent flooding in the Midwest ‘Corn Belt’ region.”

        ANSWER: To the extent the allegations in Paragraph 408 characterize or describe an

 unidentified July 7, 2008 announcement by O.K. Foods, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than O.K. Foods lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 408 and therefore deny them. O.K. Foods admits that it announced on its website it had

 reduced production in response to soaring corn and soybean costs. O.K. Foods lacks knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 408 and therefore denies them.

               409.     O.K. Foods’ purported justifications for decreasing production were
        pretextual.

        ANSWER: Defendants other than O.K. Foods lack knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 409 and therefore deny

 them. O.K. Foods denies the allegations in Paragraph 409.

              410. On July 20-22, 2008, the National Chicken Council held a three-day
        “Chicken Marketing Seminar” attended by Defendants’ senior executives. The event was




                                                 227
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 228 of 695 PageID #:293804




        billed as a marketing seminar that “includes social networking events and recreational
        opportunities, including a golf tournament.”

        ANSWER: To the extent the allegations in Paragraph 410 characterize or describe an

 unidentified National Chicken Council publication, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 410 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 410 to the extent that they relate to other Defendants and/or third parties. While

 Defendants admit that personnel of certain Defendants have attended events held by the National

 Chicken Council, Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 410 and therefore deny them.

                411. On August 11, 2008, Pilgrim’s announced the closure of its Clinton,
        Arkansas, processing plant and a facility in Bossier City, Louisiana. Pilgrim’s press
        release noted the closures “are part of the company’s ongoing effort to operate more
        efficiently and return to profitability amid high feed costs and an oversupply of chicken on
        the market.”

        ANSWER: To the extent the allegations in Paragraph 411 characterize or describe an

 August 11, 2008 press release by Pilgrim’s, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 411 and therefore deny them. Pilgrim’s admits that on August 11, 2008, it issued a press release

 announcing that it would idle a processing plant in Clinton, Arkansas and a further processing

 plant in Bossier City, Louisiana, but denies any remaining allegations in Paragraph 411.

               412. The closure of the Clinton processing plant represented an additional
        1.25% incremental increase of the company’s previously announced production cuts.

        ANSWER: To the extent the allegations in Paragraph 412 characterize or describe an

 August 11, 2008 press release by Pilgrim’s, Defendants deny any characterization or description


                                                  228
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 229 of 695 PageID #:293805




 that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 412 and therefore deny them. Pilgrim’s admits that on August 11, 2008, it issued a press release

 announcing that it would idle a processing plant in Clinton, Arkansas and a further processing

 plant in Bossier City, Louisiana, but denies any remaining allegations in Paragraph 412.

               413. Pilgrim’s stated that it would keep both plants idled until “industry margins
        can be sustained at more normalized levels of profitability.” Pilgrim’s also noted that
        “[w]ith Labor Day approaching and no indication that the actions taken to date by
        Pilgrim’s Pride or other industry members are having a positive effect on selling prices for
        our products, it is now clear that more significant decisive action is necessary.”

        ANSWER: To the extent the allegations in Paragraph 413 characterize or describe an

 August 11, 2008 press release by Pilgrim’s, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 413 and therefore deny them. Pilgrim’s admits that on August 11, 2008, it issued a press release

 announcing that it would idle a processing plant in Clinton, Arkansas and a further processing

 plant in Bossier City, Louisiana, but denies any remaining allegations in Paragraph 413.

               414. In August 2008, Raeford (a non-public company) announced publicly, as
        reported by newspaper The Charlotte Observer, that it would begin reducing its chicken
        production by 5 percent. The company said in a statement to industry publication WATT
        PoultryUSA that “[t]he current obstacles that face our industry require that supply be
        brought in line with demand.”

        ANSWER: To the extent the allegations in Paragraph 414 characterize or describe

 statements by House of Raeford made to The Charlotte Observer and WATT PoultryUSA,

 Defendants deny any characterization or description that is inconsistent with the referenced source.

 Defendants other than House of Raeford lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 414 and therefore deny them. House of

 Raeford lacks knowledge or information sufficient to form a belief as to the truth of the remaining


                                                 229
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 230 of 695 PageID #:293806




 allegations and therefore denies them, except House of Raeford admits that it issued a public

 announcement about its production in August 2008, but denies that House of Raeford reduced

 production at that time apart from normal fluctuations that occur in operations for chicken

 production or that House of Raeford chicken production declined during 2008.

               415. A production cutback was remarkable for Raeford, which had pursued a
        strategy of aggressive production growth that resulted in the company doubling its chicken
        production from 2001 to 2007.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 415 and therefore deny them.

                416.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 416 and therefore deny them. Tyson admits

 that in 2008, as in every year, Keystone set production levels in its independent business judgment,

 and denies any characterization thereof. Tyson denies any remaining allegations in Paragraph 416.

                417. On an August 26, 2008, earnings call, Sanderson Farms CEO Joe
        Sanderson stated that “[s]o long as this weakness continues, the poultry industry will need
        to cut production further until supply is in line with demand.” When asked later whether
        the industry had already made enough production cuts, he noted “we kind of thought we
        were going to see reductions in July ... [based on] 213/214 [million] egg sets back in April
        and that really did not materialize. When you look at USDA slaughter numbers in July,
        they were 100% and 101% and now we’re looking at egg sets of 206 and 207 million that
        are going to show up sometime in October or November. We’ll see when we get there.
        Those are barely impressive cuts. My suspicion is, as I’ve told you in May, the industry
        typically make the cut [sic] and it’s tentative. We’ll have to see if it works…. I’m very
        skeptical that those cuts are going to be enough to return us margins to cover these grain
        costs.”

        ANSWER: To the extent the allegations in Paragraph 417 characterize or describe

 statements by Sanderson Farms CEO Joe Sanderson on an August 26, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced source.

 Each Defendant lacks knowledge or information sufficient to form a belief as to the truth of any



                                                 230
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 231 of 695 PageID #:293807




 allegations in Paragraph 417 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 417 to the extent that they relate to other Defendants

 and/or third parties. Defendants other than Sanderson Farms lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 417 and therefore

 deny them. Sanderson Farms admits that it held an August 26, 2008 earnings call from which

 Plaintiffs appear to quote, but denies any remaining allegations in Paragraph 417.

               418. By September 2008, chicken industry publication WATT PoultryUSA
        reported that “[m]ost U.S. chicken integrators ha[d] announced plans to close small
        operations, consolidate complexes and further processing plants and to reduce output by
        3 percent to 5 percent to ‘maximize efficiency.’”

        ANSWER: To the extent the allegations in Paragraph 418 characterize or describe a

 September 2008 Watts PoultryUSA publication, Defendants deny any characterization or

 description that is inconsistent with the referenced source.        Defendants lack knowledge or

 information sufficient to form a belief as to the truth of any remaining allegations in Paragraph

 418 and therefore deny them.

                419. On October 3, 2008, Defendants’ senior executives attended the National
        Chicken Council’s Annual Meeting in Washington, D.C. Agri Stats CEO, Blair Snyder –
        elected the day before as a “director-at-large” to the National Chicken Council’s board –
        moderated a CEO panel that included the CEOs of Pilgrim’s, Tyson, Perdue and
        Sanderson Farms. Explaining Pilgrim’s desire to push through an industry-wide price
        increase, Pilgrim’s CEO Clint Rivers told panel members and the audience “[w]e need to
        get those [input] costs pushed through, but we’ve yet to see that happen.”

        ANSWER: To the extent the allegations in Paragraph 419 characterize or describe an

 unidentified statement by Pilgrim’s CEO Clint Rivers, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 419 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 419 to the extent that they relate to other Defendants and/or third parties. While



                                                  231
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 232 of 695 PageID #:293808




 Defendants admit that personnel of certain Defendants have attended certain National Chicken

 Council events, Defendants other than Koch, Pilgrim’s, Tyson, Perdue, Sanderson Farms, Amick

 Farms, and Agri Stats lack knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 419 and therefore deny them. Koch denies that Koch

 personnel attended the October 2008 National Chicken Council Annual Meeting, but lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 419 and therefore denies them. Pilgrim’s admits that then-CEO Clint Rivers attended

 the National Chicken Council’s Annual Meeting on October 3, 2008, and spoke on a panel at that

 conference, but lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in the first sentence of Paragraph 419 and therefore denies them. Pilgrim’s

 denies Mr. Rivers prefaced his remarks by “[e]xplaining Pilgrim’s desire to push through an

 industrywide price increase,” denies Plaintiffs’ characterization of his statement, denies that

 Plaintiffs quoted the statement accurately, and denies any remaining allegations in Paragraph 419.

 Sanderson Farms admits that Sanderson Farms CEO Joe Sanderson attended the October 2008

 National Chicken Council Annual Meeting and participated in a CEO panel, but denies any

 remaining allegations in Paragraph 419. Tyson admits that its former CEO attended the National

 Chicken Council’s Annual Meeting on October 3, 2008 in the ordinary course of his duties as CEO

 of Tyson, which was a member of the National Chicken Council, but Tyson lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 419

 and therefore denies them. Perdue admits that at times its executives and employees have been

 members of certain legitimate trade associations and at times attended events sponsored by

 legitimate trade associations, including the National Chicken Council. Perdue admits that its Chief

 Executive Officer attended the October 3, 2008 National Chicken Council Annual Meeting, but




                                                 232
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 233 of 695 PageID #:293809




 denies any remaining allegations in Paragraph 419. Amick Farms admits that certain of its

 employees attended legitimate trade association meetings and other legitimate industry events

 during the Relevant Period, including the October 2008 National Chicken Council’s Annual

 Meeting, but denies any remaining allegations in Paragraph 419. Agri Stats admits that some of

 its employees attended the National Chicken Council’s Annual Meeting described in Paragraph

 419, but denies any remaining allegations in Paragraph 419.

                 420. On October 10, 2008, in response to a USDA report of falling egg sets in
        the chicken industry, Pilgrim’s told the Associated Press that “[t]his is very positive news
        for the industry and may signal that the industry is taking a more rationalized approach to
        production heading into the fall.”

        ANSWER: To the extent the allegations in Paragraph 420 characterize or describe an

 October 10, 2008 Associated Press interview with Pilgrim’s spokesman Gary Rhodes, Defendants

 deny any characterization or description that is inconsistent with the referenced source.      Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 420 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 420 to the extent that they relate to other Defendants

 and/or third parties. Defendants other than Pilgrim’s lack knowledge or information sufficient to

 form a belief as to the truth of any remaining allegations in Paragraph 420 and therefore deny

 them. Pilgrim’s admits that the Associated Press published an article in October 2008, but denies

 any remaining allegations in Paragraph 420.

               421. Indeed, an industry analyst noted that at the time “the industry has cut
        about 10 to 12 percent of its production.”

        ANSWER: To the extent the allegations in Paragraph 421 characterize or describe a

 statement by an industry analyst, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants lack knowledge or information sufficient to




                                                 233
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 234 of 695 PageID #:293810




 form a belief as to the truth of any remaining allegations in Paragraph 421 and therefore deny

 them.

               422. During Fall 2008, Sanderson Farms also implemented its previously
         announced “fall cuts” a month early and delayed the opening of a new deboning facility.

         ANSWER: To the extent the allegations in Paragraph 422 characterize or describe a

 December 4, 2008 Sanderson Farms press release, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Sanderson Farms

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 422 and therefore deny them. Sanderson Farms denies the remaining allegations in

 Paragraph 422.

                 423. On October 18, 2008, Wayne Farms President & CEO Elton Maddox
         released a statement (even though Wayne Farms was not a publicly traded company)
         announcing the closure of the company’s College Park, Georgia plant, resulting in the
         layoff of over 600 employees.

         ANSWER: To the extent the allegations in Paragraph 423 characterize or describe an

 October 18, 2008 statement by Wayne Farms President & CEO Elton Maddox, Defendants deny

 any characterization or description that is inconsistent with the referenced source. Defendants

 other than Wayne Farms lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 423 and therefore deny them. Wayne Farms admits that

 it made a public announcement on October 17, 2008 regarding its own independent decision to

 begin a phased transfer of production away from its College Park, Georgia further processing

 facility in 2009, but otherwise denies the remaining allegations in Paragraph 423.

                 424. Maddox cited “changing market conditions” and a need to “maximize
         efficiencies” as justification for the plant closure.

         ANSWER: To the extent the allegations in Paragraph 424 characterize or describe an

 October 18, 2008 statement by Wayne Farms President & CEO Elton Maddox, Defendants deny



                                                234
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 235 of 695 PageID #:293811




 any characterization or description that is inconsistent with the referenced source. Defendants

 other than Wayne Farms lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 424 and therefore deny them. Wayne Farms admits that

 it made a public announcement on October 17, 2008 regarding its own independent decision to

 begin a phased transfer of production away from its College Park, Georgia further processing

 facility in 2009, but otherwise denies the remaining allegations in Paragraph 424.

                425. On a November 10, 2008 earnings call, Tyson CEO Richard Bond claimed
        that Tyson would not be making additional production cuts because it had already done its
        part to reduce industry supply with prior production cuts, citing the company’s focus on
        “supply and demand.”

        ANSWER: To the extent the allegations in Paragraph 425 characterize or describe

 selected statements by Tyson CEO Dick Bond from a November 10, 2008 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Tyson lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 425 and therefore deny them. Tyson

 admits it held an earnings call on November 10, 2008 for its investors who expect Tyson to provide

 information relevant to the company’s financial performance including observations about the

 supply of, and demand for, Tyson’s products. Tyson denies the remaining allegations in Paragraph

 425.

               426. Despite Tyson’s representations to the contrary, Tyson, in fact,
        substantially reduced production in December 2008.

        ANSWER: Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 426 and therefore deny them.

 Tyson admits that in 2008, as in every year, Tyson adjusted its U.S. Broiler production based on

 its own business judgment of what is in its independent interest. Tyson lacks knowledge or




                                                235
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 236 of 695 PageID #:293812




 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 426

 and therefore denies them.

                427. First, on December 18, 2008, Tyson announced the canceling of a deboning
        contract with Petit Jean Poultry at Petit’s Little Rock, Arkansas processing plant that
        resulted in the layoff of 700 Petit employees.

        ANSWER: To the extent the allegations in Paragraph 427 characterize or describe an

 unidentified statements and reports regarding Tyson, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Tyson lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 427 and therefore deny them. Tyson admits that in 2008, as in every year, Tyson

 adjusted its U.S. Broiler production based on its own business judgment of what is in its

 independent interest. Tyson denies that the referenced cancellation of the deboning contract with

 Petit Jean Poultry in Little Rock constituted a production cut. Petit Jean’s president, Rick Milsap,

 is quoted in an article that appeared in the Arkansas Democrat Gazette on December 18, 2008 as

 saying “They’ve [Tyson] decided to do more of their own products in house.” Tyson lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 427 and therefore denies them.

               428. Second, by December 23, 2008, it was reported that Tyson had cut its
        production by 5%.

        ANSWER: To the extent the allegations in Paragraph 428 characterize or describe an

 unidentified statements and reports regarding Tyson, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Tyson lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 428 and therefore deny them. Tyson admits that in 2008, as in every year, Tyson

 adjusted its U.S. Broiler production based on its own business judgment of what is in its



                                                 236
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 237 of 695 PageID #:293813
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 238 of 695 PageID #:293814




 Defendant denies the allegations in Paragraph 430 to the extent that they relate to other Defendants

 and/or third parties. Defendants other than House of Raeford lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 430 and therefore

 deny them. House of Raeford denies any remaining allegations in Paragraph 430 related to House

 of Raeford and any remaining allegations in Paragraph 430.

                 431. As further detailed below, these numerous collusive communications
        between O’Shaughnessy at Urner Barry and the Defendants furthered the conspiracy to
        limit output and resulted in higher prices than would have existed in the absence of such
        efforts. And prices reflected in the indexes published by Urner Barry itself were also
        therefore necessarily inflated as a result of the conspiracy. Both O’Shaughnessy and the
        Defendants knew that these inflated prices were the logical – and intended – result of their
        efforts to further the output limitation conspiracy.

        ANSWER: Defendants deny the allegations in Paragraph 431.

               432. On January 28-30, 2009, Defendants’ senior executives attended the 2009
        International Poultry Expo in Atlanta, Georgia.

        ANSWER: While Defendants admit that personnel of certain Defendants have attended

 the Poultry Expo in Atlanta, Georgia, Defendants lack knowledge or information sufficient to form

 a belief as to the truth of the allegations that any such meeting occurred on January 28-30, 2009,

 or that any “senior executive” attended this specific meeting and therefore denies the remaining

 allegations in Paragraph 432. Each Defendant lacks knowledge or information sufficient to form

 a belief as to the truth of any allegations in Paragraph 432 that relate to other Defendants and/or

 third parties, and therefore each Defendant denies the allegations in Paragraph 432 to the extent

 that they relate to other Defendants and/or third parties.         Defendants deny any remaining

 allegations in Paragraph 432.

              433. In a February 18, 2009, interview, Tyson Senior Group Vice President
        Donnie Smith noted that “[a]cross our industry, we’re down about six percent versus where




                                                  238
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 239 of 695 PageID #:293815




        we were a year ago. We’re seeing an impact from that on market prices … the industry
        fundamentals are improving.”

        ANSWER: To the extent the allegations in Paragraph 433 characterize or describe a

 memorialization of a February 18, 2009 interview, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Tyson lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 433 and therefore deny them. Tyson admits that Donnie Smith participated in the

 February 18, 2009 press briefing in the ordinary course of Tyson’s business. Tyson denies the

 remaining allegations in Paragraph 433.

                 434. In late February 2009, a report noted that Pilgrim’s had cut another 9-10%
        of its production.

        ANSWER: To the extent the allegations in Paragraph 434 characterize or describe an

 unidentified February 2009 report, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 434 and therefore deny them.

               435. According to the same report, Tyson told the audience at a February 2009
        investors’ conference that it did not intend to reduce its production further because
        “[u]sing WATT PoultryUSA data on ready-to-cook (RTC) pounds, our numbers have
        declined 5-7% from 2000 to 2008 on RTC pounds while at the same time the industry has
        grown 31%. Over time, we have done plenty of cutting back.” In other words, Tyson felt it
        had already taken its fair share of needed production cuts, so competitors needed to take
        any further action.

        ANSWER: To the extent the allegations in Paragraph 435 characterize or describe an

 unidentified February 2009 report, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 435

 and therefore deny them. Tyson denies the remaining allegations in Paragraph 435.




                                                 239
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 240 of 695 PageID #:293816




                436. Tyson communicated that it felt it had already perilously led the industry on
        production cuts and was confident that competitors would support through significant cuts
        of their own. However, as indicated below, Tyson’s statements about not reducing
        production appear to be posturing, because generally Tyson did reduce production during
        the 2008-2015 time period in line with other producers.

        ANSWER: To the extent the allegations in Paragraph 436 characterize or describe an

 unidentified February 2009 report, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 436 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 436 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Tyson lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 436 and therefore deny them. Tyson denies the remaining allegations in

 Paragraph 436.

                437. By February 25, 2009, Sanderson Farms told The Morning News of
        Northwest Arkansas that it had made cuts to its supply of chickens by processing smaller
        chickens and running its plants at lower capacity utilization rates. Sanderson Farms also
        told a group of investors around this time that “[b]ecause we don’t expect much help from
        the demand side, chicken market improvement will have to come from supply cuts.”

        ANSWER: To the extent the allegations in Paragraph 437 characterize or describe an

 unidentified statement by Sanderson Farms to The Morning News on or about February 25, 2009

 and an unidentified statement to a group of investors, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants other than Sanderson

 Farms lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 437 and therefore deny them. Sanderson Farms denies any remaining

 allegations in Paragraph 437.

               438. Similarly, the CEO of Simmons Foods (a private company), Todd Simmons,
        noted in a February 25, 2009, interview that “[w]e are seeing lower demand in the food-



                                                 240
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 241 of 695 PageID #:293817




        service customer base. We have made adjustments in bird weights to ensure our production
        meets with our customer’s needs.”

        ANSWER: To the extent the allegations in Paragraph 438 characterize or describe a

 February 25, 2009 interview by Simmons Foods CEO Todd Simmons, Defendants deny any

 characterization or description that is inconsistent with the referenced sources. Defendants other

 than Simmons lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 438 and therefore deny them. Simmons admits that the

 statement quoted in Paragraph 438 was reported and, while Simmons cannot confirm the precise

 words used in the interview nine years after the fact, Simmons does not deny that the report is

 essentially accurate. Simmons denies that this statement would support the allegations of a

 conspiracy or conspiracies. Simmons denies any remaining allegations in Paragraph 438.

              439. Seeing further cuts from smaller producers in the industry led Pilgrim’s to
        announce historically large cuts to its production on February 27, 2009.

        ANSWER: To the extent the allegations in Paragraph 439 characterize or describe a

 February 27, 2009 press release by Pilgrim’s, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge

 or information sufficient to form a belief as to the truth of the in Paragraph 439 and therefore deny

 them. Pilgrim’s admits that on February 27, 2009, it was in Chapter 11 bankruptcy and operating

 its business under the supervision of the U.S. Bankruptcy Court, and that it issued a press release

 announcing it intended to idle three chicken processing plants by mid-May 2009 as part of

 organizational restructuring approved by the Court, but denies any remaining allegations in

 Paragraph 439.

               440. In a press release announcing the closure of three processing plants located
        in Douglas, Georgia, El Dorado, Arkansas, and Farmerville, Louisiana, Pilgrim’s stated
        the plants were “underperforming” and said the closures would “improve the company’s
        product mix by reducing commodity production and to significantly reduce its costs in the
        midst of an industry- wide oversupply of chicken and weak consumer demand resulting


                                                 241
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 242 of 695 PageID #:293818




        from a national recession.” Pilgrim’s also stated that the idling of these three plants would
        reduce its total pounds of chickens produced by 9-10%.

        ANSWER: To the extent the allegations in Paragraph 440 characterize or describe a

 February 27, 2009 press release by Pilgrim’s, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge

 or information sufficient to form a belief as to the truth of the in Paragraph 440 and therefore deny

 them. Pilgrim’s admits that on February 27, 2009, it was in Chapter 11 bankruptcy and operating

 its business under the supervision of the U.S. Bankruptcy Court, and that it issued a press release

 announcing it intended to idle three chicken processing plants by mid-May 2009 as part of

 organizational restructuring approved by the Court, but Pilgrim’s denies any remaining allegations

 in Paragraph 440.

               441. Overall, “[a]t least 11 companies reported reductions in weekly ready-to-
        cook production in 2008,” including Defendants Tyson, Pilgrim’s, Perdue, Simmons,
        Raeford, Cagle’s (later bought by Koch Foods), George’s, O.K. Foods, Harrison, and GNP
        Company (now owned by Pilgrim’s).

        ANSWER: To the extent the allegations in Paragraph 441 characterize or describe an

 unidentified source, Defendants deny any characterization or description that is inconsistent with

 the referenced source. Defendants admit that in 2008, as in every year, each Producer Defendant

 planned and executed its respective U.S. Broiler production based on its own, unilateral business

 judgment of what is in its independent interest. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 441.

               442. Other companies reduced their planned production levels or delayed the
        planned opening of new chicken complexes.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations of Paragraph 442 and therefore denies them.




                                                 242
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 243 of 695 PageID #:293819




               443. During 2009, Defendants also exchanged and agreed upon specific prices to
        charge common customers.

        ANSWER: To the extent the allegations in Paragraph 443 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 443 at

 this time. Defendants deny any remaining allegations in Paragraph 443.

 C.     Defendants’ First Round of Chicken Production Cuts Included Unprecedented
        Reductions to Chicken Breeder Flocks

               444. As noted above, in 2008, Defendants ended a decades-long trend of annual
        additional chicken production, surprising industry observers.

        ANSWER: Defendants deny the allegations of Paragraph 444.

                 445. What made the production cuts in 2008 and early 2009 particularly
        remarkable is that chicken producers did not just reduce the pounds of chickens they
        produced – they also went further up their supply chains than ever before to restrict their
        ability to ramp up production for years into the future.

        ANSWER: Defendants deny the allegations of Paragraph 445.

                446. While previous downturns had led some producers to use short-term
        methods to reduce overall pounds of chickens supplied to the market, in 2008, Defendants
        took their reductions to the next level by substantially reducing their breeder flocks in ways
        that were not easily reversed and would result in a commitment to longer-term reductions,
        as shown in the highlighted section of the graph below:




                                                 243
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 244 of 695 PageID #:293820




        ANSWER: To the extent the allegations in Paragraph 446 characterize or describe

 selected statistics from the National Agricultural Statistical Service of the USDA, represented in

 Plaintiffs’ graphic above, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Defendants deny any remaining allegations in Paragraph 446.

                447. The effect of the supply cuts on chicken pricing in 2008 and the first months
        of 2009 was clear. During the worst recession in generations, chicken prices rose through
        mid to late 2008, staying at or near all-time highs until late 2009.

        ANSWER: Defendants admit that the “worst recession in generations” occurred in 2008

 and 2009. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 447 and therefore deny them.

               448. For instance, by May 28, 2009, Sanderson Farms reported strong profits
        that were twice the estimates of Wall Street analysts, which according to one industry
        publication was “aided by production cuts and lower feed costs that offset still-weak
        demand.”

        ANSWER: To the extent the allegations in Paragraph 448 characterize or describe an

 unidentified May 28, 2009 report, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Defendants other than Sanderson Farms lack knowledge




                                                244
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 245 of 695 PageID #:293821




 or information sufficient to form a belief as to the truth of the allegations in Paragraph 448 and

 therefore deny them. Sanderson Farms denies the remaining allegations in Paragraph 448.

                449. Similarly, at a May 14, 2009, BMO Capital Markets conference in New York
        City, interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had
        improved. Pullet placements, an[] indication of future broiler supplies, have been down
        the past five months compared to the same period last year. Egg sets continue to run six
        percent or more below year ago levels and cold storage inventories of poultry have declined
        about 20 percent since peaking in November 2008.” Pullet placement data was collected
        from Defendants and their Co-Conspirators by Agri Stats, and sent monthly in reports to
        Agri Stats subscribers, and used by the chicken industry to monitor and control future
        supply.

        ANSWER: To the extent the allegations in Paragraph 449 characterize or describe a May

 14, 2009 statement by Tyson CEO Leland Tollett at the BMO Capital Markets conference,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants admit that Agri Stats collects information from certain Producer Defendants,

 and that Agri Stats has reported anonymized and historical information to certain individual

 Producer Defendants for pro-competitive benchmarking purposes. Defendants refer to Agri Stats

 reports for their contents and deny any characterization or description that is inconsistent

 therewith. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 449 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 449 to the extent that they relate to

 other Defendants and/or third parties. Defendants other than Tyson lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 449 and therefore

 deny them. Tyson admits that Leland Tollett attended the BMO Capital Markets conference on

 May 14, 2009 in the ordinary course of Tyson’s business, but denies the remaining allegations in

 Paragraph 449.




                                                  245
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 246 of 695 PageID #:293822
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 247 of 695 PageID #:293823




 452 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Amick Farms lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 452 and therefore deny them.

                                                                                 To the extent the

 remaining allegations contained in Paragraph 452 relate to Amick Farms, those allegations are

 denied. Amick Farms lacks knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 452 and therefore denies them.

               453. However, as prices continued to rise during late 2009 and early 2010,
        producers started increasing production in response to the higher prices just as they had
        done in previous decades.

        ANSWER: Defendants admit that each Producer Defendant plans and executes its Broiler

 production each year based on its own, unilateral business judgment of what is in its independent

 interest. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 453 and therefore deny them.

                454. Because of 2008 and 2009’s unprecedentedly deep and early breeder flock
        culls, this temporary spike in production took months to effectuate, rather than the few
        weeks it would have taken had producers killed off their breeder flocks at the rates and
        times at which they had done so in the past.

        ANSWER: Defendants deny the allegations in Paragraph 454.

               455. The rising production by producers in early 2010 led to a reported
        oversupply of chickens that began to depress prices by late 2010.

        ANSWER: Defendants admit that each Producer Defendant plans and executes its Broiler

 production each year based on its own, unilateral business judgment of what is in its independent

 interest. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 455 and therefore deny them.

                456. Defendants faced an incentive to revamp their conspiracy to make it more
        effective. Defendants had learned the value of coordinated supply reductions in 2008; they



                                                247
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 248 of 695 PageID #:293824
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 249 of 695 PageID #:293825




        The industry’s response in 2008 was a 5 to 6% reduction in pounds produced. He said that
        the broiler industry is currently at record high weekly slaughter volumes.” Aho noted
        “[t]his could be a very difficult year with cutbacks, rationalization, and consolidation….
        The market is calling for around a 5% reduction in chicken production.”

        ANSWER: To the extent the allegations in Paragraph 458 characterize or describe an

 unidentified report containing statements made by Mike Donohue and Paul Aho, Defendants deny

 any characterization or description that is inconsistent with the referenced sources.          Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 458 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 458 to the extent that they relate to other Defendants

 and/or third parties. While Defendants admit that personnel of certain Defendants have attended

 International Poultry Expo events, Defendants other than Tyson, Harrison Poultry, Amick Farms,

 and Agri Stats lack knowledge or information sufficient to form a belief as to the truth of the

 allegations that any “senior executives” attended this specific meeting and therefore deny the

 allegations in the first sentence of Paragraph 458. Tyson admits that Donnie Smith attended the

 January 2011 International Poultry Expo on behalf of Tyson in the ordinary course of his duties as

 CEO. Harrison Poultry admits that its former CEO Mike Welch and its former Vice President of

 Sales and Marketing Larry Guest attended the January 2011 International Poultry Expo. Amick

 Farms admits that certain of its employees attended legitimate trade association meetings and other

 legitimate industry events during the Relevant Period, including the 2011 International Poultry

 Expo. Agri Stats admits that some of its employees attended the International Poultry Expo

 described in Paragraph 458 and that Mike Donohue participated on a broiler-related panel during

 the International Poultry Expo. Defendants deny any remaining allegations in Paragraph 458.

               459. On a February 4, 2011, Tyson earnings call, COO James Lochner noted
        that “until industry supply more closely aligns with demand” Tyson’s broiler business




                                                 249
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 250 of 695 PageID #:293826




        would “be challenged.” Tyson CFO Dennis Leatherby also referred to a supply-demand
        imbalance in the chicken industry.

        ANSWER: To the extent the allegations in Paragraph 459 characterize or describe

 selected statements by Tyson COO James Lochner and Tyson CFO Dennis Leatherby from a

 February 4, 2011 earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 459

 and therefore deny them. Tyson admits that it held an earnings call on February 4, 2011 for its

 investors who expect Tyson to provide information relevant to the company’s financial

 performance including observations about the supply and demand for Tyson’s products. Tyson

 denies any remaining allegations in Paragraph 459.

                 460. On a February 16, 2011, Cagle’s (acquired by Koch) earnings call, Cagle’s
        reportedly said it had begun a 20% reduction in production at a deboning operation in an
        effort to balance supply and demand. Cagle’s told one publication that it was “optimistic
        that the industry will exhibit the production restraint necessary to support higher pricing
        for Cagle’s products allowing for return to profitable margins.”

        ANSWER: To the extent the allegations in Paragraph 460 characterize or describe a

 February 16, 2011 Cagle’s earnings call, Defendants deny any characterization or description that

 is inconsistent with the referenced source. Defendants other than Koch lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 460

 and therefore deny them. Koch admits that in 2012, one or more Koch-related entities purchased

 substantially all of Cagle’s Inc.’s assets. Koch lacks knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 460 and therefore denies them.




                                                 250
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 251 of 695 PageID #:293827




               461. On or around February 25, 2011, Sanderson Farms CEO, Joe Sanderson,
        announced on an earnings call that Sanderson would be delaying the development and
        construction of a second North Carolina broiler complex.

        ANSWER: To the extent the allegations in Paragraph 461 characterize or describe a

 statement by Sanderson Farms CEO Joe Sanderson in a February 25, 2011 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced source.

 Defendants other than Sanderson Farms lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 461 and therefore deny them. Sanderson

 Farms admits that it held a February 24, 2011 earnings call and denies any description or

 characterization that is inconsistent therewith. Sanderson Farms denies any remaining allegations

 in Paragraph 461.

                462. On March 7, 2011, House of Raeford announced a 10% reduction in egg
        sets that began in early February. CEO Bob Johnson noted in an accompanying press
        release that “we decided that acting now was a responsible action for our company in light
        of continuing unstable economic conditions…. Hopefully the chicken prices will begin to
        increase later this year. In addition, if Congress will take action to cut unreasonable
        government support for the ethanol industry, then grain prices should decrease to a more
        manageable pricing level.”

        ANSWER: To the extent the allegations in Paragraph 462 characterize or describe a

 March 7, 2011 House of Raeford press release, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than House of

 Raeford lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 462 and therefore deny them. House of Raeford lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations and therefore

 denies them, on except House of Raeford admits that it issued a public announcement about House

 of Raeford production in March 2011, but denies that House of Raeford reduced production at that

 time apart from normal fluctuations that occur in operations for chicken production, or that House

 of Raeford chicken production declined during 2011.


                                                 251
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 252 of 695 PageID #:293828
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 253 of 695 PageID #:293829




 Paragraph 464 and therefore deny them. Simmons admits this announcement but denies it supports

 Plaintiffs’ allegations of a conspiracy or conspiracies and denies any remaining allegations in

 Paragraph 464.

                465. On April 13-15, 2011, the Georgia Poultry Federation held its annual
        meeting at the Brasstown Valley Resort in Georgia. Defendants’ senior executives attended
        the meeting. Among other positions that Defendants’ employees were elected to at the
        meeting, Donnie Wilburn (Director Live Operations, Harrison Poultry) was elected Vice
        Chairman of the Board of Directors and Phillip Turner (Plant Manager, Mar-Jac) was
        elected to the Board of Directors.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 465 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 465 to the extent that they relate

 to other Defendants and/or third parties. While Defendants other than Amick Farms admit that

 personnel of certain Defendants have attended events held by the Georgia Poultry Federation,

 Defendants other than Harrison Poultry and Mar-Jac lack knowledge or information sufficient to

 form a belief as to the truth of allegations that any such meeting occurred on April 13-15, 2011 or

 that any “senior executive” attended that meeting and therefore deny them and any remaining

 allegations in Paragraph 465. Harrison Poultry admits that Donnie Wilburn attended the annual

 meeting of the Georgia Poultry Federation in 2011 and was elected to the position of Vice

 Chairman of the Board of Directors, but denies any remaining allegations in Paragraph 465. Mar-

 Jac admits that Phillip Turner attended the annual meeting of the Georgia Poultry Federation in

 2011 and was elected to the Board of Directors. Mar-Jac lacks knowledge or information sufficient

 to form a belief as to the truth of any remaining allegations in Paragraph 465 related to Mar-Jac

 and therefore denies them.




                                                  253
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 254 of 695 PageID #:293830
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 255 of 695 PageID #:293831




        cannot sustain losses like they are sustaining for a long period of time. They will – they
        can’t do it and you have been observing this for years and years and the industry has been
        losing money since Novemberish and balance sheets deteriorate and losses have to stop.
        The only way to stop losses with $7 corn is to reduce production and get prices up. That is
        the rule and the law of the jungle.” Sanderson continued, “my judgment is that there will
        be some others that are going to have to make some adjustments that I believe cuts will
        be forthcoming in our industry based on the losses we see in Agri Stats.” (emphasis
        added)

        ANSWER: To the extent the allegations in Paragraph 468 characterize or describe

 statements by Sanderson Farms CEO Joe Sanderson in a May 24, 2011 earnings call, Defendants

 deny any characterization or description that is inconsistent with the referenced source. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 468 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 468 to the extent that they relate to other Defendants

 and/or third parties. Defendants other than Sanderson Farms lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 468 and therefore

 deny them. Sanderson Farms admits that it held a May 24, 2011 earnings call and denies any

 description or characterization that is inconsistent therewith.        Sanderson Farms denies the

 remaining allegations in Paragraph 468.

              469. Sanderson’s comments came roughly one week after he and Lampkin Butts,
        Sanderson’s President and COO, attended the BMO Farm to Market Conference in New
        York City, along with the CEOs of Defendants Pilgrim’s Pride (Bill Lovette) and Tyson
        (Donnie Smith).

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 469 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 469 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Sanderson Farms, Pilgrim’s, and

 Tyson lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 469 and therefore deny them. Pilgrim’s admits Bill Lovette was President


                                                  255
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 256 of 695 PageID #:293832
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 257 of 695 PageID #:293833
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 258 of 695 PageID #:293834




 remaining allegations in Paragraph 472 and therefore deny them. Tyson and Koch deny any

 remaining allegations in Paragraph 472.

                473. On a June 6, 2011 earnings call announcing it would not increase capacity
        in the foreseeable future, Cagle’s – a Georgia-based integrator whose assets were bought
        by Defendant Koch Foods in 2012 following Cagle’s bankruptcy – said that “the industry
        must lower supply in order to offset reduced demand and to support higher market prices.”
        (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 473 characterize or describe a June

 6, 2011 Cagle’s earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source.       Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 473 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 473 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Koch lack knowledge or information sufficient to form a belief as to the truth of the in Paragraph

 473 and therefore deny them. Koch admits that in 2012, one or more Koch-related entities

 purchased substantially all of Cagle’s Inc.’s assets.       Koch lacks knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 473 and therefore

 denies them.

                474. Other Defendants and Co-Conspirators, including Fieldale Farms and Mar-
        Jac, also began reducing production by cutting breeder flocks in the middle of 2011.

        ANSWER: Defendants other than Fieldale and Mar-Jac lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 474 and therefore deny

 them. Fieldale admits that it made a variety of changes to its live production operation in and

 around 2011 that resulted in an increase in the production of antibiotic free chicken and a decrease

 in the production of conventional chicken, including changes in the management of its breeder

 flocks. Fieldale denies the remaining allegations in Paragraph 474. Mar-Jac denies that it began



                                                  258
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 259 of 695 PageID #:293835
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 260 of 695 PageID #:293836
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 261 of 695 PageID #:293837




                478. In June and July 2011, Defendants’ senior executives attended industry
        events, including a seminar held by the U.S. Poultry & Egg Association and the 2011 Food
        Media Seminar, which included a panel made up of the CEOs of Defendants Tyson (Donnie
        Smith), Peco Foods (Mark Hickman), and Perdue (Jim Perdue), and Defendant Sanderson
        Farms’ President and COO (Lampkin Butts).

        ANSWER: Defendants other than Tyson, Sanderson Farms, Peco, Amick Farms, and

 Perdue lack knowledge or information sufficient to form a belief as to the truth of the allegations

 in Paragraph 478 and therefore deny them. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 478 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 478 to the extent that they relate to other Defendants and/or third parties. Sanderson Farms admits

 that Sanderson Farms COO Lampkin Butts attended the 2011 Food Media Seminar, but denies any

 remaining allegations in Paragraph 478. Tyson admits that Bernard Leonard and Donnie King

 attended the 2011 Food Media Seminar on behalf of Tyson in the ordinary course of their duties,

 but denies any remaining allegations in Paragraph 478. Perdue admits that Perdue CEO Jim Perdue

 attended the National Chicken Council’s 2011 Food Media Seminar, but denies any remaining

 allegations in Paragraph 478. Peco admits that its personnel, including Mark Hickman, attended

 industry events, including events held by the U.S. Poultry & Egg Association, for legitimate,

 procompetitive purposes and participated in panels from time to time, but lacks knowledge or

 information sufficient to form a belief as to the truth of the specific allegations in Paragraph 478

 and therefore denies such allegations. Amick Farms admits that certain of its employees attended

 legitimate trade association meetings and other legitimate industry events during the Relevant

 Period, including the June 2011 US Poultry & Egg Association Financial Management Seminar.

 Amick Farms lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 478 and therefore denies them.




                                                 261
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 262 of 695 PageID #:293838
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 263 of 695 PageID #:293839




        from record-high feed costs and an oversupply of chicken…. A key component of that effort
        is improving our capacity utilization through production consolidation and other
        operational changes. By closing the Dallas facility, we can consolidate that production
        volume at three other plants and help those sites run closer to full capacity.”

        ANSWER: To the extent the allegations in Paragraph 481 characterize or describe a July

 29, 2011 statement by Pilgrim’s President and CEO Bill Lovette, Defendants deny any

 characterization or description that is inconsistent with the referenced source. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 481 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 481 to the extent that they relate to other Defendants and/or

 third parties. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 481 and therefore deny them.

 Pilgrim’s admits that on July 29, 2011, it issued a press release announcing the closure of a further-

 processing plant (which did not slaughter birds) in Dallas, Texas within 60 days as part of its

 continuing effort to reduce costs and operate more efficiently, and that that the press release stated

 that approximately 1,000 employees would be affected by the closure, and that Pilgrim’s expected

 to be able to offer positions at other facilities to interested employees, and that the press release

 included statements from Mr. Lovette, but denies any remaining allegations in Paragraph 481.

               482. On an August 1, 2011 earnings call, Sanderson Farms CEO, Joe
        Sanderson, informed analysts that the company’s normal fall production cut of 4%
        beginning in November would remain in place beyond January 2012 or until such time as
        demand improved. Sanderson also stated that it “wouldn’t surprise me if the industry
        makes further, deeper reductions in egg sets in October or November.... Nobody knows
        what cuts might be needed until we get to October, but I think that the cutbacks may need
        to be more than the 6% in head that the industry has in place.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 482 purport to characterize or

 describe statements by Sanderson Farms CEO Joe Sanderson on an August 1, 2011 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced source.



                                                  263
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 264 of 695 PageID #:293840
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 265 of 695 PageID #:293841
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 266 of 695 PageID #:293842
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 267 of 695 PageID #:293843
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 268 of 695 PageID #:293844




        latest, and companies are going to need to adjust. Discipline on the supply side was one
        suggestion. Getting better prices from retailers was another.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 488 characterize or describe an

 unidentified joint statement during a panel discussion at the National Chicken Council’s 57th

 Annual Conference, Defendants deny any characterization or description that is inconsistent with

 the referenced source. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 488 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 488 to the extent that

 they relate to other Defendants and/or third parties. While Defendants admit that personnel of

 certain Defendants have attended events held by the National Chicken Council, Defendants other

 than Perdue, Harrison Poultry, Amick Farms, and Koch cannot ascertain the truth or falsity of the

 specific allegations in the first sentence in Paragraph 488 based on a reasonable effort at this time,

 and therefore deny them. Pilgrim’s admits that the National Chicken Council held its 57th Annual

 Conference on October 5-7, 2011, that at least one senior executive attended some or all of that

 conference, but denies any remaining allegations in Paragraph 488. Perdue admits that at times its

 executives and employees have been members of certain legitimate trade associations, and at times

 attended events sponsored by legitimate trade associations, such as the National Chicken Council.

 Harrison Poultry admits that its former Vice President of Sales and Marketing Larry Guest

 attended the National Chicken Council’s annual conference held from October 5-7, 2011. Koch

 admits that Mark Kaminsky, then CFO and COO of Defendant Koch Foods Incorporated, attended

 the National Chicken Council’s annual conference in or around October 2011, and participated in

 a panel regarding the Broiler industry. Amick Farms admits that certain of its employees attended

 legitimate trade association meetings and other legitimate industry events during the Relevant

 Period, including the October 2011 National Chicken Council annual meeting. Koch, Harrison



                                                  268
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 269 of 695 PageID #:293845
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 270 of 695 PageID #:293846
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 271 of 695 PageID #:293847
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 272 of 695 PageID #:293848




        held in conjunction with the January 25-26, 2012 International Poultry and Processing
        Expo.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 495 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 495 to the extent that they relate

 to other Defendants and/or third parties. While Defendants admit that personnel of certain

 Defendants have attended certain International Production & Processing Expo10 and National

 Chicken Council events, Defendants other than Harrison Poultry and Amick Farms lack

 knowledge or information sufficient to form a belief as to the allegations that this specific meeting

 occurred or that their “senior executives” attended and therefore deny the allegations in Paragraph

 495. Harrison Poultry admits that its former CEO Mike Welch and its former Vice President of

 Sales and Marketing Larry Guest attended the International Production and Processing Expo from

 January 25-26, 2012 in Atlanta, Georgia. Amick Farms admits that certain of its employees

 attended legitimate trade association meetings and other legitimate industry events during the

 Relevant Period, including the January 2012 International Poultry and Processing Expo.

 Defendants deny any remaining allegations in Paragraph 495.

               496. On March 20-21, 2012, the National Chicken Council’s board of directors,
        which included many of Defendants’ senior executives, met again in Washington, D.C.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 496 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 496 to the extent that they relate

 to other Defendants and/or third parties. While Defendants admit that personnel of certain


 10
   Defendants assume that when Plaintiffs refer to the “International Poultry and Processing Expo,”
 they mean to refer to the International Production & Processing Expo. Defendants answer under
 that assumption.



                                                  272
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 273 of 695 PageID #:293849




 Defendants have attended events held by the National Chicken Council, Defendants other than

 Amick Farms lack knowledge or information sufficient to form a belief as to the allegations that

 this specific meeting occurred or that their “senior executives” attended and therefore deny the

 allegations in Paragraph 496.      Amick Farms admits that certain of its employees attended

 legitimate trade association meetings and other legitimate industry events during the Relevant

 Period, including the March 2012 National Chicken Council board of directors meeting, but denies

 any remaining allegations in Paragraph 496.

               497. In early 2012, Sanderson Farms cut its production by 4%, which included
        a reduction in breeder flocks.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 497 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 497 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Sanderson Farms lack knowledge

 or information sufficient to form a belief as to the truth of the allegations in Paragraph 497 and

 therefore deny them. Sanderson Farms admits that in 2012, as in every year, Sanderson Farms

 planned and executed its U.S. Broiler production based on its own, unilateral business judgment

 of what is in its independent interest. Sanderson Farms denies the remaining allegations in

 Paragraph 497, as it has grown its production each year since 2008.

                498. At USPOULTRY’s Hatchery-Breeder Clinic in January 2012 in Atlanta,
        Agri Stats Vice President, Mike Donohue, noted the importance of reducing breeder flocks,
        stating that “if the industry chose to do so, it could ramp up production within a 10-week
        period of time. The industry could blow apart any recover[y] in the short term by filing up
        incubators again.” But he also noted that the Agri Stats data indicated that the industry was
        slaughtering breeder flocks at 59 to 60 weeks, instead of the typical 65 weeks. The kind
        of early slaughter of breeder flocks – including, for example, the bird-age data included
        in the “Growth Rate Report” described above – meant that Defendants subsequently were




                                                  273
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 274 of 695 PageID #:293850




        unable to increase production for at least eighteen months, as they would have been able
        to do had they not made cuts at the top of the supply chain.

        ANSWER: To the extent the allegations in Paragraph 498 characterize or describe

 unidentified statements by Agri Stats Vice President Donohue at US Poultry & Egg Association’s

 Hatchery-Breeder Clinic in January 2012, Defendants deny any characterization or description that

 is inconsistent therewith. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 498 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 498 to the extent that

 they relate to other Defendants and/or third parties. Defendants other than Agri Stats lack

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 498 and therefore deny them. Agri Stats admits that its employees periodically host and present

 at chicken industry events and conferences, but denies any remaining allegations in Paragraph 498.

               499. The shift in the way the industry supplied chicken was summarized in a March
        2012 report published by agricultural lender, CoBank.

        ANSWER: To the extent the allegations in Paragraph 499 characterize or describe a report

 by CoBank, Defendants deny any characterization or description that is inconsistent with the

 referenced source. Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 499 and therefore denies the allegations in Paragraph

 499.

                500. Entitled “The U.S. Chicken Industry: Re-invented and Revitalized” with
        sections captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New Ballgame,” the
        report noted that the:

                 “U.S. chicken industry has gone through the proverbial wringer, but last
                year appears to have been the low point. In recent years, the chicken
                companies have all lost money, some more than others. And five U.S.
                companies have exited the industry since 2008. As the losses mounted, the
                industry realized that its standard business practices sorely needed to be
                reformed. The surviving chicken companies found it to be not just prudent,



                                                  274
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 275 of 695 PageID #:293851




                but absolutely essential to revise those practices. The poultry industry today
                operates much differently than it did just a few years ago.”

         ANSWER: To the extent the allegations in Paragraph 500 characterize or describe a

  report by CoBank, Defendants deny any characterization or description that is inconsistent with

  the referenced source. Each Defendant lacks knowledge or information sufficient to form a

  belief as to the truth of any allegations in Paragraph 500 that relate to other Defendants and/or

  third parties, and therefore each Defendant denies the allegations in Paragraph 500 to the extent

  that they relate to other Defendants and/or third parties. Defendants deny any remaining

  allegations in Paragraph 500.

                 501. The CoBank report highlighted one of the reasons for this sea-change: the
        Defendants’ reduction of breeder flocks that began in mid-2011, noting that “the recent
        cuts in the hatchery flock will prevent a quick response,” with “U.S. chicken production
        [...] on track to fall to its lowest level in 5 years by mid-2012.” (emphasis added)

         ANSWER: To the extent the allegations in Paragraph 501 characterize or describe a

  report by CoBank, Defendants deny any characterization or description that is inconsistent with

  the referenced source. Each Defendant lacks knowledge or information sufficient to form a

  belief as to the truth of any allegations in Paragraph 501 that relate to other Defendants and/or

  third parties, and therefore each Defendant denies the allegations in Paragraph 501 to the extent

  that they relate to other Defendants and/or third parties. Defendants deny any remaining

  allegations in Paragraph 501.

               502. The highlighted section of the following graph shows that these cuts bucked
        the historical trend of breeder flock reductions, going even deeper than the then-
        unprecedented 2008- 2009 cuts:




                                                 275
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 276 of 695 PageID #:293852




        ANSWER: To the extent the allegations in Paragraph 502 characterize or describe

 selected statistics from the National Agricultural Statistical Service of the USDA, represented in

 Plaintiffs’ graphic above, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 502 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 502 to the extent that

 they relate to other Defendants and/or third parties. Defendants deny any remaining allegations in

 Paragraph 502.

               503. The sentiment of CoBank’s March 2012 report was echoed by Pilgrim’s
        CEO, Bill Lovette, on an April 27, 2012 earnings call, where he reported that “the die is
        cast for 2012,” and that “we’re comfortable that the industry is going to remain
        constrained.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 503 characterize or describe the

 transcript of an April 27, 2012 Pilgrim’s earnings call, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 503 that relate




                                                  276
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 277 of 695 PageID #:293853




 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 503 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Pilgrim’s lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 503 and therefore deny them. Pilgrim’s admits it held an

 earnings call on April 27, 2012, in which President and CEO Bill Lovette participated, but denies

 that Plaintiffs have quoted the document correctly and any remaining allegations in Paragraph 503.

                504. Trade association meetings and industry events in the middle of 2012 gave
        the Defendants additional opportunities to meet and discuss the effect of their collusive
        efforts to reduce production. Examples of these opportunities to conspire included the
        National Chicken Council Board of Directors meeting in Washington D.C. on March 20-
        21, 2012; Urner Barry’s annual marketing seminar, from April 29 - May 1, 2012; the
        National Chicken Council’s board of directors meeting in Lake Tahoe on June 21, 2012;
        and the July 15, 2012 meeting of the National Chicken Council’s marketing committee in
        Stowe, Vermont. Each of these meetings were attended by a number of Defendants’ senior
        executives.

        ANSWER: Defendants deny the allegations in the first sentence of Paragraph 504. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 504 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 504 to the extent that they relate to other Defendants

 and/or third parties. While Defendants admit that personnel of certain Defendants have attended

 events held by the National Chicken Council and Urner Barry, Defendants other than Harrison

 Poultry, Koch, Amick Farms, and Pilgrim’s lack knowledge or information sufficient to form a

 belief as to the allegations that this specific meeting occurred or that their “senior executives”

 attended and therefore deny the allegations in Paragraph 504. Koch admits that personnel from

 one or more of the Koch Defendants attended an Urner Barry conference at or around this time.

 Koch admits that personnel from one or more of the Koch Defendants attended National Chicken

 Council annual meetings from time to time, but deny that Koch personnel attended the June and

 July, 2012 National Chicken Council meetings. Koch lacks knowledge or information sufficient to


                                                 277
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 278 of 695 PageID #:293854
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 279 of 695 PageID #:293855
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 280 of 695 PageID #:293856




               508. By September 2012, Defendants’ 2011 production cuts, particularly their
        reduction of breeder flocks, had resulted in increased prices for Plaintiffs.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 508 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 508 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 508.

                 509. The higher chicken prices seen in the market by September 2012 were not
        justified by the costs of Defendants’ primary inputs, corn and soybean meal, which by the
        fourth quarter of 2012, had dropped significantly in price following near-record highs in
        the summer of 2012.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 509 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 509 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 509.

               510. On October 10-11, 2012, the National Chicken Council held its annual
        meeting in Washington, D.C.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 510 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 510 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Pilgrim’s, Amick Farms, and

 Harrison Poultry lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 510 and therefore deny them. Pilgrim’s, Harrison Poultry, and

 Amick Farms admit that the National Chicken Council held its annual meeting on October 10-11,




                                                  280
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 281 of 695 PageID #:293857




 2012 but lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 510 and therefore deny them.

               511. Among Defendants’ senior executives attending the meeting were the
        President of Fieldale Farms (Thomas Hensley) and CEO of O.K. Foods (Paul Fox).

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 511 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 511 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Fieldale and O.K. Foods lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 511 and therefore deny them.          Fieldale admits that its executive Tom Hensley

 participated on a panel at the National Chicken Council meeting on October 10-11, 2012, but lacks

 knowledge or information sufficient to form a belief as to the truth of allegations in Paragraph 511

 and therefore denies them. O.K. Foods lacks knowledge or information sufficient to form a belief

 as to the truth of allegations in Paragraph 511 and therefore denies them.

               512. Messrs. Hensley and Fox participated in an “Industry Outlook Panel”
        where participants discussed the question of what the industry “learn[ed] from 2011 and
        how will the industry apply those lessons in 2012 and 2013.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 512 characterize an unidentified

 document, Defendants deny any characterization or description that is inconsistent with the

 referenced source. Defendants other than Fieldale and O.K. Foods lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 512 and therefore deny

 them. Fieldale admits that Tom Hensley participated on a panel. Fieldale lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 512.

 O.K. Foods lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 512 and therefore denies them.



                                                  281
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 282 of 695 PageID #:293858
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 283 of 695 PageID #:293859




 E.     Drastically-Reduced Breeder Flocks Boosted Chicken Prices and Raised Defendants’
        Profits to Record Levels

                514. For most of the remainder of 2012 through at least 2016, Defendants reaped
        the benefits of their coordinated supply restraints as prices rose and profits soared to
        record levels.

        ANSWER: Defendants deny the allegations in Paragraph 514.

               515. During this time, Defendants’ executives repeatedly heralded the industry’s
        newly found supply “discipline.”

        ANSWER: Defendants deny the allegations in Paragraph 515.

               516. For example, on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill
        Lovette, touted the chicken industry’s collective discipline:

                Obviously, revenue is going to be a function of price, in part, and in this
                case a big part; and obviously, price is going to strengthen as supply
                continues to be disciplined and constrained…. So I think the industry is
                doing an admirable job in being disciplined on the supply side and I think
                we’ve got a combination where we combine that discipline with strong
                demand for product and that’s why you’ve seen the pricing environment
                that we’re now enjoying…. I believe the industry has learned over the past
                three to five years that chicken economics is going to be driven by the
                supply and demand of chicken and not necessarily what corn or soybean
                meal costs. I think I’m confident to say, we’ve figured that out and we’re
                doing a good job of balancing supply and demand. (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 516 characterize or describe a

 statement by Pilgrim’s President and CEO Bill Lovette from a May 3, 2013 earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced source.

 Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 516 and therefore deny them. Pilgrim’s admits it held an

 earnings call on May 3, 2013, in which Mr. Lovette participated, but denies any remaining

 allegations in Paragraph 516.

               517. On the May 3, 2013 investor call, Lovette specifically referenced the
        continued importance of restraining the industry’s breeder flocks:




                                                 283
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 284 of 695 PageID #:293860




                I only know what we’ve seen happen in the past. Now, certainly, this
                summer if the industry chooses to grow the breeder supply significantly,
                that’s definitely going to impact 2014. What I’m saying is, so far, we’ve
                seen no indication that the industry plans to grow the breeder supply and
                as a matter of fact, it’s actually shrunk.… I’ll reiterate that I think the
                industry has learned that the economics of our business is tied very closely
                to the supply of chickens and we’ve done a good job so far of maintaining
                discipline such that even paying nearly $8.50 for corn, we’ve been able to
                be profitable as an industry. (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 517 characterize or describe a May

 3, 2013 Pilgrim’s earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 517

 and therefore deny them. Pilgrim’s admits it held an earnings call on May 3, 2013, in which Mr.

 Lovette participated, but denies any remaining allegations in Paragraph 517.

               518. On October 4, 2013, Defendants’ CEOs and other senior executives met at
        the annual meeting of the National Chicken Council in Washington, D.C., where a panel,
        including the CEOs of Defendants Tyson (Donnie Smith) and Simmons Foods (Todd
        Simmons), was “chipper about the prospects for their industry in the next few years.”


        ANSWER: To the extent the allegations in Paragraph 518 characterize or describe an

 unidentified publication about the October 2013 NCC meeting, Defendants deny any

 characterization or description that is inconsistent with the referenced source. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 518 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 518 to the extent that they relate to other Defendants and/or

 third parties. While Defendants admit that personnel of certain Defendants have attended events

 held by the National Chicken Council, Defendants other than Tyson, Simmons, Koch, Amick

 Farms, Fieldale, and Harrison Poultry lack knowledge or information sufficient to form a belief as

 to the allegations that this specific meeting occurred or that their “senior executives” attended and


                                                 284
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 285 of 695 PageID #:293861




 therefore deny the allegations in Paragraph 518. Tyson admits that Donnie King attended the

 National Chicken Council meeting in October 2013 on behalf of Tyson in the ordinary course of

 Tyson’s business, but denies any remaining allegation in Paragraph 518. Because Simmons does

 not maintain a centralized list of Simmons employees who attend industry events such as the

 annual NCC meeting on October 4, 2013 in Washington D.C., Simmons lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations relating to Simmons in

 Paragraph 518 and therefore denies them. Koch admits that personnel of one or more of the Koch

 Defendants attended the National Chicken Council meeting in or around October 2013, but denies

 any remaining allegation in Paragraph 518. Harrison Poultry admits that its former CEO Mike

 Welch attended the National Chicken Council meeting held on October 4, 2013 in Washington,

 D.C., but denies any remaining allegation in Paragraph 518. Amick Farms admits that certain of

 its employees attended legitimate trade association meetings and other legitimate industry events

 during the Relevant Period, including the October 2013 National Chicken Council annual meeting,

 but denies any remaining allegation in Paragraph 518. Fieldale admits that one or more of its

 employees or executives attended the National Chicken Council meeting in October 2013, but

 denies any remaining allegation in Paragraph 518.

                519. Defendants had reason to be positive. For example, on a February 21, 2014
        earnings call, Pilgrim’s Pride CEO, Bill Lovette, reflected on what had led to the company’s
        record earnings. Lovette noted that “I think the one thing that creates … has created the
        stability is the discipline of the industry to not allow profitability in the past to drive
        supplies in the future…. And I think that discipline really … is the one ingredient that has
        made for more stable earnings that we have seen.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 519 characterize or describe a

 February 21, 2014 Pilgrim’s earnings call, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 519 that relate to other



                                                 285
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 286 of 695 PageID #:293862
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 287 of 695 PageID #:293863




 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 521 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Case and Agri Stats lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 521 and therefore deny them.



                                                                           Accordingly, Case lacks

 knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

 521 and therefore denies them. Agri Stats denies any remaining allegations in Paragraph 521.

                522. An October 2014 CoBank analysis noted that Defendants’ strategy of
        targeting breeder flocks paid dividends during 2013 and 2014. According to the report:

                [P]roduct demand should remain robust through the rest of this year and
                well into 2015, bolstered by a gradually improving domestic economy,
                continued strength in export demand, and the towering prices of beef and
                pork. Broiler production, however, has been slow to respond, with
                integrators having had problems expanding the number of chicks placed for
                growout. Broiler meat production is on track to grow just 1.5 percent in
                2014 from a year ago, with a similarly modest gain expected for 2015.
                Producers have been somewhat constrained in their attempts to expand the
                nation’s chicken flock by the limited supply of broiler hatching eggs. When
                the broiler-producing industry reduced production in 2011 and 2012, the
                hatchery supply flock was also reduced, and it has not yet been rebuilt to
                prior levels. Following seven months of [Year-over-Year (“YoY”)] declines,
                the number of chicks placed for growout finally posted a modest 1 percent
                YoY gain in August. However, it will take another 6-9 months for integrators
                to rebuild the supply of broiler hatching eggs in preparation for expanding
                the overall flock, so significant growth in broiler production will not
                materialize until late 2015 or early 2016.

        ANSWER: To the extent the allegations in Paragraph 522 characterize or describe an

 October 1, 2014 CoBank report, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 522 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph



                                                 287
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 288 of 695 PageID #:293864
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 289 of 695 PageID #:293865




 524 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Case, House of Raeford, and Amick Farms deny the remaining allegations in Paragraph 524. Koch

 denies the allegations in Paragraph 524 to the extent they relate to Koch, and denies any remaining

 allegations in Paragraph 524.




          Amick Farms denies the remaining allegations of Paragraph 524.

                525. On October 29, 2014, Simmons Foods announced the closure of its Jay,
        Oklahoma spent hen processing plant. Spent hens are broiler breeders that have reached
        the end of their productive life cycle. The Simmons facility processed spent hens on behalf
        of many Defendants, providing Simmons with opportunities to monitor changes in other
        Defendants Broiler breeder supplies. The closure of Simmons’ Jay, Oklahoma facility is
        indicative of the reduced broiler breeder capacity resulting from Defendants’ initiatives to
        cut broiler breeder capacity across the industry.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 525 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 525 to the extent that they relate


                                                  289
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 290 of 695 PageID #:293866
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 291 of 695 PageID #:293867
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 292 of 695 PageID #:293868




        along with other top U.S. broiler companies, is redefining its business model to achieve
        profitable growth.”

        ANSWER: To the extent the allegations in Paragraph 529 characterize or describe a

 March 2016 issue of Watts PoultryUSA, Defendants deny any characterization or description that

 is inconsistent with the referenced source. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 529 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 529 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 529.

              530. The true explanation for the 2015 performance of Tyson and its competitors,
        however, was the conspiracy alleged in this Complaint.

        ANSWER: Defendants deny the allegations in Paragraph 530.

               531. This trend continued into 2016. With the notable exception of the Georgia
        Dock, chicken prices declined in 2016, but significantly less than input costs.

        ANSWER: The allegations in Paragraph 531 are imprecise and therefore Defendants lack

 knowledge or information sufficient to form a belief as to the truth of these allegations and

 therefore deny them.

                532. Defendants proactively maintained artificially high chicken prices and high
        profitability during 2016 by exercising “discipline” on the supply-restriction.

        ANSWER: Defendants deny the allegations in Paragraph 532.

                533. For instance, during an April 2016 earnings call, an analyst noted that
        Pilgrim’s CEO, Bill Lovette, “mentioned that you think the industry domestically has been
        much more disciplined than they have been in the past, I’m wondering if you could just
        elaborate a little bit more on what sort of drives that view and then maybe what gives you
        confidence that this discipline will hold.” Lovette responded, “[w]hat drives the view is
        the actual numbers that we see, ready to cook pounds are up about 3.1% year to date. If
        you look at placements year to date, they’re up 1%, egg sets up 0.7%, hatchery utilization




                                                 292
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 293 of 695 PageID #:293869




        actually declined in Q1 to 91%. So in the phase of coming off two of the most profitable
        years in the industry, we’re not seeing, not realizing large amount of production increases.”

        ANSWER: To the extent the allegations in Paragraph 533 characterize or describe April

 2016 statements made by an unidentified analyst and Bill Lovette during a Pilgrim’s earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Pilgrim’s lack knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 533 and therefore deny them. Pilgrim’s admits it

 held an earnings call on April 28, 2016 and that Mr. Lovette participated, but denies any remaining

 allegations in Paragraph 533.

               534. Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Lovette’s
        comments that “what drove that I believe it is that [the] industry is more geared towards
        profitability rather than just market share or field growth.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 534 characterize or describe April

 2016 statements made by Fabio Sandri during a Pilgrim’s earnings call, Defendants deny any

 characterization or description that is inconsistent with the referenced sources. Defendants other

 than Pilgrim’s lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 534 and therefore deny them. Pilgrim’s admits it held an earnings call on

 April 28, 2016 in which Mr. Sandri participated, but denies any remaining allegations in Paragrph

 534.

               535. Defendants were no longer competing with one another to gain market
        share by growing their companies as one would expect in a competitive market, but instead,
        worked collectively to increase profitability by being “disciplined” in terms of supply
        growth.

        ANSWER: Defendants deny the allegations in Paragraph 535.

               536. Defendants also kept up the regular use of signaling one another to
        perpetuate their collusion during 2016 by using the code word “discipline” to note their




                                                293
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 294 of 695 PageID #:293870




        continued adherence to the supply-restriction dimension of their conspiracy by keeping
        breeder flocks low.

        ANSWER: Defendants deny the allegations in Paragraph 536.

               537. For instance, during a February 2016 earnings call, Pilgrim’s CEO, Bill
        Lovette, noted that:

                 [T]he industry continues to be disciplined in terms of U.S. supply.
                Although monthly pullet data tend to be volatile and have occasionally been
                at the high end of our expectations, we see modest growth of the breeder
                flock, and more importantly, little to no increase in egg sits [sic] and chick
                placements as a positive. We believe that at least part of the reason is
                because chicken producers are being disciplined and are much quicker to
                react than in the past and in adjusting supply growth to the actual market
                conditions. (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 537 characterize or describe

 February 2016 and July 2016 Pilgrim’s earnings calls, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants other than Pilgrim’s lack

 knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

 537 and therefore deny them. Pilgrim’s admits it held earnings calls on February 11 and July 28,

 2016, in which Mr. Lovette participated, but denies that Plaintiffs have quoted the transcripts

 correctly and any remaining allegations in Paragraph 537.

               538. Other CEOs also had to try to explain the marked shift in the chicken
        industry’s profitability in recent years, after the decades-long pattern of boom and bust
        regarding chicken pricing and profitability.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 538 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 538 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 538.

             539. Defendants again utilized Mr. O’Shaughnessy of Urner Barry to
        communicate the capacity at which their plants were running.


                                                  294
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 295 of 695 PageID #:293871
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 296 of 695 PageID #:293872




 to form a belief as to the truth of the remaining allegations in Paragraph 540 and therefore deny

 them. Sanderson Farms admits that its CEO has spoken during earnings calls about his view of

 industry dynamics and that it held a February 2016 earnings call, but denies the remaining

 allegations in Paragraph 540.

               541. On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier
        statements about how much the industry had changed since 2007, noting that “when you
        go back and look and see how many eggs are being set right now and you go back and look
        at what the industry will [sic] set in 2007 … egg sets in 2007 were 220 million eggs a week,
        and we’re setting 208 million, 209 million, 210 million eggs a week.”

        ANSWER: To the extent the allegations in Paragraph 541 characterize or describe a

 Sanderson Farms analyst call, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants other than Sanderson Farms lack knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 541 and therefore deny them. Sanderson Farms admits that it held a May 26, 2016 earnings call,

 but denies the remaining allegations in Paragraph 541.

                542. Sanderson’s comments about egg sets were amplified by Pilgrim’s CEO Bill
        Lovette later that summer, stating on a July 28, 2016 analyst call that “I think what we
        have seen with egg sets is absolutely a testament to the discipline of our industry that we’ve
        seen in the last really two to three years.”

        ANSWER: To the extent the allegations in Paragraph 542 characterize or describe a July

 2016 Pilgrim’s earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source.       Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 542 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 542 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Pilgrim’s lack knowledge or information sufficient to form a belief as to the truth of the allegations




                                                  296
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 297 of 695 PageID #:293873




 in Paragraph 542 and therefore deny them. Pilgrim’s admits it held an earnings call on July 28,

 2016, in which Mr. Lovette participated, but denies any remaining allegations in Paragraph 542.

                543. On the July 28, 2016 call, Lovette also commented on Defendants’
        continued restraint of breeder flock population, noting that “the breeder flock in total is
        only up about 0.5%” over the same time period, and ended the analyst call describing the
        “positive notion [we] have about the discipline that we continue to see exhibited by the
        entire industry,” which “gives us more confidence that we’re going to do the right thing
        with respect to maintaining that discipline … and … gives us confidence that we’re going
        to continue to be disciplined as an industry.” (emphasis added)

        ANSWER: To the extent the allegations in Paragraph 543 characterize or describe a July

 2016 Pilgrim’s earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Defendants other than Pilgrim’s lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 543

 and therefore deny them. Pilgrim’s admits it held an earnings call on July 28, 2016, in which Mr.

 Lovette participated, but denies any remaining allegations in Paragraph 543.

                 544. On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith –
        who was then transitioning the CEO role to Thomas Hayes, the company’s former Chief
        Commercial Officer who became the CEO in late 2016 – stated that “our chicken business
        is ... it continues to do great,” a comment seconded by Hayes, who said about the
        company’s chicken business that “year-over-year, we’re doing great ... all that business is
        very profitable to us.”

        ANSWER: To the extent the allegations in Paragraph 544 characterize or describe an

 August 8, 2016 Tyson earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced sources.      Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 544

 and therefore deny them. Tyson admits it held an earnings call on August 8, 2016 for its investors

 who expect Tyson to provide information relevant to the company’s financial performance

 including observations about the supply of, and demand for, Tyson’s products. Tyson denies the

 remaining allegations in Paragraph 544.



                                                 297
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 298 of 695 PageID #:293874
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 299 of 695 PageID #:293875
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 300 of 695 PageID #:293876
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 301 of 695 PageID #:293877
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 302 of 695 PageID #:293878
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 303 of 695 PageID #:293879
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 304 of 695 PageID #:293880
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 305 of 695 PageID #:293881
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 306 of 695 PageID #:293882
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 307 of 695 PageID #:293883
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 308 of 695 PageID #:293884
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 309 of 695 PageID #:293885




       G.     Defendants Capitalized on Their Prior Actual Reduction of Broilers to
 Coordinate a False Supply Reduction

               571. Defendants also were able to take advantage of their coordinated reduction
        in the supply of broilers in price negotiations with restaurants and other contract
        purchasers. This was especially the case with Small Birds.9

                  FN 9: Small Birds are generally defined as Broilers weighing 4.25 pounds or less.
                  Upon information and belief, Sanderson Farms, Foster Farms, Harrison Poultry,
                  and Peco Foods did not produce Small Birds during the alleged bid rigging conduct
                  period, and House of Raeford Farms, Inc. has not produced Small Birds since mid-
                  2012, the beginning of the bid-rigging conduct period.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 571 and Footnote 9 at this time.

                572. For example, as part of their collective goal to increase the prices of
        broilers, Defendants coordinated inflated prices to restaurants and other contract
        purchasers in the time period beginning at least as early as 2012 and continuing through at
        least 2017. One of the primary explanations Defendants presented for these inflated prices
        was what they said was a reduction in the supply of broilers. Defendants were able to point
        to the actual supply reduction that they orchestrated for broilers in the 2011-2012
        timeframe. Yet, at the same time, the number of Small Birds killed increased significantly
        in the 2011-2013 period and remained elevated throughout the remainder of the relevant
        period.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 572 this time.

                573. Defendants also used their coordinated false explanation of supply
        reduction for their elevated prices of broilers even for those restaurants that did not
        purchase Small Birds. Through these coordinated misrepresentations, Defendants were
        able to persuade restaurant chains and other purchasers to accept higher prices for broiler
        products.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 573 at this time.



                                                 309
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 310 of 695 PageID #:293886




 H.     Rabobank’s Role and Participation

               574. Rabobank is the leading lender and financial institution serving the poultry
        industry. The broiler producers which have turned to Rabobank for credit and/or
        transactional work have included Fieldale, House of Raeford, Koch, Mountaire, Peco,
        Perdue, Pilgrim’s Pride, Tyson, and Wayne Farms.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 574 and therefore deny them. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 574 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 574 to the extent that they relate to other Defendants

 and/or third parties. Defendants other than House of Raeford, Mountaire, Fieldale, Tyson,

 Pilgrim’s, Koch, Peco, Perdue, and Wayne Farms lack knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 574 and therefore deny them.

 Tyson, Wayne Farms, Koch, Pilgrim’s, Fieldale, Peco, Perdue, and House of Raeford admit that

 they each had independent business relationships with Rabobank at certain points in the Relevant

 Period but deny any remaining allegations in Paragraph 574. Mountaire admits that Rabobank

 was a participant in a loan to Mountaire that was originated by another lender, but denies the

 remaining allegations related to Mountaire contained in Paragraph 574.            Harrison Poultry

 specifically denies that it engaged Rabobank for credit or transactional work during the Relevant

 Period. Defendants deny any remaining allegations in Paragraph 574.

               575. At the outset of this case, it appeared that Rabobank was an innocent
        bystander, uninvolved in defendants’ alleged misconduct. However, during discovery—
        including of Rabobank as a third-party—it has become apparent that Rabobank facilitated
        and participated in anticompetitive activities.

        ANSWER: Defendants deny the allegations of conspiracy and antitrust injury and any

 remaining allegations of Paragraph 575.




                                                 310
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 311 of 695 PageID #:293887
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 312 of 695 PageID #:293888
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 313 of 695 PageID #:293889
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 314 of 695 PageID #:293890
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 315 of 695 PageID #:293891
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 316 of 695 PageID #:293892
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 317 of 695 PageID #:293893




        ANSWER: Defendants deny the allegations in the first sentence of Paragraph 586.




                                               Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 586 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 586 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 586.

 I.     The Conspiracy Also Included the Collusive and Fraudulent Manipulation of the
        Georgia Dock Price Index

                 587. Defendants buttressed their successful efforts to artificially boost chicken
        prices by collectively reducing supply by collusively and fraudulently manipulating the
        Georgia Dock benchmark price index, a chicken-industry pricing benchmark contained in
        contracts between Defendants and a significant proportion of their customers, including
        certain Plaintiffs. The Georgia Dock was such an important index that, even when Plaintiffs’
        contracts were not explicitly indexed to the Georgia Dock, the prices paid by Plaintiffs were
        materially affected by the Georgia Dock price. As such, the manipulation of the Georgia
        Dock did not only have an anticompetitive effect on the price for sales of broilers that were
        quoted based directly and expressly on the Georgia Dock; rather, it also contaminated and
        artificially raised prices for broilers that were not expressly tied to the Georgia Dock. This
        contamination occurred because Defendants often used the Georgia Dock as a crosscheck
        or a baseline for transactions even where the Georgia Dock was not the primary
        benchmark that suppliers used to provide quotes to customers. For example, Defendant
        Keystone Foods utilized Georgia Dock as a reference point across the board for pricing
        even when their agreements with, or quotes to, customers did not call for the price to be
        based on the Georgia Dock.

        ANSWER: Defendants deny the allegations in the first four sentences of Paragraph 587.

 Defendants other than Tyson lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the last sentence of Paragraph 587 and therefore deny them. Tyson

 admits that Keystone utilized the Georgia Dock in pricing certain products to certain customers

 but denies any further characterization thereof. The remaining allegations in Paragraph 587




                                                 317
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 318 of 695 PageID #:293894




 contain legal conclusions to which no response is required. To the extent a response is required,

 Tyson denies the remaining allegations.

               588. During the relevant period, broiler chicken prices were reported primarily
        by three entities: Urner Barry (a commodity price reporting service), the Georgia
        Department of Agriculture through the Georgia Dock, and the USDA. Additionally, as
        discussed below, Agri Stats collects detailed pricing information through its subsidiary
        Express Markets, Inc. (“EMI”).

        ANSWER: Defendants admit that Urner Barry, the Georgia Department of Agriculture,

 and the USDA have publicly reported information for certain poultry products during the Relevant

 Period. Defendants further admit that EMI collects and reports information for certain poultry

 products. Defendants deny any remaining allegations in Paragraph 588.

               589. Urner Barry collects and publishes daily price information for broilers.
        Urner Barry’s chicken price information is subscription-based, so all producers and many
        purchasers subscribe for a fee. The USDA and Urner Barry’s broiler price indices are
        based upon a system of double verification, which includes telephonic and written surveys
        of all or nearly all chicken producers, but also verification of reported prices from
        purchasers such as brokers and customers. The Georgia Dock price survey methodology,
        which contrasts materially with those of the USDA and Urner Barry, is discussed below.

        ANSWER: Defendants admit that Urner Barry collects and publishes data on various

 poultry products, that some data collections are daily, and that Urner Barry subscibers pay a fee

 for their Urner Barry subscription. Defendants further admit that Plaintiffs refer to the Georgia

 Dock further into their Complaint, but deny their characterization of the Georgia Dock

 “methodology.” Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 589 and therefore deny them.

                 590. The most detailed price report is not publicly available and is produced by
        Agri Stats and its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon
        study, EMI’s pricing report12 includes “pricing data on whole birds and chicken parts that
        is considerably more detailed than the USDA,” Urner Barry, or Georgia Dock reports, as
        it is based on actual sales invoices from broiler companies.

               FN 12: Agri Stats subsidiary EMI was formed around 2000 to compete with the
               price reporting service of Urner Barry. Unlike Agri Stats reports for Defendants,
               EMI releases daily pricing data to both Defendants and potential purchasers of


                                               318
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 319 of 695 PageID #:293895




                Broilers, though the reporting service costs thousands of dollars and is not publicly
                available. EMI reports capture all transactions by Broiler producers, who
                automatically transmit invoice information electronically from each transaction to
                EMI. The reports include all sales volume information from the previous day,
                including the size of containers, type of cut, whether the product was chilled with
                ice or CO2, the price, and numerous other pieces of information.

        ANSWER: To the extent the allegations in Paragraph 590 characterize or describe an

 unidentified document and a FarmEcon study, Defendants deny any characterization or description

 that is inconsistent with the referenced sources. Defendants admit that data from Agri Stats and

 EMI is subscription based. With respect to the allegations of Footnote 12, Defendants admit EMI

 data is subscription based, for which certain Producer Defendants pay, but lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations of the remaining

 sentences of Footnote 12 and therefore deny them. Harrison Poultry further denies that it received

 daily pricing data from EMI and further denies that it transmitted invoice information to EMI

 during the Relevant Period. Defendants deny any remaining allegations in Paragraph 590.

                591. Published prices for broilers from Urner Barry, Georgia Dock, and USDA
        relate to the market for broilers. Prices for chicken, whether sold under contract or on the
        spot market, generally move with spot market prices as reported by Georgia Dock or Urner
        Barry.

        ANSWER: Defendants admit that Urner Barry, Georgia Dock, and USDA published

 information related to certain broiler products, but deny the remaining allegations in Paragraph 591.

                592. Statements by chicken company executives and industry experts confirm
        that chicken sales, whether by contract or on the spot market, are tied to spot market
        pricing. For instance, Sanderson Farms CEO Joe Sanderson explained in a May 2008
        speech that Sanderson Farms’ contract sales to retail customers have prices tied to the
        Georgia Dock price survey and Sanderson Farms’ contract sales to food distributors are
        “based on formulas tied to the Urner Barry.” Similarly, expert economist Dr. Colin A.
        Carter from the University of California (Davis) testified that “internal Pilgrim’s
        documents show that virtually all chicken products, even if they’re not sold spot, are tied
        to the spot prices…. 83 percent of Pilgrim’s chicken sales are reflecting the spot price
        within a given year. So there’s only about 16 percent of their sales that are not tied to the
        spot market over a relatively short period of time.” Further, because half of “fixed
        contracts” actually had terms tied to broiler spot market prices, Dr. Carter concluded that
        92% of Pilgrim’s broiler sales were tied to broiler spot market prices such as Georgia


                                                 319
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 320 of 695 PageID #:293896




        Dock. Similarly, many of Plaintiffs’ purchases of broilers from Defendants were tied to the
        Georgia Dock price even when those purchases were not spot transactions.

        ANSWER: Defendants deny the allegations of conspiracy in Paragraph 592. Defendants

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in the

 first sentence of Paragraph 592 relating to unidentified “statements” by unidentified “Broiler

 company executives and industry experts” and therefore deny them. To the extent the allegations

 in Paragraph 592 characterize presentations or testimony, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 592 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 592 to the extent that they relate to other Defendants and/or third parties. Defendants

 deny the remaining allegations in the first four sentences of Paragraph 592, including Plaintiffs’

 characterization of the documents. As the term “many” in the last sentence of Paragraph 592 is

 imprecise, Defendants lack knowledge or information sufficient to form a belief as to the truth of

 these allegations and therefore deny them.        Defendants deny any remaining allegations in

 Paragraph 592.

               593. As a consequence of the inelasticity of supply and demand in the broiler
        industry (discussed below) and the availability of the spot market price indices (discussed
        above), public price increase announcements by Defendants were unnecessary.
        Defendants knew and intended that a decrease in supply pursuant to their agreement would
        increase broiler spot market prices, and therefore that all broiler prices would increase.

        ANSWER: Defendants deny the allegations in Paragraph 593.

               594. The Georgia Dock, USDA Composite, and Urner Barry all measure the
        same (or very similar) size and grade of chicken.13

                FN 13: Unlike the other indices, the Georgia Dock benchmark price did not include
                freight or transportation costs. At its inception, the Georgia Dock benchmark price
                was known as the “Georgia F.O.B. Dock” price; the Georgia Dock was “F.O.B.”




                                                  320
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 321 of 695 PageID #:293897




                the supplier’s shipping dock, meaning that the buyer was responsible for paying
                the freight.

        ANSWER:         Defendants deny the allegations in Paragraph 594. Defendants lack

 knowledge or information sufficient to form a belief as to the truth of the allegations in Footnote

 13 and therefore deny them.

                595. The Georgia Dock benchmark price index, like the other two indices, sets
        prices for both the “whole bird” and various parts of the chicken (wings, tenders, leg
        quarters, thighs, drumsticks, and breasts) using the same pricing methodology. The “whole
        bird” price is the baseline for pricing all parts of a chicken.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 595 and therefore deny them.

                596. Buyers reasonably relied on the Georgia Dock benchmark price index
        because they believed it accurately reflected the market price for the chicken they bought,
        especially since the Georgia Dock was an industry-accepted benchmark price index for
        wholesale chicken prices that was meant to reflect the market price of chicken. Many
        Plaintiffs purchased chicken from Defendants at prices that used the Georgia Dock as a
        component throughout the relevant period. In some instances, Defendants insisted upon
        using the Georgia Dock in their pricing with Plaintiffs and/or declined to use another form
        of pricing with Plaintiffs.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 allegations in the first sentence of Paragraph 596 and therefore deny them. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 596 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 596 to the extent that they relate to other Defendants and/or third parties.

 Defendants admit that some Defendants sold certain poultry products at various points in the

 Relevant Period on terms related to the Georgia Dock, but lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in the second sentence of

 Paragraph 596. Defendants deny the allegations of the third sentence of Paragraph 596.




                                                 321
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 322 of 695 PageID #:293898




                597. Much like when the world’s largest banks came together to manipulate
         numerous financial benchmarks (such as LIBOR), the Georgia Dock Defendants came
         together to manipulate the Georgia Dock benchmark price index.

         ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 597 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 597 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the allegations in Paragraph

 597. Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons,

 Mountaire, House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 597 and therefore deny

 them.

                 598. Compared to the other two indices available to chicken buyers, there were
         significant differences in how the Georgia Dock benchmark price index was compiled that
         made it highly susceptible to manipulation by the Georgia Dock Defendants. The Georgia
         Dock Defendants are the nine producers that submitted price quotes that went into the
         Georgia Dock price index, namely (ranked by their market share in Georgia, which dictated
         how much weighting each producer’s quote was given in compiling the Georgia Dock
         benchmark price): Pilgrim’s Pride (approximately 35% of Georgia market share in 2016);
         Tyson (15%); Fieldale (15%); Mar-Jac (10%); Claxton (10%); Sanderson Farms (7%);
         Harrison (5%); and Koch and Wayne Farms (less than 2% each).

         ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 598 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 598 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the Georgia Dock was

 “susceptible to manipulation” and lack knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations in the first sentence of Paragraph 598 and therefore deny

 them. Defendants Pilgrim’s, Tyson, Mar-Jac, Claxton, Sanderson Farms, Harrison Poultry, Koch,


                                                  322
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 323 of 695 PageID #:293899




 Fieldale, and Wayne Farms further admit that Plaintiffs refer to these Defendants as “Georgia

 Dock Defendants” and that they each independently responded to requests for information from

 the Georgia Department of Agriculture at certain points in the Relevant Period. Harrison Poultry

 further states that it ceased responding to the Georgia Department of Agriculture’s requests for

 information in early January 2016. Defendants Pilgrim’s, Tyson, Mar-Jac, Claxton, Sanderson

 Farms, Harrison Poultry, Koch, Fieldale, and Wayne Farms lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 598 and therefore

 deny them. Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons,

 Mountaire, House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 598 and therefore

 deny them.

                599. The significant difference between the Georgia Dock price index and other
        broiler price indices in recent years cannot be explained by only one or two outlier
        companies reporting artificially high broiler prices to the GDA. That is because of the
        GDA’s “one cent rule,” as discussed in more detail below. Under this rule, prices that
        deviate by more than one cent from the average price as initially calculated are excluded
        from the final Georgia Dock price. Instead, the deviation of the Georgia Dock price index
        from the prices in the other indices – indices that are themselves based on verified sales by
        Defendants – can be attributed only to all or nearly all participating broiler producers
        collectively submitting artificially high and identical or very nearly identical broiler prices
        to the GDA. In other words, all or most of the Defendants’ submissions needed to be
        roughly within two cents of each other in order to inflate the Georgia Dock price and
        maintain an artificially inflated Georgia Dock price over time – a price which, for extended
        periods of time, was 20 or 30 cents higher than the comparable (and also inflated, due to
        the anticompetitive conspiracy alleged herein) Urner Barry price index. Notably, the
        Georgia Dock was also higher than the USDA and EMI indices.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 599 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 599 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the allegations in the first


                                                  323
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 324 of 695 PageID #:293900




 sentence of Paragraph 599. Harrison Poultry further states that it ceased responding to the Georgia

 Department of Agriculture’s requests for information in early January 2016. Defendants Agri

 Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford,

 Foster Farms, Keystone, and Case deny they submitted any information to the Georgia Department

 of Agriculture during the Relevant Period. Defendants lack knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 599 and therefore deny

 them.

                 600. To compile the Georgia Dock price index, according to an internal GDA
         document provided to the New York Times through an open records request, “each
         participating [Broiler producer] company is called [by the GDA] on Wednesday every
         week to report the price offered to companies in which they have contracts in place with.”
         A single price is given by each broiler producer company and it is accepted without any
         verification of actual invoices or any other form of auditing to verify accuracy. In response
         to a press inquiry, the GDA explained its failure to audit any self-reported data from
         Defendants by stating, “We don’t see any reason they would submit information that
         wasn’t truthful.”

         ANSWER: To the extent the allegations in Paragraph 600 characterize or describe an

 internal GDA memorandum, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of any remaining allegations in Paragraph 600 and therefore deny

 them.

                 601. Despite the GDA’s public statements about confidence in the Georgia Dock
         price index, the GDA employee who collected prices each week from broiler companies, Arty
         Schronce, was deeply concerned. In a September 2016 internal GDA memorandum,
         disclosed publicly for the first time on November 17, 2016, in a Washington Post article,
         Schronce wrote that he “continue[d] to have concerns about” the Georgia Dock, had
         “voiced concerns in the past,” and that he thought the Georgia Dock price index was “a
         flawed product that is a liability to the Georgia Department of Agriculture.” Schronce also
         noted, “I was told that poultry companies know what they are doing and all I need to do is
         to gather and consolidate the info I am provided. However, I have come to question the
         validity of some of the information provided.”




                                                 324
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 325 of 695 PageID #:293901




        ANSWER: To the extent the allegations in Paragraph 601 characterize or describe a

 September 2016 internal GDA memorandum or a November 17, 2016 Washington Post article,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the allegations in the first sentence of Paragraph 601 and therefore deny them. Defendants deny

 any remaining allegations in Paragraph 601.

                602. Schronce’s memorandum confirms the significance of the one cent rule; it
        noted that after a January 2016 article about the Georgia Dock price index in the Wall
        Street Journal, one “company appears to basically not take part in the Whole Bird Dock
        Price process. They seem to deliberately submit a low bid that they know will be kicked
        out. However, they can claim that they are submitting something lower. In essence, they
        can take advantage of a high whole bird price while maintaining that they want it to be
        lower.”

        ANSWER: To the extent the allegations in Paragraph 602 characterize or describe a

 January 2016 Wall Street Journal article, Defendants deny any characterization or description that

 is inconsistent with the referenced source.       Defendants deny any remaining allegations in

 Paragraph 602.

               603. Until late 2016, the Georgia Dock pricing methodology was not publicly
        available. Chicken buyers whose transactions with Defendants were tied to the Georgia
        Dock whole-bird price, reasonably but mistakenly believed it reflected the actual market
        price of chicken. Moreover, because (until August 2016) the USDA also published the
        Georgia Dock benchmark price alongside the USDA Composite, many chicken buyers,
        including Plaintiffs, erroneously believed the Georgia Dock price to be a USDA price.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 603 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 603 to the extent that they relate

 to other Defendants and/or third parties. Defendants admit the USDA independently included in

 various publications information based on or including the Georgia Dock poultry reports at certain




                                                  325
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 326 of 695 PageID #:293902




 points in Relevant Period. Defendants lack knowledge or information sufficient to form a belief

 as to the remaining allegations in Paragraph 603 and therefore deny them.

                604. Plaintiffs were misinformed that the Georgia Dock benchmark was
        supposed to be based on the Georgia Dock Defendants’ actual offering prices for the next
        week as reported to the GDA. This was false; the Georgia Dock Defendants did not report
        their true prices to the GDA. Instead, they agreed to, and in fact did, intentionally report
        false, artificially high (or artificially- stabilized) prices. The reality was that the Georgia
        Dock price was simply whatever the Georgia Dock Defendants said it was. Hypothetically,
        if one week the Georgia Dock price was $1.75, and the following week the Georgia Dock
        Defendants told the GDA that the offering price of their chicken was now $2, the Georgia
        Dock price would become $2, and the prices that Plaintiffs and others paid for chicken
        would increase commensurately.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 604 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 604 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in the first sentence of Paragraph 604

 and deny all the remaining allegations in Paragraph 604. Defendants Agri Stats, George’s, Peco,

 Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms,

 Keystone, and Case lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 604 and therefore deny them.

                605. Once a week, Schronce, his predecessor Greg Pilewitz, and/or their
        assistants at the PMN would call or email with representatives of the Georgia Dock
        Defendants to collect price submissions, which were supposed to reflect those Defendants’
        actual offering prices. The PMN collected the Defendants’ price submissions and weighted
        each of them by the Defendants’ above- referenced relative market share (referred to by
        the PMN as that company’s “voice”).14




                                                  326
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 327 of 695 PageID #:293903




                FN 14: There was only one change to the weighting formula during the relevant time
                period.

        ANSWER: To the extent the allegations in Paragraph 605 characterize or describe an

 unidentified document, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 605 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 605 to the extent that

 they relate to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson

 Farms, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale admit they were

 periodically contacted by various employees of the Georgia Department of Agriculture, including

 Mr. Schronce for some period of time, with requests for information either by telephone or by

 email. Harrison Poultry further states that it ceased responding to the Georgia Department of

 Agriculture’s requests for information in early January 2016. Defendants lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 605

 and Footnote 14 and therefore deny them.

                606. In addition, many of the Defendants submitted price quotes to the PMN via
        email, and those emails confirm many of the specific false and inflated quotes to the PMN.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 606 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 606 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale admit that, at times, they each

 independently submitted requested information to the Georgia Department of Agriculture, but each

 deny they submitted any “false” or “inflated” information and deny any remaining allegations in

 Paragraph 606. Harrison Poultry further states that it ceased responding to the Georgia Department


                                                  327
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 328 of 695 PageID #:293904




 of Agriculture’s requests for information in early January 2016. Defendants Agri Stats, George’s,

 Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms,

 Keystone, and Case deny they submitted information to the Georgia Department of Agriculture

 during the Relevant Period, but lack knowledge or information sufficient to form a belief as to the

 remaining allegations in Paragraph 606 and therefore deny them.

                607. All parties knew that Defendants were supposed to submit to the PMN their
        actual offering prices for 2.5 to 3 pound whole chickens, but only a handful of the Georgia
        Dock Defendants actually processed 2.5 to 3 pound birds in Georgia, so, according to the
        PMN, the Georgia Dock Defendants were “supposed to adjust their whole bird quote as if
        they are producing that sized bird.” The Georgia Dock Defendants knew that, if they did
        not sell 2.5 to 3 pound whole birds, they had to reliably convert their offering price each
        week for the whole birds they sold into a 2.5 to 3 pound bird. Once the final Georgia Dock
        whole bird price was calculated, the PMN used a formula to calculate prices for different
        chicken cuts and parts based on the whole bird price the Georgia Dock Defendants provided
        to the PMN each Wednesday.

        ANSWER: To the extent the allegations in Paragraph 607 characterize or describe an

 unidentified document, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 607 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 607 to the extent that

 they relate to other Defendants and/or third parties. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the allegations about “all parties” in the first sentence

 of Paragraph 607 and all allegations in the last sentence of Paragraph 607 and therefore deny them.

 Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,

 House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 607 and therefore deny them.

 Defendants Pilgrim’s, Tyson, Koch, Claxton, Mar-Jac, Wayne Farms, and Fieldale admit that

 among the information requested by the Georgia Department of Agriculture was information



                                                  328
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 329 of 695 PageID #:293905




 related to 2.5 to 3 pound whole broilers. Pilgrim’s admits that more than one of its facilities in the

 state of Georgia produced products from 2.5 to 3 pound whole birds. Harrison Poultry and

 Sanderson Farms deny the first and second sentences of Paragraph 607. Harrison Poultry states

 that it did not produce 2.5-to-3-pound whole birds during the Relevant Period and that the

 representatives of the Poultry Market News were aware of that fact. Sanderson Farms states that it

 did not produce a 2.5 to 3 pound bird during the Relevant Period, and that it told that to the Poultry

 Market News. Mar-Jac admits that Mar-Jac Poultry, Inc., produced 2.5 to 3.0 pound whole birds

 and denies any remaining allegations in Paragraph 607 related to Mar-Jac. Wayne Farms admits

 that it provided data to the GDA’s Poultry Market News. Wayne Farms lacks sufficient knowledge

 or information to form a belief as to the truth of the remaining allegations in Paragraph 607 and

 therefore denies them. Tyson states that in submitting information to the Georgia Department of

 Agriculture, Tyson submitted a price at which Tyson projected it could buy and sell product. To

 the extent the allegations in Paragraph 607 characterize or describe documents or other sources,

 Tyson notes that such sources speak for themselves and denies any characterization or description

 that is inconsistent therewith. Tyson lacks knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations in Paragraph 607 and on this basis denies those allegations.

 Claxton admits Claxton admits that it sold a 2.5 to 3 pound whole bird and provided certain

 information at the request of the Georgia Department of Agriculture, but denies any remaining

 allegations directed at Claxton. Koch lacks knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 607 and therefore denies them. Defendants

 deny any remaining allegations in Paragraph 607.

               608. In compiling the Georgia Dock benchmark price, there was no team of
        economists or statisticians surveying buyers and sellers in the national chicken market.
        Unlike the USDA Composite or Urner Barry poultry indices, which use data from
        numerous producers and buyers on both sides of the market, the Georgia Dock reflected



                                                  329
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 330 of 695 PageID #:293906




        prices sourced solely from a handful of producers. In essence, from the inception of the
        Georgia Dock in the 1960s until late 2016, the PMN relied on the “honor system” as to
        the truthfulness and accuracy of the offering prices submitted by the Georgia Dock
        Defendants.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 608 and therefore deny them.

               609. In addition, submission of prices to the PMN was entirely voluntary. There
        were no regulations, rules, or legislation requiring poultry producers operating in the state
        of Georgia to submit their prices to the PMN.

        ANSWER: Defendants Pilgrim’s, Tyson, Fieldale, Mar-Jac, Claxton, Sanderson Farms,

 Harrison Poultry, Koch, and Wayne Farms admit they were not legally required to respond to

 requests for information from the Georgia Department of Agriculture. Defendants Agri Stats,

 George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford,

 Foster Farms, Keystone, and Case lack knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 609 and therefore deny them. Defendants deny any

 remaining allegations in Paragraph 609.

               610. Schronce, who began compiling the Georgia Dock Defendants’ price quotes
        in 2012 following the death of his predecessor Greg Pilewitz, first made a preliminary
        calculation of the weighted average using the single price submission from each company.
        Then “[a]ny company that provides a whole bird quote that is more than one cent above
        or below the initial dock price calculation will not be included in the calculation for the
        whole bird dock price that week. Its voice is taken out of the formula and the dock price is
        recalculated without it.” This so-called “one-cent rule” is, according to internal GDA
        documents, meant “to shield [] one company having the ability to greatly influence the
        price up or down.”

        ANSWER: To the extent the allegations in Paragraph 610 characterize or describe an

 unidentified document, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 610 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 610 to the extent that



                                                  330
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 331 of 695 PageID #:293907




 they relate to other Defendants and/or third parties. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 610 and therefore

 deny them.

                611. Because of the GDA’s one-cent rule, it was not possible for only one or two
        broiler companies to report a broiler price that was significantly higher than the actual
        market price to the GDA without being disregarded as outliers by the GDA. Accordingly,
        certain Georgia Dock Defendants began reporting prices to the GDA that fell within a very
        narrow range but were also significantly above the actual market rate. As a result, Georgia
        Dock prices continued to rise and later stabilized during 2015-2016 at historic highs. It
        was not until a series of articles was published between November 3, 2016 and November
        17, 2016 that information was publicly available to show Defendants may have fixed the
        Georgia Dock price.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 611 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 611 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Sanderson Farms, Harrison

 Poultry, Koch, Claxton, Mar-Jac, Wayne Farms, and Fieldale lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in the first sentence of Paragraph 611

 and therefore deny them and deny all remaining allegations in Paragraph 611. Defendants Agri

 Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford,

 Foster Farms, Keystone, and Case lack knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 611 and therefore deny them.

                612. Nothing was done to verify or substantiate these numbers. There was no
        “double- verification;” unlike with the other price indices, customers were never contacted
        to check to see if the producers’ prices were legitimate. The entire process was based on
        unverified “price quotes” from the same set of chicken producers (the Georgia Dock
        Defendants) submitted each week to one or two GDA employees, a methodology that was
        susceptible to manipulation.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 612 that relate to other Defendants and/or third parties,



                                                  331
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 332 of 695 PageID #:293908




 and therefore each Defendant denies the allegations in Paragraph 612 to the extent that they relate

 to other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in the first sentence of Paragraph 612 and therefore

 deny them. Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons,

 Mountaire, House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 612 and therefore

 deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Harrison Poultry,

 Mar-Jac, Wayne Farms, and Fieldale admit they responded to requests for information from the

 Georgia Department of Agriculture at certain times during the Relevant Period, but deny that the

 Georgia Dock was “susceptible to manipulation,” and lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 612 and therefore deny them.

 Harrison Poultry further states that it ceased responding to the Georgia Department of

 Agriculture’s requests for information in early January 2016.

 J.     The PMN, the Georgia Dock, and the PMN Advisory Committee Were Created and
        Sustained for the Benefit of Georgia Dock Defendants and the Broiler Industry

                613. The Georgia Dock has been an industry tool ever since it was first created
        as part of the Poultry Market News Bulletin in 1965. At that time, the GDA created the first
        Georgia Dock based on a recommendation from the Georgia Poultry Federation (the
        “GPF”) that the GDA begin reporting a “live quotation” (i.e., the price of a live bird). The
        GPF was – and continues to be – a trade association comprised of Georgia poultry
        producers.

        ANSWER: Defendants admits the Georgia Poultry Federation is an industry association,

 but lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 613 and therefore deny them.

               614. In 1972, the poultry producers, through trade organizations such as the
        GPF and the Georgia Poultry Processors Association, began to lobby the GDA to
        discontinue the PMN “live quotation.” Instead, the joint industry group recommended that
        the PMN quote an F.O.B. dock equivalent price. In their recommendations, the joint
        industry group even set out guidelines for what the PMN should be reporting. As the


                                                  332
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 333 of 695 PageID #:293909




        Georgia Commissioner of Agriculture at that time, Tommy Irvin, stated in a February 11,
        1972 letter, the joint industry group had recommended an F.O.B. dock price equivalent
        that represented “full truck load lots of Ice Pack, USDA Grade A, sized 2.5 to 3 pound
        broilers and fryers.”

        ANSWER: To the extent the allegations in Paragraph 614 characterize or describe an

 unidentified document, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 614 and therefore deny them.

                615. The GDA accepted this recommendation and, on February 22, 1972,
        transitioned the PMN to reporting the F.O.B. dock price equivalent that is known today as
        the Georgia Dock. Other than a switch to emailed (rather than telephonic) price
        submissions for some poultry producers, there have been no further changes to the PMN’s
        methodology for calculating the Georgia Dock since 1972.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 615 and therefore deny them.

                 616. Since the transition in 1972, the stated purpose of the Georgia Dock has
        always been to report an F.O.B. dock price equivalent. According to an email sent by Arty
        Schronce on August 2, 2016, “[o]n February 23, 1972, (Wednesday) the opening line of
        the report was: The Georgia F.O.B. dock price for next week’s trading on full truck load
        lots of ice pack USDA Grade ‘A’ sized 2.5 to 3 pound broilers and fryers are being sold on
        the bases (basis) of 27 cents; 32% of the loads offered have been confirmed on the bases
        (basis) of 27 cents.” Indeed, as recently as April 2016, the GDA website page for the
        Georgia Dock stated that “we report the established prices of dressed f.o.b. dock broilers
        and fryers.”

        ANSWER: To the extent the allegations in Paragraph 616 characterize or describe an

 August 2, 2016 email and the GDA website page for the Georgia Dock, Defendants deny any

 characterization or description that is inconsistent with the referenced sources. Defendants lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 616 and therefore deny them.

               617. Following the 1972 transition, and in order to facilitate their control over
        the Georgia Dock price index, the poultry industry had another recommendation for the
        GDA: the creation of a non-public, non-governmental PMN Advisory Committee. As stated
        in the minutes from a Georgia Poultry Processors Association meeting from 1972, “[i]t


                                                 333
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 334 of 695 PageID #:293910




        was requested that the Federation recommend to the Department of Agriculture that an
        appointment of an Advisory Committee be made by the Commissioner to work in close
        relationship with the Market News Service and with the guidelines which were set forth in
        establishing the F.O.B. reporting system.” Again, the GDA accepted this recommendation
        and formed an Advisory Committee comprised of representatives from the poultry
        producers who submitted prices to the Poultry Market News.

        ANSWER: To the extent the allegations in Paragraph 617 characterize or describe minutes

 from a Georgia Poultry Processors Association meeting, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants Pilgrim’s, Tyson, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale admit that, at times during the

 Relevant Period, at the request of the Georgia Department of Agriculture, they would have an

 employee representative on the Poultry Market News Advisory Committee, but deny any

 characterization of the Committee. Harrison Poultry further states that it withdrew from any

 participation in the Poultry Market News Advisory Committee in early January 2016. Defendants

 Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 617 and therefore deny them. Defendants Sanderson Farms, Agri Stats, George’s, Peco,

 Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms,

 Keystone, and Case lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 617 and therefore deny them.

                618. Defendants – through their roles in creating and contributing to the
        Georgia Dock and serving on the Advisory Committee – had intimate knowledge of the
        procedures by which the PMN collected, calculated, and reported on the established prices
        for dressed F.O.B. dock broilers and fryers that the Georgia Dock should have been
        reporting. Defendants stayed apprised of this knowledge through meetings between the
        poultry producers and the PMN, during which they would discuss and review the reporting
        policies and procedures for the Georgia Dock. Defendants’ knowledge even extended to the




                                                 334
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 335 of 695 PageID #:293911
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 336 of 695 PageID #:293912
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 337 of 695 PageID #:293913
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 338 of 695 PageID #:293914
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 339 of 695 PageID #:293915
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 340 of 695 PageID #:293916




        (Manager of Tyson’s facility in Cumming, Georgia), Steve Clever (VP of Fresh Sales,
        Wayne Farms), and Dale Tolbert (VP of Sales, Koch Foods).

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 624 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 624 to the extent that they relate

 to other Defendants and/or third parties. Pilgrim’s admits that Jayson Penn (who was at one time

 the Executive Vice President of Sales and Operations at Pilgrim’s) served as an employee

 representative on the Poultry Market News Advisory Committee. Fieldale admits that Gus

 Arrendale served on the Georgia Dock Advisory Committee. Harrison Poultry admits that during

 some portions of the Relevant Period through early January 2016, at the request of the Georgia

 Commissioner of Agriculture, Harrison Poultry’s former CEO Mike Welch was a member of the

 Poultry Market News Advisory Committee. Mar‑Jac admits that Pete Martin, Mar-Jac Poultry,

 Inc.’s former Vice President of Operations, was a member of the Poultry Market News Advisory

 Committee. Wayne Farms admits that at the request of the GDA, it had an employee representative

 on the Georgia Dock Advisory committee, including most recently Steve Clever, but denies

 Plaintiffs’ characterization of the committee. Tyson admits that the manager of its Cumming,

 Georgia complex, Vernon Owenby, who has no pricing authority, was a representative on the

 Georgia Dock Advisory Committee, but denies that Mr. Owenby’s role on that committee has

 enabled him to control the Georgia Dock price. Claxton admits that at the request of the Georgia

 Department of Agriculture, Jerry Lane served as its representative on the Georgia Dock Advisory

 Committee, but denies any remaining allegations directed at Claxton. Koch admits that Dale

 Tolbert, currently a Vice President of Fresh Supply Chain, was on the Advisory Committee from

 at least September 2012 through mid-2016. Defendants Sanderson Farms, Agri Stats, George’s,

 Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms,



                                                  340
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 341 of 695 PageID #:293917




 Keystone, and Case lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 624 and therefore deny them. Defendants Pilgrim’s, Tyson,

 Koch, Claxton, Mar-Jac, Wayne Farms, Harrison Poultry, and Fieldale lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 624

 and therefore deny them. Defendants deny any remaining allegations in Paragraph 624.

                625. The Advisory Committee therefore consisted entirely of representatives of
        one side of the transaction: the poultry producers. Despite the fact that the Georgia Dock
        affected both buyers and sellers of chicken alike, there were no representatives of buyers
        on the Advisory Committee. There were also no neutral economists or members of
        academia. The producers, and the producers alone, controlled the PMN, often working
        hand-in-hand with their current or former lobbyists within the GDA and from the Georgia
        Poultry Federation, as discussed in more detail below.

        ANSWER: Defendants Agri Stats, Sanderson Farms, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 625 and therefore deny them. Defendants Agri Stats, Sanderson Farms, George’s, Peco,

 Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms,

 Keystone, and Case lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 625 and therefore deny them. Defendants Pilgrim’s, Tyson, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the remaining allegations in

 Paragraph 625.

                626. The Advisory Committee controlled the process for calculating and, as set
        forth in this Complaint, reevaluating the Georgia Dock price. When he was installed as
        director of the PMN, Arty Schronce was told that he could not make any changes to the
        Georgia Dock without first clearing them with the Advisory Committee.

        ANSWER: Defendants Agri Stats, Sanderson Farms, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in



                                                 341
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 342 of 695 PageID #:293918
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 343 of 695 PageID #:293919




 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 627 and therefore deny them.

                628. The existence of the Advisory Committee also helped to ensure that the
        Georgia Dock Defendants were intimately aware of the process by which the Georgia Dock
        price was calculated, enabling them to manipulate it. The Advisory Committee met
        periodically and discussed how the Georgia Dock price was calculated. In addition,
        because of their familiarity with the underlying guidelines and internal PMN calculations,
        the Georgia Dock Defendants knew the prices they submitted to the PMN were not subject
        to verification, and that those submissions would be used to calculate the next Georgia
        Dock price unless they deviated from the initially- calculated weighted average by one cent
        or more. (Although it appears there was no representative of Sanderson Farms on the
        Advisory Committee throughout the entire relevant time period, Sanderson Farms was
        aware of this fact through communications with other Defendants.)

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 628 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 628 to the extent that they relate

 to other Defendants and/or third parties. Defendants Pilgrim’s, Tyson, Koch, Claxton, Harrison

 Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the allegations in the first sentence of

 Paragraph 628. Defendants Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne

 Farms, and Fieldale further admit that, at times during the Relevant Period, the Poultry Market

 News Advisory Committee would meet, but deny any characterization of these meetings. Harrison

 Poultry further states that it withdrew from any participation in the Poultry Market News Advisory

 Committee in early January 2016. Defendants Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry,

 Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations in Paragraph 628.

 Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,

 House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 628 and therefore deny them. Sanderson

 Farms admits that a Poultry Market News “Advisory Committee” existed, and admits that it was




                                                  343
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 344 of 695 PageID #:293920
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 345 of 695 PageID #:293921
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 346 of 695 PageID #:293922
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 347 of 695 PageID #:293923
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 348 of 695 PageID #:293924
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 349 of 695 PageID #:293925
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 350 of 695 PageID #:293926




 to the truth of the allegations in the first, second, fourth, and last sentences of Paragraph 637 and

 therefore deny them



                                         Mar-Jac lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in the second, fourth, and last sentences of Paragraph 637

 and therefore denies them




                                                   Sanderson Farms lacks knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 637 and therefore

 denies them. Koch denies the allegations in the third sentence of Paragraph 637 to the extent they

 relate to Koch. Defendants Wayne Farms, Tyson, Pilgrim’s, and Koch each lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in the third

 sentence of Paragraph 637 and therefore deny them



                                    Defendants deny any remaining allegations in Paragraph 637.

                638. Due to budgetary constraints, Commissioner Black further reduced the staff
        of the PMN Department in 2011 and 2012. When Mr. Pilewitz died unexpectedly in early



                                                  350
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 351 of 695 PageID #:293927
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 352 of 695 PageID #:293928
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 353 of 695 PageID #:293929
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 354 of 695 PageID #:293930
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 355 of 695 PageID #:293931




 sufficient to form a belief as to the truth of any allegations in Paragraph 645 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 645 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 645.

                646. Following the January 2016 Wall Street Journal article, federal
        governmental officials began to investigate. On July 19 and 20, 2016, high-level USDA
        officials met with GDA representatives in Atlanta, Georgia to discuss the Georgia Dock
        price. The USDA officials shared their conclusion that GDA could no longer simply accept
        broiler prices from Defendants without verification and instead would have to verify
        invoice-level data to confirm reported prices. On July 20 and 21, 2016, USDA officials
        requested that the GDA provide the USDA with data from broiler producers to “test and
        review” the Georgia Dock price for accuracy.

        ANSWER: To the extent the allegations in Paragraph 646 characterize or describe a

 January 2016 Wall Street Journal article and other unidentified documents, Defendants deny any

 characterization or description that is inconsistent with the referenced sources. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 646 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 646 to the extent that they relate to other Defendants and/or

 third parties. Defendants deny any remaining allegations in Paragraph 646.

               647. On July 22, 2016 USDA’s weekly BMNR publication noted that beginning
        on August 5, 2016, GDA “will be issuing a new weekly market report for negotiated
        Georgia broiler/fryer whole birds and bird parts, which will replace the current [Georgia
        Dock price].” The GDA did not comply with USDA’s August 5 deadline, however, and in
        the August 5 USDA BMNR, all price information from the GDA and Georgia Dock was
        removed and only a hyperlink to the GDA’s website was included.

        ANSWER: To the extent the allegations in Paragraph 647 characterize or describe a July

 22, 2016 publication, Defendants deny any characterization or description that is inconsistent with

 the referenced source. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 647 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 647 to the extent that


                                                 355
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 356 of 695 PageID #:293932




 they relate to other Defendants and/or third parties. Defendants deny any remaining allegations in

 Paragraph 647.

               648. At that time, high level officials within the GDA began to raise antitrust
        concerns regarding the Georgia Dock. For instance, a July 27, 2016, report from GDA
        Director of Regulatory Compliance & Budget Alec Asbridge to GDA Commissioner Gary
        Black concluded that “[t]he top 10 poultry producing companies now control over 80% of
        the industry output. The combination of vertical integration, limited competition and
        lowered production periods has led to steady prices that have shown to be fairly resistant
        to changing market conditions. These factors alone illicit [sic] anti-trust review.”

        ANSWER: To the extent the allegations in Paragraph 648 characterize or describe a July

 27, 2016 report, Defendants deny any characterization or description that is inconsistent with the

 referenced source. Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 648 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 648 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 648.

               649. GDA Director Asbridge’s July 27, 2016, report also noted that over time,
        the GDA became a vehicle for Defendants to “report[] a weighted average price per pound
        on broilers [Georgia Dock price] based off of contracts that have been determined at the
        private level and reported without regulatory oversight. The formulas to calculate
        weighted average prices have been determined on the private level and have not been
        standardized since the inception of the [GDA Poultry Market News division] in 1968,
        which there is no written record of.” In other words, it was Defendants themselves who
        wrote the rules and formulas that make up the Georgia Dock price, not the GDA.

        ANSWER: To the extent the allegations in Paragraph 649 characterize or describe a July

 27, 2016 report, Defendants deny any characterization or description that is inconsistent with the

 referenced source. Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 649 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 649 to the extent that they relate




                                                  356
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 357 of 695 PageID #:293933




 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 649.

                650. Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent
        of the use of the [Georgia Dock price] in contract negotiations is presently unknown but
        inquiries made by media and other governmental entities indicate that it is utilized on a
        more regular basis than previously expected.” In short, the GDA had been publishing the
        Georgia Dock price for decades, but until this time apparently did not know the scope of
        reliance on the Georgia Dock price. Significantly, a revised and highly sanitized version
        of the July 27, 2016 report from Director Asbridge to GDA Commissioner Black was
        circulated internally at GDA on August 5, 2016. The sanitized August 5 report removed
        references to the existence of factors in the broiler industry eliciting “antitrust review” and
        to the fact that the Georgia Dock price was reported for decades by GDA “without
        regulatory oversight.”

        ANSWER:        To the extent the allegations in Paragraph 650 characterize or describe a

 July 27, 2016 report, Defendants deny any characterization or description that is inconsistent with

 the referenced source. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 650 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 650 to the extent that

 they relate to other Defendants and/or third parties. Defendants deny any remaining allegations in

 Paragraph 650.

                651. On August 12, 2016, GDA Director Asbridge provided Georgia Poultry
        Federation President Mike Giles with the sanitized version of the report and asked Giles
        to review it before the GDA sent it to the USDA, “to ensure what I presented is accurate and
        best represents industry’s concern with only reporting a spot price.” The Georgia Poultry
        Federation represents the poultry industry in Georgia, and most Defendants are members.
        Remarkably, the GDA also noted in a separate email the same day to Giles and the Georgia
        Poultry Federation that “[t]he GDA is in agreement with the poultry industry that there is
        no desire to review invoices for verification of data reported,” even though the information
        and means to do so are readily at hand. Defendants already report such invoice
        information to Agri Stats on a daily basis. According to a subsequent email dated August
        24, 2016, Georgia Poultry Federation President Giles called GDA Director Asbridge back
        and gave “his and industry’s sign off on the dock price summary report. We can move
        forward with sending to USDA.” GDA Director Asbridge also proposed another meeting




                                                 357
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 358 of 695 PageID #:293934




        between GDA and the Georgia Poultry Federation to discuss recommendations about
        verifying Georgia Dock data.

        ANSWER: To the extent the allegations in Paragraph 651 characterize or describe an

 August 12, 2016 report, an unidentified email, and an August 24, 2016 email, Defendants deny

 any characterization or description that is inconsistent with the referenced sources.           Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 651 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 651 to the extent that they relate to other Defendants

 and/or third parties.   Defendants admit that the Georgia Poultry Federation is an industry

 organization and that some Defendants were members of the Georgia Poultry Federation at certain

 points in the Relevant Period, but deny any remaining allegations of Paragraph 651.

                652. Under pressure from the USDA, and realizing that the Georgia Dock
        pricing methodology raised significant antitrust concerns, the GDA considered revising
        the methodology in late 2016. After the Georgia Dock Defendants balked at the GDA’s
        new methodology – which would have required them to verify and attest to the accuracy of
        their price quotes – the GDA halted the Georgia Dock benchmark price index altogether.
        It was no longer receiving sufficient price quotes to compile the index. The last Georgia
        Dock benchmark price was published by the GDA on November 23, 2016. Yet for several
        months after the last Georgia Dock price was published by the GDA, certain Defendants,
        including at least Pilgrim’s, continued to use the November 23, 2016 benchmark price of
        $1.0975/lb. to set their wholesale prices to chicken buyers.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 652 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 652 to the extent that they relate

 to other Defendants and/or third parties.       To the extent the allegations in Paragraph 652

 characterize or describe contracts or other documents, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Defendants Agri Stats, George’s, Peco,

 Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms,

 Keystone, and Case lack knowledge or information sufficient to form a belief as to the truth of the


                                                  358
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 359 of 695 PageID #:293935




 remaining allegations in Paragraph 652 and therefore deny them. Defendants Pilgrim’s, Tyson,

 Sanderson Farms, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale admit

 the Georgia Department of Agriculture explored a substitute pricing index to replace the “Georgia

 Dock” in 2016 and that the Georgia Department of Agriculture ceased publishing the Poultry

 Market News in November 2016. Harrison Poultry admits that, based on its own business

 judgment, it stopped submitting price and volume information to the Georgia Department of

 Agriculture in early January 2016 and withdrew from any further participation in the Georgia

 Dock, including the Georgia Department of Agriculture’s attempt to create a substitute pricing

 index. Harrison Poultry specifically denies that the prices of its Broiler sales during the Relevant

 Period were based on the Georgia Dock. Sanderson Farms admits that the Georgia Department of

 Agriculture considered adopting a so-called Georgia Premium Poultry Price Index and that

 Sanderson Farms declined to participate in that index based on its own business judgment of what

 is in its independent interest. Sanderson Farms admits that certain customers paid prices informed

 by the Georgia Dock Index for a certain period of time. Fieldale admits that the Georgia

 Department of Agriculture attempted to revise the methodology for the Georgia Dock and even

 created a replacement price index, the “Georgia Premium Poultry Price Index” and that Fieldale

 was involved in discussions to create the GPPPI. Fieldale denies that it “balked” at a new

 methodology or at any requirements to verify and attest to the accuracy of its submitted

 information. Fieldale lacks knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 652 and therefore denies them. Pilgrim’s admits that the

 Georgia Department of Agriculture explored the creation of the Georgia Premium Poultry Price

 Index and that it independently decided not to participate in that index. Pilgrim’s and Koch each

 further admit that each agreed with certain of their customers to continue to use the November 23,




                                                 359
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 360 of 695 PageID #:293936




 2016 Georgia Dock quotation for a period of time while mutually agreeable substitute pricing

 terms could be discussed. Mar-Jac admits that the Georgia Department of Agriculture considered

 adopting a so-called Georgia Premium Poultry Price Index and that Mar-Jac Poultry, Inc.,

 expressed interest in participating in that index. Mar-Jac admits it and some customers agreed to

 prices informed by the Georgia Dock Index for a certain period of time. Tyson admits that that

 the Georgia Department of Agriculture considered creating the Georgia Premium Poultry Price

 Index and that Tyson determined, in its independent business judgment, that it did not provide any

 benefit to participate in a new index. Tyson denies the conspiracy alleged in the Complaint. To the

 extent the allegations in Paragraph 652 characterize or describe documents or other sources, Tyson

 notes that such sources speak for themselves and denies any characterization or description that is

 inconsistent therewith. To the extent the allegations in Paragraph 652 relate to other Defendants

 and/or third parties to this action, Tyson lacks knowledge or information sufficient to form a belief

 as to the truth of these allegations and therefore denies these allegations. To the extent the

 remaining allegations in Paragraph 652 purport to relate to Tyson, Tyson denies these allegations.

 To the extent the remaining allegations in Paragraph 652 purport to relate to Claxton, Claxton

 denies them. To the extent the remaining allegations in Paragraph 652 purport to relate to Wayne

 Farms, Wayne Farms denies them. Defendants deny any remaining allegations in Paragraph 652.

               653. On October 6, 2016, a USDA press release noted the expansion of its
        National Whole Broiler/Fryer report, which included new weekly price information
        regarding 2.5 to 3 pound broilers that replaced the same weight broiler previously
        reported by the Georgia Dock price. Importantly, the new USDA price roughly matched
        the Urner Barry price, suggesting that the Georgia Dock price continued to be subject to
        manipulation by Defendants.

        ANSWER: To the extent the allegations in Paragraph 653 characterize or describe an

 October 6, 2016 press release or data reported by the USDA or Urner Barry, Defendants deny any




                                                 360
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 361 of 695 PageID #:293937




 characterization or description that is inconsistent with the referenced sources. Defendants deny

 any remaining allegations in Paragraph 653.

                 654. On November 3, 2016, the New York Times published the first account of
        the USDA’s inquiry into the Georgia Dock, based on information received via Freedom of
        Information Act and open records requests for internal USDA and GDA documents.
        Subsequently, a November 8, 2016, article by the Washington Post provided additional
        detail on the inquiry, including a comment from the USDA that “they discontinued
        publishing the Georgia Dock price ‘when data from the source report could not be
        independently verified.’” In the Washington Post article, Sanderson Farms CFO Mike
        Cockrell was quoted as saying “the Georgia Dock has come to be a trusted reflection of
        the supply and demand for retail stores.” In a press release cited in a Bloomberg News
        article on November 17, 2016, Tyson stated that “[w]hen the Georgia Department of
        Agriculture asks us for pricing data, we provide accurate information based on actual and
        recent transactions.” Sanderson Farms’ and Tyson’s continued defense of the Georgia
        Dock price index as one that customers should trust shows that Defendants continued their
        efforts to conceal the conspiracy alleged in this Complaint.

        ANSWER: To the extent the allegations in Paragraph 654 characterize or describe

 newspaper articles or other documents, Defendants deny any characterization or description that

 is inconsistent with the referenced sources. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 654 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 654 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 654.

       N.     The Georgia Dock Price Index Diverged From the USDA Composite and
 Urner Barry Price Indices Beginning in 2011

               655. Beginning in approximately early 2011, the Georgia Dock price index
        began to behave differently from Urner Barry and USDA indices. Historically, the Georgia
        Dock benchmark price had been highly correlated with those other two indices; although
        the Dock price had always been somewhat less volatile, its movement (i.e., volatility)
        mirrored the patterns of the other two indices (e.g., prices went up or down depending on
        market forces). But as hindsight now shows, in 2011, the correlation began to dissolve.
        Over time periods when the Urner Barry and USDA price indices would decrease, the
        Georgia Dock would stay flat or sometimes increase. This divergence continued and
        became especially pronounced in 2015.15




                                                 361
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 362 of 695 PageID #:293938




                FN 15: The prices reported in the EMI, Urner Barry, and USDA Composite price
                indices were also supra-competitive and artificially inflated by the output-
                restriction aspect of Defendants’ scheme.

        ANSWER: To the extent the allegations in Paragraph 655 characterize or describe data

 from Urner Barry, USDA, and the Georgia Dock, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. In response to Footnote 15 in

 Paragraph 655, Defendants admit the Footnote 15 purports to set forth Plaintiffs’ allegations and

 case theories regarding other pricing indices, but lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Footnote 15 and therefore deny them. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 655 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 655 to the extent that they relate to other Defendants and/or

 third parties. Defendants deny any remaining allegations in Paragraph 655 and Footnote 15.

               656. The changes resulted from the conspiracy by the Georgia Dock Defendants
        to agree on artificial prices quoted to the GDA for inclusion in the Georgia Dock
        benchmark price, as well as by the fraud perpetrated by the Georgia Dock Defendants.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 656. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 656 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 656 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny the remaining allegations in Paragraph

 656.

                657. Starting in early 2011, the monthly price volatility in the Georgia Dock
        markedly decreased, particularly with respect to downward price movements (i.e., when
        prices dropped, they dropped far less drastically than they had in the past). This near-
        disappearance of price volatility was unique to the Georgia Dock. Both of the other price
        indices stayed volatile while the Georgia Dock remained stable, as reflected in the




                                                362
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 363 of 695 PageID #:293939




        following graph, which compares prices of the various indices both before and during the
        relevant period:




        ANSWER: To the extent the allegations in Paragraph 657 characterize or describe data

 from Urner Barry, USDA, and the Georgia Dock, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants deny any remaining

 allegations in Paragraph 657.

                658. When the Georgia Dock component of Defendants’ conspiracy kicked into
        high gear, the Georgia Dock price – for the first time ever – began to materially diverge
        from the other two indices. Although the other two indices continued to move closely
        together over time, the Georgia Dock price continued to diverge further and further from
        those prices. By 2015, the gap between the Georgia Dock price and the prices on the other
        two indices was approximately three times greater than it had ever been in recent history,
        and approximately five to ten times greater than the typical gap between the prices on the
        other two indices.

        ANSWER:       Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 658. To the extent the allegations in Paragraph 658 characterize or describe data from

 Urner Barry, USDA, and the Georgia Dock, Defendants deny any characterization or description



                                               363
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 364 of 695 PageID #:293940




 that is inconsistent with the referenced sources. Defendants deny any remaining allegations in

 Paragraph 658.

 O.     Defendants Fraudulently Submitted False and Inflated Quotes to the Poultry Market
        News, Causing the Index to Be Artificially High

              659. The mechanics by which certain Defendants fraudulently manipulated the
        Georgia Dock price index is now clear.

        ANSWER: Defendants deny the allegations in Paragraph 659.

                 660. The Georgia Dock Defendants fraudulently submitted false and inflated
        price quotes to the PMN. Moreover, the Georgia Dock Defendants fraudulently failed to
        inform their counterparties – that is, those Plaintiffs to whom they sold poultry on pricing
        tied to the Georgia Dock – of the many serious flaws with the Dock, which accrued to their
        benefit and to the detriment of those counterparty Plaintiffs.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 660. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 660 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 660 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny the remaining allegations in Paragraph

 660.

               661. By way of background, when the PMN calculated the Georgia Dock price
        each week, it rounded the price to the nearest 0.25 cents. For example, the Dock price
        could increase from 110.25 cents to 110.50 cents, but not any amount in between.
        Defendants also used increments of 0.25 cents in their submissions. Under the PMN’s one-
        cent rule, any submission that was at least one cent more or less than the initially
        calculated weighted average would be excluded. As a result, on any given week only seven
        submissions could affect the Dock price: the submission that happened to equal the initial
        calculation of the weighted average, and submissions that were +0.25 cents, +0.50 cents,
        +0.75 cents, -0.25 cents, -0.50 cents, and -0.75 cents when compared to the initial weighted
        average. All other submissions were excluded. Thus, in order to rig the Dock price,
        Defendants had to work in concert to make price submissions that fell within a narrow
        range of each other, yet far from the market price, week after week, for years.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 661. Each Defendant lacks knowledge or information sufficient to form a belief as to



                                                364
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 365 of 695 PageID #:293941
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 366 of 695 PageID #:293942
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 367 of 695 PageID #:293943




                                                        Defendants deny any remaining allegations

 in Paragraph 663.

                664. Each of the Georgia Dock Defendants’ submissions to the PMN made the
        implicit statement that those Defendants were submitting their actual offering price for 2.5
        to 3 pound whole birds for the next week, while in fact those submissions reflected that
        Defendants were seeking to inflate the Dock price to make money at the expense of their
        customers.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 664. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 664 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 664 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny the remaining allegations in Paragraph

 664.

              665. The allegations set forth below are based on the information regarding
        Defendants’ price submissions.

        ANSWER: Paragraph 665 contains no factual allegations to which a response is required.

 To the extent a response is required, Defendants deny the allegations in Paragraph 665.

 1.     Pilgrim’s Fraudulently Made False Submissions to the Georgia Dock

               666. Pilgrim’s knew that, when submitting its price quotes to the PMN, it was
        supposed to provide its offering price for 2.5 to 3 pound birds for the next week. But rather
        than determining its actual offering price for the next week and submitting it to the PMN,
        Pilgrim’s made false and inflated price submissions as explained below.

        ANSWER: To the extent the allegations in Paragraph 666 characterize or describe

 submissions to the Georgia Department of Agriculture, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants other than Pilgrim’s lack

 knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

 666 and therefore deny them. Pilgrim’s admits that the Georgia Department of Agriculture


                                                 367
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 368 of 695 PageID #:293944
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 369 of 695 PageID #:293945
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 370 of 695 PageID #:293946
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 371 of 695 PageID #:293947
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 372 of 695 PageID #:293948
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 373 of 695 PageID #:293949
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 374 of 695 PageID #:293950
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 375 of 695 PageID #:293951
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 376 of 695 PageID #:293952
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 377 of 695 PageID #:293953
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 378 of 695 PageID #:293954
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 379 of 695 PageID #:293955
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 380 of 695 PageID #:293956
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 381 of 695 PageID #:293957
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 382 of 695 PageID #:293958
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 383 of 695 PageID #:293959
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 384 of 695 PageID #:293960
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 385 of 695 PageID #:293961




        ANSWER: To the extent the allegations in Paragraph 699 characterize or describe Koch’s

 submissions to the Georgia Department of Agriculture, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants other than Koch lack

 knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

 699 and therefore deny them. Koch denies the allegations in Paragraph 699.

                700. Koch made its submissions for the purpose of artificially inflating the
        Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the
        Georgia Dock price index. Koch’s fraudulent submissions to the PMN were made by
        interstate wire.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 700. Defendants other than Koch lack knowledge or information sufficient to form a

 belief as to the truth of the allegations in Paragraph 700 and therefore deny them. Koch denies the

 allegations in Paragraph 700.

                 701. The intended targets of Koch’s fraudulent submissions to the PMN were
        buyers of chicken, including Plaintiffs. Koch sold chicken to its customers based on the
        Georgia Dock price index. Accordingly, as a result of Koch’s fraudulent submissions that
        artificially inflated the Georgia Dock price index, Koch, and the other members of this
        scheme and enterprise were able to charge customers higher prices than they otherwise
        would have and therefore made more money, and Plaintiffs were harmed.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 701. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 701 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 701 to the extent that they relate

 to other Defendants and/or third parties.      Defendants other than Koch lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 701

 and therefore deny them. Koch admits that it sold chicken to customers, and that at times the

 Georgia Dock was a factor in the pricing as to some customers. Koch denies the remaining

 allegations in Paragraph 701.


                                                 385
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 386 of 695 PageID #:293962
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 387 of 695 PageID #:293963
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 388 of 695 PageID #:293964
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 389 of 695 PageID #:293965
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 390 of 695 PageID #:293966
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 391 of 695 PageID #:293967
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 392 of 695 PageID #:293968
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 393 of 695 PageID #:293969
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 394 of 695 PageID #:293970
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 395 of 695 PageID #:293971
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 396 of 695 PageID #:293972
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 397 of 695 PageID #:293973
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 398 of 695 PageID #:293974




        ANSWER: To the extent that Paragraph 724 incorporates and re-alleges allegations

 above, Defendants incorporate and re-allege any response made to those allegations. Defendants

 deny the allegations of conspiracy and antitrust injury in Paragraph 724. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 724 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 724 to the extent that they relate to other Defendants and/or third parties.

 Defendants Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and

 Fieldale deny the allegations in the first sentence of Paragraph 724, deny that Plaintiffs’ chart is

 accurate, and deny any remaining allegations in Paragraph 724.



                                                                             Defendants Agri Stats,

 Sanderson Farms, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,

 House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 724 and therefore deny them.




                                                 398
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 399 of 695 PageID #:293975
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 400 of 695 PageID #:293976
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 401 of 695 PageID #:293977
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 402 of 695 PageID #:293978
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 403 of 695 PageID #:293979
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 404 of 695 PageID #:293980
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 405 of 695 PageID #:293981




                                                                                   The last sentence

 in Paragraph 735 contains legal conclusions that do not require a response. To the extent a

 response is required, Sanderson Farms denies the allegations in the last sentence of Paragraph 735.

 Sanderson Farms denies any remaining allegations in Paragraph 735.

              736. Sanderson made its submissions for the purpose of artificially inflating the
        Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the
        Georgia Dock price index. Sanderson Farms’ fraudulent submissions to the PMN were
        made by interstate wire.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 736. Defendants other than Sanderson Farms lack knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 736 and therefore deny

 them. Sanderson Farms denies the allegations in Paragraph 736.

                737. The intended targets of Sanderson Farms’ fraudulent submissions to the
        PMN were buyers of chicken, including Plaintiffs. Sanderson Farms sold chicken to its
        customers based on the Georgia Dock price index. Sanderson Farms used Georgia Dock-
        based pricing with its retail customers, including Plaintiffs, in two ways: first, pursuant to
        a Georgia Dock bracketing system, under which prices would move up or down according
        to whether they fell in various ranges of Georgia Dock pricing, and second, pursuant to
        straightforward Georgia Dock formula pricing, under which prices would be the Georgia
        Dock price plus a specified amount. When the Georgia Dock would increase, that would
        result in an increase of prices to Sanderson Farms’ customers.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 737. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 737 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 737 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Sanderson Farms lack knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 737 and therefore deny them. Sanderson Farms admits that at various points in the Relevant Period

 a percentage of its contracts included terms related to the “Georgia Dock;” to the extent the



                                                 405
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 406 of 695 PageID #:293982




 allegations in Paragraph 737 characterize or describe unidentified broiler supply agreements,

 Sanderson Farms refers to those agreements and denies any characterization or description that is

 inconsistent with the referenced sources. Sanderson Farms denies any remaining allegations in

 Paragraph 737.

                 738. Accordingly, as a result of Sanderson Farms’ fraudulent submissions that
        artificially inflated the Georgia Dock price index, Sanderson Farms and the other members
        of this scheme and enterprise were able to charge customers higher prices than they
        otherwise would have and therefore made more money, and Plaintiffs were harmed.

        ANSWER: Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 738. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 738 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 738 to the extent that they

 relate to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick

 Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone,

 and Case lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 738 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson

 Farms, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the

 remaining allegations in Paragraph 738.

 6.     Tyson Fraudulently Made False Submissions to the Georgia Dock

                739. Tyson knew that, when submitting its price quotes to the PMN, it was
        supposed to provide its offering price for 2.5 to 3 pound birds for the next week. Tyson in
        fact produced a 2.5 to 3 pound bird. But rather than determining its actual offering price
        and submitting it to the PMN, Tyson made false and inflated price submissions as explained
        below.

        ANSWER: To the extent the allegations in Paragraph 739 characterize or describe

 submissions to the Georgia Department of Agriculture, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants other than Tyson lack



                                                 406
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 407 of 695 PageID #:293983
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 408 of 695 PageID #:293984
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 409 of 695 PageID #:293985
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 410 of 695 PageID #:293986
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 411 of 695 PageID #:293987




        its account managers internally discussed that “where certain customers are not tied to
        the Georgia Dock market with brackets, we must address these situations.”

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 748 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 748 to the extent that they relate to

 other Defendants and/or third parties. Defendants other than Tyson lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 748 and therefore

 deny them. Tyson admits that at various points in the Relevant Period a percentage of its contracts

 included terms related to the “Georgia Dock,” but denies any remaining allegations in Paragraph

 748.

                749. Accordingly, as a result of Tyson’s fraudulent submissions that artificially
        inflated the Georgia Dock price index, Tyson and the other members of this scheme and
        enterprise were able to charge customers higher prices than they otherwise would have
        and therefore made more money, and Plaintiffs were harmed.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 749. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 749 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 749 to the extent that they relate

 to other Defendants and/or third parties.       Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 749

 and therefore deny them. Tyson denies the remaining allegations in Paragraph 749.

 7.     Claxton Fraudulently Made False Submissions to the Georgia Dock

              750. Claxton knew that, when submitting its price quotes to the PMN, it was
        supposed to provide its offering price for 2.5 to 3 pound birds for the next week. But rather




                                                  411
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 412 of 695 PageID #:293988
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 413 of 695 PageID #:293989
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 414 of 695 PageID #:293990
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 415 of 695 PageID #:293991
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 416 of 695 PageID #:293992




        ANSWER: To the extent the allegations in Paragraph 758 characterize or describe

 Claxton’s submissions to the Georgia Department of Agriculture, Defendants deny any

 characterization or description that is inconsistent with the referenced sources. Defendants other

 than Claxton lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 758 and therefore deny them. Claxton admits that it sold a 2.5

 to 3 pound whole bird and provided certain information at the request of the Georgia Department

 of Agriculture, but denies any remaining allegations in Paragraph 758 directed at Claxton.

                759. Claxton made its submissions for the purpose of artificially inflating the
        Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the
        Georgia Dock price index. Claxton’s fraudulent submissions to the PMN were made by
        interstate wire.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 759. Defendants other than Claxton lack knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 759 and therefore deny them.

 Claxton denies the allegations in Paragraph 759.

                760. The intended targets of Claxton’s fraudulent submissions to the PMN were
        buyers of chicken, including Plaintiffs. Claxton sold chicken to its customers based on the
        Georgia Dock price index. Accordingly, as a result of Claxton’s fraudulent submissions
        that artificially inflated the Georgia Dock price index, Claxton and the other members of
        this scheme and enterprise were able to charge customers higher prices than they
        otherwise would have and therefore made more money, and Plaintiffs were harmed.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 760. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 760 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 760 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Claxton lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 760

 and therefore deny them. Claxton admits that at various points in the Relevant Period less than


                                                 416
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 417 of 695 PageID #:293993
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 418 of 695 PageID #:293994
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 419 of 695 PageID #:293995
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 420 of 695 PageID #:293996




                     At the very least, Wayne Farms acted with reckless indifference as to whether
        its submissions were false and inflated.

        ANSWER: To the extent the allegations in Paragraph 767 characterize or describe

 submissions to the Georgia Department of Agriculture, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants other than Wayne Farms

 lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in Paragraph 767 and therefore deny them. Wayne Farms denies the allegations in Paragraph 767.

               768. Wayne Farms made its submissions for the purpose of artificially inflating
        the Georgia Dock price index and, acting in concert with other Defendants, in fact inflated
        the Georgia Dock price index. Wayne Farms’ fraudulent submissions to the PMN were
        made by interstate wire.

        ANSWER: Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 768. Defendants other than Wayne Farms lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 768 and therefore deny

 them. Wayne Farms denies the allegations in Paragraph 768.

               769. The intended targets of Wayne Farms’ fraudulent submissions to the PMN
        were buyers of chicken, including Plaintiffs. Wayne Farms sold chicken to its customers
        based on the Georgia Dock price index. Accordingly, as a result of Wayne’s fraudulent
        submissions that artificially inflated the Georgia Dock price index, Wayne Farms and the
        other members of this scheme and enterprise were able to charge customers higher prices
        than they otherwise would have and therefore made more money, and Plaintiffs were
        harmed.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 769. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any allegations in Paragraph 769 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 769 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Wayne Farms lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 769

 and therefore deny them. Wayne Farms admits that at various points in the Relevant Period a


                                                  420
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 421 of 695 PageID #:293997




 percentage of its contracts included terms related to the “Georgia Dock,” but denies any remaining

 allegations in Paragraph 769.

 9.     Fieldale Farms Also Made False Submissions to the Georgia Dock

                770. Fieldale knew that, when submitting its price quotes to the PMN, it was
        supposed to provide its offering price for 2.5 to 3 pound birds. But rather than determining
        its actual offering price and submitting that price to the PMN each week, Fieldale knowingly
        made false and inflated price submissions as explained below.

        ANSWER: To the extent the allegations in Paragraph 770 characterize or describe

 submissions to the Georgia Department of Agriculture, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Defendants other than Fieldale lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 770 and therefore deny them. Fieldale denies the allegations in Paragraph 770.

               771. Due to its large production capacity in Georgia, Fieldale had a “voice” of
        15% (out of a total voice of all Georgia Dock Defendants of 100%) for purposes of the
        weighted average for the Georgia Dock price. Fieldale’s voice of 15% put it among the top
        three weightiest voices among the Georgia Dock Defendants, and thus its submissions had
        a significant influence on setting the Georgia Dock price. Fieldale knew that its
        submissions carried significant weight compared to other Defendants’ submissions.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 771 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 771 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Fieldale lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 771

 and therefore deny them. Fieldale denies Plaintiffs’ characterizations of the Georgia Dock Price,

 Fieldale’s “voice” and Fieldale’s alleged “influence” on the Georgia Dock Price. Fieldale admits

 that it produces chicken in Georgia and that the relative amount of chicken produced by Fieldale

 compared to other companies in Georgia has varied over the period at issue. Fieldale denies the

 remaining allegations in Paragraph 771.


                                                  421
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 422 of 695 PageID #:293998
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 423 of 695 PageID #:293999
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 424 of 695 PageID #:294000
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 425 of 695 PageID #:294001
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 426 of 695 PageID #:294002
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 427 of 695 PageID #:294003
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 428 of 695 PageID #:294004
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 429 of 695 PageID #:294005




        Advisory Committee created an information asymmetry that kept chicken buyers like
        Plaintiffs in the dark. Unlike Defendants, which had intimate knowledge of the way in which
        the PMN operated and the Georgia Dock price was calculated, Plaintiffs knew only what
        all buyers of chicken knew and believed: that the Georgia Dock price index represented
        the actual offering prices of chicken producers for the next week – in other words, an actual
        market price for broilers based on verified, reliable, and objective information.

        ANSWER: Defendants Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry, Mar-Jac,

 Wayne Farms, and Fieldale admit that at times during Relevant Period and at the request of the

 Georgia Department of Agriculture, they had an employee representative on the “Poultry Market

 News Advisory Committee,” but deny Plaintiffs’ characterization of that Committee and the

 remaining allegations in Paragraph 785. Harrison Poultry further states that it withdrew from any

 participation in the “Poultry Market News Advisory Committee” in early January 2016.

 Sanderson Farms denies that it was a member of any “Poultry Market News Advisory Committee;”

 Sanderson Farms therefore lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations related to the “Poultry Market News Advisory Committee” and therefore

 denies those allegations. Sanderson Farms denies the remaining allegations in Paragraph 785.

 Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,

 House of Raeford, Foster Farms, Keystone, and Case deny participating in the Poultry Market

 News Advisory Committee and lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 785 and therefore deny them.

                786. All of the Georgia Dock Defendants knew they were submitting price quotes
        to the PMN each week, and that those quotes were being used by the PMN to calculate the
        Dock price. All of the Georgia Dock Defendants knew how the Georgia Dock price index
        was calculated and that, unlike with the Urner Barry and the USDA Composite indices,
        the PMN obtained no information from buyers. All of the Georgia Dock Defendants knew
        that the PMN was not undertaking any effort to validate their submissions, such as by
        requiring Defendants to submit copies of their actual price sheets or invoices. Yet none of




                                                429
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 430 of 695 PageID #:294006




        the Georgia Dock Defendants that did business with Plaintiffs shared this significant, non-
        public information with Plaintiffs.

        ANSWER: Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Harrison

 Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the allegations of Paragraph 786. Defendants

 Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of

 Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to form a

 belief as to the truth of the allegations in Paragraph 786 and therefore deny them.

                787. All of the Georgia Dock Defendants knew of the existence of the PMN
        Advisory Committee and its control over the PMN and Georgia Dock price index.
        Specifically, the Georgia Dock Defendants knew that the Advisory Committee had the
        power to reevaluate the Georgia Dock price, to change the way in which the Dock price was
        calculated, and to influence who would be hired as the next Director of the PMN. The
        Georgia Dock Defendants also knew that the Advisory Committee consisted exclusively of
        representatives of chicken producers and not buyers or neutral third parties and that
        Defendants’ then-current and former lobbyists supported the Advisory Committee and
        independently exercised control and influence over the PMN. Yet none of the Georgia Dock
        Defendants that did business with Plaintiffs shared this significant, non-public information
        with Plaintiffs.

        ANSWER: Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Harrison

 Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the allegations in Paragraph 787. Defendants

 Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of

 Raeford, Foster Farms, Keystone, and Case lack knowledge or information sufficient to form a

 belief as to the truth of the allegations in Paragraph 787 and therefore deny them.

               788. All of the Georgia Dock Defendants knew they were conspiring with each
        other and part of an enterprise of Defendants that were associated in fact and did in fact
        submit false and inflated price quotes to the PMN for the purpose of inflating the Georgia
        Dock price index for their benefit and Plaintiffs’ detriment. Yet none of the Georgia Dock
        Defendants that did business with Plaintiffs shared this significant, non-public information
        with Plaintiffs.

        ANSWER: Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Harrison

 Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the allegations in Paragraph 788. Defendants

 Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of


                                                430
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 431 of 695 PageID #:294007
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 432 of 695 PageID #:294008
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 433 of 695 PageID #:294009




                                                                             Sanderson Farms denies

 the remaining allegations in Paragraph 791.




                792. The Georgia Dock Defendants intentionally failed to disclose this
        significant, non- public information in their communications with their customers
        regarding their transactions for the purchase and sale of chicken, including Plaintiffs. By
        intentionally failing to disclose this information, the Georgia Dock Defendants were
        attempting to induce a false belief by buyers of chicken, including Plaintiffs, about the
        reliability of the Georgia Dock price index. Defendants intended to induce this false belief
        by customers for the benefit of the Georgia Dock Defendants.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 792 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 792 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 792 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,




                                                  433
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 434 of 695 PageID #:294010




 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 792.

                793. The Georgia Dock Defendants that did business with Plaintiffs knew that
        Plaintiffs believed the Georgia Dock was a reliable price index and intentionally
        perpetuated that belief by failing to disclose this significant, non-public information. The
        Georgia Dock Defendants knew that their customers had little to no knowledge regarding
        how the Georgia Dock price index worked, because their customers had no ability to obtain
        such knowledge.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 793 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 793 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 793 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 793.

                794. The Georgia Dock Defendants that did business with Plaintiffs were
        successful in inducing a false belief by Plaintiffs about the reliability of the Georgia Dock
        price index; the Plaintiffs believed the Georgia Dock price index was reliable until
        information suggesting the Dock price may have been inflated was finally made public in
        late 2016.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 794 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 794 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in



                                                  434
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 435 of 695 PageID #:294011




 Paragraph 794 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 794.

                795. The Georgia Dock Defendants made these omissions when they
        communicated with Plaintiffs; when they bid on, offered, negotiated, and pitched Plaintiffs’
        business; and also when they contracted with Plaintiffs. Many of the communications in
        which the Georgia Dock Defendants failed to disclose significant, non-public information
        to customers were made via interstate wires (both email and phone).

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 795 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 795 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 795 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 795.

               796. Even if the origin and ultimate destination of any Defendants’ wire
        communications referenced in this Complaint were within a single state, those wires were
        routed through other states. Thus, even such wires constitute interstate wires.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 796 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 796 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 796 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,


                                                  435
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 436 of 695 PageID #:294012
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 437 of 695 PageID #:294013




 sufficient to form a belief as to the truth of any allegations in Paragraph 798 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 798 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Fieldale lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 798 and therefore deny them. Fieldale denies the conspiracy allegations

 and remaining allegations in the last sentence of Paragraph 798.

                799. Through their fraudulent acts and omissions, the Georgia Dock Defendants
        were successful in inducing a false belief by buyers of chicken, including Plaintiffs, about
        the reliability of the Georgia Dock price index. Either through contracts directly indexed
        to the Georgia Dock price, or through pricing negotiations indirectly (but materially)
        influenced by the Georgia Dock price, all Plaintiffs paid inflated prices due to Defendants’
        manipulation of the George Dock index.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 799 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 799 to the extent that they relate to

 other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 799 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 799.

               800. The Georgia Dock Defendants’ scheme deprived their victims of valuable
        economic information and depended for its completion on failure to disclose an essential
        element of the bargain.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the



                                                 437
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 438 of 695 PageID #:294014




 truth of any allegations in Paragraph 800 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 800 to the extent that they relate to

 other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 800 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 800.

 Q.     The Georgia Dock Defendants Made Fraudulent Misrepresentations to Plaintiffs by
        Stating that the Georgia Dock Reflected the Broiler Chicken Market

               801. In addition to their material omissions, the Georgia Dock Defendants that
        did business with Plaintiffs also made false statements and affirmative misrepresentations
        about material facts to Plaintiffs over the relevant period. The Georgia Dock Defendants
        knew that the Georgia Dock did not represent the broiler market because they did not
        submit their actual prices to the Poultry Market News. But they told Plaintiffs that the
        Georgia Dock represented the market price for broiler chicken regardless.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 801 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 801 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 801 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 801.

              802. This practice was widespread: throughout the relevant period, the Georgia
        Dock Defendants stated, repeated, and maintained that the Georgia Dock represented the



                                                  438
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 439 of 695 PageID #:294015




        market for broilers, and they did so in a deliberate attempt to influence the business
        decisions made by customers like Plaintiffs.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 802 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 802 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 802 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 802.

               803. The Georgia Dock Defendants made these false statements and affirmative
        misrepresentations to Plaintiffs via telephone, in person, in writing, and over email in
        connection with their bids, pitches, offers, negotiations, and contracts with Plaintiffs. Thus,
        many of these fraudulent misrepresentations were made via interstate wires (both email
        and phone). As above, even if the origin and ultimate destination of any Defendants’ wire
        communications were within a single state, those wires were routed through other states.
        Thus, even such wires constitute interstate wires.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 803 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 803 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 803 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 803.



                                                  439
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 440 of 695 PageID #:294016
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 441 of 695 PageID #:294017
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 442 of 695 PageID #:294018
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 443 of 695 PageID #:294019




 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 809 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny any remaining allegations

 in Paragraph 809.

               810. Plaintiffs relied on the Georgia Dock Defendants’ false statements and
        affirmative misrepresentations about the Georgia Dock representing the broiler “market.”
        As a result, Plaintiffs purchased broiler chicken based on Georgia Dock prices.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 810 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 810 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 810 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the remaining allegations in

 Paragraph 810.



 R.     Plaintiffs Were Harmed by the Georgia Dock Defendants’ Fraudulent Submissions,
        Omissions, and Misrepresentations

              811. Plaintiffs bought broiler chicken based on pricing expressly tied to the
        Georgia Dock from Georgia Dock Defendants.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 811 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 811 to the extent that they relate


                                                  443
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 444 of 695 PageID #:294020
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 445 of 695 PageID #:294021




                813. Buyers of poultry, including Plaintiffs, were the targets of the Georgia Dock
        Defendants’ fraudulent submissions to the PMN, and Plaintiffs reasonably relied on the
        veracity of those submissions.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 813 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 813 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 813 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the remaining allegations in

 Paragraph 813.

                814. Georgia Dock Defendants falsely submitted prices to Poultry Market News
        and, as detailed above, artificially inflated the Georgia Dock. The Georgia Dock price
        index was artificially inflated from no later than early 2011 through 2016 as a result of
        certain Defendants’ fraudulent acts and omissions. Plaintiffs had no reason to know that
        the Georgia Dock price index was inflated due to Defendants’ fraudulent acts,
        misrepresentations, and omissions.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 814 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 814 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in



                                                  445
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 446 of 695 PageID #:294022




 Paragraph 814 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the remaining allegations in

 Paragraph 814.

               815. Therefore, by using the Georgia Dock as the basis for the price of broiler
        chickens it purchased, whether pricing was expressly tied to the Georgia Dock or whether
        a price increase was requested based on an increase in the Georgia Dock, Plaintiffs
        overpaid and were harmed due to the Georgia Dock Defendants’ fraud.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 815 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 815 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 815 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the remaining allegations in

 Paragraph 815.

 S.     Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud and
        Specifically Intended To Do So

                 816. The broiler chicken industry’s long history of boom and bust cycles is well
        known to Defendants. For example, in 2008, the entire poultry industry was profoundly
        affected by the bankruptcy filing of Pilgrim’s Pride, which was then the largest poultry
        company in the United States. In its filing, Pilgrim’s disclosed that it had lost $998.6 million
        for the fiscal year, or $14.40 per share, prompting Pilgrim’s shares to lose over 46 percent
        of their value in one day. The collateral effects of this announcement reverberated
        throughout the industry, with several other leading poultry companies, such as Tyson and
        Sanderson, also experiencing sizable losses. By the time Pilgrim’s emerged from
        bankruptcy in December 2009, the industry was still struggling to make money, prompting
        a wave of consolidation and many of the collusive and fraudulent activities outlined in the
        Complaint.

        ANSWER:         Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 816. To the extent the allegations in Paragraph 816 characterize or describe documents


                                                  446
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 447 of 695 PageID #:294023
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 448 of 695 PageID #:294024
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 449 of 695 PageID #:294025
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 450 of 695 PageID #:294026
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 451 of 695 PageID #:294027




 Paragraph 823 to the extent that they relate to other Defendants and/or third parties. Defendants

 deny the remaining allegations in Paragraph 823.

 T.     Defendants Engaged in a Pattern of Racketeering Activity as Part of the Conduct of
        an Enterprise’s Affairs

                824. The Georgia Dock Defendants’ fraudulent acts and omissions were not
        committed individually, but rather as part of the affairs of an enterprise whose purpose was
        to obtain excessive poultry proceeds by defrauding chicken buyers, including Plaintiffs.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons,

 Mountaire, House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 824 and therefore deny

 them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Harrison Poultry, Mar-Jac,

 Wayne Farms, and Fieldale deny the allegations in Paragraph 824.

                825. The enterprise was the group of Georgia Dock Defendants, which were
        associated in fact through their price submissions to the PMN, their role on the PMN
        Advisory Committee, their involvement in the Georgia Poultry Federation, and their use
        of the Dock in selling product. This enterprise was a continuing unit that associated
        together and acted with a common purpose: to sustain the existence of the PMN and
        Georgia Dock and to artificially inflate the Dock price for the benefit of the enterprise and
        the individual Defendants.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons,

 Mountaire, House of Raeford, Foster Farms, Keystone, and Case lack knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 825 and therefore deny

 them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Harrison Poultry, Mar-Jac,

 Wayne Farms, and Fieldale deny the allegations in Paragraph 825. Sanderson Farms further denies

 that it was a member of any “Poultry Market News Advisory Committee.”

               826. There have been many relationships among those associated with the
        enterprise. Representatives from the Georgia Dock Defendants interacted with each other


                                                451
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 452 of 695 PageID #:294028




        frequently at industry conferences and trade shows, as discussed throughout this
        Complaint. All but one of the Georgia Dock Defendants participated on the PMN Advisory
        Committee, which acted to preserve and enhance the PMN and Georgia Dock as discussed
        above.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Defendants admit that their employees have attended industry conferences and trade

 shows when it is in their unilateral business interest that they do so. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 826 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 826 to the extent that they relate to other Defendants and/or third parties.

 Pilgrim’s, Tyson, Koch, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale admit

 that at various points in the Relevant Period, at the request of the Georgia Department of

 Agriculture, they had an employee representative on a Poultry Market News Advisory Committee.

 Harrison Poultry further states that it withdrew from any participation in the Poultry Market News

 Advisory Committee in early January 2016. Sanderson Farms admits that it was not a member of

 the Poultry Market News Advisory Committee. Defendants Agri Stats, George’s, Peco, Amick

 Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and

 Case lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 826 and therefore deny them. Defendants deny any remaining allegations in Paragraph

 826.

               827. All of the Georgia Dock Defendants were members of the Georgia Poultry
        Federation, the largest lobbyist in Georgia for poultry producers. All of the Georgia Dock
        Defendants had positions on the Board of the Georgia Poultry Federation. Representatives
        from the Georgia Dock Defendants interacted often with leaders of the Georgia Poultry
        Federation (such as Abit Massey and Mike Giles). Those same leaders helped to preserve




                                                 452
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 453 of 695 PageID #:294029




        and enhance the power of the PMN Advisory Committee and the Georgia Dock, as
        discussed herein.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 827 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 827 to the extent that they relate

 to other Defendants and/or third parties. Defendants House of Raeford, Perdue, Wayne Farms,

 Tyson, Sanderson Farms, Pilgrim’s, Mar-Jac, Harrison Poultry, and Claxton admit that they or one

 or more of their employees were members of certain legitimate trade associations for pro-

 competitive reasons, including the Georgia Poultry Federation, at certain times during the Relevant

 Period, but deny the remaining allegations in Paragraph 827. Defendants Agri Stats, George’s,

 Peco, Amick, Perdue, OK Foods, Simmons, Mountaire, House of Raeford, Foster Farms,

 Keystone, and Case lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 827 and therefore deny them. Koch denies the allegations of Paragraph

 827 as to Koch, and denies any remaining allegations in Paragraph 827.

                828. The enterprise had longevity that was sufficient to permit those associated to
        pursue the enterprise’s purpose. There was continuity among the representatives of the
        Defendants who served on the Advisory Committee, interacted with representatives of the
        Georgia Poultry Federation, and submitted price quotes to the PMN. The scheme of the
        Georgia Dock Defendants to manipulate the Georgia Dock price by making false and
        inflated price quotes, as discussed in this Complaint, began no later than early 2011 and
        lasted for at least five years.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy.   Defendants deny the first sentence of Paragraph 828.           Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 828 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 828 to the extent that they relate to other Defendants and/or third parties.

 Defendants Agri Stats, George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire,



                                                  453
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 454 of 695 PageID #:294030
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 455 of 695 PageID #:294031




        from their non-disclosure, the Georgia Dock Defendants worked in concert not to disclose
        this information.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 830 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 830 to the extent that they relate

 to other Defendants and/or third parties. Defendants Agri Stats, George’s, Peco, Amick Farms,

 Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford, Foster Farms, Keystone, and Case

 lack knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 830 and therefore deny them. Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch,

 Claxton, Harrison Poultry, Mar-Jac, Wayne Farms, and Fieldale deny the remaining allegations in

 Paragraph 830.

 U.     The Georgia Dock Defendants Did Not Contract with Plaintiffs in Good Faith

                831. Throughout the relevant period, the Georgia Dock Defendants entered into
        contracts and exchanged pricing sheets and invoices with customers, including Plaintiffs,
        that priced broiler chicken based on the Georgia Dock. Pursuant to these agreements, the
        prices charged by the Georgia Dock Defendants to Plaintiffs were determined by a few
        methods, including bracket pricing based on the Georgia Dock and pricing that used the
        Georgia Dock as a percentage or fixed component of Plaintiffs’ cost.

        ANSWER: To the extent the allegations in Paragraph 831 characterize or describe

 contracts and contract terms, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 831 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 831 to the extent that they relate to other Defendants and/or third parties. Defendants Agri Stats,

 George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford,

 Foster Farms, Keystone, and Case lack knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 831 and therefore deny them. Defendants Pilgrim’s,


                                                  455
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 456 of 695 PageID #:294032
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 457 of 695 PageID #:294033




 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 832 and therefore

 deny them.




                                                                          Koch denies any remaining

 allegations in Paragraph 832.

                833. Agreements that used Georgia Dock bracketing to determine the price of
        broiler chicken typically included the price at which broiler chicken would be sold to
        Plaintiffs depending on whether the Georgia Dock fell into one of multiple (usually three)
        brackets. Contracts that pertained to more than one broiler product typically listed item
        codes and descriptions in rows, with corresponding prices set out for each bracket. The
        price Plaintiffs paid for a given sale depended on what the Georgia Dock price was each
        week, and where it fell in the brackets listed. Throughout the relevant period, the Georgia
        Dock Defendants who used such bracketing systems had to add new bracket ranges on the
        high end to account for the “uncharted territory” into which the Georgia Dock entered.

        ANSWER: To the extent the allegations in Paragraph 833 characterize or describe

 contracts and contract terms, Defendants deny any characterization or description that is


                                                  457
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 458 of 695 PageID #:294034
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 459 of 695 PageID #:294035




 and therefore deny them.



                                                                                     Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 835 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 835 to the extent that they relate to other Defendants and/or

 third parties. Defendants deny any remaining allegations in Paragraph 835.

                 836. Regardless of which Georgia Dock pricing arrangement was used, the
        material pricing terms of the Georgia Dock Defendants’ broiler chicken contracts provided
        that the amount charged to Plaintiffs would be predicated on the Georgia Dock. None of
        these arrangements allowed the Georgia Dock Defendants to operate and control the
        Georgia Dock or to use their pricing submissions to PMN to falsely inflate each week’s
        Georgia Dock price above the actual average offering price. Such a scheme undermined
        all validity to the Georgia Dock pricing system as being reflective of actual average offering
        prices, and gave the Georgia Dock Defendants the ability to maneuver their prices
        skyward, so long as on a week-to-week basis they stayed within the two-cent range
        permitted by the PMN. At the same time, the secrecy behind which the Georgia Dock
        Defendants kept the Georgia Dock shrouded deprived customers like Plaintiffs of any ability
        to uncover and detect that their purchases were based on an inflated pricing index.

        ANSWER: Defendants Pilgrim’s, Tyson, Sanderson Farms, Koch, Claxton, Mar-Jac,

 Wayne Farms, and Fieldale admit that, at times, certain of their broiler chicken sales were sold on

 terms related to the Georgia Dock, but deny any remaining allegations in Paragraph 836. Harrison

 Poultry specifically denies that the price of its Broiler sales during the Relevant Period were based

 on the Georgia Dock and any remaining allegations in Paragraph 836. Defendants Agri Stats,

 George’s, Peco, Amick Farms, Perdue, O.K. Foods, Simmons, Mountaire, House of Raeford,

 Foster Farms, Keystone, and Case lack knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 836 and therefore deny them.




                                                 459
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 460 of 695 PageID #:294036




 V.     Defendants used the Georgia Dock Manipulation To Impact Higher Prices Charged
        to Contract Purchasers

               837. Defendants’ manipulation of the Georgia Dock not only had an
        anticompetitive effect on the prices of broilers that were based directly on the Georgia
        Dock; it also contaminated and artificially raised prices for broilers that were not
        expressly tied to the Georgia Dock.

        ANSWER: Defendants deny the allegations in Paragraph 837.

                838. Defendants also used the artificial prices reported on the Georgia Dock
        index to justify price increases to their contract purchasers. This was especially the case
        during the latter part of the conspiracy when the Georgia Dock index deviated so
        dramatically from the Urner Berry and USDA Composite indices. It was true, moreover,
        even with respect to Defendants that did not submit pricing information to Georgia Dock.

        ANSWER: Defendants deny the allegations in Paragraph 838.

                 839. When Defendants engaged in negotiations with restaurants and other
        contract purchasers of broilers, and sought to explain why they were “forced” to increase
        prices, one of the main explanations that they used to justify the price increases was the
        artificially inflated Georgia Dock index. Defendants independently could not have provided
        restaurants and other contract purchasers with the same false explanation for price
        increases without coordinating the messaging.

        ANSWER: Defendants deny the allegations in Paragraph 839.

 W.     Defendants’ Bid-Rigging Conduct

                840. Beginning at least as early as 2012 and continuing at least into 2019 (“Bid-
        Rigging Conduct Period”), Defendants and the Co-Conspirators engaged in a conspiracy
        to rig bids submitted for broilers sold to restaurants and other contract purchasers, with
        the intent to artificially inflate the prices paid by these customers.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 840 at this time.

               841. As part of their procurement process, many restaurants and other contract
        purchasers (“Bid Customers”)17 requested proposals or bids from Defendants for the
        volume of chicken needed. The Bid Customers received bids from Defendants throughout
        the Bid-Rigging Conduct Period.

                FN 17: Pursuant to this Court’s Order of September 22, 2020 (ECF No. 3835), the
                DAPs are permitted to use this Consolidated Pleading to amend their Complaints



                                               460
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 461 of 695 PageID #:294037




                to include bid rigging claims. All DAPs who have or could have been affected by
                the bid-rigging factual allegations join in these allegations and claims.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 841 and Footnote 17 at this time.

                842. The Bid Customers expected Defendants to engage in a competitive bidding
        process, which when complete, would allow the Bid Customers to award its contracts to
        the most competitive bidder(s). Defendants, however, recognized that the Bid Customers
        offered an additional opportunity to effectuate their conspiracy.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 842 at this time.

                843. Defendants’ and the Co-Conspirators’ bid-rigging conduct took multiple
        forms. At its most basic level, Defendants and the Co-Conspirators exchanged confidential
        information with each other regarding the bids they were submitting, or intended to submit,
        to specific identified Bid Customers, so that all supposedly competitive bids were aligned.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 843 at this time.

                844. On June 3, 2020, the Department of Justice issued an Indictment against
        officers of certain Defendants in the District of Colorado founded on Defendants’ and the
        Co-Conspirators’ bid-rigging conduct (the “June Indictment”). The June Indictment
        charged Jayson Penn, President and CEO of Pilgrim’s Pride, Mikell Fries, President of
        Claxton, Scott Brady, Vice President of Claxton, and Roger Austin Vice President of
        Pilgrim’s Pride (the “First Indicted Defendants”) with conspiring “to suppress and
        eliminate competition by rigging bids and fixing prices and other price-related terms for
        broiler chicken products sold in the United States” in violation of Section 1 of the Sherman
        Act.18




                                                461
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 462 of 695 PageID #:294038




                FN 18: United States of America v. Jayson Jeffrey Penn et al., Crim. Action No.
                20-cr- 00152-PAB (D. Colo. June 2, 2020) [ECF No. 1].

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 844 and Footnote 18 at this time.

               845. Specifically, the June Indictment alleged that from at least 2012 through at
        least 2017, the First Indicted Defendants and at least seven broiler chicken suppliers
        conspired:

                              to reach agreements and understandings to submit aligned, though
                               not necessarily identical, bids and to offer aligned, though not
                               necessarily identical, prices, and price-related terms, including
                               discount levels and lines of credit, for broiler chicken products sold
                               in the United States;

                              to participate in conversations and communications relating to
                               nonpublic information such as bids, prices, and price-related terms,
                               including discount levels and lines of credit, for broiler chicken
                               products sold in the United States with the shared understanding
                               that the purpose of the conversations and communications was to rig
                               bids, and to fix, maintain, stabilize, and raise prices and other price-
                               related terms, including discount levels, for broiler chicken products
                               sold in the United States; and

                              to monitor bids submitted by, and prices and price-related terms,
                               including discount levels and lines of credit, offered by, Suppliers
                               and Co- Conspirators for broiler chicken products sold in the
                               United States.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 845 at this time.

              846. The June Indictment expressly identified as victims of the First Indicted
        Defendants’ conspiracy “[r]estaurants, grocery retailers and others who purchased large




                                                462
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 463 of 695 PageID #:294039




        volumes of broiler chicken” who “received bids from or negotiated prices or other price-
        related terms, including discount levels, with Suppliers directly.”

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 846 at this time.

               847. The June Indictment set forth a series of communications between
        Defendants and the Co-Conspirators – via phone, email and text messages – sharing and
        coordinating confidential bidding and pricing information in connection with multiple
        restaurant and grocer victims’ requests for bids.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 847 at this time.

                848. On October 7, 2020, the Department of Justice issued a Superseding
        Indictment in the District of Colorado, again founded on Defendants’ bid-rigging conduct
        (the “Superseding Indictment”). The Superseding Indictment charged six additional
        executives, including Tim Mulrenin (Tyson/Perdue), Bill Kantola (Koch), Jimmie Little
        (Pilgrim’s Pride), Bill Lovette (Pilgrim’s Pride), Brian Roberts (Tyson/Case Foods), and
        Ric Blake (George’s) (together with the First Indicted Defendants, the “Criminal
        Defendants”) with conspiring “to suppress and eliminate competition by rigging bids and
        fixing prices and other price-related terms for broiler chicken products sold in the United
        States” in violation of Section 1 of the Sherman Act.19

                FN 19: United States of America v. Jayson Jeffrey Penn et al., Crim. Action No.
                20-cr- 00152-PAB (D. Colo. June 2, 2020) [ECF No. 101].

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 848 and Footnote 19 at this time.




                                               463
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 464 of 695 PageID #:294040




                849. The Superseding Indictment expanded the bid-rigging conduct period from
        at least as early as 2012 through at least early 2019, and stated that the bid-rigging
        conduct included but was not limited to ten different broiler chicken suppliers.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 849 at this time.

                850. The Superseding Indictment also charged Defendant Jimmie Little with two
        additional counts for False Statements and Obstruction of Justice. The Superseding
        Indictment alleged that during an interview with special agents of the United States
        Department of Commerce and the Federal Bureau of Investigation, Little “knowingly and
        willfully made false statements to federal law enforcement agents.” Specifically, “LITTLE
        stated words to the effect that (a) he had no contact with individuals at competing Suppliers
        outside of speaking to the individuals at industry trade shows; and (b) he had not called-
        or sent text messages to – any individuals at competing Suppliers. The Statements were
        false. As LITTLE then and there knew, he indeed had contact with individuals at competing
        Suppliers outside of trade shows, and had called and sent text messages to individuals at
        competing Suppliers.”

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 850 at this time.

                851. The Obstruction of Justice count alleges that “LITTLE corruptly
        obstructed, influenced and impeded official proceedings, and corruptly attempted to
        obstruct, influence, and impede official proceedings, pending and about to be instituted in
        the District of Colorado, to wit, the pending grand jury investigation of price fixing in the
        broiler chicken industry, the pending prosecution of four individuals for conspiring to fix
        prices in the broiler chicken industry, and the then-about-to-be-instituted prosecution of
        LITTLE for conspiring to fix prices in the broiler chicken industry.”

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 851 at this time.

               852. On October 13, 2020, the Department of Justice filed an Information
        charging Pilgrim’s Pride.20 The Information states that “[b]eginning at least as early as
        2012 and continuing through at least early 2019 ... [Pilgrim’s Pride] and its co-
        conspirators entered into and engaged in a continuing combination and conspiracy to
        suppress and eliminate competition by rigging bids and fixing prices and other price-


                                                464
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 465 of 695 PageID #:294041




        related terms for broiler chicken products sold in the United States. The combination and
        conspiracy engaged in by Defendant and its co-conspirators was a per se unlawful, and
        thus unreasonable, restraint of interstate trade and commerce in violation of Section 1 of
        the Sherman Act, 15 U.S.C. §1.”

                FN 20: United States of America v. Pilgrim’s Pride Corporation., Crim. Action No.
                1:20- cr-00330-RM (D. Col. October 14, 2020) [ECF No. 1].

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 852 and Footnote 20 at this time.

               853. Plaintiffs incorporate by reference and adopt the allegations of the
        Superseding Indictment. As a result of the bid-rigging conduct, pricing to the Bid
        Customers, for broilers was elevated. The Bid Customers were injured in their business or
        property by paying more for broilers than they would have paid in the absence of the
        conspiracy.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 853 at this time.

 X.     The Structure and Characteristics of the Chicken Market Make it Highly Susceptible
        to Collusion

                 854. Highly-Concentrated Market with Vertically-Integrated Producers. A
        concentrated market, such as the U.S. chicken market, facilitates the operation of a cartel
        because it is easier to coordinate behavior among possible co-conspirators and more
        difficult for customers to avoid the effects of collusive behavior.

        ANSWER: Defendants deny the allegations in Paragraph 854.

                855. According to a November 2013 USDA report, “[d]uring the past 16 years,
        firms in the Broiler industry continued to decrease in number and grow in size, thereby
        gaining further economies of scale and scope in processing and marketing. According to
        the National Chicken Council, 55 federally inspected Broiler companies operated in 1995,
        compared with 41 companies in 2010.” By 2014, there were only 35 such companies.

        ANSWER: To the extent the allegations in Paragraph 855 characterize or describe an

 unidentified November 2013 USDA report, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Each Defendant lacks knowledge or information


                                               465
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 466 of 695 PageID #:294042




 sufficient to form a belief as to the truth of any allegations in Paragraph 855 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 855 to the extent that they relate to other Defendants and/or third parties. Defendants lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 855 and therefore deny them.

                856. In fact, the trend towards consolidation among all segments of the Broiler
        industry goes back decades, as shown below. This consolidation has largely squeezed out
        the large number of smaller Broiler companies that used to represent a significant portion
        of Broiler industry production.




        ANSWER: To the extent the allegations in Paragraph 856 characterize or describe WATT

 Poultry USA data in the graph above, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 856 and therefore deny them.




                                                 466
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 467 of 695 PageID #:294043




                857. As of 2015, Defendants controlled 88.8% of Broiler production in the United
        States. Since the start of the relevant time period, there has been surprising stability in
        market share for each Defendant, as shown by the graph below.




        ANSWER: To the extent the allegations in Paragraph 857 characterize or describe

 unidentified data in the graph above, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Harrison Poultry admits that its market share is not

 reflected in the graph above. Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 857 and therefore deny them.

               858. Defendants now collectively control nearly 90 percent of the U.S. wholesale
        chicken market.

        ANSWER: As the term “collectively control” is imprecise, Defendants are unable to form

 a belief as to the truth of the allegations contained in Paragraph 858 and on this basis deny them.

               859. The U.S. chicken industry is almost entirely vertically integrated, with
        Defendants (known as “integrators”) owning, or tightly controlling, each aspect of
        breeding, hatching, chick- rearing, feeding, processing, and selling.

         ANSWER: The Producer Defendants admit that they have ownership and control over

  aspects of their production, including processing and marketing. Each Defendant lacks

  knowledge or information sufficient to form a belief as to the truth of any allegations in

  Paragraph 859 that relate to other Defendants and/or third parties, and therefore each Defendant



                                                 467
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 468 of 695 PageID #:294044




  denies the allegations in Paragraph 859 to the extent that they relate to other Defendants and/or

  third parties. Defendants deny any remaining allegations in Paragraph 859.

                860. Inelastic Demand at Competitive Prices. Inelastic demand means that
        increases in price result in limited declines in quantity sold in the market. In order for a
        cartel to profit from raising prices above competitive levels, demand must be inelastic at
        competitive prices, which allows cartel members to raise prices without seeing a decline
        in sales revenue.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 860 and therefore deny them.

               861. Industry studies show that in the U.S. chicken market, not only is the
        demand for chicken inelastic, it has become increasingly more inelastic over the past 40
        years.

        ANSWER: To the extent the allegations in Paragraph 861 characterize or describe

 unidentified industry studies, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 861 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 861 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 861.

                862. In connection with a joint DOJ-USDA workshop on the poultry market in
        2010, agriculture economist Michael Dicks presented research demonstrating how vertical
        integration incentivizes chicken producers to implement supply restrictions. He stated that
        in the U.S. poultry industry “vertical coordination allows integrators to manage excess
        capacity to manage price. Integrators can minimize the effect on producers by increasing
        the time between collection and delivery of birds or reducing the number of flocks per year
        … Because of the inelastic nature of the supply and demand a reduction in supply will
        produce an outcome more preferable to the industry than maintaining supply with a lower
        price.”

        ANSWER: To the extent the allegations in Paragraph 862 characterize or describe an

 unidentified paper by Michael Dicks, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information


                                                 468
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 469 of 695 PageID #:294045




 sufficient to form a belief as to the truth of any allegations in Paragraph 862 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 862 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 862.

                863. Existence of Numerous Trade Associations and Access to Competitors’
        Data through Agri Stats. The existence of industry trade associations makes a market more
        susceptible to collusive behavior because such associations provide a pretext under which
        co-conspirators exchange sensitive company information, such as pricing and market
        allocation. Industry trade associations also provide mechanisms for sharing information,
        and monitoring, deterring, detecting, and punishing cheating.

        ANSWER: Defendants deny the allegations in Paragraph 863.

                864. The following U.S. chicken industry trade associations, all of which count
        all or nearly all Defendants as members, allowed Defendants to coordinate their price-
        fixing and supply restriction conspiracy: National Chicken Council (“NCC”), United
        States Poultry & Egg Export Council, U.S. Poultry & Egg Association, Georgia Poultry
        Federation, North Carolina Poultry Federation, Poultry Federation (representing chicken
        producers in Arkansas, Missouri, and Oklahoma), and the International Poultry Council.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 864. Defendants admit that certain Defendants are members of certain legitimate trade

 associations for pro-competitive reasons. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 864 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 864 to the extent that they relate to other Defendants and/or third parties. Defendants lack

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 864 and therefore deny them.

               865. According to Communication in Poultry Grower Relations: A Blueprint to
        Success, a book written by a management consultant affiliated with the U.S. Poultry & Egg
        Association, “representatives from the various [chicken producers] readily share
        information while attending the numerous seminars offered by the U.S. Poultry & Egg
        Association, National Chicken Council” and other trade groups. The book notes that
        “industry leaders realize the industry’s tremendous potential, and their spirit of



                                                 469
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 470 of 695 PageID #:294046




        cooperation is based on knowing that which is good for individual companies is good for
        the industry.”

        ANSWER: To the extent the allegations in Paragraph 865 characterize or describe a book

 by an unidentified author, Defendants deny any characterization or description that is inconsistent

 with the referenced source. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 865 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 865 to the extent that

 they relate to other Defendants and/or third parties. Defendants deny any remaining allegations

 in Paragraph 865.

               866. Regular and frequent attendance by Defendants’ CEOs and top level
        executives at trade association meetings is customary. For example, NCC “represents
        integrated chicken producer-processors, the companies that produce, process and market
        chickens. [The 40] member companies of NCC account for approximately 95 percent of the
        chicken sold in the United States.”

        ANSWER: To the extent the allegations in Paragraph 866 characterize or describe an

 unidentified source, Defendants deny any characterization or description that is inconsistent with

 the referenced source. Defendants admit that at times their respective executives attended trade

 association meetings for procompetitive reasons. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 866 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 866 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 866.

              867. The CEOs of the top integrated broiler producers are routinely on the
        board of directors and meet at least quarterly with one another through the NCC.

        ANSWER: Defendants admit that personnel of certain Defendants have served on the

 NCC’s Board of Directors, but deny that NCC Board of Directors meetings occurred quarterly.

 Each Defendant lacks knowledge or information sufficient to form a belief as to the truth of any


                                                  470
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 471 of 695 PageID #:294047




 allegations in Paragraph 867 that relate to other Defendants and/or third parties, and therefore

 each Defendant denies the allegations in Paragraph 867 to the extent that they relate to other

 Defendants and/or third parties. Defendants lack knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 867 and therefore deny them.

                868. The NCC has three annual board meetings attended by Defendants’ senior
        executives, including most or all Defendants’ CEOs and other top executives. Every
        Defendant and Co-Conspirator is a member of the NCC, including Mar-Jac, Claxton
        Poultry, Harrison Poultry, Keystone, and Allen Harim. Amick President and CEO Ben
        Harrison, who served on the NCC Board of Directors throughout the relevant time period,
        was NCC’s Chairman in 2018. CEOs generally always attend the following three NCC
        meetings each year, in addition to special committee meetings or other special NCC events:
        (a) the January meeting of the NCC held along with the International Poultry Expo, (b) the
        mid-year Board of Directors meeting, and (c) the NCC Annual Meeting in October.

        ANSWER: While Defendants admit that personnel of certain Defendants have attended

 meetings or events held by the National Chicken Council or served on its Board of Directors,

 Defendants lack knowledge or information sufficient to form a belief as to whether their respective

 personnel attended the specific events described in Paragraph 868, and therefore deny such

 allegations. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 868 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 868 to the extent that they relate to

 other Defendants and/or third parties. Amick Farms admits that Ben Harrison served on the NCC

 Board of Directors during the Relevant Period. Defendants deny any remaining allegations in

 Paragraph 868.

                869. Generally, CEOs arrive the night before an NCC meeting and socialize with
        their colleagues, then have small private dinners with one or more of their competitors’
        CEOs or top executives. The next day, the formal NCC meetings are held and executives
        from Agri Stats and other allied industry organizations make presentations at the meeting.
        A formal lunch is held during the meeting and provides CEOs and top executives and
        opportunity to talk casually with their competitors. Following the meeting, Defendants’
        CEOs and top level executives often meet, socialize, and golf, hunt, or fish together.
        Defendants and Co-Conspirators also hold positions of power within the NCC. For
        example, Amick President and CEO Ben Harrison, served on the NCC Board of Directors


                                                471
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 472 of 695 PageID #:294048




        throughout the relevant period, and subsequently served as NCC Chairman. Thomas
        Shelton, Chairman and CEO of Case Foods, has continuously been a member of NCC since
        1988 through the relevant period serving on the Board of Directors and as President
        during that time. Numerous executives of Keystone Foods, including Jeff Bailey (Director
        of National Account Sales), Jenelle Duncan (Domestic Sales Manager), Chuck Cooper
        (Senior Director Supply Chain), Charles Hill (VP Sales & Marketing), and Keith Lewis
        (former Senior Vice President for U.S. Poultry and Fish), were also members of the NCC
        during the relevant period. William Andersen of Keystone Foods was also appointed to the
        board of directors for a three year term during the 2010-11 NCC cycle. Andersen was
        heavily involved with the NCC, assisting in preparation of annual reports and management
        reports, and preparing and sharing market reports including graphs on chicken
        production, eggs set, chick placements, hatching layers, and egg production.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 869 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 869 to the extent that they relate

 to other Defendants and/or third parties. While Defendants admit that personnel of certain

 Defendants have attended meetings or events held by the National Chicken Council or served on

 its Board of Directors, Defendants lack knowledge or information sufficient to form a belief as to

 whether their respective personnel attended the specific events described in Paragraph 869,

 and therefore deny such allegations. Defendants deny the characterization of National Chicken

 Council events in Paragraph 869. Amick Farms admits that Ben Harrison served on the NCC

 Board of Directors during the Relevant Period. Defendants deny any remaining allegations in

 Paragraph 869.

               870. Similarly, Defendants and Co-Conspirators, and their senior executives,
        regularly attend the Georgia Poultry Federation’s meetings (usually held in April, August
        and September). The Georgia Poultry Federation’s mission is “[t]o protect and improve
        the competitive position of the poultry industry in Georgia, the nation’s leading poultry
        producing state.” Defendants and Co- Conspirators House of Raeford, Perdue, Fieldale
        Farms, Wayne Farms, Tyson, Sanderson Farms, Pilgrim’s, Mar-Jac Poultry, Harrison
        Poultry, and Claxton Poultry, and Keystone Foods are members of the Georgia Poultry




                                                  472
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 473 of 695 PageID #:294049




        Federation. Keystone Foods’ Clay Banks served as Chairman of the Georgia Poultry
        Federation during 2014-2015.

        ANSWER: To the extent the allegations in Paragraph 870 characterize or describe

 documents or other sources, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 870 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 870 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 House of Raeford, Perdue, Wayne Farms, Tyson, Sanderson Farms, Pilgrim’s, Mar-Jac, Harrison

 Poultry, and Claxton lack knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 870 and therefore deny them. Defendants House of

 Raeford, Perdue, Wayne Farms, Tyson, Sanderson Farms, Pilgrim’s, Mar-Jac, Harrison Poultry,

 and Claxton admit that they or one of more of their employees have been members of certain

 legitimate trade associations for pro-competitive reasons, including the Georgia Poultry

 Federation; these Defendants further admit that the Georgia Poultry Federation has meetings from

 time to time. Defendants deny any remaining allegations in Paragraph 870.

                871. Defendants also accessed each other’s above-described data through co-
        Defendant Agri Stats to monitor cheating, if any, in the conspiracy. Agri Stats acted as an
        active facilitator of Defendants’ cartel.

        ANSWER: Defendants deny the allegations in Paragraph 871.

                872. Investor Conferences. Defendants’ CEOs and senior executives participate
        in numerous investor conferences organized by Wall Street analysts, providing further
        opportunities to meet and communicate with one another. Such conferences are held on an
        annual and/or ad hoc basis including, but not limited to, the Goldman Sachs Global Staples
        Forum (held every May), Bank of America Merrill Lynch Global Agriculture Conference
        (held every February), BMO Capital Markets Annual Ag & Protein Conference (held every
        May), BMO Capital Markets Conference (held every May), BMO Farm to Market
        Conference (held every May), Urner Barry Annual Executive Conference and Marketing




                                                 473
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 474 of 695 PageID #:294050




        Seminar (held every April or May), and JP Morgan Basic Materials Conference (held
        every June).

        ANSWER: While Defendants admit that personnel of certain Defendants have attended

 events held by analyst firms, Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the allegations that “CEOs and senior executives” participated in the specific

 conferences listed in Paragraph 872, or that they occurred with the frequency described in

 Paragraph 872, and therefore deny them. Defendants further deny any characterization of those

 meetings and conferences. Each Defendant lacks knowledge or information sufficient to form a

 belief as to the truth of any allegations in Paragraph 872 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 872 to the extent that

 they relate to other Defendants and/or third parties. Defendants deny any remaining allegations in

 Paragraph 872.

               873. Competitor Plant Tours. Defendants also permitted one another to tour
        each other’s Broiler plants, which revealed confidential business methods employed by
        a company. While such tours were often framed as “best practices” information
        exchanges, they permitted the opportunity to conspire among senior executives.

        ANSWER: Defendants deny the allegations of conspiracy in Paragraph 873, including

 that a tour of another producer’s plant would necessarily reveal “confidential business methods.”

 Defendants admit that certain personnel from other Defendants/third parties have visited certain

 of Producer Defendants’ facilities for pro-competitive purposes; Defendants deny any

 characterization of those visits. Each Defendant lacks knowledge or information sufficient to form

 a belief as to the truth of any allegations in Paragraph 873 that relate to other Defendants and/or

 third parties, and therefore each Defendant denies the allegations in Paragraph 873 to the extent

 that they relate to other Defendants and/or third parties.         Defendants deny any remaining

 allegations in Paragraph 873.




                                                  474
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 475 of 695 PageID #:294051
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 476 of 695 PageID #:294052




                875. Defendants also permit employees to regularly move between companies
        without non-compete limitations or confidentiality agreements that would protect a
        company’s (seemingly) proprietary business knowledge and customer base. For example,
        Dr. Don Jackson was President of Foster Farms’ Poultry Division until December 2008,
        but then immediately took a position as CEO of Pilgrim’s. Similarly, Clint Rivers, Pilgrim’s
        former President and CEO until December 2008, left the company and became Senior VP
        of Operations and Supply Chain Management for Perdue in 2009. Rivers then moved to
        Wayne Farms in 2012, where he became Chief Operating Officer. Greg Tatum served as
        CFO for Claxton Poultry, before moving to Pilgrim’s in 2009 to serve as Senior VP of
        Business Development. Numerous other high level and well as lower level executives move
        freely between Broiler companies with little or no provision by Defendants to protect their
        confidential information.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 875 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 875 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Perdue, Wayne Farms, Tyson,

 Pilgrim’s, Foster Farms, Case, Harrison Poultry, and Claxton lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 875 and therefore

 deny them. Pilgrim’s admits that the majority of its employees are at-will employees with no

 written employment agreement; that it has termination or separation agreements with certain

 employees, which may contain confidentiality or non-compete provisions, upon departure from

 the company but not with others; and that incoming employees are asked whether they have

 relevant separation or termination agreements with any poultry company for whom they previously

 worked when they begin employment at Pilgrim’s. Pilgrim’s further admits that Dr. Don Jackson

 was CEO of Pilgrim’s from January 2009 through January 2, 2011 and that he was employed by

 Foster Farms prior to joining Pilgrim’s; that J. Clinton Rivers was CEO of Pilgrim’s from March

 5, 2008 to January 2009; that Greg Tatum was an employee of Pilgrim’s from February 9, 2009 to



                                                  476
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 477 of 695 PageID #:294053




 June 28, 2014, that Bill Lovette worked at Tyson and Case Foods prior to joining Pilgrim’s where

 he was the CEO from January 2011 to March 2019, and that Jayson Penn worked at Case Foods

 prior to joining Pilgrim’s in March 2011 as a Senior Vice President. Pilgrim’s denies any

 remaining allegations in Paragraph 875. Tyson admits that Bill Lovette worked at Tyson, that

 Tyson has widely used non-compete and confidentiality agreements and has taken legal action on

 many occasions to enforce the restrictions in those agreements against former employees and

 competitors, including competitors named as Defendants in this Complaint. Tyson denies any

 remaining allegations in Paragraph 875. Perdue admits that Clint Rivers left Pilgrim’s Pride in

 December 2008 and became Senior VP of Operations and Supply Chain Management for Perdue

 in 2009. Perdue admits that after leaving employment at Perdue Clint Rivers went to work for

 Wayne Farms. Perdue denies any remaining allegations in Paragraph 875. Wayne Farms admits

 that Clint Rivers is currently an employee of Wayne Farms and was formerly an employee of

 Pilgrim’s and of Perdue. Wayne Farms denies any remaining allegations in Paragraph 875. Foster

 Farms admits that Don Jackson was President of Foster Farms’ Poultry Division until December

 2008. Foster Farms also avers that California law prohibits Foster Farms from imposing non-

 compete clauses on its executives. Foster Farms denies any remaining allegations in Paragraph

 875. Case admits that Bill Lovette worked at Case from 2008 through December 2010, that

 Lovette left Case in 2010 and that Jayson Penn left Case in 2011, and that both subsequently

 worked at Pilgrims. Further answering, Case states that it has entered into restrictive covenant

 agreements with certain employees, including Mr. Lovette, and takes steps to enforce those

 agreements when necessary. Case denies any remaining allegations in Paragraph 875. Claxton

 admits Greg Tatum served as its CFO prior to leaving the company, but denies any remaining

 allegations in Paragraph 875. Harrison Poultry admits that the majority of its employees are at-




                                               477
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 478 of 695 PageID #:294054




 will employees with no written employment agreement, although it has termination or separation

 agreements with certain employees, which may contain confidentiality or non-compete provisions,

 but denies any remaining allegations in Paragraph 875.

               876. Mergers and Acquisitions. Senior executives from Defendants had
        numerous opportunities to directly communicate with one another regarding various
        mergers and acquisitions between 2008 and 2016. These merger and acquisition
        discussions include both completed agreements, such as those described in Section
        VI(E)(4) of this Complaint, as well as proposed transactions that were never completed. In
        connection with mergers and acquisition discussions, due diligence materials regarding
        confidential business information were shared between Defendants.

        ANSWER: Defendants deny the allegations in the first sentence of Paragraph 876. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 876 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 876 to the extent that they relate to other Defendants

 and/or third parties. To the extent that Paragraph 876 incorporates and re-alleges allegations

 contained in Section VI(E)(4), Defendants incorporate and re-allege their answers to each

 allegation contained in Section VI(E)(4). Defendants deny any remaining allegations in Paragraph

 876.

               877. In addition, Defendants all rely on debt financing and merger and
        acquisition services from the same small group of financial institutions. In the course of
        providing such services, financial institutions obtain unusually detailed access to
        Defendants’ non-public operational information, including production and pricing
        information, which provides another opportunity for Defendants to share confidential
        business information.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 877 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 877 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 877.



                                                  478
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 479 of 695 PageID #:294055
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 480 of 695 PageID #:294056
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 481 of 695 PageID #:294057




        birds – often called “heavy fowl,” which are spent hens and roosters weighing up to eight
        pounds – hen houses became a critical part of the Defendants’ supply-restriction
        mechanism of their conspiracy by allowing them to send their breeder hens to slaughter at
        younger and younger ages, further reducing supply at the very top of the supply chain.
        Sending breeder hens to hen houses for slaughter while they were still capable of laying
        eggs – that is, before 65 weeks of age – allowed the Defendants and Co- Conspirators to
        use information provided by both Agri Stats (which tracked average slaughter age, as
        detailed above) and the hen houses (which tracked and disseminated to their members
        similar information) to project their own supply and also gain insight into the supply
        reductions of their ostensible competitors who were also members of such “strategic
        alliances.”

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. To the extent the allegations in Paragraph 882 characterize or describe an unidentified

 source, Defendants deny any characterization or description that is inconsistent with the referenced

 source. Each Defendant lacks knowledge or information sufficient to form a belief as to the truth

 of any allegations in Paragraph 882 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 882 to the extent that they relate to

 other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 882.

               883. Discovery to date has uncovered the participation of the Defendants and
        their Co- Conspirators in two such entities, Non-Producer Co-Conspirator Tip Top and
        Non-Producer Co- Conspirator Southern Hens.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 883 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 883 to the extent that they relate to

 other Defendants and/or third parties. Defendants other than Claxton admit that Tip Top and

 Southern Hens are spent hen processors and that certain Producer Defendants entered into

 agreements with Tip Top or participated in Southern Hens based on each participant’s own,

 unilateral business judgment of what is in its independent interest; Defendants deny any


                                                 481
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 482 of 695 PageID #:294058
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 483 of 695 PageID #:294059
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 484 of 695 PageID #:294060
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 485 of 695 PageID #:294061
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 486 of 695 PageID #:294062
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 487 of 695 PageID #:294063
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 488 of 695 PageID #:294064
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 489 of 695 PageID #:294065




 Foods, Koch, Foster Farms, Mar-Jac, Peco, George’s, and Pilgrim’s each admit that Southern

 Hens, Inc. is a spent hen processor with plants located in Moselle, Mississippi and that the Board

 of Southern Hens at certain times in the Relevant Period has included a representative from each

 of them and that they have processed at least some of their respective spent hens with Southern

 Hens, Inc. based on their own, unilateral business judgment of what is in their respective,

 independent interest, but deny any remaining allegations in Paragraph 893.

               894. The Board representatives have infrequently changed over the years. For
        example, Bob Rosa (Sanderson Farms), served on the Board from at least 2007 through
        2017. Lance Buckert and Mark Kaminsky (Koch) also served during this same time-period,
        as did Denny Hickman (Peco Foods) and Ben Thompson (Aviagen). Melissa Durbin
        (Marshall Durbin) served on the Board from at least 2008 until 2014 when Mar-Jac
        replaced Marshall Durbin after its acquisition. Bob Kenney (George’s) served on the Board
        from 2010 through 2017. Other Board members have included Monty Henderson
        (George’s); Bob Hendrix, Walt Shafer and Randy Stroud (Pilgrim’s); Pete Martin (Mar-
        Jac); and Tim Garber and Terry Thompson (Foster Farms).

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 894 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 894 to the extent that they relate

 to other Defendants and/or third parties. As the term “infrequently changed” is imprecise,

 Defendants are unable to form a belief as to the truth of the allegations in the first sentence of

 Paragraph 894 and therefore deny them.        Defendants other than Pilgrim’s, Sanderson Farms,

 Koch, Mar-Jac, George’s, and Foster Farms lack knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 894 and therefore deny them.

 Pilgrim’s admits that Bob Hendrix, Walt Shafer, and Randy Stroud each served on the Southern

 Hens’ Board at different times during the Relevant Period, but denies any remaining allegations in

 Paragraph 894. Peco admits Denny Hickman was a member of the board of directors for Southern

 Hens, but denies any remaining allegations in Paragraph 894. George's admits that Bob Kenney

 and Monty Henderson each served on the Southern Hens' Board during the Relevant Period, but


                                                  489
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 490 of 695 PageID #:294066




 denies any remaining allegations in Paragraph 894.        Mar-Jac admits that in 2014 Pete Martin

 joined the Board of Southern Hens, but denies any remaining allegations in Paragraph 894. Foster

 Farms admits that Tim Garber and Terry Thompson each served on the Southern Hens’ Board

 during the Relevant Period, but denies any remaining allegations in Paragraph 894. Sanderson

 Farms admits that Bob Rosa was a member of the board of directors for Southern Hens during the

 Relevant Period, but denies any remaining allegations in Paragraph 894. Koch admits that Mark

 Kaminsky and Lance Buckert served on the Southern Hens’ board during some or all of the

 Relevant Period, but denies any remaining allegations in Paragraph 894.

               895. Southern Hens has also had the same General Manager, John Comino,
        since 1998. Comino regularly communicated with board members and helped to facilitate
        Defendants’ sharing of information with each other. For example, Comino attended NCC
        meetings on behalf of Southern Hens, and served on the Board of Directors with
        representatives from several Defendants, including Pete Martin (Mar-Jac), Gary George
        (George’s), and Trent Goins (OK Foods).

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 895 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 895 to the extent that they relate

 to other Defendants and/or third parties. Defendants other than Mar-Jac, George’s, and O.K.

 Foods, and George's deny that John Comino "helped to facilitate Defendants' sharing of

 information with each other” and lack knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations in Paragraph 895 and therefore deny them. George's admits

 that John Comino served as the General Manager of Southern Hens during the Relevant Period.

 George's also admits that Gary George served on the NCC Board of Directors during the Relevant

 Period. George's denies that John Comino "helped to facilitate Defendants' sharing of information

 with each other.” George's lacks knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 895 and therefore denies them. O.K. Foods admits



                                                  490
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 491 of 695 PageID #:294067
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 492 of 695 PageID #:294068




                897. High Barriers to Entry. The intended effect of a conspiracy to fix prices,
        either explicitly (as is the case here with the Georgia Dock benchmark price index) and
        through restricting supply (which Defendants also did) is to generate higher profits for the
        participants. The normal impact of the artificially higher profits is to draw other profit
        seeking companies into the market. In industries with substantial barriers to entry, such as
        the U.S. chicken market, however, companies – such as Defendants – are able to raise
        prices above competitive levels and still earn above-normal levels of profits.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Paragraph 897 contains Plaintiffs’ characterization of their claims, arguments subject

 to proof by expert testimony, and/or legal conclusions, to which no response is required. To the

 extent a response is required, Defendants deny them. Defendants deny any remaining allegations

 in Paragraph 897.

                898. The existence of high entry barriers in the U.S. chicken market is
        demonstrated by the trend of increasing consolidation, with larger vertically integrated
        companies increasing their control over the industry. Beyond the issue of vertical
        integration, there is a wide range of government food safety, worker safety, and
        environmental regulations that must be addressed by any new entrant into the chicken
        market. The existence of low, and highly variable, profit margins also act as significant
        barriers to entry. With such barriers to entry, companies that have the available resources
        and significant start-up capital to enter the market and benefit from economies of scale are
        able to reduce their average cost by producing more. Companies already in the market such
        as Defendants – are motivated to exclude other companies from the market to maintain
        their coordinated supply restriction conspiracy, and ultimately keep prices at artificially
        inflated levels. These high entry barriers also extend to large foreign meat conglomerates
        that have acquired U.S. broiler producers in the past decade, including Brazil’s JBS S.A.
        (Pilgrim’s), Mexico’s Industrias Bachoco (O.K. Foods), Belgian company Continental
        Grain Company (Wayne Farms), Marfig Alimentos S.A. (Keystone Foods), and South
        Korea’s Harim Group Corporation (Allen Harim). Each of these foreign meat
        conglomerates were already large players in the global meat industry and simply
        continued operating their pre-existing U.S. broiler company as a subsidiary. Ownership of
        U.S. broiler subsidiaries by such large, well-financed conglomerates deter entry by
        smaller, non-globalized companies that might want to enter the U.S. broiler production
        business.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 898 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 898 to the extent that they relate to


                                                492
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 493 of 695 PageID #:294069




 other Defendants and/or third parties. Defendants other than Pilgrim’s, Wayne Farms, and O.K.

 Foods lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 898 and therefore deny them. Pilgrim’s admits JBS S.A. acquired a

 majority interest in Pilgrim’s in December 2009 as part of Pilgrim’s restructuring in bankruptcy,

 but denies all remaining allegations in Paragraph 898. O.K. Foods admits that it was acquired by

 Industrias Bachoco which is located in Mexico, but denies all remaining allegations in Paragraph

 898. Wayne Farms admits that, at times during the alleged Relevant Period, Continental Grain

 Company, Inc. held membership interests in Wayne Farms LLC, but denies all remaining

 allegations in Paragraph 898. Defendants deny any remaining allegations in Paragraph 898.

               899. History of Government Investigation and Collusive Actions. In response
        to a Federal Trade Commission investigation in 1919 which found oligopoly domination
        and anti- competitive monopolistic behavior in the meat-packing industry, Congress passed
        the Packers and Stockyards Act (“PSA”). See 7 U.S.C. § 193(a), § 209. Congress amended
        the law to include the poultry industry in 1935.

        ANSWER: Defendants admit that Congress passed the PSA in 1921, and amended the

 law to include the poultry industry in 1935. Defendants deny any characterization or description

 that is inconsistent with that source and legislative history. Defendants lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 899

 and therefore deny them.

                900. In 1922, the Supreme Court upheld the constitutionality of the PSA in
        Stafford v. Wallace, finding that “the object of the PSA was to secure the flow of livestock
        from the farms and ranges to the slaughtering center and into meat products unburdened
        by collusion that unduly lowered the prices to the shipper and unduly increased the price
        to the consumer.”

        ANSWER: Defendants admit that the Supreme Court upheld the constitutionality of the

 PSA in 1922 in Stafford v. Wallace, 258 U.S. 495, but deny that the Court’s opinion contains the




                                                 493
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 494 of 695 PageID #:294070




 quote in Paragraph 900; Defendants deny any characterization or description that is inconsistent

 therewith. Defendants deny any remaining allegations in Paragraph 900.

                901. In April 1973, the United States Department of Justice filed a civil antitrust
        action against the National Broiler Marketing Association (“NBMA”) alleging the NBMA
        and its members conspired to fix Broiler prices and restrict Broiler production in violation
        of Section 1 of the Sherman Act. The DOJ sought to enjoin the NBMA and its dozens
        of members from continuing a conference call program where members (and even some
        non-members) coordinated the pricing and production of Broilers. In response, numerous
        private civil antitrust actions were filed against the NBMA and 42 individual defendants in
        the In re Chicken Antitrust Litigation case. The NBMA and Broiler producers eventually
        settled the case, resulting in a settlement of roughly $30 million.

        ANSWER: Defendants admit that the Department of Justice filed an antitrust action

 against the National Broiler Marketing Association in 1973. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 901 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 901 to the extent that they relate to other Defendants and/or third parties. Defendants

 deny any remaining allegations in Paragraph 901.

                902. Beginning in 2010, the USDA undertook a series of public workshops to
        explore competition issues in the upstream, contract-farmer Broiler market. A workshop
        held in Normal, Alabama, on May 21, 2010, focused on corporate concentration and lack
        of competition in the Broiler industry. The workshops led to the proposal of new rules
        aimed at encouraging competition in the meat industry, but extreme political pressure from
        Defendants and their allies eventually watered down the rule and led to the resignation of
        the official charged with imposing tougher regulations.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 902 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 902 to the extent that they relate

 to other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 902.

                903. In 2011, George’s Inc. acquired the Harrisonburg, Virginia processing
        plant from Tyson Foods. The DOJ brought an action to stop the acquisition (United States
        v. George’s, Inc.), which alleged the purchase would impermissibly reduce the available


                                                  494
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 495 of 695 PageID #:294071




        options for contract farmers to sell their grower services. The DOJ eventually settled with
        George’s in June 2011 after obtaining an agreement to require George’s to make capital
        improvements to the facility that would increase its capacity and permit contract farmers to
        sell more grower services to the processing plant.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 903 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 903 to the extent that they relate

 to other Defendants and/or third parties.       Defendants other than Tyson and George’s lack

 knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

 903 and therefore deny them. Tyson admits that George’s Inc. acquired a processing plant located

 in Harrisburg, Virginia from Tyson Foods in 2011 and agreed in doing so to increase capacity at that

 facility. Tyson denies the remaining allegations in Paragraph 903. George’s admits that in 2011

 George’s Inc. and affiliated entities acquired, from Tyson Foods, Inc. and related entities, the assets

 associated with the Harrisonburg, Virginia processing plant and that an action initiated by the

 Department of Justice was settled pursuant to the terms of a publicly available Final Judgment that

 increased the capacity at the facility. To the extent Paragraph 903 characterizes or describes the

 papers filed in the proceeding described in Paragraph 903, George’s denies that the allegations

 fully and accurately summarize such sources and denies any characterization or description that is

 inconsistent therewith.

               904. According to a June 2014 USDA Report, “the [Broiler] industry faces a
        range of public policy issues, [including] competition ... [c]oncerns[, including] the
        exercise of market power by Broiler integrators have prompted merger litigation, USDA
        regulatory initiatives, congressional proposals, and investigations by Federal agencies.”

        ANSWER: To the extent the allegations in Paragraph 904 characterize or describe a June

 2014 USDA report, Defendants deny any characterization or description that is inconsistent with

 the referenced source. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 904 that relate to other Defendants and/or third


                                                  495
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 496 of 695 PageID #:294072




 parties, and therefore each Defendant denies the allegations in Paragraph 904 to the extent that

 they relate to other Defendants and/or third parties. Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 904 and therefore

 deny them.


 Y.     Defendants Collusively Adopted Additional Strategies to Reinforce Their Conspiracy

                905. Defendants collectively adopted several strategies to buttress and sustain
        their conspiracy.

        ANSWER: Defendants deny the allegations in Paragraph 905.

                906. A Collective Shift Away From Long-Term Fixed-Price Contracts. First,
        particularly with respect to certain distributor and grocer customers, starting in 2008, the
        Defendants moved away from long-term fixed-price contracts to shorter-term contracts
        with variable pricing pegged to one of several publicly-available price indices (including
        the USDA composite Urner Barry, and the Georgia Dock). A coordinated move away from
        fixed price contracts to contracts permitting prices to fluctuate with an indexed public
        market price helped facilitate a market-wide antitrust conspiracy. See In re High Fructose
        Corn Syrup Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002). This was true even with
        respect to restaurants and other purchasers that continued to enter into term contracts with
        Defendants.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 906 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 906 to the extent that they relate

 to other Defendants and/or third parties. Producer Defendants admit that the pricing mechanisms

 under contracts with customers are negotiated vigorously and change over time based upon the

 interests of the customer and each Defendant’s own judgment of its independent business interests.

 Producer Defendants deny that their pricing mechanisms and any changes thereto were

 “coordinated” with their competitors. To the extent the allegations in Paragraph 906 characterize

 or describe In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002),

 Defendants deny any characterization or description that is inconsistent with the referenced source.



                                                  496
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 497 of 695 PageID #:294073




 Agri Stats lacks knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 906 and therefore denies them.          Defendants deny any remaining

 allegations in Paragraph 906.


                 907. Defendants’ shift indicates that they anticipated higher, or artificially
        inflated non- competitive, prices resulting from their production cuts, and wanted the
        flexibility to take advantage of such prices without being locked in to longer-term, lower-
        pricing commitments to certain distributor and grocer customers.

        ANSWER: Defendants deny the allegations in Paragraph 907.

               908. Starting around January 2008, senior executives from Koch Foods,
        Pilgrim’s, Perdue, Sanderson Farms, and Tyson publicly announced an effort to reduce
        annual fixed-price contracts.

        ANSWER: To the extent the allegations in Paragraph 908 characterize or describe

 unidentified public announcements, Defendants deny any characterization or description that is

 inconsistent with the referenced sources.     Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 908 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 908 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 908.

               909. This change coincided with Defendants’ efforts to reduce chicken industry
        supplies to drive chicken market prices higher.

        ANSWER: Defendants deny the allegations in Paragraph 909.

                910. On January 28, 2008, Tyson CEO Richard Bond announced on an earnings
        call that Tyson was looking at shortening its fixed price contracts, and by June 2009 Tyson
        reported it had “dramatically” shortened the amount of fixed-price contracts over 90 days.

        ANSWER: To the extent the allegations in Paragraph 910 characterize or describe a

 January 28, 2008 Tyson earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information



                                                 497
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 498 of 695 PageID #:294074




 sufficient to form a belief as to the truth of any allegations in Paragraph 910 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 910 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Tyson lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 910 and therefore deny them. Tyson admits that it held an earnings call

 on January 28, 2008 for its investors, but denies any remaining allegations in Paragraph 910.

                911. The next day, on January 29, 2008, Pilgrim’s CFO Rick Cogdill reported
        on an earnings call that Pilgrim’s had started moving away from fixed-price contracts,
        noting that “in a situation like where we are now where we need to drive commodity prices
        up, that [i.e., having less fixed price contracts] is going to give us the opportunity for more
        immediate benefit to our P&L than what we would have had say, historically three year[s]
        ago, when a higher percentage was fixed price.” Pilgrim’s later reported that by March
        2012, it had reduced its exposure to fixed price contracts, with most contracts now market-
        based or including a reset provision linked to the underlying commodity. By 2014,
        Pilgrim’s reported that less than 5% of all its contracts were 12- month fixed price
        contracts.

        ANSWER: To the extent the allegations in Paragraph 911 characterize or describe a

 January 29, 2008 Pilgrim’s earnings call, Defendants deny any characterization or description that

 is inconsistent with the referenced source. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 911 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 911 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Pilgrim’s lack knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 911 and therefore deny them. Pilgrim’s admits that it held an earnings

 call on January 29, 2008, that it independently determined in its individual self-interest that it

 would limit or eliminate its twelve month fixed price contracts, and by at least 2013 less than 5%




                                                 498
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 499 of 695 PageID #:294075




 of its contracts were twelve month fixed priced contracts, but denies any remaining allegations in

 Paragraph 911.

                912. On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry
        publication that Perdue was looking to shorten its contract terms, stating, “the company is
        also seeking to raise prices and shorten its contracts.”

        ANSWER: To the extent the allegations in Paragraph 912 characterize or describe

 documents or other sources, Defendants deny any characterization or description that is

 inconsistent with the referenced sources. Defendants other than Perdue lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 912

 and therefore deny them. Perdue denies the remaining allegations in Paragraph 912.

                913. Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings
        call that the industry may move towards “shorter term agreements.”

        ANSWER: To the extent the allegations in Paragraph 913 characterize or describe a

 Sanderson Farms earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants other than Sanderson Farms lack knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 913 and therefore deny them. Sanderson Farms denies that it held a July 31, 2008 earnings call.

 Plaintiffs appear to quote an August 26, 2008 earnings call; Sanderson Farms denies any

 characterization or description that is inconsistent therewith.      Sanderson Farms denies the

 remaining allegations in Paragraph 913.

                914. On an August 6, 2012 earnings call, Tyson CEO Donnie Smith stated that
        “[o]ver the past couple of years we have substantially reduced a number of fixed price
        contracts we have with customers and currently have less than 15% of our Poultry volume
        [on] annual fixed price contracts. The vast majority of our contracts are tied to specific
        markets or allow for conversations about adjusting prices to move – prices to offset higher
        input and we will continue to push for even more of these types of contracts. I believe supply




                                                 499
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 500 of 695 PageID #:294076
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 501 of 695 PageID #:294077




               917. Inter-Defendant Sales. Third, the Defendants use direct purchases of
        chickens from one another and from smaller producers to meet each company’s own sales
        needs.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 917 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 917 to the extent that they relate

 to other Defendants and/or third parties. Producer Defendants other than Harrison Poultry admit

 that at certain times they have purchased processed Broiler meat from each other based on their

 own business judgment of what was in their independent interest. Harrison Poultry denies that it

 purchased chicken from any other chicken producers during the Relevant Period.            Defendants

 deny any remaining allegations in Paragraph 917.

               918. In addition to exemplifying the commodity nature of the chicken market,
        these inter-Defendant sales allowed Defendants to soak up excess supply that could
        potentially depress prices in the market and facilitated the opportunity to expressly discuss
        prices with competitors. Such purchases also permitted companies to maintain market
        share despite reducing their production. In many instances large inter-Defendant
        purchases were negotiated by CEOs or other senior level executives of Defendants, thereby
        providing additional opportunities to conspire.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 918 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 918 to the extent that they relate

 to other Defendants and/or third parties. Producer Defendants other than Harrison Poultry admit

 that at certain times they have purchased processed Broiler meat from each other based on their

 own business judgment of what was in their independent interest. Harrison Poultry denies that it

 purchased chicken from any other chicken producers during the Relevant Period.            Defendants

 deny any remaining allegations in Paragraph 918.




                                                  501
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 502 of 695 PageID #:294078
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 503 of 695 PageID #:294079
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 504 of 695 PageID #:294080
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 505 of 695 PageID #:294081




 referenced source. Defendants other than Tyson lack knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 926 and therefore deny them.

 Tyson denies any remaining allegations in Paragraph 926.

                927.    On a January 31, 2014, earnings call, Smith reported that . (sic)

        ANSWER: Paragraph 927 contains no factual allegations to which a response is required.

                928. through Tyson’s “buy versus growth strategy we continue to keep our supply
        short of demand ....”

        ANSWER: To the extent the allegations in Paragraph 928 characterize or describe a

 January 31, 2014 Tyson earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 928

 and therefore deny them. Tyson admits that it held an earnings call on January 31, 2014 for its

 investors who expect Tyson to provide information relevant to the company’s financial

 performance including information about strategies used by Tyson to properly balance the demand

 for its products with available supply, but denies any remaining allegations in Paragraph 928.

               929. By the end of 2014, Tyson reported it was buying over four million pounds
        of chickens on the open market each week. Four million pounds of chicken per week is
        more than any of the 24th-30th largest chicken companies produce on a weekly basis, so
        the amount of Tyson’s purchases was quite significant.

        ANSWER: To the extent the allegations in Paragraph 929 characterize or describe

 documents or other sources, Defendants deny any characterization or description that is

 inconsistent with the referenced sources.      Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 929

 and therefore deny them.      To the extent the remainder of Paragraph 929 contains factual

 allegations, Tyson denies those allegations, except that Tyson admits that it bought Broilers on the




                                                 505
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 506 of 695 PageID #:294082




 open market in 2014, and other years, based on its own business judgment of what is in its

 independent interest.

                930. During the first part of 2015, Tyson increased its Buy vs. Grow purchases
        by 50 percent, expanding its purchases from competitors to unprecedented levels. Tyson
        announced plans in May 2015 to increase its Buy vs. Grow strategy to 10 percent of its
        sales in the second half of 2015 and 2016. Ten percent of Tyson’s 2014 ready-to-cook
        pounds was 17.6 million pounds per week, a volume that by itself would dwarf the entire
        average weekly production of any of the 15th-30th largest chicken producers.

        ANSWER: To the extent the allegations in Paragraph 930 characterize or describe

 unidentified Tyson announcements, Defendants deny any characterization or description that is

 inconsistent with the referenced sources.      Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 930

 and therefore deny them. Tyson admits that it adjusts the level of purchases under its Buy vs.

 Grow program every year, and throughout the year, based on its own business judgment of what

 is in its independent interest. To the extent the remainder of Paragraph 930 contains factual

 allegations, Tyson denies those allegations.

               931. Notably, Tyson also announced in May 2015 that it planned to reduce its
        production after July 2015 and keep it flat through 2016 by increasing its Buy vs. Grow
        purchases.


        ANSWER: To the extent the allegations in Paragraph 931 characterize or describe

 unidentified Tyson announcements, Defendants deny any characterization or description that is

 inconsistent with the referenced sources.      Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 931

 and therefore deny them. Tyson admits that it adjusts the level of purchases under its Buy vs.

 Grow program every year, and throughout the year, based on its own business judgment of what

 is in its independent interest. To the extent the remainder of Paragraph 931 contains factual

 allegations, Tyson denies those allegations.


                                                 506
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 507 of 695 PageID #:294083




                932. Atypical Increases in Exporting of Chickens. Fourth, during 2013 and into
        2014, Defendants found new ways to actively depress the size of breeder flocks, such as
        using the pretext of avian flu in Mexico to justify exporting flock chickens to Mexico to
        repopulate flocks rather than use such chickens to increase domestic production levels.

        ANSWER: Defendants deny the allegations in Paragraph 932.

                933. Indeed, Defendants continued their program of exporting chicken hens and
        eggs to Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that
        it was sending 3 percent of its eggs to Mexico to “fill incubators.”

        ANSWER: To the extent the allegations in Paragraph 933 characterize or describe a May

 4, 2015 Tyson earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source.     Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 933 and

 therefore deny them. Tyson admits it held an earnings call on May 4, 2015 for its investors who

 expect Tyson to provide information relevant to the company’s financial performance including

 observations about the supply of, and demand for, Tyson’s products, but denies any remaining

 allegations in Paragraph 933.

                934. Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette
        noted his “confidence that we’re going to do the right thing with respect to maintaining []
        discipline. We’ve certainly had the hatching egg supply to grow much more if we chose
        not to export those eggs. I think in May we exported 81 million hatching eggs or so outside
        of the country. The industry could have chosen to set some of those eggs domestically, but
        that was not the choice that was made. And so again that gives us confidence that we’re
        going to continue to be disciplined as an industry.”

        ANSWER: To the extent the allegations in Paragraph 934 characterize or describe a July

 2016 Pilgrim’s earnings call, Defendants deny any characterization or description that is

 inconsistent with the referenced source. Defendants other than Pilgrim’s lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 934 and

 therefore deny them. Pilgrim’s admits it held an earnings call on July 28, 2016, in which Mr.

 Lovette participated, but denies any remaining allegations in Paragraph 934.



                                               507
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 508 of 695 PageID #:294084




                 935. Tyson and other Defendants exported hatching eggs to Mexico and other
        foreign countries from 2013-2016 with the intent to artificially reduce the supply, and
        artificially inflate the price, of chickens in the U.S. The revenues Tyson and others received
        for exporting hatchery eggs to Mexico was far less than they would have generated
        hatching those same eggs and selling the chicken meat in the U.S. market.

        ANSWER: Defendants admit that certain Producer Defendants independently exported

 certain products to Mexico during Relevant Period when it was in their independent business

 interest to do so. Each Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of any remaining allegations in Paragraph 935 and therefore denies them.

               936. Thus, but for Defendants’ agreement and conspiracy as alleged in this
        Complaint, it would have been against Tyson’s independent economic self-interest to
        export hatching eggs to Mexico and forego higher hatching egg prices in the U.S. But
        Defendants’ new-found “discipline” ameliorated any remaining risk and resulted in supra-
        competitively higher overall U.S. chicken prices.

        ANSWER: Defendants deny the allegations in Paragraph 936.

 Z.     Agri Stats Actively Facilitated Defendants’ Conspiratorial Communications And
        Provided Data Necessary To Effectuate, Monitor, And Enforce The Conspiracy

                937. The USDA and various other entities publicly published aggregated weekly,
        monthly, and annual supply and pricing information concerning the U.S. chicken industry.
        But only Agri Stats received from Defendants, and then provided to Defendants, detailed
        information to accurately determine producer-specific production, costs, and general
        efficiency.

        ANSWER: As the term “various other entities” in the first sentence of Paragraph 937 is

 imprecise, Defendants are unable to form a belief as to the truth of the allegations contained in that

 sentence and therefore deny the allegations in this sentence. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 937 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 937 to the extent that they relate to other Defendants and/or third parties. Agri Stats

 admits that it receives data from its subscribers regarding their broiler business and that it uses that

 data in the reports it produces. To the extent the allegations in Paragraph 937 relate to Agri Stats,



                                                  508
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 509 of 695 PageID #:294085




 the Producer Defendants lack knowledge or information sufficient to form a belief as to the truth

 of those allegations and therefore deny them. To the extent the allegations in Paragraph 937 purport

 to relate to Producer Defendants, the Producer Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the allegations and therefore deny them, except the

 Producer Defendants admit that the USDA publishes pricing data for certain poultry products, that

 Agri Stats collects some information from certain Producer Defendants, and that Agri Stats has

 reported anonymized and historical information to certain Producer Defendants for procompetitive

 benchmarking purposes. Defendants deny any remaining allegations in Paragraph 937.

               938. Agri Stats is a company that generated confidential chicken industry data
        considerably more detailed than any similar types of available reports, including the
        following data categories:

                       Breeder flock size and age, hatchery capacity, and the costs associated with
                        breeder flocks, including feed and housing expense;

                       Data about the production, delivery and formulation of feed, including corn
                        and soybean meal costs, which are two of Defendants’ most significant
                        input costs;

                       Grow-out information for chicken “flocks” provided to contract farmers,
                        including the number of chickens placed, chick mortality by week and
                        overall percentage, chick cost, days between flocks provided to contract
                        farmers (i.e., “down time”), feed conversion rate (pounds of feed per pound
                        of chicken), average daily weight gain by chicks, live pounds produced per
                        square foot of grower house, grower compensation, including average
                        grower payment in cents per pound and cents per square foot, breed
                        composition of flock (breed or cross-breed of flocks), detailed information
                        on numerous mechanical aspects of chicken housing, and numerous other
                        detailed cost, mortality, and operational information about disease,
                        transportation, labor, and other grow out related information;

                       Slaughter, processing, and further processing information, including pay for
                        processing plant workers, total production volume, market age of chickens
                        at slaughter, weight of chickens at slaughter, birds per man hour, processing
                        line speeds, and labor hours per pound;

                       Inventory levels of chickens; and




                                                 509
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 510 of 695 PageID #:294086




                       Financial information, such as monthly operating profit per live pound,
                        sales per live pound, and cost per live pound.

        ANSWER: To the extent the allegations in Paragraph 938 characterize or describe the

 contents of the Agri Stats reports, Defendants refer to the contents of the Agri Stats reports and

 deny any characterization or description that is inconsistent therewith. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 938 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 938 to the extent that they relate to other Defendants and/or third parties.

 Agri Stats admits that it receives data from its subscribers regarding their broiler business and that

 it uses that data in the reports it produces. Defendants deny any remaining allegations in Paragraph

 938.

               939. Agri Stats collected data from Defendants, audited and verified the data,
        and ultimately reported back to Defendants detailed statistics on nearly every operating
        metric within the industry, including the size and age of breeder flocks. Agri Stats’ survey
        methodology involved – from and to Defendants – direct electronic data submissions of
        financial, production, breeder flock size and age, capacity, cost, and numerous other
        categories of information by each chicken producer on a weekly and monthly basis.

        ANSWER: Agri Stats admits that it receives data from its subscribers regarding their

 broiler business and that it uses that data in the reports it produces. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 939 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 939 to the extent that they relate to other Defendants and/or third parties.

 Defendants admit that Agri Stats collects some information from subscribing Producer Defendants

 at certain points in the Relevant Period and that Agri Stats has reported anonymized and historical

 information to subscribers for pro-competitive benchmarking purposes. Defendants deny any

 remaining allegations in Paragraph 939.




                                                  510
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 511 of 695 PageID #:294087




                940. At each of Defendants’ chicken complexes, certain employees, typically in
        the accounting department, were responsible for submitting the data to Agri Stats once a
        week (historically, on Thursdays) using an AS400 data link system. Agri Stats used a
        detailed audit process to verify the accuracy of data from each complex, often directly
        contacting Defendants to verify data before issuing reports to Agri Stats subscribers.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 940 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 940 to the extent that they relate

 to other Defendants and/or third parties. Agri Stats admits that it receives data from its subscribers

 regarding their broiler business, that it audits the data received, and that it uses that data in the

 reports it produces. Producer Defendants admit that Agri Stats collects some information from

 certain Producer Defendants, that this information is submitted weekly by various employees, and

 that Agri Stats has reported anonymized and historical information to certain Producer Defendants

 for pro-competitive benchmarking purposes. Defendants deny any remaining allegations in

 Paragraph 940.

               941. Agri Stats described itself as a “benchmarking” service that “allows
        organizations to develop plans on how to adopt best practice, usually with the aim of
        increasing some aspect of performance.”

        ANSWER: To the extent the allegations in Paragraph 941 characterize or describe an

 unidentified Agri Stats publication, Defendants deny any characterization or description that is

 inconsistent with the referenced source.       Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 941 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 941 to the extent that they relate to other Defendants and/or third parties. Defendants other than

 Agri Stats lack knowledge or information sufficient to form a belief as to the truth of the allegations

 in Paragraph 941 and therefore deny them. To the extent that Paragraph 941 contains any factual

 allegations requiring a response from Agri Stats, Agri Stats denies such allegations.


                                                  511
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 512 of 695 PageID #:294088




                942. Sanderson Farms CEO Joe Sanderson claimed, “[w]e use Agri Stats, which
        some of you are probably familiar with. Agri Stats is a benchmarking service that we
        submit data to. Almost everyone in our industry does as well. And we get the data back.
        It’s anonymous – the data is anonymous, so we don’t know whose numbers the numbers
        belong to, but we can see performance indicators all over the industry.”

        ANSWER: To the extent the allegations in Paragraph 942 characterize or describe a

 statement by Sanderson Farms CEO Joe Sanderson, Defendants deny any characterization or

 description that is inconsistent with the referenced source.   Defendants other than Sanderson

 Farms knowledge or information sufficient to form a belief as to the truth of the allegations in

 Paragraph 942 and therefore deny them. Sanderson Farms admits that Sanderson Farms CEO Joe

 Sanderson attended a May 2008 event, and that Plaintiffs appear to be selectively quoting from

 Joe Sanderson’s statement at that event, but denies any remaining allegations in Paragraph 942.

                943. However, contrary to these assertions, Defendants were at all material
        times able to (and did) readily determine “whose numbers the numbers belong to.” Indeed,
        each Defendant knew that when it provided its internal, confidential information to Agri
        Stats, the other producers would be able to access that information and identify the
        Defendant that submitted it.

        ANSWER: Defendants deny the allegations in Paragraph 943.

                944. There was no legitimate purpose to provide this specific, competitively-
        sensitive information to Agri Stats, nor was there any legitimate purpose for Agri Stats to
        disseminate the information in the detailed, readily-decipherable form in which it is sent
        to Defendants. Instead, it was provided, compiled and transmitted for anti-competitive
        purposes.

        ANSWER: Defendants deny the allegations in Paragraph 944.

                945. Agri Stats’ critical importance for a collusive production-restriction
        scheme in the chicken market lies not only in the fact that it supplies data necessary to
        coordinate production limitations and manipulate prices, but also in its market-stabilizing
        power. Price-fixing or output- restricting cartels, regardless of industry, are subject to
        inherent instability in the absence of policing mechanisms, as each individual member has
        the incentive to “cheat” other members of the cartel – for example, by boosting chicken
        production to capture higher prices even as other cartelists heed their conspiratorial duty
        to limit production, which is what happened in the chicken industry for a short period in
        2010, when Defendants’ conspiracy temporarily faltered.

        ANSWER: Defendants deny the allegations in Paragraph 945.


                                               512
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 513 of 695 PageID #:294089




               946. Agri Stats’ detailed statistics – coupled with its regular, in-person meetings
        with each Defendant and routine participation in trade association events widely attended
        by Defendants’ senior executives – serve an indispensable monitoring function, allowing
        each member of Defendants’ cartel to police each other’s production figures (which are
        trustworthy because they have been audited and verified by Agri Stats’ team) for any signs
        of “cheating.”

        ANSWER: Defendants deny the allegations in Paragraph 946.

               947. Agri Stats claimed to maintain the confidentiality and anonymity of
        individual companies’ data by giving each company a report identifying only that
        company’s specific chicken complexes by name, but not identifying by name other chicken
        producers’ complexes described in the report, but rather, listing competitors’ complexes
        by number.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 947 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 947 to the extent that they relate

 to other Defendants and/or third parties. Producer Defendants admit that Agri Stats purports to

 maintain the confidentiality and anonymity of individual companies in its reports, and has reported

 anonymized and historical information to certain Producer Defendants for pro-competitive

 benchmarking purposes. Agri Stats admits that it anonymizes the reports. Defendants deny any

 remaining allegations in Paragraph 947.

               948. But, by design, Agri Stats reports were so detailed that any reasonably-
        informed producer could easily discern the identity of its competitors’ individual chicken
        complexes. It is common knowledge among producers that others could do so, with some
        Defendants referring to the task of determining the identity of individual competitor’s data
        as “reverse engineering.”

        ANSWER: To the extent the allegations in Paragraph 948 characterize or describe Agri

 Stats reports or other sources, Defendants refer to those sources for their contents and deny any

 characterization or description that is inconsistent therewith. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 948 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in



                                                  513
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 514 of 695 PageID #:294090




 Paragraph 948 to the extent that they relate to other Defendants and/or third parties. Agri Stats

 denies any allegation that it has ever willfully violated its confidentiality policies. Defendants

 deny any remaining allegations in Paragraph 948.

                949. After Tyson rejoined Agri Stats in 2008 and Perdue joined with all of its
        plants also in 2008, at least 95% of the Broiler Producers in the united States subscribed
        to Agri Stats providing most of its revenues and providing and receiving the detailed Agri
        Stats reports which were easily deciphered by the various producers so that they all knew
        the detailed information set forth hereafter about each other.

        ANSWER: Producer Defendants admit they subscribed to Agri Stats at certain times

 during the Relevant Period, and that Agri Stats has reported anonymized and historical information

 to certain Producer Defendants for pro-competitive benchmarking purposes. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 949 that relate to other Defendants and/or third parties, and therefore each Defendant

 denies the allegations in Paragraph 949 to the extent that they relate to other Defendants and/or

 third parties. Tyson admits that it rejoined Agri Stats in 2008. Tyson lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 949

 and therefore denies these allegations. Defendants deny any remaining allegations in Paragraph

 949.

               950. Agri Stats reports identified each complex with unique numbers, including a
        coding system identifying the region and sub-region, for each chicken complex, with the
        cover pages of each sub-regional report identifying by name the companies whose
        complexes are covered in the report itself.

        ANSWER: To the extent the allegations in Paragraph 950 characterize or describe Agri

 Stats reports or other sources, Defendants refer to those sources for their contents and deny any

 characterization or description that is inconsistent therewith. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 950 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in



                                                  514
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 515 of 695 PageID #:294091




 Paragraph 950 to the extent that they relate to other Defendants and/or third parties. With respect

 to the allegations in Paragraph 950, Defendants admit that certain Agri Stats reports contain

 anonymized and historical data for Broilers, and that certain Agri Stats reports organize certain data

 geographically. The Producer Defendants deny any remaining allegations in Paragraph 950. With

 respect to the allegations in Paragraph 950, Agri Stats admits that it receives data from its

 subscribers regarding their broiler business and that it uses that data in the reports it produces. Agri

 Stats admits that it assigns complexes unique identifier numbers. Agri Stats denies the remaining

 allegations contained in Paragraph 950.

                  951. Specific complexes were easily identifiable from their codes. Agri Stats’
         coding system made it easy for Defendants’ employees – some of whom, including senior
         executives at both Wayne Farms and Pilgrim’s, used to work at Agri Stats – to decipher
         production, feed, sales and other competitively-sensitive metrics for their competitors’
         facilities.

         ANSWER: To the extent the allegations in Paragraph 951 characterize or describe Agri

 Stats reports or other sources, Defendants refer to those sources for their contents and deny any

 characterization or description that is inconsistent therewith. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 951 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 951 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Pilgrim’s lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 951 and therefore deny them. Pilgrim’s admits that it hired a former Agri

 Stats account manager, but denies that he was a “senior executive” at either Agri Stats or at

 Pilgrim’s and lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 951 and therefore denies them.

                  952. In fact, Agri Stats’ coding system, coupled with the insular nature of an
         industry where “everybody knows everybody,” allowed for Defendants’ employees to
         identify individual producers’ data by eyeballing the rows in any Agri Stats report. The


                                                   515
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 516 of 695 PageID #:294092




        coding system has never changed (e.g., the Tyson complex in Cummings, Georgia has
        always been identified as complex “222”), meaning that once a Defendant deciphered the
        numeric code for a given competitor’s complex, that Defendant had the ability to know
        their competitor’s data in perpetuity.

        ANSWER: To the extent the allegations in Paragraph 952 characterize or describe Agri

 Stats reports or other sources, Defendants refer to those sources for their contents and deny any

 characterization or description that is inconsistent therewith. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 952 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 952 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Agri Stats lack knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in Paragraph 952 and therefore deny them. Agri Stats denies any

 allegation that it has ever willfully violated its confidentiality policies and any remaining

 allegations in Paragraph 952.

                953. Agri Stats played a particularly important role in Defendants’ signaling
        practices and policing efforts. The specific type or size of breeder flock housing, breed of
        chick, average bird size, and production levels listed in Agri Stats data for Defendants’
        complexes allowed any given Defendant to “reverse-engineer” and interpret the public
        statements and other publicly available information about its competitors to determine
        which complexes were cutting back, and by how much.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. To the extent the allegations in Paragraph 953 characterize or describe Agri Stats

 reports or other sources, Defendants refer to those sources for their contents and deny any

 characterization or description that is inconsistent therewith. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 953 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 953 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Agri Stats lack knowledge or information sufficient to form a belief as to the truth of


                                                  516
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 517 of 695 PageID #:294093




 the allegations in Paragraph 953 and therefore deny them. Agri Stats denies any allegation that it

 has ever willfully violated its confidentiality policies.

                 954. For example, if in January, a Defendant publicly states its intention to
         reduce production – even generically, without specifying which complexes will cut back, or
         by how much – all of their fellow cartel members will be able to tell from the February and
         March Agri Stats reports whether that Defendant is following through on its conspiratorial
         agreement. Further, Defendants Tyson, Pilgrim’s, and Sanderson are public companies
         that report some aggregated data publicly, which executives from other companies could
         use to match up against the far more detailed information in the Agri Stats’ reports to
         identify other specific data from their competitors.

         ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. To the extent the allegations in Paragraph 954 characterize or describe Agri Stats

 reports or other sources, Defendants refer to those sources for their contents and deny any

 characterization or description that is inconsistent therewith. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 954 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 954 to the extent that they relate to other Defendants and/or third parties. Defendants

 admit that Sanderson Farms, Tyson, and Pilgrim’s are public companies, but deny the remaining

 allegations in Paragraph 954.

                955. Each Defendant and other Co-Conspirators received numerous types of
         Agri Stats reports, including separate targeted reports for each major area of operations,
         such as breeding, hatching, hauling, feeding, processing, selling, and administration.

         ANSWER:        Defendants admit that Agri Stats reports anonymized and historical

 information to certain individual Producer Defendants for pro-competitive benchmarking purposes

 and refer to Agri Stats reports for their contents, but otherwise deny any characterization of Agri

 Stats reports in Paragraph 955. Each Defendant lacks knowledge or information sufficient to form

 a belief as to the truth of any allegations in Paragraph 955 that relate to other Defendants and/or

 third parties, and therefore each Defendant denies the allegations in Paragraph 955 to the extent



                                                   517
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 518 of 695 PageID #:294094




 that they relate to other Defendants and/or third parties. Defendants other than Agri Stats lack

 knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

 955 and therefore deny them. Agri Stats admits that it produces the following reports: (1) light-

 blue “Live” report, (2) red “Sales” report, (3) light-green “Production” report, (4) brown “Profit”

 report, (5) mustard- yellow “Rendering” report, and (6) “Bottom Line” report. To the extent the

 allegations in Paragraph 955 purport to characterize or describe documents or other sources, Agri

 Stats denies any characterization or description that is inconsistent therewith or taken out of

 context. Agri Stats denies any remaining allegations in Paragraph 955.

                956. Defendants’ complex managers typically received the targeted reports for
        the specific aspects of chicken operations for which they have responsibility, and the CEO,
        CFO, and a few other of Defendants’ and co-conspirators’ top executives received Agri
        Stats’ monthly “Bottom Line Report” (which, for a portion of the relevant period, was
        called the “Executive Report”) geared to top level executives. The Bottom Line Reports
        contained one row for each chicken company reporting to Agri Stats with columns for
        certain categories of information, such as operating profit dollars, profit percentage,
        corporate SG&A (aka overhead), interest expense, and other key operational information
        related to sales, revenues and costs.

        ANSWER: To the extent the allegations in Paragraph 956 characterize or describe Agri

 Stats reports, Defendants deny any characterization or description that is inconsistent with the

 referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 956 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 956 to the extent that they relate

 to other Defendants and/or third parties. Agri Stats admits that it provides Bottom Line Reports

 to its clients. To the extent the allegations in Paragraph 956 purport to describe documents or other

 sources, Agri Stats denies any characterization or description that is inconsistent therewith or taken

 out of context. To the extent that Paragraph 956 contains any other factual allegations requiring a

 response from Agri Stats, Agri Stats denies such allegations. Producer Defendants admit that Agri

 Stats has reported anonymized and historical information to certain individual Producer


                                                  518
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 519 of 695 PageID #:294095




 Defendants for pro-competitive benchmarking purposes. Koch denies that it participated in or

 received any Bottom Line Reports. Defendants deny any remaining allegations in Paragraph 956.

                957. Within each Agri Stats report (including the Bottom Line Report), unique
        information referring to supposedly “anonymous” data permitted Defendants and
        Producer Co- Conspirators to identify their competitors’ information contained within
        each category of report. For example, Agri Stats data on “Actual Live Production Cost,”
        one of many important industry metrics listed in the Bottom Line Report, included line-
        items for each of the “sub-regions” (described above) that shows, for each particular sub-
        region, the weighted average figures for “chick cost,” “grower cost,” “feed ingredient
        cost,” “[feed] mill delivery cost,” and “vaccination and medical cost.”

        ANSWER: To the extent the allegations in Paragraph 957 characterize or describe Agri

 Stats reports, Defendants deny any characterization or description that is inconsistent with the

 referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 957 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 957 to the extent that they relate

 to other Defendants and/or third parties. Agri Stats admits that it provides Bottom Line Reports

 to its clients. Agri Stats denies that its reports can be reverse engineered in the manner described

 in Paragraph 957. Producer Defendants admit that Agri Stats has reported anonymized and

 historical information to certain individual Producer Defendants for pro-competitive

 benchmarking purposes. Defendants deny any remaining allegations in Paragraph 957.

                958. Information helping Defendants and Producer Co-Conspirators to assess
        the size and age of breeder flocks was available in the “Growth Rate Report” section of
        Agri Stats, which included complex-by-complex numbers showing the average age, in
        weeks (e.g., “63.22” or “51.76”) of the hens whose eggs, when hatched, became the
        chickens later killed for meat consumption and supplied to Plaintiffs and other chicken
        buyers.

        ANSWER: To the extent the allegations in Paragraph 958 characterize or describe Agri

 Stats reports, Defendants refer to the contents of the Agri Stats reports and deny any characterization

 or description that is inconsistent with the referenced sources. Producer Defendants other than

 Harrison Poultry admit that they receive various reports from Agri Stats, including the “Growth


                                                  519
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 520 of 695 PageID #:294096




 Rate Report,” that contain anonymized benchmarking information, certain of which include

 complex-by-complex data. Harrison Poultry denies that the reports it received from Agri Stats

 contained a “Growth Rate Report” containing information about breeders. Defendants admit that

 breeder hens generally produce eggs, certain of which hatch into chickens ultimately sold for meat

 consumption, and that their age impacts their fertility. Defendants deny any remaining allegations

 in Paragraph 958.

                959. The hens comprising the breeder flocks produce fertile eggs (at a rate of
        roughly five per week) starting around 20 weeks of age, and are typically slaughtered at
        65 weeks of age, when breeder hens lose the ability to consistently lay fertile eggs. A breeder
        hen killed at 60 weeks lays 25 fewer eggs than a hen killed at 65 weeks, meaning that there
        are 25 fewer chicks hatched and 25 fewer mature chickens available to Plaintiffs and other
        chicken buyers.

        ANSWER: Defendants admit that breeder hens generally produce eggs, certain of which

 hatch into chickens ultimately sold for meat consumption, and that their age impacts their fertility.

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 959 and therefore deny them.

                960. The bird-age data from the “Growth Rate Report” also shows how close a
        given breeder flock is to the end of its egg-laying lifespan, giving Defendants insight into
        how much longer that flock’s capacity to lay eggs will impact the supply of chickens
        available for slaughter further down the supply chain. In addition, because the “Growth
        Rate Report” was available each month, knowing the average age of a given flock from
        month to month can help determine when flocks were being slaughtered and removed from
        the supply chain (e.g., if the average hen age drops to 4.00 weeks after being at 48.00 weeks
        in the prior month’s “Growth Rate Report,” that is a clear indication a breeder flock was
        slaughtered at 48 weeks).

        ANSWER: To the extent the allegations in Paragraph 960 characterize or describe Agri

 Stats reports, Defendants refer to the contents of the Agri Stats reports and deny any characterization

 or description that is inconsistent with the referenced sources. Producer Defendants other than

 Harrison Poultry admit that they receive various reports from Agri Stats, including the “Growth

 Rate Report,” that contain anonymized benchmarking information. Harrison Poultry denies that



                                                  520
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 521 of 695 PageID #:294097




 the reports it received from Agri Stats contained a “Growth Rate Report” containing information

 about breeders. Defendants deny any remaining allegations in Paragraph 960.

                961. The “Actual Live Production Cost” section of an Agri Stats report also
        included (again, by sub-region), the average number and overall weight of the chickens
        being processed. Other sections of Agri Stats reports included similar, sub-region data for
        a range of competitively sensitive metrics, such as bird age and mortality, “chick cost per
        settled flock,” and “grower expense.”

        ANSWER: To the extent the allegations in Paragraph 961 characterize or describe Agri

 Stats reports, Defendants refer to the contents of the Agri Stats reports and deny any characterization

 or description that is inconsistent with the referenced sources. Defendants deny any remaining

 allegations in Paragraph 961.

                962. Knowing the number of complexes each Defendant operates in each sub-
        region – which, as detailed above, appeared by name at the very beginning of the Agri
        Stats reports – any Defendant could, with relative ease, assess the performance of all
        competing complexes in a sub- region on a variety of important industry metrics.

        ANSWER: To the extent the allegations in Paragraph 962 characterize or describe Agri

 Stats reports, Defendants refer to the contents of the Agri Stats reports and deny any characterization

 or description that is inconsistent with the referenced sources. With respect to the allegations in

 Paragraph 962, Defendants admit that certain Agri Stats reports contain anonymized and historical

 data for Broilers, and that certain Agri Stats reports organize certain data geographically, but deny

 any remaining allegations in Paragraph 962.

               963. Discovery in this action has confirmed that Defendants often exchanged
        Agri Stats information directly with one another. For instance, on March 24, 2009, Koch
        CFO Joe Grendys wrote to Amick VP of Sales and Marketing Steve Kernen, inquiring
        whether Amick had “Any luck yet on agristats #.”

        ANSWER: To the extent the allegations in Paragraph 963 characterize or describe

 discovery in In re Broiler Chicken Antitrust Litigation and a March 24, 2009 communication

 between Joe Grendys and Steve Kernen, Defendants deny any characterization or description that

 is inconsistent with the referenced sources. Each Defendant lacks knowledge or information


                                                  521
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 522 of 695 PageID #:294098
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 523 of 695 PageID #:294099




                                                                                    Defendants other

 than Amick Farms and Koch lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 965 and therefore deny them.



                                                                                        Amick Farms

 denies any remaining allegations in Paragraph 965. Koch denies the allegations in Paragraph 965.

                966. Agri Stats’ role in the chicken industry extends far beyond the collection
        and dissemination of competitively sensitive data. It was an active and knowing participant
        in, and facilitator of, Defendants’ scheme, along with the Producer Co-Conspirators.

        ANSWER: Defendants deny the allegations in Paragraph 966.

                967. Agri Stats’ employees would confirm for Defendants and Producer Co-
        Conspirators the data for a particular company at quarterly meetings with each company,
        or at the numerous trade association meetings where Agri Stats executives presented on a
        regular basis.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 967 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 967 to the extent that they relate

 to other Defendants and/or third parties. Agri Stats admits that it offers a service to meet with its

 clients to discuss client’s reports. Agri Stats denies the remaining allegations contained in

 Paragraph 967.      The Producer Defendants admit that certain Producer Defendants have

 periodically met individually with representatives from Agri Stats to discuss anonymized

 information regarding the industry, but deny any characterization of those meetings and deny the

 remaining allegations of Paragraph 967.

               968. Nearly all of the Agri Stats Broiler division account managers responsible
        for Defendant and Co-Conspirator accounts during the relevant period were former
        employees of one or more Defendants and their Co-Conspirators and at least one senior
        account manager left Agri Stats to join Pilgrim’s. This revolving door among the
        Defendants, their Co-Conspirators and Agri Stats included current or former Agri Stats
        employees:


                                                  523
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 524 of 695 PageID #:294100
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 525 of 695 PageID #:294101
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 526 of 695 PageID #:294102
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 527 of 695 PageID #:294103




                                        527
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 528 of 695 PageID #:294104




                                                                                     .

               971. Similar meetings happened day after day, week after week, month after
        month, year after year, and ensured the success of the production-restriction mechanism
        of Defendants’ conspiracy. In addition, roughly every month, Agri Stats account managers
        would convene account manager meetings – sometimes at Agri Stats’ Fort Wayne
        headquarters, sometimes closer to Mike Donohue’s home office in Rhode Island, and
        sometimes over the phone – which gave Agri Stats employees the opportunity to share
        information about their various accounts, which could then be relayed to their clients, the
        Defendants and their Co-Conspirators, at one or more of their subsequent meetings.

        ANSWER: Each Defendant lacks knowledge or information sufficient to form a belief as

 to the truth of any allegations in Paragraph 971 that relate to other Defendants and/or third parties,

 and therefore each Defendant denies the allegations in Paragraph 971 to the extent that they relate



                                                  528
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 529 of 695 PageID #:294105




 to other Defendants and/or third parties. Agri Stats admits that it offers a service to meet with its

 clients to discuss client’s reports. Agri Stats admits that its employees held meetings with one

 another, but denies any characterization of those meetings. To the extent that Paragraph 971

 contains any factual allegations requiring a response from Agri Stats, Agri Stats denies such

 allegations. The Producer Defendants admit that certain Producer Defendants have periodically

 met individually with representatives from Agri Stats to discuss anonymized information regarding

 the industry, but deny any characterization of those meetings and any remaining allegations in

 Paragraph 971.

                972. Since Agri Stats would travel and present among Defendants regularly,
        discussing each Defendant’s non-public, proprietary data, Agri Stats was in a unique
        position to share information among Defendants and Producer Co-Conspirators at these
        regular meetings. And that is exactly what happened.

        ANSWER: Agri Stats admits that it offers a service to meet with its clients to discuss that

 client’s reports, but denies the remaining allegations contained in Paragraph 972. The Producer

 Defendants admit that certain Producer Defendants have periodically met individually with

 representatives from Agri Stats to discuss anonymized information regarding the industry, but deny

 any characterization of those meetings and deny the remaining allegations of Paragraph 972.

                973. At these regular meetings with Defendants’ executives, Agri Stats led
        detailed discussions about industry profitability and the key contributing factors, including
        size and average age of chicken breeder flocks, average hatchability of eggs, mortality
        rates, average bird rate, feed cost, and other performance factors based on data
        Defendants provided. Agri Stats also led discussions about the overall profit of the
        company and industry, including rankings of companies, overall industry average, and the
        top and bottom third of the industry.

        ANSWER: Agri Stats admits that it offers a service to meet with its clients to discuss that

 client’s reports, but denies the remaining allegations contained in Paragraph 973. The Producer

 Defendants admit that certain Producer Defendants have periodically met individually with




                                                 529
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 530 of 695 PageID #:294106




 representatives from Agri Stats to discuss anonymized information regarding the industry, but deny

 any characterization of those meetings and deny the remaining allegations of Paragraph 973.

               974. Agri Stats also told Defendants’ executives how much the industry was
        over- or undersupplying the market and estimated demand, and shared other information
        based on data Defendants provided.

        ANSWER: Agri Stats denies the allegations of Paragraph 974. The Producer Defendants

 admit that certain Producer Defendants have periodically met individually with representatives

 from Agri Stats to discuss anonymized information regarding the industry, but deny any

 characterization of those meetings and deny the remaining allegations of Paragraph 974.

                 975. Agri Stats’ presentations to the Defendants were based in part on color-
        coded data compilations, known as “books,” specifically tailored for each Defendant
        based on the data the Defendant has submitted to Agri Stats. Agri Stats maintained at least
        six “books” for each Defendant: (1) the light-blue “Live” book, with information on the
        Defendant’s breeders, hatchery feed and grow-out; (2) the red “Sales” book, with
        information on the Defendant’s current and year- to-date sales, which provides competitors
        with information on the price of their product “mix” of chickens versus the national
        average prices for the same “mix,” ranking companies from “best” to “poorest” in terms
        of performance; (3) the light-green “Production” book, with information on the
        Defendant’s yields; (4) the brown “Profit” book, with information on the Defendant’s
        profits and losses; (5) the mustard-yellow “Rendering” book, with information on the
        Defendant’s rendering facilities; and (6) the “Bottom Line” book, with information on the
        totality of the Defendant’s sales, revenues, and costs.

        ANSWER: To the extent the allegations in Paragraph 975 characterize or describe Agri

 Stats’ presentations, Defendants deny any characterization or description that is inconsistent with

 the referenced sources. Defendants other than Agri Stats lack knowledge or information sufficient

 to form a belief as to the truth of the allegations in Paragraph 975 and therefore deny them. Agri

 Stats admits that it produces the following reports: (1) light-blue “Live” report, (2) red “Sales”

 report, (3) light-green “Production” report, (4) brown “Profit” report, (5) mustard- yellow

 “Rendering” report, and (6) “Bottom Line” report. To the extent the allegations in Paragraph 975

 purport to characterize or describe documents or other sources, Agri Stats denies any

 characterization or description that is inconsistent therewith or taken out of context. To the extent


                                                 530
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 531 of 695 PageID #:294107




 that Paragraph 975 contains any other factual allegations requiring a response from Agri Stats,

 Agri Stats denies such allegations. Defendants deny any remaining allegations in Paragraph 975.

              976. Anyone at Agri Stats had the ability to pull one or more Defendant’s
        “books” and relay that information to other Defendants.

        ANSWER: Defendants other than Agri Stats lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 976 and therefore deny them. Agri

 Stats denies the allegations of Paragraph 976.

              977. Indeed, Agri Stats shipped copies of one Defendant’s “books” to other
        Defendants on a number of occasions.

        ANSWER: Defendants other than Agri Stats lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 977 and therefore deny them. Agri

 Stats denies that it ever deliberately shared “books” with an incorrect subscriber. Agri Stats denies

 the remaining allegations contained in Paragraph 977.

               978. Despite the impropriety of this practice, when it was discovered following a
        routine review of shipping information, no one at Agri Stats was held accountable, nor
        were the “books” returned to Agri Stats.

        ANSWER: Defendants other than Agri Stats lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 978 and therefore deny them. Agri

 Stats denies that it ever deliberately shared “books” with an incorrect subscriber. Agri Stats denies

 the remaining allegations contained in Paragraph 978.

                979. In addition to its in-person meetings with Defendants, Agri Stats employees,
        including company Vice President Michael Donohue and Broilers account managers Paul
        Austin, Paul Bunting, and Dana Weatherford, regularly hosted, or presented at, chicken
        industry events and investor conferences, often citing Agri Stats data in discussing market,
        production, and demand trends in the chicken industry.

        ANSWER: Defendants other than Agri Stats lack knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 979 and therefore deny them. Agri

 Stats admits that its employees periodically host and present at chicken industry events and


                                                  531
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 532 of 695 PageID #:294108




 conferences. To the extent that Paragraph 979 contains any other factual allegations requiring a

 response from Agri Stats, Agri Stats denies such allegations.

               980. For example, Agri Stats holds events known as “poultry outlook
        conferences.” At one such conference on April 23, 2015 in Atlanta, Mr. Donohue made a
        presentation that included “broiler market situation and outlook” as an agenda item.

        ANSWER: To the extent the allegations in Paragraph 980 characterize or describe an

 April 23, 2015 Agri Stats conference agenda, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Defendants other than Agri Stats lack knowledge

 or information sufficient to form a belief as to the truth of the allegations in Paragraph 980 and

 therefore deny them. Agri Stats admits that its employees, including Mr. Donohue, periodically

 host and present at chicken industry events and conferences. To the extent that Paragraph 980

 contains any other factual allegations requiring a response from Agri Stats, Agri Stats denies such

 allegations.

                981. Mr. Donohue also helped forecast supply and demand for the chicken
        industry by using Agri Stats data on breeder placements and inventory. At the U.S. Poultry
        & Egg Association’s Hatchery-Breeder Clinic in January 2012, for example, Donohue
        noted that chicken breast prices were at a particularly high level and “[i]t’s not just
        cutbacks in production that have already occurred but seasonal demand later this year
        which may set the industry up for an even better first half of 2012.” He said “I hope this
        carries over into the latter half of 2012 based on some of the production forecasts that can
        be made based on breeder placements and inventories.”

        ANSWER: To the extent the allegations in Paragraph 981 characterize or describe

 unidentified statements by Agri Stats Vice President Donohue at US Poultry & Egg Association’s

 Hatchery-Breeder Clinic in January 2012, Defendants deny any characterization or description that

 is inconsistent with the referenced source. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 981 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph




                                                 532
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 533 of 695 PageID #:294109
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 534 of 695 PageID #:294110
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 535 of 695 PageID #:294111
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 536 of 695 PageID #:294112
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 537 of 695 PageID #:294113




                                                                 Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 987 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 987 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Agri Stats, Amick Farms, George’s, Mar-Jac, Foster Farms, Mountaire, Peco Foods,

 Perdue, and Fieldale lack knowledge or information sufficient to form a belief as to the truth of

 the allegations in Paragraph 987 and therefore deny them.




                                                  537
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 538 of 695 PageID #:294114




                                            Defendants deny any remaining allegations in Paragraph

 987.

               988. Defendants rarely mentioned their exchange of information with one
        another through Agri Stats.

        ANSWER: Defendants deny the allegations in Paragraph 988.

               989. However, on certain public occasions, such as earnings or investor
        conference calls, executives from Defendants Sanderson and Tyson (two of the three
        publicly traded Defendants) noted the important role Agri Stats data plays in the industry.

        ANSWER: To the extent the allegations in Paragraph 989 characterize or describe

 unidentified earnings or investor conference calls, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 989 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 989 to the extent that they relate to other Defendants and/or third parties. Defendants

 other than Tyson and Sanderson Farms lack knowledge or information sufficient to form a belief as

 to the truth of the allegations in Paragraph 989 and therefore deny them. Tyson and Sanderson

 Farms admit they are publicly traded companies, but deny any remaining allegations in Paragraph

 989.

                990. For example, Defendant Sanderson’s CEO, Joe Sanderson, commented on
        an earnings call that he “look[s] at Agri Stats and see[s] what people are doing and not
        doing,” and similarly stated on a May 2011 earnings call that “my judgment is that there
        will be some others that are going to have to make some adjustments that I believe cuts
        will be forthcoming in our industry based on the losses we see in Agri Stats.” (emphasis
        added). Asked later on the May 2011 call by an analyst why Mr. Sanderson made this
        statement and another statement a few months earlier that he “feel[s] confident that we
        are going to see cutbacks” based on Agri Stats data, Mr. Sanderson indicated:

                        Industry participants expected that [the market would improve in
                        June and July] and I think they wanted to carry their production into
                        June and July and see if the market would reward them for that it


                                                  538
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 539 of 695 PageID #:294115




                       appears right now .... And then once you get past July 4 ... I think then
                       you will start seeing reduced egg sets .... Typically in my experience
                       the first cut is not enough.

        ANSWER: To the extent the allegations in Paragraph 990 characterize or describe an

 unidentified Sanderson Farms earnings call and a May 2011 Sanderson Farms earnings call,

 Defendants deny any characterization or description that is inconsistent with the referenced

 sources. Defendants other than Sanderson Farms lack knowledge or information sufficient to form

 a belief as to the truth of the allegations in Paragraph 990 and therefore deny them. Sanderson

 Farms admits that it held a May 2011 earnings call, but denies any remaining allegations in

 Paragraph 990.

                991.   Defendant Tyson similarly noted in a December 2014 investor presentation
        that:

                       [t]he point being is that when you talk about the chicken cycle, most
                       people will look at the cyclicality. It’s very profitable right now. And
                       we will not hit the top of the top, because within the profitability
                       segmentation right now, the most profitable segments are in fact big
                       bird, and secondly, tray pack. We can tell that through Agri Stats.
                       Now at the same time, when there is more poultry available and the
                       industry may not be as profitable, we would not expect to be
                       anywhere close to what the bottom of that cycle would be. (emphasis
                       added)

        ANSWER: To the extent the allegations in Paragraph 991 characterize or describe a

 December 2014 Tyson investor presentation, Defendants deny any characterization or description

 that is inconsistent with the referenced sources. Defendants other than Tyson lack knowledge or

 information sufficient to form a belief as to the truth of the allegations in Paragraph 991 and

 therefore deny them. Tyson denies the remaining allegations in Paragraph 991.

               992. There is no plausible, non-conspiratorial justification for Defendants to use
        Agri Stats to secretly share highly confidential and proprietary information about their
        breeder flock size and age, pricing, capacity, production, and costs at the level of detail at
        which they do.

        ANSWER: Defendants deny the allegations in Paragraph 992.


                                                 539
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 540 of 695 PageID #:294116




               993. In a competitive market, such proprietary, competitively sensitive
        information should be a closely guarded secret. Economic principles establish that the
        routine exchange among competitors of such sensitive internal company information
        reduces competition.

        ANSWER: Defendants deny the allegations in Paragraph 993.

               994. One chicken industry expert testified in a case against Defendant Pilgrim’s
        brought under the Packers and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing
        information through Agri Stats by chicken producers regarding pay for contract farmers
        creates “a potential vehicle for collusion” and presents a “classical antitrust concern.”
        The same expert also remarked that Agri Stats was unusual even among other price
        surveys, noting:

                        [t]he sharing of price and other market information by so-called
                        competitors is well known as a significant antitrust issue. Grower
                        payout and cost information shared by most integrators is incredibly
                        detailed and comprehensive. As such it could provide critical data
                        for competition investigations and analyses of oligopoly and
                        oligopsonistic behavior far more complex and advanced than
                        available for any other agricultural industry. An intensive inquiry is
                        needed.

        ANSWER: To the extent the allegations in Paragraph 994 characterize or describe

 testimony by an unidentified Broiler industry expert, Defendants deny any characterization or

 description that is inconsistent with the referenced source. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 994 that relate

 to other Defendants and/or third parties, and therefore each Defendant denies the allegations in

 Paragraph 994 to the extent that they relate to other Defendants and/or third parties. Defendants

 deny any remaining allegations in Paragraph 994.

               995. When given access to Agri Stats’ reports in connection with litigation where
        he served as an expert witness, an agricultural economist who, to that point, had only
        “heard rumors of a secretive poultry industry information-sharing service,” said that he
        “was shocked at the incredible detail” of the information presented in the reports.

        ANSWER: To the extent the allegations in Paragraph 995 characterize or describe

 testimony by an unidentified expert witness, Defendants deny any characterization or description

 that is inconsistent with the referenced source. Each Defendant lacks knowledge or information


                                                  540
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 541 of 695 PageID #:294117




 sufficient to form a belief as to the truth of any allegations in Paragraph 995 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 995 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 995.

               996. A sworn declaration from a poultry and egg industry expert in Freedom of
        Information Act litigation seeking disclosure of competitively-sensitive FDA egg-farm
        reports stated, with respect to Agri Stats, that:

                Individual disclosure is not required when industry participants are familiar
                enough with the industry to connect the information supplied with the
                individual companies at issue. My experience is that competitors ... are
                prolific at quantifying their competitor’s business information on their own.
                For example, industry processors share commercial data through
                companies such as AGRISTATS (Fort Wayne, IN), a shared business
                database company ... started for the poultry industry in 1985. AGRISTATS
                has the following mission statement: “IMPROVE THE BOTTOM LINE
                PROFITABILITY FOR OUR PARTICIPANTS BY PROVIDING
                ACCURATE AND TIMELY COMPARATIVE DATA WHILE PRESERVING
                THE CONFIDENTIALITY OF INDIVIDUAL COMPANIES.” Note the
                mission is to share comparative data while protecting individual
                companies. I can speak personally that I have seen and read these broiler
                industry reports, and, based on my familiarity with the industry, I can easily
                connect the information supplied with the individual companies whose
                confidentiality is supposedly preserved. Therefore, it is my opinion that
                virtually everyone in the industry can connect the information supplied in
                AGRISTATS with the individual companies who supplied the data.

        ANSWER: To the extent the allegations in Paragraph 996 characterize or describe

 testimony by an unidentified poultry and egg industry expert, Defendants deny any

 characterization or description that is inconsistent with the referenced source. Each Defendant

 lacks knowledge or information sufficient to form a belief as to the truth of any allegations in

 Paragraph 996 that relate to other Defendants and/or third parties, and therefore each Defendant




                                                 541
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 542 of 695 PageID #:294118




 denies the allegations in Paragraph 996 to the extent that they relate to other Defendants and/or

 third parties. Defendants deny any remaining allegations in Paragraph 996.

               997. A 2017 Bloomberg News article titled “Is the Chicken Industry Rigged?
        Inside Agri Stats, the Poultry Business’s Secretive Info-Sharing Service,” highlighted the
        role Agri Stats plays in Defendants’ efforts to monitor and police their cartel:

                Peter Carstensen, a law professor at the University of Wisconsin and former
                Justice Department antitrust lawyer who has studied Agri Stats while
                researching the modern poultry industry, casts the level of plant-by-plant
                detail in the company’s reports as “unusual.” He explains that information-
                sharing services in other industries tend to deal in averaged- out
                aggregated data – for example, insurance rates in a given state. Such
                services run afoul of antitrust law, he says, when they offer projections or
                provide data so detailed that no competitor would reasonably share it with
                another. Getting detailed information is a particularly useful form of
                collusion, Carstensen says, because it allows co-conspirators to make sure
                they’re all following through on the agreement. “This is one of the ways
                you do it. You make sure that your co-conspirators have the kind of
                information that gives them confidence – so they can trust you, that you’re
                not cheating on them,” he says. “That is what creates stability for a cartel.”

        ANSWER: To the extent the allegations in Paragraph 997 characterize or describe a

 2017 Bloomberg News article, Defendants deny any characterization or description that is

 inconsistent with the referenced source.      Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 997 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 997 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 997.

 AA.    Plaintiffs’ Claims are Timely

                 998. Plaintiffs had neither actual nor constructive knowledge of the facts
        constituting its claims for relief. Plaintiffs did not discover, and could not have discovered
        through the exercise of reasonable diligence, the existence of the conspiracy alleged herein
        until at least 2016 or later. Defendants engaged in a secret conspiracy that did not reveal
        facts that put Plaintiffs on inquiry notice that there was a conspiracy to engage in
        anticompetitive conduct or otherwise harm Plaintiffs.




                                                 542
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 543 of 695 PageID #:294119




        ANSWER: To the extent the allegations in Paragraph 998 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid- rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer the second

 sentence of Paragraph 998 at this time. Defendants deny any remaining allegations in Paragraph

 998.

                999. And it was not until June 2020 with the Department of Justice’s Colorado
        Indictment of executives of Defendants Claxton and Pilgrim’s Pride that further evidence
        of the conspiracy became publicly known. It was not until October 7, 2020 – when the
        Department of Justice issued its Superseding Indictment of six additional executives of
        Defendants Tyson, Koch, Pilgrim’s Pride, and George’s – that additional elements of
        Defendants’ bid-rigging conduct involving broilers were revealed. The Colorado
        Indictments revealed that Defendants Claxton and Pilgrim’s Pride aided the conspiracy by
        engaging in direct price fixing and specific bid rigging of broilers, which affected
        purchasers of large volumes of broiler chickens.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 999 at this time.

               1000. With respect to the manipulation of the Georgia Dock, a January 18, 2016
        Wall Street Journal article regarding Defendants’ possible manipulation of the Georgia
        Dock benchmark price raised the possibility of collusion to artificially raise, fix, or
        maintain chicken prices using the Georgia Dock. Subsequently, a series of articles in
        various publications published between November 3 and 17, 2016, detailed for the first
        time that the USDA had discontinued its reliance on the Georgia Dock benchmark price
        because its input prices could not be verified.

        ANSWER: To the extent the allegations in Paragraph 1000 characterize or describe Wall

 Street Journal articles and other unidentified publications, Defendants deny any characterization

 or description that is inconsistent with the referenced sources. Each Defendant lacks knowledge

 or information sufficient to form a belief as to the truth of any allegations in Paragraph 1000 that

 relate to other Defendants and/or third parties, and therefore each Defendant denies the allegations




                                                 543
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 544 of 695 PageID #:294120




 in Paragraph 1000 to the extent that they relate to other Defendants and/or third parties.

 Defendants deny any remaining allegations in Paragraph 1000.

                1001. Yet even when faced with these public revelations, Defendants continued to
        assert the fairness and accuracy of the Georgia Dock benchmark price.

        ANSWER: Defendants admit that they believed any representations made regarding the

 fairness and accuracy of the Georgia Dock reported price throughout the Relevant Period. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 1001 that relate to other Defendants and/or third parties, and therefore each

 Defendant denies the allegations in Paragraph 1001 to the extent that they relate to other Defendants

 and/or third parties. Defendants deny any remaining allegations in Paragraph 1001.

               1002. For example, in a November 8, 2016, Washington Post article, Defendant
        Sanderson Farms represented that the Georgia Dock benchmark price was “reliable,” to
        induce purchasers of chickens to believe the benchmark price was not subject to illegal
        manipulation by the Georgia Dock Defendants.

        ANSWER: To the extent the allegations in Paragraph 1002 characterize or describe a

 November 8, 2016 Washington Post article, Defendants deny any characterization or description

 that is inconsistent with the referenced sources. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 1002 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph

 1002 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 1002.

               1003. Not until November 10, 2016 was it disclosed publicly that the Georgia
        Dock Defendants had formed a secret Georgia Dock Advisory Committee that facilitated
        opportunities for executives to meet and also discuss their scheme to fix the Georgia Dock
        benchmark price.

        ANSWER: Defendants deny the allegations in Paragraph 1003.




                                                  544
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 545 of 695 PageID #:294121




                1004. The existence of this committee was not known to Plaintiffs, nor would
        Plaintiffs have been able to learn of how Defendants’ executives conducted themselves in
        their non-public Georgia Dock Advisory Committee meetings.

        ANSWER: Defendants deny the allegations in Paragraph 1004.

                1005. Finally, not until November 17, 2016, was it publicly disclosed that the
        Florida Attorney General’s Office was investigating the Georgia Dock benchmark price and
        its calculation and manipulation by the Georgia Dock Defendants.

        ANSWER: Defendants deny Plaintiffs’ characterization of any investigation by the

 Florida Attorney General’s Office and lack knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 1005 and therefore deny them.

                1006. Defendants’ anticompetitive conspiracy, by its very nature, was self-
        concealing. For example, the Agri Stats coordination coupled with direct industry
        communications (at trade shows and via email/calls) denied Plaintiffs the opportunity to
        know of the conspiracy. Moreover, chickens are not exempt from antitrust regulation, and
        thus, before these recent events Plaintiffs reasonably considered the U.S. chicken industry
        to be a competitive industry. Plaintiffs also reasonably believed its contract partners to be
        dealing with them on fair and honest terms, and that they could justifiably rely on
        Defendants’ representations regarding the Georgia Dock as being truthful. Accordingly,
        a reasonable person under the circumstances would not have been alerted to begin
        investigating the legitimacy of Defendants’ chicken prices before these recent events.

        ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. To the extent the allegation of “recent events” purports to relate to bid-rigging claims

 or allegations, pursuant to the Court’s September 22, 2020 Order staying bid- rigging claims and

 allegations (Dkt. 3835), the parties agree that Defendants shall not answer the last sentence of

 Paragraph 1006 at this time.      Defendants deny the allegations in the first, second, and last

 sentences of Paragraph 1006. The allegations in the third sentence of Paragraph 1006 contain legal

 conclusions to which no response is required. To the extent that a response is required, Defendants

 deny the allegations in the third sentence of Paragraph 1006. With respect to the allegations in

 the fourth sentence of Paragraph 1006, Defendants admit that they believed any representations

 made regarding the Georgia Dock were truthful. Harrison Poultry specifically denies making any



                                                 545
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 546 of 695 PageID #:294122




 representations about the Georgia Dock during the Relevant Period. Each Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of any allegations in Paragraph

 1006 that relate to other Defendants and/or third parties, and therefore each Defendant denies the

 allegations in Paragraph 1006 to the extent that they relate to other Defendants and/or third parties.

 Defendants deny any remaining allegations in Paragraph 1006.

                 1007. Plaintiffs exercised reasonable diligence. Plaintiffs could not have
         discovered Defendants’ alleged conspiracy at an earlier date by the exercise of reasonable
         diligence because of the deceptive practices and techniques of secrecy employed by
         Defendants.

         ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Each Defendant lacks knowledge or information sufficient to form a belief as to the

 truth of any allegations in Paragraph 1007 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 1007 to the extent that they relate to

 other Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph

 1007.

                1008. Throughout the relevant period, Defendants effectively, affirmatively, and
         fraudulently concealed their unlawful combination and conspiracy from Plaintiffs.

         ANSWER: To the extent the allegations in Paragraph 1008 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1008 at

 this time. Defendants deny any remaining allegations in Paragraph 1008.

                 1009. Throughout the relevant period, Defendants repeatedly misrepresented to
         Plaintiffs through fraudulent statements and omissions that the inflated prices of the
         Georgia Dock reflected actual market conditions.

         ANSWER: Defendants deny the allegations in Paragraph 1009.

                1010. The conspiracy alleged herein was fraudulently concealed by Defendants
         by various means and methods, including, but not limited to, (1) secret meetings, (2)
         surreptitious communications between Defendants via the wires (telephones, emails, text


                                                  546
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 547 of 695 PageID #:294123
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 548 of 695 PageID #:294124




                1012. As alleged above, in 2008, after years of boom and bust cycles of production
        leading to the regular rise and fall of prices, the price of chickens began an unprecedentedly
        steady increase that continued at least through 2016.

        ANSWER: To the extent that Paragraph 1012 incorporates and re-alleges allegations

 above, Defendants incorporate and re-allege any response made to those allegations. As the

 phrases “boom and bust cycles” and “unprecedentedly steady” in Paragraph 1012 are imprecise,

 Defendants are unable to form a belief as to the truth of the allegations contained in Paragraph 1012

 and therefore deny them. Defendants deny any remaining allegations in Paragraph 1012.

                1013. Defendants affirmatively and falsely attributed rising prices to, among
        other things, increases in the price of inputs. Defendants used these pretexts used to cover
        up the conspiracy. In fact, the chicken price increases were the result of Defendants’
        collusive conduct, which was undisclosed at the time.

        ANSWER: Defendants deny the allegations in Paragraph 1013.

               1014. During the relevant period, Defendants affirmatively made numerous
        misleading public statements falsely portraying the market for chickens as a competitive
        one.

        ANSWER: Defendants deny the allegations in Paragraph 1014.

               1015. For example, Defendants provided testimony at workshops held by the U.S.
        Department of Justice and USDA suggesting the chicken industry was competitive and not
        subject to anti-competitive practices and agreements, including testimony at a May 21,
        2010 workshop of a National Chicken Council-commissioned study by Dr. Thomas Elam,
        which stated that “the chicken industry is competitive and thriving,” and has “[i]ntense
        competition” that promotes “product innovation and lower prices for consumers.”

        ANSWER: To the extent the allegations in Paragraph 1015 characterize or describe

 unidentified statements at U.S. Department of Justice, USDA and National Chicken Council

 workshops, Defendants deny any characterization or description that is inconsistent with the

 referenced sources. Each Defendant lacks knowledge or information sufficient to form a belief

 as to the truth of any allegations in Paragraph 1015 that relate to other Defendants and/or third

 parties, and therefore each Defendant denies the allegations in Paragraph 1015 to the extent that




                                                 548
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 549 of 695 PageID #:294125




 they relate to other Defendants and/or third parties. Defendants deny any remaining allegations

 in Paragraph 1015.

                1016. Defendants also repeatedly blamed the Renewable Fuels mandate for
        increased Broiler prices, both through the NCC, other trade groups, and through press
        releases, speeches, and other public statements by Defendants’ employees, rather than
        disclosing the existence of an agreement to illegally restrain the supply of Broilers. Some
        instances of these pretextual explanations by Defendants and their agents include:

               A.      On a January 29, 2008, earnings call, Pilgrim’s Interim CEO Clint Rivers
                       claimed that “the U.S. government continues its misguided policy of
                       subsidizing ethanol production at the expense of affordable food, and a
                       lower corn yield expectation bypro USDA will contribute to decrease corn
                       suppliers next year.”

               B.      On June 23, 2008, Wayne Farms President & CEO Elton Maddox said in a
                       statement that “the government’s food fuel mandate has created the need
                       for us to rationalize our business.”

               C.      On July 7, 2008, O.K. Foods announced production cuts due to “record
                       high prices for corn and soybean meal, which it attributed to the U.S.
                       government’s mandated ethanol policies.”

               D.      On June 24, 2009, Harrison Poultry President & CEO Mike Welch and
                       Claxton Poultry President Jerry Lane met in Washington D.C. and
                       encouraged elected officials to end the “mistake” of the ethanol subsidy.

               E.      In 2010, Foster Farms delayed an expansion due, allegedly, to corn prices.
                       Ira Brill, Foster Farm’s Director of Market Services, blamed the ethanol
                       mandate for the delay, stating that it “places enormous pressure on our
                       input costs, and for that reason we can’t go forward with our expansion
                       plans.”

               F.      On March 7, 2011, House of Raeford announced production cuts due to
                       increased prices. It stated that “if Congress will take action to cut
                       unreasonable government support for the ethanol industry, then grain
                       prices should decrease to a more manageable pricing level.”

               G.      On March 15, 2011, Simmons announced downsizing at a plant due to
                       economics “resulting from high grain prices predominantly caused by corn
                       being used in ethanol.” Simmons cited ethanol policies again on June 27,
                       2011, when it laid off another 223 employees.

               H.      In an April 13, 2011, hearing before a congressional subcommittee,
                       Michael Welch (President and CEO of Harrison Poultry) stated that
                       production of broilers was threatened by the diversion of corn to fuel
                       production. Welch claimed that shifting corn back to feed would “allow


                                               549
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 550 of 695 PageID #:294126




                        consumers of poultry products to continue to enjoy an ongoing, adequate
                        supply of animal protein at reasonable prices.” Welch repeated similar
                        claims in 2012 as well, citing increased corn costs resulting in “tens of
                        billions of dollars in increased costs for livestock and poultry producers
                        and food manufacturers.”

                I.      In September 2011, Phillip Green (Vice President of Commodities, Foster
                        Farms) testified on behalf of the American Feed Industry Association at a
                        public hearing and blamed increasing meat costs on the ethanol mandate.

                J.      On October 10, 2014, National Chicken Council President Mike Brown
                        wrote an op-ed citing the Renewable Energy Standard as the primary
                        reason for the poultry industry’s inability to increase production. Brown
                        cited the Renewable Fuel Standard again in a May 15, 2015 op-ed in the
                        Wall Street Journal.

        ANSWER: Defendants deny the allegations in the first sentence of Paragraph 1016. To

 the extent the allegations in Paragraph 1016 characterize or describe statements by Pilgrim’s Interim

 CEO Clint Rivers from a January 29, 2008 earnings call (Subparagraph A), a June 23, 2008

 statement by Wayne Farms President & CEO Elton Maddox (Subparagraph B), a July 7, 2008

 statement by O.K. Foods (Subparagraph C), a June 24, 2009 joint statement by Harrison Poultry

 President & CEO Mike Welch and Norman W. Fries, Inc.’s President Jerry Lane (Subparagraph

 D), a 2010 statement by Foster Farm’s Director of Market Services Ira Brill (Subparagraph E), a

 March 7, 2011 statement by House of Raeford (Subparagraph F), March 15, 2011 and June 27,

 2011 statements by Simmons (Subparagraph G), an April 13, 2011 statement and an unidentified

 2012 statement by President and CEO of Harrison Poultry Michael Welch (Subparagraph H), a

 September 2011 statement by Foster Farms Vice President of Commodities Phillip Green

 (Subparagraph I), and October 10, 2014 and May 15, 2015 articles by National Chicken Council

 President Mike Brown (Subparagraph J), Defendants deny any characterization or description that

 is inconsistent with the referenced sources. Each Defendant lacks knowledge or information

 sufficient to form a belief as to the truth of any allegations in Paragraph 1016 that relate to other

 Defendants and/or third parties, and therefore each Defendant denies the allegations in Paragraph


                                                 550
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 551 of 695 PageID #:294127




 1016 to the extent that they relate to other Defendants and/or third parties. Defendants deny any

 remaining allegations in Paragraph 1016.

                 1017. To explain the decreasing supply of chickens since 2012, Defendants have
        provided a variety of pretextual explanations, including: (1) a breeding issue with
        chickens during 2014, (2) a Russian ban of U.S. chicken imports starting in 2014, and (3)
        a 2013 shortage in supply due in part due to an avian flu outbreak in Mexico that caused a
        surge in demand for hens to repopulate chicken farms in Mexico. These explanations were
        pretextual in that Defendants sought to hide their conspiracy from discovery by blaming
        chicken price increases, or artificially inflated chicken prices, on these factors rather than
        on Defendants’ own collusive conduct (including their unprecedented cuts to breeder
        flocks).

        ANSWER:        Paragraph 1017 contains Plaintiffs’ characterizations of their claims,

 arguments subject to proof by expert testimony, and/or legal conclusions, to which no response is

 required. To the extent that a response is required, Defendants deny any remaining allegations in

 Paragraph 1017.

                1018. Throughout the relevant period, Defendants repeatedly also cited
        increasing input costs as a pretext for their collusion to restrain supply and manipulate
        prices by anticompetitive means.

        ANSWER: Defendants admit that input cost increases can lead to Broiler price increases.

 Defendants deny the remaining allegations in Paragraph 1018.

                1019. For instance, Defendants repeatedly claimed that input cost increases
        during 2008 justified chicken price increases. However, while corn was $5/bushel in 2005-
        2006 and increased to $9 by May or June 2008, it quickly fell back to below $5/bushel by
        fall 2008.

        ANSWER: Defendants admit that input cost increases can lead to Broiler price increases.

 To the extent the allegations in Paragraph 1019 characterize or describe unidentified statements by

 Defendants or unidentified documents or other sources, Defendants deny any characterization or

 description that is inconsistent with the referenced sources. Each Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of any allegations in Paragraph 1019 that

 relate to other Defendants and/or third parties, and therefore each Defendant denies the allegations



                                                 551
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 552 of 695 PageID #:294128




 in Paragraph 1019 to the extent that they relate to other Defendants and/or third parties.

 Defendants deny any remaining allegations in Paragraph 1019.

               1020. Higher chicken prices later in the relevant period also were not justified by
        increased costs of corn, which, after a temporary spike in the summer of 2012, were not
        increasing at the level that would have warranted higher chicken prices.

        ANSWER: Defendants deny the allegations in Paragraph 1020.

                1021. Defendants, through the National Chicken Council, other trade groups, and
        press releases, speeches, and other public statements by their employees, also repeatedly
        and publicly blamed the federal government’s ethanol mandate for increased chicken
        prices, asserting that it increased their corn costs.

        ANSWER: To the extent the allegations in Paragraph 1021 characterize or describe

 unidentified statements by Defendants or unidentified documents or other sources, Defendants

 deny any characterization or description that is inconsistent with the referenced sources. Each

 Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

 allegations in Paragraph 1021 that relate to other Defendants and/or third parties, and therefore

 each Defendant denies the allegations in Paragraph 1021 to the extent that they relate to other

 Defendants and/or third parties. Defendants deny any remaining allegations in Paragraph 1021.

                1022. Defendants made all of these pretextual representations so as to conceal
        their conspiracy and avoid disclosing their agreement to illegally restrain the supply of
        chickens.

        ANSWER: Defendants deny the allegations in Paragraph 1022.

                1023. By virtue of Defendants and all of their Co-Conspirators actively and
        intentionally concealing their above-described wrongful conduct, the running of any
        applicable statute of limitations has been (and continues to be) tolled and suspended with
        respect to Plaintiff’s claims and causes of action resulting from the Defendants’ unlawful
        conspiracy alleged in this Complaint under the fraudulent concealment doctrine and/or
        doctrine of equitable estoppel.

        ANSWER: Defendants deny the allegations in Paragraph 1023.

                1024. Pursuant 15 U.S.C. § 16(i), the running of any applicable statute of
        limitations was also tolled when the Department of Justice instituted a criminal antitrust
        proceeding by convening a grand jury (which appears to have been in January 2019), and


                                               552
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 553 of 695 PageID #:294129




        for which the DOJ issued a subpoena on April 2019, seeking “[a]ll discovery” in this civil
        case.

        ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 1024 at this time.

               1025. Plaintiffs were members of the putative direct purchaser class action
        complaint asserted against Defendants, including, but not limited to Maplevale Farms, Inc.
        v. Koch Foods, Inc. et al., No. 1:16CV08637 (ECF No. 1) (N.D. Ill. Sept. 2, 2016).

        ANSWER: Paragraph 1025 consists of Plaintiffs’ legal conclusions, to which no response

 is required. To the extent a response is required, Defendants lack knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 1025 and

 therefore deny them.

              1026. Plaintiffs’ claims were tolled under American Pipe & Construction Co. v.
        Utah, 414 U.S. 538 (1974), and related case law during the pendency of that direct
        purchaser class action asserted against Defendants, commencing at least as early as
        September 2, 2016.21

                FN 21: To the extent certain Plaintiffs bring claims as indirect purchasers, they
                were members of an indirect purchaser class action complaint asserted against
                Defendants, including but not limited to Fargo Stopping Center, LLC, et al. v. Koch
                Foods, Inc., et al., No. 16-cv-08851 (N.D. Ill.) and their claims were tolled under
                American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974), and related case
                law during the pendency of that indirect purchaser class action asserted against
                Defendants, commencing at least as early as September 2, 2016.

        ANSWER: Paragraph 1026 consists of Plaintiffs’ legal conclusions, to which no response

 is required. To the extent a response is required, Defendants deny the allegations in Paragraph

 1026. Footnote 21 consists of Plaintiffs’ legal conclusions, to which no response is required. To

 the extent a response is required, Defendants deny the allegations in Footnote 21.

               1027. The statute of limitations relevant to DAPs’ claims has also been tolled
        because it was not until June 2020 with the Department of Justice’s Indictment of
        executives of Defendants Claxton and Pilgrim’s Pride that the nature of Defendants’
        conspiracy to fix prices and rig bids of broilers was revealed.



                                                553
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 554 of 695 PageID #:294130




         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging

 claims and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph

 1027 at this time.

                                 X.      ANTITRUST IMPACT

                1028. During the relevant period, Plaintiffs, and, where applicable, their
         respective assignors, purchased substantial amounts of chicken from one or more
         Defendants.

         ANSWER: Although Defendants admit that certain Plaintiffs and, where applicable, their

 purported respective assignors, purchased chicken from at least one Defendant during the Relevant

 Period, each Defendant lacks knowledge or information sufficient to form a belief as to the truth

 of any allegations in Paragraph 1028 that relate to other Defendants and/or third parties, and

 therefore each Defendant denies the allegations in Paragraph 1028 to the extent that they relate to

 other Defendants and/or third parties. Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 1028 and therefore deny

 them.

                1029. As a direct and proximate result of the Defendants’ above-described illegal
         conduct, Plaintiffs, and, where applicable, their respective assignors, were compelled to
         pay, and did pay, artificially inflated prices for chickens during the relevant period.

         ANSWER: Defendants deny the allegations in Paragraph 1029.

                1030. As a direct and proximate consequence of the Defendants’ above-described
         wrongful conduct, Plaintiffs, and, where applicable, their respective assignors, sustained
         substantial losses and damage to their businesses and property in the form of overcharges
         for chickens. The full amount and forms and components of such damages will be
         calculated after discovery and presented upon proof at trial.

         ANSWER: Defendants deny the allegations in Paragraph 1030.

                  XI.    CLAIMS FOR RELIEF AND CAUSES OF ACTION

                1031. The pertinent and relevant factual allegations set forth herein are
         incorporated into and re-alleged into each of the foregoing counts as appropriate to state
         a claim.


                                                554
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 555 of 695 PageID #:294131




        ANSWER: Paragraph 1031 does not contain any factual allegations to which a response

 is required. To the extent a response is required, Defendants deny those allegations. To the extent

 Paragraph 1031 incorporates allegations from unspecified Paragraphs of the Complaint,

 Defendants also incorporate their answers to those Paragraphs.

                                        COUNT I
                                VIOLATION OF 15 U.S.C. § 1
                               (AGAINST ALL DEFENDANTS)

  Brought by Ahold Delhaize USA, Inc.; Albertsons Companies, Inc.; ALDI, Inc.; Amigos Meat
    Distributors, LP; Amigos Meat Distributors East LP; Amigos Meat Distributors West, LP;
    Amigos Meat & Poultry, LLC; Anaheim Wings, LLC; Associated Grocers of Florida, Inc.;
       Associated Grocers of the South, Inc.; Associated Wholesale Grocers, Inc.; Barbecue
  Integrated, Inc. (d/b/a Smokey Bones, Inc.; Bi-Lo Holdings, LLC; BJ’s Wholesale Club, Inc.;
  Bob Evans Farms, Inc.; Bojangles’ Restaurants, Inc. and Bojangles Opco, LLC; Bonita Plaza
  Wings, LLC; Boston Market Corporation; Caesars Enterprise Services, LLC; Campbell Soup
   Company; Campbell Soup Supply Company, L.L.C.; Captain D’s LLC; Carl Buddig & Co.;
   Checkers Drive-In Restaurants, Inc.; Cheney Bros., Inc.; Chick-fil-A, Inc.; Conagra Brands,
  Inc.; Costa Mesa Wings, LLC; Darden Restaurants, Inc.; Cracker Barrel Old Country Store,
   Inc. and CBOCS Distribution, Inc.; Downtown Wings, LLC; EMA Foods Co., LLC; El Pollo
  Loco, Inc.; FIC Restaurants, Inc. (d/b/a Friendly’s); Gaslamp Wings, LLC; Gibson, Greco &
  Wood, LTD; Golden Corral Corporation; Hamilton Meat, LLC; Harvest Meat Company, Inc.;
   Hollywood Wings, LLC; Hooters Management Corporation; Hooters of America, LLC; Hy-
      Vee, Inc.; Independent Purchasing Cooperative, Inc.; Jetro Holdings, LLC; John Soules
 Acquisitions LLC; John Soules Foods, Inc.; Kinexo, Inc.; Kraft Heinz Foods Company; Krispy
  Krunchy Foods, LLC; L. Hart, Inc.; LTP Management Group, Inc.; Maximum Quality Foods,
       Inc.; McLane Company, Inc.; McLane/Eastern, Inc.; McLane Express, Inc.; McLane
      Foodservice Distribution, Inc.; McLane Foodservice, Inc.; McLane/Mid-Atlantic, Inc.;
    McLane/Midwest, Inc.; McLane Minnesota, Inc.; McLane New Jersey, Inc.; McLane Ohio,
 Inc.; McLane/Southern, Inc.; McLane/Suneast, Inc.; McLane/Western, Inc.; Meijer, Inc./Meijer
  Distribution, Inc.; Mission Valley Wings, LLC; Nestlé Purina PetCare Company; Nestlé USA,
    Inc.; Oceanside Wings, LLC; Ontario Wings, LLC; OSI Restaurant Partners, LLC; Pacific
  Foods of Oregon; Pinnacle Foods, Inc.; PJ Food Service, Inc.; Pollo Operations, Inc.; Publix
    Super Markets, Inc.; Quirch Foods, LLC, f/k/a Quirch Foods Co.; R & D Marketing, LLC;
      Rancho Bernardo Wings, LLC; Red Bird Farms Distribution Company; Restaurants of
      America, Inc.; Restaurant Services, Inc.; Sam’s East, Inc.; Sam’s West, Inc.; Save Mart
  Supermarkets; Services Group of America, Inc.; Shamrock Foods Company; Sherwood Food
    Distributors, L.L.C.; South Gate Wings, LLC; SuperValu, Inc.; Sysco Corporation; Target
     Corporation; The Fresh Market, Inc.; The Johnny Rockets Group, Inc.; The Kroger Co.;
     Timber Lake Foods, Inc.; Unified Grocers, Inc.; United Supermarkets, LLC; United Food
       Service, Inc.; US Foods, Inc.; Wakefern Food Corporation; Walmart, Inc.; Wal-Mart
 Louisiana, LLC; Wal-Mart Stores Arkansas, LLC; Wal-Mart Stores East, LP; Wal-Mart Stores
 Texas, LLC; Wawa, Inc.; Western Boxed Meat Distributors, Inc.; White Castle Purchasing Co.;


                                                555
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 556 of 695 PageID #:294132




       Wings Over Long Beach, LLC; Winn-Dixie Stores, Inc.; Brookshire Brothers, Inc.;
        SpartanNash Company; Zaxby’s Franchising LLC; WZ Franchise Corporation

               1032. Defendants entered into and engaged in a combination or conspiracy in
        unreasonable restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. §
        1.

        ANSWER: Denied.

                1033. Defendants’ acts in furtherance of their combination or conspiracy were
        authorized, ordered, or done by their officers, agents, employees, or representatives while
        actively engaged in the management of Defendants’ affairs.

        ANSWER: Denied.

               1034. At least as early as January 1, 2008, and continuing until at least as late as
        2019, the exact dates being unknown to Plaintiffs, Defendants entered into a continuing
        agreement, understanding and conspiracy in restraint of trade to fix, raise, stabilize, and
        maintain prices for and/or restrain supply of broilers, manipulation of the Georgia Dock
        benchmarking price, and rig bids and allocate markets for broilers, thereby creating
        anticompetitive effects.

        ANSWER: To the extent the allegations in Paragraph 1034 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1034 at

 this time. Defendants deny any remaining allegations in Paragraph 1034.

                1035. Defendants’ anticompetitive acts involved United States domestic
        commerce and import commerce, and had a direct, substantial, and foreseeable effect on
        interstate commerce by raising and fixing prices for broilers throughout the United States.

        ANSWER: Denied.

                1036. The conspiratorial acts and combinations have caused unreasonable
        restraints in the market for broilers.

        ANSWER: Denied.

               1037. As a result of Defendants’ unlawful conduct, Plaintiffs have been harmed
        by being forced to pay inflated, supra-competitive prices for broilers.

        ANSWER: Denied.




                                                556
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 557 of 695 PageID #:294133




               1038. In formulating and carrying out the alleged agreement, understanding and
       conspiracy, Defendants did those things that they combined and conspired to do, including
       but not limited to the acts, practices, and course of conduct set forth in this Complaint.

       ANSWER: Denied.

              1039. Defendants’ conspiracy had the following effects, among others:

                             Price competition in the market for broilers has been restrained,
                              suppressed, and/or eliminated in the United States;

                             Prices for broilers sold by Defendants, their divisions, subsidiaries,
                              and affiliates, and all of their co-conspirators have been fixed,
                              raised, stabilized, and maintained at artificially high, non-
                              competitive levels throughout the United States; and

                             Plaintiffs, which directly purchased broilers from Defendants, their
                              divisions, subsidiaries, and affiliates, and all of their co-
                              conspirators, have been deprived of the benefits of free and open
                              competition in the purchase of broilers.

       ANSWER: Denied.

               1040. Defendants took all of the actions alleged in this Complaint with the
       knowledge and intended effect that their actions would proximately cause the price of
       broilers paid by Plaintiffs to be higher than it would be but for Defendants’ conduct.

       ANSWER: Denied.

               1041. As a direct and proximate result of Defendants’ anticompetitive conduct,
       Plaintiffs have been injured in their business or property and will continue to be injured in
       their business and property by paying more for broilers than they would have paid and will
       pay in the absence of the conspiracy.

       ANSWER: Denied.

               1042. Defendants’ anticompetitive conduct described in this Complaint
       constitutes a per se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

       ANSWER: Denied.

               1043. Defendants’ conduct is also unlawful under the Rule of Reason standard of
       antitrust liability because at all relevant times Defendants possessed significant market
       power in the market for broilers and their conduct had actual anticompetitive effects with
       no or insufficient offsetting pro-competitive justifications.

       ANSWER: Denied.



                                               557
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 558 of 695 PageID #:294134




                              COUNT II
                       VIOLATION OF 15 U.S.C. § 1
     (AGAINST ALL DEFENDANTS FOR CONCERTED OUTPUT RESTRICTION)

   Brought by Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
  Albertsons Companies, Inc.; ALDI, Inc.; Alex Lee, Inc/Merchants Distributors, LLC; Amigos
    Meat & Poultry, LLC; Amigos Meat Distributors, LP; Amigos Meat Distributors East LP;
    Amigos Meat Distributors West, LP; Anaheim Wings, LLC; Associated Foods Stores, Inc.;
    Associated Grocers, Inc.; Associated Grocers of Florida, Inc.; Associated Grocers of New
    England, Inc.; Associated Grocers of the South, Inc.; Associated Wholesale Grocers, Inc.;
  Bashas’ Inc.; Big Y Foods, Inc,; Bi-Lo Holdings, LLC; BJ’s Wholesale Club, Inc.; Bob Evans
    Farms, Inc.; Bonita Plaza Wings, LLC; Brookshire Grocery Company; Caesars Enterprise
     Services, LLC; Campbell Soup Company; Campbell Soup Supply Company, L.L.C.; Carl
  Buddig & Co.; CBBC OPCO, LLC d/b/a Colorado Boxed Beef; Certco, Inc.; Checkers Drive-
   In Restaurants, Inc.; Cheney Bros., Inc.; Chick-fil-A, Inc.; Costa Mesa Wings, LLC; Darden
      Restaurants, Inc.; Downtown Wings, LLC; EMA Foods Co., LLC; El Pollo Loco, Inc.;
  Fareway Stores, Inc.; Gaslamp Wings, LLC; Giant Eagle, Inc.; Gibson, Greco & Wood, LTD;
       Hamilton Meat, LLC; Harvest Meat Company, Inc.; Hollywood Wings, LLC; Hooters
       Management Corporation; Hooters of America, LLC; Howard Samuels as Trustee in
  Bankruptcy for Central Grocers, Inc.; Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.; Jetro
   Holdings, LLC; John Soules Acquisitions LLC; John Soules Foods, Inc.; Kinexo, Inc.; King
    Solomon Foods, Inc.; Krispy Krunchy Foods, LLC; L. Hart, Inc.; Latina Boulevard Foods,
  LLC; LTP Management Group, Inc.; Maximum Quality Foods, Inc.; McLane Company, Inc.;
      McLane/Eastern, Inc.; McLane Express, Inc.; McLane Foodservice Distribution, Inc.;
      McLane Foodservice, Inc.; McLane/Mid-Atlantic, Inc.; McLane/Midwest, Inc.; McLane
      Minnesota, Inc.; McLane New Jersey, Inc.; McLane Ohio, Inc.; McLane/Southern, Inc.;
  McLane/Suneast, Inc.; McLane/Western, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Mission
   Valley Wings, LLC; Nicholas & Co., Inc.; Oceanside Wings, LLC; Ontario Wings, LLC; OSI
   Restaurant Partners, LLC; Pacific Food Distributors, Inc.; Pacific Foods of Oregon; Piggly
  Wiggly Alabama Distributing Co., Inc.; PJ Food Service, Inc.; Pollo Operations, Inc.; Publix
  Super Markets, Inc.; R & D Marketing, LLC; Rancho Bernardo Wings, LLC; Red Bird Farms
   Distribution Company; Restaurants of America, Inc.; Restaurant Services, Inc.; Sam’s East,
    Inc.; Sam’s West, Inc.; Save Mart Supermarkets; Schnuck Markets, Inc.; Services Group of
  America, Inc.; Sherwood Food Distributors, L.L.C.; South Gate Wings, LLC; SuperValu, Inc.;
    Sysco Corporation; Target Corporation; The Distribution Group, Inc.; The Fresh Market,
  Inc.; The Golub Corporation; The Kroger Co.; Timber Lake Foods, Inc.; Troyer Foods, Inc.;
       Unified Grocers, Inc.; United Supermarkets, LLC; URM Stores, Inc.; US Foods, Inc.;
     Wakefern Food Corporation; Walmart, Inc.; Wal-Mart Louisiana, LLC; Wal-Mart Stores
      Arkansas, LLC; Wal-Mart Stores East, LP; Wal-Mart Stores Texas, LLC; Wawa, Inc.;
   Weinstein Wholesale Meats, Inc.; Western Boxed Meat Distributors, Inc.; Wings Over Long
    Beach, LLC; Winn-Dixie Stores, Inc.; W. Lee Flowers & Company, Inc.; Woodman’s Food
                                           Market, Inc.

              1044. In collusively restricting, limiting, and curtailing the supply of chicken in
       the United States, Defendants engaged in an unlawful contract, combination, or conspiracy




                                              558
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 559 of 695 PageID #:294135




       that unreasonably restrained trade or commerce in violation of Section 1 of the Sherman
       Act, 15 U.S.C. § 1.

       ANSWER: Denied.

               1045. Defendants’ unlawful contract, combination or conspiracy had the
       following direct, substantial, and reasonably foreseeable effects on commerce in the
       United States: (1) prices charged to, and paid by, Plaintiffs for chicken were artificially
       raised, fixed, maintained, or stabilized at supra-competitive levels; (2) Plaintiffs were
       deprived of the benefits of free, open, and unrestricted competition in the United States
       chicken market; and (3) competition in establishing the prices paid for chicken in the United
       States was unlawfully restrained, suppressed, or eliminated.

       ANSWER: Denied.

             1046. Defendants’ above-described anticompetitive activities directly and
       proximately caused injury to Plaintiffs in the United States.

       ANSWER: Denied.

             1047. As a direct and proximate result of Defendants’ above-described unlawful
       conduct, Plaintiffs paid artificially inflated prices for chicken.

       ANSWER: Denied.

               1048. As a direct and proximate result of Defendants’ above-described
       anticompetitive conduct, Plaintiffs were damaged in their businesses or property by paying
       prices for chicken that were higher than they would have been but for Defendants’ unlawful
       conduct, which has resulted in an amount of ascertainable damages to be established at
       trial.

       ANSWER: Denied.

               1049. Defendants’ anticompetitive conduct described in this Complaint
       constitutes a per se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

       ANSWER: Denied.

               1050. Defendants’ conduct is also unlawful under the Rule of Reason standard of
       antitrust liability because at all relevant times Defendants possessed significant market
       power in the market for broilers and their conduct had actual anticompetitive effects with
       no or insufficient offsetting pro-competitive justifications.

       ANSWER: Denied.




                                               559
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 560 of 695 PageID #:294136




                               COUNT III
                        VIOLATION OF 15 U.S.C. § 1
        (AGAINST THE GEORGIA DOCK DEFENDANTS FOR PRICE-FIXING)

  Brought by Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
  Albertsons Companies, Inc.; ALDI, Inc.; Alex Lee, Inc/Merchants Distributors, LLC; Amigos
   Meat Distributors, LP; Amigos Meat Distributors East LP; Amigos Meat Distributors West,
     LP; Amigos Meat & Poultry, LLC; Anaheim Wings, LLC; Associated Foods Stores, Inc.;
    Associated Grocers, Inc.; Associated Grocers of Florida, Inc.; Associated Grocers of New
    England, Inc.; Associated Grocers of the South, Inc.; Associated Wholesale Grocers, Inc.;
  Bashas’ Inc.; Big Y Foods, Inc.; Bi-Lo Holdings, LLC; BJ’s Wholesale Club, Inc.; Bob Evans
    Farms, Inc.; Bonita Plaza Wings, LLC; Brookshire Grocery Company; Caesars Enterprise
     Services, LLC; Campbell Soup Company; Campbell Soup Supply Company, L.L.C.; Carl
  Buddig & Co.; CBBC OPCO, LLC d/b/a Colorado Boxed Beef; Certco, Inc.; Checkers Drive-
   In Restaurants, Inc.; Cheney Bros., Inc.; Chick-fil-A, Inc.; Costa Mesa Wings, LLC; Darden
       Restaurants, Inc.; Downtown Wings, LLC; El Pollo Loco, Inc.; Fareway Stores, Inc.;
     Gaslamp Wings, LLC; Giant Eagle, Inc.; Gibson, Greco & Wood, LTD; Hamilton Meat,
        LLC; Harvest Meat Company, Inc.; Hollywood Wings, LLC; Hooters Management
      Corporation; Hooters of America, LLC; Howard Samuels as Trustee in Bankruptcy for
     Central Grocers, Inc.; Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.; Jetro Holdings,
    LLC; John Soules Acquisitions LLC; John Soules Foods, Inc.; Kinexo, Inc.; King Solomon
   Foods, Inc.; Krispy Krunchy Foods, LLC; Latina Boulevard Foods, LLC; LTP Management
   Group, Inc.; Maximum Quality Foods, Inc.; McLane Company, Inc.; McLane/Eastern, Inc.;
    McLane Express, Inc.; McLane Foodservice Distribution, Inc.; McLane Foodservice, Inc.;
    McLane/Mid-Atlantic, Inc.; McLane/Midwest, Inc.; McLane Minnesota, Inc.; McLane New
         Jersey, Inc.; McLane Ohio, Inc.; McLane/Southern, Inc.; McLane/Suneast, Inc.;
    McLane/Western, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Mission Valley Wings, LLC;
  Nicholas & Co., Inc.; Oceanside Wings, LLC; Ontario Wings, LLC; OSI Restaurant Partners,
     LLC; Pacific Food Distributors, Inc.; Pacific Foods of Oregon; Piggly Wiggly Alabama
   Distributing Co., Inc.; PJ Food Service, Inc.; Pollo Operations, Inc.; Publix Super Markets,
  Inc.; Rancho Bernardo Wings, LLC; Restaurants of America, Inc.; Restaurant Services, Inc.;
  Sam’s East, Inc.; Sam’s West, Inc.; Save Mart Supermarkets; Schnuck Markets, Inc.; Services
      Group of America, Inc.; Sherwood Food Distributors, L.L.C.; South Gate Wings, LLC;
   SuperValu, Inc.; Sysco Corporation; Target Corporation; The Distribution Group, Inc.; The
    Fresh Market, Inc.; The Golub Corporation; The Kroger Co.; Troyer Foods, Inc.; Unified
  Grocers, Inc.; United Supermarkets, LLC; URM Stores, Inc.; US Foods, Inc.; Wakefern Food
    Corporation; Walmart, Inc.; Wal-Mart Louisiana, LLC; Wal-Mart Stores Arkansas, LLC;
    Wal-Mart Stores East, LP; Wal-Mart Stores Texas, LLC; Wawa, Inc.; Weinstein Wholesale
    Meats, Inc.; Western Boxed Meat Distributors, Inc.; Wings Over Long Beach, LLC; Winn-
       Dixie Stores, Inc,; W. Lee Flowers & Company, Inc.; Woodman’s Food Market, Inc.;
                         Brookshire Brothers, Inc.; SpartanNash Company

              1051. In knowingly coordinating, falsifying, and manipulating prices quoted to
       the GDA for inclusion in the Georgia Dock benchmark price index for the intended
       unlawful purpose of fixing, maintaining, raising, and stabilizing the price of broilers sold
       in the United States, the Georgia Dock Defendants engaged in an unlawful contract,



                                               560
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 561 of 695 PageID #:294137




       combination, or conspiracy that unreasonably restrained trade or commerce in violation of
       Section 1 of the Sherman Act, 15 U.S.C. § 1.

       ANSWER: Denied.

               1052. Defendants’ unlawful contract, combination or conspiracy had the
       following direct, substantial, and reasonably foreseeable effects on commerce in the
       United States: (1) prices charged to, and paid by, Plaintiffs for chicken were artificially
       raised, fixed, maintained, or stabilized at supra-competitive levels; (2) Plaintiffs were
       deprived of the benefits of free, open, and unrestricted competition in the United States
       chicken market; and (3) competition in establishing the prices paid for chicken in the United
       States was unlawfully restrained, suppressed, or eliminated.

       ANSWER: Denied.

               1053. The Georgia Dock Defendants’ above-described anticompetitive activities
       directly and proximately caused injury to Plaintiffs in the United States.

       ANSWER: Denied.

              1054. As a direct and proximate result of the Georgia Dock Defendants’ above-
       described unlawful conduct, Plaintiffs paid artificially inflated prices for chicken.

       ANSWER: Denied.

              1055. As a direct and proximate result of the Georgia Dock Defendants’ above-
       described anticompetitive conduct, Plaintiffs were damaged in their businesses or property
       by paying prices for chicken that were higher than they would have been but for the
       Georgia Dock Defendants’ unlawful conduct, which has resulted in an amount of
       ascertainable damages to be established at trial.

       ANSWER: Denied.

             1056. The Georgia Dock Defendants’ anticompetitive conduct described in this
       Complaint constitutes a per se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

       ANSWER: Denied.

               1057. The Georgia Dock Defendants’ conduct is also unlawful under the Rule of
       Reason standard of antitrust liability because at all relevant times Defendants possessed
       significant market power in the market for broilers and their conduct had actual
       anticompetitive effects with no or insufficient offsetting pro-competitive justifications.

       ANSWER: Denied.




                                               561
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 562 of 695 PageID #:294138




                              COUNT IV
    VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6 (GEORGIA RICO)
    (AGAINST THE GEORGIA DOCK DEFENDANTS FOR ACQUIRING MONEY
                  THROUGH RACKETEERING ACTIVITY)

  Brought by Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
      Albertsons Companies, Inc.; ALDI, Inc.; Alex Lee, Inc/Merchants Distributors, LLC;
  Associated Foods Stores, Inc.; Associated Grocers, Inc.; Associated Grocers of Florida, Inc.;
  Associated Grocers of New England, Inc.; Associated Grocers of the South, Inc.; Associated
  Wholesale Grocers, Inc.; Bashas’ Inc.; Big Y Foods, Inc.; Bi-Lo Holdings, LLC; Brookshire
    Brothers, Inc.; Brookshire Grocery Company; CBBC OPCO, LLC d/b/a Colorado Boxed
   Beef; Certco, Inc.; Fareway Stores, Inc.; Giant Eagle, Inc.; Howard Samuels as Trustee in
    Bankruptcy for Central Grocers, Inc.; Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.;
   Kinexo, Inc.; King Solomon Foods, Inc.; Latina Boulevard Foods, LLC McLane Company,
   Inc.; McLane/Eastern, Inc.; McLane Express, Inc.; McLane Foodservice Distribution, Inc.;
     McLane Foodservice, Inc.; McLane/Mid-Atlantic, Inc.; McLane/Midwest, Inc.; McLane
     Minnesota, Inc.; McLane New Jersey, Inc.; McLane Ohio, Inc.; McLane/Southern, Inc.;
  McLane/Suneast, Inc.; McLane/Western, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Nicholas
   & Co., Inc.; Pacific Food Distributors, Inc.; Piggly Wiggly Alabama Distributing Co., Inc.;
   Publix Super Markets, Inc.; Save Mart Supermarkets; Schnuck Markets, Inc.; SpartanNash
     Company; SuperValu, Inc.; The Distribution Group, Inc.; The Golub Corporation; The
   Kroger Co.; Troyer Foods, Inc.; URM Stores, Inc.; Wakefern Food Corporation; Weinstein
        Wholesale Meats, Inc.; Winn-Dixie Stores, Inc.; W. Lee Flowers & Company, Inc.;
                                 Woodman’s Food Market, Inc.

              1058. The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code
       Ann. § 16-14-4(a), which makes it unlawful for any person to acquire any interest in
       personal property, including money, as a result of a pattern of racketeering activity.

       ANSWER: Denied.

               1059. The application of Georgia RICO is proper because Georgia was the locus
       for the fraud. The Georgia Dock was compiled and published from the PMN’s location in
       Georgia. Each of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock
       Defendants knew that their price quotes each week to the PMN were sent into the State of
       Georgia. The Georgia Dock Defendants’ material omissions pertained to their conduct
       and activities in Georgia.

       ANSWER: Denied.


                1060. Each of the Georgia Dock Defendants engaged in racketeering activity as
       defined by Georgia law. In particular, and as explained below, each of Georgia Dock
       Defendants engaged in conduct that falls within the scope of three predicate acts: (1) Ga.
       Code Ann. § 16-14-3(5)(C) (federal wire fraud), (2) Ga. Code Ann. § 16-14-3(5)(A)(xxii)
       (false statements to government agency), and (3) Ga. Code Ann. § 16-14-3(5)(A)(xii) (theft
       by deception).


                                              562
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 563 of 695 PageID #:294139




       ANSWER: Denied.

               1061. Each of the Georgia Dock Defendants committed at least two incidents of
       such racketeering activity that had the same or similar intents, results, accomplices, victims,
       or methods of commission or otherwise were interrelated by distinguishing characteristics
       and were not isolated incidents. In particular, the Georgia Dock Defendants participated
       in the scheme described in this Complaint to inflate the Georgia Dock price index and
       thereby defraud people who purchased chicken based on that price index, including the
       Plaintiffs.

       ANSWER: Denied.

              1062. The Georgia Dock Defendants’ racketeering activity falls into two
       categories of conduct: fraudulent submissions and fraudulent omissions.

       ANSWER: Denied.

               1063. Fraudulent Submissions. The Georgia Dock Defendants fraudulently
       submitted false and inflated price quotes to the Poultry Market News each week from at
       least 2011 to the end of 2016. As explained in detail in this Complaint, the Georgia Dock
       Defendants falsely reported on a weekly basis prices that did not take into account their
       actual or converted quoted prices for sales of 2.5 to 3 pound whole birds. When the Georgia
       Dock Defendants made their false submissions, they knew their submissions were false or
       acted with reckless disregard for their falsity. These false submissions were reasonably
       calculated to deceive Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry
       market participants, the Georgia Dock Defendants had actual knowledge of how the
       Georgia Dock index was used, specifically in tray pack and retail contracts where prices
       were often tied to the Georgia Dock.

       ANSWER: Denied.

               1064. Fraudulent Omissions. The Georgia Dock Defendants also fraudulently
       failed to disclose information to the Plaintiffs to whom they sell poultry. The facts that the
       Georgia Dock Defendants failed to disclose to the Plaintiffs were basic to their
       transactions with Plaintiffs. For example, the Georgia Dock Defendants failed to disclose
       to Plaintiffs during contract and sales negotiations the fact that they were manipulating
       and submitting inaccurate and inflated prices to the Georgia Dock. The Georgia Dock
       Defendants each had actual knowledge of the falsity of their Georgia Dock price or acted
       with reckless disregard for their falsity, because they knew the quotes lacked integrity and
       were higher than the actual prices they could have charged absent the Georgia Dock
       manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to
       induce, and did induce, a false belief and action to the advantage of the Georgia Dock
       Defendants and the disadvantage of the Plaintiffs. Each Georgia Dock Defendant owed a
       duty to disclose the foregoing to the Plaintiffs to whom they sold poultry, given their
       superior knowledge and the secretive aspect of the manipulation. Defendants’ duty to speak
       arose from this special relationship and from representations individually made to and/or
       through the Georgia Dock that it was a reliable indicator of price. The Georgia Dock


                                                563
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 564 of 695 PageID #:294140




       Defendants benefited from Plaintiffs’ trust in the Georgia Dock price index as an impartial,
       government-issued index. Plaintiffs could not have discovered the truth through
       reasonable inquiry and/or were prevented from making such an inquiry given the secret
       nature of the manipulation.

       ANSWER: Denied.

               1065. The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code
       Ann. § 16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions
       discussed above were part of the Georgia Dock Defendants’ scheme to defraud their
       customers, including the Plaintiffs. The Georgia Dock Defendants intended to defraud
       those customers, who were the targets of the scheme to rig the index. Each of the Georgia
       Dock Defendants used multiple interstate wires in furtherance of the fraudulent scheme.
       The interstate wires included (i) Defendants’ false submissions to the Poultry Market News
       and (ii) Defendants’ communications with customers to whom they sold chicken based on
       the Georgia Dock price index and in which they failed to disclose information basic to their
       transactions to induce a false belief to their benefit.

       ANSWER: Denied.

              1066. The Georgia Dock Defendants’ conduct also falls within the scope of Ga.
       Code Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent
       submissions discussed above were made to the Poultry Market News, a division of the
       Georgia Department of Agriculture, on a matter within the scope of the GDA’s jurisdiction.
       The Georgia Dock Defendants knew that the information contained in their submissions to
       the PMN was false.

       ANSWER: Denied.

               1067. The Georgia Dock Defendants’ conduct also falls within the scope of Ga.
       Code Ann. § 16-14-3(5)(A)(xii) (theft by deception). With respect to the fraudulent
       omissions discussed above, the Georgia Dock Defendants intentionally created and/or
       confirmed their counterparty Plaintiffs’ impressions regarding the reliability of the
       Georgia Dock price index that were false and which the Georgia Dock Defendants knew
       to be false. In addition, the Georgia Dock Defendants intentionally failed to correct their
       counterparty Plaintiffs’ false impressions regarding the reliability of the Georgia Dock
       price index, when they had previously created and/or confirmed those false impressions.
       Finally, the Georgia Dock Defendants obtained additional property by means of this
       deceitful means or artful practice with the intention of depriving their counterparty
       Plaintiffs of that property – specifically, the Georgia Dock Defendants were able to charge
       their counterparty Plaintiffs higher prices than they otherwise would have charged and
       therefore made more money from their counterparty Plaintiffs as a result of this conduct.

       ANSWER: Denied.




                                               564
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 565 of 695 PageID #:294141




              1068. As a result of the pattern of racketeering activity as described in this
       Complaint, each of the Georgia Dock Defendants acquired money that they otherwise would
       not have received from the sale of poultry that was tied to the Georgia Dock price index.

       ANSWER: Denied.

               1069. The Georgia Dock Defendants’ fraudulent submissions and omissions were
       intended to induce the reliance of the Plaintiffs. Specifically, the Georgia Dock Defendants
       made these fraudulent statements and omissions with the intent and understanding that
       that their false statements would be used to calculate the Georgia Dock benchmark price
       index upon which poultry purchasers like Plaintiffs relied when purchasing poultry. The
       Georgia Dock Defendants therefore acted for the intended, unlawful purpose of inducing
       Plaintiffs to enter into contracts at inflated prices in reliance on Defendants’ material
       misrepresentations and omissions.

       ANSWER: Denied.

               1070. Plaintiffs purchased chicken based on the Georgia Dock price index. In so
       doing, the Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were
       not making false and inflated price submissions to the Poultry Market News to inflate the
       Georgia Dock price. Had Plaintiffs known that the Georgia Dock was not a legitimate
       price index and that the Defendants were manipulating it, Plaintiffs would not have agreed
       to prices tied to such a benchmark. Plaintiffs reasonably relied on these misrepresentations
       because the Georgia Dock benchmark price index was held out as a legitimate index and
       was an industry norm.

       ANSWER: Denied.

              1071. The Plaintiffs were injured as a result of the Georgia Dock Defendants’
       fraudulent submissions and omissions. In particular, the Plaintiffs paid higher prices for
       chicken than they would have paid if the Georgia Dock Defendants had not rigged the
       index and failed to disclose the basic information discussed above.

       ANSWER: Denied.

              1072. As a direct and proximate result of the Georgia Dock Defendants’ above-
       described fraudulent submissions and omissions, Plaintiffs were damaged in their business
       by paying higher prices for chicken. The ascertainable damages will be established at trial.
       These damages were the foreseeable and direct result of the false submissions and
       omissions.

       ANSWER: Denied.




                                               565
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 566 of 695 PageID #:294142




                               COUNT V
    VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6 (GEORGIA RICO)
       (AGAINST THE GEORGIA DOCK DEFENDANTS FOR CONDUCTING
            ENTERPRISE THROUGH RACKETEERING ACTIVITY)

  Brought by Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
      Albertsons Companies, Inc.; ALDI, Inc.; Alex Lee, Inc/Merchants Distributors, LLC;
  Associated Foods Stores, Inc.; Associated Grocers, Inc.; Associated Grocers of Florida, Inc.;
  Associated Grocers of New England, Inc.; Associated Grocers of the South, Inc.; Associated
  Wholesale Grocers, Inc.; Bashas’ Inc.; Big Y Foods, Inc.; Bi-Lo Holdings, LLC; Brookshire
 Brothers, Inc.; Brookshire Grocery Company; CBBC OPCO, LLC d/b/a Colorado Boxed Beef;
      Certco, Inc.; Fareway Stores, Inc.; Giant Eagle, Inc.; Howard Samuels as Trustee in
    Bankruptcy for Central Grocers, Inc.; Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.;
   Kinexo, Inc.; King Solomon Foods, Inc.; Latina Boulevard Foods, LLC; McLane Company,
   Inc.; McLane/Eastern, Inc.; McLane Express, Inc.; McLane Foodservice Distribution, Inc.;
     McLane Foodservice, Inc.; McLane/Mid-Atlantic, Inc.; McLane/Midwest, Inc.; McLane
     Minnesota, Inc.; McLane New Jersey, Inc.; McLane Ohio, Inc.; McLane/Southern, Inc.;
 McLane/Suneast, Inc.; McLane/Western, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Nicholas
   & Co., Inc.; Pacific Food Distributors, Inc.; Piggly Wiggly Alabama Distributing Co., Inc.;
   Publix Super Markets, Inc.; Save Mart Supermarkets; Schnuck Markets, Inc.; SpartanNash
 Company; SuperValu, Inc.; The Distribution Group, Inc.; The Golub Corporation; The Kroger
 Co.; Troyer Foods, Inc.; URM Stores, Inc.; Wakefern Food Corporation; Weinstein Wholesale
    Meats, Inc.; Winn-Dixie Stores, Inc.; W. Lee Flowers & Company, Inc.; Woodman’s Food
                                           Market, Inc.

               1073. The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code
       Ann. § 16-14-4(b), which makes it unlawful for any person associated with an enterprise
       to participate in the enterprise through a pattern of racketeering activity.

       ANSWER: Denied.

               1074. The application of Georgia RICO is proper because Georgia was the locus
       for the fraud. The Georgia Dock was compiled and published from the PMN’s location in
       Georgia. Each of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock
       Defendants knew that their price quotes each week to the PMN were sent into the State of
       Georgia. The Georgia Dock Defendants’ material omissions pertained to their conduct
       and activities in Georgia.

       ANSWER: Denied.

               1075. The Georgia Dock Defendants were associated with an enterprise. The
       enterprise was the group of Georgia Dock Defendants associated in fact through their
       price submissions to the PMN, their role on the PMN Advisory Committee, their
       involvement with the Georgia Poultry Federation, and their use of the Georgia Dock price
       index in selling poultry.

       ANSWER: Denied.


                                              566
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 567 of 695 PageID #:294143




              1076. The enterprise was a continuing unit that associated together and acted
       with a common purpose: specifically, to sustain the existence of the Poultry Market News
       and the Georgia Dock price index and to artificially inflate the Georgia Dock price index
       through fraudulent acts and omissions for the benefit of the enterprise and the individual
       Defendants.

       ANSWER: Denied.

               1077. There were relationships among the associates in the enterprise.
       Representatives from the Georgia Dock Defendants interacted with each other frequently
       at industry conferences and trade shows, as discussed throughout this Complaint. All but
       one Georgia Dock Defendant participated on the PMN Advisory Committee, which acted
       to preserve and enhance the PMN and Georgia Dock price index as discussed above. All of
       the Georgia Dock Defendants were members of the Georgia Poultry Federation, the largest
       lobbying group in Georgia for the poultry producers. Representatives from the Georgia
       Dock Defendants interacted often with leaders of the Georgia Poultry Federation, such as
       Abit Massey and Mike Giles, who helped to preserve and enhance the power of the PMN
       Advisory Committee and the Georgia Dock, as discussed in this Complaint.

       ANSWER: Denied.

               1078. The enterprise had longevity that was sufficient to permit the associates to
       pursue its purpose. There was continuity among the representatives of the Defendants
       which served on the Advisory Committee, interacted with representatives of the Georgia
       Poultry Federation, and submitted price quotes to the PMN. That continuity allowed the
       Georgia Dock Defendants to create and execute their scheme to fraudulently manipulate
       the Georgia Dock price index and conceal its critical flaws from customers, as described
       in this Complaint. The scheme by Defendants to submit false and inflated prices to the
       PMN lasted more than three years.

       ANSWER: Denied.

              1079. The Georgia Dock Defendants participated in the enterprise through a
       pattern of racketeering activity as defined by Georgia law. In particular, and as explained
       below, each of Georgia Dock Defendants engaged in conduct that falls within the scope of
       three predicate acts: Ga. Code Ann. § 16-14-3(5)(C) (federal wire fraud), Ga. Code Ann.
       § 16-14-3(5)(A)(xxii) (false statements to government agency), and Ga. Code Ann. § 16-
       14-3(5)(A)(xii) (theft by deception).

       ANSWER: Denied.

               1080. Each of the Georgia Dock Defendants committed at least two incidents of
       such racketeering activity that had the same or similar intents, results, accomplices, victims,
       or methods of commission or otherwise were interrelated by distinguishing characteristics
       and were not isolated incidents. In particular, the Georgia Dock Defendants participated
       in the scheme described in this Complaint to inflate the Georgia Dock price index and



                                                567
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 568 of 695 PageID #:294144




       thereby defraud people who purchased chicken based on that price index, including
       Plaintiffs.

       ANSWER: Denied.

              1081. The Georgia Dock Defendants’ racketeering activity falls into two
       categories of conduct: fraudulent submissions and fraudulent omissions.

       ANSWER: Denied.

               1082. Fraudulent Submissions. The Georgia Dock Defendants fraudulently
       submitted false and inflated price quotes to the Poultry Market News each week from at
       least 2011 to the end of 2016. As explained in detail in this Complaint, the Georgia Dock
       Defendants falsely reported on a weekly basis prices that did not take into account their
       actual or converted quoted prices for sales of 2.5 to 3 pound whole birds. When the Georgia
       Dock Defendants made their false submissions, they knew their submissions were false or
       acted with reckless disregard for their falsity. These false submissions were reasonably
       calculated to deceive Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry
       market participants, the Georgia Dock Defendants had actual knowledge of how the
       Georgia Dock index was used, specifically in tray pack and retail contracts where prices
       were often tied to the Georgia Dock.

       ANSWER: Denied.

               1083. Fraudulent Omissions. The Georgia Dock Defendants also fraudulently
       failed to disclose information to Plaintiffs to whom they sell poultry. The facts that the
       Georgia Dock Defendants failed to disclose to Plaintiffs were basic to their transactions
       with Plaintiffs. For example, the Georgia Dock Defendants failed to disclose to Plaintiffs
       during contract and sales negotiations the fact that they were manipulating and submitting
       inaccurate and inflated prices to the Georgia Dock. The Georgia Dock Defendants each
       had actual knowledge of the falsity of their Georgia Dock price or acted with reckless
       disregard for their falsity, because they knew the quotes lacked integrity and were higher
       than the actual prices they could have charged absent the Georgia Dock manipulation. The
       Georgia Dock Defendants’ fraudulent omissions were intended to induce, and did induce, a
       false belief and action to the advantage of the Georgia Dock Defendants and the
       disadvantage of Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the
       foregoing to Plaintiffs to whom they sold poultry, given their superior knowledge and the
       secretive aspect of the manipulation. Defendants’ duty to speak arose from this special
       relationship and from representations individually made to and/or through the Georgia
       Dock that it was a reliable indicator of price. The Georgia Dock Defendants benefited from
       Plaintiffs’ trust in the Georgia Dock price index as an impartial, government-issued index.
       Plaintiffs could not have discovered the truth through reasonable inquiry and/or were
       prevented from making such an inquiry given the secret nature of the manipulation.

       ANSWER: Denied.




                                              568
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 569 of 695 PageID #:294145




               1084. The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code
       Ann. § 16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions
       discussed above were part of the Georgia Dock Defendants’ scheme to defraud their
       customers, including Plaintiffs. The Georgia Dock Defendants intended to defraud those
       customers, who were the targets of the scheme to rig the index. Each of the Georgia Dock
       Defendants used multiple interstate wires in furtherance of the fraudulent scheme. The
       interstate wires included (i) Defendants’ false submissions to the Poultry Market News,
       and (ii) Defendants’ communications with customers to whom they sold chicken based on
       the Georgia Dock price index and in which they failed to disclose information basic to their
       transactions to induce a false belief to their benefit.

       ANSWER: Denied.

              1085. The Georgia Dock Defendants’ conduct also falls within the scope of Ga.
       Code Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent
       submissions discussed above were made to the Poultry Market News, a division of the
       Georgia Department of Agriculture, on a matter within the scope of the GDA’s jurisdiction.
       The Georgia Dock Defendants knew that the information contained in their submissions to
       the PMN was false.

       ANSWER: Denied.

               1086. The Georgia Dock Defendants’ conduct also falls within the scope of Ga.
       Code Ann. § 16-14-3(5)(A)(xii) (theft by deception). With respect to the fraudulent
       omissions discussed above, the Georgia Dock Defendants intentionally created and/or
       confirmed their counterparty Plaintiffs’ impressions regarding the reliability of the
       Georgia Dock price index that were false and which the Georgia Dock Defendants knew
       to be false. In addition, the Georgia Dock Defendants intentionally failed to correct their
       counterparty Plaintiffs’ false impressions regarding the reliability of the Georgia Dock
       price index, when they had previously created and/or confirmed those false impressions.
       Finally, the Georgia Dock Defendants obtained additional property by means of this
       deceitful means or artful practice with the intention of depriving their counterparty
       Plaintiffs of that property – specifically, the Georgia Dock Defendants were able to charge
       their counterparty Plaintiffs higher prices than they otherwise would have charged and
       therefore made more money from their counterparty Plaintiffs as a result of this conduct.

       ANSWER: Denied.

                1087. The Georgia Dock Defendants acted in concert with each other with respect
       to their fraudulent acts and omissions. Defendants’ fraudulent submissions were committed
       for the benefit of the enterprise. The Georgia Dock Defendants were economically
       interdependent with respect to their fraudulent submissions and omissions; all of the
       Georgia Dock Defendants benefited from an inflated Georgia Dock price index through
       false submissions yet none could manipulate the price index alone. The Georgia Dock




                                               569
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 570 of 695 PageID #:294146




       Defendants sustained that inflated price index for years by hiding significant, non-public
       information from buyers.

       ANSWER: Denied.

               1088. The Georgia Dock Defendants’ fraudulent submissions and omissions were
       intended to induce the reliance of Plaintiffs. Specifically, the Georgia Dock Defendants
       made these fraudulent statements and omissions with the intent and understanding that
       that their false statements would be used to calculate the Georgia Dock benchmark price
       index upon which poultry purchasers like Plaintiffs relied when purchasing poultry. The
       Georgia Dock Defendants therefore acted for the intended, unlawful purpose of inducing
       Plaintiffs to enter into contracts at inflated prices in reliance on Defendants’ material
       misrepresentations and omissions.

       ANSWER: Denied.

               1089. Plaintiffs purchased chicken based on the Georgia Dock price index. In so
       doing, Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not
       making false and inflated price submissions to the Poultry Market News to inflate the
       Georgia Dock price. Had Plaintiffs known that the Georgia Dock was not a legitimate
       price index and that the Defendants were manipulating it, Plaintiffs would not have agreed
       to prices tied to such a benchmark. Plaintiffs reasonably relied on these misrepresentations
       because the Georgia Dock benchmark price index was held out as a legitimate index and
       was an industry norm.

       ANSWER: Denied.

               1090. Plaintiffs were injured as a result of the Georgia Dock Defendants’
       fraudulent submissions and omissions. In particular, Plaintiffs paid higher prices for
       chicken than they would have paid if the Georgia Dock Defendants had not rigged the index
       and failed to disclose the basic information discussed above.

       ANSWER: Denied.

               1091. As a direct and proximate result of the Georgia Dock Defendants’ above-
       described fraudulent submissions and omissions, Plaintiffs were damaged in their
       businesses by paying higher prices for chicken. The ascertainable damages will be
       established at trial. These damages were the foreseeable and direct result of the false
       submissions and omissions.

       ANSWER: Denied.




                                               570
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 571 of 695 PageID #:294147




                                   COUNT VI
          VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL RICO)
                (AGAINST THE GEORGIA DOCK DEFENDANTS)

  Brought by Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
      Albertsons Companies, Inc.; ALDI, Inc.; Alex Lee, Inc/Merchants Distributors, LLC;
  Associated Foods Stores, Inc.; Associated Grocers, Inc.; Associated Grocers of Florida, Inc.;
  Associated Grocers of New England, Inc.; Associated Grocers of the South, Inc.; Associated
  Wholesale Grocers, Inc.; Bashas’ Inc.; Big Y Foods, Inc.; Bi-Lo Holdings, LLC; Brookshire
    Brothers, Inc.; Brookshire Grocery Company; CBBC OPCO, LLC d/b/a Colorado Boxed
   Beef; Certco, Inc.; Fareway Stores, Inc.; Giant Eagle, Inc.; Howard Samuels as Trustee in
    Bankruptcy for Central Grocers, Inc.; Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.;
   Kinexo, Inc.; King Solomon Foods, Inc.; Latina Boulevard Foods, LLC McLane Company,
   Inc.; McLane/Eastern, Inc.; McLane Express, Inc.; McLane Foodservice Distribution, Inc.;
     McLane Foodservice, Inc.; McLane/Mid-Atlantic, Inc.; McLane/Midwest, Inc.; McLane
     Minnesota, Inc.; McLane New Jersey, Inc.; McLane Ohio, Inc.; McLane/Southern, Inc.;
  McLane/Suneast, Inc.; McLane/Western, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Nicholas
   & Co., Inc.; Pacific Food Distributors, Inc.; Piggly Wiggly Alabama Distributing Co., Inc.;
   Publix Super Markets, Inc.; Save Mart Supermarkets; Schnuck Markets, Inc.; SpartanNash
     Company; SuperValu, Inc.; The Distribution Group, Inc.; The Golub Corporation; The
   Kroger Co.; Troyer Foods, Inc.; URM Stores, Inc.; Wakefern Food Corporation; Weinstein
        Wholesale Meats, Inc.; Winn-Dixie Stores, Inc.; W. Lee Flowers & Company, Inc.;
                                 Woodman’s Food Market, Inc.

               1092. The Georgia Dock Defendants violated the Federal RICO statute, 18 U.S.C.
       § 1962(c), which makes it unlawful for any person associated with an enterprise to conduct
       or participate in the conduct of an enterprise through a pattern of racketeering activity.

       ANSWER: Denied.

               1093. The Georgia Dock Defendants were associated with an enterprise. The
       enterprise was the group of Georgia Dock Defendants associated in fact through their
       price submissions to the PMN, their role on the PMN Advisory Committee, their
       involvement with the Georgia Poultry Federation, and their use of the Georgia Dock price
       index in selling poultry.

       ANSWER: Denied.

              1094. The enterprise was a continuing unit that associated together and acted
       with a common purpose: specifically, to sustain the existence of the Poultry Market News
       and the Georgia Dock price index and to artificially inflate the Georgia Dock price index
       through fraudulent acts and omissions for the benefit of the enterprise and the individual
       Defendants.

       ANSWER: Denied.




                                              571
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 572 of 695 PageID #:294148




               1095. There were relationships among the associates in the enterprise.
       Representatives from the Georgia Dock Defendants interacted with each other frequently
       at industry conferences and trade shows, as discussed throughout this Complaint. All but
       one Georgia Dock Defendant participated on the PMN Advisory Committee, which acted
       to preserve and enhance the PMN and Georgia Dock price index as discussed above. All of
       the Georgia Dock Defendants were members of the Georgia Poultry Federation, the largest
       lobbying group in Georgia for the poultry producers. Representatives from the Georgia
       Dock Defendants interacted often with leaders of the Georgia Poultry Federation, such as
       Abit Massey and Mike Giles, who helped to preserve and enhance the power of the PMN
       Advisory Committee and the Georgia Dock, as discussed in this Complaint.

       ANSWER: Denied.

               1096. The enterprise had longevity that was sufficient to permit the associates to
       pursue its purpose. There was continuity among the representatives of the Defendants
       which served on the Advisory Committee, interacted with representatives of the Georgia
       Poultry Federation, and submitted price quotes to the PMN. That continuity allowed the
       Georgia Dock Defendants to create and execute their scheme to fraudulently manipulate
       the Georgia Dock price index and conceal its critical flaws from customers, as described
       in this Complaint. The scheme by Defendants to submit false and inflated prices to the
       PMN lasted more than three years.

       ANSWER: Denied.

               1097. The Georgia Dock Defendants conducted and participated in the conduct
       of the enterprise through a pattern of racketeering activity as defined by federal law. In
       particular, and as explained below, each of Georgia Dock Defendants conducted and
       participated in the conduct of the enterprise through conduct that falls within the scope of
       18 U.S.C. § 1343 (federal wire fraud) (incorporated through 18 U.S.C. § 1961).

       ANSWER: Denied.

              1098. The Georgia Dock Defendants’ racketeering activity falls into two
       categories of conduct: fraudulent submissions and fraudulent omissions.

       ANSWER: Denied.

               1099. Fraudulent submissions. The Georgia Dock Defendants fraudulently
       submitted false and inflated price quotes to the Poultry Market News each week from at
       least 2011 to the end of 2016. As explained in detail in this Complaint, the Georgia Dock
       Defendants falsely reported on a weekly basis prices that did not take into account their
       actual or converted quoted prices for sales of 2.5 to 3 pound whole birds. When the Georgia
       Dock Defendants made their false submissions, they knew their submissions were false or
       acted with reckless disregard for their falsity. These false submissions were reasonably
       calculated to deceive Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry
       market participants, the Georgia Dock Defendants had actual knowledge of how the



                                               572
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 573 of 695 PageID #:294149




       Georgia Dock index was used, specifically in tray pack and retail contracts where prices
       were often tied to the Georgia Dock.

       ANSWER: Denied.

               1100. Fraudulent omissions. The Georgia Dock Defendants also fraudulently
       failed to disclose information to Plaintiffs to whom they sell poultry. The facts that the
       Georgia Dock Defendants failed to disclose to Plaintiffs were basic to their transactions
       with Plaintiffs. For example, the Georgia Dock Defendants failed to disclose to Plaintiffs
       during contract and sales negotiations the fact that they were manipulating and submitting
       inaccurate and inflated prices to the Georgia Dock. The Georgia Dock Defendants each
       had actual knowledge of the falsity of their Georgia Dock price or acted with reckless
       disregard for their falsity, because they knew the quotes lacked integrity and were higher
       than the actual prices they could have charged absent the Georgia Dock manipulation. The
       Georgia Dock Defendants’ fraudulent omissions were intended to induce, and did induce, a
       false belief and action to the advantage of the Georgia Dock Defendants and the
       disadvantage of Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the
       foregoing to Plaintiffs to whom they sold poultry, given their superior knowledge and the
       secretive aspect of the manipulation. Defendants’ duty to speak arose from this special
       relationship and from representations individually made to and/or through the Georgia
       Dock that it was a reliable indicator of price. The Georgia Dock Defendants benefited from
       Plaintiff’s trust in the Georgia Dock price index as an impartial, government-issued index.
       Plaintiffs could not have discovered the truth through reasonable inquiry and/or were
       prevented from making such an inquiry given the secret nature of the manipulation.

       ANSWER: Denied.

              1101. The Georgia Dock Defendants’ conduct falls within the scope of 18 U.S.C.
       § 1343 (federal wire fraud) (incorporated through 18 U.S.C. § 1961). The fraudulent
       submissions and omissions discussed above were part of the Georgia Dock Defendants’
       scheme to defraud their customers, including Plaintiffs. The Georgia Dock Defendants
       intended to defraud those customers, who were the targets of the scheme to rig the index.
       Each of the Georgia Dock Defendants used multiple interstate wires in furtherance of the
       fraudulent scheme. The interstate wires included: (i) Defendants’ false submissions to the
       Poultry Market News, and (ii) Defendants’ communications with customers to whom they
       sold chicken based on the Georgia Dock price index and in which they failed to disclose
       information basic to their transactions to induce a false belief to their benefit.

       ANSWER: Denied.

                1102. The Georgia Dock Defendants acted in concert with each other with respect
       to their fraudulent acts and omissions. Defendants’ fraudulent submissions were committed
       for the benefit of the enterprise. The Georgia Dock Defendants were economically
       interdependent with respect to their fraudulent submissions and omissions; all of the
       Georgia Dock Defendants benefited from an inflated Georgia Dock price index through
       false submissions yet could not manipulate the price index alone. The Georgia Dock



                                              573
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 574 of 695 PageID #:294150




       Defendants also sustained that inflated price index for years by hiding significant, non-
       public information from buyers.

       ANSWER: Denied.

               1103. The Georgia Dock Defendants’ fraudulent submissions and omissions were
       intended to induce the reliance of Plaintiffs. Specifically, the Georgia Dock Defendants
       made these fraudulent statements and omissions with the intent and understanding that
       that their false statements would be used to calculate the Georgia Dock benchmark price
       index upon which poultry purchasers like Plaintiffs relied when purchasing poultry. The
       Georgia Dock Defendants therefore acted for the intended, unlawful purpose of inducing
       Plaintiffs to enter into contracts at inflated prices in reliance on Defendants’ material
       misrepresentations and omissions.

       ANSWER: Denied.

               1104. Plaintiffs purchased chicken based on the Georgia Dock price index. In so
       doing, Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not
       making false and inflated price submissions to the Poultry Market News to inflate the
       Georgia Dock price. Had Plaintiffs known that the Georgia Dock was not a legitimate
       price index and that the Defendants were manipulating it, Plaintiffs would not have
       agreed to prices tied to such a benchmark. Plaintiffs reasonably relied on these
       misrepresentations because the Georgia Dock benchmark price index was held out as a
       legitimate index and was an industry norm.

       ANSWER: Denied.

               1105. Plaintiffs were injured as a result of the Georgia Dock Defendants’
       fraudulent submissions and omissions. In particular, Plaintiffs paid higher prices for
       chicken than they would have paid if the Georgia Dock Defendants had not rigged the index
       and failed to disclose the basic information discussed above.

       ANSWER: Denied.

              1106. As a direct and proximate result of the Georgia Dock Defendants’ above-
       described fraudulent submissions and omissions, Plaintiffs were damaged in its businesses
       by paying higher prices for chicken. The ascertainable damages will be established at trial.
       These damages were the foreseeable and direct result of the false submissions and
       omissions.

       ANSWER: Denied.




                                               574
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 575 of 695 PageID #:294151




                                  COUNT VII
                           CONSPIRACY TO DEFRAUD
                   (AGAINST THE GEORGIA DOCK DEFENDANTS)

                   Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

               1107. Plaintiffs reasonably and justifiably relied on the material
       misrepresentations and omissions made by the Georgia Dock Defendants relating to the
       Georgia Dock pricing index, and believing the Georgia Dock pricing Index provided an
       honest and accurate reflection of actual pricing in the broiler chicken market, Plaintiffs
       were induced to and did and entered into broiler chicken supply contracts which tied the
       pricing of broiler chickens to the Georgia Dock as a market base during the Georgia Dock
       period.

       ANSWER: Denied.

               1108. If Plaintiffs knew of the Defendants’ collusive actions to inflate the Georgia
       Dock price, Plaintiffs would not have entered into contracts which tied the contract price
       of broiler chicken to the Georgia Dock price.

       ANSWER: Denied.

               1109. As a result of Plaintiffs’ reasonable reliance on these false representations
       and/or omissions, Plaintiffs entered into contracts which were tied to the Georgia Dock
       price index as a market base and Plaintiffs suffered damages in the form of increased
       broiler prices.

       ANSWER: Denied.

                               COUNT VIII
              FRAUD (AGAINST THE GEORGIA DOCK DEFENDANTS)

                   Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

               1110. Plaintiffs reasonably and justifiably relied on the material
       misrepresentations and omissions made by the Georgia Dock Defendants relating to the
       Georgia Dock pricing index, and believing the Georgia Dock pricing Index provided an
       honest and accurate reflection of actual pricing in the broiler chicken market, Plaintiffs
       were induced to and did and entered into broiler chicken supply contracts which tied the
       pricing of broiler chickens to the Georgia Dock as a market base during the Georgia Dock
       period.

       ANSWER: Denied.




                                               575
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 576 of 695 PageID #:294152




               1111. If Plaintiffs knew of the Defendants’ collusive actions to inflate the Georgia
       Dock price, Plaintiffs would not have entered into contracts which tied the contract price
       of broiler chicken to the Georgia Dock price.

       ANSWER: Denied.

               1112. As a result of Plaintiffs’ reasonable reliance on these false representations
       and/or omissions, Plaintiffs entered into contracts which were tied to the Georgia Dock
       price index as a market base and Plaintiffs suffered damages in the form of increased
       broiler prices.

       ANSWER: Denied.

                                  COUNT IX
                       NEGLIGENT MISREPRESENTATION
                   (AGAINST THE GEORGIA DOCK DEFENDANTS)

                   Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

               1113. Plaintiffs reasonably and justifiably relied on the material
       misrepresentations and omissions made by the Georgia Dock Defendants relating to the
       Georgia Dock pricing index, and believing the Georgia Dock pricing Index provided an
       honest and accurate reflection of actual pricing in the broiler chicken market, Plaintiffs
       were induced to and did and entered into broiler chicken supply contracts which tied the
       pricing of broiler chickens to the Georgia Dock as a market base during the Georgia Dock
       period.

       ANSWER: Denied.

               1114. If Plaintiffs knew of the Defendants’ collusive actions to inflate the Georgia
       Dock price, Plaintiffs would not have entered into contracts which tied the contract price
       of broiler chicken to the Georgia Dock price.

       ANSWER: Denied.

               1115. As a result of Plaintiffs’ reasonable reliance on these false representations
       and/or omissions, Plaintiffs entered into contracts which were tied to the Georgia Dock
       price index as a market base and Plaintiffs suffered damages in the form of increased
       broiler prices.

       ANSWER: Denied.




                                               576
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 577 of 695 PageID #:294153




                                 COUNT X
                 VIOLATION OF THE FLORIDA DECEPTIVE AND
              UNFAIR TRADE PRACTICES ACT (AGAINST SANDERSON)

           Brought by Bi-Lo Holdings, LLC; Caesars Enterprise Services, LLC; Winn-
                                       Dixie Stores, Inc.

               1116. The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§
        501.201, et seq. (the “FDUTPA”), generally prohibits “unfair methods of competition,
        unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct
        of any trade or commerce,” including practices in restraint of trade. Florida Stat. §
        501.204(1).

        ANSWER: Paragraph 1116 contains legal conclusions to which no response is required.

 To the extent Paragraph 1116 may be deemed to require a response, Sanderson Farms refers to the

 Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et seq. and denies any

 description or characterization that is inconsistent therewith. Sanderson Farms denies any

 remaining allegations in Paragraph 1116.

                1117. Chapter 501 of the Florida Annotated Statutes generally governs consumer
        protection within the State of Florida (the “FDUTPA”). Fla. Stat. § 501.201, et seq.

        ANSWER: Paragraph 1117 contains legal conclusions to which no response is required.

 To the extent Paragraph 1117 may be deemed to require a response, Sanderson Farms refers to

 Chapter 501 of the Florida Annotated Statutes and Fla. Stat. § 501.201, et seq. and denies any

 description or characterization that is inconsistent therewith. Sanderson Farms denies any

 remaining allegations in Paragraph 1117.

               1118. The primary policy of the FDUTPA is “[t]o protect the consuming public
        and legitimate business enterprises from those who engage in unfair methods of
        competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any
        trade or commerce.” Florida Stat. § 501.202(2).

        ANSWER: Paragraph 1118 contains legal conclusions to which no response is required.

 To the extent Paragraph 1118 may be deemed to require a response, Sanderson Farms refers to




                                                577
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 578 of 695 PageID #:294154




 Florida Stat. § 501.202(2) and denies any description or characterization that is inconsistent

 therewith. Sanderson Farms denies any remaining allegations in Paragraph 1118.

                 1119. Under the FDUTPA, “trade or commerce” means “the advertising,
        soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of any
        good or service, or any property, whether tangible or intangible, or any other article,
        commodity, or thing of value, wherever situated.” Fla. Stat. § 501.203(8).

        ANSWER: Paragraph 1119 contains legal conclusions to which no response is required.

 To the extent Paragraph 1119 may be deemed to require a response, Sanderson Farms refers to

 Florida Stat. § 501.203(8) and denies any description or characterization that is inconsistent

 therewith. Sanderson Farms denies any remaining allegations in Paragraph 1119.

                1120. The FDUTPA outlaws “[u]nfair methods of competition, unconscionable
        acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or
        commerce.” Fla. Stat. § 501.204(1).

        ANSWER: Paragraph 1120 contains legal conclusions to which no response is required.

 To the extent Paragraph 1120 may be deemed to require a response, Sanderson Farms refers to

 Florida Stat. § 501.204(1) and denies any description or characterization that is inconsistent

 therewith. Sanderson Farms denies any remaining allegations in Paragraph 1120.

               1121. Plaintiffs purchased broilers from Sanderson within the State of Florida
        during the Georgia Dock Conduct Period that were tied to the Georgia Dock index.

        ANSWER: Sanderson Farms admits that Sanderson Farms sold broiler chicken to certain

 of these Plaintiffs during the Relevant Period. Sanderson Farms admits that certain customers paid

 prices informed by the Georgia Dock Index for a certain period of time. To the extent the

 allegations in Paragraph 1121 characterize or describe unidentified broiler chicken supply

 agreements, Sanderson Farms refers to those agreements and denies any characterization or

 description that is inconsistent with the referenced sources. Sanderson Farms denies the remaining

 allegations in Paragraph 1121.




                                                 578
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 579 of 695 PageID #:294155




                1122. But for Defendants’ deceptive and/or unfair conduct as set forth herein, the
        Plaintiffs paid more per pound for broilers than they otherwise would have, in an amount
        to be determined at trial.

        ANSWER: Paragraph 1122 contains legal conclusions to which no response is required.

 To the extent Paragraph 1122 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1122.

              1123. Defendant Sanderson sold broiler chickens to Plaintiffs through contracts
        whereby the price of the broilers were tied to the weekly Georgia Dock price.

        ANSWER: Sanderson Farms admits that certain customers paid prices informed by the

 Georgia Dock Index for a certain period of time. To the extent the allegations in Paragraph 1123

 characterize or describe unidentified broiler contracts, Sanderson Farms refers to those agreements

 and denies any characterization or description that is inconsistent with the referenced

 sources. Sanderson Farms denies the remaining allegations in Paragraph 1123.

                1124. As noted above, during the Georgia Dock Conduct Period Sanderson
        colluded with the other Georgia Dock Defendants to raise and did raise the price of broiler
        chickens sold to Plaintiffs and other purchasers by agreeing to report inflated chicken
        prices to the GDA in order to inflate the Georgia Dock price which was often used by
        Defendants to adjust prices in various chicken supply contracts including supply contracts
        entered into between Plaintiffs and Sanderson during the Georgia Dock Conduct Period.

        ANSWER: Sanderson Farms denies the allegations in Paragraph 1124.

               1125. Defendants’ conduct was an unfair method of competition, and an unfair or
        deceptive act or practice within the conduct of commerce within the State of Florida.

        ANSWER: Paragraph 1125 contains legal conclusions to which no response is required.

 To the extent Paragraph 1125 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1125.




                                                579
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 580 of 695 PageID #:294156




                1126. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
        have been injured in their business or property by virtue of additional overcharges for
        broilers during the Georgia Dock Conduct Period

        ANSWER: Paragraph 1126 contains legal conclusions to which no response is required.

 To the extent Paragraph 1126 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1126.

              1127. By reason of the foregoing, Plaintiffs are entitled to inter alia actual
        damages, reasonable attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

        ANSWER: Paragraph 1127 contains legal conclusions to which no response is required.

 To the extent Paragraph 1127 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1127.

                                         COUNT XI
                                   BREACH OF CONTRACT
                                   (AGAINST SANDERSON)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

                1128. Sanderson offered to supply Plaintiffs with broiler chickens pursuant to an
        agreement where the price of chicken was tied to the Georgia Dock as a market base.
        Plaintiffs Winn-Dixie and Bi-Lo Holdings accepted Fieldale’s offer and entered into
        broiler chicken supply agreements with Fieldale farms throughout the Georgia Dock
        Period. The agreements between Plaintiffs and Fieldale contained bracket pricing in which
        the price of broiler chicken was adjusted based on the price reported by the Georgia Dock
        as the market base. Typically under the contract, increases of the Georgia Dock from one
        bracket to the next would correspondingly raise Plaintiffs’ prices under the contract.

        ANSWER: Sanderson Farms admits that Sanderson Farms sold broiler chicken to certain

 of these Plaintiffs during the Relevant Period. Sanderson Farms admits that certain customers paid

 prices informed by the Georgia Dock Index for a certain period of time. To the extent the

 allegations in Paragraph 1128 relate to Fieldale, other Defendants, and/or third parties to this

 action, Sanderson Farms is without information sufficient to form a belief as to the truth of these

 allegations and therefore denies those allegations. To the extent the allegations in Paragraph 1128

 characterize or describe unidentified broiler chicken supply agreements, Sanderson Farms refers


                                                580
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 581 of 695 PageID #:294157




 to those agreements and denies any characterization or description that is inconsistent with the

 referenced sources. Sanderson Farms denies the remaining allegations in Paragraph 1128.

                1129. The agreements were governed by Florida Law.

        ANSWER: Paragraph 1129 contains legal conclusions to which no response is required.

 To the extent Paragraph 1129 may be deemed to require a response, Sanderson Farms refers to the

 agreements referenced in Paragraph 1129 and denies any description or characterization that is

 inconsistent therewith.

               1130. Sanderson breached its warranty under the contract by colluding to
        undermine Plaintiffs’ right to purchase Chicken based on Georgia Dock prices that were
        based on reliable and accurate reported prices.

        ANSWER: Paragraph 1130 contains legal conclusions to which no response is required.

 To the extent Paragraph 1130 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1130.

               1131. Sanderson’s manipulation of the Georgia Dock frustrated an important
        purpose of the contract which was to fairly adjust the price for broilers based on legitimate
        market forces. However, as Fieldale manipulated the Georgia Dock price, Plaintiffs paid
        more than they otherwise would have for broiler chickens from Sanderson under the supply
        agreements with Sanderson.

        ANSWER: Paragraph 1131 contains legal conclusions to which no response is required.

 To the extent Paragraph 1131 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1131.

               1132. As a direct and proximate cause of these breaches of supply contracts,
        including by breaches of the implied covenant of good faith and fair dealing, and of
        Defendants’ frustration of the purposes of these contracts, Plaintiffs have been damaged as
        alleged herein in an amount to be proven at trial.

        ANSWER: Paragraph 1132 contains legal conclusions to which no response is required.

 To the extent Paragraph 1132 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1132.



                                                581
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 582 of 695 PageID #:294158




                              COUNT XII
      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                         (AGAINST SANDERSON)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

                1133. Sanderson offered to supply Plaintiffs with broiler chickens pursuant to an
        agreement where the price of chicken was tied to the Georgia Dock price. Plaintiffs Winn-
        Dixie and Bi-Lo Holdings accepted Sanderson’s offer and entered broiler chicken supply
        agreements with Sanderson during the Georgia Dock Period. The agreements between
        Plaintiffs and Sanderson contained bracket pricing whereby the price of broiler chicken
        was adjusted based on the price reported by the Georgia Dock as the market base. Typically
        under the contract, increases of the Georgia Dock from one bracket to the next would
        correspondingly raise Plaintiffs’ prices under the contract.

        ANSWER: Sanderson Farms admits that Sanderson Farms sold broiler chicken to certain

 of these Plaintiffs during the Relevant Period. Sanderson Farms admits that certain customers paid

 prices informed by the Georgia Dock Index for a certain period of time. To the extent the

 allegations in Paragraph 1133 characterize or describe unidentified broiler chicken supply

 agreements, Sanderson Farms refers to those agreements and denies any characterization or

 description that is inconsistent with the referenced sources. Sanderson Farms denies the remaining

 allegations in Paragraph 1133.

                1134. The agreements were governed by Florida Law.

        ANSWER: Paragraph 1134 contains legal conclusions to which no response is required.

 To the extent Paragraph 1134 may be deemed to require a response, Sanderson Farms refers to the

 agreements referenced in Paragraph 1134 and denies any description or characterization that is

 inconsistent therewith.

               1135. The agreements included an implied covenant that Sanderson will act in
        good faith and deal fairly with Plaintiffs, and that neither party shall do anything that will
        have the effect of destroying or injuring the right of the other party to receive the fruits of
        the contract.

        ANSWER: Paragraph 1135 contains legal conclusions to which no response is required.

 To the extent Paragraph 1135 may be deemed to require a response, Sanderson Farms refers to the


                                                 582
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 583 of 695 PageID #:294159




 agreements referenced in Paragraph 1135 and denies any description or characterization that is

 inconsistent therewith.

               1136. Sanderson breached the implied covenant of good faith and fair dealing by
        colluding to undermine Plaintiffs’ right to purchase Chicken based on Georgia Dock prices
        that were based on reliable and accurate reported prices.

        ANSWER: Paragraph 1136 contains legal conclusions to which no response is required.

 To the extent Paragraph 1136 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1136.

               1137. Sanderson also breached the implied covenant of good faith and fair
        dealing by obtaining contractual benefits from its collusive and manipulative acts, in the
        form of receiving higher prices from Plaintiffs based on the Georgia Dock Price that
        Sanderson helped artificially inflate.

        ANSWER: Paragraph 1137 contains legal conclusions to which no response is required.

 To the extent Paragraph 1137 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1137.

                1138. Defendants’ collusion to manipulate the Georgia Dock frustrated an
        important purpose of the contract which was to fairly adjust the price for broilers based on
        legitimate market forces. However, as Sanderson manipulated the Georgia Dock price,
        Plaintiffs paid more than they otherwise would have for broiler chickens from Sanderson
        under the supply agreements with Sanderson.

        ANSWER: Paragraph 1138 contains legal conclusions to which no response is required.

 To the extent Paragraph 1138 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1138.

              1139. Plaintiffs have fully performed all of their obligations under the supply
        agreements with Sanderson.

        ANSWER: Paragraph 1139 contains legal conclusions to which no response is required.

 To the extent Paragraph 1139 may be deemed to require a response, Sanderson Farms refers to the

 agreements referenced in Paragraph 1139 and denies any description or characterization that is

 inconsistent therewith.


                                                583
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 584 of 695 PageID #:294160




               1140. As a direct and proximate cause of Sanderson’s breach of the implied
        covenant of good faith and fair dealing, Sanderson frustrated the purpose of these contracts
        and Plaintiffs have been damaged as alleged herein in an amount to be proven at trial.

        ANSWER: Paragraph 1140 contains legal conclusions to which no response is required.

 To the extent Paragraph 1140 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1140.

                                        COUNT XIII
                                    UNJUST ENRICHMENT
                                   (AGAINST SANDERSON)

                       Brought by Bi-Lo Holdings; Winn-Dixie Stores, Inc.

               1141. As alleged herein, Plaintiffs conferred a benefit upon Sanderson, Sanderson
        had knowledge of that benefit, and voluntarily accepted it from Plaintiffs.

        ANSWER: Paragraph 1141 contains legal conclusions to which no response is required.

 To the extent Paragraph 1141 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1141.

               1142. It would be inequitable for Sanderson to be permitted to retain the benefit
        which Sanderson obtained from its manipulative acts at the expense of the Plaintiffs.

        ANSWER: Paragraph 1142 contains legal conclusions to which no response is required.

 To the extent Paragraph 1142 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1142.

                1143. Plaintiffs are entitled to the establishment of a constructive trust impressed
        on the benefits to Defendants from their unjust enrichment and inequitable conduct.

        ANSWER: Paragraph 1143 contains legal conclusions to which no response is required.

 To the extent Paragraph 1143 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1143.




                                                584
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 585 of 695 PageID #:294161




                1144. Alternatively or additionally Sanderson should pay restitution or be
        required to disgorge to Plaintiffs its own unjust enrichment based on the reasonable value
        of the benefit conferred upon it.

        ANSWER: Paragraph 1144 contains legal conclusions to which no response is required.

 To the extent Paragraph 1144 may be deemed to require a response, Sanderson Farms denies the

 allegations in Paragraph 1144.

                                  COUNT XIV
                   VIOLATION OF THE WISCONSIN ANTITRUST ACT

                          Brought by Associated Wholesale Grocers, Inc.

                 1145. Plaintiff Associated Wholesale Grocers, Inc. purchased broilers from
        Defendants and other producers of broilers at and for its Kenosha, WI distribution center.
        Affiliated Foods Midwest Cooperative, Inc. (“AFM”), which assigned its claims to Plaintiff
        Associated Wholesale Grocers, Inc., also purchased broilers from Defendants from
        Kenosha, WI.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1145 and therefore deny them.

               1146. Defendants and all of their Co-Conspirators entered into and engaged in a
        contract, combination, or conspiracy in unreasonable restraint of trade in violation of §
        133.03 of the Wisconsin Antitrust Act. Wis. Stat. § 133.03.

        ANSWER: Denied.

                1147. Defendants’ acts in furtherance of their contract, combination, or
        conspiracy included, but were not limited to: (a) coordinating their output and limiting
        production with the intent and expected result of increasing prices of broilers in the United
        States, (b) manipulating price indices used to set wholesale chicken prices for buyers in
        Wisconsin and across the United States, and (c) rigging bids and allocating markets for
        broilers.

        ANSWER: To the extent the allegations in Paragraph 1147 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1147 at

 this time. Defendants deny any remaining allegations in Paragraph 1147.




                                                585
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 586 of 695 PageID #:294162




              1148. Defendants’ acts in furtherance of their contract, combination, or
       conspiracy were authorized, ordered, or done by their officers, agents, employees, or
       representatives while actively engaged in the management of Defendants’ affairs.

       ANSWER: Denied.

               1149. At least as early as January 1, 2008, and continuing until present, the exact
       dates being unknown to Plaintiffs, Defendants and all of their Co-Conspirators entered into
       a continuing agreement, understanding and conspiracy in restraint of trade to fix, raise,
       stabilize, and maintain prices for broilers, thereby creating anticompetitive effects.

       ANSWER: Denied.

               1150. Defendants’ anticompetitive acts involved commerce in Wisconsin, and had
       a direct, substantial, and foreseeable effect on Wisconsin’s commerce by raising and fixing
       prices for broilers throughout the state.

       ANSWER: Denied.

               1151. The conspiratorial acts and combinations have caused unreasonable
       restraints in the market for broilers.

       ANSWER: Denied.

               1152. As a result of Defendants’ unlawful conduct, Plaintiff Associated Wholesale
       Grocers, Inc. and AFM have been harmed by being forced to pay inflated, supra-competitive
       prices for broilers.

       ANSWER: Denied.

              1153. In formulating and carrying out the alleged agreement, understanding and
       conspiracy, Defendants and all of their Co-Conspirators did those things that they
       combined and conspired to do, including but not limited to the acts, practices, and course
       of conduct set forth in this Complaint. Defendants’ conspiracy had the following effects,
       among others:

                      A.     Price competition in the market for broilers has been restrained,
                             suppressed, and/or eliminated in Wisconsin;

                      B.     Prices for broilers sold by Defendants, their divisions, subsidiaries,
                             and affiliates, and all of their Producer Co-Conspirators have been
                             fixed, raised, stabilized, and maintained at artificially high, non-
                             competitive levels throughout Wisconsin; and




                                              586
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 587 of 695 PageID #:294163




                      C.     Plaintiff has been deprived of the benefits of free and open
                             competition in the purchase of broilers.

       ANSWER: Denied.

               1154. Defendants took all of the actions alleged in this Complaint with the
       knowledge and intended effect that their actions would proximately cause the price of
       broilers on the spot market to be higher than it would be but for Defendants’ conduct.
       Defendants also knew and intended that such an artificial inflation of spot market prices
       would increase other broiler market prices, including those paid by Plaintiff Associated
       Wholesale Grocers, Inc. and AFM.

       ANSWER: Denied.

               1155. As a direct and proximate result of Defendants’ anticompetitive conduct,
       Plaintiff Associated Wholesale Grocers, Inc. and AFM have been injured in their business
       or property and will continue to be injured in their business and property by paying more
       for broilers than they would have paid and will pay in the absence of Defendants’ contract,
       combination, or conspiracy.

       ANSWER: Denied.

               1156. Defendants’ anticompetitive conduct described in this Complaint
       constitutes a per

       ANSWER: Denied.

               1157. Defendants’ conduct is also unlawful under the Rule of Reason standard of
       antitrust liability because at all relevant times Defendants possessed significant market
       power in the market for broilers and their conduct had actual anticompetitive effects with
       no or insufficient offsetting pro-competitive justifications.

       ANSWER: Denied.

               1158. The contracts between Plaintiff Associated Wholesale Grocers, Inc. with
       Defendants and between AFM with Defendants are therefore void, and payments made
       upon, under or pursuant to such contracts are recoverable from Defendants. Wis. Stat. §
       133.14.

       ANSWER: Denied.




                                              587
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 588 of 695 PageID #:294164




                                 COUNT XV
              VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT

                          Brought by Associated Wholesale Grocers, Inc.

                1159. Plaintiff Associated Wholesale Grocers, Inc. purchased broilers from
        Defendants and other producers of broilers in Tennessee, including at and for a
        distribution center in Goodlettsville, TN.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1159 and therefore deny them.

                1160. Defendants and all of their Co-Conspirators entered into and engaged in
        an arrangement, contract, agreement, trust, or combination to advance and control the price
        of broilers in violation of § 47-25-101 of the Tennessee Trade Practices Act. Tenn. Code §
        47-25-101.

        ANSWER: Denied.

                1161. Defendants’ acts in furtherance of their arrangement, contract, agreement,
        trust, or combination included, but were not limited to: (a) coordinating their output and
        limiting production with the intent and expected result of increasing prices of broilers in
        the United States, (b) manipulating price indices used to set wholesale chicken prices for
        buyers in Tennessee and across the United States, and (c) rigging bids and allocating
        markets for broilers.

        ANSWER: To the extent the allegations in Paragraph 1161 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1161 at

 this time. Defendants deny any remaining allegations in Paragraph 1161.

                 1162. Defendants’ acts in furtherance of their arrangement, contract, agreement,
        trust, or combination were authorized, ordered, or done by their officers, agents,
        employees, or representatives while actively engaged in the management of Defendants’
        affairs.

        ANSWER: Denied.

               1163. At least as early as January 1, 2008, and continuing until present, the exact
        dates being unknown to Plaintiff Associated Wholesale Grocers, Inc., Defendants and all
        of their Co- Conspirators entered into a continuing agreement, understanding and




                                                588
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 589 of 695 PageID #:294165




       conspiracy in restraint of trade to advance and control prices for broilers, thereby creating
       anticompetitive effects.

       ANSWER: Denied.

               1164. Defendants’ anticompetitive acts involved commerce in Tennessee, and had
       a direct, substantial, and foreseeable effect on Tennessee’s commerce by raising and fixing
       prices for broilers throughout the state.

       ANSWER: Denied.

               1165. The conspiratorial acts and combinations have caused unreasonable
       restraints in the market for broilers.

       ANSWER: Denied.

               1166. As a result of Defendants’ unlawful conduct, Plaintiff Associated Wholesale
       Grocers, Inc. has been harmed by being forced to pay inflated, supra-competitive prices
       for broilers.

       ANSWER: Denied.

              1167. In formulating and carrying out the alleged agreement, understanding and
       conspiracy, Defendants and all of their Co-Conspirators did those things that they
       combined and conspired to do, including but not limited to the acts, practices, and course
       of conduct set forth in this Complaint. Defendants’ conspiracy had the following effects,
       among others:

                      A.      Price competition in the market for broilers has been restrained,
                              suppressed, and/or eliminated in Tennessee;

                      B.      Prices for broilers sold by Defendants, their divisions, subsidiaries,
                              and affiliates, and all of their Producer Co-Conspirators have been
                              fixed, raised, stabilized, and maintained at artificially high, non-
                              competitive levels throughout Tennessee; and

                      C.      Plaintiff has been deprived of the benefits of free and open
                              competition in the purchase of broilers.

       ANSWER: Denied.

               1168. Defendants took all of the actions alleged in this Complaint with the
       knowledge and intended effect that their actions would proximately cause the price of
       broilers on the spot market to be higher than it would be but for Defendants’ conduct.
       Defendants also knew and intended that such an artificial inflation of spot market prices




                                               589
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 590 of 695 PageID #:294166




       would increase other broiler market prices, including those paid by Plaintiff Associated
       Wholesale Grocers, Inc.

       ANSWER: Denied.

               1169. As a direct and proximate result of Defendants’ anticompetitive conduct,
       Plaintiff Associated Wholesale Grocers, Inc. has been injured in their business or property
       and will continue to be injured in their business and property by paying more for broilers
       than they would have paid and will pay in the absence of Defendants’ arrangement,
       contract, agreement, trust, or combination.

       ANSWER: Denied.

               1170. Defendants’ anticompetitive conduct described in this Complaint
       constitutes a per se violation of Tennessee antitrust law.

       ANSWER: Denied.

               1171. Defendants’ conduct is also unlawful under the Rule of Reason standard of
       antitrust liability because at all relevant times Defendants possessed significant market
       power in the market for broilers and their conduct had actual anticompetitive effects with
       no or insufficient offsetting pro-competitive justifications.

       ANSWER: Denied.

              1172. Contracts between Plaintiff Associated Wholesale Grocers, Inc. and
       Defendants are therefore void, and Plaintiff Associated Wholesale Grocers, Inc. is entitled
       to recover the full consideration or sum paid by Plaintiff pursuant to such contracts. Tenn.
       Code §§ 47-25-101, 47- 25-106.

       ANSWER: Denied.

                                  COUNT XVI
                             COMMON LAW FRAUD
                   (AGAINST THE GEORGIA DOCK DEFENDANTS)

           Brought by Ahold Delhaize USA, Inc.; Caesars Enterprise Services, LLC

              1173. Each of the Georgia Dock Defendants knowingly made false statements
       and/or material omissions concerning material facts, as explained below.

       ANSWER: Denied.

               1174. Fraudulent Submissions. The Georgia Dock Defendants knowingly
       submitted false and inflated price quotes to the Poultry Market News each week from at
       least 2011 to the end of 2016 (the exact dates being unknown to Plaintiffs). As explained in
       detail in this Complaint, the Georgia Dock Defendants falsely reported on a weekly basis



                                               590
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 591 of 695 PageID #:294167




       prices that did not take into account their actual or converted quoted prices for sales of 2.5
       to 3 pound whole birds. When Defendants made their false submissions, they knew their
       submissions were false or acted with reckless disregard for their falsity. These false
       submissions were also reasonably calculated to deceive Plaintiffs to the Georgia Dock
       Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants
       had actual knowledge of the common uses of the Georgia Dock quotes, specifically their
       use in tray pack and retail contracts and other sales where prices were often tied to the
       Georgia Dock.

       ANSWER: Denied.

               1175. The Georgia Dock Defendants are jointly and severally liable to Plaintiffs
       for the damages Plaintiffs incurred because of purchases it made based on Georgia Dock
       pricing during the relevant period, whether or not such a purchase was made from one of
       the Georgia Dock Defendants or another chicken supplier.

       ANSWER: Denied.

               1176. Fraudulent Misrepresentations. The Georgia Dock Defendants also made
       material, fraudulent affirmative misrepresentations to their customers, including Plaintiffs,
       regarding the nature of and methodology for calculating the Georgia Dock. These
       misrepresentations were intended to induce, and did induce, the reliance of Plaintiffs on
       the inflated Georgia Dock prices. These misrepresentations were also reasonably
       calculated to deceive Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry
       market participants, the Georgia Dock Defendants had actual knowledge of the common
       uses of the Georgia Dock quotes, specifically their use in tray pack and retail contracts and
       other sales where prices were often tied to the Georgia Dock.

       ANSWER: Denied.

               1177. Fraudulent Omissions. In addition, all of the Georgia Dock Defendants
       fraudulently failed to disclose information to the Plaintiffs to whom they sold broilers or
       broiler products. The facts that they failed to disclose to Plaintiffs were basic to their
       transactions with Plaintiffs. For example, they failed to disclose to Plaintiffs during
       contract and sales negotiations the fact that they were manipulating and submitting
       inaccurate and inflated prices to the Georgia Dock, a fact that was basic to their
       transactions with Plaintiffs. The Georgia Dock Defendants each had actual knowledge of
       the falsity of their Georgia Dock price quotes from no later than early 2011 through the
       end of 2016 or had reckless disregard for their falsity, because the Georgia Dock
       Defendants each knew that the quotes lacked integrity and were higher than the actual
       prices they could have charged absent Georgia Dock manipulation. The Georgia Dock
       Defendants’ fraudulent omissions were intended to induce, and did induce, a false belief
       and action to the advantage of the Georgia Dock Defendants and the disadvantage of
       Plaintiffs.

       ANSWER: Denied.



                                                591
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 592 of 695 PageID #:294168




                 1178. Each Georgia Dock Defendant owed a duty to disclose the foregoing to the
        Plaintiffs to whom they sold broilers or broiler products, given their superior knowledge
        and the secretive aspect of the manipulation. Defendants’ duty to speak arose from this
        special relationship and from representations individually made to and/or through the
        Georgia Dock that it was a reliable indicator of price. The Georgia Dock Defendants
        benefited from Plaintiffs’ trust in the Georgia Dock price index as an impartial,
        government-issued index. Defendants used this to their advantage by pushing Plaintiffs
        either to incorporate the Georgia Dock into its pricing and contracts, or to justify a change
        to its non-Georgia-Dock-based pricing by using the Georgia Dock as a point of reference.

        ANSWER: Denied.

               1179. By failing to disclose the unreliability of the Georgia Dock, the Georgia
        Dock Defendants concealed a material fact, intending to induce a false belief. Plaintiffs
        could not have discovered the truth through reasonable inquiry and/or was prevented from
        making such an inquiry given the secret nature of the manipulation.

        ANSWER: Denied.

                1180. The Georgia Dock Defendants’ fraudulent submissions, fraudulent
        misrepresentations, and fraudulent omissions were intended to induce the reliance of
        Plaintiffs. Specifically, the Georgia Dock Defendants made these false statements and
        omissions with the intent and understanding that that their false statements would be used
        to calculate the Georgia Dock price index upon which poultry purchasers like Plaintiffs
        relied when purchasing broilers and broiler products. The Georgia Dock Defendants
        therefore acted for the intended, unlawful purpose of inducing Plaintiffs to enter into
        contracts at inflated prices in reliance on Defendants’ misrepresentations and omissions
        of material fact.

        ANSWER: Denied.

                1181. Plaintiffs purchased chicken based on the Georgia Dock price index, and/or
        raised its non-Georgia Dock-based pricing by using the Georgia Dock as a point of
        reference, and in so doing reasonably relied on the fact that the Georgia Dock Defendants
        were not making false and inflated price submissions to the Poultry Market News to inflate
        the Georgia Dock price. Had Plaintiffs known that the Georgia Dock was not a legitimate
        price index and that the Defendants were manipulating it, Plaintiffs would not have agreed
        to prices tied to such a benchmark. Plaintiffs reasonably relied on these misrepresentations
        because the Georgia Dock price index was held out as a legitimate index of poultry
        producers’ actual offering prices and was an industry norm.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the second sentence ofParagraph 1181. Defendants deny the remaining

 allegations in Paragraph 1181.



                                                592
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 593 of 695 PageID #:294169




                 1182. Plaintiffs justifiably relied on the inflated Georgia Dock price index and was
        injured as a result of the Georgia Dock Defendants’ fraudulent acts and omissions
        pertaining to the Georgia Dock price index. Plaintiffs paid higher prices than it would have
        had the Georgia Dock Defendants submitted accurate price quotes and not caused an
        artificially inflated Georgia Dock price index.

        ANSWER: Denied.

               1183. As a direct and proximate result of the Georgia Dock Defendants’ above-
        described fraudulent acts and omissions, Plaintiffs’ business was damaged by paying
        higher prices for chicken. The ascertainable damages will be established at trial. These
        damages were the foreseeable and direct result of the false submissions and omissions.

        ANSWER: Denied.

                               COUNT XVII
            BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                              FAIR DEALING
                 (AGAINST ALL GEORGIA DOCK DEFENDANTS)

                               Brought by Ahold Delhaize USA, Inc.

                1184. Throughout the relevant period, Plaintiffs contracted to purchase chicken
        from Defendants at prices based, in whole or in part, on the Georgia Dock. Each of
        Plaintiffs’ contracts with the Georgia Dock Defendants had an implied covenant that the
        parties would act in good faith and deal fairly with each other. Neither party was to do
        anything that would have the effect of destroying or injuring the right of the other party to
        receive the benefits of the contract.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1184 and therefore deny them. Defendants deny the remaining

 allegations in Paragraph 1184.

                 1185. Plaintiffs acted in good faith, dealt fairly with Defendants, and performed
        all of its obligations under these contracts. All conditions required for the Georgia Dock
        Defendants’ performance of those contracts were satisfied.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1185 and therefore deny them. Defendants deny the remaining

 allegations in Paragraph 1185.




                                                593
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 594 of 695 PageID #:294170




               1186. The Georgia Dock Defendants unfairly interfered with Plaintiff’s right to
       receive the benefits of the contracts by secretly manipulating the Georgia Dock to inflate
       prices, as alleged above in the foregoing paragraphs.

       ANSWER: Denied.

               1187. By intentionally and falsely inflating their price submissions that were used
       by the GDA to calculate the Georgia Dock, and by failing to inform Plaintiffs that they
       were doing so and that they controlled both the manner in which the Georgia Dock was
       calculated and the prices that were used to calculate it, the Georgia Dock Defendants
       breached their implied duty of good faith and fair dealing and prevented Plaintiffs from
       receiving the full benefit of their contractual agreements. Specifically, their inflation of the
       Georgia Dock price index resulted in Plaintiffs paying more for broiler chicken than they
       would have had the Georgia Dock Defendants based their GDA submissions on their actual
       offering prices.

       ANSWER: Denied.

               1188. Plaintiffs were directly and proximately harmed by Defendants’ actions
       since Plaintiffs were impoverished by paying more for chicken than Plaintiffs would have
       absent Defendants’ manipulation, and absent the Defendants’ breach of the implied
       covenant of good faith and fair dealing. Defendants were enriched with increased payment
       for their chicken.

       ANSWER: Denied.

                                  COUNT XVIII
                        NEGLIGENT MISREPRESENTATION
                    (AGAINST THE GEORGIA DOCK DEFENDANTS)

                              Brought by Ahold Delhaize USA, Inc.

              1189. Each of the Georgia Dock Defendants negligently made false statements
       and/or material omissions concerning material facts, as explained below.

       ANSWER: Denied.

               1190. False Submissions. The Georgia Dock Defendants submitted false and
       inflated price quotes to the Poultry Market News each week from no later than early 2011
       through the end of 2016, as explained in detail in this Complaint. When Defendants made
       their false submissions, they did not exercise reasonable care or competence in
       determining whether their submissions were true or false and/or obtaining or
       communicating the information. Each Georgia Dock Defendant knew and/or had reason
       to know that Plaintiffs were among the class of businesses that would likely receive and
       rely on the representations made regarding the Georgia Dock. The Georgia Dock




                                                594
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 595 of 695 PageID #:294171




       Defendants supplied the inaccurate and inflated price quotes in order to guide Plaintiffs’
       transactions.

       ANSWER: Denied.

               1191. The Georgia Dock Defendants had a special relationship with Plaintiffs;
       they intended for and knew Plaintiffs relied on the representations in entering contracts or
       other financial transactions tied to the Georgia Dock, or when factoring the Georgia Dock
       into their decisions to increase non-Georgia Dock-based prices. They had superior
       knowledge about the components of and methodology for calculating the Georgia Dock,
       and their manipulation thereof was conducted in secret and concealed until the end of 2016.
       The Georgia Dock Defendants owed Plaintiffs a duty to communicate accurate information
       because of this special relationship. Plaintiffs justifiably relied on the information and
       suffered loss as a result. It was foreseeable that Plaintiffs would be harmed by the false
       submissions.

       ANSWER: Denied.

                1192. Negligent Omissions. In addition, all of the Georgia Dock Defendants
       negligently failed to disclose information to Plaintiffs. The price manipulation and other
       facts that they failed to disclose to Plaintiffs were basic to their transactions with Plaintiffs.
       The Georgia Dock Defendants had direct dealings with and entered into contracts with
       Plaintiffs. The relationships imposed a duty on the Counterparty Georgia Dock Defendants
       to make accurate and good-faith representations to Plaintiffs since the Defendants had
       superior and exclusive knowledge of the integrity of the Georgia Dock price index. There
       was a special duty because the Georgia Dock Defendants controlled the Georgia Dock
       price index by reporting what should have been accurate price quotes but what were, in
       reality, fake prices.

       ANSWER: Denied.

              1193. The Defendants failed to disclose to Plaintiffs additional facts that would
       make their representations regarding the Georgia Dock price index not materially
       misleading. Each Georgia Dock Defendant failed to disclose that it and other poultry
       producers were manipulating the Georgia Dock to their benefit and that the Georgia Dock
       did not accurately reflect actual prices absent manipulation. Each Georgia Dock
       Defendant used the inflated Georgia Dock to their advantage by making material
       misrepresentations and omissions knowing that they were false and/or with reckless
       disregard for their truth.

       ANSWER: Denied.

              1194. By failing to disclose the foregoing information, the Georgia Dock
       Defendants did not exercise reasonable care or competence in determining whether such
       information should be shared with Plaintiffs. They knew Plaintiffs would look to the




                                                 595
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 596 of 695 PageID #:294172




       Georgia Dock for guidance in contract formation and as a base for other transactions.
       Plaintiffs were foreseeable victims.

       ANSWER: Denied.

               1195. Plaintiffs reasonably relied on and were injured as a result of the Georgia
       Dock Defendants’ negligent acts and omissions. Plaintiffs entered into contracts and other
       financial transactions tied to the Georgia Dock, and/or raised their non-Georgia Dock-
       based prices based on references to the Georgia Dock, and were therefore directly and
       proximately injured by the Georgia Dock Defendants. Plaintiffs paid more for chicken than
       they would have absent the Georgia Dock Defendants’ negligent acts and omissions.
       Plaintiffs were injured as a result of the Georgia Dock Defendants’ negligent acts and
       omissions pertaining to the Georgia Dock price index.

       ANSWER: Denied.

                                  COUNT XIX
                             UNJUST ENRICHMENT
                   (AGAINST THE GEORGIA DOCK DEFENDANTS)

                             Brought by Ahold Delhaize USA, Inc.

               1196. In the alternative to remedies at law, through manipulating the Georgia
       Dock by submitting false price quotes and then misrepresenting and/or omitting the
       material fact of this manipulation to Plaintiffs, the Georgia Dock Defendants knowingly
       acted in an unconscionable, unfair, and oppressive manner toward Plaintiffs, violating the
       fundamental principles of justice, equity, and good conscience. The Georgia Dock
       Defendants received higher payment then they were entitled to and acted with conscious
       disregard for Plaintiffs’ rights.

       ANSWER: Denied.

               1197. It would be inequitable for the Georgia Dock Defendants to be permitted to
       retain the ill-gotten gains they obtained through these fraudulent and manipulative acts.
       The Georgia Dock Defendants’ enrichment resulted directly and proximately from the
       alleged conduct.

       ANSWER: Denied.

               1198. If Plaintiffs have no adequate remedy at law, the Court can and should
       compel the Georgia Dock Defendants to disgorge all unlawful or inequitable proceeds.
       Plaintiffs are entitled to the establishment of a constructive trust impressed upon the
       benefits to the Georgia Dock Defendants from their inequitable actions and unjust
       enrichment. Alternatively, each Defendant could pay its own unjust enrichment to
       Plaintiffs.

       ANSWER: Denied.


                                              596
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 597 of 695 PageID #:294173




                                    COUNT XX
                   VIOLATION OF S.C. CODE ANN §§ 39-3-10, ET SEQ.
                           (AGAINST ALL DEFENDANTS)

                          Brought by W. Lee Flowers & Company, Inc.

                1199. S.C. Code Ann. § 39-3-10, in pertinent part, declares unlawful all
        arrangements, contracts, agreements, or combinations between two or more firms made
        with a view to lessen, or which tend to lessen, full and free competition in the importation
        or sale of articles in South Carolina or which tend to advance or control the price to the
        consumer of any such product or article or which may lessen or affect in any manner the
        full and free competition in any prices in any branch of trade, business, or commerce.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1199 and therefore deny them.

                1200. The conduct of Defendants and their Co-Conspirators as alleged herein
        violates S.C. Code Ann. § 39-3-10 in that the conduct of Defendants as herein alleged
        tended to lessen the full and free competition and control the price of broiler chickens
        imported into the state of South Carolina by Defendants and purchased by Plaintiffs and
        other South Carolina residents.

        ANSWER: Denied.

                1201. S.C. Code Ann. § 39-3-30 provides, in pertinent part, that any person who
        may be injured or damaged by any such arrangement, contract, agreement, or combination
        described in § 39-3-10 may sue those firms responsible in any court of competent
        jurisdiction and recover the full consideration or sum paid for any goods, wares,
        merchandise, or articles the sale of which was controlled by such unlawful arrangement,
        contract, agreement, or combination.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1201 and therefore deny them.

               1202. Plaintiffs are entitled to recover the full amount of consideration they paid
        Defendants for the broiler chickens they purchased from Defendants during the time period
        in which the illegal contract, agreement, arrangement, or combination was in effect.

        ANSWER: Denied.




                                                597
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 598 of 695 PageID #:294174




                                   COUNT XXI
                    VIOLATION OF S.C. CODE ANN §§ 39-35, ET SEQ.
                           (AGAINST ALL DEFENDANTS)

                           Brought by W. Lee Flowers & Company, Inc.

              1203. S.C. Code Ann. § 39-5-20(a) declares as unlawful unfair methods of
        competition and unfair or deceptive acts or practices in the conduct of any trade or
        commerce.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1203 and therefore deny them.

                1204. S.C. Code Ann. § 39-5-20(b) provides that it is the intent of the South
        Carolina legislature that in construing paragraph (a) of that section that the courts will be
        guided by the interpretations given by the Federal Trade Commission and the federal
        courts to § 5(a)(1) of the Federal Trade Commission Act, as from time to time amended.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1204 and therefore deny them.

                1205. Plaintiffs purchased broiler chickens from one or more Defendants from
        within the State of South Carolina during the relevant period.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1205 and therefore deny them.

                1206. Defendants engaged in an unfair or deceptive act or practice with the intent
        to injure competition through supra-competitive profits.

        ANSWER: Denied.

             1207. Defendants’ conduct was unfair or deceptive within the conduct of
        commerce directed to or within the State of South Carolina.

        ANSWER: Denied.

                1208. Defendants’ unlawful conduct substantially affected South Carolina’s trade
        and commerce, in that Defendants’ conduct had the following effects: (1) broiler chicken
        competition was restrained, suppressed, and eliminated in South Carolina; (2) broiler
        chicken prices were raised, fixed, maintained, and/or stabilized at artificially high levels
        in South Carolina; (3) Plaintiffs were deprived of free and open competition; and (4)
        Plaintiffs paid supracompetitive, artificially inflated prices for broiler chickens.




                                                598
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 599 of 695 PageID #:294175




        ANSWER: Denied.

               1209. Defendants’ conduct was willful.

        ANSWER: Denied.

               1210. The conduct of Defendants herein thus violates § 5(a)(1) of the Federal
        Trade Commission Act and also constitutes a violation of S.C. Code Ann. § 39-5-20(a).

        ANSWER: Denied.

               1211. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs
        have been injured in their business and property and are threatened with further injury.

        ANSWER: Denied.

                1212. The conduct of Defendants also impacts, or has the potential to impact, the
        public interest in that, among other things, it is capable of repetition.

        ANSWER: Denied.

               1213. S.C. Code Ann. § 39-5-140 provides that any person who suffers any
        ascertainable loss of money or property as a result of the use or employment by another
        person of an unfair or deceptive method, act, or practice declared unlawful by § 39-5-20
        may bring an action individually to recover actual damages, and if the court finds that the
        use or employment of the unfair or deceptive method, act, or practice was a willing or
        knowing violation of § 39-5-20, the court shall award three times the actual damages
        sustained and may provide for such other relief as it deems necessary or proper. For
        purposes of this section, a willful violation occurs when the party committing the violation
        knew or should have known that its conduct was a violation of § 39-5- 20.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1213 and therefore deny them.

               1214. S.C. Code Ann. § 39-5-140(a) also provides that the court, upon a finding
        of a violation of § 39-5-20, shall award to the person bringing the action reasonable
        attorneys’ fees and costs.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1214 and therefore deny them.




                                                599
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 600 of 695 PageID #:294176




                 1215. Defendants knew or should have known that their conduct alleged herein
         was a violation of § 39-5-20, and Plaintiffs are entitled to an award in the amount of three
         times their actual damages sustained plus reasonable attorneys’ fees and costs.

         ANSWER: Denied.

                               COUNT XXII
                   VIOLATION OF FLORIDA DECEPTIVE AND
          UNFAIR TRADE PRACTICES ACT, FLA. STAT. § 501.201(2), ET SEQ.
                        (AGAINST ALL DEFENDANTS)

  Brought by Checkers Drive-In Restaurants, Inc.; Hooters Management Corporation; and LTP
    Management Group, Inc.; Bojangles’ Restaurants, Inc. and Bojangles Opco, LLC; Boston
                    Market Corporation; The Johnny Rockets Group, Inc.

                1216. The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§
         501.201, et seq. (the “FDUTPA”), generally prohibits “unfair methods of competition,
         unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct
         of any trade or commerce,” including practices in restraint of trade. Florida Stat. §
         501.204(1).

         ANSWER: Paragraph 1216 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1216.

                1217. The primary policy of the FDUTPA is “[t]o protect the consuming public
         and legitimate business enterprises from those who engage in unfair methods of
         competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any
         trade or commerce.” Florida Stat. § 501.202(2).

         ANSWER: Paragraph 1217 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1217.

                1218. Under Florida law, indirect purchasers have standing to maintain an action
         under the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a)
         (“…anyone aggrieved by a violation of this [statute] may bring an action…”).

         ANSWER: Denied.


                                                 600
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 601 of 695 PageID #:294177




                  1219. Plaintiffs purchased broilers within the State of Florida during the relevant
        period.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1219 and therefore deny them.

               1220. But for Defendants’ conduct set forth herein, the price per pound of broilers
        would have been lower, in an amount to be determined at trial.

        ANSWER: Denied.

               1221. Defendants entered into a contract, combination or conspiracy between two
        or more persons in restraint of trade or commerce in the broilers market, a substantial part
        of which occurred within Florida.

        ANSWER: Denied.

                1222. Defendants established, maintained or used a monopoly, or attempted to
        establish a monopoly, of trade or commerce in the market for broilers, for the purpose of
        excluding competition or controlling, fixing or maintaining prices in Florida at a level
        higher than the competitive market level, beginning at least as early as 2008 and
        continuing through the date of this filing.

        ANSWER: Denied.

                1223. Accordingly, Defendants’ conduct was an unfair method of competition,
        and an unfair or deceptive act or practice within the conduct of commerce within the State
        of Florida.

        ANSWER: Denied.

             1224. Defendants’ unlawful conduct substantially affected Florida’s trade and
        commerce.

        ANSWER: Denied.

                1225. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
        have been injured in their business or property by virtue of overcharges for broilers and
        are threatened with further injury.

        ANSWER: Denied.

                1226. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,
        including injunctive relief pursuant to Florida Stat. §501.208 and declaratory judgment,
        actual damages, reasonable attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

        ANSWER: Denied.


                                                  601
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 602 of 695 PageID #:294178




                                   COUNT XXIII
          VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
         ARIZ. REV. STAT. § 44-1401, ET SEQ. (AGAINST ALL DEFENDANTS)

     Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; The Johnny
                       Rockets Group, Inc.; Restaurants of America, Inc.

              1227. By reason of the conduct alleged herein, Defendants have violated Arizona
       Rev. Stat. § 44-1401, et seq.

       ANSWER: Denied.

              1228. Defendants entered into a contract, combination, or conspiracy between
       two or more persons in restraint of, or to monopolize, trade or commerce in the broilers
       market, a substantial portion of which occurred within Arizona.

       ANSWER: Denied.

               1229. Defendants established, maintained, or used a monopoly, or attempted to
       establish a monopoly, of trade or commerce in the relevant markets, a substantial portion
       of which occurred within Arizona, for the purpose of excluding competition or controlling,
       fixing, or maintaining prices in the broiler market.

       ANSWER: Denied.

              1230. Defendants’ violations of Arizona law were flagrant.

       ANSWER: Denied.

            1231. Defendants’ unlawful conduct substantially affected Arizona’s trade and
       commerce.

       ANSWER: Denied.

              1232. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
       have been injured in their business or property and are threatened with further injury.

       ANSWER: Denied.

              1233. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief
       available under Arizona Revised Statute § 44-1401, et seq.

       ANSWER: Denied.

             1234. Pursuant to Arizona Revised Statute § 44-1415, with the filing of this
       Complaint, a copy is being served upon the Attorney General of Arizona.




                                               602
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 603 of 695 PageID #:294179




         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1234 and therefore deny them.

                              COUNT XXIV
     VIOLATION OF ILLINOIS ANTITRUST ACT, 740 Ill. COMP. STAT. ANN. 10/1
                       (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Bojangles’ Restaurants, Inc. and Bojangles Opco,
       LLC; Caesars Enterprise Services, LLC; Carl Buddig & Co.; Hooters Management
                        Corporation; The Johnny Rockets Group, Inc.

                 1235. The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the
         unhampered growth of commerce and industry throughout the State by prohibiting
         restraints of trade which are secured through monopolistic or oligarchic practices and
         which act or tend to act to decrease competition between and among persons engaged in
         commerce and trade ....” 740 ILCS 10/2.

         ANSWER: Paragraph 1235 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1235.

                 1236. Plaintiffs purchased broilers within the State of Illinois during the relevant
         period. But for Defendants’ conduct set forth herein, the price per pound of broilers would
         have been lower, in an amount to be determined at trial.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 1236 and therefore deny them. Defendants

 deny the remaining allegations in Paragraph 1236.

                1237. Under the Illinois Antitrust Act, indirect purchasers have standing to
         maintain an action for damages based on the facts alleged in this Complaint. 740 ILCS
         10/7(2).

         ANSWER: Denied.

                1238. Defendants made contracts or engaged in a combination or conspiracy with
         each other, though they would have been competitors but for their prior agreement, for the
         purpose of fixing, controlling or maintaining prices for broilers sold, and/or for allocating
         customers or markets for broilers within intrastate commerce in Illinois.



                                                 603
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 604 of 695 PageID #:294180




         ANSWER: Denied.

                 1239. Defendants further unreasonably restrained trade or commerce and
         established, maintained or attempted to acquire monopoly power over the market for
         broilers in Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1,
         et seq.

         ANSWER: Denied.

                1240. Defendants’ conduct was willful.

         ANSWER: Denied.

                1241. Plaintiffs were injured with respect to purchases of broilers in Illinois and
         are entitled to all forms of relief, including actual damages, treble damages, reasonable
         attorneys’ fees and costs.

         ANSWER: Denied.


                                    COUNT XXV
                VIOLATION OF THE MINNESOTA ANTITRUST LAW,
             MINN. STAT. §325D.49, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                        Group, Inc.

                 1242. The Minnesota Antitrust Law of 1971 aims to prohibit any contract,
         combination or conspiracy when any part thereof was created, formed, or entered into in
         Minnesota; any contract, combination or conspiracy, wherever created, formed or entered
         into; any establishment, maintenance or use of monopoly power; and any attempt to
         establish, maintain or use monopoly power, whenever any of these affect Minnesota trade
         or commerce.

         ANSWER: Paragraph 1242 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1242.

                 1243. Plaintiffs purchased broilers within the State of Minnesota during the
         relevant period. But for Defendants’ conduct set forth herein the price per pound of
         broilers would have been lower, in an amount to be determined at trial.




                                                 604
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 605 of 695 PageID #:294181




         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 1243 and therefore deny them. Defendants

 deny the remaining allegations in Paragraph 1243.

                1244. Under the Minnesota Antitrust Act of 1971, indirect purchasers have
         standing to maintain an action based on the facts alleged in this Complaint. Minn. Stat. §
         325D.56.

         ANSWER: Denied.

                 1245. Defendants contracted, combined or conspired in unreasonable restraint of
         trade or commerce in the market for broilers within the intrastate commerce of and outside
         of Minnesota; established, maintained, used or attempted to establish, maintain or use
         monopoly power over the trade of commerce in the market for broilers within the intrastate
         commerce of and outside of Minnesota; and fixed prices and allocated markets for broilers
         within the intrastate commerce of and outside of Minnesota, in violation of Minn. Stat. §
         325D.49, et seq.

         ANSWER: Denied.

                 1246. Plaintiffs were injured with respect to purchases of broilers in Minnesota
         and is entitled to all forms of relief, including actual damages, treble damages, costs and
         disbursements, reasonable attorneys’ fees, and injunctive relief necessary to prevent and
         restrain violations hereof.

         ANSWER: Denied.

                                    COUNT XXVI
                VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
          N.M. STAT. ANN. §§ 57-1-15, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                        Group, Inc.

               1247. The New Mexico Antitrust Act aims to prohibit restraints of trade and
         monopolistic practices. N.M. Stat. Ann. §§ 57-1-15.

         ANSWER: Paragraph 1247 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1247.



                                                 605
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 606 of 695 PageID #:294182




                  1248. Plaintiffs purchased broilers within the State of New Mexico during the
          relevant period. But for Defendants’ conduct set forth herein, the price per pound of
          broilers would have been lower, in an amount to be determined at trial.

          ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 1248 and therefore deny them. Defendants

 deny the remaining allegations in Paragraph 1248.

                 1249. Under New Mexico law, indirect purchasers have standing to maintain an
          action based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

          ANSWER: Denied.

                  1250. Defendants contracted, agreed, combined or conspired, and monopolized
          or attempted to monopolize trade for broilers within intrastate commerce of New Mexico, in
          violation of N.M. Stat. Ann. § 57-1-1, et seq.

          ANSWER: Denied.

                  1251. Plaintiffs were injured with respect to purchases of broilers in New Mexico
          and is entitled to all forms of relief, including actual damages, treble damages, reasonable
          attorneys’ fees, costs, and injunctive relief.

          ANSWER: Denied.

                             COUNT XXVII
   VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL BUSINESS LAW
                      (AGAINST ALL DEFENDANTS)

         Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; Hooters
                    Management Corporation; The Johnny Rockets Group, Inc.

                 1252. Article 22 of the New York General Business Law generally prohibits
          monopolies and contracts or agreements in restraint of trade, with the policy of
          encouraging competition or the free exercise of any activity in the conduct of any business,
          trade or commerce in New York. N.Y. Gen. Bus. Law. § 340(1).

          ANSWER: Paragraph 1252 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1252.




                                                  606
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 607 of 695 PageID #:294183




                1253. Plaintiffs purchased broilers within New York State during the relevant
        period. But for Defendants’ conduct set forth herein, the price per pound of broilers would
        have been lower, in an amount to be determined at trial.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 1253 and therefore deny them. Defendants

 deny the remaining allegations in Paragraph 1253.

                1254. Under New York law, indirect purchasers have standing to maintain an
        action based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law. § 340(6).

        ANSWER: Denied.

                 1255. Defendants established or maintained a monopoly within the intrastate
        commerce of New York for the trade or commerce of broilers and restrained competition
        in the free exercise of the conduct of the business of broilers within the intrastate commerce
        of New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

        ANSWER: Denied.

                1256. Plaintiffs were injured with respect to purchases of broilers in New York
        and is entitled to all forms of relief, including actual damages, treble damages, costs not
        exceeding $10,000 and reasonable attorneys’ fees.

        ANSWER: Denied.

              1257. Pursuant to N.Y. Gen. Bus. Law Section 340(5), with the filing of this
        Complaint, a copy is being served upon the Attorney General of New York.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1257 and therefore deny them.

                              COUNT XXVIII
       VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
      BUSINESS PRACTICES ACT, 815 ILL. COMP. STAT. ANN. 505/10a, ET SEQ.
                       (AGAINST ALL DEFENDANTS)

   Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; Carl Buddig &
     Co.; Hooters Management Corporation; The Johnny Rockets Group, Inc.; Bojangles’
                        Restaurants, Inc. and Bojangles Opco, LLC




                                                 607
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 608 of 695 PageID #:294184




             1258. By reason of the conduct alleged herein, Defendants have violated 740 Ill.
       Comp. Stat. Ann. 10/3(1), et seq.

       ANSWER: Denied.

              1259. Defendants entered into a contract, combination, or conspiracy between
       two or more persons in restraint of, or to monopolize, trade or commerce in the broilers
       market, a substantial part of which occurred within Illinois.

       ANSWER: Denied.

               1260. Defendants established, maintained, or used a monopoly, or attempted to
       establish a monopoly, of trade or commerce in the relevant markets, a substantial part of
       which occurred in Illinois, for the purpose of excluding competition or controlling, fixing,
       or maintained prices in the broiler market.

       ANSWER: Denied.

             1261. Defendants conduct was unfair, unconscionable, or deceptive within the
       conduct of commerce within the State of Illinois.

       ANSWER: Denied.

               1262. Defendants conduct misled consumers, withheld material facts, and
       resulted in material misrepresentations to Plaintiffs.

       ANSWER: Denied.

            1263. Defendants’ unlawful conduct substantially affected Illinois trade and
       commerce.

       ANSWER: Denied.

               1264. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
       have been injured in their business or property and is threatened with further injury.
       Plaintiffs’ claim falls within the scope of the Illinois statute.

       ANSWER: Denied.

               1265. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,
       including actual damages or any other relief the Court deems proper under 815 Ill. Comp.
       Stat. Ann. 505/10a, et seq.

       ANSWER: Denied.




                                                608
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 609 of 695 PageID #:294185




                                   COUNT XXIX
           VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
           MINN. STAT. § 325F.68, ET SEQ. (AGAINST ALL DEFENDANTS)

   Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                       Group, Inc.

               1266. By reason of the conduct alleged herein, Defendants have violated Minn.
       Stat. § 325F.68, et seq.

       ANSWER: Denied.

             1267. Defendants engaged in deceptive trade practices with intent to injure
       competitors and consumers through supra-competitive profits.

       ANSWER: Denied.

               1268. Defendants established, maintained, or used a monopoly, or attempted to
       establish a monopoly, of trade or commerce in the broilers market, a substantial part of
       which occurred in Minnesota, for the purpose of controlling, fixing, or maintaining prices
       in the broilers market.

       ANSWER: Denied.

             1269. Defendants’ conduct was unfair, unconscionable, or deceptive within the
       conduct of commerce within the State of Minnesota.

       ANSWER: Denied.

               1270. Defendants conduct, specifically in the form of fraudulent concealment of
       their horizontal agreement, created a fraudulent or deceptive act or practice committed by
       a supplier in connection with a consumer transaction.

       ANSWER: Denied.

            1271. Defendants’ unlawful conduct substantially affected Minnesota’s trade and
       commerce.

       ANSWER: Denied.

              1272. Defendants’ conduct was willful.

       ANSWER: Denied.




                                              609
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 610 of 695 PageID #:294186




               1273. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
       have been injured in their business or property and are threatened with further injury.
       Plaintiffs’ claims fall within the scope of the Minnesota statute.

       ANSWER: Denied.

              1274. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,
       including damages, reasonable attorneys’ fees and costs under Minn. Stat. § 325F.68, et
       seq. and applicable case law.

       ANSWER: Denied.

                                   COUNT XXX
          VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
        N.M. STAT. ANN. §§ 57-12-3, ET SEQ. (AGAINST ALL DEFENDANTS)

   Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                       Group, Inc.

               1275. By reason of the conduct alleged herein, Defendants have violated N.M.
       Stat. Ann. §§ 57-12-3, et seq.

       ANSWER: Denied.

              1276. Defendants entered into a contract, combination, or conspiracy between
       two or more persons in restraint of, or to monopolize, trade of commerce in the broilers
       market, a substantial part of which occurred within New Mexico.

       ANSWER: Denied.

               1277. Defendants established, maintained, or used a monopoly, or attempted to
       establish a monopoly, of trade or commerce in the relevant markets, a substantial part of
       which occurred within New Mexico, for the purpose of excluding competition or
       controlling, fixing, or maintaining prices in the broilers market.

       ANSWER: Denied.

             1278. Defendants’ conduct was unfair, unconscionable, or deceptive within the
       conduct of commerce within the State of New Mexico.

       ANSWER: Denied.

               1279. Defendants’ conduct misled consumers, withheld material facts, and
       resulted in material misrepresentations to Plaintiffs.

       ANSWER: Denied.




                                               610
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 611 of 695 PageID #:294187




             1280. Defendants’ unlawful conduct substantially affected New Mexico’s trade
       and commerce.

       ANSWER: Denied.

               1281. Defendants’ conduct constituted “unconscionable trade practices” in that
       such conduct, inter alia, resulted in a gross disparity between the value received by
       Plaintiffs and the price paid by them for broilers as set forth in N.M. Stat. Ann. § 57-12-
       2E.

       ANSWER: Denied.

              1282. Defendants conduct was willful.

       ANSWER: Denied.

              1283. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
       have been injured in its business or property and is threatened with further injury.

       ANSWER: Denied.

              1284. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,
       including actual damages or up to $300 per violation, whichever is greater plus reasonable
       attorneys’ fees under N.M. Stat. Ann. § 57-12-10.

       ANSWER: Denied.

                               COUNT XXXI
   VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,CAL. BUS & PROF. CODE
               §16700, ET SEQ (AGAINST ALL DEFENDANTS)

    Brought by Anaheim Wings, LLC; Bonita Plaza Wings, LLC; Boston Market Corporation;
  Caesars Enterprise Services, LLC; Costa Mesa Wings, LLC; Downtown Wings, LLC; Gaslamp
   Wings, LLC; Hollywood Wings, LLC; Mission Valley Wings, LLC; Oceanside Wings, LLC;
    Ontario Wings, LLC; Rancho Bernardo Wings, LLC; South Gate Wings, LLC; The Johnny
                      Rockets Group, Inc.; Wings Over Long Beach, LLC

               1285. The California Business & Professions Code generally governs conduct of
       corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs
       antitrust violations in California.

       ANSWER: Paragraph 1285 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any




                                               611
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 612 of 695 PageID #:294188




 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1285.

                1286. California policy is that “vigorous representation and protection of
         consumer interests are essential to the fair and efficient functioning of a free enterprise
         market economy,” including by fostering competition in the marketplace. Cal. Bus. & Prof.
         Code § 301.

         ANSWER: Paragraph 1286 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1286.

                 1287. Under the Cartwright Act, indirect purchasers have standing to maintain
         an action based on the facts alleged in this Complaint. Cal. Bus. & Prof. Code § 16750(a).

         ANSWER: Denied.

                 1288. A trust in California is any combination intended for various purposes,
         including but not limited to creating or carrying out restrictions in trade or commerce,
         limiting or reducing the production or increasing the price of merchandise, or preventing
         competition in the market for a commodity. Cal. Bus. & Prof. Code § 16720. Every trust is
         unlawful except as provided by the Code. Id. § 16726.

         ANSWER: Paragraph 1288 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1288.

                 1289. Plaintiffs purchased broilers within the State of California during the
         relevant period. But for Defendants’ conduct set forth herein, the price per pound of
         broilers would have been lower, in an amount to be determined at trial.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of Paragraph 1289 and therefore deny them. Defendants

 deny the remaining allegations in Paragraph 1289.




                                                 612
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 613 of 695 PageID #:294189




               1290. Defendants enacted a combination of capital, skill or acts for the purpose of
        creating and carrying out restrictions in trade or commerce, in violation of Cal. Bus. &
        Prof. Code § 16700, et seq.

        ANSWER: Denied.

                1291. Plaintiffs were injured in their business or property, with respect to
        purchases of broilers in California and are entitled to all forms of relief, including recovery
        of treble damages, interest, and injunctive relief, plus reasonable attorneys’ fees and costs.

        ANSWER: Denied.

                                COUNT XXXII
          VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
      CAL. BUS & PROF. CODE § 17200, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Anaheim Wings, LLC; Bonita Plaza Wings, LLC; Caesars Enterprise Services,
    LLC; Costa Mesa Wings, LLC; Downtown Wings, LLC; Gaslamp Wings, LLC; Hollywood
     Wings, LLC; Mission Valley Wings, LLC; Oceanside Wings, LLC; Ontario Wings, LLC;
   Rancho Bernardo Wings, LLC; South Gate Wings, LLC; Wings Over Long Beach, LLC; The
                   Johnny Rockets Group, Inc.; Boston Market Corporation

                1292. The violations of federal antitrust law set forth above also constitute
        violations of section 17200, et seq. of the California Business and Professions Code.

        ANSWER: Denied.

               1293. Defendants have engaged in unfair competition or unfair, unconscionable,
        deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts
        and practices specified above.

        ANSWER: Denied.

                1294. This claim is instituted pursuant to sections 17203 and 17204 of the
        California Business and Professions Code, to obtain restitution from these Defendants for
        acts, as alleged herein, that violated the UCL.

        ANSWER: Defendants admit that Plaintiffs have purported to plead this claim pursuant

 to sections 17203 and 17204 of the California Business and Professions Code, but deny that

 Plaintiffs are entitled to restitution thereunder or otherwise and any and all allegations of

 wrongdoing by any of the Defendants.

               1295. The Defendants’ conduct as alleged herein violated the UCL. The acts,
        omissions, misrepresentations, practices and non-disclosures of Defendants, as alleged


                                                 613
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 614 of 695 PageID #:294190




       herein, constituted a common, continuous, and continuing course of conduct of unfair
       competition by means of unfair, unlawful, and/or fraudulent business acts or practices
       within the meaning of the UCL, including, but not limited to, the violations of section
       16720, et seq., of the California Business and Professions Code, set forth above.

       ANSWER: Denied.

               1296. Defendants’ acts, omissions, misrepresentations, practices, and non-
       disclosures, as described above, whether or not in violation of section 16720, et seq., of
       California Business and Professions Code, and whether or not concerted or independent
       acts, are otherwise unfair, unconscionable, unlawful or fraudulent.

       ANSWER: Denied.

               1297. Plaintiffs are entitled to full restitution and/or disgorgement of all revenues,
       earnings, profits, compensation, and benefits that may have been obtained by Defendants
       as a result of such business acts or practices.

       ANSWER: Denied.

              1298. The illegal conduct alleged herein is continuing and there is no indication
       that Defendants will not continue such activity into the future.

       ANSWER: Denied.

               1299. The unlawful and unfair business practices of Defendants, and each of
       them, as described above, have caused and continue to cause Plaintiffs to pay supra-
       competitive and artificially-inflated prices for broilers sold in the State of California.
       Plaintiffs suffered injury in fact and lost money or property as a result of such unfair
       competition.

       ANSWER: Denied.

              1300. As alleged in this Complaint, Defendants and their Co-Conspirators have
       been unjustly enriched as a result of their wrongful conduct and by Defendants’ unfair
       competition. Plaintiffs are accordingly entitled to equitable relief including restitution
       and/or disgorgement of all revenues, earnings, profits, compensation, and benefits that
       may have been obtained by Defendants as a result of such business practices, pursuant to
       California Business and Professions Code sections 17203 and 17204.

       ANSWER: Denied.




                                                614
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 615 of 695 PageID #:294191




                                COUNT XXXIII
                 VIOLATION OF ALABAMA ANTITRUST LAW,
          ALABAMA CODE §§ 6-5-60, ET SEQ. (AGAINST ALL DEFENDANTS)

   Brought by The Johnny Rockets Group, Inc. and Bojangles’ Restaurants, Inc. and Bojangles
                                         Opco, LLC

                 1301. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of Alabama and was registered to do business in Alabama. During
        the relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
        received at store locations in Alabama from its locations in Alabama. As a result of
        Defendants’ Conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
        its store locations in Alabama.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1301. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1301 and therefore deny them.

                1302. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through its vendors, for use in food preparation in Plaintiffs’ Alabama
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in Alabama.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1302 and therefore deny them.

                1303. As a result of Plaintiffs’ presence in Alabama and the substantial business
        it conducted in Alabama – including the submission of purchase orders for, receiving
        invoices for, and receiving shipment of broilers in Alabama – Plaintiffs are entitled to the
        protection of the laws of Alabama.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1303 and therefore deny them.

               1304. Ala. Code §§ 6-5-60 provides that “any person, firm, or corporation injured
        or damaged by an unlawful trust, combine, or monopoly, or its effect, direct, or indirect,
        may in each instance of such injury or damage, recover the sum of $500 and all actual
        damages.”

        ANSWER: Paragraph 1304 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any



                                                 615
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 616 of 695 PageID #:294192




 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1304.

                 1305. Under Alabama law, Plaintiffs have standing to maintain an action under
         the antitrust provisions of the Alabama Code based on the facts alleged in this Complaint.
         Alabama Code §§ 6-5-60 et seq.

         ANSWER: Denied.

                 1306. Defendants combined, contracted, understood and agreed in the market for
         broilers in an unlawful manner, with the effect of restraining trade, increasing the price of
         broilers sold to Plaintiffs in Alabama, and hindering competition in the sale of broilers, in
         violation of Alabama Code §§ 6-5-60 et seq. But for Defendants’ conduct set forth herein,
         the price of broilers sold to Plaintiffs in Alabama would have been lower.

         ANSWER: Denied.

                 1307. During the relevant period, Defendants’ illegal conduct substantially
         affected Alabama commerce. Plaintiffs were injured and is threatened with injury with
         respect to purchases of broilers in Alabama in that they paid and will pay supra-
         competitive prices for broilers due to Defendants’ unlawful conduct, and are entitled to all
         forms of relief available under Alabama Code §§ 6-5-60 et seq.

         ANSWER: Denied.

                                   COUNT XXXIV
          VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT,
         COLO. REV. STAT., §§ 6-1-101, ET SEQ. (AGAINST ALL DEFENDANTS)

                            Brought by The Johnny Rockets Group, Inc.

                1308. Defendants have violated the Colorado Consumer Protection Act, Colorado
         Rev. Stat. §§ 6-1-101, et seq., by engaging in the acts or practices specified above.

         ANSWER: Denied.

                1309. Defendants engaged in unfair or deceptive trade practices as alleged above
         during the course of their regular business that significantly impacted Plaintiffs in
         Colorado.

         ANSWER: Denied.

                1310. Plaintiffs have suffered an injury in fact to a legally protected interest and
         lost money or property as a result of Defendants’ concerted actions.

         ANSWER: Denied.



                                                 616
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 617 of 695 PageID #:294193




                1311. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of Colorado and was registered to do business in Colorado. During
        the relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
        received at store locations in Colorado from its locations in Colorado. As a result of
        Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
        their store locations in Colorado.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1311 and therefore deny them.

                1312. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through its vendors, for use in food preparation in Plaintiffs’ Colorado
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in Colorado.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1312 and therefore deny them.

                1313. As a result of Plaintiffs’ presence in Colorado and the substantial business
        it conducted in Colorado – including the submission of purchase orders for, receiving
        invoices for, and receiving shipment of broilers in Colorado – Plaintiffs are entitled to the
        protection of the laws of Colorado.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1313 and therefore deny them.

                1314. But for Defendants’ conduct set forth herein, the price of broilers paid by
        Plaintiffs would have been lower.

        ANSWER: Denied.

                1315. Defendants’ unlawful, unfair, and/or deceptive trade and business practices
        were a direct and proximate cause of actual injury to Plaintiffs. Specifically, Defendants
        directly caused Plaintiffs and others to pay supra-competitive and artificially inflated
        prices for broilers. Defendants’ conduct also substantially affected commerce in Colorado
        during the relevant period.

        ANSWER: Denied.

                1316. In addition, Defendants fraudulently concealed their actions from Plaintiffs.
        As alleged above, Defendants took affirmative actions to conceal their collusive activity by
        keeping communications with Co-Conspirators secret and making false statements
        publicly and to Plaintiffs about the reasons for artificially inflated prices of broilers.



                                                 617
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 618 of 695 PageID #:294194




          Plaintiffs were likely to be deceived, and were in fact deceived by Defendants’ fraudulent
          actions.

          ANSWER: Denied.

                  1317. Therefore, Plaintiffs seek any and all relief, to the fullest extent allowable,
          under the Colorado Consumer Protection Act, Colorado Rev. Stat. §§ 6-1-101, et seq., and
          as equity so requires.

          ANSWER: Defendants admit that Plaintiffs purport to seek relief under the Colorado

 Consumer Protection Act, but deny that Plaintiffs are entitled to relief thereunder or otherwise and

 any and all allegations of wrongdoing by any of the Defendants.

                                    COUNT XXXV
            VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
              D.C. CODE § 28-4501, ET SEQ. (AGAINST ALL DEFENDANTS)

         Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.; Bojangles’
                            Restaurants, Inc. and Bojangles Opco, LLC

                  1318. The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints
          of Trade) is to “promote the unhampered freedom of commerce and industry throughout
          the District of Columbia by prohibiting restraints of trade and monopolistic practices.”

          ANSWER: Paragraph 1318 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1318.

                 1319. During the relevant period, Plaintiffs conducted a substantial volume of
          business in the District of Columbia and was registered to do business in the District of
          Columbia. During the relevant period, Plaintiffs submitted purchase orders for all
          shipments of broilers it received at store locations in the District of Columbia from their
          locations in the District of Columbia. As a result of Defendants’ conspiracy, Plaintiffs took
          delivery of broilers at artificially inflated prices at their store locations in the District of
          Columbia.

          ANSWER: Defendants deny the existence of and participation in Plaintiffs’ alleged

 conspiracy. Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 1319 and therefore deny them.


                                                   618
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 619 of 695 PageID #:294195




                1320. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ District of
        Columbia locations, and not for resale in unaltered form. Plaintiffs then sold prepared
        chicken meals to customers in the District of Columbia.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1320 and therefore deny them.

                1321. But for Defendants’ conduct set forth herein, the price of broilers paid by
        Plaintiffs would have been lower.

        ANSWER: Denied.

                1322. During the relevant period, Plaintiffs conducted substantial business in the
        District of Columbia – including submitting purchase orders for, receiving invoices for,
        and receiving shipments of broilers in the District of Columbia – suffered injury in the
        District of Columbia, and are entitled to the protection of the laws of the District of
        Columbia.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1322 and therefore deny them.

               1323. Under District of Columbia law, Plaintiffs have standing to maintain an
        action under the antitrust provisions of the D.C. Code based on the facts alleged in this
        Complaint. See D.C. Code § 28-4509(a).

        ANSWER: Denied.

               1324. Defendants contracted, combined or conspired to act in restraint of trade
        within the District of Columbia, and to rig bids and allocate markets for broilers sold
        within the District of Columbia, in violation of D.C. Code §§ 28-4501–28-4581.
        Defendants’ conduct substantially affected District of Columbia commerce.

        ANSWER: To the extent the allegations in Paragraph 1324 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1324 at

 this time. Defendants deny any remaining allegations in Paragraph 1324.




                                                619
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 620 of 695 PageID #:294196




                 1325. Plaintiffs were injured with respect to their and/or their vendors’ purchases
         of broilers in the District of Columbia and are entitled to all forms of relief, including actual
         damages, treble damages, and interest, reasonable attorneys’ fees and costs.

         ANSWER: Denied.


                                  COUNT XXXVI
                   VIOLATION OF HAWAII ANTITRUST LAWS,
           HAWAII REV. STAT. § 480, ET SEQ. (AGAINST ALL DEFENDANTS)

                             Brought by The Johnny Rockets Group, Inc.

                 1326. The contract, combination, or conspiracy alleged above violates Hawaii
         Rev. Stat. § 480-4(a), which prohibits, inter alia, every contract, combination or
         conspiracy “in restraint of trade or commerce in the State;” and Hawaii Rev. Stat. § 480-
         4(b)(1), which, inter alia, makes it unlawful to “fix, control or maintain the price of any
         commodity.”

         ANSWER: Paragraph 1326 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1326.

                  1327. Broilers are “commodities” within the meaning of Hawaii Rev. Stat. § 480-
         1. Defendants’ combinations or conspiracies restrained, suppressed and eliminated price
         competition for broilers in Hawaii, restrained trade and commerce in Hawaii, and caused
         the prices of broilers to be raised, fixed, maintained and stabilized at supracompetitive
         levels, in violation of Hawaii antitrust laws.

         ANSWER: Paragraph 1327 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1327.

                1328. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Hawaii and was registered to do business in Hawaii. During the
         relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
         received at store locations in Hawaii from their locations in Hawaii. As a result of




                                                   620
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 621 of 695 PageID #:294197




        Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
        their store locations in Hawaii.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1328. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1328 and therefore deny them.

                1329. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ Hawaii
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in Hawaii.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1329 and therefore deny them.

                1330. As a result of Plaintiffs’ presence in Hawaii and the substantial business it
        conducted in Hawaii – including the submission of purchase orders for, receiving invoices
        for, and receiving shipment of broilers in Hawaii – Plaintiffs are entitled to the protection
        of the laws of Hawaii.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1330 and therefore deny them.

               1331. By reason of Defendants’ contract, combination or conspiracy alleged
        above, Plaintiffs paid more for broilers than they would have paid in the absence of such
        conduct. As a result, Plaintiffs have sustained injury and are entitled to all relief available
        under Hawaii Rev. Stat. §§ 480 et seq.

        ANSWER: Denied.

                                COUNT XXXVII
              VIOLATION OF THE MAINE’S ANTITRUST STATUTE,
    ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ. (AGAINST ALL DEFENDANTS)

                            Brought by The Johnny Rockets Group, Inc.

               1332. Part 3 of Title 10 the Maine Revised Statutes generally governs regulation
        of trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally




                                                 621
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 622 of 695 PageID #:294198




         prohibiting contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev.
         Stat. Ann. Tit. 10, §§ 1101-02.

         ANSWER: Paragraph 1332 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1332.

                 1333. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Maine and was registered to do business in Maine. During the
         relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
         received at store locations in Maine from their locations in Maine. As a result of
         Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
         their store locations in Maine.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1333. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1333 and therefore deny them.

                 1334. During the relevant period, Plaintiffs purchased broilers from Defendants,
         directly and through their vendors, for use in food preparation in Plaintiffs’ Maine
         locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
         to customers in Maine.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1334 and therefore deny them.

                 1335. As a result of Plaintiffs’ presence in Maine and the substantial business it
         conducted in Maine – including the submission of purchase orders for, receiving invoices
         for, and receiving shipment of broilers in Maine – Plaintiffs are entitled to the protection
         of the laws of Maine.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1335 and therefore deny them.

                 1336. Under Maine law, Plaintiffs have standing to maintain an action based on
         the facts alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10, § 1104(1).

         ANSWER: Denied.



                                                  622
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 623 of 695 PageID #:294199




                 1337. Defendants contracted, combined or conspired in restraint of trade or
         commerce of broilers within the intrastate commerce of Maine, in violation of Me. Rev.
         Stat. Ann. Tit. 10, § 1101, et seq. But for Defendants’ conduct set forth herein, the price of
         broilers would have been lower.

         ANSWER: Denied.

                1338. As a result, Plaintiffs were injured with respect to broilers sold to Plaintiffs in
         Maine and are entitled to all forms of relief, including actual damages, treble damages,
         reasonable attorneys’ and experts’ fees and costs.

         ANSWER: Denied.

                                COUNT XXXVIII
            VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT,
         MICH. COMP. LAWS § 445.771, ET SEQ. (AGAINST ALL DEFENDANTS)

     Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; The Johnny
                                    Rockets Group, Inc.

                1339. The Michigan Antitrust Reform Act aims “to prohibit contracts,
         combinations, and conspiracies in restraint of trade or commerce ... to prohibit monopolies
         and attempts to monopolize trade or commerce ... [and] to provide remedies, fines, and
         penalties for violations of this act.” Mich. Act 274 of 1984.

         ANSWER: Paragraph 1339 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1339.

                 1340. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Michigan and was registered to do business in Michigan. During
         the relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
         received at store locations in Michigan from their locations in Michigan. As a result of
         Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
         their store locations in Michigan.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1340. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1340 and therefore deny them.




                                                  623
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 624 of 695 PageID #:294200




                1341. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ Michigan
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in Michigan.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1341 and therefore deny them.

                1342. As a result of Plaintiffs’ presence in Michigan and the substantial
        business it conducted in Michigan – including the submission of purchase orders for,
        receiving invoices for, and receiving shipment of broilers in Michigan – Plaintiffs are
        entitled to the protection of the laws of Michigan.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1342 and therefore deny them.

               1343. Under the Michigan Antitrust Reform Act, Plaintiffs have standing to
        maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws §
        452.778(2).

        ANSWER: Denied.

               1344. Defendants contracted, combined or conspired to restrain or commerce in
        the market for broilers, in violation of Mich. Comp. Laws § 445.772, et seq.

        ANSWER: Denied.

              1345. Defendants’ violations of Michigan law were flagrant. But for Defendants’
        conduct set forth herein, the price of broiler paid by Plaintiffs would have been lower.

        ANSWER: Denied.

               1346. As a result, Plaintiffs were injured with respect to their and/or their
        vendors’ purchases of broilers in Michigan and are entitled to all forms of relief, including
        actual damages, treble damages for flagrant violations, interest, costs, reasonable
        attorneys’ fees, and injunctive or other appropriate equitable relief.

        ANSWER: Denied.




                                                624
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 625 of 695 PageID #:294201




                                COUNT XXXIX
            VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES
                     ACT, MO. ANN. STAT. § 407.010, ET SEQ.
                         (AGAINST ALL DEFENDANTS)

          Brought by Caesars Enterprise Services, LLC; The Johnny Rockets Group, Inc.

                 1347. Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”)
         generally governs unlawful business practices, including antitrust violations such as
         restraints of trade and monopolization.

         ANSWER: Paragraph 1347 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1347.

                 1348. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Missouri and was registered to do business in Missouri. During the
         relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
         received at store locations in Missouri from their locations in Missouri. As a result of
         Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
         their store locations in Missouri.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1348. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1348 and therefore deny them.

                 1349. During the relevant period, Plaintiffs purchased broilers from Defendants,
         directly and through their vendors, for use in food preparation in Plaintiffs’ Missouri
         locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
         to customers in Missouri.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1349 and therefore deny them.

                1350. As a result of Plaintiffs’ presence in Missouri and the substantial business
         they conducted in Missouri – including the submission of purchase orders for, receiving




                                                  625
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 626 of 695 PageID #:294202




        invoices for, and receiving shipment of broilers in Missouri – Plaintiffs are entitled to the
        protection of the laws of Missouri.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1350 and therefore deny them.

              1351. Under Missouri law, Plaintiffs have standing to maintain an action under
        the MMPA based on the facts alleged in this Complaint.

        ANSWER: Denied.

                1352. Defendants contracted, combined or conspired in restraint of trade or
        commerce of broilers within the intrastate commerce of Missouri, through agreements to
        fix prices, rig bids and allocate markets and otherwise control trade, in violation of Mo.
        Ann. Stat. § 407.010, et seq. But for Defendants’ conduct set forth herein, the price per
        pound of broilers would have been lower.

        ANSWER: To the extent the allegations in Paragraph 1352 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1352 at

 this time. Defendants deny any remaining allegations in Paragraph 1352.

                1353. As a result, Plaintiffs were injured with respect to their purchases of
        broilers in Missouri and are entitled to all forms of relief, including actual damages or
        liquidated damages in an amount which bears a reasonable relation to the actual damages
        which have been sustained, as well as reasonable attorneys’ fees, costs, and injunctive
        relief.

        ANSWER: Denied.




                                                626
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 627 of 695 PageID #:294203




                                      COUNT XL
           VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
          NEV. REV. STAT. § 598A.010, ET SEQ. (AGAINST ALL DEFENDANTS)

     Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; The Johnny
                                    Rockets Group, Inc.

                1354. The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open
         and competitive production and sale of commodities ... is necessary to the economic well-
         being of the citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

         ANSWER: Paragraph 1354 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1354.

                1355. The policy of NUTPA is to prohibit acts in restraint of trade or commerce,
         to preserve and protect the free, open and competitive market, and to penalize all persons
         engaged in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts
         include, inter alia, price fixing, division of markets, allocation of customers, and
         monopolization of trade. Nev. Rev. Stat. Ann. § 598A.060.

         ANSWER: Paragraph 1355 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1355.

                 1356. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Nevada and was registered to do business in Nevada. During the
         relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
         received at store locations in Nevada from their locations in Nevada. As a result of
         Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
         their store locations in Nevada.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1356. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1356 and therefore deny them.




                                                  627
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 628 of 695 PageID #:294204




                1357. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ Nevada
        locations, and not for resale in unaltered form. Plaintiff then sold prepared chicken meals
        to customers in Nevada.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1357 and therefore deny them.

                1358. As a result of Plaintiffs’ presence in Nevada and the substantial business it
        conducted in Nevada – including the submission of purchase orders for, receiving invoices
        for, and receiving shipment of broilers in Nevada – Plaintiffs are entitled to the protection
        of the laws of Nevada.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1358 and therefore deny them.

              1359. Under Nevada law, indirect purchasers have standing to maintain an action
        under NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. §
        598A.210(2).

        ANSWER: Denied.

               1360. Defendants fixed prices for broilers sold to Plaintiffs and/or their vendors
        in Nevada, rigged bids and divided Nevada markets, allocated Nevada customers, and
        engaged in a contract, combination or conspiracy in restraint of trade in violation of Nev.
        Rev. Stat. Ann. § 598A, et seq.

        ANSWER: To the extent the allegations in Paragraph 1360 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1360 at

 this time. Defendants deny any remaining allegations in Paragraph 1360.

                1361. But for Defendants’ conduct set forth herein, the prices of broilers paid by
        Plaintiffs and/or their vendors for broilers in Nevada would have been lower. Plaintiffs
        were injured with respect to the broilers purchased in Nevada at supra-competitive prices
        caused by Defendants’ conduct.

        ANSWER: Denied.




                                                628
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 629 of 695 PageID #:294205




               1362. Accordingly, Johnny Rockets is entitled to all forms of relief, including
        actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

        ANSWER: Denied.

              1363. In accordance with the requirements of § 598A.210(3), notice of this action
        was mailed to the Nevada Attorney General by Plaintiffs.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1363 and therefore deny them.

                                    COUNT XLI
        VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
         NEV. REV. STAT. § 598.0903, ET SEQ. (AGAINST ALL DEFENDANTS)

     Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; The Johnny
                                    Rockets Group, Inc.

                1364. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of Nevada and was registered to do business in Nevada. During the
        relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it
        received at store locations in Nevada from their locations in Nevada. As a result of
        Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
        their store locations in Nevada.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1364. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1364 and therefore deny them.

                1365. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ Nevada
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in Nevada.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1365 and therefore deny them.

               1366. As a result of Plaintiffs’ presence in Nevada and the substantial business
        they conducted in Nevada – including the submission of purchase orders for, receiving




                                                 629
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 630 of 695 PageID #:294206




        invoices for, and receiving shipment of broilers in Nevada – Plaintiffs are entitled to the
        protection of the laws of Nevada.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1366 and therefore deny them.

                1367. By reason of the conduct alleged herein, Defendants have violated Nev. Rev.
        Stat. § 598.0903, et seq.

        ANSWER: Denied.

                1368. Defendants engaged in a deceptive trade practice with the intent to injure
        Plaintiffs and to substantially lessen competition.

        ANSWER: Denied.

                1369. Defendants established, maintained, or used or attempted to establish a
        conspiracy in restraint of trade or commerce in the broilers Market, a substantial part of
        which occurred within Nevada, for the purpose of excluding competition or controlling,
        fixing, or maintaining prices of broilers sold to Plaintiffs in Nevada.

        ANSWER: Denied.

              1370. Defendants’ conduct was unfair, unconscionable, or deceptive within the
        conduct of commerce within the State of Nevada.

        ANSWER: Denied.

               1371. Defendants’ conduct amounted to a fraudulent act or practice committed
        by a supplier in connection with a consumer transaction.

        ANSWER: Denied.

             1372. Defendants’ unlawful conduct substantially affected Nevada’s trade and
        commerce.

        ANSWER: Denied.

                1373. Defendants’ conduct was willful. As a direct and proximate cause of
        Defendants’ unlawful conduct, Plaintiffs have been injured in their business or property and
        are threatened with further injury.

        ANSWER: Denied.




                                                630
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 631 of 695 PageID #:294207




                1374. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,
        including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000
        per violation under Nev. Rev. Stat. § 598.0993.

        ANSWER: Denied.

                              COUNT XLII
      VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
               PRACTICES ACT, N.C. GEN. STAT. § 75-1, ET SEQ.
                       (AGAINST ALL DEFENDANTS)

     Brought by Boston Market Corporation; Caesars Enterprise Services, LLC; The Johnny
          Rockets Group, Inc.; Bojangles’ Restaurants, Inc. and Bojangles Opco, LLC

                 1375. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of North Carolina and was registered to do business in North
        Carolina. During the relevant period, Plaintiffs submitted purchase orders for all
        shipments of broilers it received at store locations in North Carolina from their locations in
        North Carolina. As a result of Defendants’ conspiracy, Plaintiffs took delivery of broilers
        at artificially inflated prices at their store locations in North Carolina.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1375. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1375 and therefore deny them.

                1376. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ North
        Carolina locations, and not for resale in unaltered form. Plaintiffs then sold prepared
        chicken meals to customers in North Carolina.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1376 and therefore deny them.

                1377. As a result of Plaintiffs’ presence in North Carolina and the substantial
        business they conducted in North Carolina – including the submission of purchase orders
        for, receiving invoices for, and receiving shipment of broilers in North Carolina – Plaintiffs
        are entitled to the protection of the laws of North Carolina.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1377 and therefore deny them.

               1378. Defendants established, maintained, or used, or attempted to establish, a
        conspiracy in restraint of trade or commerce in the market for broilers, for the purpose of


                                                 631
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 632 of 695 PageID #:294208




        affecting competition or controlling, fixing, or maintaining prices and rigging bids for
        broilers sold to Plaintiffs and/or their vendors in North Carolina, a substantial part of
        which occurred within North Carolina.

        ANSWER: To the extent the allegations in Paragraph 1378 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1378 at

 this time. Defendants deny any remaining allegations in Paragraph 1378.

              1379. Defendants’ unlawful conduct substantially affected North Carolina’s trade
        and commerce.

        ANSWER: Denied.

               1380. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
        have been injured in their business or property and are threatened with further injury.

        ANSWER: Denied.

               1381. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief
        available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.

        ANSWER: Denied.

                                   COUNT XLIII
                VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
                       R.I. GEN. LAWS ANN. §6-36-1, ET SEQ.
                           (AGAINST ALL DEFENDANTS)

             Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

               1382. The Rhode Island Antitrust Act aims to promote the unhampered growth of
        commerce and industry throughout Rhode Island by prohibiting unreasonable restraints
        of trade and monopolistic practices that hamper, prevent or decrease competition. R.I.
        Gen. Laws § 6-36- 2(a)(2).

        ANSWER: Paragraph 1382 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any




                                                632
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 633 of 695 PageID #:294209




 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1382.

                 1383. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Rhode Island and was registered to do business in Rhode Island.
         During the relevant period, Plaintiffs submitted purchase orders for all shipments of
         broilers it received at store locations in Rhode Island from their locations in Rhode Island.
         As a result of Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially
         inflated prices at their store locations in Rhode Island.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1383. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1383 and therefore deny them.

                 1384. During the relevant period, Plaintiffs purchased broilers from Defendants,
         directly and through their vendors, for use in food preparation in Plaintiffs’ Rhode Island
         locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
         to customers in Rhode Island.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1384 and therefore deny them.

                 1385. As a result of Plaintiffs’ presence in Rhode Island and the substantial
         business it conducted in Rhode Island – including the submission of purchase orders for,
         receiving invoices for, and receiving shipment of broilers in Rhode Island – Plaintiffs are
         entitled to the protection of the laws of Rhode Island.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1385 and therefore deny them.

                 1386. But for Defendants’ conduct set forth herein, the price of broilers sold to
         Plaintiffs and/or their vendors would have been lower.

         ANSWER: Denied.

                1387. Under the Rhode Island Antitrust Act, as of July 15, 2013, Plaintiffs have
         standing to maintain an action based on the facts alleged in this Complaint. See R.I. Gen.
         Laws § 6-36- 11(a). In Rhode Island, Plaintiffs’ claims alleged herein run from July 15,
         2013, through the date that the effects of Defendants’ anticompetitive conduct cease.

         ANSWER: Denied.



                                                 633
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 634 of 695 PageID #:294210




                1388. Defendants contracted, combined and conspired in restraint of trade of
        broilers within the intrastate commerce of Rhode Island, and established, maintained or
        used, or attempted to establish, maintain or use, a conspiracy in restraint of trade of
        broilers for the purpose of excluding competition or controlling, fixing or maintaining
        prices and rigging bids for broilers sold to Plaintiffs and/or their vendors in Rhode Island,
        and allocating markets for broilers within the intrastate commerce of Rhode Island, in
        violation of R.I. Gen. Laws § 6-36-1, et seq.

        ANSWER: To the extent the allegations in Paragraph 1388 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1388 at

 this time. Defendants deny any remaining allegations in Paragraph 1388.

                1389. Plaintiffs were injured with respect to their and/or their vendors’ purchases
        of broilers in Rhode Island and are entitled to all forms of relief, including actual damages,
        treble damages, reasonable costs, reasonable attorneys’ fees, and injunctive relief.

        ANSWER: Denied.

               1390. In accordance with the requirements of R.I. Gen. Laws Ann. § 6-36-21,
        notice of this action was mailed to the Rhode Island Attorney General by Plaintiffs and
        proof of service has been filed with the Court.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1390 and therefore deny them.

                                 COUNT XLIV
                VIOLATION OF THE UTAH ANTITRUST ACT,
        UTAH CODE ANN. § 76-10-911, ET SEQ. (AGAINST ALL DEFENDANTS)

                            Brought by The Johnny Rockets Group, Inc.

                1391. The Utah Antitrust Act aims to “encourage free and open competition in the
        interest of the general welfare and economy of this state by prohibiting monopolistic and
        unfair trade practices, combinations and conspiracies in restraint of trade or commerce
        ....” Utah Code Ann. § 76-10-3102.

        ANSWER: Paragraph 1391 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any




                                                 634
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 635 of 695 PageID #:294211




 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1391.

                 1392. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Utah and was registered to do business in Utah. During the relevant
         period, Plaintiffs submitted purchase orders for all shipments of broilers it received at
         store locations in Utah from their locations in Utah. As a result of Defendants’ conspiracy,
         Plaintiffs took delivery of broilers at artificially inflated prices at their store locations in
         Utah.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1392. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1392 and therefore deny them.

                 1393. During the relevant period, Plaintiffs purchased broilers from Defendants,
         directly and through their vendors, for use in food preparation in Plaintiffs’ Utah locations,
         and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals to
         customers in Utah.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1393 and therefore deny them.

                 1394. As a result of Plaintiffs’ presence in Utah and the substantial business they
         conducted in Utah – including the submission of purchase orders for, receiving invoices
         for, and receiving shipment of broilers in Utah – Plaintiffs are entitled to the protection of
         the laws of Utah.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1394 and therefore deny them.

                1395. But for Defendants’ conduct set forth herein, the price per pound of broilers
         would have been lower.

         ANSWER: Denied.

                1396. Under the Utah Antitrust Act, Plaintiffs have standing to maintain an action
         based on the facts alleged in this Complaint. Utah Code Ann. § 76-10-3109(1)(a).

         ANSWER: Denied.




                                                  635
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 636 of 695 PageID #:294212




             1397. Defendants contracted, combined or conspired in restraint of trade or
        commerce of broilers, in violation of Utah Code Ann. § 76-10-3101, et seq.

        ANSWER: Denied.

                1398. Plaintiffs are a Utah citizen and was injured with respect to their purchases
        of broilers in Utah and are entitled to all forms of relief, including actual damages, treble
        damages, costs of suit, reasonable attorneys’ fees, and injunctive relief.

        ANSWER: Denied.


                                    COUNT XLV
              VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT,
             VA CODE ANN. § 59.1, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by The Johnny Rockets Group, Inc.; Boston Market Corporation; and Bojangles’
                         Restaurants, Inc. and Bojangles Opco, LLC

               1399. By reason of the conduct alleged herein, Defendants have violated Va. Code
        Ann. § 59.1-196, et seq.

        ANSWER: Denied.

                1400. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of Virginia and was registered to do business in Virginia. During the
        relevant period, Plaintiffs submitted purchase orders for all shipments of broilers they
        received at store locations in Virginia from their locations in Virginia. As a result of
        Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
        their store locations in Virginia.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1400. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1400 and therefore deny them.

                1401. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ Virginia
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in Virginia.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1401 and therefore deny them.




                                                 636
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 637 of 695 PageID #:294213




                1402. As a result of Plaintiffs’ presence in Virginia and the substantial business it
        conducted in Virginia – including the submission of purchase orders for, receiving invoices
        for, and receiving shipment of broilers in Virginia – Plaintiffs are entitled to the protection
        of the laws of Virginia.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1402 and therefore deny them.

                1403. Defendants entered into a contract, combination, or conspiracy between
        two or more persons in restraint of trade or commerce in the broilers market, a substantial
        part of which occurred in Virginia.

        ANSWER: Denied.

                1404. Defendants conspired for the purpose of excluding or limiting competition
        or controlling or maintaining prices, or rigging bids for broilers sold to Plaintiffs and/or
        their vendors in Virginia, and allocating markets, a substantial part of which occurred
        within Virginia.

        ANSWER: To the extent the allegations in Paragraph 1404 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1404 at

 this time. Defendants deny any remaining allegations in Paragraph 1404.

              1405. Defendants’ conduct was unfair, unconscionable, or deceptive within the
        conduct of commerce within the State of Virginia.

        ANSWER: Denied.

               1406. Defendants’ conduct amounted to a fraudulent act or practice committed
        by a supplier in connection with a consumer transaction.

        ANSWER: Denied.

             1407. Defendants’ unlawful conduct substantially affected Virginia’s trade and
        commerce.

        ANSWER: Denied.

              1408. Defendants’ conduct was willful. As a direct and proximate cause of
        Defendants’ unlawful conduct, Plaintiffs have been injured in their business or property.

        ANSWER: Denied.



                                                 637
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 638 of 695 PageID #:294214




                1409. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief
         available, including treble damages, under Va. Code Ann. § 59.1-204(A), et seq.

         ANSWER: Denied.

                                   COUNT XLVI
            VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT,
          KANS. STAT. ANN. § 50-101, ET SEQ. (AGAINST ALL DEFENDANTS)

            Brought by Boston Market Corporation; Caesars Enterprise Services, LLC

                 1410. The Kansas Restraint of Trade Act aims to prohibit practices which, inter
         alia, “tend to prevent full and free competition in the importation, transportation or sale
         of articles imported into this state.” Kan. Stat. Ann. § 50-112.

         ANSWER: Paragraph 1410 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1410.

                 1411. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Kansas and was registered to do business in Kansas. During the
         relevant period, Plaintiffs submitted purchase orders for all shipments of broilers they
         received at store locations in Kansas from their locations in Kansas. As a result of
         Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
         their store locations in Kansas.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1411. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1411 and therefore deny them.

                 1412. During the relevant period, Plaintiffs purchased broilers from Defendants,
         directly and through their vendors, for use in food preparation in Plaintiff’s Kansas
         locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
         to customers in Kansas.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1412 and therefore deny them.

               1413. As a result of Plaintiffs’ presence in Kansas and the substantial business it
         conducted in Kansas – including the submission of purchase orders for, receiving invoices


                                                  638
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 639 of 695 PageID #:294215




        for, and receiving shipment of broilers in Kansas – Plaintiffs are entitled to the protection
        of the laws of Kansas.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1413 and therefore deny them.

                1414. Under the Kansas Restraint of Trade Act, Plaintiffs have standing to
        maintain an action based on the facts alleged in this Complaint. See Kan. Stat. Ann § 50-
        161(b).

        ANSWER: Denied.

                1415. Defendants combined capital, skill or acts for the purposes of creating
        restrictions in trade or commerce of broilers, increasing the price of broilers sold to
        Plaintiffs and/or their vendors in Kansas, preventing competition in the sale of broilers,
        rigging bids and allocating markets for the sale of broilers to Plaintiffs and/or their
        vendors in Kansas, in a manner that established the price of broilers and precluded free
        and unrestricted competition among themselves in the sale of broilers to Plaintiffs and/or
        their vendors in Kansas, in violation of Kan. Stat. Ann. § 50-101, et seq.

        ANSWER: To the extent the allegations in Paragraph 1415 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1415 at

 this time. Defendants deny any remaining allegations in Paragraph 1415.

                1416. But for Defendants’ conduct set forth herein, the price of broilers paid by
        Plaintiffs would have been lower. As a result, Plaintiffs were injured with respect to their
        and/or their vendors purchases of broilers in Kansas and are entitled to all forms of relief,
        including actual damages, reasonable attorneys’ fees and costs, and injunctive relief.

        ANSWER: Denied.




                                                639
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 640 of 695 PageID #:294216




                                    COUNT XLVII
                   VIOLATION OF THE NEBRASKA JUNKIN ACT,
           NEB. REV. STAT. § 59-801, ET SEQ. (AGAINST ALL DEFENDANTS)

            Brought by Boston Market Corporation; Caesars Enterprise Services, LLC

                 1417. Chapter 59 of the Nebraska Revised Statute generally governs business and
         trade practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit
         antitrust violations such as restraints of trade and monopolization.

         ANSWER: Paragraph 1417 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1417.

                 1418. During the relevant period, Plaintiffs conducted a substantial volume of
         business in the State of Nebraska and were registered to do business in Nebraska. During
         the relevant period, Plaintiffs submitted purchase orders for all shipments of broilers they
         received at store locations in Nebraska from their locations in Nebraska. As a result of
         Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
         their store locations in Nebraska.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1418. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1418 and therefore deny them.

                 1419. During the relevant period, Plaintiffs purchased broilers from Defendants,
         directly and through their vendors, for use in food preparation in Plaintiffs’ Nebraska
         locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
         to customers in Nebraska.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1419 and therefore deny them.

                1420. As a result of Plaintiffs’ presence in Nebraska and the substantial business
         they conducted in Nebraska – including the submission of purchase orders for, receiving




                                                  640
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 641 of 695 PageID #:294217




        invoices for, and receiving shipment of broilers in Nebraska – Plaintiffs are entitled to the
        protection of the laws of Nebraska.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1420 and therefore deny them.

               1421. Under Nebraska law, Plaintiffs have standing to maintain an action under the
        Junkin Act based on the facts alleged in this Complaint. See Neb. Rev. Stat. § 59-821.

        ANSWER: Denied.

                1422. Defendants contracted, combined or conspired in restraint of trade or
        commerce of broilers within the intrastate commerce of Nebraska, by agreeing to fix prices
        and rig bids for broilers sold to Plaintiffs and/or their vendors in Nebraska, and to allocate
        markets and otherwise control trade, in violation of Neb. Rev. Stat. § 59-801, et seq.

        ANSWER: To the extent the allegations in Paragraph 1422 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1422 at

 this time. Defendants deny any remaining allegations in Paragraph 1422.

                1423. Plaintiffs were injured with respect to their or their vendors’ purchases of
        broilers in Nebraska and are entitled to all forms of relief, including actual damages or
        liquidated damages in an amount which bears a reasonable relation to the actual damages
        which have been sustained, as well as reasonable attorneys’ fees, costs, and injunctive
        relief.

        ANSWER: Denied.

                                  COUNT XLVIII
          VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
          NEB. REV. STAT. §59-1602, ET SEQ. (AGAINST ALL DEFENDANTS)

                              Brought by Boston Market Corporation

                1424. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of Nebraska and was registered to do business in Nebraska. During
        the relevant period, Plaintiffs submitted purchase orders for all shipments of broilers they
        received at store locations in Nebraska from their locations in Nebraska. As a result of




                                                 641
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 642 of 695 PageID #:294218




        Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at
        their store locations in Nebraska.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1424. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1424 and therefore deny them.

                1425. During the relevant period, Plaintiff purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiffs’ Nebraska
        locations, and not for resale in unaltered form. Plaintiff then sold prepared chicken meals
        to customers in Nebraska.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1425 and therefore deny them.

                1426. As a result of Plaintiffs’ presence in Nebraska and the substantial
        business it conducted in Nebraska – including the submission of purchase orders for,
        receiving invoices for, and receiving shipment of broilers in Nebraska – Plaintiffs are
        entitled to the protection of the laws of Nebraska.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1426 and therefore deny them.

               1427. By reason of the conduct alleged herein, Defendants have violated Neb.
        Rev. Stat. § 59-1602, et seq.

        ANSWER: Denied.

               1428. Defendants have entered into a contract, combination, or conspiracy
        between two or more persons in restraint of trade or commerce in the broilers Market, a
        substantial part of which occurred within Nebraska.

        ANSWER: Denied.

                1429. Defendants established, maintained, or attempted to establish, conspiracy
        in restraint of trade or commerce in the broilers Market, for the purpose of excluding or
        limiting competition or controlling or maintaining prices or rigging bids for broilers sold to
        Plaintiffs and/or their vendors in Nebraska, and allocating markets, a substantial part of
        which occurred within Nebraska.

        ANSWER: To the extent the allegations in Paragraph 1429 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims


                                                 642
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 643 of 695 PageID #:294219




 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1429 at

 this time. Defendants deny any remaining allegations in Paragraph 1429.

               1430. Defendants’ conduct was conducted with the intent to deceive Plaintiffs
        regarding the nature of Defendants’ actions within the stream of Nebraska commerce.

        ANSWER: Denied.

              1431. Defendants’ conduct was unfair, unconscionable, or deceptive within the
        conduct of commerce within the State of Nebraska.

        ANSWER: Denied.

               1432. Defendants’ conduct misled Plaintiffs, withheld material facts, and had a
        direct or indirect impact upon Plaintiffs’ ability to protect themselves. Defendants’
        unlawful conduct substantially affected Nebraska’s trade and commerce.

        ANSWER: Denied.

                1433. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
        have been injured in their business or property and are threatened with further injury.
        Plaintiffs are within the scope of the Nebraska statute.

        ANSWER: Denied.

               1434. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief
        available under Neb. Rev. Stat. § 59-1614.

        ANSWER: Denied.

                              COUNT XLIX
  VIOLATION OF NEW HAMPSHIRE’S CONSUMER PROTECTION ACT, N.H. REV.
      STAT. ANN. TIT. XXXI, 358-A, ET SEQ. (AGAINST ALL DEFENDANTS)

                             Brought by Boston Market Corporation

               1435. During the relevant period, Plaintiffs conducted a substantial volume of
        business in the State of New Hampshire and was registered to do business in New
        Hampshire. During the relevant period, Plaintiffs submitted purchase orders for all
        shipments of broilers they received at store locations in New Hampshire from their




                                                643
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 644 of 695 PageID #:294220




        locations in New Hampshire. As a result of Defendants’ conspiracy, Plaintiffs took delivery
        of broilers at artificially inflated prices at their store locations in New Hampshire.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1435. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1435 and therefore deny them.

                1436. During the relevant period, Plaintiffs purchased broilers from Defendants,
        directly and through their vendors, for use in food preparation in Plaintiff’s New Hampshire
        locations, and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals
        to customers in New Hampshire.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1436 and therefore deny them.

                1437. As a result of Plaintiffs’ presence in New Hampshire and the substantial
        business it conducted in New Hampshire – including the submission of purchase orders
        for, receiving invoices for, and receiving shipment of broilers in New Hampshire –
        Plaintiffs are entitled to the protection of the laws of New Hampshire.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1437 and therefore deny them.

               1438. By reason of the conduct alleged herein, Defendants have violated N.H.
        Rev. Stat. Ann. tit. XXXI, § 358-A, et seq.

        ANSWER: Denied.

               1439. Defendants have entered into a contract, combination, or conspiracy
        between two or more persons in restraint of, trade or commerce in the relevant market, a
        substantial part of which occurred within New Hampshire.

        ANSWER: Denied.

                1440. Defendants established, maintained, or used, or attempted to establish, a
        conspiracy in restraint of trade or commerce in the relevant market, for the purpose of
        excluding or limiting competition or controlling or maintaining prices of broilers sold to
        Plaintiffs in New Hampshire, a substantial part of which occurred within New Hampshire.

        ANSWER: Denied.




                                                644
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 645 of 695 PageID #:294221




              1441. Defendants’ conduct was conducted with the intent to deceive Plaintiffs
       regarding the nature of Defendants’ actions within the stream of New Hampshire
       commerce.

       ANSWER: Denied.

            1442. Defendants’ conduct was unfair or deceptive within the conduct of
       commerce within the State of New Hampshire.

       ANSWER: Denied.

               1443. Defendants’ conduct was willful and knowing. Defendants’ conduct misled
       Plaintiffs, withheld material facts, and had a direct impact upon Plaintiffs’ ability to protect
       itself.

       ANSWER: Denied.

              1444. Defendants’ unlawful conduct substantially affected New Hampshire’s
       trade and commerce.

       ANSWER: Denied.

               1445. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs
       have been injured in their business or property and are threatened with further injury.
       Plaintiffs are within the scope of the New Hampshire statute.

       ANSWER: Denied.

              1446. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief
       available under N.H. Rev. Stat. Ann. Tit. XXXI, §§ 358-A:10 and 358-A:10-a.

       ANSWER: Denied.




                                                645
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 646 of 695 PageID #:294222




                                         COUNT L
                                   UNJUST ENRICHMENT
                                (AGAINST ALL DEFENDANTS)

     Brought by Anaheim Wings, LLC; Bonita Plaza Wings, LLC; Costa Mesa Wings, LLC;
        Downtown Wings, LLC; Gaslamp Wings, LLC; Hollywood Wings, LLC; Hooters
     Management Corporation; LTP Management Group, Inc.; Mission Valley Wings, LLC;
   Oceanside Wings, LLC; Ontario Wings, LLC; Rancho Bernardo Wings, LLC; Restaurants of
             America, Inc.; South Gate Wings, LLC; Wings Over Long Beach, LLC

                1447. As a result of their unlawful conduct described above, Defendants have and
         will continue to be unjustly enriched by the receipt of unlawfully inflated prices and
         unlawful profits of broilers.

         ANSWER: Denied.

                1448. Under common law principles of unjust enrichment, Defendants should not
         be permitted to retain the benefits conferred on them by overpayments by Plaintiffs in
         Arizona, California, Florida, Illinois, Minnesota, and New Mexico.

         ANSWER: Denied.

                                 COUNT LI
              VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                        TENN. CODE, § 47-25-101, ET SEQ.

   Brought by The Johnny Rockets Group, Inc. and Bojangles’ Restaurants, Inc. and Bojangles
                                         Opco, LLC

                1449. The Tennessee Trade Practices Act generally governs commerce and trade
         in Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or
         combinations between persons or corporations made with a view to lessen, or which tend
         to lessen, full and free competition in goods in Tennessee. All such arrangements,
         contracts, agreements, or combinations between persons or corporations designed, or
         which tend, to increase the prices of any such goods, are against public policy, unlawful,
         and void. Tenn. Code, § 47-25-101.

         ANSWER: Paragraph 1449 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any

 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1449.

               1450. During the Conspiracy Period, Johnny Rockets conducted a substantial
         volume of business in the State of Tennessee and was registered to do business in


                                                646
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 647 of 695 PageID #:294223




        Tennessee. During the Conspiracy Period, Johnny Rockets submitted purchase orders for
        all shipments of Broilers it received at store locations in Tennessee from its locations in
        Tennessee. As a result of Defendants’ Conspiracy, Johnny Rockets took delivery of Broilers
        at artificially inflated prices at its store locations in Tennessee.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1450. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1450 and therefore deny them.

               1451. During the Conspiracy Period, Johnny Rockets purchased Broilers from
        Defendants, directly and through its vendors, for use in food preparation in Johnny
        Rockets’ Tennessee locations, and not for resale in unaltered form. Johnny Rockets then
        sold prepared chicken meals to customers in Tennessee.

        ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1451. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1451 and therefore deny them.

                1452. As a result of Johnny Rockets’ presence in Tennessee and the substantial
        business it conducted in Tennessee – including the submission of purchase orders for,
        receiving invoices for, and receiving shipment of Broilers in Tennessee – Johnny Rockets is
        entitled to the protection of the laws of Tennessee.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1452 and therefore deny them.

                1453. Defendants competed unfairly and colluded by meeting to fix prices, rig
        bids, divide markets, and otherwise restrain trade as set forth herein, in violation of Tenn.
        Code, § 47- 25-101, et seq.



        ANSWER: To the extent the allegations in Paragraph 1453 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1453 at

 this time. Defendants deny any remaining allegations in Paragraph 1453.

              1454. Defendants’ conduct violated the Tennessee Trade Practice Act because it
        was an arrangement, contract, agreement, or combination to lessen full and free


                                                647
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 648 of 695 PageID #:294224




       competition in goods in Tennessee, and because it tended to increase the prices of goods
       sold to Johnny Rockets in Tennessee. Specifically, Defendants’ combination or conspiracy
       had the following effects:(1) price competition for Broilers sold to Johnny Rockets in
       Tennessee was restrained, suppressed, and eliminated; (2) prices for Broilers sold to
       Johnny Rockets in Tennessee were raised, fixed, maintained and stabilized at artificially
       high levels; (3) Johnny Rockets was deprived of free and open competition; and (4) Johnny
       Rockets paid supra-competitive, artificially inflated prices for Broilers sold to Johnny
       Rockets in Tennessee.

       ANSWER: Denied.

              1455. But for Defendants’ conduct set forth herein, the price of Broilers sold to
       Johnny Rockets in Tennessee would have been lower. As a direct and proximate result of
       Defendants’ unlawful conduct, Johnny Rockets has been injured in its business and property
       and are threatened with further injury.

       ANSWER: Denied.

              1456. Under Tennessee law, Johnny Rockets has standing under the Tennessee
       Trade Practice Acts to maintain an action based on the facts alleged in this Complaint.

       ANSWER: Denied.

               1457. Johnny Rockets was injured with respect to Broilers sold to Johnny Rockets
       in Tennessee and is entitled to all forms of relief available under the law, including return
       of the unlawful overcharges that they paid on their purchases, damages, equitable relief,
       and reasonable attorneys’ fees.

       ANSWER: Denied.

                                   COUNT LII
                    VIOLATION OF WISCONSIN ANTITRUST ACT,
                       WIS. STAT. ANN. § 133.18(1)(1), ET SEQ.

                  Brought by Boston Market; The Johnny Rockets Group, Inc.

               1458. Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the
       intent “to safeguard the public against the creation or perpetuation of monopolies and to
       foster and encourage competition by prohibiting unfair and discriminatory business
       practices which destroy or hamper competition.” Wis. Stat. §133.01.

       ANSWER: Paragraph 1458 contains legal conclusions to which no response is required.

 To the extent a response is required, Defendants refer to the cited statute and deny any




                                               648
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 649 of 695 PageID #:294225




 characterization inconsistent therewith. Defendants deny any remaining allegations in Paragraph

 1458.

                  1459. During the Conspiracy Period, Plaintiffs conducted a substantial volume of
         business in the State of Wisconsin and were registered to do business in Wisconsin. During
         the Conspiracy Period, Plaintiffs submitted purchase orders for all shipments of Broilers
         they received at store locations in Wisconsin from their locations in Wisconsin. As a result
         of Defendants’ Conspiracy, Plaintiffs took delivery of Broilers at artificially inflated prices
         at its store locations in Wisconsin.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1459. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1459 and therefore deny them.

                1460. During the Conspiracy Period, Plaintiffs purchased Broilers from
         Defendants, directly and through their vendors, for use in food preparation in Plaintiffs’
         Wisconsin locations, and not for resale in unaltered form. Plaintiffs then sold prepared
         chicken meals to customers in Wisconsin.

         ANSWER:        Defendants deny the allegations of conspiracy and antitrust injury in

 Paragraph 1460. Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 1460 and therefore deny them.

                 1461. As a result of Plaintiffs’ presence in Wisconsin and the substantial business
         they conducted in Wisconsin – including the submission of purchase orders for, receiving
         invoices for, and receiving shipment of Broilers in Wisconsin – Plaintiffs are entitled to the
         protection of the laws of Wisconsin.

         ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 1461 and therefore deny them.

                1462. Under Wisconsin law, Plaintiffs have standing under the antitrust
         provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in
         this Complaint. See Wis. Stat. § 133.18(a).

         ANSWER: Denied.




                                                  649
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 650 of 695 PageID #:294226




                  1463. Defendants contracted, combined or conspired in restraint of trade or
          commerce of Broilers, with the intention of injuring or destroying competition therein, in
          violation of Wis. Stat. § 133.01, et seq.

          ANSWER: Denied.

                  1464. Defendants’ and their co-conspirators’ anticompetitive activities have
          directly, foreseeably and proximately caused injury to Plaintiffs. Their injuries consist of:
          (1) being denied the opportunity to purchase lower-priced Broilers from Defendants in
          Wisconsin, and (2) paying higher prices for Defendants’ Broilers than they would have in
          the absence of Defendants’ conduct. These injuries are of the type of the laws of Wisconsin
          were designed to prevent, and flow from that which makes Defendants’ conduct unlawful.

          ANSWER: Denied.

                   1465. Plaintiffs were injured with respect to Broilers sold to Plaintiffs and/or their
          vendors in Wisconsin. Accordingly, Plaintiffs are entitled to all forms of relief, including
          actual damages, treble damages, costs and reasonable attorneys’ fees, and injunctive
          relief. Defendants are jointly and severally liable for all damages suffered by Plaintiffs.

          ANSWER: Denied.

                                 COUNT LIII
                           VIOLATION OF 15 U.S.C. § 1
       (AGAINST CASE, CLAXTON, KOCH, MAR-JAC, PERDUE, PILGRIM’S PRIDE,
          SIMMONS, TYSON, AND WAYNE FOR BID-RIGGING – PLED IN THE
                          ALTERNATIVE TO COUNT I)11

                                      Brought by Chick-fil-A, Inc.

                 1466. CFA, Inc. incorporates by reference and adopts the allegations set forth
          above and the allegations in the Superseding Indictment returned by the grand jury in
          United States v. Jayson Jeffrey Penn, et al., 20-cv-152 (D. Colo.) [ECF No. 101], on
          October 6, 2020 (the “Superseding Indictment”).

          ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1466 at

 this time.




 11
      This Count has been dismissed as against Simmons (Dkt. 4319) and no answer is required.




                                                   650
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 651 of 695 PageID #:294227




                1467. CFA, Inc. maintains a roster of pre-approved suppliers for its chicken
         products, which over time has included Defendants Claxton, Koch, Mar-Jac, Pilgrim’s,
         Perdue, Simmons, Tyson, and Wayne Farms.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1467 at

 this time.

                 1468. Beginning at least as early as 2012 and continuing at least into 2019 (“Bid-
         Rigging Conduct Period”), CFA, Inc.’s suppliers engaged in an unlawful and
         anticompetitive conspiracy to coordinate pricing and rig bids submitted to CFA, Inc. for
         broiler products, with the purpose and intent to artificially inflate the prices paid by CFA,
         Inc.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1468 at

 this time.

                1469. As part of its procurement process, CFA, Inc. expected its suppliers to
         engage in a competitive bidding process, which when complete, would allow CFA, Inc. to
         award its purchase volume to the most competitive bidders.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1469 at

 this time.

                 1470. Rather than engage in a competitive bidding process, CFA, Inc.’s suppliers
         routinely exchanged confidential information with each other regarding bids they were
         submitting, or intended to submit, so that their supposedly competitive bids were aligned.
         The suppliers utilized phone calls, text messages, and email communications to carry out
         this exchange of confidential information. These actions were inherently anticompetitive
         and undermined CFA, Inc.’s purpose of securing the most favorable and competitive
         pricing from its suppliers.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1470 at

 this time.




                                                 651
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 652 of 695 PageID #:294228
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 653 of 695 PageID #:294229
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 654 of 695 PageID #:294230
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 655 of 695 PageID #:294231




                1482. CFA, Inc. was directly and proximately injured by the bid-rigging conduct
         described above and in the Superseding Indictment.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1482 at

 this time.

                 1483. Defendants’ unlawful contract, combination or conspiracy had the
         following direct, substantial, and reasonably foreseeable effects on commerce in the
         United States: (1) prices charged to, and paid by, CFA, Inc. for chicken were artificially
         raised, fixed, maintained, or stabilized at supra-competitive levels; (2) CFA, Inc. was
         deprived of the benefits of free, open, and unrestricted competition in the United States
         chicken market; and (3) competition in establishing the prices paid for chicken in the
         United States was unlawfully restrained, suppressed, or eliminated.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1483 at

 this time.

               1484. As a direct and proximate result of Defendants’ above-described unlawful
         conduct, CFA, Inc. paid artificially inflated prices for chicken.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1484 at

 this time.

                 1485. As a direct and proximate result of Defendants’ above-described
         anticompetitive conduct, CFA, Inc. was damaged in its business or property by paying
         prices for chicken that were higher than they would have been but for Defendants’ unlawful
         conduct, which has resulted in an amount of ascertainable damages to be established at
         trial.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1485 at

 this time.

                 1486. Defendants’ anticompetitive conduct described in this Complaint
         constitutes a per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Alternatively,
         Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust


                                                 655
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 656 of 695 PageID #:294232




         liability because at all relevant times Defendants possessed significant market power in
         the market for broilers and their conduct had actual anticompetitive effects with no or
         insufficient offsetting pro-competitive justifications.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1486 at

 this time.

                                     COUNT LIV
              VIOLATION OF 15 U.S.C. § 1 (AGAINST CLAXTON, HARRISON,
               KOCH, MAR-JAC, PILGRIM’S PRIDE, AND TYSON FOR BID
                 RIGGING – PLED IN THE ALTERNATIVE TO COUNT I)

                                 Brought by Pollo Operations, Inc.

                 1487. Pollo incorporates by reference and adopts the allegations set forth above
         and the allegations in the Superseding Indictment returned by the grand jury in United
         States v. Jayson Jeffrey Penn, et al., 20-cv-152 (D. Colo.) [ECF No. 101], on October 6,
         2020.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1487 at

 this time.

                1488. Pollo was directly and proximately injured by the bid-rigging conduct
         described in the Superseding Indictment.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1488 at

 this time.

                 1489. Defendants’ unlawful contract, combination or conspiracy had the
         following direct, substantial, and reasonably foreseeable effects on commerce in the
         United States: (1) prices charged to, and paid by, Plaintiff for chicken were artificially
         raised, fixed, maintained, or stabilized at supra-competitive levels; (2) Plaintiff was
         deprived of the benefits of free, open, and unrestricted competition in the United States




                                                656
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 657 of 695 PageID #:294233




         chicken market; and (3) competition in establishing the prices paid for chicken in the
         United States was unlawfully restrained, suppressed, or eliminated.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1489 at

 this time.

                 1490. Defendants named in the above Count directly and proximately caused
         injury to Pollo in the United States.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1490 at

 this time.

               1491. As a direct and proximate result of Defendants’ above-described unlawful
         conduct, Pollo paid artificially inflated prices for chicken.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1491 at

 this time.

                1492. As a direct and proximate result of Defendants’ above-described
         anticompetitive conduct, Pollo was damaged in its business or property by paying prices
         for chicken that were higher than they would have been but for Defendants’ unlawful
         conduct, which has resulted in an amount of ascertainable damages to be established at
         trial.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1492 at

 this time.

                 1493. Defendants’ anticompetitive conduct described in this Complaint
         constitutes a per se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1493 at

 this time.


                                               657
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 658 of 695 PageID #:294234




                 1494. Defendants’ conduct is also unlawful under the Rule of Reason standard of
         antitrust liability because at all relevant times Defendants possessed significant market
         power in the market for broilers and their conduct had actual anticompetitive effects with
         no or insufficient offsetting pro-competitive justifications.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1494 at

 this time.

                                COUNT LV
                        VIOLATION OF 15 U.S.C. § 1
    (AGAINST GEORGE’S, KOCH, PERDUE, PILGRIM’S PRIDE, AND TYSON FOR
           BID RIGGING – PLED IN THE ALTERNATIVE TO COUNT I)

                                Brought by Restaurant Services, Inc.

                 1495. RSI incorporates by reference and adopts the allegations set forth above
         and the allegations in the Superseding Indictment returned by the grand jury in United
         States v. Jayson Jeffrey Penn, et al., 20-cv-152 (D. Colo.) [ECF No. 101], on October 6,
         2020 (“Superseding Indictment”).

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1495 at

 this time.

                1496. RSI was directly and proximately injured by the bid-rigging conduct
         described in the Superseding Indictment.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1496 at

 this time.

                 1497. Defendants’ unlawful contract, combination or conspiracy had the
         following direct, substantial, and reasonably foreseeable effects on commerce in the
         United States: (1) prices charged to, and paid by, RSI for chicken were artificially raised,
         fixed, maintained, or stabilized at supra-competitive levels; (2) RSI was deprived of the
         benefits of free, open, and unrestricted competition in the United States chicken market;




                                                 658
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 659 of 695 PageID #:294235




         and (3) competition in establishing the prices paid for chicken in the United States was
         unlawfully restrained, suppressed, or eliminated.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1497 at

 this time.

               1498. Defendants’ above-described anticompetitive activities directly and
         proximately caused injury to Plaintiff in the United States.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1498 at

 this time.

               1499. As a direct and proximate result of Defendants’ above-described unlawful
         conduct, RSI paid artificially inflated prices for chicken.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1499 at

 this time.

                1500. As a direct and proximate result of Defendants’ above-described
         anticompetitive conduct, RSI was damaged in its business or property by paying prices for
         chicken that were higher than they would have been but for Defendants’ unlawful conduct,
         which has resulted in an amount of ascertainable damages to be established at trial.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1500 at

 this time.

                 1501. Defendants’ anticompetitive conduct described in this Complaint
         constitutes a per se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1. Defendants’
         conduct is also unlawful under the Rule of Reason standard of antitrust liability because
         at all relevant times Defendants possessed significant market power in the market for




                                               659
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 660 of 695 PageID #:294236




         Broilers and their conduct had actual anticompetitive effects with no or insufficient
         offsetting pro-competitive justifications.

         ANSWER: Pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1501 at

 this time.

                                   COUNT LVI
                              BREACH OF CONTRACT
              (AGAINST TYSON AND TYSON SALES AND DISTRIBUTION, INC.)

                           Brought by Caesars Enterprise Services, LLC

                1502. Caesars incorporates and reallege, as though fully set forth herein, each
         and every allegation set forth in the preceding paragraphs of this Complaint.

         ANSWER: Paragraph 1502 does not contain any factual allegations to which a response

 is required. To the extent Paragraph 1502 contains factual allegations, Tyson denies those

 allegations. Tyson incorporates by reference its answers to each preceding and succeeding

 paragraph, as if fully set forth herein in response to Paragraph 1502.

                 1503. Caesars entered into a series of contracts with Tyson to supply chicken at a
         specified price with precise estimate quantities. The contract is governed by Nevada law.
         Caesars purchased the broiler chickens and components of the chicken pursuant to these
         agreements on the agreed upon terms to specify the requirements of its restaurants.

         ANSWER: Tyson admits that it sold certain products to Caesars during the Relevant

 Period, but denies any further characterization thereof. Paragraph 1503 contains Plaintiffs’

 characterization of their claims, allegations subject to proof by expert testimony, and/or legal

 conclusions to which no response is required. To the extent a response is required, Tyson denies

 such characterizations, allegations, and/or conclusions. To the extent the allegations in Paragraph

 1503 characterize or describe documents or other sources, Tyson notes that such sources speak for

 themselves and denies any characterization or description that is inconsistent therewith. Tyson

 denies any remaining allegations in Paragraph 1503.



                                                 660
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 661 of 695 PageID #:294237




                 1504. Like all contracts, these agreements contain an implied covenant of good
        faith and fair dealing pursuant to which Tyson covenanted not to do anything that
        would frustrate the purpose of the agreement, namely to supply chickens at an agreed
        price based on the terms of negotiations. Tyson would regularly refer to the Georgia dock
        to justify its prices. By conspiring with the other defendants to fix supply and manipulate
        the Georgia Dock, Tyson has manipulated the market price for the chicken and has
        unlawfully conspired to deprive Caesar of the benefit of the contract, namely chicken at a
        negotiated, lawful, price driven by the market forces discussed during negotiations. By
        submitted fraudulent bids to the Georgia Dock and using the Dock during negotiations with
        Tysons, Tysons has further breached the covenant and its obligations to Caesars.

        ANSWER: Tyson admits that Tyson utilized the Georgia Dock in pricing its product but

 denies any further characterization thereof. Paragraph 1504 contains Plaintiffs’ characterization of

 their claims, allegations subject to proof by expert testimony, and/or legal conclusions to which no

 response is required. To the extent a response is required, Tyson denies such characterizations,

 allegations, and/or conclusions.

               1505. Caesars has substantially performed all obligations legally required of it
        under the agreements.

        ANSWER: Tyson denies the allegations in Paragraph 1505.

                 1506. Caesars has been damaged by the breach of contract in an amount to be
        determined at trial but in no event less than: (1) the difference between the actual price
        and a market price without the influence of Tyson and its conspirators unlawful conduct,
        (2) the unjust enrichment of Tyson from the unlawful scheme from Caesars business, and
        (3) all other damages or losses reasonably foreseeable from the breach described here.

        ANSWER: Tyson denies the allegations in Paragraph 1506.

                1507. As a direct and proximate cause of these breaches of contracts, including
        by breaches of the implied covenant of good faith and fair dealing, and of Defendants’
        frustration of the purposes of these contracts, Plaintiff has been damaged as alleged herein
        in an amount to be proven at trial.

        ANSWER: Tyson denies the allegations in Paragraph 1507.

                1508. Caesars conferred a benefit upon Tyson, Tyson had knowledge of that
        benefit, and voluntarily accepted it from Plaintiff. It would be inequitable and unjust for
        Tyson to be permitted to be enriched or to retain the benefit which Tyson obtained from its
        manipulative acts at the expense of Caesars. Caesars is entitled to the establishment of a




                                                 661
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 662 of 695 PageID #:294238




        constructive trust impressed on the benefits to Defendants from their unjust enrichment
        and inequitable conduct.

        ANSWER: Tyson denies the allegations in Paragraph 1508.

                                    COUNT LVII
            VIOLATION OF THE SOUTH CAROLINA UNFAIR TRADE PRACTICES
                                       ACT,
                          S.C. CODE ANN. §§ 39-5-10, ET SEQ.

           Brought by Boston Market Corporation; Bojangles’ Restaurants, Inc. and Bojangles
                           Opco, LLC; and The Johnny Rockets Group, Inc.

               1509. Plaintiffs incorporate and reallege, as though fully set forth herein, each
        and every allegation set forth in the preceding paragraphs of this Complaint.

        ANSWER:        Defendants incorporate by reference their answers to each preceding

 Paragraph, as if fully set forth herein in response to Paragraph 1509.

              1510. By reason of the conduct alleged herein, Defendants have violated S.C.
        Code Ann. §§39-5-10.

        ANSWER: Denied.

               1511. Defendants have entered into a contract, combination, or conspiracy
        between two or more persons in restraint of trade or commerce in the Broilers Market, a
        substantial part of which occurred within South Carolina.

        ANSWER: Denied.

               1512. Defendants established, maintained, or used, or attempted to establish, a
        conspiracy in restraint of trade or commerce in the market for Broilers, for the purpose of
        excluding or limiting competition or controlling or maintaining prices, or rigging bids for
        Broilers sold to Plaintiffs and/or its vendors in South Carolina, and allocating markets, a
        substantial part of which occurred within South Carolina.

        ANSWER: To the extent the allegations in Paragraph 1512 purport to relate to bid-rigging

 claims or allegations, pursuant to the Court’s September 22, 2020 Order staying bid-rigging claims

 and allegations (Dkt. 3835), the parties agree that Defendants shall not answer Paragraph 1512 at

 this time. Defendants deny any remaining allegations in Paragraph 1512.




                                                 662
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 663 of 695 PageID #:294239




              1513. Defendants’ conduct was conducted with the intent to deceive Plaintiffs
       regarding the nature of Defendants’ actions within the stream of South Carolina
       commerce.

       ANSWER: Denied.

               1514. Defendants’ conduct misled Plaintiffs, withheld material facts, and had a
       direct or indirect impact upon Plaintiffs’ ability to protect themselves. Plaintiffs are within
       the scope of the South Carolina statute.

       ANSWER: Denied.

                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiffs respectfully request that the Court:

              A.      Enter joint and several judgments against Defendants in favor of Plaintiffs;

              B.       Award Plaintiffs damages against Defendants in a joint and several
       judgment for an amount to be determined at trial to the maximum extent allowed under the
       claims stated above as well as treble damages, any other enhancement of damages,
       attorneys’ fees, expenses, and costs as provided by law;

               C.      Award Plaintiffs bringing claims under full-consideration statutes,
       including but not limited to under Wisconsin, Tennessee, and South Carolina state antitrust
       laws, the full amounts paid on the contracts with Defendants;

                D.      Award Plaintiff damages in an amount to be determined at trial to the
       maximum extent allowed under Georgia RICO (Ga. Code Ann. § 16-14-1 et seq.) and
       Federal RICO (18 U.S.C. § 19621 et seq.), and enter a judgment in favor of Plaintiffs
       against the Georgia Dock Defendants, with the judgment being for joint and several
       liability, in an amount to be trebled to the extent such laws permit;

               E.     Award Plaintiffs damages or other relief permitted by law or equity for
       Plaintiff’s common law claims in an amount to be determined at trial;

              F.      Award Plaintiffs punitive damages as appropriate under applicable law;

              G.      Award Plaintiffs their pre- and post-judgment interest as provided by law,
       with such interest to be awarded at the highest legal rate;

              H.      Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as
       provided by law, including the federal and state antitrust laws, Georgia RICO, and Federal
       RICO; and

             I.      Award Plaintiffs the costs of investigation and litigation pursuant to Ga.
       Code Ann. § 16-14-6(c);



                                                663
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 664 of 695 PageID #:294240




                  J.      Enter an order prohibiting and permanently enjoining Defendants, their
         affiliates, successors, transferees, assignees and other officers, directors, partners, agents
         and employees thereof, and all other persons acting or claiming to act on their behalf or in
         concert with them, from in any manner continuing, maintaining or renewing the conduct,
         conspiracy, or combination alleged herein, or from entering into any other conspiracy or
         combination having a similar purpose or effect, and from adopting or following any
         practice, plan, program, or device having a similar purpose or effect; and

                K.     Grant Plaintiffs such other and further relief that the Court may deem
         just and proper.

         ANSWER: Defendants deny any and all allegations contained in Plaintiffs’ prayer for

 relief, deny that Plaintiffs are entitled to any relief, and request that Plaintiffs take nothing in this

 suit and that this matter be dismissed with prejudice, with costs and fees awarded to Defendants.



                                           JURY DEMAND

                 Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury
         on all issues so triable.

         ANSWER: Plaintiffs’ Jury Demand contains no factual assertions to which a response is

 required. Plaintiffs’ Jury Demand further states legal conclusion and Plaintiffs’ characterizations

 of this action, with which Defendants disagree and to which no response is required. To the extent

 a response is required, Defendants admit that Plaintiffs purport to demand a jury trial, but deny

 that Plaintiffs have stated claims that are triable. Defendants deny any remaining allegations in

 Plaintiffs’ Jury Demand.




                                                   664
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 665 of 695 PageID #:294241




                                   AFFIRMATIVE DEFENSES
          Defendants state the following defenses to Plaintiffs’ Complaint. Each defense is

  asserted as to all claims against Defendants, unless otherwise noted. By setting forth these

  affirmative defenses, Defendants do not assume the burden of proving any fact, issue, or element

  of a cause of action where such burden properly belongs to Plaintiffs. Nothing herein is intended

  or shall be construed as an admission that any particular issue or subject matter is relevant to the

  Plaintiffs’ allegations.

          As separate and distinct affirmative defenses, Defendants allege as follows:

                                  DEFENSES TO ALL CLAIMS

 FIRST DEFENSE
        1.       Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

 limitations, including, without limitation: 15 U.S.C. § 15b; Agency Holding Corp. v. Malley-Duff

 & Assocs., Inc., 483 U.S. 143 (1987); Ariz. Rev. Stat. Ann. § 44-1410; Cal. Bus. & Prof. Code §

 16750.1; Cal. Bus. & Prof. Code § 17208; C.R.S. § 6-1-115; D.C. Code Ann. § 28-4511; D.C.

 Code Ann. § 12-301(8); O.G.A. § 16-14-8; Fla. Stat. Ann. § 501.207(5); Sundance Apartments I,

 Inc. v. Gen. Elec. Capital Corp., 581 F. Supp. 2d 1215, 1223 (S.D. Fla. 2008); Haw. Rev. Stat.

 Ann. § 480-24; 815 Ill. Comp. Stat. Ann. 505/10a(e); K.S.A 60-512(2); O’Brien v. Legion Creative

 Leather Prods., Inc., 277 P.3d 1062, 1084-86 (Kan. 2012); 11 M.R.S. § 752. Mich. Comp. Laws

 § 445.781(2); Minn. Stat. Ann. § 325D.64; Mo. Rev. Stat. § 416.131.2; Neb. Rev. Stat. Ann. § 25-

 206; Neb. Rev. Stat. Ann. § 59-1612; Nev. Rev. Stat. Ann. § 11.190(2)(d); Nev. Rev. Stat. Ann. §

 598A.220(2); N.H. Rev. Stat. Ann. § 356:12; N.H. Rev. Stat. Ann. § 358-A:3(IV-a); Monzione v.

 U.S. Bank, N.A., 2013 WL 310013, at *4 (D.N.H. Jan. 25, 2013) (applying N.H. Rev. Stat. Ann. §

 508:4); Lehane v. Wachovia Mortg., FSB, 2013 WL 1637166, at *3 n.5 (D.N.H. Apr. 16, 2013)

 (same); N.M. Stat. Ann. § 57-1-12; N.M. Stat. Ann. § 37-1-4; Porcell v. Lincoln Wood Prods.,


                                                 665
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 666 of 695 PageID #:294242




 Inc., 2010 WL 1541264, at *5 (D.N.M. Mar. 31, 2010); Nance v. L.J. Dolloff Assocs., Inc., 126

 P.3d 1215, 1220 (N.M. Ct. App. 2005); N.Y. Gen. Bus. Law § 340; N.C. Gen. Stat. § 75-16.2;

 N.C. Gen. Stat. § 75-16.2; R.I. Gen. Laws Ann. § 6-36-23; S.C. Code Ann. § 39-5-150; State ex

 rel. Leech v. Levi Strauss & Co., 1980 WL 4696, at *3 (Tenn. Ch. Sept. 25, 1980); Utah Code

 Ann. § 76-10-3117(2); Utah Code Ann. § 13-2-6(6)(b); Utah Code Ann. § 78B-2-305(4); Va. Code

 Ann. § 59.1-204.1 and Wis. Stat. Ann. § 133.18(2). Thus, their claims must be dismissed unless

 Plaintiffs can sufficiently allege that they could not have discovered the claimed offense within

 the limitations period exercising reasonable diligence.

          2.      Plaintiffs cannot satisfy this burden: the challenged conduct occurred between nine

 and twelve years ago. See, e.g., Compl. ¶ 16 (Plaintiffs allege “market-changing cuts to breeder

 flocks – a first round from 2008 to early 2009, and a subsequent round from 2011 to 2012”); ¶

 502.

          3.      Moreover, the precise set of facts Plaintiffs cite in support of their claims were

 made public many years ago. For example:

       Publicly Announced Cuts. As Plaintiffs acknowledge, the supply decisions at issue in

        this case were no secret. See, e.g., Compl. ¶ 376 (“On March 12, 2008, Pilgrim’s CEO

        Clint Rivers, publicly announced the closure of seven chicken facilities . . .”). Indeed, the

        supply cuts cited by Plaintiffs in their Complaint were publicly announced years ago. See,

        e.g., Compl. ¶ 379 (“On April 3, 2008 Fieldale Farms announced a 5% production cut.”);

        ¶ 382 (“On April 9, 2008, Simmons announced in a press release a 6% reduction in

        production throughout its processing plants . . .”).

       Price Increases. Plaintiffs admit that price information was reported daily by Urner Barry

        and the Georgia Department of Agriculture and weekly by the USDA. See, e.g., Compl. ¶¶




                                                    666
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 667 of 695 PageID #:294243




      325-328.

     Alleged Signals. Similarly, Plaintiffs rely on public statements made as far back as 2008

      in their signaling allegations. See, e.g., Compl. ¶¶ 910-11 (summarizing comments by

      Tyson and Pilgrim’s in their respective January 28 and 29, 2008 earnings calls). If, as they

      claim, these statements were obvious indicators of misconduct, they triggered Plaintiffs’

      duty to inquire as far back as 2008.

     Agri Stats. Plaintiffs also rely on public statements regarding the use of Agri Stats, many

      from thirteen years ago. See, e.g., Compl. ¶ 942 (quoting May 2008 statement in which

      “Sanderson Farms CEO Joe Sanderson claimed ‘[w]e use Agri Stats . . . Almost everyone

      in our industry does as well’”).

     Trade Associations. Defendants’ participation in trade conferences and meetings was

      public when it occurred, many years ago. See, e.g., Compl. ¶ 452 (“[A]t the National Chicken

      Council’s October 2009 Annual Conference . . . one industry analyst wrote that participants

      had emphasized continued ‘production discipline.’”).

     Industry Structure. The nature of the Broiler industry’s structure has been known for

      decades. Plaintiffs cite no new information that was not otherwise available in 2008 or

      contemporaneously as plants were closed. See, e.g., Compl. ¶ 418 (“By September 2008,

      chicken industry publication Watts PoultryUSA reported that ‘[m]ost U.S. chicken

      integrators ha[d] announced plans to close small operations, consolidate complexes and

      further processing plants and to reduce output by 3 percent to 5 percent to ‘maximize

      efficiency.’”).




                                                 667
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 668 of 695 PageID #:294244




        4.      Put simply, Plaintiffs’ attempt to justify their delay by claiming fraudulent

 concealment fails—they simply recycle their underlying allegations and conclusively assert

 fraudulent concealment. Compl. ¶¶ 998-1023. Accordingly, Plaintiffs’ Complaint is time-barred.

 SECOND DEFENSE
        5.      Plaintiffs’ claims are barred by the equitable doctrine of laches.

        6.      The laches doctrine dictates that “those who sleep on their rights, lose them.” Hot

 Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 820 (7th Cir. 1999). Specifically, laches will bar relief

 in the face of: “(1) an unreasonable lack of diligence by the party against whom the defense is

 asserted and (2) prejudice arising therefrom.” Id. (citing Cannon v. Univ. of Health Sciences/Chi.

 Med. Sch., 710 F.2d 351, 359 (7th Cir. 1983)).

        7.      Defendants hereby incorporate the above Paragraphs 1–4 in support of this defense.

        8.      Plaintiffs demonstrated an unreasonable lack of diligence in bringing their claims.

 As set forth in support of Defendants’ statute of limitations defense, the challenged conduct that

 underlies Plaintiffs’ claims occurred between eight and thirteen years ago. See, e.g., Compl. ¶ 16.

 Likewise, the specific facts Plaintiffs cite in support of their claims were publicly available long

 ago. See, e.g., Compl. ¶¶ 13, 359, 376, 379, 381-82, 384-85. Yet, Plaintiffs sat on their allegations

 for years, causing Defendants to continue to deal with Plaintiffs in the same manner, to their

 prejudice. This unreasonable lack of diligence in raising their claims bars them now.

        9.      Accordingly, the equitable principles embodied in the laches doctrine bar Plaintiffs

 from seeking relief at this delayed juncture.

 THIRD DEFENSE
        10.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel.

        11.     The precise set of facts Plaintiffs cite in support of their claims were made public

 long ago. Defendants hereby incorporate the above Paragraphs 1–4 in support of this defense.


                                                  668
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 669 of 695 PageID #:294245




        12.      Defendants relied in good faith, and to their detriment, on Plaintiffs’ actions in

 continuing to purchase chicken without complaint.

        13.      Defendants had no knowledge of Plaintiffs’ alleged Complaints or means to

 discover these Complaints.

        14.      Plaintiffs’ claims are therefore estopped.

 FOURTH DEFENSE

        15.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of waiver.

        16.      The precise set of facts Plaintiffs cites in support of their claims were made public

 more than four years ago. Defendants hereby incorporate the above Paragraphs 1–4 in support of

 this defense.

        17.      Plaintiffs’ conduct in continuing to purchase chicken at what they now allege are

 inflated prices is evidence of an intention to waive any right to bring this suit and was inconsistent

 with any intention other than to waive their right to bring suit.

        18.      Plaintiffs, by their actions, accepted the benefits of an ongoing relationship with

 Defendants and relinquished their right to bring suit.

 FIFTH DEFENSE

        19.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to exercise

 reasonable care to mitigate any damages they may have suffered.

        20.      The precise set of facts Plaintiffs cite in support of their claims were made public

 more than four years ago. Defendants hereby incorporate the above Paragraphs 1–4 in support of

 this defense.

        21.      To the extent Plaintiffs believed that Defendants had unfairly increased the price of

 chicken by agreeing to cut chicken production, Plaintiffs had an obligation to mitigate their

 damages by seeking other sources of supply, including from other producers.


                                                   669
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 670 of 695 PageID #:294246




         22.     Any effect of an alleged difference between the Georgia Dock and other price

 indexes were readily observable and could have been easily mitigated by Plaintiffs insisting on the

 use of other indices or applying a price variance from the Georgia Dock to account for the alleged

 differential.

         23.     To the extent Plaintiffs allege that the price of chicken was unfairly manipulated

 through the use of indices, Plaintiffs had an obligation to renegotiate contracts to use different

 indices or no index at all in the pricing.

         24.     Plaintiffs’ failure to exercise reasonable care to mitigate damages was the complete

 or partial cause of any damages Plaintiffs may have suffered.

 SIXTH DEFENSE

         25.     Plaintiffs’ claims are barred, in whole or in part, to the extent the sales contracts

 pursuant to which Plaintiffs purchased Broilers contain arbitration clauses or clauses providing a

 different forum for the resolution of their claims. See, e.g., Cont’l Ins. Co. v. M/V Orsula, 354 F.3d

 603 (7th Cir. 2003); West Shore Pipe Line Co. v. Associated Electric & Gas Ins. Services, Ltd.,

 791 F. Supp. 200 (N.D. Ill. 1992).

         26.     Plaintiffs’ claims are barred, in whole or in part, to the extent to the sales contracts

 and/or agreements pursuant to which Plaintiffs purchased Broilers contain limitations and/or

 repose periods during which they must have brought their claims, but failed to bring their claims

 within those periods.

         27.     Plaintiffs’ claims are barred, in whole or in part, to the extent the sales contracts

 and/or agreements pursuant to which Plaintiffs purchased Broilers limits damages recoverable on

 their claims.




                                                  670
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 671 of 695 PageID #:294247




 SEVENTH DEFENSE

        28.     Plaintiffs’ claims include allegations that one or more Defendants made public

 statements about changes needed in alternative fuel mandates under federal law.

        29.     These mandates increased usage of corn and other animal feed used to produce

 alternative fuels, and thereby greatly increased feed costs incurred by Producer Defendants for live

 Broiler operations.

        30.     Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs seek to

 impose liability on Defendants based on the exercise of any person or entity’s right to petition

 federal, state, and local legislative bodies, including through public statements, because such

 conduct was immune under the Noerr-Pennington doctrine and privileged under the First

 Amendment to the U.S. Constitution. Protected activities include, without limitation, participation

 in trade associations seeking legislative and administrative remedies and lobbying activities related

 to the establishment of rules and procedures for Georgia Dock reporting and the effect of ethanol

 requirements on grain prices.

 EIGHTH DEFENSE

        31.     Plaintiffs’ claims are barred, in whole or in part, to the extent they seek improper

 multiple damage awards, and damage awards duplicative of those sought in other actions, in

 violation of the Due Process guarantees of the Fifth and Fourteenth Amendments of the United

 States Constitution.

 NINTH DEFENSE

        32.     Without admitting any unlawful or unfair conduct, and specifically denying the

 same, Plaintiffs’ claims are barred, in whole or in part, due to the ratification of, and consent to,

 the conduct of Defendants.

        33.     Defendants hereby incorporate the above Paragraphs 1–4 in support of this defense.


                                                 671
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 672 of 695 PageID #:294248




        34.     Plaintiffs’ Complaint relies on publicly available information—much of which has

 been available for years—thereby demonstrating their long-standing ratification of and consent to

 the complained-of conduct.

        35.     For example, Plaintiffs have known for more than a decade whether certain Broiler

 producers participate in and receive reports from Agri Stats. See, e.g., Compl. ¶ 359 (stating that

 on “a January 28, 2008 earnings call … disclosed that the company had re-joined Agri Stats.”).

 Yet, rather than complain of Broiler producers’ use of Agri Stats reports, Plaintiffs did the

 opposite: they silently reaped the benefits of the reports’ pro- competitive effects for years.

 Specifically, Plaintiffs reap the benefits of increased competition, lower cost products, and more

 efficiently produced Broilers.

        36.     Plaintiffs also benefit from Defendants’ visits to each other’s production

 complexes. Like Agri Stats reports, these pro-competitive visits lead to more efficiency, lower

 costs, and superior products in the Broiler industry.

        37.     Likewise, Plaintiffs benefit from Defendants’ participation in trade association

 meetings and other industry events. These meetings and events promote, among other issues,

 lobbying efforts, regulations, industry safety, animal health, and training and education.

        38.     To the extent that Plaintiffs purchased Broilers based on the Georgia Dock Index

 or otherwise allege any injury based on Georgia Dock-based pricing, Plaintiffs knew about and

 consented to industry use of the Georgia Dock Index. The Georgia Dock Index was publicly

 accessible online, making any deviation between the Georgia Dock and other price indices—

 including Urner Barry—readily available to Plaintiffs.




                                                 672
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 673 of 695 PageID #:294249




         39.     Accordingly, because Plaintiffs have been aware for years of the very same conduct

 they now challenge—much of which has provided Plaintiffs a direct benefit—Plaintiffs’ claims

 are barred by the doctrine of ratification.

 TENTH DEFENSE

         40.     Without admitting the existence of any contract, combination, or conspiracy in

 restraint of trade, and expressly denying same, Plaintiffs’ claims are barred, in whole or in part, by

 non-settling Defendants’ right to set off any amounts paid to Plaintiffs by any Defendants who

 have settled, or do settle, Plaintiffs’ claims against them in this action.

 ELEVENTH DEFENSE

         41.     Without admitting the existence of any contract, combination, or conspiracy in

 restraint of trade, and expressly denying the same, Plaintiffs’ claims are barred, in whole or in part,

 to the extent that Plaintiffs entered into cost-plus contracts with parties who purchased from

 Plaintiffs before Plaintiffs began paying any purported overcharge.

 TWELFTH DEFENSE

         42.     Plaintiffs’ claims are barred, in whole or in part, by the Filed Rate Doctrine.

         43.     Under the Filed Rate Doctrine, rates that are filed with or regulated by state or

 federal agencies are per se reasonable and unassailable in judicial proceedings brought by

 ratepayers.

         44.     The Georgia Dock Index was compiled and issued by the Georgia Department of

 Agriculture, and the results were further published and promulgated by the United States

 Department of Agriculture. To the extent that Plaintiffs seek damages for purchase of Broilers

 based on the Georgia Dock Index or otherwise alleges any injury based on Georgia Dock-based

 pricing, Plaintiffs’ claims are barred by the Filed Rate Doctrine.




                                                   673
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 674 of 695 PageID #:294250




 THIRTEENTH DEFENSE

        45.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

 state a claim upon which relief can be granted.

 FOURTEENTH DEFENSE

        46.     Plaintiffs’ claims are barred, in whole or in part, by the state action doctrine.

        47.     The state action doctrine exempts from antitrust claims conduct of private parties

 that is undertaken pursuant to a clearly articulated policy to displace competition with regulation

 and that is actively supervised by the state.

        48.     The Georgia Dock program was undertaken and administered by the Georgia

 Department of Agriculture (“GDA”) pursuant to its statutory authority and a cooperative

 agreement between the GDA and the United States Department of Agriculture (“USDA”). To the

 extent Plaintiffs assert or seek to imply that the Georgia Dock Defendants violated the antitrust

 laws by providing prices to the GDA pursuant to the Georgia Dock program, by an officer’s

 acceptance of the Georgia Commissioner of Agriculture’s appointment of him to the Poultry

 Market News Advisory Committee, or by his participating in activities of such advisory committee

 undertaken under the supervision of the GDA, such claims are precluded under the state action

 doctrine.

        49.     States in which Producer Defendants grow and process broiler breeder and chicken

 flocks have statutes and rules that regulate many aspects of these operations, including, without

 limitation, for wastewater restriction, air permitting, monitoring, detection, medical treatment,

 processing for slaughter, reporting, and communication with other broiler chicken producers about

 the health status of broiler breeder and chicken flocks.




                                                   674
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 675 of 695 PageID #:294251




        50.     Each state actively supervises conduct of private parties pursuant to the state’s

 statutes, regulations, and rules that apply to operations for growing and processing broiler breeder

 and chicken flocks.

        51.     The state action doctrine bars Plaintiffs’ claims, in whole or in part, to the extent

 the claims are based on conduct of Defendants pursuant to these state statutes, regulations, and

 rules, including without limitation any alleged conduct related to wastewater restriction, air

 permitting, monitoring, detection, medical treatment, processing for slaughter, reporting, and

 communication with other broiler chicken producers about the health status of broiler breeder and

 chicken flocks.

 FIFTEENTH DEFENSE
        52.     Plaintiffs’ claims are barred, in whole or in part, because any alleged injuries and

 damages were not legally or proximately caused by any acts or omissions of Defendants and/or

 were caused, if at all, solely and proximately by the conduct of Plaintiffs or other persons

 including, without limitation, the prior, intervening, or superseding conduct of Plaintiffs or other

 persons.

 SIXTEENTH DEFENSE

        53.     Plaintiffs’ claims are barred, in whole or in part, to the extent any Defendants’

 actions, conduct, or practices including but not limited to its production, line speed, or processing

 that are the subject of the Complaint were regulated, compelled, and/or mandated by government

 authority, including, but not limited to, the USDA.




                                                 675
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 676 of 695 PageID #:294252




 SEVENTEENTH DEFENSE
 (Asserted by Defendant Harrison Poultry)

        54.     Harrison Poultry expressly denies the existence of any alleged conspiracy relating

 to Georgia Dock prices, production cuts, or any other matter of competitive significance, and

 further denies its participation in any such conspiracy.

        55.     Harrison Poultry informed the Georgia Department of Agriculture in January 2016

 that it would cease participation in the Georgia Dock, and the participants of the Georgia Dock

 were aware of this fact.

        56.     If there had been such a conspiracy related to Georgia Dock prices, Harrison

 Poultry’s decision to stop submitting price quotes to the Georgia Department of Agriculture and

 the resignation of its representative on the Poultry Market News Advisory Committee in January

 2016 would have constituted a withdrawal from the alleged conspiracy.

        57.     As a result of such withdrawal, if any conspiracy related to the Georgia Dock had

 occurred, Harrison Poultry would be insulated from any liability for conduct occurring or damages

 incurred following the withdrawal in January 2016.

 EIGHTHTEENTH DEFENSE
 (Asserted by Defendant Pilgrim’s Pride Corporation)
        58.     To the extent that Plaintiff’s causes of action against Pilgrim’s arise from, or rely

 on, any fact, event, omission, liability, or damage that occurred before December 28, 2009, such

 causes of action are barred and enjoined by the confirmation order (ECF No. 4399) entered by the

 United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division in the case

 styled In re Pilgrim’s Pride Corp. et al., Case No. 08-45664-MXM.




                                                 676
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 677 of 695 PageID #:294253




 NINETEENTH DEFENSE
        59.     Plaintiffs’ claims, whether held directly or obtained through assignment, are barred,

 in whole or in part, to the extent those claims have been released as to Defendants.

 TWENTIETH DEFENSE
        60.     Plaintiffs’ claims, whether held directly or obtained through assignment, are barred,

 in whole or in part, to the extent those claims are barred as to Defendants by res judicata.

                DEFENSES TO FEDERAL RICO AND STATE LAW CLAIMS

 TWENTY-FIRST DEFENSE
        61.     Without admitting the existence of any alleged wrongful conduct, Plaintiffs’

 negligence or fault bars some of Plaintiffs’ claims, in whole or in part, and diminishes Plaintiffs’

 right to recovery, if any. To the extent Plaintiffs’ damages, if any, were caused in part by Plaintiffs’

 negligence or fault, Plaintiffs’ claims are barred by the doctrine of contributory negligence or fault.

 Plaintiffs’ recovery, if any, should be diminished by the proportion of Plaintiffs’ own negligence

 or other fault, if any, under the doctrine of comparative negligence or fault.

 TWENTY-SECOND DEFENSE
        62.     Plaintiffs’ claims are barred to the extent Plaintiffs have alleged violations of a

 state’s laws in which the Plaintiff does not reside.

 TWENTY-THIRD DEFENSE
        63.     Some or all of Plaintiffs’ state-law claims cannot be brought against Defendants for

 a lack of jurisdiction. For instance, the laws of certain states, including, without limitation,

 Alabama, Utah and West Virginia, are not intended to, and do not, apply to conduct occurring

 outside of those states.

        64.     Many of the state laws allegedly giving rise to Plaintiffs’ claims do not apply

 because the alleged conduct did not occur within or substantially affect the citizens or commerce

 of the respective states (as required in, for instance and without limitation, California, Illinois,


                                                  677
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 678 of 695 PageID #:294254




 Maine, Minnesota, Mississippi, North Carolina, Rhode Island, South Carolina, Tennessee, Utah,

 and Wisconsin) or because Defendants had no specific intent to impact the commerce of those

 states. As a result, the application of those state laws to Defendants conduct would violate the Due

 Process Clauses and Commerce Clause of the U.S. Constitution, the principle of federalism, the

 constitutions and laws of the respective states at issue.

        65.     To the extent that the Complaint seeks to assert claims or obtain relief on behalf of

 indirect purchasers located outside of the jurisdictions governed by those laws, those claims are

 barred as improper assertions of extraterritorial jurisdiction and any effort to enforce those laws as

 to residents of other states would violate the Due Process Clause and the Commerce Clause of the

 U.S. Constitution and various state laws and constitutions.

 TWENTY-FOURTH DEFENSE
 (Asserted by the Georgia Dock Defendants)
        66.     Without admitting the existence of any alleged wrongful conduct, some of the

 state-law and federal RICO claims are barred, in whole or in part, because Defendants did not

 authorize, request, command, perform, or recklessly tolerate the commission of any alleged

 wrongdoing.

 TWENTY-FIFTH DEFENSE
 (Asserted by the Georgia Dock Defendants)
        67.     Some of the state-law and federal RICO claims are barred, in whole or in part,

 because of the “Georgia Dock Defendants” genuine and reasonable good faith belief that they

 communicated true and accurate information to the Georgia Department of Agriculture or, to the

 extent they communicated with their customers about the Georgia Dock, their customers.

        68.     At all times, Defendants acted in good faith and in compliance with all applicable

 laws and regulations.




                                                  678
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 679 of 695 PageID #:294255




 TWENTY-SIXTH DEFENSE
        69.     The unjust enrichment claims certain Plaintiffs’ attempt to bring in Count XIII and

 Count XIX are barred because Plaintiffs failed to clearly state under which laws or which states

 they wish to bring these claims.

        70.     Such failure makes it impossible to know under which jurisdictions Plaintiffs wish

 to proceed and what Plaintiffs need to allege to state a claim under the state-specific unjust

 enrichment laws.

        71.     Plaintiffs’ claims are barred, in whole or in part, to the extent unjust enrichment

 claims are unavailable to indirect purchasers under the particular state laws on which Plaintiffs

 rely. Plaintiffs’ unjust enrichment claims are barred because certain states do not permit Plaintiffs

 to convert an antitrust claim into an unjust enrichment claim.

 TWENTY-SEVENTH DEFENSE
        72.     Some of Plaintiffs’ claims fail if, and to the extent, a binding and enforceable

 contract exists between Plaintiffs and Defendants. Furthermore, the terms of any such contract

 may bar some or all of Plaintiffs’ claims.

 TWENTY-EIGHTH DEFENSE
        73.     Plaintiffs’ claims are barred, in whole or in part, by the pass-on defense because, to

 the extent that any alleged overcharge (the existence of which Defendants deny) was absorbed, in

 whole or in part, by others downstream in the chain of production, processing, distribution, and

 sale of broiler products, Plaintiffs suffered no injury.

        74.     Furthermore, some Plaintiffs lack standing to assert indirect-purchaser claims under

 the state and federal laws at issue.




                                                  679
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 680 of 695 PageID #:294256




 TWENTY-NINTH DEFENSE
        75.     Some of Plaintiffs’ state-law claims are barred, in whole or in part, to the extent

 Plaintiffs seek damages under state laws (including, without limitation, Illinois) that do not permit

 recovery of damages by private Plaintiffs.

 THIRTIETH DEFENSE
        76.     Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs failed

 to comply with the notice requirements under various state laws, including, without limitation,

 Arizona, California, and Rhode Island.

 THIRTY-FIRST DEFENSE
        77.     Plaintiffs’ claim for damages and relief, including a “full consideration” remedy,

 would result in unjust enrichment, an uncompensated taking, and a violation of the Fifth and

 Fourteenth Amendments to the U.S. Constitution and the constitutions of certain states, including,

 without limitation, Tennessee and Wisconsin.

 THIRTY-SECOND DEFENSE
        78.     Plaintiffs’ claims under the Alabama Antitrust Law §§ 6-5-60, et. seq. (Count

 XXXII), are barred, because the statute only applies to intrastate conduct. Because the alleged

 conspiracy is nationwide, the alleged conduct is not purely intrastate.

 THIRTY-THIRD DEFENSE
        79.     Although Defendants deny any wrongdoing, Plaintiffs’ claims under the Virginia

 Consumer Protection Act (Count XLV) are barred to the extent any alleged violation was

 unintentional. For example, to the extent an independent manufacturer or distributor perpetuated

 the alleged illegal conduct, Defendants are not liable for that conduct. See Va. Code. Ann. § 59.1-

 207.




                                                  680
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 681 of 695 PageID #:294257




 THIRTY-FOURTH DEFENSE
        80.       Some or all of Plaintiffs’ claims, including, without limitation, those state-law

 claims brought under the laws of California, are barred because all of Defendants’ conduct

 challenged by Plaintiffs was lawful, fair, non-deceptive, expressly authorized by law, justified, and

 pro-competitive; it constituted a bona fide business practice consistent with industry practices and

 was carried out in furtherance of legitimate business interests; and it was an essential part of

 Defendants’ lawful business operations.

 THIRTY-FIFTH DEFENSE
        81.       Plaintiffs’ claims are barred, in whole or in part, to the extent particular state

 laws only allow consumers to assert claims under the statutes at issue.

 THIRTY-SIXTH DEFENSE
        82.       Plaintiffs’ claims are barred, in whole or in part, to the extent particular state

 laws only allow natural persons to assert claims under the statutes at issue.

 THIRTY-SEVENTH DEFENSE
        83.       Plaintiffs’ claims are barred, in whole or in part, to the extent particular state laws

 cannot be used to enforce alleged antitrust violations.

 THIRTY-EIGHTH DEFENSE
        84.       Plaintiffs’ unjust enrichment claims are barred to the extent that Plaintiffs have

 unclean hands.

        85.       The law requires that those seeking equity must do equity.

        86.       Thus, a Plaintiff that seeks equitable relief must have clean hands.

        87.       Plaintiffs have unclean hands to the extent that they were not honest in their

 dealings with any Defendant, acted in breach of any of the laws under which they bring their

 claims, or otherwise engaged themselves in any of the conduct that Plaintiffs allege subjects any

 Defendant to liability.


                                                   681
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 682 of 695 PageID #:294258




 THIRTY-NINTH DEFENSE
 (Asserted by Defendant Harrison Poultry and Mar-Jac)
        88.     To the extent their claims sound in fraud, Plaintiffs have failed to plead their claims

 with particularity as required by Federal Rule of Civil Procedure 9(b).

        89.     Plaintiffs do not specifically allege any false statements or misrepresentations made

 by Harrison Poultry or Mar-Jac, and further do not specifically allege that they purchased Broilers

 from Harrison Poultry or Mar-Jac during the Relevant Period.

        90.      Neither Harrison Poultry nor Mar-Jac owed any duty of disclosure to Plaintiffs.

 Plaintiffs do not allege any commercial relationship between Plaintiffs and either of them, much

 less one that would impose a fiduciary duty on either Harrison Poultry or Mar-Jac.

        91.     These general allegations are insufficient to meet the heightened pleading standard

 of Rule 9(b), which at minimum requires Plaintiffs to plead “the time, place, and content of the

 alleged false representations.” Dremco, Inc. v. Diver, No. 12 C 8703, 2013 WL 1873917 at *3

 (N.D. Ill. May 3, 2013).

 FOURTIETH DEFENSE
 (Asserted by Defendant Harrison Poultry)
        92.     Plaintiffs’ federal and state RICO claims are barred, in whole or in part, because

 Plaintiffs lack standing to bring these claims against Harrison Poultry.

        93.     To establish standing with respect to these claims, Plaintiff must show “some direct

 relation between the injury asserted and the injurious conduct alleged.” See, e.g., Gas Tech. Inst.

 v. Rehmat, No. 05 C 2712, 2006 WL 3422190 at *12 (N.D. Ill. Nov. 27, 2006) (federal RICO

 claims). “[M]ulti-step causal chain[s]” are often insufficient because “the relationship between

 injury and injurious conduct is not direct.” Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 713

 (11th Cir. 2014). Predicate acts directed at a third party, as opposed to the Plaintiff, are generally

 too indirect to meet the causation standard. See Sidney Hillman Health Ctr. of Rochester v. Abbott


                                                  682
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 683 of 695 PageID #:294259




 Labs. & Abbvie Inc., 192 F. Supp. 3d 963, 967–72 (N.D. Ill. 2016), aff’d sub nom. Sidney Hillman

 Health Ctr. of Rochester v. Abbott Labs, 873 F.3d 574 (7th Cir. 2017).

           94.    Harrison Poultry did not sell Broilers to most Plaintiffs during the Relevant Period

 and did not make any fraudulent representations to Plaintiffs. Furthermore, Harrison Poultry did

 not base the price of Broiler sales to its customers on the Georgia Dock price during the Relevant

 Period.

           95.    Harrison Poultry’s alleged predicate acts do not have a direct relation with Plaintiffs

 alleged damages. Harrison Poultry’s price information was submitted to the Georgia Department

 of Agriculture and not to Plaintiffs, and Harrison Poultry’s submitted prices were reflected only

 indirectly (if at all) in the Georgia Dock prices disseminated by the Georgia Department of

 Agriculture.

           96.    Accordingly, there is no direct relationship between Harrison Poultry’s actions and

 Plaintiffs’ damages sufficient to maintain standing for their federal or state RICO claims against

 Harrison Poultry, and any purported damages Plaintiffs allege they have suffered were not

 proximately caused by any action of Harrison Poultry.



                                    RESERVATION OF RIGHTS

           The defenses that must be affirmatively stated in a pleading per Federal Rule of Civil

 Procedure 8 are affirmative defenses referenced in Rule 8(c). (“In responding to a pleading, a party

 must affirmatively state any avoidance or affirmative defense, including [identified defenses].”).

 To the extent Plaintiffs take a different position, Defendants state that the Complaint fails to state

 a claim upon which relief can be granted and fails to allege various elements of the cited claims,

 as discussed in part in All Defendants’ Motion to Dismiss and supporting papers (Dkt. Nos. 279,

 280). Plaintiffs have not provided admissible evidence establishing the accuracy of the statements


                                                   683
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 684 of 695 PageID #:294260




 in the Complaint and in many cases, the statements are directly contradicted by evidence of market

 conditions and other facts, as reflected in Defendants’ answers to specific allegations. Defendants

 reserve all rights to amend or seek to amend their affirmative defenses pursuant to Federal Rule of

 Civil Procedure 15. Finally, to the extent that any of the defenses above are found to be defenses

 but not affirmative defenses, Defendants identify them as such.



                                          JURY DEMAND

        Pursuant to the Federal Rules of Civil Procedure 38, Defendants demand a trial by jury of

 all claims and defenses upon which they are entitled to a jury trial.



                                      PRAYER FOR RELIEF

        Defendants request that Plaintiffs’ Complaint be dismissed with prejudice, that the Court

 find that Plaintiffs are not entitled to any judgment or relief, that the Court enter judgment in favor

 of Defendants, and that the Court award Defendants their attorneys’ fees, costs, and expenses,

 prejudgment interest, and such other and further relief as the Court deems just and proper.




                                                  684
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 685 of 695 PageID #:294261




 March 8, 2021

 Respectfully submitted,




  WEIL GOTSHAL & MANGES LLP                   VENABLE LLP

  By: /s/ Carrie C. Mahan                     By: /s/ Douglas Baldridge
  Carrie C. Mahan (#459802)                   J. Douglas Baldridge (#437678)
  Christopher J. Abbott (#1014487)            Lisa Jose Fales (admitted pro hac vice)
  S. Nicole Booth (admitted pro hac vice)     Danielle Foley (admitted pro hac vice)
  Drew K. Cypher (admitted pro hac vice)      Andrew Hernacki (admitted pro hac vice)
  2001 M Street N.W., Ste. 600                600 Massachusetts Avenue, NW
  Washington, D.C. 20036                      Washington, DC 20001
  Telephone: (202) 682-7000                   Telephone: (202) 344-4000
  Facsimile: (202) 857-0940                   Facsimile: 202-344-8300
  carrie.mahan@weil.com                       jdbaldridge@venable.com
  christopher.abbott@weil.com                 ljfales@venable.com
  nicole.booth@weil.com                       drfoley@venable.com
  drew.cypher@weil.com                        athernacki@venable.com

  EIMER STAHL LLP                             FALKENBERG IVES LLP

  Michael L. McCluggage (#01820966)           Kirstin B. Ives
  224 South Michigan Avenue, Ste. 1100        30 N. LaSalle St., Ste 4020
  Chicago, IL 60604                           Chicago, IL 60602
  Telephone: (312) 660-7665                   Telephone: (312) 566-4803
  Facsimile: (312) 692-1718                   Facsimile: (312) 566-4810
  mmccluggage@eimerstahl.com                  kbi@ffilaw.com

  Attorneys for Defendant Pilgrim’s Pride     Attorneys for Defendants Perdue Farms, Inc.
  Corporation                                 and Perdue Foods LLC




                                            685
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 686 of 695 PageID #:294262




  By: /s/ John W. Treece                        MAYER BROWN LLP
  John W. Treece (#3122889)
  1135 West Montana Street                      By: /s/ Carmine R. Zarlenga
  Chicago, IL 60614                             Carmine R. Zarlenga (#90784529)
  Telephone: (312) 961-7808                     William H. Stallings (admitted pro hac vice)
  jtreece@jwtreece.com                          Stephen M. Medlock (admitted pro hac vice)
                                                Oral D. Pottinger (admitted pro hac vice)
  ROSE LAW FIRM                                 1999 K Street N.W.
                                                Washington, DC 20006
  Amanda K. Wofford (admitted pro hac vice)     Telephone: (202) 263-3000
  Bourgon Reynolds (admitted pro hac vice)      Facsimile: (202) 263-3300
  120 East Fourth Street                        czarlenga@mayerbrown.com
  Little Rock, Arkansas 72201                   wstallings@mayerbrown.com
  Telephone: (501) 375-9131                     smedlock@mayerbrown.com
  Facsimile: (501) 375-1309                     opottinger@mayerbrown.com
  awofford@roselawfirm.com
  breynolds@roselawfirm.com                     Attorneys for Defendant Foster Farms, LLC
                                                and Foster Poultry Farms, a California
  Attorneys for Defendants Mountaire Farms      Corporation
  Inc., Mountaire Farms, LLC and Mountaire
  Farms of Delaware, Inc.




                                              686
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 687 of 695 PageID #:294263




  VEDDER PRICE P.C.                               PROSKAUER ROSE LLP

  By: /s/ Gregory G. Wrobel                       By: /s/ Christopher E. Ondeck
  Gregory G. Wrobel (#3122900)                    Christopher E. Ondeck (admitted pro hac
  222 N. LaSalle Street                           vice)
  Chicago, IL 60601                               Stephen R. Chuk (admitted pro hac vice)
  Telephone: (312) 609-7722                       1001 Pennsylvania Ave., NW, Ste 600 South
  Facsimile: (312) 609-5005                       Washington, DC 20004
  gwrobel@vedderprice.com                         Telephone: (202) 416-6800
                                                  Facsimile: (202) 416-6899
  JORDAN PRICE WALL GRAY JONES &                  condeck@proskauer.com
  CARLTON, PLLC                                   schuk@proskauer.com

  Henry W. Jones, Jr. (admitted pro hac vice)     Attorneys for Wayne Farms LLC
  1951 Clark Avenue
  Raleigh, NC 27605
  Telephone: (919) 828-2501
  Facsimile: (919) 834-8447
  hjones@jordanprice.com

  Attorneys for Defendant House of Raeford
  Farms, Inc.




                                                687
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 688 of 695 PageID #:294264




  KIRKLAND & ELLIS LLP                         VAUGHAN & MURPHY

  By: /s/ Daniel E. Laytin, P.C.               By: /s/ Charles C. Murphy, Jr.
  Daniel E. Laytin, P.C.                       Charles C. Murphy, Jr. (admitted pro hac
  Christa C. Cottrell, P.C.                    vice)
  Stacy Pepper                                 690 S Ponce Court NE
  300 North LaSalle Street                     Atlanta, GA 30307
  Chicago, IL 60654                            Telephone: (404) 667-0714
  Telephone: (312) 862-2000                    Facsimile: (404) 529-4193
  Facsimile: (312) 862-2200                    cmurphy@vaughanandmurphy.com
  dlaytin@kirkland.com
  ccottrell@kirkland.com                       WINSTON & STRAWN LLP
  stacy.pepper@kirkland.com
                                                James F. Herbison
  Attorneys for Defendants Sanderson Farms,     Michael P. Mayer
  Inc., Sanderson Farms, Inc. (Foods Division), 35 West Wacker Drive
  Sanderson Farms, Inc. (Processing Division), Chicago, Illinois 60601
  and Sanderson Farms, Inc. (Production         Telephone: (312) 558-5600
  Division)                                     Facsimile: (312) 558-5700
                                                jherbison@winston.com
                                                mmayer@winston.com

                                               Attorneys for Defendant Norman W. Fries,
                                               Inc. d/b/a Claxton Poultry Farms




                                            688
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 689 of 695 PageID #:294265




  KUTAK ROCK LLP                                  EDWARD C. KONIECZNY LLC

  By: /s/ John P. Passarelli                      By: /s/ Edward C. Konieczny
  John P. Passarelli (admitted pro hac vice)      Edward C. Konieczny (admitted pro hac
  James M. Sulentic (admitted pro hac vice)       vice)
  1650 Farnam Street                              1201 Peachtree Street, NE, Ste 1501
  Omaha, NE 68102                                 Atlanta, GA 30361
  Telephone: (402) 346-6000                       Telephone: (404) 380-1430
  Facsimile: (402) 346-1148                       Facsimile: (404) 382-6011
  john.passarelli@kutakrock.com                   ed@koniecznylaw.com
  james.sulentic@kutakrock.com
                                                  SMITH, GAMBRELL & RUSSELL, LLP
  J.R. Carroll (admitted pro hac vice)
  Jeffrey M. Fletcher (admitted pro hac vice)     David C. Newman (admitted pro hac vice)
  234 East Millsap Road, Ste 200                  Wm. Parker Sanders (admitted pro hac vice)
  Fayetteville, AR 72703-4099                     1230 Peachtree Street, N.E.
  Telephone: (479) 973-4200                       Promenade, Ste 3100
  Facsimile: (479) 973-0007                       Atlanta, GA 30309
  jr.caroll@kutakrock.com                         Telephone: (404) 815-3500
  Jeffrey.fletcher@kuakrock.com                   Facsimile: (404) 815-3509
                                                  dnewman@sgrlaw.com
  Kimberly M. Hare (#6323326)                     psanders@sgrlaw.com
  One South Wacker Drive, Ste 2050
  Chicago, IL 60606-4614                          LYNCH THOMPSON LLP
  Telephone: (312) 602-4100
  Facsimile: (312) 602-4101                       James L. Thompson
  kimberly.hare@kutakrock.com                     150 S. Wacker Drive, Suite 2600
                                                  Chicago, IL 60606
  Attorneys for Defendants O.K. Foods, Inc.,      Telephone: (312) 445-4623
  O.K. Farms, Inc., and O.K. Industries, Inc.     Facsimile: (312) 896-5883
                                                  jthompson@lynchthomspon.com

                                                  Attorneys for Defendants Mar-Jac Poultry,
                                                  Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                                  Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-
                                                  Jac Poultry, LLC, Mar-Jac Holdings, Inc.




                                                689
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 690 of 695 PageID #:294266




  SHOOK HARDY & BACON LLP                       JOSEPH D. CARNEY & ASSOCIATES LLC

  By: /s/ Lynn H. Murray                        By: /s/ Joseph D. Carney
  Lynn H. Murray                                Joseph D. Carney (admitted pro hac vice)
  111 S. Wacker Dr., Ste 4700                   OFFICE ADDRESS:
  Chicago IL 60606                              139 Crocker Park Boulevard, Ste. 400
  Telephone: (312) 704-7700                     Westlake, OH 44145
  Facsimile: (312) 558-1195                     MAILING ADDRESS:
  lhmurray@shb.com                              1540 Peach Drive
                                                Avon, OH 44011
  Laurie A. Novion( admitted pro hac vice)      Telephone: 440-249-0860
  2555 Grand Blvd.                              Facsimile: 866-270-1221
  Kansas City, MO 64108                         jdc@jdcarney.com
  Telephone: (816) 474-6550                     case@jdcarney.com
  Facsimile: (816) 421-5547
  lnovion@shb.com                               MILLER SHAKMAN LEVINE &
                                                FELDMAN LLP
  CONNER & WINTERS
                                                Thomas M. Staunton
  John R. Elrod (admitted pro hac vice)         Daniel M. Feeney
  Vicki Bronson (admitted pro hac vice)         180 North LaSalle Suite 3600
  4375 N. Vantage Drive, Ste. 405               Chicago, IL 60601
  Fayetteville, AR 72703                        Telephone: 312-263-3700
  Telephone: (479) 582-5711                     tstaunton@millershakman.com
  jelrod@cwlaw.com                              dfeeney@millershakman.com
  vbronson@cwlaw.com
                                                D.KLAR LAW
  Attorneys for Defendant Simmons Foods, Inc.
  and Simmons Prepared Foods Inc.               Deborah A. Klar (admitted pro hac vice)
                                                2934 1/2 Beverly Glen Circle, Suite 761
                                                Bel Air, CA 90077
                                                Telephone: 310-858-9500
                                                dklar@dklarlaw.com

                                                Paul L. Binder, Esq. (admitted pro hac vice)
                                                Attorney at Law
                                                20780 Brandywine
                                                Fairview Park, OH 44126-2805
                                                Telephone: 440-376-6850
                                                binderpl@yahoo.com

                                                Attorneys for Defendants Case Foods, Inc.,
                                                Case Farms, LLC, and Case Farms
                                                Processing, Inc.




                                             690
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 691 of 695 PageID #:294267




  HOGAN LOVELLS US LLP                             EVERSHEDS SUTHERLAND (US) LLP

  By: /s/ William L. Monts III                     By: /s/ Patricia A. Gorham
  William L. Monts III (admitted pro hac vice)     James R. McGibbon (admitted pro hac vice)
  Justin W. Bernick (admitted pro hac vice)        Patricia A. Gorham (admitted pro hac vice)
  555 Thirteenth Street, N.W.                      Peter M. Szeremeta (admitted pro hac vice)
  Washington, D.C. 20004-1109                      Kaitlin A. Carreno (admitted pro hac vice)
  Telephone: (202) 637-5910                        Dylan W. de Fouw (admitted pro hac vice)
  Facsimile: (202) 637-5911                        EVERSHEDS SUTHERLAND (US) LLP
  william.monts@hoganlovells.com                   999 Peachtree Street, N.E., Ste 2300
  justin.bernick@hoganlovells.com                  Atlanta, Georgia 30309-3996
                                                   Telephone: (404) 853-8000
  MILLER, CANFIELD, PADDOCK, AND                   Facsimile: (404) 853-8806
  STONE P.L.C.                                     jimmcgibbon@eversheds-sutherland.com
                                                   patriciagorham@eversheds-sutherland.com
  Jacob D. Koering                                 peterszeremeta@eversheds-sutherland.com
  225 West Washington Street, Ste 2600             kaitlincarreno@eversheds-sutherland.com
  Chicago, Illinois 60606                          dylandefouw@eversheds-sutherland.com
  Telephone: (312) 460-4272
  Facsimile: (312) 460-4201                        Ronald Balfour
  koering@millercanfield.com                       SMITH AMUNDSEN LLC
                                                   150 N. Michigan Avenue, Ste 3300
  Attorneys for Defendant Agri Stats, Inc.         Chicago, Illinois 60601
                                                   Telephone: (312) 894-3369
                                                   Facsimile: (312) 997-1816
                                                   rbalfour@salawus.com

                                                   Attorneys for Defendant Harrison Poultry,
                                                   Inc.




                                                 691
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 692 of 695 PageID #:294268




  STINSON LLP                                     SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
  By: /s/ William Greene
  William L. Greene (admitted pro hac vice)       By: /s/ Lara Flath
  Peter J. Schwingler (admitted pro hac vice)     Boris Bershteyn (admitted pro hac vice)
  Kevin P. Kitchen (admitted pro hac vice)        Lara Flath (#6289481)
  50 South Sixth Street, Ste 2600                 One Manhattan West
  Minneapolis, MN 55402                           New York, NY 10001
  Telephone: (612) 335-1500                       Telephone: (212) 735-3000
  william.greene@stinson.com                      Facsimile: (212) 735-2000
  peter.schwingler@stinson.com                    boris.bershteyn@skadden.com
  kevin.kitchen@stinson.com                       lara.flath@skadden.com

  J. Nicci Warr
  7700 Forsyth Blvd., Suite 1100                  Patrick Fitzgerald (#6307561)
  St. Louis, MO 63105 Telephone:                  Gail Lee
  (314) 259-4570                                  Peter Cheun
  nicci.warr@stinson.com                          155 N. Wacker Drive
                                                  Chicago, IL 60606
  John C. Martin                                  Telephone: (312) 407-0700
  SUGAR FELSENTHAL GRAIS &                        Facsimile: (312) 407-0411
  HELSINGER LLP                                   patrick.fitzgerald@skadden.com
  30 N. LaSalle Street, Suite 3000                gail.lee@skadden.com
  Chicago, IL 60602                               peter.cheun@skadden.com
  Telephone: (312) 704-2172
  jmartin@sfgh.com                                Attorneys for Defendant Peco Foods, Inc.

  THE LAW GROUP OF NORTHWEST
  ARKANSAS LLP

  Gary V. Weeks (admitted pro hac vice)
  K.C. Dupps Tucker (admitted pro hac vice)
  Kristy E. Boehler (admitted pro hac vice)
  1830 Shelby Lane
  Fayetteville, AR 72704
  Telephone: (479) 316-3760
  gary.weeks@lawgroupnwa.com
  kc.tucker@lawgroupnwa.com
  kristy.boehler@lawgroupnwa.com

  Attorneys for Defendants George’s, Inc. and
  George’s Farms, Inc.




                                                692
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 693 of 695 PageID #:294269




  ALSTON & BIRD LLP                            AXINN, VELTROP & HARKRIDER LLP

  By: /s/ Valarie C. Williams                  By: /s/ Rachel J. Adcox
  B. Parker Miller (pro hac vice)              Rachel J. Adcox (#1001488)
  Valarie C. Williams (pro hac vice)           Daniel K. Oakes (admitted pro hac vice)
  Max Marks (pro hac vice)                     Kenina J. Lee (admitted pro hac vice)
  1201 West Peachtree Street                   950 F Street NW, Ste 700
  Atlanta, GA 30309                            Telephone: (202) 912-4700
  Telephone: (404) 881-7000                    Facsimile: (202) 912-4701
  Facsimile: (404) 881-7777                    radcox@axinn.com
  parker.miller@alston.com                     doakes@axinn.com
  valarie.williams@alston.com                  klee@axinn.com
  max.marks@alston.com
                                               John M. Tanski (admitted pro hac vice)
  SMITH, GILLIAM, WILLIAMS & MILES             Jarod G. Taylor (admitted pro hac vice)
  PA                                           90 State House Square
                                               Hartford, CT 06103
  Brendan J. Healey                            Telephone: (860) 275-8100
  Baron Harris Healey                          Facsimile: (860) 275-8101
  225 W. Washington St., Ste. 2200             jtanski@axinn.com
  Chicago, IL 60606                            jtaylor@axinn.com
  312.741.1030
  bhealey@BHHLawFirm.com                       Nicholas E.O. Gaglio (admitted pro hac vice)
  R. Brent Hatcher, Jr. (pro hac vice)         114 West 47th Street
  301 Green Street NW, Suite 200               New York, NY 10036
  Gainesville, GA 30501                        Telephone: (212) 728-2200
  Telephone: (770) 536-3381                    Facsimile: (212) 261-5654
  Facsimile: (770) 535-9902                    ngaglio@axinn.com
  bhatcher@sgwmfirm.com
                                               Jordan M. Tank
  Attorneys for Fieldale Farms Corporation     LIPE LYONS MURPHY NAHRSTADT &
                                               PONTIKIS, LTD.
                                               230 West Monroe, Street, Ste 2260
                                               Chicago, IL 60606
                                               Telephone: (312) 702-0586
                                               Facsimile: (312) 726-2273
                                               jmt@lipelyons.com

                                               Attorneys for Defendants Tyson Foods, Inc.,
                                               Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                               Tyson Poultry, Inc., Keystone Foods LLC,
                                               Equity Group Eufaula Division, LLC, Equity
                                               Group Kentucky Division LLC, Equity Group
                                               – Georgia Division LLC




                                             693
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 694 of 695 PageID #:294270




  DYKEMA GOSSETT PLLC                              NOVACK AND MACEY LLP

  By: /s/ Howard B. Iwrey                          By: /s/ Stephen Novack
  Howard B. Iwrey                                  Stephen Novack
  39577 Woodward Ave, Ste. 300                     Stephen J. Siegel
  Bloomfield Hills, MI 48304                       Christopher S. Moore
  Telephone: 248-203-0526                          100 North Riverside Plaza
  Facsimile: 248-203-0763                          Chicago, IL 60606
  hiwrey@dykema.com                                Telephone: (312) 419-6900
                                                   Facsimile: (312) 419-6928
  Steven H. Gistenson                              snovack@novackmacey.com
  10 South Wacker Drive, Ste. 2300                 ssiegel@novackmacey.com
  Chicago, IL 60606                                cmoore@novackmacey.com
  Telephone: 312-627-2267
  Facsimile: 312-876-1155                          Attorneys for Defendants Koch Foods
  sgistenson@dykema.com                            Incorporated, JCG Foods of Alabama LLC,
                                                   JCG Foods of Georgia LLC and Koch Meat
  Dante A. Stella                                  Co., Inc.
  400 Renaissance Center
  Detroit, MI 48243
  Telephone: 313-568-6693
  Facsimile: 313-568-6893
  dstella@dykema.com

  Cody D. Rockey
  2723 South State Street, Ste. 400
  Ann Arbor, MI 48104
  Telephone: 734-214-7655
  Facsimile: 734-214-7696
  crockey@dykema.com

  Attorneys for Defendant Amick Farms, LLC




                                             694
Case: 1:16-cv-08637 Document #: 4417 Filed: 03/08/21 Page 695 of 695 PageID #:294271




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2021, the foregoing document was served via CM/ECF

 on all counsel of record.



                                                     /s/ Carrie C. Mahan
                                                     Carrie C. Mahan




                                            695
